 


 HR 5515 ENR: John S. McCain National Defense Authorization Act for Fiscal Year 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5515 
 
AN ACT 
To authorize appropriations for fiscal year 2019 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title 
(a)In generalThis Act may be cited as the John S. McCain National Defense Authorization Act for Fiscal Year 2019. (b)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2019 shall be deemed to be a reference to the John S. McCain National Defense Authorization Act for Fiscal Year 2019. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: (1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. (3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding Tables. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Sec. 4. Budgetary effects of this Act. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—PROCUREMENT 
Subtitle A—Authorization Of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. National Guard and reserve component equipment report. 
Sec. 112. Deployment by the Army of an interim cruise missile defense capability. 
Subtitle C—Navy Programs 
Sec. 121. Procurement authority for Ford class aircraft carrier program. 
Sec. 122. Full ship shock trial for Ford class aircraft carrier. 
Sec. 123. Sense of Congress on accelerated production of aircraft carriers. 
Sec. 124. Multiyear procurement authority for standard missile–6. 
Sec. 125. Multiyear procurement authority for E–2D aircraft. 
Sec. 126. Multiyear procurement authority for F/A–18E/F aircraft and EA–18G aircraft. 
Sec. 127. Modifications to F/A–18 aircraft to mitigate physiological episodes. 
Sec. 128. Frigate class ship program. 
Sec. 129. Contract requirement for Virginia class submarine program. 
Sec. 130. Prohibition on availability of funds for Navy port waterborne security barriers. 
Sec. 131. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels. 
Sec. 132. Limitation on availability of funds for M27 Infantry Automatic Rifle program. 
Sec. 133. Report on degaussing standards for DDG–51 destroyers. 
Subtitle D—Air Force Programs 
Sec. 141. Inventory requirement for air refueling tanker aircraft; limitation on retirement of KC–10A aircraft. 
Sec. 142. Multiyear procurement authority for C–130J aircraft program. 
Sec. 143. Contract for logistics support for VC–25B aircraft. 
Sec. 144. Retirement date for VC–25A aircraft. 
Sec. 145. Repeal of funding restriction for EC–130H Compass Call Recapitalization Program. 
Sec. 146. Limitation on use of funds for KC–46A aircraft pending submittal of certification. 
Sec. 147. Limitation on availability of funds for retirement of E–8 JSTARS Aircraft. 
Sec. 148. Report on modernization of B–52H aircraft systems. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 151. Procurement authority for additional icebreaker vessels. 
Sec. 152. Buy-to-budget acquisition of F–35 aircraft. 
Sec. 153. Certification on inclusion of technology to minimize physiological episodes in certain aircraft. 
Sec. 154. Armored commercial passenger-carrying vehicles. 
Sec. 155. Quarterly updates on the F–35 Joint Strike Fighter program. 
Title II—Research, development, test, and evaluation 
Subtitle A—Authorization of appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program requirements, restrictions, and limitations 
Sec. 211. Modification of authority to carry out certain prototype projects. 
Sec. 212. Extension of directed energy prototype authority. 
Sec. 213. Prohibition on availability of funds for the Weather Common Component program. 
Sec. 214. Limitation on availability of funds for F–35 continuous capability development and delivery. 
Sec. 215. Limitation on availability of funds pending report on agile software development and software operations. 
Sec. 216. Limitation on availability of funds for certain high energy laser advanced technology. 
Sec. 217. Plan for the Strategic Capabilities Office of the Department of Defense. 
Sec. 218. National Defense Science and Technology Strategy. 
Sec. 219. Modification of CVN–73 to support fielding of MQ–25 unmanned aerial vehicle. 
Sec. 220. Establishment of innovators information repository in the Department of Defense. 
Sec. 221. Strategic plan for Department of Defense test and evaluation resources. 
Sec. 222. Collaboration between Defense laboratories, industry, and academia; open campus program. 
Sec. 223. Permanent extension and codification of authority to conduct technology protection features activities during research and development of defense systems. 
Sec. 224. Codification and reauthorization of Defense Research and Development Rapid Innovation Program. 
Sec. 225. Procedures for rapid reaction to emerging technology. 
Sec. 226. Activities on identification and development of enhanced personal protective equipment against blast injury. 
Sec. 227. Human factors modeling and simulation activities. 
Sec. 228. Expansion of mission areas supported by mechanisms for expedited access to technical talent and expertise at academic institutions. 
Sec. 229. Advanced manufacturing activities. 
Sec. 230. National security innovation activities. 
Sec. 231. Partnership intermediaries for promotion of defense research and education. 
Sec. 232. Limitation on use of funds for Surface Navy Laser Weapon System. 
Sec. 233. Expansion of coordination requirement for support for national security innovation and entrepreneurial education. 
Sec. 234. Defense quantum information science and technology research and development program. 
Sec. 235. Joint directed energy test activities. 
Sec. 236. Requirement for establishment of arrangements for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. 
Sec. 237. Authority for Joint Directed Energy Transition Office to conduct research relating to high powered microwave capabilities. 
Sec. 238. Joint artificial intelligence research, development, and transition activities. 
Subtitle C—Reports and other matters 
Sec. 241. Report on survivability of air defense artillery. 
Sec. 242. T–45 aircraft physiological episode mitigation actions. 
Sec. 243. Report on efforts of the Air Force to mitigate physiological episodes affecting aircraft crewmembers. 
Sec. 244. Report on Defense Innovation Unit Experimental. 
Sec. 245. Modification of funding criteria under Historically Black Colleges and Universities and minority institutions program. 
Sec. 246. Report on OA–X light attack aircraft applicability to partner nation support. 
Sec. 247. Reports on comparative capabilities of adversaries in key technology areas. 
Sec. 248. Report on active protection systems for armored combat and tactical vehicles. 
Sec. 249. Next Generation Combat Vehicle. 
Sec. 250. Modification of reports on mechanisms to provide funds to defense laboratories for research and development of technologies for military missions. 
Sec. 251. Briefings on Mobile Protected Firepower and Future Vertical Lift programs. 
Sec. 252. Improvement of the Air Force supply chain. 
Sec. 253. Review of guidance on blast exposure during training. 
Sec. 254. Competitive acquisition strategy for Bradley Fighting Vehicle transmission replacement. 
Sec. 255. Independent assessment of electronic warfare plans and programs. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Authorization of appropriations. 
Subtitle B—Energy and Environment 
Sec. 311. Explosive Ordnance Disposal Defense Program. 
Sec. 312. Further improvements to energy security and resilience. 
Sec. 313. Use of proceeds from sales of electrical energy derived from geothermal resources for projects at military installations where resources are located. 
Sec. 314. Operational energy policy. 
Sec. 315. Funding of study and assessment of health implications of per- and polyfluoroalkyl substances contamination in drinking water by agency for toxic substances and disease registry. 
Sec. 316. Extension of authorized periods of permitted incidental takings of marine mammals in the course of specified activities by Department of Defense. 
Sec. 317. Department of Defense environmental restoration programs. 
Sec. 318. Joint study on the impact of wind farms on weather radars and military operations. 
Sec. 319. Core sampling at Joint Base San Antonio, Texas. 
Sec. 320. Production and use of natural gas at Fort Knox, Kentucky. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Authorizing use of working capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilities. 
Sec. 322. Examination of Navy vessels. 
Sec. 323. Limitation on length of overseas forward deployment of naval vessels. 
Sec. 324. Temporary modification of workload carryover formula. 
Sec. 325. Limitation on use of funds for implementation of elements of master plan for redevelopment of Former Ship Repair Facility in Guam. 
Sec. 326. Business case analysis for proposed relocation of J85 Engine Regional Repair Center. 
Sec. 327. Report on pilot program for micro-reactors. 
Sec. 328. Limitation on modifications to Navy Facilities Sustainment, Restoration, and Modernization structure and mechanism. 
Subtitle D—Reports 
Sec. 331. Reports on readiness. 
Sec. 332. Matters for inclusion in quarterly reports on personnel and unit readiness. 
Sec. 333. Annual Comptroller General reviews of readiness of Armed Forces to conduct full spectrum operations. 
Sec. 334. Surface warfare training improvement. 
Sec. 335. Report on optimizing surface Navy vessel inspections and crew certifications. 
Sec. 336. Report on depot-level maintenance and repair. 
Sec. 337. Report on wildfire suppression capabilities of active and reserve components. 
Sec. 338. Report on relocation of steam turbine production from Nimitz-class and Ford-class aircraft carriers and Virginia-class and Columbia-class submarines. 
Sec. 339. Report on Specialized Undergraduate Pilot Training production, resourcing, and locations. 
Sec. 340. Report on Air Force airfield operational requirements. 
Sec. 341. Report on Navy surface ship repair contract costs. 
Subtitle E—Other Matters 
Sec. 351. Coast Guard representation on explosive safety board. 
Sec. 352. Transportation to continental United States of retired military working dogs outside the continental United States that are suitable for adoption in the United States. 
Sec. 353. Scope of authority for restoration of land due to mishap. 
Sec. 354. Repurposing and reuse of surplus Army firearms. 
Sec. 355. Study on phasing out open burn pits. 
Sec. 356. Notification requirements relating to changes to uniform of members of the uniformed services. 
Sec. 357. Reporting on future years budgeting by subactivity group. 
Sec. 358. Limitation on availability of funds for service-specific Defense Readiness Reporting Systems. 
Sec. 359. Prioritization of environmental impacts for facilities sustainment, restoration, and modernization demolition. 
Sec. 360. Sense of Congress relating to Soo Locks, Sault Sainte Marie, Michigan. 
Sec. 361. U.S. Special Operations Command Civilian Personnel. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Sec. 501. Repeal of requirement for ability to complete 20 years of service by age 62 as qualification for original appointment as a regular commissioned officer. 
Sec. 502. Enhancement of availability of constructive service credit for private sector training or experience upon original appointment as a commissioned officer. 
Sec. 503. Standardized temporary promotion authority across the military departments for officers in certain grades with critical skills. 
Sec. 504. Authority for promotion boards to recommend officers of particular merit be placed higher on a promotion list. 
Sec. 505. Authority for officers to opt out of promotion board consideration. 
Sec. 506. Applicability to additional officer grades of authority for continuation on active duty of officers in certain military specialties and career tracks. 
Sec. 507. Alternative promotion authority for officers in designated competitive categories of officers. 
Sec. 508. Attending Physician to the Congress. 
Sec. 509. Matters relating to satisfactory service in grade for purposes of retirement grade of officers in highest grade of satisfactory service. 
Sec. 510. Grades of Chiefs of Chaplains. 
Sec. 511. Repeal of original appointment qualification requirement for warrant officers in the regular Army. 
Sec. 512. Reduction in number of years of active naval service required for permanent appointment as a limited duty officer. 
Sec. 513. Authority to designate certain reserve officers as not to be considered for selection for promotion. 
Sec. 514. GAO review of surface warfare career paths. 
Subtitle B—Reserve Component Management 
Sec. 515. Authorized strength and distribution in grade. 
Sec. 516. Repeal of prohibition on service on Army Reserve Forces Policy Committee by members on active duty. 
Sec. 517. Expansion of personnel subject to authority of the Chief of the National Guard Bureau in the execution of functions and missions of the National Guard Bureau. 
Sec. 518. Authority to adjust effective date of promotion in the event of undue delay in extending Federal recognition of promotion. 
Sec. 519. National Guard Youth Challenge Program. 
Sec. 520. Extension of authority for pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruiters. 
Subtitle C—General Service Authorities and Correction of Military Records 
Sec. 521. Enlistments vital to the national interest. 
Sec. 522. Statement of benefits. 
Sec. 523. Modification to forms of support that may be accepted in support of the mission of the Defense POW/MIA Accounting Agency. 
Sec. 524.  Assessment of Navy standard workweek and related adjustments. 
Sec. 525. Notification on manning of afloat naval forces. 
Sec. 526. Navy watchstander records. 
Sec. 527. Qualification experience requirements for certain Navy watchstations. 
Subtitle D—Military Justice 
Sec. 531. Inclusion of strangulation and suffocation in conduct constituting aggravated assault for purposes of the Uniform Code of Military Justice. 
Sec. 532. Punitive article on domestic violence under the Uniform Code of Military Justice. 
Sec. 533. Authorities of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. 
Sec. 534. Report on feasibility of expanding services of the Special Victims’ Counsel to victims of domestic violence. 
Sec. 535. Uniform command action form on disposition of unrestricted sexual assault cases involving members of the Armed Forces. 
Sec. 536. Standardization of policies related to expedited transfer in cases of sexual assault or domestic violence. 
Subtitle E—Other Legal Matters 
Sec. 541. Clarification of expiration of term of appellate military judges of the United States Court of Military Commission Review. 
Sec. 542. Security clearance reinvestigation of certain personnel who commit certain offenses. 
Sec. 543. Development of oversight plan for implementation of Department of Defense harassment prevention and response policy. 
Sec. 544. Oversight of registered sex offender management program. 
Sec. 545. Development of resource guides regarding sexual assault for the military service academies. 
Sec. 546. Improved crime reporting. 
Sec. 547. Report on victims of sexual assault in reports of military criminal investigative organizations. 
Subtitle F—Member Education, Training, Resilience, and Transition 
Sec. 551. Permanent career intermission program. 
Sec. 552. Improvements to Transition Assistance Program. 
Sec. 553. Repeal of program on encouragement of postseparation public and community service. 
Sec. 554. Clarification of application and honorable service requirements under the Troops-to-Teachers Program to members of the Retired Reserve. 
Sec. 555. Employment and compensation of civilian faculty members at the Joint Special Operations University. 
Sec. 556. Program to assist members of the Armed Forces in obtaining professional credentials. 
Sec. 557. Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs. 
Sec. 558. Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families. 
Sec. 559. Prohibition on use of funds for attendance of enlisted personnel at senior level and intermediate level officer professional military education courses. 
Subtitle G—Defense Dependents’ Education 
Sec. 561. Assistance to schools with military dependent students. 
Sec. 562. Department of Defense Education Activity policies and procedures on sexual harassment of students of Activity schools. 
Sec. 563. Department of Defense Education Activity misconduct database. 
Sec. 564. Assessment and report on active shooter threat mitigation at schools located on military installations. 
Subtitle H—Military Family Readiness Matters 
Sec. 571. Department of Defense Military Family Readiness Council matters. 
Sec. 572. Enhancement and clarification of family support services for family members of members of special operations forces. 
Sec. 573. Temporary expansion of authority for noncompetitive appointments of military spouses by Federal agencies. 
Sec. 574. Improvement of My Career Advancement Account program for military spouses. 
Sec. 575.  Assessment and report on the effects of permanent changes of station on employment among military spouses. 
Sec. 576. Provisional or interim clearances to provide childcare services at military childcare centers. 
Sec. 577. Multidisciplinary teams for military installations on child abuse and other domestic violence. 
Sec. 578. Pilot program for military families: prevention of child abuse and training on safe childcare practices. 
Sec. 579. Assessment and report on small business activities of military spouses on military installations in the United States. 
Subtitle I—Decorations and Awards 
Sec. 581. Atomic veterans service certificate. 
Sec. 582. Award of medals or other commendations to handlers of military working dogs. 
Sec. 583. Authorization for award of distinguished-service cross to Justin T. Gallegos for acts of valor during Operation Enduring Freedom. 
Subtitle J—Miscellaneous Reports and Other Matters 
Sec. 591. Annual defense manpower requirements report matters. 
Sec. 592. Burial of unclaimed remains of inmates at the United States Disciplinary Barracks Cemetery, Fort Leavenworth, Kansas. 
Sec. 593. Standardization of frequency of academy visits of the Air Force Academy Board of Visitors with academy visits of boards of other military service academies. 
Sec. 594. National Commission on Military, National, and Public Service matters. 
Sec. 595. Public availability of top-line numbers of deployed members of the Armed Forces. 
Sec. 596. Report on general and flag officer costs. 
Sec. 597. Study on active service obligations for medical training with other service obligations for education or training and health professional recruiting. 
Sec. 598. Criteria for interment at Arlington National Cemetery. 
Sec. 599. Limitation on use of funds pending submittal of report on Army Marketing and Advertising Program. 
Sec. 600. Proof of period of military service for purposes of interest rate limitation under the Servicemembers Civil Relief Act. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Repeal of authority for payment of personal money allowances to Navy officers serving in certain positions. 
Sec. 602. Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizations. 
Sec. 603. Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel. 
Sec. 604. Extension of parking expenses allowance to civilian employees at recruiting facilities. 
Sec. 605. Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National Guard. 
Sec. 606. Military Housing Privatization Initiative. 
Subtitle B—Bonuses and Special Incentive Pays 
Sec. 611. One-year extension of certain expiring bonus and special pay authorities. 
Sec. 612. Report on imminent danger pay and hostile fire pay. 
Subtitle C—Other Matters 
Sec. 621. Extension of certain morale, welfare, and recreation privileges to certain veterans and their caregivers. 
Sec. 622. Technical corrections in calculation and publication of special survivor indemnity allowance cost of living adjustments. 
Sec. 623. Authority to award damaged personal protective equipment to members separating from the Armed Forces and veterans as mementos of military service. 
Sec. 624. Space-available travel on Department of Defense aircraft for veterans with service-connected disabilities rated as total. 
Sec. 625. Mandatory increase in insurance coverage under Servicemembers’ Group Life Insurance for members deployed to combat theaters of operation. 
Sec. 626. Access to military installations for certain surviving spouses and other next of kin of members of the Armed Forces who die while on active duty or certain reserve duty. 
Sec. 627. Study and report on development of a single defense resale system. 
Title VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Cessation of requirement for mental health assessment of members after redeployment from a contingency operation upon discharge or release from the Armed Forces. 
Sec. 702. Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma. 
Subtitle B—Health Care Administration 
Sec. 711. Improvement of administration of the Defense Health Agency and military medical treatment facilities. 
Sec. 712. Organizational framework of the military healthcare system to support the medical requirements of the combatant commands. 
Sec. 713. Administration of TRICARE dental plans through the Federal Employees Dental and Vision Insurance Program. 
Sec. 714. Streamlining of TRICARE Prime beneficiary referral process. 
Sec. 715. Sharing of information with State prescription drug monitoring programs. 
Sec. 716. Pilot program on opioid management in the military health system. 
Sec. 717. Wounded warrior policy review. 
Sec. 718. Medical simulation technology and live tissue training within the Department of Defense. 
Sec. 719. Improvements to trauma center partnerships. 
Sec. 720. Improvement to notification to Congress of hospitalization of combat-wounded members of the Armed Forces. 
Subtitle C—Reports and Other Matters 
Sec. 731. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 732. Joint forces medical capabilities development and standardization. 
Sec. 733. Inclusion of gambling disorder in health assessments of members of the Armed Forces and related research efforts. 
Sec. 734. Report on requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life. 
Sec. 735. Pilot program on earning by special operations forces medics of credit toward a physician assistant degree. 
Sec. 736. Strategic medical research plan. 
Sec. 737. Comptroller General of the United States review of Defense Health Agency oversight of transition between managed care support contractors for the TRICARE program. 
Sec. 738. Comptroller General study on availability of long-term care options for veterans from Department of Veterans Affairs. 
Sec. 739. Increase in number of appointed members of the Henry M. Jackson Foundation for the Advancement of Military Medicine. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Sec. 800. Effective dates; coordination of amendments. 
Subtitle A—Streamlining of Defense Acquisition Statutes and Regulations 
Part I—Consolidation of Defense Acquisition Statutes in New Part V of Subtitle A of Title 10, United States Code 
Sec. 801. Framework for new part V of subtitle A. 
Part II—Redesignation of Sections and Chapters of Subtitles B, C, and D to Provide Room for New Part V of Subtitle A 
Sec. 806. Redesignation of sections and chapters of subtitle D of title 10, United States Code—Air Force. 
Sec. 807. Redesignation of sections and chapters of subtitle C of title 10, United States Code—Navy and Marine Corps. 
Sec. 808. Redesignation of sections and chapters of subtitle B of title 10, United States Code—Army. 
Sec. 809. Cross references to redesignated sections and chapters. 
Part III—Repeals of Certain Provisions of Defense Acquisition Law 
Sec. 811. Amendment to and repeal of statutory requirements for certain positions or offices in the Department of Defense. 
Sec. 812. Repeal of certain defense acquisition laws. 
Sec. 813. Repeal of certain Department of Defense reporting requirements. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 816. Modification of limitations on single source task or delivery order contracts. 
Sec. 817. Preliminary cost analysis requirement for exercise of multiyear contract authority. 
Sec. 818. Revision of requirement to submit information on services contracts to Congress. 
Sec. 819. Data collection and inventory for services contracts. 
Sec. 820. Report on clarification of services contracting definitions. 
Sec. 821. Increase in micro-purchase threshold applicable to Department of Defense. 
Sec. 822. Department of Defense contracting dispute matters. 
Sec. 823. Inclusion of best available information regarding past performance of subcontractors and joint venture partners. 
Sec. 824. Subcontracting price and approved purchasing systems. 
Sec. 825. Modification of criteria for waivers of requirement for certified cost and price data. 
Subtitle C—Provisions Relating to Major Defense Acquisition Programs 
Sec. 831. Revisions in authority relating to program cost targets and fielding targets for major defense acquisition programs. 
Sec. 832. Implementation of recommendations of the Independent Study on Consideration of Sustainment in Weapons Systems Life Cycle. 
Sec. 833. Comptroller General assessment of acquisition programs and related initiatives. 
Subtitle D—Provisions Relating to Commercial Items 
Sec. 836. Revision of definition of commercial item for purposes of Federal acquisition statutes. 
Sec. 837. Limitation on applicability to Department of Defense commercial contracts of certain provisions of law. 
Sec. 838. Modifications to procurement through commercial e-commerce portals. 
Sec. 839. Review of Federal acquisition regulations on commercial products, commercial services, and commercially available off-the-shelf items. 
Subtitle E—Industrial Base Matters 
Sec. 841. Report on limited sourcing of specific components for Naval vessels. 
Sec. 842. Removal of national interest determination requirements for certain entities. 
Sec. 843. Pilot program to test machine-vision technologies to determine the authenticity and security of microelectronic parts in weapon systems. 
Sec. 844. Limitation on certain procurements application process. 
Sec. 845. Report on defense electronics industrial base. 
Sec. 846. Support for defense manufacturing communities to support the defense industrial base. 
Sec. 847. Limitation on procurement of certain items for T–AO–205 program. 
Subtitle F—Small Business Matters 
Sec. 851. Department of Defense small business strategy. 
Sec. 852. Prompt payments of small business contractors. 
Sec. 853. Increased participation in the Small Business Administration microloan program. 
Sec. 854. Amendments to Small Business Innovation Research Program and Small Business Technology Transfer Program. 
Sec. 855. Construction contract administration. 
Sec. 856. Comptroller General study of impact of broadband speed and price on small businesses. 
Sec. 857. Consolidated budget display for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer Program. 
Sec. 858. Funding for procurement technical assistance program. 
Sec. 859. Authorization for payment of certain costs relating to procurement technical assistance centers. 
Sec. 860. Commercialization Assistance Pilot Program. 
Sec. 861. Puerto Rico businesses. 
Sec. 862. Opportunities for employee-owned business concerns through Small Business Administration loan programs. 
Subtitle G—Provisions Related to Software and Technical Data Matters 
Sec. 865. Validation of proprietary and technical data. 
Sec. 866. Continuation of technical data rights during challenges. 
Sec. 867. Requirement for negotiation of technical data price before sustainment of major weapon systems. 
Sec. 868. Implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems. 
Sec. 869. Implementation of pilot program to use agile or iterative development methods required under section 873 of the National Defense Authorization Act for Fiscal Year 2018. 
Sec. 870. Report on requiring access to digital technical data in future acquisitions of combat, combat service, and combat support systems. 
Subtitle H—Other Matters 
Sec. 871. Prohibition on acquisition of sensitive materials from non-allied foreign nations. 
Sec. 872. Extension of prohibition on providing funds to the enemy. 
Sec. 873. Data, policy, and reporting on the use of other transactions. 
Sec. 874. Standardization of formatting and public accessibility of Department of Defense reports to Congress. 
Sec. 875. Promotion of the use of Government-wide and other interagency contracts. 
Sec. 876. Increasing competition at the task order level. 
Sec. 877. Individual acquisition for commercial leasing services. 
Sec. 878. Procurement administrative lead time definition and plan. 
Sec. 879. Briefing on funding of product support strategies. 
Sec. 880. Use of lowest price technically acceptable source selection process. 
Sec. 881. Permanent Supply Chain Risk Management Authority. 
Sec. 882. Review of market research. 
Sec. 883. Establishment of integrated review team on defense acquisition industry-government exchange. 
Sec. 884. Exchange program for acquisition workforce employees. 
Sec. 885. Process to limit foreign access to technology. 
Sec. 886. Procurement of telecommunications supplies for experimental purposes. 
Sec. 887. Access by developmental and operational testing activities to data regarding modeling and simulation activity. 
Sec. 888. Instruction on pilot program regarding employment of persons with disabilities. 
Sec. 889. Prohibition on certain telecommunications and video surveillance services or equipment. 
Sec. 890. Pilot program to accelerate contracting and pricing processes. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Office of the Secretary of Defense and Related Matters 
Sec. 901. Report on allocation of former responsibilities of the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
Sec. 902. Modification of responsibilities of the Under Secretary of Defense for Policy. 
Sec. 903. Clarification of responsibilities and duties of the Chief Information Officer of the Department of Defense. 
Sec. 904. Technical corrections to Department of Defense Test Resource Management Center authority. 
Sec. 905. Specification of certain duties of the Defense Technical Information Center. 
Subtitle B—Organization and Management of Other Department of Defense Offices and Elements 
Sec. 911. Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy. 
Sec. 912. Modification of certain responsibilities of the Chairman of the Joint Chiefs of Staff relating to joint force concept development. 
Sec. 913. Clarification of certain risk assessment requirements of the Chairman of the Joint Chiefs of Staff in connection with the National Military Strategy. 
Sec. 914.  Assistant Secretary of Defense for Special Operations and Low Intensity Conflict review of United States Special Operations Command. 
Sec. 915. Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and Acquisition. 
Sec. 916. Qualifications for appointment as Deputy Chief Management Officer of a military department. 
Sec. 917. Deadline for completion of full implementation of requirements in connection with organization of the Department of Defense for management of special operations forces and special operations. 
Sec. 918. Cross-functional teams in the Department of Defense. 
Sec. 919. Limitation on transfer of the Chemical, Biological, and Radiological Defense Division of the Navy. 
Subtitle C—Comprehensive Pentagon Bureaucracy Reform and Reduction 
Sec. 921. Authorities and responsibilities of the Chief Management Officer of the Department of Defense. 
Sec. 922. Analysis of Department of Defense business management and operations datasets to promote savings and efficiencies. 
Sec. 923. Periodic review of the Defense Agencies and Department of Defense Field Activities by the Chief Management Officer of the Department of Defense. 
Sec. 924. Actions to increase the efficiency and transparency of the Defense Logistics Agency. 
Sec. 925. Review of functions of Defense Contract Audit Agency and Defense Contract Management Agency. 
Sec. 926. Review and improvement of the operations of the Defense Finance and Accounting Service. 
Sec. 927. Assessment of chief information officer functions in connection with transition to enterprise-wide management of information technology and computing. 
Sec. 928. Comptroller General of the United States report on cross-enterprise activities of the Inspectors General of the Department of Defense. 
Sec. 929. General provisions. 
Subtitle D—Other Department of Defense Organization and Management Matters 
Sec. 931. Limitation on availability of funds for major headquarters activities of the Department of Defense. 
Sec. 932. John S. McCain Strategic Defense Fellows Program. 
Sec. 933. Performance of civilian functions by military personnel. 
Sec. 934. Report on implementation of requirements on estimation and comparison of costs of civilian and military manpower and contract support for the Department of Defense. 
Sec. 935. Review of foreign currency exchange rates and analysis of Foreign Currency Fluctuations, Defense appropriation. 
Sec. 936. Responsibility for policy on civilian casualty matters. 
Sec. 937. Additional matters in connection with background and security investigations for Department of Defense personnel. 
Sec. 938. Research and development to advance capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security. 
Subtitle E—Other Matters 
Sec. 941. Trusted information provider program for national security positions and positions of trust. 
Sec. 942. Report on expedited processing of security clearances for mission-critical positions. 
Sec. 943. Report on clearance in person concept. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Expertise in audit remediation. 
Sec. 1003. Authority to transfer funds to Director of National Intelligence for CAPNET. 
Sec. 1004. Audit of financial systems of the Department of Defense. 
Sec. 1005. Report on auditable financial statements. 
Sec. 1006. Transparency of accounting firms used to support Department of Defense audit. 
Subtitle B—Naval Vessels and Shipyards 
Sec. 1011. Inclusion of operation and sustainment costs in annual naval vessel construction plans. 
Sec. 1012. Purchase of vessels using funds in National Defense Sealift Fund. 
Sec. 1013. Purchase of vessels built in foreign shipyards with funds in National Defense Sealift Fund. 
Sec. 1014. Date of listing of vessels as battle force ships in the Naval Vessel Register and other fleet inventory measures. 
Sec. 1015. Technical corrections and clarifications to chapter 633 of title 10, United States Code, and other provisions of law regarding naval vessels. 
Sec. 1016. Dismantlement and disposal of nuclear-powered aircraft carriers. 
Sec. 1017. Limitation on use of funds for retirement of hospital ships. 
Sec. 1018. Inclusion of aircraft carrier refueling overhaul budget request in annual budget justification materials. 
Sec. 1019. Business case analysis of Ready Reserve Force recapitalization options. 
Sec. 1020. Transfer of excess naval vessel to Bahrain. 
Subtitle C—Counterterrorism 
Sec. 1031. Definition of sensitive military operation. 
Sec. 1032. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. 
Sec. 1034. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. 
Subtitle D—Miscellaneous Authorities and Limitations 
Sec. 1041. Strategic guidance documents within the Department of Defense. 
Sec. 1042. Notification on the provision of defense sensitive support. 
Sec. 1043. Coordinating United States response to malign foreign influence operations and campaigns. 
Sec. 1044. Clarification of reimbursable allowed costs of FAA memoranda of agreement. 
Sec. 1045. Workforce issues for military realignments in the Pacific. 
Sec. 1046. Mitigation of operational risks posed to certain military aircraft by automatic dependent surveillance-broadcast equipment. 
Sec. 1047. Limitation on availability of funds for unmanned surface vehicles. 
Sec. 1048. Pilot program for Department of Defense controlled unclassified information in the hands of industry. 
Sec. 1049. Critical technologies list. 
Sec. 1050. Airborne Hazards and Open Burn Pit Registry. 
Sec. 1051. National Security Commission on Artificial Intelligence. 
Sec. 1052. Authority to transfer funds for Bien Hoa dioxin cleanup. 
Sec. 1053. Guidance on the electronic warfare mission area and joint electromagnetic spectrum operations. 
Subtitle E—Studies and Reports 
Sec. 1061. Annual reports by the Armed Forces on Out-Year Unconstrained Total Munitions Requirements and Out-Year inventory numbers. 
Sec. 1062. Improvement of annual report on civilian casualties in connection with United States military operations. 
Sec. 1063. Report on capabilities and capacities of Armored Brigade Combat Teams. 
Sec. 1064. Activities and reporting relating to Department of Defense’s Cloud Initiative. 
Sec. 1065. Limitation on use of funds for United States Special Operations Command Global Messaging and Counter-Messaging platform. 
Sec. 1066. Comprehensive review of professionalism and ethics programs for special operations forces. 
Sec. 1067. Munitions assessments and future-years defense program requirements. 
Sec. 1068. Report on establishment of Army Futures Command. 
Sec. 1069. Report on cyber-enabled information operations. 
Sec. 1070. Report on unmanned aircraft in Arlington National Cemetery. 
Sec. 1071. Report on an updated Arctic strategy. 
Sec. 1072. Report on use and availability of military installations for disaster response. 
Sec. 1073. Report on Department of Defense participation in Export Administration Regulations license application review process. 
Sec. 1074. Military aviation readiness review in support of the National Defense Strategy. 
Sec. 1075. Report on highest-priority roles and missions of the Department of Defense and the Armed Forces. 
Subtitle F—Other Matters 
Sec. 1081. Technical, conforming, and clerical amendments. 
Sec. 1082. Principal Advisor on Countering Weapons of Mass Destruction. 
Sec. 1083. Modification of authority to transfer aircraft to other departments for wildfire suppression purposes. 
Sec. 1084. Improvement of database on emergency response capabilities. 
Sec. 1085. Disclosure requirements for United States-based foreign media outlets. 
Sec. 1086. United States policy with respect to freedom of navigation and overflight. 
Sec. 1087. National Commission on Military Aviation Safety. 
Sec. 1088. Sense of Congress regarding the international borders of the United States. 
Sec. 1089. Policy on response to juvenile-on-juvenile problematic sexual behavior committed on military installations. 
Sec. 1090. Recognition of America’s veterans. 
Sec. 1091. Prohibition of funds for Chinese language instruction provided by a Confucius Institute. 
Sec. 1092. Department of Defense engagement with certain nonprofit entities in support of missions of deployed United States personnel around the world. 
Title XI—Civilian Personnel Matters 
Sec. 1101. Direct hire authority for the Department of Defense for certain competitive service positions. 
Sec. 1102. Modification of direct hire authority for the Department of Defense for post-secondary students and recent graduates. 
Sec. 1103. Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. 
Sec. 1104. One-year extension and expansion of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1105. Extension of authority to conduct telework travel expenses test programs. 
Sec. 1106. Personnel demonstration projects. 
Sec. 1107. Expanded flexibility in selecting candidates from referral lists. 
Sec. 1108. Expedited hiring authority for college graduates and post secondary students. 
Sec. 1109. Inapplicability of certification of executive qualifications by qualification review boards of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense. 
Sec. 1110. Engagement with Historically Black Colleges and Universities and minority-serving institutions for the purposes of technical workforce enhancement. 
Sec. 1111. Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the Department of Defense in personnel management authority to attract experts in science and engineering. 
Sec. 1112. Enhancement of flexible management authorities for science and technology reinvention laboratories of the Department of Defense. 
Sec. 1113. Inclusion of Office of Secretary of Defense among components of the Department of Defense covered by direct hire authority for financial management experts. 
Sec. 1114. Alcohol testing of civil service mariners of the Military Sealift Command assigned to vessels. 
Sec. 1115. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Modification of authority to build the capacity of foreign security forces. 
Sec. 1202. Clarification of authority for use of advisors and trainers for training of personnel of foreign ministries with security missions under defense institution capacity building authorities. 
Sec. 1203. Increase in cost limitation and additional notification required for small scale construction related to security cooperation. 
Sec. 1204. Technical corrections relating to defense security cooperation statutory reorganization. 
Sec. 1205. Review and report on processes and procedures used to carry out section 362 of title 10, United States Code. 
Sec. 1206. Report on the use of security cooperation authorities. 
Sec. 1207. Participation in and support of the Inter-American Defense College. 
Sec. 1208. Naval Small Craft Instruction and Technical Training School. 
Sec. 1209. Expansion of Regional Defense Combating Terrorism Fellowship Program to include irregular warfare. 
Sec. 1210. Modification to Department of Defense State Partnership Program. 
Sec. 1211. Assessment, monitoring, and evaluation of security cooperation. 
Sec. 1212. Legal and policy review of advise, assist, and accompany missions. 
Sec. 1213. Extension and modification of authority to support border security operations of certain foreign countries. 
Sec. 1214. Framework for obtaining concurrence for participation in activities of regional centers for security studies. 
Subtitle B—Matters relating to Afghanistan and Pakistan 
Sec. 1221. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1222. Extension and modification of reporting requirements for special immigrant visas for Afghan allies program. 
Sec. 1223. Afghanistan Security Forces Fund. 
Sec. 1224. Extension and modification of Commanders’ Emergency Response Program. 
Sec. 1225. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Subtitle C—Matters relating to Syria, Iraq, and Iran 
Sec. 1231. Extension and modification of authority to provide assistance to the vetted Syrian opposition. 
Sec. 1232. Syrian war crimes accountability. 
Sec. 1233. Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1234. Limitation on assistance to the Government of Iraq. 
Sec. 1235. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1236. Modification of annual report on military power of Iran. 
Sec. 1237. Strategy to counter destabilizing activities of Iran. 
Subtitle D—Matters relating to the Russian Federation 
Sec. 1241. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. 
Sec. 1242. Limitation on availability of funds relating to implementation of the Open Skies Treaty. 
Sec. 1243. Determination required regarding material breach of INF Treaty by the Russian Federation. 
Sec. 1244. Comprehensive response to the Russian Federation’s material breach of the INF Treaty. 
Sec. 1245. Report on implementation of the New START Treaty. 
Sec. 1246. Modification and extension of Ukraine Security Assistance Initiative. 
Sec. 1247. Extension of limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1248. Sense of Congress on enhancing deterrence against Russian aggression in Europe. 
Subtitle E—Matters relating to the Indo-Pacific region 
Sec. 1251. Name of United States Indo-Pacific Command. 
Sec. 1252. Redesignation, expansion, and extension of Southeast Asia Maritime Security Initiative. 
Sec. 1253. Redesignation and modification of sense of Congress and initiative for the Indo-Asia-Pacific region. 
Sec. 1254. Assessment of and report on geopolitical conditions in the Indo-Pacific region. 
Sec. 1255. Sense of Congress on extended nuclear deterrence in the Indo-Pacific region. 
Sec. 1256. Reinstatement of reporting requirements with respect to United States-Hong Kong relations. 
Sec. 1257. Strengthening Taiwan’s force readiness. 
Sec. 1258. Sense of Congress on Taiwan. 
Sec. 1259. Prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises. 
Sec. 1260. Modification of annual report on military and security developments involving the People’s Republic of China. 
Sec. 1261. United States strategy on China. 
Sec. 1262. Report on military and coercive activities of the People’s Republic of China in South China Sea. 
Sec. 1263. Requirement for critical languages and expertise in Chinese, Korean, Russian, Farsi, and Arabic. 
Sec. 1264. Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to the Republic of Korea. 
Sec. 1265. Reports on nuclear capabilities of the Democratic People’s Republic of Korea. 
Sec. 1266. Modification of report required under enhancing defense and security cooperation with India. 
Subtitle F—Reports and other matters 
Sec. 1271. Modification of authorities relating to acquisition and cross-servicing agreements. 
Sec. 1272. United States-Israel countering unmanned aerial systems cooperation. 
Sec. 1273. Enhancement of U.S.-Israel defense cooperation. 
Sec. 1274. Review to determine whether the Armed Forces or coalition partners of the United States violated Federal law or Department of Defense policy while conducting operations in Yemen. 
Sec. 1275. Report on United States Government security cooperation and assistance programs with Mexico. 
Sec. 1276. Report on Department of Defense missions, operations, and activities in Niger. 
Sec. 1277. Report on the security relationship between the United States and the Republic of Cyprus. 
Sec. 1278. Sense of Congress on detention of United States citizens by the Government of the Republic of Turkey. 
Sec. 1279. Technical amendments related to NATO Support and Procurement Organization and related NATO agreements. 
Sec. 1280. Report on permanent stationing of United States forces in the Republic of Poland. 
Sec. 1281. Report on strengthening NATO cyber defense. 
Sec. 1282. Report on status of the United States relationship with the Republic of Turkey. 
Sec. 1283. Sense of the Congress concerning military-to-military dialogues. 
Sec. 1284. Modifications to Global Engagement Center. 
Sec. 1285. Sense of Congress on countering hybrid threats and malign influence. 
Sec. 1286. Initiative to support protection of national security academic researchers from undue influence and other security threats. 
Sec. 1287. Report on Honduras, Guatemala, and El Salvador. 
Sec. 1288. Modification of freedom of navigation reporting requirements. 
Sec. 1289. Coordination of efforts to negotiate free trade agreements with certain sub-Saharan African countries. 
Sec. 1290. Certifications regarding actions by Saudi Arabia and the United Arab Emirates in Yemen. 
Sec. 1291. Treatment of Rwandan Patriotic Front and Rwandan Patriotic Army under Immigration and Nationality Act. 
Sec. 1292. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1293. Prohibition on provision of weapons and other forms of support to certain organizations. 
Sec. 1294. Modified waiver authority for certain sanctionable transactions under section 231 of the Countering America’s Adversaries Through Sanctions Act. 
Sec. 1295. Rule of construction relating to the use of force. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301.  Funding allocations. 
Sec. 1302.  Specification of cooperative threat reduction funds. 
Title XIV—Other authorizations 
Subtitle A—Military programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical agents and munitions destruction, defense. 
Sec. 1403. Drug interdiction and counter-drug activities, defense-wide. 
Sec. 1404. Defense inspector general. 
Sec. 1405. Defense health program. 
Subtitle B—Armed forces retirement home 
Sec. 1411. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1412. Expansion of eligibility for residence at the Armed Forces Retirement Home. 
Sec. 1413. Oversight of health care provided to residents of the Armed Forces Retirement Home. 
Sec. 1414. Modification of authority on acceptance of gifts for the Armed Forces Retirement Home. 
Sec. 1415. Relief for residents of the Armed Forces Retirement Home impacted by increase in fees. 
Sec. 1416. Limitation on applicability of fee increase for residents of the Armed Forces Retirement Home. 
Subtitle C—Other matters 
Sec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1422. Economical and efficient operation of working capital fund activities. 
Sec. 1423. Consolidation of reporting requirements under the Strategic and Critical Materials Stock Piling Act. 
Sec. 1424. Quarterly briefing on progress of chemical demilitarization program. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug interdiction and counter-drug activities, defense-wide. 
Sec. 1508. Defense inspector general. 
Sec. 1509. Defense health program. 
Subtitle B—Financial matters 
Sec. 1511. Treatment as additional authorizations. 
Sec. 1512. Special transfer authority. 
Sec. 1513. Overseas contingency operations. 
Subtitle C—Other matters 
Sec. 1521. Joint Improvised-Threat Defeat Organization. 
Sec. 1522. Enduring costs funded through overseas contingency operations. 
Sec. 1523. Comptroller General report on use of funds provided by overseas contingency operations. 
Title XVI—Strategic Programs, Cyber, and Intelligence Matters 
Subtitle A—Space Activities 
Sec. 1601. Improvements to acquisition system, personnel, and organization of space forces. 
Sec. 1602. Modifications to Space Rapid Capabilities Office. 
Sec. 1603. Rapid, responsive, and reliable space launch. 
Sec. 1604. Provision of space situational awareness services and information. 
Sec. 1605. Budget assessments for national security space programs. 
Sec. 1606. Improvements to commercial space launch operations. 
Sec. 1607. Space warfighting policy, review of space capabilities, and plan on space warfighting readiness. 
Sec. 1608. Use of small- and medium-size buses for strategic and tactical satellite payloads. 
Sec. 1609. Enhancement of positioning, navigation, and timing capacity. 
Sec. 1610. Designation of component of Department of Defense responsible for coordination of modernization efforts relating to military-code capable GPS receiver cards. 
Sec. 1611. Designation of component of Department of Defense responsible for coordination of hosted payload information. 
Sec. 1612. Limitation on availability of funds for Joint Space Operations Center mission system. 
Sec. 1613. Evaluation and enhanced security of supply chain for protected satellite communications programs and overhead persistent infrared systems. 
Sec. 1614. Report on protected satellite communications. 
Sec. 1615. Report on enhancements to the Global Positioning System Operational Control Segment. 
Sec. 1616. Report on persistent weather imagery for United States Central Command. 
Sec. 1617. Study on space-based radio frequency mapping. 
Sec. 1618. Independent study on space launch locations. 
Sec. 1619. Briefing on commercial satellite servicing capabilities. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Role of Under Secretary of Defense for Intelligence. 
Sec. 1622. Security vetting for foreign nationals. 
Sec. 1623. Department of Defense Counterintelligence polygraph program. 
Sec. 1624. Defense intelligence business management systems. 
Sec. 1625. Modification to annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. 
Sec. 1626. Framework on governance, mission management, resourcing, and effective oversight of combat support agencies that are also elements of the intelligence community. 
Subtitle C—Cyberspace-Related Matters 
Sec. 1631. Reorganization and consolidation of certain cyber provisions. 
Sec. 1632. Affirming the authority of the Secretary of Defense to conduct military activities and operations in cyberspace. 
Sec. 1633. Department of Defense Cyber Scholarship Program scholarships and grants. 
Sec. 1634. Amendments to pilot program regarding cyber vulnerabilities of Department of Defense critical infrastructure. 
Sec. 1635. Modification of acquisition authority of the Commander of the United States Cyber Command. 
Sec. 1636. Policy of the United States on cyberspace, cybersecurity, cyber warfare, and cyber deterrence. 
Sec. 1637. Budget display for cyber vulnerability evaluations and mitigation activities for major weapon systems of the Department of Defense. 
Sec. 1638. Determination of responsibility for the Department of Defense Information Networks. 
Sec. 1639. Procedures and reporting requirement on cybersecurity breaches and loss of personally identifiable information and controlled unclassified information. 
Sec. 1640. Program to establish cyber institutes at institutions of higher learning. 
Sec. 1641. Matters pertaining to the SharkSeer cybersecurity program. 
Sec. 1642. Active defense against the Russian Federation, People’s Republic of China, Democratic People’s Republic of Korea, and Islamic Republic of Iran attacks in cyberspace. 
Sec. 1643. Designation of official for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense. 
Sec. 1644. Assistance for small manufacturers in the defense industrial supply chain and universities on matters relating to cybersecurity. 
Sec. 1645. Email and Internet website security and authentication. 
Sec. 1646. Security product integration framework. 
Sec. 1647. Information security continuous monitoring and cybersecurity scorecard. 
Sec. 1648. Tier 1 exercise of support to civil authorities for a cyber incident. 
Sec. 1649. Pilot program on modeling and simulation in support of military homeland defense operations in connection with cyber attacks on critical infrastructure. 
Sec. 1650. Pilot program authority to enhance cybersecurity and resiliency of critical infrastructure. 
Sec. 1651. Pilot program on regional cybersecurity training center for the Army National Guard. 
Sec. 1652. Cyberspace Solarium Commission. 
Sec. 1653. Study and report on reserve component cyber civil support teams. 
Sec. 1654. Identification of countries of concern regarding cybersecurity. 
Sec. 1655. Mitigation of risks to national security posed by providers of information technology products and services who have obligations to foreign governments. 
Sec. 1656. Report on Cybersecurity Apprentice Program. 
Sec. 1657. Report on enhancement of software security for critical systems. 
Subtitle D—Nuclear forces 
Sec. 1661. Under Secretary of Defense for Research and Engineering and the Nuclear Weapons Council. 
Sec. 1662. Long-range standoff weapon requirements. 
Sec. 1663. Acceleration of ground-based strategic deterrent program and long-range standoff weapon program. 
Sec. 1664. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1665. Prohibition on reduction of the intercontinental ballistic missiles of the United States. 
Sec. 1666. Extension of prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. 
Sec. 1667. Exchange program for nuclear weapons program employees. 
Sec. 1668. Plan to train officers in nuclear command, control, and communications. 
Sec. 1669. Independent study on options to increase Presidential decision-time regarding nuclear weapons employment. 
Sec. 1670. Extension of annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1671. Plan for alignment of acquisition of warhead life extension programs and delivery vehicles for such warheads. 
Sec. 1672. Annual report on development of long-range stand-off weapon. 
Sec. 1673. Sense of Congress on nuclear posture of the United States. 
Subtitle E—Missile Defense Programs 
Sec. 1675. Development of persistent space-based sensor architecture. 
Sec. 1676. Boost phase ballistic missile defense. 
Sec. 1677. Extension of requirement for reports on unfunded priorities of Missile Defense Agency. 
Sec. 1678. Extension of prohibition relating to missile defense information and systems. 
Sec. 1679. Modification of requirement relating to transition of ballistic missile defense programs to military departments. 
Sec. 1680. Modification of requirement to develop a space-based ballistic missile intercept layer. 
Sec. 1681. Improvements to acquisition processes of Missile Defense Agency. 
Sec. 1682. Layered defense of the United States homeland. 
Sec. 1683. Testing of redesigned kill vehicle prior to production and ground-based midcourse defense acceleration options. 
Sec. 1684. Requirements for ballistic missile defense capable ships. 
Sec. 1685. Multiyear procurement authority for standard missile–3 IB guided missiles. 
Sec. 1686. Limitation on availability of funds for Army lower tier air and missile defense sensor. 
Sec. 1687. Missile defense radar in Hawaii. 
Sec. 1688. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production. 
Sec. 1689. Acceleration of hypersonic missile defense program. 
Sec. 1690. Report on ballistic missile defense. 
Sec. 1691. Sense of Congress on allied partnerships for missile defense. 
Sec. 1692. Sense of Congress on testing by Missile Defense Agency. 
Subtitle F—Other Matters 
Sec. 1695. Extension of Commission to Assess the Threat to the United States from Electromagnetic Pulse Attacks and Similar Events. 
Sec. 1696. Procurement of ammonium perchlorate and other chemicals for use in solid rocket motors. 
Sec. 1697. Budget exhibit on support provided to entities outside Department of Defense. 
Sec. 1698. Conventional prompt global strike hypersonic capabilities. 
Sec. 1699. Report regarding industrial base for large solid rocket motors. 
Title XVII—REVIEW OF FOREIGN INVESTMENT AND EXPORT CONTROLS 
Subtitle A—Committee on Foreign Investment in the United States 
Sec. 1701. Short title: Foreign Investment Risk Review Modernization Act of 2018. 
Sec. 1702. Findings; sense of Congress. 
Sec. 1703. Definitions. 
Sec. 1704. Acceptance of written notices. 
Sec. 1705. Inclusion of partnership and side agreements in notice. 
Sec. 1706. Declarations for certain covered transactions. 
Sec. 1707. Stipulations regarding transactions. 
Sec. 1708. Authority for unilateral initiation of reviews. 
Sec. 1709. Timing for reviews and investigations. 
Sec. 1710. Identification of non-notified and non-declared transactions. 
Sec. 1711. Submission of certifications to Congress. 
Sec. 1712. Analysis by Director of National Intelligence. 
Sec. 1713. Information sharing. 
Sec. 1714. Action by the President. 
Sec. 1715. Judicial review. 
Sec. 1716. Considerations for regulations. 
Sec. 1717. Membership and staff of Committee. 
Sec. 1718. Actions by the Committee to address national security risks. 
Sec. 1719. Modification of annual report and other reporting requirements. 
Sec. 1720. Certification of notices and information. 
Sec. 1721. Implementation plans. 
Sec. 1722. Assessment of need for additional resources for Committee. 
Sec. 1723. Funding. 
Sec. 1724. Centralization of certain Committee functions. 
Sec. 1725. Conforming amendments. 
Sec. 1726. Briefing on information from transactions reviewed by Committee on Foreign Investment in the United States relating to foreign efforts to influence democratic institutions and processes. 
Sec. 1727. Effective date. 
Sec. 1728. Severability. 
Subtitle B—Export Control Reform 
Sec. 1741. Short title. 
Sec. 1742. Definitions. 
Part I—Authority and administration of controls 
Sec. 1751. Short title. 
Sec. 1752. Statement of policy. 
Sec. 1753. Authority of the President. 
Sec. 1754. Additional authorities. 
Sec. 1755. Administration of export controls. 
Sec. 1756. Licensing. 
Sec. 1757. Compliance assistance. 
Sec. 1758. Requirements to identify and control the export of emerging and foundational technologies. 
Sec. 1759. Review relating to countries subject to comprehensive United States arms embargo. 
Sec. 1760. Penalties. 
Sec. 1761. Enforcement. 
Sec. 1762. Administrative procedure. 
Sec. 1763. Review of interagency dispute resolution process. 
Sec. 1764. Consultation with other agencies on commodity classification. 
Sec. 1765. Annual report to Congress. 
Sec. 1766. Repeal. 
Sec. 1767. Effect on other Acts. 
Sec. 1768. Transition provisions. 
Part II—Anti-Boycott Act of 2018 
Sec. 1771. Short title. 
Sec. 1772. Statement of policy. 
Sec. 1773. Foreign boycotts. 
Sec. 1774. Enforcement. 
Part III—Administrative authorities 
Sec. 1781. Under Secretary of Commerce for Industry and Security. 
Subtitle C—Miscellaneous 
Sec. 1791. Extension of authority. 
Sec. 1792. Limitation on cancellation of designation of Secretary of the Air Force as Department of Defense Executive Agent for a certain Defense Production Act program. 
Sec. 1793. Review of and report on certain defense technologies critical to the United States maintaining superior military capabilities. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Extension of authorizations of certain fiscal year 2015 projects. 
Sec. 2105. Extension of authorizations of certain fiscal year 2016 project. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain phased project authorized in fiscal years 2015, 2016, and 2017. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2017 project. 
Sec. 2307. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2308. Additional authority to carry out certain fiscal year 2019 projects. 
Sec. 2309. Additional authority to carry out project at Travis Air Force Base, California, in fiscal year 2019. 
Title XXIV—Defense Agencies Military Construction 
Sec. 2401. Authorized defense agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, defense agencies. 
Sec. 2404. Extension of authorizations of certain fiscal year 2015 projects. 
Sec. 2405. Authorization of certain fiscal year 2018 project. 
Title XXV—International programs 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Subtitle B—Host country in-kind contributions 
Sec. 2511. Republic of Korea funded construction projects. 
Title XXVI—Guard and Reserve Forces Facilities 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2016 project. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2613. Additional authority to carry out certain fiscal year 2019 project. 
Title XXVII—Base realignment and closure activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Sec. 2702. Additional authority to realign or close certain military installations. 
Sec. 2703. Prohibition on conducting additional base realignment and closure (BRAC) round. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing 
Sec. 2801. Modification of contract authority for acquisition, construction, or furnishing of test facilities and equipment. 
Sec. 2802. Commercial construction standards for facilities on leased property. 
Sec. 2803. Congressional oversight of projects carried out pursuant to laws other than Military Construction Authorization Acts. 
Sec. 2804. Small business set-aside for contracts for architectural and engineering services and construction design. 
Sec. 2805. Updates and modifications to Department of Defense Form 1391, Unified Facilities Criteria, and military installation master plans. 
Sec. 2806. Work in Process Curve charts and outlay tables for military construction projects. 
Sec. 2807. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2808. Authority to obtain architectural and engineering services and construction design for defense laboratory modernization program. 
Sec. 2809. Repeal of limitation on certain Guam project. 
Sec. 2810. Enhancing force protection and safety on military installations. 
Sec. 2811. Limitation on use of funds for acquisition of furnished energy for new medical center in Germany. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2821. Force structure plans and infrastructure capabilities necessary to support the force structure. 
Sec. 2822. Exemption of Department of Defense off-site use and off-site removal only non-mobile properties from certain excess property disposal requirements. 
Sec. 2823. Retrofitting existing windows in military family housing units to be equipped with fall prevention devices. 
Sec. 2824. Updating prohibition on use of certain assessment of public schools on Department of Defense installations to supersede funding of certain projects. 
Sec. 2825. Study of feasibility of using 20-year intergovernmental support agreements for installation-support services. 
Sec. 2826. Representation of installation interests in negotiations and proceedings with carriers and other public utilities. 
Sec. 2827. Clarification to include National Guard installations in Readiness and Environmental Protection Integration program. 
Subtitle C—Land Conveyances 
Sec. 2841. Land exchange, Air Force Plant 44, Tucson, Arizona. 
Sec. 2842. Authority for transfer of administrative jurisdiction over certain lands, Marine Corps Air Ground Combat Center Twentynine Palms, California, and Marine Corps Air Station Yuma, Arizona. 
Sec. 2843. Environmental restoration and future conveyance of portion of former Mare Island Firing Range, Vallejo, California. 
Sec. 2844. Release of restrictions, University of California, San Diego. 
Sec. 2845. Land exchange, Naval support activity, Washington Navy Yard, District of Columbia. 
Sec. 2846. Land conveyance, Eglin Air Force Base, Florida. 
Sec. 2847. Public inventory of Guam land parcels for transfer to Government of Guam. 
Sec. 2848. Modification of conditions on land conveyance, Joliet Army Ammunition Plant, Illinois. 
Sec. 2849. Land conveyance, Naval Academy dairy farm, Gambrills, Maryland. 
Sec. 2850. Technical correction of description of Limestone Hills Training Area Land Withdrawal and Reservation, Montana. 
Sec. 2851. Land conveyance, Wasatch-Cache National Forest, Rich County, Utah. 
Sec. 2852. Commemoration of Freedman's Village. 
Subtitle D—Other Matters 
Sec. 2861. Defense community infrastructure pilot program. 
Sec. 2862. Strategic plan to improve capabilities of Department of Defense training ranges and installations. 
Sec. 2863. Restrictions on use of funds for development of public infrastructure in Commonwealth of Northern Mariana Islands. 
Sec. 2864. Study and report on inclusion of Coleman Bridge, York River, Virginia, in Strategic Highway Network. 
Sec. 2865. Defense access roads relating to closures due to sea level fluctuation and flooding. 
Sec. 2866. Authority to transfer funds for construction of Indian River Bridge. 
Sec. 2867. Plan to allow increased public access to the National Naval Aviation Museum and Barrancas National Cemetery, Naval Air Station Pensacola. 
Title XXIX—Overseas Contingency Operations Military Construction 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Navy construction and land acquisition projects. 
Sec. 2903. Authorized Air Force construction and land acquisition projects. 
Sec. 2904. Authorized defense agencies construction and land acquisition projects. 
Sec. 2905. Authorization of appropriations. 
Sec. 2906. Restrictions on use of funds for planning and design costs of European Deterrence Initiative projects. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs and Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Development of low-yield nuclear weapons. 
Sec. 3112. Department of Energy counterintelligence polygraph program. 
Sec. 3113. Inclusion of capital assets acquisition projects in activities by Director for Cost Estimating and Program Evaluation. 
Sec. 3114. Modification of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide. 
Sec. 3115. Notification regarding air release of radioactive or hazardous material at Hanford Nuclear Reservation. 
Sec. 3116. Amendments to the Atomic Energy Act of 1954. 
Sec. 3117. Extension of enhanced procurement authority to manage supply chain risk. 
Sec. 3118. Hanford waste tank cleanup program. 
Sec. 3119. Use of funds for construction and project support activities relating to MOX facility. 
Sec. 3120. Plutonium pit production. 
Sec. 3121. Pilot program on conduct by Department of Energy of background reviews for access by certain individuals to national security laboratories. 
Sec. 3122. Prohibition on availability of funds for programs in Russian Federation. 
Sec. 3123. Prohibition on availability of funds for research and development of advanced naval nuclear fuel system based on low-enriched uranium. 
Sec. 3124. Limitation on availability of funds relating to submission of annual reports on unfunded priorities. 
Subtitle C—Plans and Reports 
Sec. 3131. Modifications to cost-benefit analyses for competition of management and operating contracts. 
Sec. 3132. Nuclear forensics analyses. 
Sec. 3133. Review of defense environmental cleanup activities. 
Sec. 3134. Whistleblower protections. 
Sec. 3135. Implementation of Nuclear Posture Review by National Nuclear Security Administration. 
Sec. 3136. Survey of workforce of national security laboratories and nuclear weapons production facilities. 
Sec. 3137. Elimination of certain reports. 
Subtitle D—Other Matters 
Sec. 3141. Acceleration of replacement of cesium blood irradiation sources. 
Sec. 3142. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Matters 
Subtitle A—Maritime Administration 
Sec. 3501. Authorization of the Maritime Administration. 
Sec. 3502. Compliance by Ready Reserve Fleet vessels with SOLAS lifeboats and fire suppression requirements. 
Sec. 3503. Maritime Administration National Security Multi-Mission Vessel Program. 
Sec. 3504. Permanent authority of Secretary of Transportation to issue vessel war risk insurance. 
Sec. 3505. Use of State maritime academy training vessels. 
Sec. 3506. Concurrent jurisdiction. 
Sec. 3507. United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking. 
Sec. 3508. Report on implementation of recommendations for the United States Merchant Marine Academy Sexual Assault Prevention and Response Program. 
Sec. 3509. Report on the application of the Uniform Code of Military Justice to the United States Merchant Marine Academy. 
Sec. 3510. Electronic records on mariner availability to meet national security needs. 
Sec. 3511. Small shipyard grants. 
Sec. 3512. Sea year on contracted vessels. 
Sec. 3513. GAO report on national maritime strategy. 
Sec. 3514. Multi-year contracts. 
Sec. 3515. Miscellaneous. 
Sec. 3516. Department of Transportation Inspector General report on Title XI program. 
Subtitle B—Coast Guard 
Sec. 3521. Alignment with Department of Defense and sea services authorities. 
Sec. 3522. Preliminary development and demonstration. 
Sec. 3523. Contract termination. 
Sec. 3524. Reimbursement for travel expenses. 
Sec. 3525. Capital investment plan. 
Sec. 3526. Major acquisition program risk assessment. 
Sec. 3527. Marine safety implementation status. 
Sec. 3528. Retirement of Vice Commandant. 
Sec. 3529. Large recreational vessel regulations. 
Subtitle C—Coast Guard and Shipping Technical Corrections 
Chapter 1—Coast Guard 
Sec. 3531. Commandant defined. 
Sec. 3532. Training course on workings of Congress. 
Sec. 3533. Miscellaneous. 
Sec. 3534. Department of Defense consultation. 
Sec. 3535. Repeal. 
Sec. 3536. Mission need statement. 
Sec. 3537. Continuation on active duty. 
Sec. 3538. System acquisition authorization. 
Sec. 3539. Inventory of real property. 
Chapter 2—Maritime Transportation 
Sec. 3541. Definitions. 
Sec. 3542. Authority to exempt vessels. 
Sec. 3543. Passenger vessels. 
Sec. 3544. Tank vessels. 
Sec. 3545. Grounds for denial or revocation. 
Sec. 3546. Miscellaneous corrections to title 46, U.S.C. 
Sec. 3547. Miscellaneous corrections to Oil Pollution Act of 1990. 
Sec. 3548. Miscellaneous corrections. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—PROCUREMENT 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—OPERATION AND MAINTENANCE 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—MILITARY PERSONNEL 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—OTHER AUTHORIZATIONS 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—MILITARY CONSTRUCTION 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Sec. 4701. Department of Energy national security programs. 
3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IPROCUREMENT 
 
Subtitle A—Authorization Of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. National Guard and reserve component equipment report. 
Sec. 112. Deployment by the Army of an interim cruise missile defense capability. 
Subtitle C—Navy Programs 
Sec. 121. Procurement authority for Ford class aircraft carrier program. 
Sec. 122. Full ship shock trial for Ford class aircraft carrier. 
Sec. 123. Sense of Congress on accelerated production of aircraft carriers. 
Sec. 124. Multiyear procurement authority for standard missile–6. 
Sec. 125. Multiyear procurement authority for E–2D aircraft. 
Sec. 126. Multiyear procurement authority for F/A–18E/F aircraft and EA–18G aircraft. 
Sec. 127. Modifications to F/A–18 aircraft to mitigate physiological episodes. 
Sec. 128. Frigate class ship program. 
Sec. 129. Contract requirement for Virginia class submarine program. 
Sec. 130. Prohibition on availability of funds for Navy port waterborne security barriers. 
Sec. 131. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels. 
Sec. 132. Limitation on availability of funds for M27 Infantry Automatic Rifle program. 
Sec. 133. Report on degaussing standards for DDG–51 destroyers. 
Subtitle D—Air Force Programs 
Sec. 141. Inventory requirement for air refueling tanker aircraft; limitation on retirement of KC–10A aircraft. 
Sec. 142. Multiyear procurement authority for C–130J aircraft program. 
Sec. 143. Contract for logistics support for VC–25B aircraft. 
Sec. 144. Retirement date for VC–25A aircraft. 
Sec. 145. Repeal of funding restriction for EC–130H Compass Call Recapitalization Program. 
Sec. 146. Limitation on use of funds for KC–46A aircraft pending submittal of certification. 
Sec. 147. Limitation on availability of funds for retirement of E–8 JSTARS Aircraft. 
Sec. 148. Report on modernization of B–52H aircraft systems. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 151. Procurement authority for additional icebreaker vessels. 
Sec. 152. Buy-to-budget acquisition of F–35 aircraft. 
Sec. 153. Certification on inclusion of technology to minimize physiological episodes in certain aircraft. 
Sec. 154. Armored commercial passenger-carrying vehicles. 
Sec. 155. Quarterly updates on the F–35 Joint Strike Fighter program. 
AAuthorization Of Appropriations 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. BArmy Programs 111.National Guard and reserve component equipment report (a)In generalSection 10541(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)A joint assessment by the Chief of Staff of the Army and the Chief of the National Guard Bureau on the efforts of the Army to achieve parity among the active component, the Army Reserve, and the Army National Guard with respect to equipment and capabilities. Each assessment shall include a comparison of the inventory of high priority items of equipment available to each component of the Army described in preceding sentence, including— (A)AH–64 Attack Helicopters; 
(B)UH–60 Black Hawk Utility Helicopters; (C)Abrams Main Battle Tanks; 
(D)Bradley Infantry Fighting Vehicles; (E)Stryker Combat Vehicles; and 
(F)any other items of equipment identified as high priority by the Chief of Staff of the Army or the Chief of the National Guard Bureau.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to reports required to be submitted under section 10541 of title 10, United States Code, after the date of the enactment of this Act. 
112.Deployment by the Army of an interim cruise missile defense capability 
(a)Certification requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall certify to the congressional defense committees whether there is a need for the Army to deploy an interim missile defense capability. (b)Deployment (1)In generalIf the Secretary of Defense certifies that there is a need for the Army to deploy an interim missile defense capability under subsection (a), the Secretary of the Army shall deploy the capability as follows: 
(A)Two batteries of the capability shall be deployed by not later than September 30, 2020. (B)Two additional batteries of the capability shall be deployed by not later than September 30, 2023. 
(2)Achievement of deployment deadlinesIn order to meet the deadlines for deployment specified in paragraph (1) the Secretary of the Army may— (A)deploy systems that require the least amount of development; 
(B)procure non-developmental air and missile defense systems currently in production to ensure rapid delivery of capability; (C)use existing systems, components, and capabilities already in the Joint Force inventory, including rockets and missiles as available; 
(D)use operational information technology for communication, detection, and fire control that is certified to work with existing joint information technology systems to ensure interoperability; (E)engage and collaborate with officials, organizations, and activities of the Department of Defense with responsibilities relating to science and technology, engineering, testing, and acquisition, including the Defense Innovation United Experimental, the Director of Operational Test and Evaluation, the Defense Digital Service, the Strategic Capabilities Office, and the Rapid Capabilities offices, to accelerate the development, testing, and deployment of existing systems; 
(F)use institutional and operational basing to facilitate rapid training and fielding; (G)consider a range of direct energy weapon systems to compete for the 2023 deployment specified in paragraph (1)(B); and 
(H)carry out such other activities as the Secretary determines to be appropriate. (3)AuthoritiesIn carrying out paragraphs (1) and (2), Secretary of the Army may use any authority of the Secretary relating to acquisition, technology transfer, and personnel management that the Secretary considers appropriate, including rapid acquisition and rapid prototyping authorities, to resource and procure an interim missile defense capability. 
(4)WaiverThe Secretary of the Army may waive the deadlines for deployment specified in paragraph (1) if the Secretary determines that sufficient funds have not been appropriated to enable the Secretary to meet such deadlines. (c)In generalIf the Secretary of the Army will deploy an interim missile defense capability pursuant to subsection (b), then, by not later than March 1, 2019, the Secretary, in consultation with the Chief of Staff of the Army, shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that includes— 
(1)recommendations identifying any interim missile defense capabilities to be deployed and a proposed rapid acquisition schedule for such capabilities; (2)a plan to rapidly resource any identified shortfalls for any such capability selected for deployment; and 
(3)a schedule and timeline for the fielding and deployment of any such capability. (d)Interim missile defense capability definedIn this section, the term interim missile defense capability means a fixed-site, cruise missile defense capability that may be deployed before the Indirect Fire Protection Capability of the Army becomes fully operational. 
CNavy Programs 
121.Procurement authority for Ford class aircraft carrier program 
(a)Contract authority 
(1)Procurement authorizedThe Secretary of the Navy may enter into one or more contracts, beginning with the fiscal year 2019 program year, for the procurement of one Ford class aircraft carrier to be designated CVN–81. (2)Procurement in conjunction with CVN–80The aircraft carrier authorized to be procured under paragraph (1) may be procured as an addition to the contract covering the Ford class aircraft carrier designated CVN–80 that is authorized to be constructed under section 121 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104). 
(b)Certification requiredA contract may not be entered into under subsection (a) unless the Secretary of Defense certifies to the congressional defense committees, in writing, not later than 30 days before entry into the contract, each of the following, which shall be prepared by the milestone decision authority for the Ford class aircraft carrier program: (1)The use of such a contract will result in significant savings compared to the total anticipated costs of carrying out the program through annual contracts. In certifying cost savings under the preceding sentence, the Secretary shall include a written explanation of— 
(A)the estimated obligations and expenditures by fiscal year for CVN–80 and CVN–81, by hull, without the authority provided in subsection (a); (B)the estimated obligations and expenditures by fiscal year for CVN–80 and CVN–81, by hull, with the authority provided in subsection (a); 
(C)the estimated cost savings or increase by fiscal year for CVN–80 and CVN–81, by hull, with the authority provided in subsection (a); (D)the discrete actions that will accomplish such cost savings or avoidance; and 
(E)the contractual actions that will ensure the estimated cost savings are realized. (2)There is a reasonable expectation that throughout the contemplated contract period the Secretary of Defense will request funding for the contract at the level required to avoid contract cancellation. 
(3)There is a stable design for the property to be acquired and that the technical risks associated with such property are not excessive. (4)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of a contract authorized under subsection (a) are realistic. 
(5)The use of such a contract will promote the national security of the United States. (6)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program (as defined under section 221 of title 10, United States Code) for such fiscal year will include the funding required to execute the program without cancellation. 
(7)The contract will be a fixed price type contract. (c)Use of incremental fundingWith respect to a contract entered into under subsection (a), the Secretary of the Navy may use incremental funding to make payments under the contract. No such payments may be obligated after the date that is 11 months after the date on which the fitting out of the aircraft carrier associated with the contract is completed. 
(d)LiabilityA contract entered into under subsection (a) shall provide that the total liability to the Government for termination of the contract entered into shall be limited to the total amount of funding obligated at the time of termination. (e)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year is subject to the availability of appropriations for that purpose for such fiscal year. 
(f)Milestone decision authority definedIn this section, the term milestone decision authority has the meaning given that term in section 2366a(d) of title 10, United States Code. 122.Full ship shock trial for Ford class aircraft carrierThe Secretary of the Navy shall ensure that full ship shock trials results are incorporated into the construction of the Ford class aircraft carrier designated CVN–81. 
123.Sense of Congress on accelerated production of aircraft carriersIt is the sense of Congress that the United States should accelerate the production of aircraft carriers to rapidly achieve the Navy’s goal of having 12 operational aircraft carriers. 124.Multiyear procurement authority for standard missile–6 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of up to 625 standard missile–6 missiles at a rate of not more than 125 missiles per year during the covered period. 
(b)Authority for advance procurement and economic order quantityThe Secretary may enter into one or more contracts for advance procurement associated with the missiles (including economic order quantity) for which authorization to enter into a multiyear procurement contract is provided under subsection (a). (c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
(d)Covered period definedIn this section, the term covered period means the 5-year period beginning with the fiscal year 2019 program year and ending with the fiscal year 2023 program year. 125.Multiyear procurement authority for E–2D aircraft (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of up to 24 E–2D aircraft. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. 126.Multiyear procurement authority for F/A–18E/F aircraft and EA–18G aircraft (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of the following: 
(1)F/A–18E/F aircraft. (2)EA–18G aircraft. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. (c)Authority for advance procurement and economic order quantityThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2019, for advance procurement associated with the aircraft for which authorization to enter into a multiyear procurement contract is provided under subsection (a), which may include one or more contracts for the procurement of economic order quantities of material and equipment for such aircraft. 
127.Modifications to F/A–18 aircraft to mitigate physiological episodes 
(a)Modifications requiredThe Secretary of the Navy shall modify the F/A–18 aircraft to reduce the occurrence of, and mitigate the risk posed by, physiological episodes affecting crewmembers of the aircraft. The modifications shall include, at minimum— (1)replacement of the F/A–18 cockpit altimeter; 
(2)upgrade of the F/A–18 onboard oxygen generation system; (3)redesign of the F/A–18 aircraft life support systems required to meet onboard oxygen generation system input specifications; and 
(4)installation of equipment associated with improved F/A–18 physiological monitoring and alert systems. (b)Report requiredNot later than February 1, 2019, and annually thereafter through February 1, 2021, the Secretary of the Navy shall submit to the congressional defense committees a written update on the status of all modifications to the F/A–18 aircraft carried out by the Secretary pursuant to subsection (a). 
(c)WaiverThe Secretary of the Navy may waive the requirement to make a modification under subsection (a) if the Secretary certifies to the congressional defense committees that the specific modification is inadvisable and provides a detailed justification for excluding the modification from the Navy’s planned upgrades for the F/A–18 aircraft. 128.Frigate class ship program (a)In generalAs part of the solicitation for proposals for the procurement of any frigate class ship in any of fiscal years 2019, 2020, or 2021, the Secretary of the Navy shall require that offerors submit proposals under which the offeror agrees to convey technical data to the Federal Government in the event the offeror is awarded the frigate construction contract associated with the proposal. 
(b)Technical data definedIn this section, the term technical data means a compilation of detailed engineering plans and specifications for the construction of a frigate class ship. 129.Contract requirement for Virginia class submarine programSection 124 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— 
(1)by redesignating subsection (d) through (f) as subsections (e) through (g), respectively; and (2)by inserting after subsection (c), the following: 
 
(d)Contract requirement 
(1)In generalThe Secretary of the Navy shall ensure that a contract entered into under subsection (a) includes an option to procure a Virginia class submarine in each of fiscal years 2022 and 2023. (2)Option definedIn this subsection, the term option has the meaning given that term in part 2.101 of the Federal Acquisition Regulation.. 
130.Prohibition on availability of funds for Navy port waterborne security barriers 
(a)ProhibitionExcept as provided in subsections (b) and (c), none of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 may be obligated or expended to procure legacy waterborne security barriers for Navy ports. (b)WaiverThe Secretary of the Navy may waive the prohibition in subsection (a) not less than 30 days after submitting to the congressional defense committees— 
(1)a Navy requirements document that specifies key performance parameters and key system attributes for new waterborne security barriers for Navy ports; (2)a certification that the level of capability specified under paragraph (1) will meet or exceed that of legacy waterborne security barriers for Navy ports; 
(3)the acquisition strategy for the recapitalization of legacy waterborne security barriers for Navy ports, which shall meet or exceed the requirements specified under paragraph (1); and (4)a certification that any contract for new waterborne security barriers for a Navy port will be awarded in accordance with the requirements for full and open competition set forth in section 2304 of title 10, United States Code. 
(c)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities: (1)The sustainment, refurbishment, and replacement of portions of existing waterborne security barriers at Navy ports due to normal wear and tear. 
(2)The procurement of new waterborne security barriers for Navy ports due to exigent circumstances. 131.Extension of limitation on use of sole-source shipbuilding contracts for certain vesselsSection 124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by section 127 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking or fiscal year 2018 and inserting , fiscal year 2018, or fiscal year 2019. 
132.Limitation on availability of funds for M27 Infantry Automatic Rifle program 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the M27 Infantry Automatic Rifle program of the Marine Corps, not more than 80 percent may be obligated or expended until the date on which the Commandant of the Marine Corps submits to the Committees on Armed Services of the Senate and the House of Representatives the assessment described in subsection (b). (b)AssessmentThe assessment described in this subsection is a written summary of the views of the Marine Corps with respect to the Small Arms Ammunition Configuration Study of the Army, including— 
(1)an explanation of how the study informs the future small arms modernization requirements of the Marine Corps; and (2)near-term and long-term modernization strategies for the small arms weapon systems of the Marine Corps, including associated funding and schedule profiles. 
133.Report on degaussing standards for DDG–51 destroyers 
(a)Report requiredNot later than February 1, 2019, the Secretary of the Navy shall submit to the congressional defense committees a report on degaussing standards for the DDG–51 destroyer. (b)ElementsThe report required under subsection (a) shall include— 
(1)a detailed description of the current degaussing standards for the DDG–51 destroyer; (2)a plan for incorporating such standards into the destroyer construction program; and 
(3)an assessment of the requirement to backfit such standards to in-service destroyers. DAir Force Programs 141.Inventory requirement for air refueling tanker aircraft; limitation on retirement of KC–10A aircraft (a)Inventory requirementSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(j) 
(1)Except as provided in paragraph (2), effective October 1, 2019, the Secretary of the Air Force shall maintain a total aircraft inventory of air refueling tanker aircraft of not less than 479 aircraft. (2)The Secretary of the Air Force may reduce the number of air refueling tanker aircraft in the total aircraft inventory of the Air Force below 479 only if— 
(A)the Secretary certifies to the congressional defense committees that such reduction is justified by the results of the mobility capability and requirements study conducted under section 144(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91); and (B)a period of 30 days has elapsed following the date on which the certification is made to the congressional defense committees under subparagraph (A). 
(3)In this subsection: (A)The term air refueling tanker aircraft means an aircraft that has as its primary mission the refueling of other aircraft. 
(B)The term total aircraft inventory means aircraft authorized to a flying unit for operations or training.. (b)Limitation on retirement of KC–10A (1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for any fiscal year for the Air Force may be obligated or expended to retire, or to prepare to retire, any KC–10A aircraft until the date that is 30 days after the date on which the Secretary of the Air Force certifies to the congressional defense committees that Secretary has met the minimum inventory requirement under section 8062(j) of title 10, United States Code, as added by subsection (a) of this section. 
(2)Exception for certain aircraftThe requirement of paragraph (1) does not apply to individual KC–10A aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair. 142.Multiyear procurement authority for C–130J aircraft program (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Air Force may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of— 
(1)C–130J aircraft for the Air Force; and (2)C–130J aircraft for the Navy and the Marine Corps pursuant to the agreement described in subsection (b). 
(b)Agreement describedThe agreement described in this subsection is the agreement between the Secretary of the Navy and the Secretary of the Air Force under which the Secretary of the Air Force acts as the executive agent for the Department of the Navy for purposes of procuring C–130J aircraft for such Department. (c)Authority for advance procurement and economic order quantityThe Secretary of the Air Force may enter into one or more contracts for advance procurement associated with the C–130J aircraft, including economic order quantity, for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(d)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. (e)Treatment of fiscal year 2018 aircraftThe multiyear contract authority under subsection (a) includes C–130J aircraft for which funds were appropriated for fiscal year 2018. 
143.Contract for logistics support for VC–25B aircraftThe Secretary of the Air Force shall— (1)ensure that the total period of any contract awarded for logistics support for the VC–25B aircraft does not exceed five years, as required under part 17.204(e) of the Federal Acquisition Regulation, unless otherwise approved in accordance with established procedures; and 
(2)comply with section 2304 of title 10, United States Code, regarding full and open competition through the use of competitive procedures for the award of any logistics support contract following the initial five-year contract period. 144.Retirement date for VC–25A aircraft (a)In generalFor purposes of the application of section 2244a of title 10, United States Code, the retirement date of the covered aircraft is deemed to be not later than December 31, 2025. 
(b)Covered aircraft definedIn this section, the term covered aircraft means the two VC–25A aircraft of the Air Force that are in service as of the date of the enactment of this Act. 145.Repeal of funding restriction for EC–130H Compass Call Recapitalization ProgramSection 131 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2037) is repealed. 
146.Limitation on use of funds for KC–46A aircraft pending submittal of certification 
(a)Certification requiredThe Secretary of the Air Force shall submit to the congressional defense committees certification that, as of the date of the certification— (1)the supplemental type certification and the military type certification for the KC–46A aircraft have been approved; and 
(2)the Air Force has accepted the delivery of the first KC–46A aircraft. (b)Limitation on use of funds (1)LimitationNotwithstanding any other provision of this Act, none of the funds authorized to be appropriated or otherwise made available by this Act for fiscal year 2019 for Aircraft Procurement, Air Force, may be obligated or expended to procure the covered aircraft until the Secretary of the Air Force submits the certification required under subsection (a). 
(2)Covered aircraft definedIn this subsection, the term covered aircraft means three of the KC–46A aircraft authorized to be procured by this Act. 147.Limitation on availability of funds for retirement of E–8 JSTARS Aircraft (a)Limitation on availability of funds for retirementExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 or any subsequent fiscal year for the Air Force may be obligated or expended to retire, or prepare to retire, any E–8 Joint Surveillance Target Attack Radar System aircraft until the date on which the Secretary of the Defense certifies to the congressional defense committees that Increment 2 of the Advanced Battle-Management System of the Air Force has declared initial operational capability as defined in the Capability Development Document for the System. 
(b)ExceptionThe limitation in subsection (a) shall not apply to individual E–8C Joint Surveillance Target Attack Radar System aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair. (c)Certification requiredNot later than March 1, 2019, the Secretary of Defense, on a nondelegable basis, shall certify to the congressional defense committees that— 
(1)the Secretary of the Air Force is taking all reasonable steps to ensure the legacy E–8C Joint Surveillance Target Radar System aircraft that the Air Force continues to operate meet all safety requirements; (2)the Secretary of the Air Force has developed and implemented a funding strategy to increase the operational and maintenance availability of the legacy E–8C Joint Surveillance Target Radar System aircraft that the Air Force continues to operate; 
(3)the Advanced Battle-Management System Increment 1, 2, and 3 acquisition and fielding strategy is executable and that sufficient funds will be available to achieve all elements of the System as described in the Capability Development Document for the System; and (4)in coordination with each separate geographic combatant commander, that the Secretary of the Air Force is implementing defined and measurable actions to meet the operational planning and steady-state force presentation requirements for Ground-Moving Target Indicator intelligence and Battle-Management, Command and Control towards a moderate level of risk until Increment 2 of the Advanced Battle-Management System declares initial operational capability. 
(d)GAO report and briefing 
(1)Report requiredNot later than March 1, 2020, the Comptroller General of the United States shall submit to the congressional defense committees a report on Increment I, Increment 2, and Increment 3 of the 21st Century Advanced Battle Management System of Systems capability of the Air Force. The report shall include a review of— (A)the technologies that compose the capability and the level of maturation of such technologies; 
(B)the resources budgeted for the capability; (C)the fielding plan for the capability; 
(D)any risk assessments associated with the capability; and (E)the overall acquisition strategy for the capability. 
(2)Interim briefingNot later than March 1, 2019, the Comptroller General of the United States shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the topics to be covered by the report under paragraph (1), including any preliminary data and any issues or concerns of the Comptroller General relating to the report. (e)Air Force reportNot later than February 5, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on the legacy fleet of E–8C Joint Surveillance Target Attack Radar System aircraft that includes— 
(1)the modernization and sustainment strategy, and associated costs, for the airframe and mission systems that will be used to maintain the legacy fleet of such aircraft until the planned retirement of the aircraft; and (2)a plan that will provide combatant commanders with an increased level of E–8C force support. 
(f)E–8C force presentation requirement 
(1)In generalBeginning not later than October 1, 2020, and until the retirement of the E–8C aircraft fleet, the Secretary of the Air Force shall provide not fewer than 6 dedicated E–8C aircraft each fiscal year for allocation to the geographical combatant commanders through the Intelligence, Surveillance, and Reconnaissance Global Force Management Allocation Process. (2)ExceptionIf the Secretary of the Air Force is unable to meet the requirements of paragraph (1), the Secretary of Defense, on a nondelegable basis, may waive the requirements for a fiscal year and shall provide to the congressional defense committees a notice of waiver issuance and justification. 
(g)Air Force briefing requirementBeginning not later than October 1, 2018, and on a quarterly basis thereafter, the Secretary of the Air Force shall provide to the congressional defense committees a program update briefing on the Advanced Battle-Management System of the Air Force, and all associated technologies. 148.Report on modernization of B–52H aircraft systems (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the long term modernization of the B–52H aircraft. 
(b)ElementsThe report required under subsection (a) shall include— (1)an estimated timeline for the modernization of the B–52H aircraft; and  
(2)modernization requirements with respect to the integrated systems of the aircraft, including— (A)electronic warfare and defensive systems; 
(B)communications, including secure jam resistant capability; (C)radar replacement; 
(D)engine replacement; (E)future weapons and targeting capability; and 
(F)mission planning systems. EDefense-wide, Joint, and Multiservice Matters 151.Procurement authority for additional icebreaker vessels (a)Procurement authority (1)In generalIn addition to the icebreaker vessel authorized to be procured under section 122(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), the Secretary of the department in which the Coast Guard is operating may enter into one or more contracts for the procurement of up to five additional polar-class icebreaker vessels. 
(2)Condition for out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. (b)Sense of CongressIt is the sense of Congress that the Coast Guard should maintain an inventory of not fewer than six polar-class icebreaker vessels beginning not later than fiscal year 2029 and, to achieve such inventory, should— 
(1)award a contract for the first new polar-class icebreaker not later than fiscal year 2019; (2)deliver the first new polar-class icebreaker not later than fiscal year 2023; 
(3)start construction on the second through sixth new polar-class icebreakers at a rate of one vessel per year in fiscal years 2022 through 2026; and (4)accept delivery of the second through sixth new polar-class icebreakers at a rate of one vessel per year in fiscal years 2025 through 2029. 
152.Buy-to-budget acquisition of F–35 aircraftSubject to section 2308 of title 10, United States Code, using funds authorized to be appropriated by this Act for the procurement of F–35 aircraft, the Secretary of Defense may procure a quantity of F–35 aircraft in excess of the quantity authorized by this Act if such additional procurement does not require additional funds to be authorized to be appropriated because of production efficiencies or other cost reductions. 153.Certification on inclusion of technology to minimize physiological episodes in certain aircraft (a)Certification requiredNot later than 15 days before entering into a contract for the procurement of a covered aircraft, the Secretary concerned shall submit to the congressional defense committees a written statement certifying that the aircraft to be procured under the contract will include the most recent technological advancements necessary to minimize the impact of physiological episodes on aircraft crewmembers. 
(b)WaiverThe Secretary concerned may waive the requirement of subsection (a) if the Secretary— (1)determines the waiver is required in the interest of national security; and 
(2)not later than 15 days before entering into a contract for the procurement of a covered aircraft, notifies the congressional defense committees of the rationale for the waiver. (c)TerminationThe requirement to submit a certification under subsection (a) shall terminate on September 30, 2021. 
(d)DefinitionsIn this section: (1)The term covered aircraft means a fighter aircraft, an attack aircraft, or a fixed wing trainer aircraft. 
(2)The term Secretary concerned means— (A)the Secretary of the Navy, with respect to covered aircraft of Navy; and 
(B)the Secretary of the Air Force, with respect to covered aircraft of the Air Force. 154.Armored commercial passenger-carrying vehicles (a)Implementation of GAO recommendationsIn accordance with the recommendations of the Government Accountability Office in the report titled Armored Commercial Vehicles: DOD Has Procurement Guidance, but Army Could Take Actions to Enhance Inspections and Oversight (GAO-17-513), not later than 180 days after the date of the enactment of this Act, the Secretary of Army shall— 
(1)ensure that in-progress inspections are conducted at the armoring vendor’s facility for each procurement of an armored commercial passenger-carrying vehicles until the date on which the Secretary of Defense approves and implements an updated armoring and inspection standard for such vehicles; and (2)designate a central point of contact for collecting and reporting information on armored commercial passenger-carrying vehicles (such as information on contracts execution and vehicle inspections). 
(b)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the progress of the Secretary in implementing Department of Defense Instruction O–2000.16 Volume 1, dated November 2016, with respect to armored commercial passenger-carrying vehicles, including— (1)whether criteria for the procurement of such vehicles have been established and distributed to the relevant components of the Department; and 
(2)whether a process is in place for ensuring that the relevant components of the Department incorporate those criteria into contracts for such vehicles. 155.Quarterly updates on the F–35 Joint Strike Fighter program (a)In generalBeginning not later than October 1, 2018, and on a quarterly basis thereafter through October 1, 2022, the Under Secretary of Defense for Acquisition and Sustainment shall provide to the congressional defense committees a briefing on the progress of the F–35 Joint Strike Fighter program. 
(b)ElementsEach briefing under subsection (a) shall include, with respect to the F–35 Joint Strike Fighter program, the following elements: (1)An overview of the program schedule. 
(2)A description of each contract awarded under the program, including a description of the type of contract and the status of the contract. (3)An assessment of the status of the program with respect to— 
(A)modernization; (B)modification; 
(C)testing; (D)delivery; 
(E)sustainment; (F)program management; and 
(G)efforts to ensure that excessive sustainment costs do not threaten the ability of the Department of Defense to purchase the required number of aircraft. IIResearch, development, test, and evaluation  Subtitle A—Authorization of appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program requirements, restrictions, and limitations Sec. 211. Modification of authority to carry out certain prototype projects. Sec. 212. Extension of directed energy prototype authority. Sec. 213. Prohibition on availability of funds for the Weather Common Component program. Sec. 214. Limitation on availability of funds for F–35 continuous capability development and delivery. Sec. 215. Limitation on availability of funds pending report on agile software development and software operations. Sec. 216. Limitation on availability of funds for certain high energy laser advanced technology. Sec. 217. Plan for the Strategic Capabilities Office of the Department of Defense. Sec. 218. National Defense Science and Technology Strategy. Sec. 219. Modification of CVN–73 to support fielding of MQ–25 unmanned aerial vehicle. Sec. 220. Establishment of innovators information repository in the Department of Defense. Sec. 221. Strategic plan for Department of Defense test and evaluation resources. Sec. 222. Collaboration between Defense laboratories, industry, and academia; open campus program. Sec. 223. Permanent extension and codification of authority to conduct technology protection features activities during research and development of defense systems. Sec. 224. Codification and reauthorization of Defense Research and Development Rapid Innovation Program. Sec. 225. Procedures for rapid reaction to emerging technology. Sec. 226. Activities on identification and development of enhanced personal protective equipment against blast injury. Sec. 227. Human factors modeling and simulation activities. Sec. 228. Expansion of mission areas supported by mechanisms for expedited access to technical talent and expertise at academic institutions. Sec. 229. Advanced manufacturing activities. Sec. 230. National security innovation activities. Sec. 231. Partnership intermediaries for promotion of defense research and education. Sec. 232. Limitation on use of funds for Surface Navy Laser Weapon System. Sec. 233. Expansion of coordination requirement for support for national security innovation and entrepreneurial education. Sec. 234. Defense quantum information science and technology research and development program. Sec. 235. Joint directed energy test activities. Sec. 236. Requirement for establishment of arrangements for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. Sec. 237. Authority for Joint Directed Energy Transition Office to conduct research relating to high powered microwave capabilities. Sec. 238. Joint artificial intelligence research, development, and transition activities. Subtitle C—Reports and other matters Sec. 241. Report on survivability of air defense artillery. Sec. 242. T–45 aircraft physiological episode mitigation actions. Sec. 243. Report on efforts of the Air Force to mitigate physiological episodes affecting aircraft crewmembers. Sec. 244. Report on Defense Innovation Unit Experimental. Sec. 245. Modification of funding criteria under Historically Black Colleges and Universities and minority institutions program. Sec. 246. Report on OA–X light attack aircraft applicability to partner nation support. Sec. 247. Reports on comparative capabilities of adversaries in key technology areas. Sec. 248. Report on active protection systems for armored combat and tactical vehicles. Sec. 249. Next Generation Combat Vehicle. Sec. 250. Modification of reports on mechanisms to provide funds to defense laboratories for research and development of technologies for military missions. Sec. 251. Briefings on Mobile Protected Firepower and Future Vertical Lift programs. Sec. 252. Improvement of the Air Force supply chain. Sec. 253. Review of guidance on blast exposure during training. Sec. 254. Competitive acquisition strategy for Bradley Fighting Vehicle transmission replacement. Sec. 255. Independent assessment of electronic warfare plans and programs. AAuthorization of appropriations 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201. 
BProgram requirements, restrictions, and limitations 
211.Modification of authority to carry out certain prototype projectsSection 2371b of title 10, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A), in the matter before clause (i), by striking (for a prototype project) and inserting for a prototype project, and any follow-on production contract or transaction that is awarded pursuant to subsection (f),; (B)in subparagraph (B)— 
(i)in the matter before clause (i), by striking (for a prototype project) and inserting for a prototype project, and any follow-on production contract or transaction that is awarded pursuant to subsection (f),; and (ii)in clause (i), in the matter before subclause (I), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering or the Under Secretary of Defense for Acquisition and Sustainment; 
(C)in paragraph (3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretaries of Defense; (2)in subsection (b)(2), by inserting the prototype after carry out; and 
(3)in subsection (f)— (A)by redesignating paragraph (3) as paragraph (5); and 
(B)by inserting after paragraph (2) the following new paragraphs:  (3)A follow-on production contract or transaction may be awarded, pursuant to this subsection, when the Department determines that an individual prototype or prototype subproject as part of a consortium is successfully completed by the participants. 
(4)Award of a follow-on production contract or transaction pursuant to the terms under this subsection is not contingent upon the successful completion of all activities within a consortium as a condition for an award for follow-on production of a successfully completed prototype or prototype subproject within that consortium.. 212.Extension of directed energy prototype authoritySection 219(c)(4) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended— 
(1)in subparagraph (A), by striking Except as provided in subparagraph (B) and inserting Except as provided in subparagraph (C); (2)by redesignating subparagraph (B) as subparagraph (C); 
(3)by inserting after subparagraph (A) the following:  (B)Except as provided in subparagraph (C) and subject to the availability of appropriations for such purpose, of the funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2019 or otherwise made available for fiscal year 2019 for research, development, test, and evaluation, defense-wide, up to $100,000,000 may be available to the Under Secretary to allocate to the military departments, the defense agencies, and the combatant commands to carry out the program established under paragraph (1).; and 
(4)in subparagraph (C), as so redesignated, by striking made available under subparagraph (A) and inserting made available under subparagraph (A) or subparagraph (B). 213.Prohibition on availability of funds for the Weather Common Component program (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for research, development, test, and evaluation, Air Force, for weather service (PE 0305111F, Project 672738) for product development, test and evaluation, and management services associated with the Weather Common Component program may be obligated or expended. 
(b)Report required 
(1)In generalThe Secretary of the Air Force shall submit to the congressional defense committees a report on technologies and capabilities that— (A)provide real-time or near real-time meteorological situational awareness data through the use of sensors installed on manned and unmanned aircraft; and 
(B)were developed primarily using funds of the Department of Defense. (2)ElementsThe report under paragraph (1) shall include— 
(A)a description of all technologies and capabilities described in paragraph (1) that exist as of the date on which the report is submitted; (B)a description of any testing activities that have been completed for such technologies and capabilities, and the results of those testing activities; 
(C)the total amount of funds used by the Department of Defense for the development of such technologies and capabilities; (D)a list of capability gaps or shortfalls in any major commands of the Air Force relating to the gathering, processing, exploitation, and dissemination of real-time or near real-time meteorological situational awareness data for unmanned systems; 
(E)an explanation of how such gaps or shortfalls may be remedied to supplement the weather forecasting capabilities of the Air Force and to enhance the efficiency or effectiveness of combat air power; and (F)a plan for fielding existing technologies and capabilities to mitigate such gaps or shortfalls. 
214.Limitation on availability of funds for F–35 continuous capability development and delivery 
(a)LimitationExcept as provided in subsection (b), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the F–35 continuous capability development and delivery program, not more than 75 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees a detailed cost estimate and baseline schedule for the program, which shall include any information required for a major defense acquisition program under section 2435 of title 10, United States Code. (b)ExceptionThe limitation in subsection (a) does not apply to any funds authorized to be appropriated or otherwise made available for the development of the F–35 dual capable aircraft capability. 
215.Limitation on availability of funds pending report on agile software development and software operations 
(a)LimitationOf the of funds described in subsection (d), not more than 80 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of the Air Force submits the report required under subsection (b). (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force, in consultation with the Director of Defense Pricing/Defense Procurement and Acquisition Policy and the Director of the Defense Digital Service, shall submit to the congressional defense committees a report that includes a description of each of the following: 
(1)How cost estimates in support of modernization and upgrade activities for Air and Space Operations Centers are being conducted and using what methods. (2)The contracting strategy and types of contracts being used to execute Agile Software Development and Software Operations (referred to in this section as Agile DevOps) activities. 
(3)How intellectual property ownership issues associated with software applications developed with Agile DevOps processes will be addressed to ensure future sustainment, maintenance, and upgrades to software applications after the applications are fielded. (4)A description of the tools and software applications that have been developed for the Air and Space Operations Centers and the costs and cost categories associated with each. 
(5)Challenges the Air Force has faced in executing acquisition activities modernizing the Air and Space Operations Centers and how the Air Force plans to address the challenges identified. (6)The Secretary's strategy for ensuring that software applications developed for Air Operations Centers are transportable and translatable among all the Centers to avoid any duplication of efforts. 
(c)ReviewBefore submitting the report under subsection (b), the Secretary of the Air Force shall ensure that the report is reviewed and approved by the Director of Defense Pricing/Defense Procurement and Acquisition Policy. (d)Funds describedThe funds described in this subsection are the following: 
(1)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for research, development, test, and evaluation, Air Force, for Air and Space Operations Centers (PE 0207410F, Project 674596). (2)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for other procurement, Air Force, for Air and Space Operations Centers. 
216.Limitation on availability of funds for certain high energy laser advanced technology 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense for High Energy Laser Advanced Technology (PE 0603924D8Z), not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees a roadmap and detailed assessment of the high energy laser programs of the Department of Defense, which shall include plans for coordination across the Department and transition to programs of record. (b)Rule of constructionThe limitation in subsection (a) shall not be construed to apply to any other high energy laser program of the Department of Defense other than the program element specified in such subsection.  
217.Plan for the Strategic Capabilities Office of the Department of Defense 
(a)Plan requiredNot later than March 1, 2019, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall submit to the congressional defense committees a plan— (1)to eliminate the Strategic Capabilities Office of the Department of Defense by not later than October 1, 2020; 
(2)to transfer the functions of the Strategic Capabilities Office to another organization or element of the Department by not later than October 1, 2020; or (3)to retain the Strategic Capabilities Office. 
(b)ElementsThe plan required under subsection (a) shall include the following: (1)A timeline for the potential elimination, transfer, or retention of some or all of the activities, functions, programs, plans, and resources of the Strategic Capabilities Office. 
(2)A strategy for mitigating risk to the programs of the Strategic Capabilities Office. (3)A strategy for implementing the lessons learned and best practices of the Strategic Capabilities Office across the organizations and elements of the Department of Defense to promote enterprise-wide innovation. 
(4)An assessment of the transition outcomes, research portfolio, and mission accomplishment in the key functions of the Strategic Capabilities Office described in subsection (c). (5)An assessment of the relationship of the Strategic Capabilities Office with— 
(A)the acquisition and rapid capabilities programs of the military departments; (B)Department laboratories; 
(C)the Defense Advanced Research Projects Agency; and (D)other research and development activities. 
(6)Assessment of management and bureaucratic challenges to the effective and efficient execution of the Strategic Capabilities Office missions, especially with respect to contracting and personnel management. (c)Key functions describedThe key functions described in this subsection are the following: 
(1)Repurposing existing Government and commercial systems for new technological advantage. (2)Developing novel concepts of operation that are lower cost, more effective, and more responsive to changing threats than traditional concepts of operation. 
(3)Developing joint systems and concepts of operations to meet emerging threats and military requirements based on partnerships with the military departments and combatant commanders. (4)Developing prototypes and new concepts of operations that can inform the development of requirements and the establishment of acquisition programs. 
(d)Form of planThe plan required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 218.National Defense Science and Technology Strategy (a)Annual strategy (1)In generalNot later than February 4, 2019, the Secretary of Defense shall develop a strategy— 
(A)to articulate the science and technology priorities, goals, and investments of the Department of Defense; and (B)to make recommendations on the future of the defense research and engineering enterprise and its continued success in an era of strategic competition. 
(2)ElementsThe strategy required by paragraph (1) shall— (A)be aligned with the National Defense Strategy and Governmentwide strategic science and technology priorities, including the defense budget priorities of the Office of Science and Technology Policy of the President; 
(B)link the priorities, goals, and outcomes in paragraph (1)(A) with needed critical enablers to specific programs, or broader portfolios, including— (i)personnel and workforce capabilities; 
(ii)facilities for research and test infrastructure; (iii)relationships with academia, the acquisition community, the operational community, and the commercial sector; and 
(iv)funding, investments, personnel, facilities, and relationships with departments, agencies, or other Federal entities outside the Department of Defense without which defense capabilities would be severely degraded; (C)evaluate the coordination of acquisition priorities, programs, and timelines of the Department with the activities of the defense research and engineering enterprise; and 
(D)include recommendations for changes in authorities, regulations, policies, or any other relevant areas, that would support the achievement of the goals set forth in the strategy. (3)Annual updatesNot less frequently than once each year, the Secretary shall revise and update the strategy required by paragraph (1). 
(4)Annual reports 
(A)Not later than February 4, 2019, and not less frequently than once each year thereafter through December 31, 2021, the Secretary shall submit to the congressional defense committees the strategy required by paragraph (1), as may be revised and updated in accordance with paragraph (3). (B)The reports submitted pursuant to subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(5)BriefingNot later than 14 days after the date on which the strategy under paragraph (1) is completed, the Secretary shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the implementation of the strategy. (6)DesignationThe strategy developed under paragraph (1) shall be known as the National Defense Science and Technology Strategy. 
(b)Assessment and recommendations 
(1)In generalNot later than February 4, 2019, the Secretary shall submit to the congressional defense committees a report with an assessment and recommendations on the future of major elements of the defense research and engineering enterprise, evaluating warfighting contributions, portfolio management and coordination, workforce management including special hiring authorities, facilities and test infrastructure, relationships with private sector and interagency partners, and governance, including a comparison with the enterprises of other countries and the private sector. (2)Major elements of the defense research and engineering enterpriseThe major elements of the defense research and engineering enterprise referred to in paragraph (1) include the following: 
(A)The science and technology elements of the military departments. (B)The Department of Defense laboratories. 
(C)The test ranges and facilities of the Department. (D)The Defense Advanced Research Projects Agency (DARPA). 
(E)The Defense Innovation Unit Experimental (DIU(x)). (F)The Strategic Capabilities Office of the Department. 
(G)The Small Business Innovation Research program of the Department. (H)The Small Business Technology Transfer program of the Department. 
(I)Such other elements, offices, programs, and activities of the Department as the Secretary considers appropriate for purposes of the this section. (3)Consultation and commentsIn making recommendations under paragraph (1), the Secretary shall consult with and seek comments from groups and entities relevant to the recommendations, such as the military departments, the combatant commands, the federally funded research and development centers (FFRDCs), commercial partners of the Department (including small business concerns), or any advisory committee established by the Department that the Secretary determines is appropriate based on the duties of the advisory committee and the expertise of its members. 
(4)Form of submissionThe report submitted pursuant to paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  219.Modification of CVN–73 to support fielding of MQ–25 unmanned aerial vehicleThe Secretary of the Navy shall— 
(1)modify the compartments and infrastructure of the aircraft carrier designated CVN–73 to support the fielding of the MQ–25 unmanned aerial vehicle before the date on which the refueling and complex overhaul of the aircraft carrier is completed; and (2)ensure such modification is sufficient to complete the full installation of MQ–25 in no more than a single maintenance period after such overhaul. 
220.Establishment of innovators information repository in the Department of Defense 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, acting through the Defense Technical Information Center, establish an innovators information repository within the Department of Defense in accordance with this section. (b)Maintenance of information repositoryThe Under Secretary of Defense for Research and Engineering shall maintain the information repository and ensure that it is periodically updated. 
(c)Elements of information repositoryThe information repository established under subsection (a) shall— (1)be coordinated across the Department of Defense enterprise to focus on small business innovators that are small, independent United States businesses, including those participating in the Small Business Innovation Research program or the Small Business Technology Transfer program; 
(2)include appropriate information about each participant, including a description of— (A)the need or requirement applicable to the participant; 
(B)the participant’s technology with appropriate technical detail and appropriate protections of proprietary information or data; (C)any prior business of the participant with the Department; and 
(D)whether the participant’s technology was incorporated into a program of record; and (3)incorporate the appropriate classification due to compilation of information. 
(d)Use of information repositoryAfter the information repository is established under subsection (a), the Secretary shall encourage use of the information repository by Department organizations involved in technology development and protection, including program offices, before initiating a Request for Information or a Request for Proposal to determine whether an organic technology exists or is being developed currently by a an entity supported by the Department (which may include a company, academic consortium, or other entity). 221.Strategic plan for Department of Defense test and evaluation resourcesSection 196(d) of title 10, United States Code, is amended— 
(1)by amending paragraph (1) to read as follows: (1) Not less often than once every two fiscal years, the Under Secretary of Defense for Research and Engineering, in coordination with the Director of the Department of Defense Test Resources Management Center, the Director of Operational Test and Evaluation, the Director of the Defense Intelligence Agency, the Secretaries of the military departments, and the heads of Defense Agencies with test and evaluation responsibilities, shall complete a strategic plan reflecting the future needs of the Department of Defense with respect to test and evaluation facilities and resources. Each strategic plan shall cover the period of thirty fiscal years beginning with the fiscal year in which the plan is submitted under paragraph (3). The strategic plan shall be based on a comprehensive review of both funded and unfunded test and evaluation requirements of the Department, future threats to national security, and the adequacy of the test and evaluation facilities and resources of the Department to meet those future requirements and threats.; and (2)in paragraph (2)(C), by striking needed to meet such requirements and inserting needed to meet current and future requirements based on current and emerging threats. 
222.Collaboration between Defense laboratories, industry, and academia; open campus program 
(a)CollaborationThe Secretary of Defense may carry out activities to prioritize innovative collaboration between Department of Defense science and technology reinvention laboratories, industry, and academia. (b)Open campus programIn carrying out subsection (a), the Secretary, acting through the Commander of the Air Force Research Laboratory, the Commander of the Army Research, Development and Engineering Command, and the Chief of Naval Research, or such other officials of the Department as the Secretary considers appropriate, may develop and implement an open campus program for the Department science and technology reinvention laboratories which shall be modeled after the open campus program of the Army Research Laboratory.  
223.Permanent extension and codification of authority to conduct technology protection features activities during research and development of defense systems 
(a)In generalChapter 139 of title 10, United States Code, is amended by inserting before section 2358 the following new section:  2357.Technology protection features activities (a)ActivitiesThe Secretary of Defense shall carry out activities to develop and incorporate technology protection features in a designated system during the research and development phase of such system. 
(b)Cost-sharingAny contract for the design or development of a system resulting from activities under subsection (a) for the purpose of enhancing or enabling the exportability of the system, either for the development of program protection strategies for the system or the design and incorporation of exportability features into the system, shall include a cost-sharing provision that requires the contractor to bear half of the cost of such activities, or such other portion of such cost as the Secretary considers appropriate upon showing of good cause. (c)DefinitionsIn this section: 
(1)The term designated system means any system (including a major system, as defined in section 2302(5) of title 10, United States Code) that the Under Secretary of Defense for Acquisition and Sustainment designates for purposes of this section. (2)The term technology protection features means the technical modifications necessary to protect critical program information, including anti-tamper technologies and other systems engineering activities intended to prevent or delay exploitation of critical technologies in a designated system.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 139 of title 10, United States Code, is amended by inserting before the item relating to section 2358 the following new item:   2357. Technology protection features activities.. (c)Conforming repealSection 243 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2358 note) is repealed. 
224.Codification and reauthorization of Defense Research and Development Rapid Innovation Program 
(a)Codification 
(1)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2359 the following new section:  2359a.Defense Research and Development Rapid Innovation Program (a)Program established (1)The Secretary of Defense shall establish a competitive, merit-based program to accelerate the fielding of technologies developed pursuant to phase II Small Business Innovation Research Program projects, technologies developed by the defense laboratories, and other innovative technologies (including dual use technologies). 
(2)The purpose of this program is to stimulate innovative technologies and reduce acquisition or lifecycle costs, address technical risks, improve the timeliness and thoroughness of test and evaluation outcomes, and rapidly insert such products directly in support of primarily major defense acquisition programs, but also other defense acquisition programs that meet critical national security needs. (b)GuidelinesThe Secretary shall issue guidelines for the operation of the program. At a minimum such guidance shall provide for the following: 
(1)The issuance of one or more broad agency announcements or the use of any other competitive or merit-based processes by the Department of Defense for candidate proposals in support of defense acquisition programs as described in subsection (a). (2)The review of candidate proposals by the Department of Defense and by each military department and the merit-based selection of the most promising cost-effective proposals for funding through contracts, cooperative agreements, and other transactions for the purposes of carrying out the program. 
(3)The total amount of funding provided to any project under the program from funding provided under subsection (d) shall not exceed $3,000,000, unless the Secretary, or the Secretary's designee, approves a larger amount of funding for the project. (4)No project shall receive more than a total of two years of funding under the program from funding provided under subsection (d), unless the Secretary, or the Secretary's designee, approves funding for any additional year. 
(5)Mechanisms to facilitate transition of follow-on or current projects carried out under the program into defense acquisition programs, through the use of the authorities of section 2302e of this title or such other authorities as may be appropriate to conduct further testing, low rate production, or full rate production of technologies developed under the program. (6)Projects are selected using merit-based selection procedures and the selection of projects is not subject to undue influence by Congress or other Federal agencies. 
(c)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require or enable any official of the Department of Defense to provide funding under this section to any earmark as defined pursuant to House Rule XXI, clause 9, or any congressionally directed spending item as defined pursuant to Senate Rule XLIV, paragraph 5. (d)FundingSubject to the availability of appropriations for such purpose, the amounts authorized to be appropriated for research, development, test, and evaluation for a fiscal year may be used for such fiscal year for the program established under subsection (a). 
(e)Transfer authority 
(1)The Secretary may transfer funds available for the program to the research, development, test, and evaluation accounts of a military department, defense agency, or the unified combatant command for special operations forces pursuant to a proposal, or any part of a proposal, that the Secretary determines would directly support the purposes of the program. (2)The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2359 the following new item:   2359a. Defense Research and Development Rapid Innovation Program.. (b)Conforming amendments (1)Repeal of old provisionSection 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359 note) is hereby repealed. 
(2)Repeal of old table of contents itemThe table of contents in section 2(b) of such Act is amended by striking the item relating to section 1073. 225.Procedures for rapid reaction to emerging technology (a)Requirement to establish proceduresNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall prescribe procedures for the designation and development of technologies that are— 
(1)urgently needed— (A)to react to a technological development of an adversary of the United States; or 
(B)to respond to a significant and urgent emerging technology; and (2)not receiving appropriate research funding or attention from the Department of Defense. 
(b)ElementsThe procedures prescribed under subsection (a) shall include the following: (1)A process for streamlined communications between the Under Secretary, the Joint Chiefs of Staff, the commanders of the combatant commands, the science and technology executives within each military department, and the science and technology community, including— 
(A)a process for the commanders of the combatant commands and the Joint Chiefs of Staff to communicate their needs to the science and technology community; and (B)a process for the science and technology community to propose technologies that meet the needs communicated by the combatant commands and the Joint Chiefs of Staff. 
(2)Procedures for the development of technologies proposed pursuant to paragraph (1)(B), including— (A)a process for demonstrating performance of the proposed technologies on a short timeline; 
(B)a process for developing a development strategy for a technology, including integration into future budget years; and (C)a process for making investment determinations based on information obtained pursuant to subparagraphs (A) and (B). 
(c)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall provide to the congressional defense committees a briefing on the procedures required by subsection (a). 226.Activities on identification and development of enhanced personal protective equipment against blast injury (a)Activities requiredDuring calendar year 2019, the Secretary of the Army shall, in consultation with the Director of Operational Test and Evaluation, carry out a set of activities to identify and develop personal equipment to provide enhanced protection against injuries caused by blasts in combat and training. 
(b)Activities 
(1)Continuous evaluation processFor purposes of the activities required by subsection (a), the Secretary shall establish a process to continuously solicit from government, industry, academia, and other appropriate entities personal protective equipment that is ready for testing and evaluation in order to identify and evaluate equipment or clothing that is more effective in protecting members of the Armed Forces from the harmful effects of blast injuries, including traumatic brain injuries, and would be suitable for expedited procurement and fielding. (2)GoalsThe goals of the activities shall include: 
(A)Development of streamlined requirements for procurement of personal protective equipment. (B)Appropriate testing of personal protective equipment prior to procurement and fielding. 
(C)Development of expedited mechanisms for deployment of effective personal protective equipment. (D)Identification of areas of research in which increased investment has the potential to improve the quality of personal protective equipment and the capability of the industrial base to produce such equipment. 
(E)Such other goals as the Secretary considers appropriate. (3)Partnerships for certain assessmentsAs part of the activities, the Secretary should continue to establish partnerships with appropriate academic institutions for purposes of assessing the following: 
(A)The ability of various forms of personal protective equipment to protect against common blast injuries, including traumatic brain injuries. (B)The value of real-time data analytics to track the effectiveness of various forms of personal protective equipment to protect against common blast injuries, including traumatic brain injuries. 
(C)The availability of commercial-off the-shelf personal protective technology to protect against traumatic brain injury resulting from blasts. (D)The extent to which the equipment determined through the assessment to be most effective to protect against common blast injuries is readily modifiable for different body types and to provide lightweight material options to enhance maneuverability. 
(c)AuthoritiesIn carrying out activities under subsection (a), the Secretary may use any authority as follows: (1)Experimental procurement authority under section 2373 of title 10, United States Code. 
(2)Other transactions authority under section 2371 and 2371b of title 10, United States Code. (3)Authority to award technology prizes under section 2374a of title 10, United States Code. 
(4)Authority under the Defense Acquisition Challenge Program under section 2359b of title 10, United States Code. (5)Any other authority on acquisition, technology transfer, and personnel management that the Secretary considers appropriate. 
(d)Certain treatment of activitiesAny activities under this section shall be deemed to have been through the use of competitive procedures for the purposes of section 2304 of title 10, United States Code. (e)On-going assessment following activitiesAfter the completion of activities under subsection (a), the Secretary shall, on an on-going basis, do the following: 
(1)Evaluate the extent to which personal protective equipment identified through the activities would— (A)enhance survivability of personnel from blasts in combat and training; and 
(B)enhance prevention of brain damage, and reduction of any resultant chronic brain dysfunction, from blasts in combat and training. (2)In the case of personal protective equipment so identified that would provide enhancements as described in paragraph (1), estimate the costs that would be incurred to procure such enhanced personal protective equipment, and develop a schedule for the procurement of such equipment. 
(3)Estimate the potential health care cost savings that would occur from expanded use of personal protective equipment described in paragraph (2). (f)ReportNot later than December 1, 2019, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the activities under subsection (a) as of the date of the report. 
(g)FundingOf the amount authorized to be appropriated for fiscal year 2019 by this Act for research, development, test, and evaluation, as specified in the funding tables in division D, $10,000,000 may be used to carry out this section. 227.Human factors modeling and simulation activities (a)Activities requiredThe Secretary of Defense shall develop and provide for the carrying out of human factors modeling and simulation activities designed to do the following: 
(1)Provide warfighters and civilians with personalized assessment, education, and training tools. (2)Identify and implement effective ways to interface and team warfighters with machines. 
(3)Result in the use of intelligent, adaptive augmentation to enhance decision making. (4)Result in the development of techniques, technologies, and practices to mitigate critical stressors that impede warfighter and civilian protection, sustainment, and performance. 
(b)PurposeThe overall purpose of the activities shall be to accelerate research and development that enhances capabilities for human performance, human-systems integration, and training for the warfighter. (c)Participants in activitiesParticipants in the activities may include the following: 
(1)Elements of the Department of Defense engaged in science and technology activities. (2)Program Executive Offices of the Department. 
(3)Academia. (4)The private sector. 
(5)Such other participants as the Secretary considers appropriate. 228.Expansion of mission areas supported by mechanisms for expedited access to technical talent and expertise at academic institutionsSection 217(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended— 
(1)by redesignating paragraph (23) as paragraph (27); and (2)by inserting after paragraph (22) the following new paragraphs: 
 
(23)Space. (24)Infrastructure resilience. 
(25)Photonics. (26)Autonomy.. 
229.Advanced manufacturing activities 
(a)DesignationThe Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense for Research and Engineering shall jointly, in coordination with Secretaries of the military departments, establish at least one activity per military service to demonstrate advanced manufacturing techniques and capabilities at depot-level activities or military arsenal facilities of the military departments. (b)PurposesThe activities established pursuant to subsection (a) shall— 
(1)support efforts to implement advanced manufacturing techniques and capabilities; (2)identify improvements to sustainment methods for component parts and other logistics needs; 
(3)identify and implement appropriate information security protections to ensure security of advanced manufacturing; (4)aid in the procurement of advanced manufacturing equipment and support services; 
(5)enhance partnerships between the defense industrial base and Department of Defense laboratories, academic institutions, and industry; and (6)to the degree practicable, include an educational or training component to build an advanced manufacturing workforce. 
(c)Cooperative agreements and partnerships 
(1)In generalThe Under Secretaries may enter into a cooperative agreement and use public-private and public-public partnerships to facilitate development of advanced manufacturing techniques in support of the defense industrial base. (2)RequirementsA cooperative agreement entered into under paragraph (1) and a partnership used under such paragraph shall facilitate— 
(A)development and implementation of advanced manufacturing techniques and capabilities; (B)appropriate sharing of information in the adaptation of advanced manufacturing, including technical data rights; 
(C)implementation of appropriate information security protections into advanced manufacturing tools and techniques; and (D)support of necessary workforce development. 
(d)AuthoritiesIn carrying out this section, the Under Secretaries may use the following authorities: (1)Section 2196 of title 10, United States Code, relating to the Manufacturing Engineering Education Program. 
(2)Section 2368 of such title, relating to centers for science, technology, and engineering partnership. (3)Section 2374a of such title, relating to prizes for advanced technology achievements. 
(4)Section 2474 of such title, relating to centers of industrial and technical excellence. (5)Section 2521 of such title, relating to the Manufacturing Technology Program. 
(6)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. (7)Such other authorities as the Under Secretaries considers appropriate. 
230.National security innovation activities 
(a)EstablishmentThe Under Secretary of Defense for Research and Engineering shall establish activities to develop interaction between the Department of Defense and the commercial technology industry and academia with regard to emerging hardware products and technologies with national security applications. (b)ElementsThe activities required by subsection (a) shall include the following: 
(1)Informing and encouraging private investment in specific hardware technologies of interest to future defense technology needs with unique national security applications. (2)Funding research and technology development in hardware-intensive capabilities that private industry has not sufficiently supported to meet rapidly emerging defense and national security needs. 
(3)Contributing to the development of policies, policy implementation, and actions to deter strategic acquisition of industrial and technical capabilities in the private sector by foreign entities that could potentially exclude companies from participating in the Department of Defense technology and industrial base. (4)Identifying promising emerging technology in industry and academia for the Department of Defense for potential support or research and development cooperation. 
(c)Transfer of personnel and resources 
(1)In generalSubject to paragraph (2), the Under Secretary may transfer such personnel, resources, and authorities that are under the control of the Under Secretary as the Under Secretary considers appropriate to carry out the activities established under subsection (a) from other elements of the Department under the control of the Under Secretary or upon approval of the Secretary of Defense. (2)CertificationThe Under Secretary may only make a transfer of personnel, resources, or authorities under paragraph (1) upon certification by the Under Secretary that the activities established under paragraph (a) can attract sufficient private sector investment, has personnel with sufficient technical and management expertise, and has identified relevant technologies and systems for potential investment in order to carry out the activities established under subsection (a), independent of further government funding beyond this authorization. 
(d)Establishment of nonprofit entityThe Under Secretary may establish or fund a nonprofit entity to carry out the program activities under subsection (a). (e)Plan (1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees a detailed plan to carry out this section. 
(2)ElementsThe plan required by paragraph (1) shall include the following: (A)A description of the additional authorities needed to carry out the activities set forth in subsection (b). 
(B)Plans for transfers under subsection (c), including plans for private fund-matching and investment mechanisms, oversight, treatment of rights relating to technical data developed, and relevant dates and goals of such transfers. (C)Plans for attracting the participation of the commercial technology industry and academia and how those plans fit into the current Department of Defense research and engineering enterprise. 
(f)AuthoritiesIn carrying out this section, the Under Secretary may use the following authorities: (1)Section 1711 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), relating to a pilot program on strengthening manufacturing in the defense industrial base. 
(2)Section 1599g of title 10 of the United States Code, relating to public-private talent exchanges. (3)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships. 
(4)Section 2374a of such title, relating to prizes for advanced technology achievements. (5)Section 2474 of such title, relating to Centers of Industrial and Technical Excellence. 
(6)Section 2521 of such title, relating to the Manufacturing Technology Program. (7)Subchapter VI of chapter 33 of title 5, United States Code, relating to assignments to and from States. 
(8)Chapter 47 of such title, relating to personnel research programs and demonstration projects. (9)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. 
(10)Such other authorities as the Under Secretary considers appropriate. (g)Notice requiredNot later than 15 days before the date on which the Under Secretary first exercises the authority granted under subsection (d) and not later than 15 days before the date on which the Under Secretary first obligates or expends any amount authorized under subsection (h), the Under Secretary shall notify the congressional defense committees of such exercise, obligation, or expenditure, as the case may be. 
(h)FundingOf the amount authorized to be appropriated for fiscal year 2019 for the Department of Defense by section 201 and subject to the availability of appropriations, up to $75,000,000 may be available to carry out this section.  231.Partnership intermediaries for promotion of defense research and educationSection 2368 of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Use of partnership intermediaries to promote defense research and education 
(1)Subject to the approval of the Secretary or the head of the another department or agency of the Federal Government concerned, the Director of a Center may enter into a contract, memorandum of understanding or other transition with a partnership intermediary that provides for the partnership intermediary to perform services for the Department of Defense that increase the likelihood of success in the conduct of cooperative or joint activities of the Center with industry or academic institutions. (2)In this subsection, the term partnership intermediary means an agency of a State or local government, or a nonprofit entity owned in whole or in part by, chartered by, funded in whole or in part by, or operated in whole or in part by or on behalf of a State or local government, that assists, counsels, advises, evaluates, or otherwise cooperates with industry or academic institutions that need or can make demonstrably productive use of technology-related assistance from a Center.. 
232.Limitation on use of funds for Surface Navy Laser Weapon System 
(a)LimitationNone of the funds authorized to be appropriated or otherwise made available by this Act may be used to exceed, in fiscal year 2019, a procurement quantity of one Surface Navy Laser Weapon System, also known as the High Energy Laser and Integrated Optical-dazzler with Surveillance (HELIOS), unless the Secretary of the Navy submits to the congressional defense committees a report on such system with the elements set forth in subsection (b). (b)ElementsThe elements set forth in this subsection are, with respect to the system described in subsection (a), the following: 
(1)A document setting forth the requirements for the system, including desired performance characteristics. (2)An acquisition plan that includes the following: 
(A)A program schedule to accomplish design completion, technology maturation, risk reduction, and other activities, including dates of key design reviews (such as Preliminary Design Review and Critical Design Review) and program initiation decision (such as Milestone B) if applicable. (B)A contracting strategy, including requests for proposals, the extent to which contracts will be competitively awarded, option years, option quantities, option prices, and ceiling prices. 
(C)The fiscal years of procurement and delivery for each engineering development model, prototype, or similar unit planned to be acquired. (D)A justification for the fiscal years of procurement and delivery for each engineering development model, prototype, or similar unit planned to be acquired. 
(3)A test plan and schedule sufficient to achieve operational effectiveness and operational suitability determinations (such as Early Operational Capability and Initial Operational Capability) related to the requirements set forth in paragraph (1). (4)Associated funding and item quantities, disaggregated by fiscal year and appropriation, requested in the Fiscal Year 2019 Future Years Defense Program. 
(5)An estimate of the acquisition costs, including the total costs for procurement, research, development, test, and evaluation. 233.Expansion of coordination requirement for support for national security innovation and entrepreneurial educationSection 225(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2359 note) is amended by adding at the end the following new paragraphs: 
 
(16)The National Security Technology Accelerator. (17)The I-Corps Program.. 
234.Defense quantum information science and technology research and development program 
(a)EstablishmentThe Secretary of Defense shall carry out a quantum information science and technology research and development program. (b)PurposesThe purposes of the program required by subsection (a) are as follows: 
(1)To ensure global superiority of the United States in quantum information science necessary for meeting national security requirements. (2)To coordinate all quantum information science and technology research and development within the Department of Defense and to provide for interagency cooperation and collaboration on quantum information science and technology research and development between the Department of Defense and other departments and agencies of the United States and appropriate private sector entities that are involved in quantum information science and technology research and development. 
(3)To develop and manage a portfolio of fundamental and applied quantum information science and technology and engineering research initiatives that is stable, consistent, and balanced across scientific disciplines. (4)To accelerate the transition and deployment of technologies and concepts derived from quantum information science and technology research and development into the Armed Forces, and to establish policies, procedures, and standards for measuring the success of such efforts. 
(5)To collect, synthesize, and disseminate critical information on quantum information science and technology research and development. (6)To establish and support appropriate research, innovation, and industrial base, including facilities and infrastructure, to support the needs of Department of Defense missions and systems related to quantum information science and technology. 
(c)AdministrationIn carrying out the program required by subsection (a), the Secretary shall act through the Under Secretary of Defense for Research and Engineering, who shall supervise the planning, management, and coordination of the program. The Under Secretary, in consultation with the Secretaries of the military departments and the heads of participating Defense Agencies and other departments and agencies of the United States, shall— (1)prescribe a set of long-term challenges and a set of specific technical goals for the program, including— 
(A)optimization of analysis of national security data sets; (B)development of defense related quantum computing algorithms; 
(C)design of new materials and molecular functions; (D)secure communications and cryptography, including development of quantum communications protocols; 
(E)quantum sensing and metrology; (F)development of mathematics relating to quantum enhancements to sensing, communications, and computing; and 
(G)processing and manufacturing of low-cost, robust, and reliable quantum information science and technology-enabled devices and systems; (2)develop a coordinated and integrated research and investment plan for meeting the near-, mid-, and long-term challenges with definitive milestones while achieving the specific technical goals that builds upon the Department’s increased investment in quantum information science and technology research and development, commercial sector and global investments, and other United States Government investments in the quantum sciences; 
(3)not later than 180 days after the date of the enactment of this Act, develop and continuously update guidance, including classification and data management plans for defense-related quantum information science and technology activities, and policies for control of personnel participating on such activities to minimize the effects of loss of intellectual property in basic and applied quantum science and information considered sensitive to the leadership of the United States in the field of quantum information science and technology; and (4)develop memoranda of agreement, joint funding agreements, and other cooperative arrangements necessary for meeting the long-term challenges and achieving the specific technical goals. 
(d)Report 
(1)In generalNot later than December 31, 2020, the Secretary shall submit to the congressional defense committees a report on the program, in both classified and unclassified format. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the knowledge-base of the Department with respect to quantum sciences, plans to defend against quantum based attacks, and any plans of the Secretary to enhance such knowledge-base. (B)A plan that describes how the Secretary intends to use quantum sciences for military applications and to meet other needs of the Department. 
(C)An assessment of the efforts of foreign powers to use quantum sciences for military applications and other purposes. (D)A description of activities undertaken consistent with this section, including funding for activities consistent with the section. 
(E)Such other matters as the Secretary considers appropriate. 235.Joint directed energy test activities (a)Test activitiesThe Under Secretary of Defense for Research and Engineering shall, in the Under Secretary’s capacity as the official with principal responsibility for the development and demonstration of directed energy weapons for the Department of Defense pursuant to section 219(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note), develop, establish, and coordinate directed energy testing activities adequate to ensure the achievement by the Department of Defense of goals of the Department for developing and deploying directed energy systems to match national security needs. 
(b)ElementsThe activity established under subsection (a) shall include the following: (1)The High Energy Laser System Test Facility of the Army Test and Evaluation Command. 
(2)Such other test resources and activities as the Under Secretary may designate for purposes of this section. (c)DesignationThe test activities established under subsection (a) shall be considered part of the Major Range and Test Facility Base (as defined in 196(i) of title 10, United States Code). 
(d)Prioritization of effortIn developing and coordinating testing activities pursuant to subsection (a), the Under Secretary shall prioritize efforts consistent with the following: (1)Paragraphs (2) through (5) of section 219(a) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2431 note). 
(2)Enabling the standardized collection and evaluation of testing data to establish testing references and benchmarks. (3)Concentrating sufficient personnel expertise of directed energy weapon systems in order to validate the effectiveness of new weapon systems against a variety of targets. 
(4)Consolidating modern state-of-the-art testing infrastructure including telemetry, sensors, and optics to support advanced technology testing and evaluation. (5)Formulating a joint lethality or vulnerability information repository that can be accessed by any of the military departments of Defense Agencies, similar to a Joint Munitions Effectiveness Manuals (JMEMs). 
(6)Reducing duplication of directed energy weapon testing. (7)Ensuring that an adequate workforce and adequate testing facilities are maintained to support missions of the Department of Defense. 
236.Requirement for establishment of arrangements for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions 
(a)In generalSubsection (a)(1) of section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended by striking and each secretary of a military department may establish one or more and inserting shall, acting through the secretaries of the military departments, establish not fewer than three. (b)ExtensionSubsection (f) of such section is amended by striking September 30, 2020 and inserting September 30, 2022. 
237.Authority for Joint Directed Energy Transition Office to conduct research relating to high powered microwave capabilitiesSection 219(b)(3) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended by inserting , including high-powered microwaves, after energy systems and technologies. 238.Joint artificial intelligence research, development, and transition activities (a)Establishment (1)In generalThe Secretary of Defense shall establish a set of activities within the Department of Defense to coordinate the efforts of the Department to develop, mature, and transition artificial intelligence technologies into operational use. 
(2)EmphasisThe set of activities established under paragraph (1) shall apply artificial intelligence and machine learning solutions to operational problems and coordinate activities involving artificial intelligence and artificial intelligence enabled capabilities within the Department. (b)DesignationNot later than one year after the date of the enactment of this Act, the Secretary shall designate a senior official of the Department with principal responsibility for the coordination of activities relating to the development and demonstration of artificial intelligence and machine learning for the Department. 
(c)DutiesThe duties of the official designated under subsection (b) shall include the following: (1)Strategic planDeveloping a detailed strategic plan to develop, mature, adopt, and transition artificial intelligence technologies into operational use. Such plan shall include the following: 
(A)A strategic roadmap for the identification and coordination of the development and fielding of artificial intelligence technologies and key enabling capabilities. (B)The continuous evaluation and adaptation of relevant artificial intelligence capabilities developed both inside the Department and in other organizations for military missions and business operations. 
(2)Acceleration of development and fielding of artificial intelligenceTo the degree practicable, the designated official shall— (A)use the flexibility of regulations, personnel, acquisition, partnerships with industry and academia, or other relevant policies of the Department to accelerate the development and fielding of artificial intelligence capabilities; 
(B)ensure engagement with defense and private industries, research universities, and unaffiliated, nonprofit research institutions; (C)provide technical advice and support to entities in the Department and the military departments to optimize the use of artificial intelligence and machine learning technologies to meet Department missions; 
(D)support the development of requirements for artificial intelligence capabilities that address the highest priority capability gaps of the Department and technical feasibility; (E)develop and support capabilities for technical analysis and assessment of threat capabilities based on artificial intelligence; 
(F)ensure that the Department has appropriate workforce and capabilities at laboratories, test ranges, and within the organic defense industrial base to support the artificial intelligence capabilities and requirements of the Department; (G)develop classification guidance for all artificial intelligence related activities of the Department; 
(H)work with appropriate officials to develop appropriate ethical, legal, and other policies for the Department governing the development and use of artificial intelligence enabled systems and technologies in operational situations; and (I)ensure— 
(i)that artificial intelligence programs of each military department and of the Defense Agencies are consistent with the priorities identified under this section; and (ii)appropriate coordination of artificial intelligence activities of the Department with interagency, industry, and international efforts relating to artificial intelligence, including relevant participation in standards setting bodies. 
(3)Governance and oversight of artificial intelligence and machine learning policyRegularly convening appropriate officials across the Department— (A)to integrate the functional activities of the organizations and elements of the Department with respect to artificial intelligence and machine learning; 
(B)to ensure there are efficient and effective artificial intelligence and machine learning capabilities throughout the Department; and (C)to develop and continuously improve research, innovation, policy, joint processes, and procedures to facilitate the development, acquisition, integration, advancement, oversight, and sustainment of artificial intelligence and machine learning throughout the Department. 
(d)Access to informationThe Secretary shall ensure that the official designated under subsection (b) has access to such information on programs and activities of the military departments and other Defense Agencies as the Secretary considers appropriate to carry out the coordination described in subsection (b) and the duties set forth in subsection (c). (e)Study on artificial intelligence topics (1)In generalNot later than one year after the date of the enactment of this Act, the official designated under subsection (b) shall— 
(A)complete a study on past and current advances in artificial intelligence and the future of the discipline, including the methods and means necessary to advance the development of the discipline, to comprehensively address the national security needs and requirements of the Department; and (B)submit to the congressional defense committees a report on the findings of the designated official with respect to the study completed under subparagraph (A). 
(2)Consultation with expertsIn conducting the study required by paragraph (1)(A), the designated official shall consult with experts within the Department, other Federal agencies, academia, any advisory committee established by the Secretary that the Secretary determines appropriate based on the duties of the advisory committee and the expertise of its members, and the commercial sector, as the Secretary considers appropriate. (3)ElementsThe study required by paragraph (1)(A) shall include the following: 
(A)A comprehensive and national-level review of— (i)advances in artificial intelligence, machine learning, and associated technologies relevant to the needs of the Department and the Armed Forces; and 
(ii)the competitiveness of the Department in artificial intelligence, machine learning, and such technologies. (B)Near-term actionable recommendations to the Secretary for the Department to secure and maintain technical advantage in artificial intelligence, including ways— 
(i)to more effectively organize the Department for artificial intelligence; (ii)to educate, recruit, and retain leading talent; and 
(iii)to most effectively leverage investments in basic and advanced research and commercial progress in these technologies. (C)Recommendations on the establishment of Departmentwide data standards and the provision of incentives for the sharing of open training data, including those relevant for research into systems that integrate artificial intelligence and machine learning with human teams. 
(D)Recommendations for engagement by the Department with relevant agencies that will be involved with artificial intelligence in the future. (E)Recommendations for legislative action relating to artificial intelligence, machine learning, and associated technologies, including recommendations to more effectively fund and organize the Department. 
(f)Delineation of definition of artificial intelligenceNot later than one year after the date of the enactment of this Act, the Secretary shall delineate a definition of the term artificial intelligence for use within the Department. (g)Artificial intelligence definedIn this section, the term artificial intelligence includes the following: 
(1)Any artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets. (2)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action. 
(3)An artificial system designed to think or act like a human, including cognitive architectures and neural networks. (4)A set of techniques, including machine learning, that is designed to approximate a cognitive task. 
(5)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decision making, and acting. CReports and other matters 241.Report on survivability of air defense artillery (a)Report requiredNot later than March 1, 2019, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the efforts of the Army to improve the survivability of air defense artillery, with a particular focus on the efforts of the Army to improve passive and active nonkinetic capabilities and training with respect to such artillery. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)An analysis of the utility of relevant passive and active non-kinetic integrated air and missile defense capabilities, including tactical mobility, new passive and active sensors, signature reduction, concealment, and deception systems, and electronic warfare and high-powered radio frequency systems. 
(2)An analysis of the utility of relevant active kinetic capabilities, such as a new, long-range counter-maneuvering threat missile and additional indirect fire protection capability units to defend Patriot and Terminal High Altitude Area Defense batteries. (c)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
242.T–45 aircraft physiological episode mitigation actionsSection 1063(b) of the National Defense Authorization Act for Fiscal Year 2018 (131 Stat. 1576; Public Law 115–91) is amended by adding at the end the following new paragraphs:  (5)A list of all modifications to the T–45 aircraft and associated ground equipment carried out during fiscal years 2017 through 2019 to mitigate the risk of physiological episodes among T–45 crewmembers. 
(6)The results achieved by the modifications listed pursuant to paragraph (5), as determined by relevant testing and operational activities. (7)The cost of the modifications listed pursuant to paragraph (5). 
(8)Any plans of the Navy for future modifications to the T–45 aircraft that are intended to mitigate the risk of physiological episodes among T–45 crewmembers.. 243.Report on efforts of the Air Force to mitigate physiological episodes affecting aircraft crewmembers (a)Report requiredNot later than March 1, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on all efforts of the Air Force to reduce the occurrence of, and mitigate the risk posed by, physiological episodes affecting crewmembers of covered aircraft. 
(b)ElementsThe report required under subsection (a) shall include— (1)information on the rate of physiological episodes affecting crewmembers of covered aircraft; 
(2)a description of the specific actions carried out by the Air Force to address such episodes, including a description of any upgrades or other modifications made to covered aircraft to address such episodes; (3)schedules and cost estimates for any upgrades or modifications identified under paragraph (3); and 
(4)an explanation of any organizational or other changes to the Air Force carried out to address such physiological episodes. (c)Covered aircraft definedIn this section, the term covered aircraft means— 
(1)F–35A aircraft of the Air Force; (2)T–6A aircraft of the Air Force; and 
(3)any other aircraft of the Air Force as determined by the Secretary of the Air Force. 244.Report on Defense Innovation Unit ExperimentalNot later than May 1, 2019, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report on Defense Innovation Unit Experimental (in this section referred to as the Unit). Such a report shall include the following: 
(1)The integration of the Unit into the broader Department of Defense research and engineering community to coordinate and de-conflict activities of the Unit with similar activities of the military departments, Defense Agencies, Department of Defense laboratories, the Defense Advanced Research Project Agency, the Small Business Innovation Research Program, and other entities. (2)The metrics used to measure the effectiveness of the Unit and the results of these metrics. 
(3)The number and types of transitions by the Unit to the military departments or fielded to the warfighter. (4)The impact of the Unit’s initiatives, outreach, and investments on Department of Defense access to technology leaders and technology not otherwise accessible to the Department including— 
(A)identification of— (i)the number of non-traditional defense contractors with Department of Defense contracts or other transactions resulting directly from the Unit’s initiatives, investments, or outreach; and 
(ii)the number of traditional defense contractors with contracts or other transactions resulting directly from the Unit's initiatives; (B)the number of innovations delivered into the hands of the warfighter; and 
(C)how the Department is notifying its internal components about participation in the Unit. (5)The workforce strategy of the Unit, including whether the Unit has appropriate personnel authorities to attract and retain talent with technical and business expertise. 
(6)How the Department of Defense is documenting and institutionalizing lessons learned and best practices of the Unit to alleviate the systematic problems with technology access and timely contract or other transaction execution. (7)An assessment of management and bureaucratic challenges to the effective and efficient execution of the Unit's missions, especially with respect to contracting and personnel management.  
245.Modification of funding criteria under Historically Black Colleges and Universities and minority institutions programSection 2362(d) of title 10, United States Code, is amended— (1)in the subsection heading, by striking Priority and inserting Criteria; and 
(2)by striking give priority in providing and inserting limit. 246.Report on OA–X light attack aircraft applicability to partner nation support (a)Report requiredNot later than February 1, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on the OA–X light attack aircraft experiment and how the program incorporates partner nation requirements. 
(b)ElementsThe report under subsection (a) shall include a description of— (1)how the OA–X light attack experiment will support partner nations’ low-cost counter terrorism light attack capability; 
(2)the extent to which the attributes of affordability, interoperability, sustainability, and simplicity of maintenance and operations are included in the requirements for the OA–X; and (3)how Federal Aviation Administration certification and a reasonable path for military type certifications for commercial derivative aircraft are factored into foreign military sales for a partner nation. 
247.Reports on comparative capabilities of adversaries in key technology areas 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Director of the Defense Intelligence Agency, submit to the appropriate committees of Congress a set of classified reports that set forth a direct comparison between the capabilities of the United States in emerging technology areas and the capabilities of adversaries of the United States in such areas. (b)ElementsThe reports required by subsection (a) shall include, for each technology area covered, the following: 
(1)An evaluation of spending by the United States and adversaries on such technology. (2)An evaluation of the quantity and quality of research on such technology. 
(3)An evaluation of the test infrastructure and workforce supporting such technology. (4)An assessment of the technological progress of the United States and adversaries on such technology. 
(5)Descriptions of timelines for operational deployment of such technology. (6)An assessment of the intent or willingness of adversaries to use such technology. 
(c)Technical areasThe Secretary shall ensure that the reports submitted under subsection (a) cover the following: (1)Hypersonics. 
(2)Artificial intelligence. (3)Quantum information science. 
(4)Directed energy weapons. (5)Such other emerging technical areas as the Secretary considers appropriate. 
(d)CoordinationThe Secretary shall prepare the reports in coordination with other appropriate officials of the intelligence community and with such other partners in the technology areas covered by the reports as the Secretary considers appropriate. (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. 
248.Report on active protection systems for armored combat and tactical vehicles 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on technologies related to active protection systems (APS) for armored combat and tactical vehicles. (b)ContentsThe report required by subsection (a) shall include the following: 
(1)With respect to the active protection systems that the Army has recently tested on the M1A2 Abrams, the M2A3 Bradley, and the STRYKER, the following: (A)An assessment of the effectiveness of such systems. 
(B)Plans of the Secretary to further test such systems. (C)Proposals for future development of such systems. 
(D)A timeline for fielding such systems. (2)Plans for how the Army will incorporate active protection systems into new armored combat and tactical vehicle designs, such as Mobile Protection Firepower (MPF), Armored Multi-Purpose Vehicle (AMPV), and Next Generation Combat Vehicle (NGCV). 
249.Next Generation Combat Vehicle 
(a)PrototypeThe Secretary of the Army shall take appropriate actions to ensure that all necessary resources are planned and programmed for accelerated prototyping, component development, testing, or acquisition for the Next Generation Combat Vehicle (NGCV). (b)Report (1)In generalNot later than March 1, 2019, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the development of the Next Generation Combat Vehicle. 
(2)Analysis 
(A)In generalThe report required by paragraph (1) shall include a thorough analysis of the requirements of the Next Generation Combat Vehicle. (B)Relevance to National Defense StrategyIn carrying out subparagraph (A), the Secretary shall ensure that the requirements are relevant to the most recently published National Defense Strategy. 
(C)Threats and terrainThe Secretary shall ensure that the analysis includes consideration of threats and terrain. (D)Component technologiesThe Secretary shall ensure that the analysis includes consideration of the latest enabling component technologies developed by the Tank Automotive, Research, Development, Engineering Center of the Army that have the potential to dramatically change basic combat vehicle design and improve lethality, protection, mobility, range, and sustainment. 
(c)LimitationOf the funds authorized to be appropriated for fiscal year 2019 by section 201 and available for research, development, testing, and evaluation, Army, for the Next Generation Combat Vehicle, not more than 90 percent may be obligated or expended until the Secretary submits the report required by subsection (b).  250.Modification of reports on mechanisms to provide funds to defense laboratories for research and development of technologies for military missionsSubsection (c) of section 2363 of title 10, United States Code, is amended to read as follows: 
 
(c)Release and dissemination of information on contributions from use of authority to military missions 
(1)Collection of informationThe Secretary shall establish and maintain mechanisms for the continuous collection of information on achievements, best practices identified, lessons learned, and challenges arising in the exercise of the authority in this section. (2)Release of informationThe Secretary shall establish and maintain mechanisms as follows: 
(A)Mechanisms for the release to the public of information on achievements and best practices described in paragraph (1) in unclassified form. (B)Mechanisms for dissemination to appropriate civilian and military officials of information on achievements and best practices described in paragraph (1) in classified form.. 
251.Briefings on Mobile Protected Firepower and Future Vertical Lift programs 
(a)In generalNot later than March 1, 2019, the Secretary of the Army shall provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the requirements of the Army for Mobile Protected Firepower (MPF) and Future Vertical Lift (FVL). (b)ContentsThe briefing provided pursuant to subsection (a) shall include the following: 
(1)With respect to the Mobile Protected Firepower program, the following: (A)An explanation of how Mobile Protected Firepower could survive against the effects of anti-armor and anti-aircraft networks established within anti-access, area-denial defenses. 
(B)An explanation of how Mobile Protected Firepower would improve offensive overmatch against a peer adversary. (C)Details regarding the total number of Mobile Protected Firepower systems needed by the Army. 
(D)An explanation of how the Mobile Protected Firepower system will be logistically supported within light formations. (E)Plans to integrate active protection systems into the designs of the Mobile Protected Firepower program. 
(2)With respect to the Future Vertical Lift program, the following: (A)An explanation of how Future Vertical Lift could survive against the effects of anti-aircraft networks established within anti-access, area-denial defenses. 
(B)An explanation of how Future Vertical Lift would improve offensive overmatch against a peer adversary. (C)A review of the doctrine, organization, training, materiel, leadership, education, personnel, and facilities applicable to determine the total number of Future Vertical Lift Capability Set 1 or Future Attack Reconnaissance Aircraft (FARA), required by the Army. 
(D)An implementation plan for the establishment of Future Vertical Lift, including a timeline for achieving initial and full operational capability. (E)A description of the budget requirements for Future Vertical Lift to reach full operational capability, including an identification and cost of any infrastructure and equipment requirements. 
(F)A detailed list of all analysis used to determine the priority of Future Vertical Lift and which programs were terminated, extended, de-scoped, or delayed in order to fund Future Vertical Lift Capability Set 1 or Future Attack Reconnaissance Aircraft in the Future Year’s Defense Plan. (G)An assessment of the analysis of alternatives on the Future Vertical Lift Capability Set 3 program. 
(H)An identification of any additional authorities that may be required for achieving full operational capability of Future Vertical Lift. (I)Any other matters deemed relevant by the Secretary. 
252.Improvement of the Air Force supply chain 
(a)In generalThe Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics may use funds described in subsection (b) as follows: (1)For nontraditional technologies and sustainment practices (such as additive manufacturing, artificial intelligence, predictive maintenance, and other software-intensive and software-defined capabilities) to— 
(A)increase the availability of aircraft to the Air Force; and (B)decrease backlogs and lead times for the production of parts for such aircraft. 
(2)To advance the qualification, certification, and integration of additive manufacturing into the Air Force supply chain. (3)To otherwise identify and reduce supply chain risk for the Air Force. 
(4)To define workforce development requirements and training for personnel who implement and support additive manufacturing for the Air Force at the warfighter, end-item designer and equipment operator, and acquisition officer levels. (b)FundingOf the amounts authorized to be appropriated for fiscal year 2019 by section 201 for research, development, test, and evaluation for the Air Force and available for Tech Transition Program (Program Element (0604858F)), up to $42,800,000 may be available as described in subsection (a). 
253.Review of guidance on blast exposure during training 
(a)Initial reviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review the decibel level exposure, concussive effects exposure, and the frequency of exposure to heavy weapons fire of an individual during training exercises to establish appropriate limitations on such exposures. (b)ElementsThe review required by subsection (a) shall take into account current data and evidence on the cognitive effects of blast exposure and shall include consideration of the following: 
(1)The impact of exposure over multiple successive days of training. (2)The impact of multiple types of heavy weapons being fired in close succession. 
(3)The feasibility of cumulative annual or lifetime exposure limits. (4)The minimum safe distance for observers and instructors. 
(c)Updated training guidanceNot later than 180 days after the date of the completion of the review under subsection (a), each Secretary of a military department shall update any relevant training guidance to account for the conclusions of the review. (d)Updated review (1)In generalNot later than two years after the initial review conducted under subsection (a), and not later than two years thereafter, the Secretary of Defense shall conduct an updated review under such subsection, including consideration of the matters set forth under subsection (b), and update training guidance under subsection (c). 
(2)Consideration of new research and evidenceEach updated review conducted under paragraph (1) shall take into account new research and evidence that has emerged since the previous review. (e)Briefing requiredThe Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on a summary of the results of the initial review under subsection (a), each updated review conducted under subsection (d), and any updates to training guidance and procedures resulting from any such review or updated review. 
254.Competitive acquisition strategy for Bradley Fighting Vehicle transmission replacement 
(a)Plan requiredThe Secretary of the Army shall develop a strategy to competitively procure a new transmission for the Bradley Fighting Vehicle family of vehicles. (b)Additional strategy requirementsThe plan required by subsection (a) shall include the following: 
(1)An analysis of the potential cost savings and performance improvements associated with developing or procuring a new transmission common to the Bradley Fighting Vehicle family of vehicles, including the Armored Multipurpose Vehicle and the Paladin Integrated Management artillery system. (2)A plan to use full and open competition as required by the Federal Acquisition Regulation. 
(c)TimelineNot later than February 15, 2019, the Secretary of the Army shall submit to the congressional defense committees the strategy developed under subsection (a). (d)LimitationNone of the funds authorized to be appropriated for fiscal year 2019 by this Act for Weapons and Tracked Combat Vehicles, Army, may be obligated or expended to procure a Bradley Fighting Vehicle replacement transmission until the date that is 30 days after the date on which the Secretary of the Army submits to the congressional defense committees the plan required by subsection (a). 
255.Independent assessment of electronic warfare plans and programs 
(a)Agreement 
(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the private scientific advisory group known as JASON to perform the services covered by this section. (2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 120 days after the date of the enactment of this Act. 
(b)Independent assessmentUnder an agreement between the Secretary and JASON under this section, JASON shall— (1)assess the strategies, programs, order of battle, and doctrine of the Department of Defense related to the electronic warfare mission area and electromagnetic spectrum operations; 
(2)assess the strategies, programs, order of battle, and doctrine of potential adversaries, such as China, Iran, and the Russian Federation, related to the same; (3)develop recommendations for improvements to the strategies, programs, and doctrine of the Department of Defense in order to enable the United States to achieve and maintain superiority in the electromagnetic spectrum in future conflicts; and 
(4)develop recommendations for the Secretary, Congress, and such other Federal entities as JASON considers appropriate, including recommendations for— (A)closing technical, policy, or resource gaps; 
(B)improving cooperation and appropriate integration within the Department of Defense entities; (C)improving cooperation between the United States and other countries and international organizations as appropriate; and 
(D)such other important matters identified by JASON that are directly relevant to the strategies of the Department of Defense described in paragraph (3). (c)LiaisonsThe Secretary shall appoint appropriate liaisons to JASON to support the timely conduct of the services covered by this section. 
(d)MaterialsThe Secretary shall provide access to JASON to materials relevant to the services covered by this section, consistent with the protection of sources and methods and other critically sensitive information. (e)ClearancesThe Secretary shall ensure that appropriate members and staff of JASON have the necessary clearances, obtained in an expedited manner, to conduct the services covered by this section. 
(f)ReportNot later than October 1, 2019, the Secretary shall submit to the congressional defense committees a report on— (1)the findings of JASON with respect to the assessments carried out under subsection (b); and 
(2)the recommendations developed by JASON pursuant to such subsection. (g)Alternate contract scientific organization (1)In generalIf the Secretary is unable within the period prescribed in paragraph (2) of subsection (a) to enter into an agreement described in paragraph (1) of such subsection with JASON on terms acceptable to the Secretary, the Secretary shall seek to enter into such agreement with another appropriate scientific organization that— 
(A)is not part of the government; and (B)has expertise and objectivity comparable to that of JASON. 
(2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section to JASON shall be treated as a reference to the other organization. IIIOperation and Maintenance  Subtitle A—Authorization of Appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Explosive Ordnance Disposal Defense Program. Sec. 312. Further improvements to energy security and resilience. Sec. 313. Use of proceeds from sales of electrical energy derived from geothermal resources for projects at military installations where resources are located. Sec. 314. Operational energy policy. Sec. 315. Funding of study and assessment of health implications of per- and polyfluoroalkyl substances contamination in drinking water by agency for toxic substances and disease registry. Sec. 316. Extension of authorized periods of permitted incidental takings of marine mammals in the course of specified activities by Department of Defense. Sec. 317. Department of Defense environmental restoration programs. Sec. 318. Joint study on the impact of wind farms on weather radars and military operations. Sec. 319. Core sampling at Joint Base San Antonio, Texas. Sec. 320. Production and use of natural gas at Fort Knox, Kentucky. Subtitle C—Logistics and Sustainment Sec. 321. Authorizing use of working capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilities. Sec. 322. Examination of Navy vessels. Sec. 323. Limitation on length of overseas forward deployment of naval vessels. Sec. 324. Temporary modification of workload carryover formula. Sec. 325. Limitation on use of funds for implementation of elements of master plan for redevelopment of Former Ship Repair Facility in Guam. Sec. 326. Business case analysis for proposed relocation of J85 Engine Regional Repair Center. Sec. 327. Report on pilot program for micro-reactors. Sec. 328. Limitation on modifications to Navy Facilities Sustainment, Restoration, and Modernization structure and mechanism. Subtitle D—Reports Sec. 331. Reports on readiness. Sec. 332. Matters for inclusion in quarterly reports on personnel and unit readiness. Sec. 333. Annual Comptroller General reviews of readiness of Armed Forces to conduct full spectrum operations. Sec. 334. Surface warfare training improvement. Sec. 335. Report on optimizing surface Navy vessel inspections and crew certifications. Sec. 336. Report on depot-level maintenance and repair. Sec. 337. Report on wildfire suppression capabilities of active and reserve components. Sec. 338. Report on relocation of steam turbine production from Nimitz-class and Ford-class aircraft carriers and Virginia-class and Columbia-class submarines. Sec. 339. Report on Specialized Undergraduate Pilot Training production, resourcing, and locations. Sec. 340. Report on Air Force airfield operational requirements. Sec. 341. Report on Navy surface ship repair contract costs. Subtitle E—Other Matters Sec. 351. Coast Guard representation on explosive safety board. Sec. 352. Transportation to continental United States of retired military working dogs outside the continental United States that are suitable for adoption in the United States. Sec. 353. Scope of authority for restoration of land due to mishap. Sec. 354. Repurposing and reuse of surplus Army firearms. Sec. 355. Study on phasing out open burn pits. Sec. 356. Notification requirements relating to changes to uniform of members of the uniformed services. Sec. 357. Reporting on future years budgeting by subactivity group. Sec. 358. Limitation on availability of funds for service-specific Defense Readiness Reporting Systems. Sec. 359. Prioritization of environmental impacts for facilities sustainment, restoration, and modernization demolition. Sec. 360. Sense of Congress relating to Soo Locks, Sault Sainte Marie, Michigan. Sec. 361. U.S. Special Operations Command Civilian Personnel. AAuthorization of Appropriations 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and Environment 
311.Explosive Ordnance Disposal Defense Program 
(a)In generalChapter 136 of title 10, United States Code, as amended by section 851, is further amended by inserting after section 2283, as added by such section 851, the following new section:  2284.Explosive Ordnance Disposal Defense Program (a)In generalThe Secretary of Defense shall carry out a program to be known as the Explosive Ordnance Disposal Defense Program (in this section referred to as the Program) under which the Secretary shall ensure close and continuous coordination between military departments on matters relating to explosive ordnance disposal support for commanders of geographic and functional combatant commands.  
(b)Roles, responsibilities, and authoritiesThe plan under subsection (a) shall include provisions under which— (1)the Secretary of Defense shall— 
(A)assign the responsibility for the direction, coordination, integration of the Program within the Department of Defense to an Assistant Secretary of Defense;  (B)the Assistant Secretary of Defense to whom responsibility is assigned under paragraph (1) shall serve as the key individual for the Program responsible for developing and overseeing policy, plans, programs, and budgets, and issuing guidance and providing direction on Department of Defense explosive ordnance disposal activities; 
(C)designate the Secretary of the Navy, or a designee of the Secretary’s choice, as the executive agent for the Department of Defense responsible for providing oversight of the joint program executive officer who coordinates and integrates joint requirements for explosive ordnance disposal and carries out joint research, development, test, and evaluation and procurement activities on behalf of the military departments and combatant commands with respect to explosive ordnance disposal; (D)designate a combat support agency to exercise fund management responsibility of the Department of Defense-wide program element for explosive ordnance disposal research, development, test, and evaluation, transactions other than contracts, cooperative agreements, and grants related to section 2371 of this title during research projects including rapid prototyping and limited procurement urgent activities, and acquisition; and 
(E)designate an Army explosive ordnance disposal-qualified general officer from the combat support agency designated under subparagraph (D) to serve as the Chairman of the Department of Defense explosive ordnance disposal defense program board; and (2)the Secretary of each military department shall assess the needs of the military department concerned with respect to explosive ordnance disposal and may carry out research, development, test, and evaluation activities, including other transactions and procurement activities to address military department unique needs such as weapon systems, manned and unmanned vehicles and platforms, cyber and communication equipment, and the integration of explosive ordnance disposal sets, kits and outfits and explosive ordnance disposal tools, equipment, sets, kits, and outfits developed by the department.  
(c)Annual budget justification documents 
(1)For fiscal year 2021 and each fiscal year thereafter, the Secretary of Defense shall submit to Congress with the defense budget materials a consolidated budget justification display, in classified and unclassified form, that includes all of activities of the Department of Defense relating to the Program. (2)The budget display under paragraph (1) for a fiscal year shall include a single program element for each of the following: 
(A)Civilian and military pay.  (B)Research, development, test, and evaluation.  
(C)Procurement.  (D)Other transaction agreements.  
(E)Military construction.  (3)The budget display shall include funding data for each of the military department’s respective activities related to explosive ordnance disposal, including— 
(A)operation and maintenance; and  (B)overseas contingency operations.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 851, is further amended by inserting after the item relating to section 2283, as added by such section 851, the following new section:   2284. Explosive Ordnance Disposal Defense Program.. 312.Further improvements to energy security and resilience (a)Energy policy authoritySection 2911(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (4), and (5), respectively; and (2)by inserting before paragraph (3), as so redesignated, the following new paragraphs: 
 
(1)establish metrics and standards for the assessment of energy resilience; (2)require the Secretary of a military department to perform mission assurance and readiness assessments of energy power systems for mission critical assets and supporting infrastructure, applying uniform mission standards established by the Secretary of Defense;. 
(b)Reporting on energy security and resilience goalsSection 2911(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3)The Secretary of Defense shall include the energy security and resilience goals of the Department of Defense in the installation energy report submitted under section 2925(a) of this title for fiscal year 2018 and every fiscal year thereafter. In the development of energy security and resilience goals, the Department of Defense shall conform with the definitions of energy security and resilience under this title. The report shall include the amount of critical energy load, together with the level of availability and reliability by fiscal year the Department of Defense deems necessary to achieve energy security and resilience.. 
(c)Reporting on installations energy management, energy resilience, and mission assuranceSection 2925(a) of title 10, United States Code, is amended— (1)by inserting , including progress on energy resilience at military installations according to metrics developed by the Secretary after under section 2911 of this title; 
(2)in paragraph (3), by striking the mission requirements associated with disruption tolerances based on risk to mission and inserting the downtimes (in minutes or hours) these missions can afford based on their mission requirements and risk tolerances; (3)in paragraph (4), by inserting (including critical energy loads in megawatts and the associated downtime tolerances for critical energy loads) after energy requirements and critical energy requirements; 
(4)by redesignating paragraph (5) as paragraph (7); and (5)by inserting after paragraph (4) the following new paragraphs: 
 
(5)A list of energy resilience projects awarded by the Department of Defense by military department and military installation, whether appropriated or alternative financed for the reporting fiscal year, including project description, award date, the critical energy requirements serviced (including critical energy loads in megawatts), expected reliability of the project (as indicated in the awarded contract), life cycle costs, savings to investment, fuel type, and the type of appropriation or alternative financing used. (6)A list of energy resilience projects planned by the Department of Defense by military department and military installation, whether appropriated or alternative financed for the next two fiscal years, including project description, fuel type, expected award date, and the type of appropriation or alternative financing expected for use.. 
(d)Inclusion of energy security and resilience as priorities in contracts for energy or fuel for military installationsSection 2922a(d) of title 10, United States Code, is amended to read as follows:  (d)The Secretary concerned shall ensure energy security and resilience are prioritized and included in the provision and operation of energy production facilities under this section.. 
(e)Conveyance authority for utility systemsSection 2688 of title 10, United States Code, is amended— (1)in subsection (d)(2), by adding at the end the following: The business case analysis must also demonstrate how a privatized system will operate in a manner consistent with subsection (g)(3).; and 
(2)in subsection (g)(3)— (A)by striking may require and inserting shall require; and 
(B)by striking consistent with energy resilience requirements and metrics and inserting consistent with energy resilience and cybersecurity requirements and associated metrics. (f)Modification of energy resilience definitionSection 101(e)(6) of title 10, United States Code, is amended by striking task critical assets and other. 
(g)Authority To accept energy performance financial incentives from State and local governmentsSection 2913(c) of title 10, United States Code, is amended by inserting a State or local government after generally available from. (h)Use of energy cost savings To implement energy resilience and energy conservation construction projectsSection 2912(b)(1) of title 10, United States Code, is amended by inserting , including energy resilience and energy conservation construction projects, after energy security measures. 
(i)Additional basis for preservation of property in the vicinity of military installations in agreements with non-Federal entities on use of such propertySection 2684a(a)(2)(B) of title 10, United States Code, is amended— (1)by striking (B) and inserting (B)(i); and 
(2)by adding at the end of the following new clause:  (ii)maintains or improves military installation resilience; or. 
313.Use of proceeds from sales of electrical energy derived from geothermal resources for projects at military installations where resources are locatedSubsection (b) of section 2916 of title 10, United States Code, is amended— (1)in paragraph (1), by striking Proceeds and inserting Except as provided in paragraph (3), proceeds; and 
(2)by adding at the end the following new paragraph:  (3)In the case of proceeds from a sale of electrical energy generated from any geothermal energy resource— 
(A)50 percent shall be credited to the appropriation account described in paragraph (1); and (B)50 percent shall be deposited in a special account in the Treasury established by the Secretary concerned which shall be available, for military construction projects described in paragraph (2) or for installation energy or water security projects directly coordinated with local area energy or groundwater governing authorities, for the military installation in which the geothermal energy resource is located.. 
314.Operational energy policy 
(a)In generalSection 2926 of title 10, United States Code, is amended— (1)by redesignating subsections (a), (b), (c), and (d) as subsections (c), (d), (e), (f), respectively; 
(2)by inserting before subsection (c), as redesignated by paragraph (1), the following new subsections:  (a)Operational energy policyIn carrying out section 2911(a) of this title, the Secretary of Defense shall ensure the types, availability, and use of operational energy promote the readiness of the armed forces for their military missions. 
(b)AuthoritiesThe Secretary of Defense may— (1)require the Secretary of a military department or the commander of a combatant command to assess the energy supportability of systems, capabilities, and plans; 
(2)authorize the use of energy security, cost of backup power, and energy resilience as factors in the cost-benefit analysis for procurement of operational equipment; and (3)in selecting equipment that will use operational energy, give favorable consideration to the acquisition of equipment that enhances energy security, energy resilience, energy conservation, and reduces logistical vulnerabilities.; and 
(3)in subsection (c), as redesignated by subparagraph (A)— (A)in the subsection heading, by striking Alternative fuel activities and inserting Functions of the Assistant Secretary of Defense for Energy, Installations, and Environment; 
(B)by striking heads of the military departments and the Assistant Secretary of Defense for Research and Engineering and inserting heads of the appropriate Department of Defense components; (C)in paragraph (1), by striking lead the alternative fuel activities and inserting oversee the operational energy activities; 
(D)in paragraph (2), by striking regarding the development of alternative fuels by the military departments and the Office of the Secretary of Defense and inserting regarding the policies and investments that affect the use of operational energy across the Department of Defense; (E)in paragraph (3), by striking prescribe policy to streamline the investments in alternative fuel activities across the Department of Defense and inserting recommend to the Secretary policy to improve warfighting capability through energy security and energy resilience; and 
(F)in paragraph (5), by striking subsection (c)(4) and inserting subsection (e)(4). (b)Conforming amendments (1)Section 2925(b)(1) of title 10, United States Code, is amended by striking section 2926(b) and inserting section 2926(d). 
(2)Section 1061(c)(55) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) is amended by striking Section 2926(c)(4) and inserting Section 2926(e)(4). 315.Funding of study and assessment of health implications of per- and polyfluoroalkyl substances contamination in drinking water by agency for toxic substances and disease registry (a)FundingParagraph (2) of section 316(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended to read as follows: 
 
(2)Funding 
(A)Source of fundsThe study and assessment performed pursuant to this section may be paid for using funds authorized to be appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide. (B)Transfer authority (i)Of the amounts authorized to be appropriated for the Department of Defense for fiscal year 2018, not more than $10,000,000 shall be transferred by the Secretary of Defense, without regard to section 2215 of title 10, United States Code, to the Secretary of Health and Human Services to pay for the study and assessment required by this section. 
(ii)Without regard to section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $10,000,000 a year during fiscal years 2019 and 2020 to the Secretary of Health and Human Services to pay for the study and assessment required by this section. (C)Expenditure authorityAmounts transferred to the Secretary of Health and Human Services shall be used to carry out the study and assessment under this section through contracts, cooperative agreements, or grants. In addition, such funds may be transferred by the Secretary of Health and Human Services to other accounts of the Department for the purposes of carrying out this section. 
(D)Relationship to other transfer authoritiesThe transfer authority provided under this paragraph is in addition to any other transfer authority available to the Department of Defense.. (b)Report to Congress on Department of Defense assessment and remediation planNot later than 180 days after the date on which the Administrator of the Environmental Protection Agency establishes a maximum contaminant level for per- and polyfluoroalkyl substances (PFAS) contamination in drinking water in a national primary drinking water regulation under section 1412 of the Safe Drinking Water Act (42 U.S.C. 300g-1), the Secretary of Defense shall submit to the congressional defense committees a report containing a plan to— 
(1)assess any contamination at Department of Defense installations and surrounding communities that may have occurred from PFAS usage by the Department of Defense; (2)identify any remediation actions the Department plans to undertake using the maximum contaminant level established by the Environmental Protection Agency; 
(3)provide an estimate of the cost of such remediation and a schedule for accomplishing such remediation; and (4)provide an assessment of past expenditures by local water authorities to address contamination before the Environmental Protection Agency established a maximum contaminant level and an estimate of the cost to reimburse communities that remediated water to a level not greater than such level. 
(c)Assessment of health effects of PFAS exposureThe Secretary of Defense shall conduct an assessment of the human health implications of PFAS exposure. Such assessment shall include— (1)a meta-analysis that considers the current scientific evidence base linking the health effects of PFAS on individuals who served as members of the Armed Forces and were exposed to PFAS at military installations; 
(2)an estimate of the number of members of the Armed Forces and veterans who may have been exposed to PFAS while serving in the Armed Forces; (3)the development of a process that would facilitate the transfer between the Department of Defense and the Department of Veterans Affairs of health information of individuals who served in the Armed Forces and may have been exposed to PFAS during such service; and 
(4)a description of the amount of funding that would be required to administer a potential registry of individuals who may have been exposed to PFAS while serving in the Armed Forces. 316.Extension of authorized periods of permitted incidental takings of marine mammals in the course of specified activities by Department of DefenseSection 101(a)(5)(A) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(A)) is amended— 
(1)in clause (i), by striking Upon request and inserting Except as provided by clause (ii), upon request; (2)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and 
(3)by inserting after clause (i) the following new clause (ii):  (ii)In the case of a military readiness activity (as defined in section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 16 U.S.C. 703 note), clause (i) shall be applied— 
(I)in the matter preceding clause (I), by substituting seven consecutive years for five consecutive years; and (II)in clause (I), by substituting seven-year for five-year.. 
317.Department of Defense environmental restoration programs 
(a)FindingsCongress makes the following findings: (1)The Department of Defense has identified nearly 39,500 sites that fall under the installation restoration program sites and munitions response sites. 
(2)The installation response program addresses contamination from hazardous substances, pollutants, or contaminants and active military installations, formerly used defense site properties, and base realignment and closure locations in the United States. (3)Munitions response sites are known or suspected to contain unexploded ordnance, discarded military munitions, or munitions constitutes are addressed through the military munitions response program. 
(4)The installation restoration program sites and munitions response sites have had significant impacts on state and local governments that have had to bear the increased costs of environmental degradation, notably groundwater contamination, and local populations that have had to live with the consequences of contaminated drinking, including increased health concerns and decreasing property values. (5)Through the end of fiscal year 2017, the Department of Defense had achieved response complete at 86 percent of installation restoration program sites and munitions response sites, but projects that it will fall short of meeting its goal of 90 percent by the end of fiscal year 2018. 
(6)The fiscal year 2019 budget request for environmental restoration and base realignment and closure amounted to nearly $1,318,320,000, a decrease of $53,429,000 from the amount authorized in the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). (b)Sense of CongressIt is the sense of Congress that— 
(1)the environmental restoration and base realignment and closure programs are important for the protection of the environment, the health of the military and civilian personnel and their families who live and work on military installations, to ensure that current and legacy military operations do not adversely affect the health or environments of surrounding communities; (2)the Department of Defense and the Armed Forces should seek to reduce the financial burden on state and local government who are bearing significant costs of cleanup stemming from defense related activities; 
(3)the Department of Defense and the Armed Forces should expedite and streamline cleanup at locations where contamination is having a direct impact on civilian access to clean drinking water; (4)the Department of Defense and the Armed Forces should continue to engage with and help allay local community concerns about the safety of the drinking water due to environmental degradation caused by defense related activities; and 
(5)the Department of Defense should seek opportunities to accelerate environmental restoration efforts where feasible, to include programming additional resources for response actions, investing in technology solutions that may expedite response actions, improving contracting procedures, increasing contracting capacity, and seeking opportunities for partnerships and other cooperative approaches. 318.Joint study on the impact of wind farms on weather radars and military operations (a)In generalThe Secretary of Defense shall enter into an arrangement with the National Oceanic and Atmospheric Administration to conduct a study on how to improve existing National Oceanic and Atmospheric Administration and National Weather Service tools to reflect the latest data and policies to improve consistency in weather radars, with a focus on a research and development and field test evaluation program to validate existing mitigation options and develop additional options for weather radar impact, in collaboration with the National Weather Service, the Department of Energy, and the Federal Aviation Administration, and with input from academia and industry. 
(b)ElementsThe study required pursuant to subsection (a) shall include the following: (1)The potential impacts of wind farms on NEXRAD radars and other Federal radars for weather forecasts and warnings used by the Department of Defense, the National Oceanic and Atmospheric Administration, and the National Weather Service. 
(2)Recommendations to reduce, mitigate, or eliminate the potential impacts. (3)Recommendations for addressing the impacts to NEXRADs and weather radar due to increasing turbine heights. 
(4)Recommendations to ensure wind farms do not impact the ability of the National Oceanic and Atmospheric Administration and the National Weather Service to warn or forecast hazardous weather. (5)The cumulative impacts of multiple wind farms near a single radar on the ability of the National Oceanic and Atmospheric Administration and the National Weather Service to warn or forecast hazardous weather. 
(6)An analysis of whether certain wind turbine projects, based on project layout, turbine orientation, number of turbines, density of turbines, proximity to radar, or turbine height result in greater impacts to the missions of Department of Defense, the National Oceanic and Atmospheric Administration, and the National Weather Service, and if so, how can those projects be better cited to reduce or eliminate NEXRAD impacts. (7)Case studies where the Department of Defense, the National Weather Service, and industry have worked together to implement solutions. 
(8)Mitigation options, including software and hardware upgrades, which the National Oceanic and Atmospheric Administration and the National Weather Service have researched and analyzed, and the results of such research and analysis. (9)A review of mitigation research performed to date by the Government and or academia. 
(10)Identification of future research opportunities, requirements, and recommendations for the SENSR program to mitigate energy development. (c)Submittal to CongressNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted pursuant to subsection (a). 
319.Core sampling at Joint Base San Antonio, Texas 
(a)Site investigation requiredThe Secretary of the Air Force shall conduct a core sampling study along the proposed route of the W–6 wastewater treatment line on Air Force real property, in compliance with best engineering practices, to determine if any regulated or hazardous substances are present in the soil along the proposed route. (b)Report requiredNot later than 15 months after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the core samples taken pursuant to subsection (a). 
320.Production and use of natural gas at Fort Knox, Kentucky 
(a)Authority 
(1)In generalThe Secretary of the Army is authorized to continue production, treatment, management, and use of the natural gas from covered wells at Fort Knox, without regard to section 3 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352), with the limitation that the Secretary of the Army shall comply with the Mineral Leasing Act, Mineral Leasing Act for Acquired Lands, and the Federal Oil and Gas Royalty Management Act, for additional oil or natural gas drilling operations and production activities beyond the production from the covered wells at Fort Knox. (2)Contract authorityThe Secretary is authorized to enter into a contract with an appropriate entity to carry out paragraph (1), with the limitation that the authority provided in this section does not affect or authorize any interference with the Muldraugh Gas Storage Facility at Fort Knox. 
(b)Royalties to the state of kentucky 
(1)In generalIn implementing this section— (A)The Secretary of the Interior shall calculate the value of royalty payments, calculated on a calendar year basis beginning on the date of enactment of this section, that the State of Kentucky would have received under the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352) for future natural gas produced at Fort Knox under the authority of this section as though the natural gas had been produced under the Mineral Leasing Act for Acquired Lands, and provide the calculation to the Secretary of the Army. 
(B)Upon request of the Secretary of the Interior, the Secretary of the Army or its contractor shall promptly provide all information, documents, or other materials the Secretary of the Interior deems necessary to conduct this calculation. (C)The Secretary of the Army shall pay to the Treasury of the United States the value of royalty calculated under this section upon receipt of the calculation from the Secretary of the Interior. 
(D)The Secretary of the Interior shall disburse the sums collected from the Secretary of the Army pursuant to this paragraph to the State of Kentucky as though the funds were being disbursed to the State under section 6 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 355) no later than 6 months after the date of the enactment of this Act. (E)Regardless of the value of the royalty payments calculated under subparagraph (A), in no case may the amount of the sums disbursed under subparagraph (D) for any calendar year exceed $49,000. 
(2)Waiver authorityThe Governor of Kentucky may waive paragraph (1) by providing written notice to the Secretary of the Interior to that effect. (c)Ownership of facilitiesThe Secretary of the Army may take ownership of any gas production and treatment equipment and facilities and associated infrastructure from an entity with which the Secretary has entered into a contract under subsection (a) in accordance with the terms of the contract. The Secretary of the Interior shall have no responsibility for the plugging and abandonment of the covered wells at Fort Knox, the reclamation of the covered wells at Fort Knox, or any environmental damage caused or associated with the production of the covered wells at Fort Knox. 
(d)ApplicabilityThe authority of the Secretary of the Army under this section is effective as of August 2, 2007. (e)Limitation on usesAny natural gas produced under the authority of this section may be used only to support energy security and energy resilience at Fort Knox. For purposes of this section, energy security and energy resilience include maintaining and continuing to produce natural gas from the covered wells at Fort Knox, and enhancing the Fort Knox energy grid through acquisition and maintenance of battery storage, loop transmission lines and pipelines, sub-stations, and automated circuitry. 
(f)Safety standards for gas wellsThe covered wells at Fort Knox shall meet the same technical installation and operating standards that they would have had to meet had they been installed under a lease pursuant to the Mineral Leasing Act for Acquired Lands. Such standards include the gas measurement requirements in the Federal Oil and Gas Royalty Management Act and the operational standards in the Onshore Oil and Gas Operating and Production regulations issued by the Bureau of Land Management. The Bureau of Land Management shall inspect and enforce the Army’s and its contractor’s compliance with the standards of the Mineral Leasing Act for Acquired Lands, the Federal Oil and Gas Royalty Management Act, and the Bureau of Land Management Onshore Oil and Gas Operating and Production regulations. (g)Covered wells at Fort KnoxIn this section, the term covered wells at Fort Knox means the 26 wells located at Fort Knox, Kentucky, as of the date of the enactment of this Act.  
CLogistics and Sustainment 
321.Authorizing use of working capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilitiesSection 2208 of title 10, United States Code, is amended by adding at the end the following new subsection:  (u)Use for unspecified minor military construction projects to revitalize and recapitalize defense industrial base facilities (1)The Secretary of a military department may use a working capital fund of the department under this section to carry out an unspecified minor military construction project under section 2805 for the revitalization and recapitalization of a defense industrial base facility owned by the United States and under the jurisdiction of the Secretary. 
(2)Section 2805 shall apply with respect to a project carried out with a working capital fund under the authority of this subsection in the same manner as such section applies to any unspecified minor military construction project under section 2805. (3)In this subsection, the term defense industrial base facility means any Department of Defense depot, arsenal, shipyard, or plant located within the United States. 
(4)The authority to use a working capital fund to carry out a project under the authority of this subsection expires on September 30, 2023.. 322.Examination of Navy vessels (a)Notice of examinationsSubsection (a) of section 7304 of title 10, United States Code, is amended— 
(1)by striking The Secretary and inserting (1) The Secretary; and (2)by adding at the end the following new paragraph: 
 
(2) 
(A)Except as provided in subparagraph (B), any naval vessel examined under this section on or after January 1, 2020, shall be examined with minimal notice provided to the crew of the vessel. (B)Subparagraph (A) shall not apply to a vessel undergoing necessary trials before acceptance into the fleet.. 
(b)Annual reportSuch section is further amended by adding at the end the following new subsection:  (d)Annual report (1)Not later than March 1 each year, the board designated under subsection (a) shall submit to the congressional defense committees a report setting forth the following: 
(A)An overall narrative summary of the material readiness of Navy ships as compared to established material requirements standards. (B)The overall number and types of vessels inspected during the preceding fiscal year. 
(C)For in-service vessels, material readiness trends by inspected functional area as compared to the previous five years. (2)Each report under this subsection shall be submitted in an unclassified form that is releasable to the public without further redaction. 
(3)No report shall be required under this subsection after October 1, 2021.. 323.Limitation on length of overseas forward deployment of naval vessels (a)Limitation (1)In generalChapter 633 of title 10, United States Code, is amended by adding at the end the following new section: 
 
7320.Limitation on length of overseas forward deployment of naval vessels 
(a)LimitationThe Secretary of the Navy shall ensure that no naval vessel specified in subsection (b) that is listed in the Naval Vessel Register is forward deployed overseas for a period in excess of ten years. At the end of a period of overseas forward deployment, the vessel shall be assigned a homeport in the United States. (b)Vessels specifiedA naval vessel specified in this subsection is any of the following: 
(1)Aircraft carrier. (2)Amphibious ship. 
(3)Cruiser.  (4)Destroyer. 
(5)Frigate. (6)Littoral Combat Ship. 
(c)WaiverThe Secretary of the Navy may waive the limitation under subsection (a) with respect to a naval vessel if the Secretary submits to the congressional defense committees notice in writing of— (1)the waiver of such limitation with respect to the vessel; 
(2)the date on which the period of overseas forward deployment of the vessel is expected to end; and (3)the factors used by the Secretary to determine that a longer period of deployment would promote the national defense or be in the public interest.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new section:   7320. Limitation on length of overseas forward deployment of naval vessels.. (b)Treatment of currently deployed vesselsIn the case of any naval vessel that has been forward deployed overseas for a period in excess of ten years as of the date of the enactment of this Act, the Secretary of the Navy shall ensure that such vessel is assigned a homeport in the United States by not later than three years after the date of the enactment of this Act. 
(c)Congressional briefingNot later than October 1, 2020, the Secretary of the Navy shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on the plan of the Secretary for the rotation of forward deployed naval vessels. 324.Temporary modification of workload carryover formulaDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2021, in carrying out chapter 9, volume 2B (relating to Instructions for the Preparation of Exhibit Fund-11a Carryover Reconciliation) of Department of Defense regulation 7000.14-R, entitled Financial Management Regulation (FMR), in addition to any other applicable exemptions, the Secretary of Defense shall ensure that with respect to each military department depot or arsenal, outlay rates— 
(1) reflect the timing of when during a fiscal year appropriations have historically funded workload; and (2)account for the varying repair cycle times of the workload supported. 
325.Limitation on use of funds for implementation of elements of master plan for redevelopment of Former Ship Repair Facility in Guam 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the Navy for fiscal year 2019 may be obligated or expended for any construction, alteration, repair, or development of the real property consisting of the Former Ship Repair Facility in Guam. (b)ExceptionThe limitation under subsection (a) does not apply to any project that directly supports depot-level ship maintenance capabilities, including the mooring of a floating dry dock. 
(c)Former Ship Repair Facility in GuamIn this section, the term Former Ship Repair Facility in Guam means the property identified by that name under the base realignment and closure authority carried out under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note). 326.Business case analysis for proposed relocation of J85 Engine Regional Repair Center (a)Business case analysisThe Secretary of the Air Force shall prepare a business case analysis on the proposed relocation of the J85 Engine Regional Repair Center. Such analysis shall include each of the following: 
(1)An overview of each alternative considered for the J85 Engine Regional Repair Center. (2)The one-time and annual costs associated with each such alternative. 
(3)The effect of each such alternative on workload capacity, capability, schedule, throughput, and costs. (4)The effect of each such alternative on Government-furnished parts, components, and equipment, including mitigation strategies to address known limitations to T38 production throughput, especially such limitations caused by Government-furnished parts, equipment, or transportation. 
(5)The effect of each such alternative on the transition of the Air Force to the T-X training aircraft. (6)A detailed rationale for the selection of an alternative considered as part of the business case analysis under this section. 
(b)Limitation on use of funds for relocationNone of the funds authorized to be appropriated by this Act, or otherwise made available for the Air Force, may be obligated or expended for any action to relocate the J85 Engine Regional Repair Center until the date that is 150 days after the date on which the Secretary of the Air Force provides to the Committees on Armed Services of the Senate and House of Representatives a briefing on the business case analysis required by subsection (a). 327.Report on pilot program for micro-reactors (a)Report requiredNot later than 12 months after the date of enactment of this Act, the Secretary shall develop and submit to the Committee on Armed Services and the Committee on Energy and Commerce in the House of Representatives and the Committee on Armed Services and the Committee on Energy and Natural Resources in the Senate a report describing the requirements for, and components of, a pilot program to provide resilience for critical national security infrastructure at Department of Defense facilities with high energy intensity and currently expensive utility rates and Department of Energy facilities by contracting with a commercial entity to site, construct, and operate at least one licensed micro-reactor at a facility identified under the report by December 31, 2027. 
(b)ConsultationAs necessary to develop the report required under subsection (a), the Secretary shall consult with— (1)the Secretary of Defense; 
(2)the Nuclear Regulatory Commission; and (3)the Administrator of the General Services Administration. 
(c)ContentsThe report required under subsection (a) shall include— (1)identification of potential locations to site, construct, and operate a micro-reactor at a Department of Defense or Department of Energy facility that contains critical national security infrastructure that the Secretary determines may not be energy resilient; 
(2)assessments of different nuclear technologies to provide energy resiliency for critical national security infrastructure; (3)a survey of potential commercial stakeholders with which to enter into a contract under the pilot program to construct and operate a licensed micro-reactor; 
(4)options to enter into long-term contracting, including various financial mechanisms for such purpose; (5)identification of requirements for micro-reactors to provide energy resilience to mission-critical functions at facilities identified under paragraph (1); 
(6)an estimate of the costs of the pilot program; (7)a timeline with milestones for the pilot program; 
(8)an analysis of the existing authority of the Department of Energy and Department of Defense to permit the siting, construction, and operation of a micro-reactor; and  (9)recommendations for any legislative changes to the authorities analyzed under paragraph (8) necessary for the Department of Energy and the Department of Defense to permit the siting, construction, and operation of a micro-reactor. 
(d)DefinitionsIn this section: (1)The term critical national security infrastructure means any site or installation that the Secretary of Energy or the Secretary of Defense determines supports critical mission functions of the national security enterprise. 
(2)The term licensed means holding a license under section 103 or 104 of the Atomic Energy Act of 1954. (3)The term micro-reactor means a nuclear reactor that has a power production capacity that is not greater than 50 megawatts. 
(4)The term pilot program means the pilot program described in subsection (a). (5)The term Secretary means Secretary of Energy. 
(e)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified appendix. (f)LimitationsThis Act does not authorize the Department of Energy or Department of Defense to enter into a contract with respect to the pilot program. 
328.Limitation on modifications to Navy Facilities Sustainment, Restoration, and Modernization structure and mechanismThe Secretary of the Navy may not make any modification to the existing Navy Facilities Sustainment, Restoration, and Modernization structure or mechanism that would modify duty relationships or significantly alter the existing structure until 90 days after providing notice of the proposed modification to the congressional defense committees. DReports 331.Reports on readiness (a)Uniform applicability of readiness reporting systemSubsection (b) of section 117 of title 10, United States Code, is amended— 
(1)by inserting and maintaining after establishing; (2)in paragraph (1), by striking reporting system is applied uniformly throughout the Department of Defense and inserting reporting system and associated policies are applied uniformly throughout the Department of Defense, including between and among the joint staff and each of the armed forces; 
(3)by redesignating paragraphs (2) and (3) as paragraphs (5) and (6), respectively; (4)by inserting after paragraph (1) the following new paragraphs: 
 
(2)that is the single authoritative readiness reporting system for the Department, and that there shall be no military service specific systems; (3)that readiness assessments are accomplished at an organizational level at, or below, the level at which forces are employed; 
(4)that the reporting system include resources information, force posture, and mission centric capability assessments, as well as predicted changes to these attributes;; and (5)in paragraph (5), as redesignated by paragraph (3) of this subsection, by inserting , or element of a unit, after readiness status of a unit. 
(b)Capabilities of readiness reporting systemSuch section is further amended in subsection (c)— (1)in paragraph (1)— 
(A)by striking Measure, on a monthly basis, the capability of units and inserting Measure the readiness of units; and (B)by striking conduct their assigned wartime missions and inserting conduct their designed and assigned missions; 
(2)in paragraph (2)— (A)by striking Measure, on an annual basis, and inserting Measure; and 
(B)by striking wartime missions and inserting designed and assigned missions; (3)in paragraph (3)— 
(A)by striking Measure, on an annual basis, and inserting Measure; and (B)by striking wartime missions and inserting designed and assigned missions; 
(4)in paragraph (4), by striking Measure, on a monthly basis, and inserting Measure; (5)in paragraph (5), by striking Measure, on an annual basis, and inserting Measure; 
(6)by striking paragraphs (6) and (8) and redesignating paragraph (7) as paragraph (6); and (7)in paragraph (6), as so redesignated, by striking Measure, on a quarterly basis, and inserting Measure. 
(c)Semi-annual and monthly joint readiness reviewsSuch section is further amended in subsection (d)(1)(A) by inserting , which includes a validation of readiness data currency and accuracy after joint readiness review. (d)Quarterly report on change in current state of unit readinessSuch section is further amended— 
(1)by redesignating subsection (f) as subsection (h); and (2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Quarterly report on monthly changes in current state of readiness of unitsFor each quarter that begins after the date of the enactment of this subsection and ends on or before September 30, 2023, the Secretary shall submit to the congressional defense committees a report on each monthly upgrade or downgrade of the current state of readiness of a unit that was issued by the commander of a unit during the previous quarter, together with the rationale of the commander for the issuance of such upgrade or downgrade.. (e)Annual report to Congress on operational contract supportSuch section is further amended by inserting after the new subsection (f), as added by subsection (d)(2) of this section, the following new subsection: 
 
(g)Annual report on operational contract supportThe Secretary shall each year submit to the congressional defense committees a report in writing containing the results of the most recent annual measurement of the capability of operational contract support to support current and anticipated wartime missions of the armed forces. Each such report shall be submitted in unclassified form, but may include a classified annex.. (f)RegulationsSuch section is further amended in subsection (h), as redesignated by subsection (d)(1) of this section, by striking prescribe the units that are subject to reporting in the readiness reporting system, what type of equipment is subject to such reporting and inserting prescribe the established information technology system for Department of Defense reporting, specifically authorize exceptions to a single-system architecture, and identify the organizations, units, and entities that are subject to reporting in the readiness reporting system, what organization resources are subject to such reporting. 
(g)Conforming amendments 
(1)Section headingSuch section is further amended in the section heading by striking : establishment; reporting to congressional committees. (2)Table of sectionsThe table of sections at the beginning of chapter 2 is amended by striking the item relating to section 117 and inserting the following new item: 
 
 
117. Readiness reporting system.. 
332.Matters for inclusion in quarterly reports on personnel and unit readinessSection 482 of title 10, United States Code, is amended— (1)in subsection (b)(1), by inserting after deficiency the following: in the ground, sea, air, space, and cyber forces, and in such other such areas as determined by the Secretary of Defense,; and 
(2)in subsection (d)— (A)in the subsection heading, by striking assigned mission; 
(B)by striking paragraph (3); (C)by redesignating paragraphs (2) as paragraph (3); and 
(D)by inserting after paragraph (1) the following new paragraph (2):  (2)A report for the second or fourth quarter of a calendar year under this section shall also include an assessment by each commander of a geographic or functional combatant command of the readiness of the command to conduct operations in a multidomain battle that integrates ground, air, sea, space, and cyber forces.. 
333.Annual Comptroller General reviews of readiness of Armed Forces to conduct full spectrum operations 
(a)Reviews requiredFor each of calendar years 2018 through 2021, the Comptroller General of the United States shall conduct an annual review of the readiness of the Armed Forces to conduct each of the following types of full spectrum operations: (1)Ground. 
(2)Sea. (3)Air. 
(4)Space. (5)Cyber. 
(b)Elements of reviewIn conducting a review under subsection (a), the Comptroller General shall— (1)use standard methodology and reporting formats in order to show changes over time; 
(2)evaluate, using fiscal year 2017 as the base year of analysis— (A)force structure; 
(B)the ability of major operational units to conduct operations; and (C)the status of equipment, manning, and training; and 
(3)provide reasons for any variances in readiness levels, including changes in funding, availability in parts, training opportunities, and operational demands. (c)MetricsFor purposes of the reviews required by this section, the Secretary of Defense shall identify and establish metrics for measuring readiness for the operations covered by subsection (a). In the first review conducted under this section, the Comptroller General shall evaluate and determine the validity of such metrics. 
(d)Access to relevant dataFor purposes of this section, the Secretary of Defense shall ensure that the Comptroller General has access to all relevant data, including— (1)any assessments of the ability of the Department of Defense and the Armed Forces to execute operational and contingency plans; 
(2)any internal Department readiness and force structure assessments; and (3)the readiness databases of the Department and the Armed Forces. 
(e)Reports 
(1)Annual reportNot later than February 28, 2019, and annually thereafter until 2022, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives an annual report on the review conducted under subsection (a) for the year preceding the year during which the report is submitted. (2)Additional reportsAt the discretion of the Comptroller General, the Comptroller General may submit to the Committees on Armed Services of the Senate and House of Representatives additional reports addressing specific mission areas within the operations covered by subsection (a) in order to provide an independent assessment of readiness in the areas of equipping, mapping, and training. 
334.Surface warfare training improvement 
(a)FindingsCongress makes the following findings: (1)In 2017, there were three collisions and one grounding involving United States Navy ships in the Western Pacific. The two most recent mishaps involved separate incidents of a Japan-based United States Navy destroyer colliding with a commercial merchant vessel, resulting in the combined loss of 17 sailors. 
(2)The causal factors in these four mishaps are linked directly to a failure to take sufficient action in accordance with the rules of good seamanship. (3)Because risks are high in the maritime environment, there are widely accepted standards for safe seamanship and navigation. In the United States, the International Convention on Standards of Training, Certification and Watchkeeping (hereinafter in this section referred to as the STCW) for Seafarers, standardizes the skills and foundational knowledge a maritime professional must have in seamanship and navigation. 
(4)Section 568 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2139) endorsed the STCW process and required the Secretary of Defense to maximize the extent to which Armed Forces service, training, and qualifications are creditable toward meeting merchant mariner licenses and certifications. (5)The Surface Warfare Officer Course Curriculum is being modified to include ten individual Go/No Go Mariner Assessments/Competency Check Milestones to ensure standardization and quality of the surface warfare community. 
(6)The Military-to-Mariner Transition report of September 2017 notes the Army maintains an extensive STCW qualifications program and that a similar Navy program does not exist. (b)Sense of CongressIt is the sense of Congress that— 
(1)the Secretary of the Navy should establish a comprehensive individual proficiency assessment process and include such an assessment prior to all operational surface warfare officer tour assignments; and (2)the Secretary of the Navy should significantly expand the STCW qualifications process to improve seamanship and navigation individual skills training for surface warfare candidates, surface warfare officers, quartermasters and operations specialists to include an increased set of courses that directly correspond to STCW standards. 
(c)ReportNot later than March 1, 2019, the Secretary of the Navy shall submit to the congressional defense committees a report that includes each of the following: (1)A detailed description of the surface warfare officer assessments process. 
(2)A list of programs that have been approved for credit toward merchant mariner credentials. (3)A complete gap analysis of the existing surface warfare training curriculum and STCW. 
(4)A complete gap analysis of the existing surface warfare training curriculum and the 3rd mate unlimited licensing requirement. (5)An assessment of surface warfare options to complete the 3rd mate unlimited license and the STCW qualification. 
335.Report on optimizing surface Navy vessel inspections and crew certifications 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall submit to Congress a report on optimizing surface Navy vessel inspections and crew certifications to reduce the burden of inspection type visits that vessels undergo. Such report shall include— (1)an audit of all surface Navy vessel inspections, certifications, and required and recommended assist visits; 
(2)an analysis of such inspections, certifications, and visits for redundancies, as well as any necessary items not covered; (3)recommendations to streamline surface vessel inspections, certifications, and required and recommended assist visits to optimize effectiveness, improve material readiness, and restore training readiness; and 
(4)recommendations for congressional action to address the needs of the Navy as identified in the report. (b)Congressional briefingNot later than January 31, 2019, the Secretary of the Navy shall provide to the Senate Committee on Armed Services and the House Committee on Armed Services an interim briefing on the matters to be included in the report required by subsection (a). 
336.Report on depot-level maintenance and repairThe Secretary of Defense, in consultation with the heads of each of the military departments and the Chairman of the Joint Chiefs of Staff, shall submit to the congressional defense committees a report on labor hours and depot maintenance, which shall include— (1)the amount of public and private funding of depot-level maintenance and repair (as defined in section 2460 of title 10 United States Code) for the Department of Defense, Army, Navy, Marine Corps, Air Force, Special Operations Command, and any other unified command identified by the Secretary, expressed by commodity group by percentage and actual numbers in terms of dollars and direct labor hours; 
(2)within each category of depot level maintenance and repair for each entities, the amount of the subset of depot maintenance workload that meets the description under section 2464 of title 10, United States Code, that is performed in the public and private sectors by direct labor hours and by dollars; (3)of the subset referred to in paragraph (2), the amount of depot maintenance workload performed in the public and private sector by direct labor hour and by dollars for each entity that would otherwise be considered core workload under such section 2464, but is not considered core because a weapon system or equipment has not been declared a program of record; and 
(4)the projections for the upcoming future years defense program, including the distinction between the Navy and the Marine Corps for the Department of the Navy, as well as any unified command, including the Special Operations Command. 337.Report on wildfire suppression capabilities of active and reserve components (a)Sense of CongressIt is the sense of Congress that wildfires endanger national security. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the wildfire suppression capabilities within the active and reserve components of the Armed Forces, including the Modular Airborne Fire Fighting System Program, and interagency cooperation with the Forest Service and the Department of the Interior. 338.Report on relocation of steam turbine production from Nimitz-class and Ford-class aircraft carriers and Virginia-class and Columbia-class submarinesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Assistant Secretary of the Navy for Research, Development, and Acquisition, shall develop and submit to Congress a report describing the potential impacts on national defense and the manufacturing base resulting from contractors or subcontractors relocating steam turbine production for Nimitz-class and Ford-class aircraft carriers and Virginia-class and Columbia-class submarines. Such report shall address each of the following: 
(1)The overall risk of moving production on the national security of the United States, including the likelihood of production delay or reduction in quality of steam turbines. (2)The impact on national security from a delay in production of aircraft carriers and submarines.  
(3)The impacts on regional suppliers the current production of steam turbines draw on and their ability to perform other contracts should a relocation happen. (4)The impact on the national industrial and manufacturing base and loss of a critically skilled workforce resulting from a relocation of production. 
(5)The risk of moving production on total cost of the acquisition. 339.Report on Specialized Undergraduate Pilot Training production, resourcing, and locations (a)In generalNot later than March 1, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on existing Specialized Undergraduate Pilot Training (SUPT) production, resourcing, and locations. 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of the strategy of the Air Force for utilizing existing SUPT locations to produce the number of pilots the Air Force requires. 
(2)The number of pilots that each SUPT location has graduated, by year, over the previous 5 fiscal years. (3)The forecast number of pilots that each SUPT location will produce for fiscal year 2019. 
(4)The maximum production capacity of each SUPT location. (5)The extent to which existing SUPT installations are operating at maximum capacity in terms of pilot production. 
(6)A cost estimate of the resources required for each SUPT location to reach maximum production capacity. (7)A determination as to whether increasing production capacity at existing SUPT locations will satisfy the Air Force’s SUPT requirement. 
(8)A timeline and cost estimation of establishing a new SUPT location. (9)A discussion of whether the Air Force plans to operate existing SUPT installations at maximum capacity over the future years defense program. 
(10)A business case analysis comparing the establishment of a new SUPT location to increasing production capacity at existing SUPT locations. 340.Report on Air Force airfield operational requirements (a)In generalNot later than February 1, 2019, the Secretary of the Air Force shall conduct an assessment and submit to the congressional defense committees a report detailing the operational requirements for Air Force airfields. 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of the state of airfields where runway degradation currently poses a threat to operations and airfields where such degradation threatens operations in the next five and ten years. 
(2)A description of the operational requirements for airfields, including an assessment of the impact to operations, cost to repair, cost to replace, remaining useful life, and the required daily maintenance to ensure runways are acceptable for full operations. (3)A description of any challenges with infrastructure acquisition methods and processes. 
(4)An assessment of the operational impact in the event a runway were to become inoperable due to a major degradation incident, such as a crack or fracture resulting from lack of maintenance and repair. (5)A plan to address any shortfalls associated with the Air Force's runway infrastructure. 
(c)FormThe report required under subsection (a) shall be in unclassified form but may contain a classified annex as necessary. 341.Report on Navy surface ship repair contract costs (a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on Navy surface ship repair contract costs. 
(b)ElementsThe report required under subsection (a) shall include, for each private sector maintenance availability for a conventionally-powered Navy surface ship for the prior two completed fiscal years, the following elements: (1)Name of the ship. 
(2)Location of the availability. (3)Prime contractor performing the availability. 
(4)Date of the contract award. (5)Type of contract used, such as firm-fixed-price or cost-plus-fixed-fee. 
(6)Solicitation number. (7)Number of offers received in response to the solicitation. 
(8)Contract target cost at the date of contract award. (9)Contract ceiling cost of the contract at the date of contract award. 
(10)Duration of the availability in days, including start and end dates, at the date of contract award. (11)Final contract cost. 
(12)Final delivery cost. (13)Actual duration of the availability in days, including start and end dates. 
(14)Description of growth work that was added after the contract award, including the associated cost. (15)Explanation of why the growth work described in paragraph (14) was not included in the scope of work associated with the original contract award. 
EOther Matters 
351.Coast Guard representation on explosive safety boardSection 172(a) of title 10, United States Code, is amended— (1)by striking and Marine Corps and inserting Marine Corps, and Coast Guard; and  
(2)by adding at the end the following new sentence: When the Coast Guard is not operating as a service in the Department of the Navy, the Secretary of Homeland Security shall appoint an officer of the Coast Guard to serve as a voting member of the board.. 352.Transportation to continental United States of retired military working dogs outside the continental United States that are suitable for adoption in the United StatesSection 2583(f) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)In the case of a military working dog located outside the continental United States at the time of retirement that is suitable for adoption at that time, the Secretary of the military department concerned shall undertake transportation of the dog to the continental United States (including transportation by contract at United States expense) for adoption under this section unless— (i)the dog is adopted as described in paragraph (2)(A); or 
(ii)transportation of the dog to the continental United States would not be in the best interests of the dog for medical reasons. (B)Nothing in this paragraph shall be construed to alter the preference in adoption of retired military working dogs for former handlers as set forth in subsection (g).. 
353.Scope of authority for restoration of land due to mishapSubsection (e) of section 2691 of title 10, United States Code, as added by section 2814 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1849), is amended by adding at the end the following new paragraph:  (3)The authority under paragraphs (1) and (2) includes activities and expenditures necessary to complete restoration to meet the regulations of the Federal department or agency with administrative jurisdiction over the affected land, which may be different than the regulations of the Department of Defense.. 
354.Repurposing and reuse of surplus Army firearmsSection 348(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1365) is amended by inserting shredded or before melted and repurposed. 355.Study on phasing out open burn pits (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report that includes— 
(1)details of any ongoing use of open burn pits; and (2)the feasibility of phasing out the use of open burn pits by using technology incinerators. 
(b)Open burn pit definedIn this section, the term open burn pit means an area of land— (1)that is designated by the Secretary of Defense to be used for disposing solid waste by burning in the outdoor air; and 
(2)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste. 356.Notification requirements relating to changes to uniform of members of the uniformed services (a)DLA notificationThe Secretary of a military department shall notify the Commander of the Defense Logistics Agency of any plan to implement a change to any uniform or uniform component of a member of the uniformed services. Such notification shall be made not less than three years prior to the implementation of such change.  
(b)Contractor notificationThe Commander of the Defense Logistics Agency shall notify a contractor when one of the uniformed services plans to make a change to a uniform component that is provided by that contractor. Such a notification shall be made not less than 12 months prior to any announcement of a public solicitation for the manufacture of the new uniform component. (c)WaiverIf the Secretary of a military department or the Commander of the Defense Logistics Agency determines that the notification requirement under subsection (a) would adversely affect operational safety, force protection, or the national security interests of the United States, the Secretary or the Commander may waive such requirement. 
357.Reporting on future years budgeting by subactivity groupAlong with the budget for each fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall include in the OP-5 Justification Books, as detailed by Department of Defense Financial Management Regulation 7000.14–R, the amount for each individual subactivity group, as detailed in the Department’s future years defense program pursuant to section 221 of title 10, United States Code. 358.Limitation on availability of funds for service-specific Defense Readiness Reporting Systems (a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2019 for research, development, test, and evaluation or procurement, and available to develop service-specific Defense Readiness Reporting Systems (referred to in this section as DRRS) may be made available for such purpose except for required maintenance and in order to facilitate the transition to DRRS-Strategic (referred to in this section as DRRS-S). 
(b)PlanNot later than February 1, 2019, the Under Secretary for Personnel and Readiness shall submit to the congressional defense committees a resource and funding plan to include a schedule with relevant milestones on the elimination of service-specific DRRS and the migration of the military services and other organizations to DRRS-S. (c)TransitionThe military services shall complete the transition to DRRS-S not later than October 1, 2019. The Secretary of Defense shall notify the congressional defense committees upon the complete transition of the services. 
(d)Reporting requirement 
(1)In generalThe Under Secretary for Personnel and Readiness, the Under Secretary for Acquisition and Sustainment, and the Under Secretary for Research and Engineering, in coordination with the Secretaries of the military departments and other organizations with relevant technical expertise, shall establish a working group including individuals with expertise in application or software development, data science, testing, and development and assessment of performance metrics to assess the current process for collecting, analyzing, and communicating readiness data, and develop a strategy for implementing any recommended changes to improve and establish readiness metrics using the current DRRS-Strategic platform. (2)ElementsThe assessment conducted pursuant to paragraph (1) shall include— 
(A)identification of modern tools, methods, and approaches to readiness to more effectively and efficiently collect, analyze, and make decision based on readiness data; and (B)consideration of cost and schedule. 
(3)Submission to CongressNot later than February 1, 2020, the Secretary of Defense shall submit to the congressional defense committees the assessment conducted pursuant to paragraph (1). (e)Defense readiness reporting requirementsTo the maximum extent practicable, the Secretary of Defense shall meet defense readiness reporting requirements consistent with the recommendations of the working group established under subsection (d)(1). 
359.Prioritization of environmental impacts for facilities sustainment, restoration, and modernization demolitionThe Secretary of Defense shall establish prioritization metrics for facilities deemed eligible for demolition within the Facilities Sustainment, Restoration, and Modernization (FSRM) process. Those metrics shall include full spectrum readiness and environmental impacts, including the removal of contamination. 360.Sense of Congress relating to Soo Locks, Sault Sainte Marie, MichiganIt is the sense of Congress that— 
(1)the Soo Locks in Sault Ste. Marie, Michigan, are of critical importance to the national security of the United States; (2)the Soo Locks are the only waterway connection from Lake Superior to the Lower Great Lakes and the St. Lawrence Seaway; 
(3)only the Poe Lock is of sufficient size to allow for the passage of the largest cargo vessels that transport well over 90 percent of all iron ore mined in the United States, and this lock is nearing the end of its 50-year useful lifespan; (4)a report issued by the Office of Cyber and Infrastructure Analysis of the Department of Homeland Security concluded that an unscheduled 6-month outage of the Poe Lock would cause— 
(A)a dramatic increase in national and regional unemployment; and (B)75 percent of Great Lakes steel production, and nearly all North American appliance, automobile, railcar, and construction, farm, and mining equipment production to cease; 
(5)the Corps of Engineers is reevaluating a past economic evaluation report to update the benefit-to-cost ratio for building a new lock at the Soo Locks; and (6)the Secretary of the Army and all relevant Federal agencies should— 
(A)expedite the completion of the report described in paragraph (5) and ensure the analysis adequately reflects the critical importance of the Soo Locks infrastructure to the national security and economy of the United States; and (B)expedite all other necessary reviews, analysis, and approvals needed to speed the required upgrades at the Soo Locks. 
361.U.S. Special Operations Command Civilian PersonnelNotwithstanding section 143 of title 10, United States Code, of the funds authorized to be appropriated by this Act for Operation and Maintenance, Defense-wide for United States Special Operations Command civilian personnel, not less than $4,000,000 shall be used to fund additional civilian personnel in or directly supporting the office of the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict to support the Assistant Secretary in fulfilling the additional responsibilities of the Assistant Secretary that were added by the amendments to sections 138(b)(4), 139b, and 167 of title 10, United States Code, made by section 922 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). IVMilitary Personnel Authorizations  Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Revisions in permanent active duty end strength minimum levels. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for reserves on active duty in support of the reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2019, as follows: 
(1)The Army, 487,500. (2)The Navy, 335,400. 
(3)The Marine Corps, 186,100. (4)The Air Force, 329,100. 
402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:  (1)For the Army, 487,500. 
(2)For the Navy, 335,400. (3)For the Marine Corps, 186,100. 
(4)For the Air Force, 329,100.. BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2019, as follows: 
(1)The Army National Guard of the United States, 343,500. (2)The Army Reserve, 199,500. 
(3)The Navy Reserve, 59,100. (4)The Marine Corps Reserve, 38,500. 
(5)The Air National Guard of the United States, 107,100. (6)The Air Force Reserve, 70,000. 
(7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2019, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,595. (2)The Army Reserve, 16,386. 
(3)The Navy Reserve, 10,110. (4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 19,861. (6)The Air Force Reserve, 3,849. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2019 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 22,294. 
(2)For the Army Reserve, 6,492. (3)For the Air National Guard of the United States, 15,861. 
(4)For the Air Force Reserve, 8,880. 414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2019, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2019. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy 
Sec. 501. Repeal of requirement for ability to complete 20 years of service by age 62 as qualification for original appointment as a regular commissioned officer. 
Sec. 502. Enhancement of availability of constructive service credit for private sector training or experience upon original appointment as a commissioned officer. 
Sec. 503. Standardized temporary promotion authority across the military departments for officers in certain grades with critical skills. 
Sec. 504. Authority for promotion boards to recommend officers of particular merit be placed higher on a promotion list. 
Sec. 505. Authority for officers to opt out of promotion board consideration. 
Sec. 506. Applicability to additional officer grades of authority for continuation on active duty of officers in certain military specialties and career tracks. 
Sec. 507. Alternative promotion authority for officers in designated competitive categories of officers. 
Sec. 508. Attending Physician to the Congress. 
Sec. 509. Matters relating to satisfactory service in grade for purposes of retirement grade of officers in highest grade of satisfactory service. 
Sec. 510. Grades of Chiefs of Chaplains. 
Sec. 511. Repeal of original appointment qualification requirement for warrant officers in the regular Army. 
Sec. 512. Reduction in number of years of active naval service required for permanent appointment as a limited duty officer. 
Sec. 513. Authority to designate certain reserve officers as not to be considered for selection for promotion. 
Sec. 514. GAO review of surface warfare career paths. 
Subtitle B—Reserve Component Management 
Sec. 515. Authorized strength and distribution in grade. 
Sec. 516. Repeal of prohibition on service on Army Reserve Forces Policy Committee by members on active duty. 
Sec. 517. Expansion of personnel subject to authority of the Chief of the National Guard Bureau in the execution of functions and missions of the National Guard Bureau. 
Sec. 518. Authority to adjust effective date of promotion in the event of undue delay in extending Federal recognition of promotion. 
Sec. 519. National Guard Youth Challenge Program. 
Sec. 520. Extension of authority for pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruiters. 
Subtitle C—General Service Authorities and Correction of Military Records 
Sec. 521. Enlistments vital to the national interest. 
Sec. 522. Statement of benefits. 
Sec. 523. Modification to forms of support that may be accepted in support of the mission of the Defense POW/MIA Accounting Agency. 
Sec. 524. Assessment of Navy standard workweek and related adjustments. 
Sec. 525. Notification on manning of afloat naval forces. 
Sec. 526. Navy watchstander records. 
Sec. 527. Qualification experience requirements for certain Navy watchstations. 
Subtitle D—Military Justice 
Sec. 531. Inclusion of strangulation and suffocation in conduct constituting aggravated assault for purposes of the Uniform Code of Military Justice. 
Sec. 532. Punitive article on domestic violence under the Uniform Code of Military Justice. 
Sec. 533. Authorities of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. 
Sec. 534. Report on feasibility of expanding services of the Special Victims’ Counsel to victims of domestic violence. 
Sec. 535. Uniform command action form on disposition of unrestricted sexual assault cases involving members of the Armed Forces. 
Sec. 536. Standardization of policies related to expedited transfer in cases of sexual assault or domestic violence. 
Subtitle E—Other Legal Matters 
Sec. 541. Clarification of expiration of term of appellate military judges of the United States Court of Military Commission Review. 
Sec. 542. Security clearance reinvestigation of certain personnel who commit certain offenses. 
Sec. 543. Development of oversight plan for implementation of Department of Defense harassment prevention and response policy. 
Sec. 544. Oversight of registered sex offender management program. 
Sec. 545. Development of resource guides regarding sexual assault for the military service academies. 
Sec. 546. Improved crime reporting. 
Sec. 547. Report on victims of sexual assault in reports of military criminal investigative organizations. 
Subtitle F—Member Education, Training, Resilience, and Transition 
Sec. 551. Permanent career intermission program. 
Sec. 552. Improvements to Transition Assistance Program. 
Sec. 553. Repeal of program on encouragement of postseparation public and community service. 
Sec. 554. Clarification of application and honorable service requirements under the Troops-to-Teachers Program to members of the Retired Reserve. 
Sec. 555. Employment and compensation of civilian faculty members at the Joint Special Operations University. 
Sec. 556. Program to assist members of the Armed Forces in obtaining professional credentials. 
Sec. 557. Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs. 
Sec. 558. Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families. 
Sec. 559. Prohibition on use of funds for attendance of enlisted personnel at senior level and intermediate level officer professional military education courses. 
Subtitle G—Defense Dependents’ Education 
Sec. 561. Assistance to schools with military dependent students. 
Sec. 562. Department of Defense Education Activity policies and procedures on sexual harassment of students of Activity schools. 
Sec. 563. Department of Defense Education Activity misconduct database. 
Sec. 564. Assessment and report on active shooter threat mitigation at schools located on military installations. 
Subtitle H—Military Family Readiness Matters 
Sec. 571. Department of Defense Military Family Readiness Council matters. 
Sec. 572. Enhancement and clarification of family support services for family members of members of special operations forces. 
Sec. 573. Temporary expansion of authority for noncompetitive appointments of military spouses by Federal agencies. 
Sec. 574. Improvement of My Career Advancement Account program for military spouses. 
Sec. 575. Assessment and report on the effects of permanent changes of station on employment among military spouses. 
Sec. 576. Provisional or interim clearances to provide childcare services at military childcare centers. 
Sec. 577. Multidisciplinary teams for military installations on child abuse and other domestic violence. 
Sec. 578. Pilot program for military families: prevention of child abuse and training on safe childcare practices. 
Sec. 579. Assessment and report on small business activities of military spouses on military installations in the United States. 
Subtitle I—Decorations and Awards 
Sec. 581. Atomic veterans service certificate. 
Sec. 582. Award of medals or other commendations to handlers of military working dogs. 
Sec. 583. Authorization for award of distinguished-service cross to Justin T. Gallegos for acts of valor during Operation Enduring Freedom. 
Subtitle J—Miscellaneous Reports and Other Matters 
Sec. 591. Annual defense manpower requirements report matters. 
Sec. 592. Burial of unclaimed remains of inmates at the United States Disciplinary Barracks Cemetery, Fort Leavenworth, Kansas. 
Sec. 593. Standardization of frequency of academy visits of the Air Force Academy Board of Visitors with academy visits of boards of other military service academies. 
Sec. 594. National Commission on Military, National, and Public Service matters. 
Sec. 595. Public availability of top-line numbers of deployed members of the Armed Forces. 
Sec. 596. Report on general and flag officer costs. 
Sec. 597. Study on active service obligations for medical training with other service obligations for education or training and health professional recruiting. 
Sec. 598. Criteria for interment at Arlington National Cemetery. 
Sec. 599. Limitation on use of funds pending submittal of report on Army Marketing and Advertising Program. 
Sec. 600. Proof of period of military service for purposes of interest rate limitation under the Servicemembers Civil Relief Act. 
AOfficer Personnel Policy 
501.Repeal of requirement for ability to complete 20 years of service by age 62 as qualification for original appointment as a regular commissioned officer 
(a)RepealSubsection (a) of section 532 of title 10, United States Code, is amended— (1)by striking paragraph (2); and 
(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively. (b)Conforming amendmentSuch section is further amended by striking subsection (d). 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to original appointments of regular commissioned officers of the Armed Forces made on or after that date. 502.Enhancement of availability of constructive service credit for private sector training or experience upon original appointment as a commissioned officer (a)Regular officers (1)In generalSubsection (b) of section 533 of title 10, United States Code, is amended— 
(A)in paragraph (1), by striking subparagraph (D) and inserting the following new subparagraph (D):  (D)Additional credit for special training or experience in a particular officer career field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.; and 
(B)in paragraph (2)— (i)by striking Except as authorized by the Secretary concerned in individual cases and under regulations prescribed by the Secretary of Defense in the case of a medical or dental officer, the amount and inserting The amount; and 
(ii)by striking in the grade of major in the Army, Air Force, or Marine Corps or lieutenant commander in the Navy and inserting in the grade of colonel in the Army, Air Force, or Marine Corps or captain in the Navy. (2)Repeal of temporary authority for service credit for critically necessary cyberspace-related experienceSuch section is further amended— 
(A)in subsections (a)(2) and (c), by striking or (g); and (B)by striking subsection (g). 
(b)Reserve officers 
(1)In generalSubsection (b) of section 12207 of title 10, United States Code, is amended— (A)in paragraph (1), by striking subparagraph (D) and inserting the following new subparagraph (D): 
 
(D)Additional credit for special training or experience in a particular officer career field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.; and (B)by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)The amount of constructive service credit credited to an officer under this subsection may not exceed the amount required in order for the officer to be eligible for an original appointment as a reserve officer of the Army, Air Force, or Marine Corps in the grade of colonel or as a reserve officer of the Navy in the grade of captain.. (2)Repeal of temporary authority for service credit for critically necessary cyberspace-related experienceSuch section is further amended— 
(A)by striking subsection (e); (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and 
(C)in subsection (e), as redesignated by subparagraph (B), by striking , (d), or (e) and inserting or (d). 503.Standardized temporary promotion authority across the military departments for officers in certain grades with critical skills (a)Standardized temporary promotion authority (1)In generalChapter 35 of title 10, United States Code, is amended by adding at the end the following new section: 
 
605.Promotion to certain grades for officers with critical skills: colonel, lieutenant colonel, major, captain; captain, commander, lieutenant commander, lieutenant 
(a)In generalAn officer in the grade of first lieutenant, captain, major, or lieutenant colonel in the Army, Air Force, or Marine Corps, or lieutenant (junior grade), lieutenant, lieutenant commander, or commander in the Navy, who is described in subsection (b) may be temporarily promoted to the grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, as applicable, under regulations prescribed by the Secretary of the military department concerned. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate. (b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who— 
(1)has a skill in which the armed force concerned has a critical shortage of personnel (as determined by the Secretary of the military department concerned); and (2)is serving in a position (as determined by the Secretary of the military department concerned) that— 
(A)is designated to be held by a captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, as applicable; and (B)requires that an officer serving in such position have the skill possessed by such officer. 
(c)Preservation of position and status of officers appointedAn appointment under this section does not change the position on the active-duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer. (d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary of the military department concerned for the purpose of recommending officers for such promotions. 
(e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section from the date the appointment is made. (f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates— 
(1)on the date the officer who received the appointment is promoted to the permanent grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy; or (2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of captain, major, lieutenant colonel, or colonel in the Army, Air Force, or Marine Corps, or lieutenant, lieutenant commander, commander, or captain in the Navy, in which case the appointment terminates on the date the officer is promoted to that grade. 
(g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary of the military department concerned for the purposes of this section. The number of positions so designated may not exceed the following: (1)In the case of the Army— 
(A)as captain, 120; (B)as major, 350; 
(C)as lieutenant colonel, 200; and (D)as colonel, 100. 
(2)In the case of the Air Force— (A)as captain, 100; 
(B)as major, 325; (C)as lieutenant colonel, 175; and 
(D)as colonel, 80. (3)In the case of the Marine Corps— 
(A)as captain, 50; (B)as major, 175; 
(C)as lieutenant colonel, 100; and (D)as colonel, 50. 
(4)In the case of the Navy— (A)as lieutenant, 100; 
(B)as lieutenant commander, 325; (C)as commander, 175; and 
(D)as captain, 80.. (2)Clerical amendmentThe table of sections at the beginning of chapter 35 of such title is amended by adding at the end the following new item: 
 
 
605. Promotion to certain grades for officers with critical skills: colonel, lieutenant colonel, major, captain; captain, commander, lieutenant commander, lieutenant.. 
(b)Repeal of superseded authority applicable to Navy lieutenants 
(1)RepealChapter 544 of title 10, United States Code, is repealed. (2)Clerical amendmentsThe tables of chapters at the beginning of title 10, United States Code, and at the beginning of subtitle C of such title, are each amended by striking the item relating to chapter 544. 
504.Authority for promotion boards to recommend officers of particular merit be placed higher on a promotion list 
(a)In generalSection 616 of title 10, United States Code, is amended by adding at the end the following new subsection:  (g) (1)In selecting the officers to be recommended for promotion, a selection board may, when authorized by the Secretary of the military department concerned, recommend officers of particular merit, from among those officers selected for promotion, to be placed higher on the promotion list established by the Secretary under section 624(a)(1) of this title. 
(2)An officer may be recommended to be placed higher on a promotion list under paragraph (1) only if the officer receives the recommendation of at least a majority of the members of the board, unless the Secretary concerned establishes an alternative requirement. Any such alternative requirement shall be furnished to the board as part of the guidelines furnished to the board under section 615 of this title. (3)For the officers recommended to be placed higher on a promotion list under paragraph (1), the board shall recommend the order in which those officers should be placed on the list.. 
(b)Promotion selection board reports recommending officers of particular merit be placed higher on promotion listSection 617 of such title is amended by adding at the end the following new subsection:  (d)A selection board convened under section 611(a) of this title shall, when authorized under section 616(g) of this title, include in its report to the Secretary concerned the names of those officers recommended by the board to be placed higher on the promotion list and the order in which the board recommends that those officers should be placed on the list.. 
(c)Officers of particular merit appearing higher on promotion listSection 624(a)(1) of such title is amended in the first sentence by adding at the end or based on particular merit, as determined by the promotion board. 505.Authority for officers to opt out of promotion board consideration (a)Active-Duty list officersSection 619 of title 10, United States Code, is amended— 
(1)in subsection (d), by adding at the end the following new paragraph:  (6)An officer excluded under subsection (e).; and 
(2)by adding at the end the following new subsection:  (e)Authority To allow officers To opt out of selection board consideration (1)The Secretary of a military department may provide that an officer under the jurisdiction of the Secretary may, upon the officer’s request and with the approval of the Secretary, be excluded from consideration by a selection board convened under section 611(a) of this title to consider officers for promotion to the next higher grade. 
(2)The Secretary concerned may only approve a request under paragraph (1) if— (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department, or a career progression requirement delayed by the assignment or education; 
(B)the Secretary determines the exclusion from consideration is in the best interest of the military department concerned; and (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. 
(b)Reserve active-Status list officersSection 14301 of such title is amended— (1)in subsection (c)— 
(A)in the subsection heading, by striking Previously selected officers not eligible and inserting Certain officers not; and (B)by adding at the end the following new paragraph: 
 
(6)An officer excluded under subsection (j).; and (2)by adding at the end the following new subsection: 
 
(j)Authority To allow officers To opt out of selection board consideration 
(1)The Secretary of a military department may provide that an officer under the jurisdiction of the Secretary may, upon the officer’s request and with the approval of the Secretary, be excluded from consideration by a selection board convened under section 14101(a) of this title to consider officers for promotion to the next higher grade. (2)The Secretary concerned may only approve a request under paragraph (1) if— 
(A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department, or a career progression requirement delayed by the assignment or education; (B)the Secretary determines the exclusion from consideration is in the best interest of the military department concerned; and 
(C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.. 506.Applicability to additional officer grades of authority for continuation on active duty of officers in certain military specialties and career tracksSection 637a(a) of title 10, United States Code, is amended— 
(1)by striking grade O–4 and inserting grade O–2; and (2)by inserting 632, before 633,. 
507.Alternative promotion authority for officers in designated competitive categories of officers 
(a)Alternative promotion authority 
(1)In generalChapter 36 of title 10, United States Code, is amended by adding at the end the following new subchapter:  VIAlternative Promotion Authority for Officers in Designated Competitive Categories  Sec.  649a. Officers in designated competitive categories. 649b. Selection for promotion. 649c. Eligibility for consideration for promotion. 649d. Opportunities for consideration for promotion. 649e. Promotions. 649f. Failure of selection for promotion. 649g. Retirement: retirement for years of service; selective early retirement. 649h. Continuation on active duty. 649i. Continuation on active duty: officers in certain military specialties and career tracks. 649j. Other administrative authorities. 649k. Regulations. 649a.Officers in designated competitive categories (a)Authority To designate competitive categories of officersEach Secretary of a military department may designate one or more competitive categories for promotion of officers under section 621 of this title that are under the jurisdiction of such Secretary as a competitive category of officers whose promotion, retirement, and continuation on active duty shall be subject to the provisions of this subchapter. 
(b)Limitation on exercise of authorityThe Secretary of a military department may not designate a competitive category of officers for purposes of this subchapter until 60 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a report on the designation of the competitive category. The report on the designation of a competitive category shall set forth the following: (1)A detailed description of officer requirements for officers within the competitive category. 
(2)An explanation of the number of opportunities for consideration for promotion to each particular grade, and an estimate of promotion timing, within the competitive category. (3)An estimate of the size of the promotion zone for each grade within the competitive category. 
(4)A description of any other matters the Secretary considered in determining to designate the competitive category for purposes of this subchapter. 649b.Selection for promotion (a)In generalExcept as provided in this section, the selection for promotion of officers in any competitive category of officers designated for purposes of this subchapter shall be governed by the provisions of subchapter I of this chapter. 
(b)No recommendation for promotion of officers below promotion zoneSection 616(b) of this title shall not apply to the selection for promotion of officers described in subsection (a). (c)Recommendation for officers To be excluded from future consideration for promotionIn making recommendations pursuant to section 616 of this title for purposes of the administration of this subchapter, a selection board convened under section 611(a) of this title may recommend that an officer considered by the board be excluded from future consideration for promotion under this chapter. 
649c.Eligibility for consideration for promotion 
(a)In generalExcept as provided by this section, eligibility for promotion of officers in any competitive category of officers designated for purposes of this subchapter shall be governed by the provisions of section 619 of this title. (b)Inapplicability of certain time-in-grade requirementsParagraphs (2) through (4) of section 619(a) of this title shall not apply to the promotion of officers described in subsection (a). 
(c)Inapplicability to officers above and below promotion zoneThe following provisions of section 619(c) of this title shall not apply to the promotion of officers described in subsection (a): (1)The reference in paragraph (1) of that section to an officer above the promotion zone. 
(2)Paragraph (2)(A) of that section. (d)Ineligibility of certain officersThe following officers are not eligible for promotion under this subchapter: 
(1)An officer described in section 619(d) of this title. (2)An officer not included within the promotion zone. 
(3)An officer who has failed of promotion to a higher grade the maximum number of times specified for opportunities for promotion for such grade within the competitive category concerned pursuant to section 649d of this title. (4)An officer recommended by a selection board to be removed from consideration for promotion in accordance with section 649b(c) of this title. 
649d.Opportunities for consideration for promotion 
(a)Specification of number of opportunities for consideration for promotionIn designating a competitive category of officers pursuant to section 649a of this title, the Secretary of a military department shall specify the number of opportunities for consideration for promotion to be afforded officers of the armed force concerned within the category for promotion to each grade above the grade of first lieutenant or lieutenant (junior grade), as applicable. (b)Limited authority of Secretary of military department to modify number of opportunitiesThe Secretary of a military department may modify the number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as previously specified by the Secretary pursuant subsection (a) or this subsection, not more frequently than once every five years. 
(c)Discretionary authority of Secretary of Defense to modify number of opportunitiesThe Secretary of Defense may modify the number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as previously specified or modified pursuant to any provision of this section, at the discretion of the Secretary. (d)Limitation on number of opportunities specifiedThe number of opportunities for consideration for promotion to be afforded officers of an armed force within a competitive category for promotion to a particular grade, as specified or modified pursuant to any provision of this section, may not exceed five opportunities. 
(e)Effect of certain reduction in number of opportunities specifiedIf, by reason of a reduction in the number of opportunities for consideration for promotion under this section, an officer would no longer have one or more opportunities for consideration for promotion that were available to the officer before the reduction, the officer shall be afforded one additional opportunity for consideration for promotion after the reduction. 649e.PromotionsSections 620 through 626 of this title shall apply in promotions of officers in competitive categories of officers designated for purposes of this subchapter. 
649f.Failure of selection for promotion 
(a)In generalExcept as provided in this section, sections 627 through 632 of this title shall apply to promotions of officers in competitive categories of officers designated for purposes of this subchapter. (b)Inapplicability of failure of selection for promotion to officers above promotion zoneThe reference in section 627 of this title to an officer above the promotion zone shall not apply in the promotion of officers described in subsection (a). 
(c)Special selection board mattersThe reference in section 628(a)(1) of this title to a person above the promotion zone shall not apply in the promotion of officers described in subsection (a). (d)Effect of failure of selectionIn the administration of this subchapter pursuant to subsection (a)— 
(1)an officer described in subsection (a) shall not be deemed to have failed twice of selection for promotion for purposes of section 629(e)(2) of this title until the officer has failed selection of promotion to the next higher grade the maximum number of times specified for opportunities for promotion to such grade within the competitive category concerned pursuant to section 649d of this title; and (2)any reference in section 631(a) or 632(a) of this title to an officer who has failed of selection for promotion to the next higher grade for the second time shall be deemed to refer instead to an officer described in subsection (a) who has failed of selection for promotion to the next higher grade for the maximum number of times specified for opportunities for promotion to such grade within the competitive category concerned pursuant to such section 649d. 
649g.Retirement: retirement for years of service; selective early retirement 
(a)Retirement for years of servicesSections 633 through 636 of this title shall apply to the retirement of officers in competitive categories of officers designated for purposes of this subchapter. (b)Selective early retirementSections 638 and 638a of this title shall apply to the retirement of officers described in subsection (a). 
649h.Continuation on active duty 
(a)In generalAn officer subject to discharge or retirement pursuant to this subchapter may, subject to the needs of the service, be continued on active duty if the officer is selected for continuation on active duty in accordance with this section by a selection board convened under section 611(b) of this title. (b)Identification of positions for officers continued on active duty (1)In generalOfficers may be selected for continuation on active duty pursuant to this section only for assignment to positions identified by the Secretary of the military department concerned for which vacancies exist or are anticipated to exist. 
(2)IdentificationBefore convening a selection board pursuant to section 611(b) of this title for purposes of selection of officers for continuation on active duty pursuant to this section, the Secretary of the military department concerned shall specify for purposes of the board the positions identified by the Secretary to which officers selected for continuation on active duty may be assigned. (c)Recommendation for continuationA selection board may recommend an officer for continuation on active duty pursuant to this section only if the board determines that the officer is qualified for assignment to one or more positions identified pursuant to subsection (b) on the basis of skills, knowledge, and behavior required of an officer to perform successfully in such position or positions. 
(d)Approval of Secretary of military departmentContinuation of an officer on active duty under this section pursuant to the action of a selection board is subject to the approval of the Secretary of the military department concerned. (e)Nonacceptance of continuationAn officer who is selected for continuation on active duty pursuant to this section, but who declines to continue on active duty, shall be discharged or retired, as appropriate, in accordance with section 632 of this title. 
(f)Period of continuation 
(1)In generalAn officer continued on active duty pursuant to this section shall remain on active duty, and serve in the position to which assigned (or in another position to which assigned with the approval of the Secretary of the military department concerned), for a total of not more than three years after the date of assignment to the position to which first so assigned. (2)Additional continuationAn officer whose continued service pursuant to this section would otherwise expire pursuant to paragraph (1) may be continued on active duty if selected for continuation on active duty in accordance with this section before the date of expiration pursuant to that paragraph. 
(g)Effect of expiration of continuationEach officer continued on active duty pursuant to this subsection who is not selected for continuation on active duty pursuant to subsection (f)(2) at the completion of the officer's term of continued service shall, unless sooner discharged or retired under another provision of law— (1)be discharged upon the expiration of the term of continued service; or 
(2)if eligible for retirement under another other provision of law, be retired under that law on the first day of the first month following the month in which the officer completes the term of continued service. (h)Treatment of discharge or retirementThe discharge or retirement of an officer pursuant to this section shall be considered to be an involuntary discharge or retirement for purposes of any other provision of law. 
649i.Continuation on active duty: officers in certain military specialties and career tracksIn addition to continuation on active duty provided for in section 649h of this title, an officer to whom section 637a of this title applies may be continued on active duty in accordance with the provisions of such section 637a. 649j.Other administrative authorities (a)In generalThe following provisions of this title shall apply to officers in competitive categories of officers designated for purposes of this subchapter: 
(1)Section 638b, relating to voluntary retirement incentives. (2)Section 639, relating to continuation on active duty to complete disciplinary action. 
(3)Section 640, relating to deferment of retirement or separation for medical reasons. 649k.RegulationsThe Secretary of Defense shall prescribe regulations regarding the administration of this subchapter. The elements of such regulations shall include mechanisms to clarify the manner in which provisions of other subchapters of this chapter shall be used in the administration of this subchapter in accordance with the provisions of this subchapter.. 
(2)Clerical amendmentThe table of subchapters at the beginning of chapter 36 of such title is amended by adding at the end the following new item:   VI.Alternative Promotion Authority for Officers in Designated Competitive Categories 649a. (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the authorities in subchapter VI of chapter 36 of title 10, United States Code (as added by subsection (a)). 
(2)ElementsThe report shall include the following: (A)A detailed analysis and assessment of the manner in which the exercise of the authorities in subchapter VI of chapter 36 of title 10, United States Code (as so added), will effect the career progression of commissioned officers in the Armed Forces. 
(B)A description of the competitive categories of officers that are anticipated to be designated as competitive categories of officers for purposes of such authorities. (C)A plan for implementation of such authorities. 
(D)Such recommendations for legislative or administrative action as the Secretary of Defense considers appropriate to improve or enhance such authorities. 508.Attending Physician to the Congress (a)In generalChapter 41 of title 10, United States Code, is amended by inserting before section 716 the following new section: 
 
715.Attending Physician to the Congress: gradeA general officer serving as Attending Physician to the Congress, while so serving, holds the grade of major general. A flag officer serving as Attending Physician to the Congress, while so serving, holds the grade of rear admiral (upper half).. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 716 the following new item: 
 
 
715. Attending Physician to the Congress: grade. 
509.Matters relating to satisfactory service in grade for purposes of retirement grade of officers in highest grade of satisfactory service 
(a)Conditional determinations of grade of satisfactory service 
(1)In generalSubsection (a)(1) of section 1370 of title 10, United States Code, is amended by adding at the end the following new sentences: When an officer is under investigation for alleged misconduct at the time of retirement, the Secretary concerned may conditionally determine the highest grade of satisfactory service of the officer pending completion of the investigation. Such grade is subject to resolution under subsection (b)(3).. (2)Officers in O–9 and O–10 gradesSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(4)The Secretary of Defense may make a conditional certification regarding satisfactory service in grade under paragraph (1) with respect to an officer under that paragraph notwithstanding the fact that there is pending the disposition of an adverse personnel action against the officer for alleged misconduct. The retired grade of an officer following such a conditional certification is subject to resolution under subsection (b)(3).. (3)Reserve officersSubsection (d)(1) of such section is amended by adding at the end the following new sentences: When an officer is under investigation for alleged misconduct at the time of retirement, the Secretary concerned may conditionally determine the highest grade of satisfactory service of the officer pending completion of the investigation. Such grade is subject to resolution under subsection (b)(3).. 
(b)Codification of lowered grade for retired officers or persons who committed misconduct in a lower grade 
(1)In generalSubsection (b) of such section is amended— (A)in the heading, by striking next; 
(B)by inserting (1) before An; and (C)by adding at the end the following new paragraphs: 
 
(2)In the case of an officer or person whom the Secretary concerned determines committed misconduct in a lower grade, the Secretary concerned may determine the officer or person has not served satisfactorily in any grade equal to or higher than that lower grade. (3)A determination or certification of the retired grade of an officer shall be resolved following a conditional determination under subsection (a)(1) or (d)(1) or conditional certification under subsection (c)(4), if the investigation of or personnel action against the officer, as applicable, results in adverse findings. If the retired grade of an officer is reduced, the retired pay of the officer under chapter 71 of this title shall be recalculated, and any modification of the retired pay of the officer shall go into effect on the effective date of the reduction in retired grade.. 
(2)Conforming amendmentsSuch section is amended— (A)in subsection (a)(1)— 
(i)by striking higher and inserting different; and (ii)by striking except as provided in paragraph (2) and inserting subject to paragraph (2) and subsection (b); 
(B)in subsection (c)(1), by striking An officer and inserting Subject to subsection (b), an officer; and (C)in subsection (d)(1)— 
(i)by striking higher each place it appears and inserting different; and (ii)by inserting , subject to subsection (b), before shall. 
(c)Finality of retired grade determinationsSuch section is further amended by adding at the end the following new subsection:  (f)Finality of retired grade determinations (1)Except as otherwise provided by law, a determination or certification of the retired grade of an officer pursuant to this section is administratively final on the day the officer is retired, and may not be reopened. 
(2)A determination or certification of the retired grade of an officer may be reopened as follows: (A)If the retirement or retired grade of the officer was procured by fraud. 
(B)If substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section if known by competent authority at the time of retirement. (C)If a mistake of law or calculation was made in the determination of the retired grade. 
(D)In the case of a retired grade following a conditional determination under subsection (a)(1) or (d)(1) or conditional certification under subsection (c)(4), if the investigation of or personnel action against the officer, as applicable, results in adverse findings. (E)If the Secretary concerned determines, pursuant to regulations prescribed by the Secretary of Defense, that good cause exists to reopen the determination or certification. 
(3)If a determination or certification of the retired grade of an officer is reopened, the Secretary concerned— (A)shall notify the officer of the reopening; and 
(B)may not make an adverse determination on the retired grade of the officer until the officer has had a reasonable opportunity to respond regarding the basis of the reopening. (4)If a certification of the retired grade of an officer covered by subsection (c) is reopened, the Secretary concerned shall also notify the President and Congress of the reopening. 
(5)If the retired grade of an officer is reduced through the reopening of the officer's retired grade, the retired pay of the officer under chapter 71 of this title shall be recalculated, and any modification of the retired pay of the officer shall go into effect on the effective date of the reduction of the officer's retired grade.. 510.Grades of Chiefs of Chaplains (a)ArmySection 3073 of title 10, United States Code, is amended— 
(1)by inserting (a) before There; and (2)by adding at the end the following new subsection:  
 
(b)The Chief of Chaplains, while so serving, holds the grade of major general.. (b)NavySection 5142 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)The Chief of Chaplains, while so serving, holds the grade of rear admiral (upper half).. (c)Air ForceSection 8039 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Grade of Chief of ChaplainsThe Chief of Chaplains, while so serving, holds the grade of major general.. 511.Repeal of original appointment qualification requirement for warrant officers in the regular Army (a)In generalSection 3310 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 335 of such title is amended by striking the item relating to section 3310. 512.Reduction in number of years of active naval service required for permanent appointment as a limited duty officerSection 5589(d) of title 10, United States Code, is amended by striking 10 years and inserting 8 years. 
513.Authority to designate certain reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, as amended by section 505, is further amended by adding at the end the following new subsection:  (k)Certain officers not to be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status, but is in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of that section (relating to membership in a reserve component), shall not be considered for selection for promotion until completion of two years of service in such duty status. Any such officer may remain on the reserve active-status list.. 
514.GAO review of surface warfare career paths 
(a)GAO reviewThe Comptroller General of the United States shall conduct a review of Navy surface warfare career paths. (b)ElementsThe review under subsection (a) shall include the following: 
(1)A description of current and previous career paths for officers in the regular and reserve components of the Navy that are related to surface warfare, including career paths for— (A)unrestricted line officers; 
(B)limited duty officers; (C)engineering duty officers; and 
(D)warrant officers. (2)Any prior study that examined career paths described in paragraph (1). 
(3)The current and historical personnel levels (fit/fill rates) and deployment tempos aboard naval vessels for each of the career paths described in paragraph (1). (4)A comparison of the career paths of surface warfare officers with the career paths of surface warfare officers of foreign navies including— 
(A)initial training; (B)follow-on training; 
(C)career milestones; (D)qualification standards; and 
(E)watch standing requirements. (5)Any other matter the Comptroller General determines appropriate. 
(c)DeadlinesNot later than March 1, 2019, the Comptroller General shall brief the congressional defense committees on the preliminary findings of the study under this section. The Comptroller General shall submit a final report to the congressional defense committees as soon as practicable after such briefing. BReserve Component Management 515.Authorized strength and distribution in grade (a)Strength and grade authorizationsSection 12011(a) of title 10, United States Code is amended by striking those parts of the table pertaining to the Air National Guard and inserting the following: 
 
 
 
Air National Guard: 
MajorLieutenant ColonelColonel 
 
10,000763745333 
12,000915923377 
14,0001,0651,057402 
16,0001,2111,185426 
18,0001,3471,313450 
20,0001,4631,440468 
22,0001,6061,569494 
24,0001,7391,697517 
26,0001,8721,825539 
28,0002,0051,954562 
30,0002,1382,082585 
32,0002,2712,210608 
34,0002,4042,338630 
36,0002,5372,466653 
38,0002,6702,595676 
40,0002,8032,723698. 
(b)Strength and grade authorizationsSection 12012(a) of title 10, United States Code is amended by striking those parts of the table pertaining to the Air National Guard and inserting the following:    Air National Guard: E-8E-9  10,0001,350550 12,0001,466594 14,0001,582636 16,0001,698676 18,0001,814714 20,0001,930752 22,0002,046790 24,0002,162828 26,0002,278866 28,0002,394904 30,0002,510942 32,0002,626980 34,0002,7421,018 36,0002,8581,056 38,0002,9741,094 40,0003,0901,132. 516.Repeal of prohibition on service on Army Reserve Forces Policy Committee by members on active dutySection 10302 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking not on active duty each place it appears; and (2)in subsection (c)— 
(A)by inserting of the reserve components after among the members; and (B)by striking not on active duty. 
517.Expansion of personnel subject to authority of the Chief of the National Guard Bureau in the execution of functions and missions of the National Guard BureauSection 10508(b)(1) of title 10, United States Code, is amended by striking sections 2103, and all that follows through of title 32, and inserting sections 2102, 2103, 2105, and 3101 of title 5, subchapter IV of chapter 53 of title 5, or section 328 of title 32,. 518.Authority to adjust effective date of promotion in the event of undue delay in extending Federal recognition of promotion (a)In generalSection 14308(f) of title 10, United States Code, is amended— 
(1)by inserting (1) before The effective date of promotion; and (2)by adding at the end the following new paragraph: 
 
(2)If the Secretary concerned determines that there was an undue delay in extending Federal recognition in the next higher grade in the Army National Guard or the Air National Guard to a reserve commissioned officer of the Army or the Air Force, and the delay was not attributable to the action (or inaction) of such officer, the effective date of the promotion concerned under paragraph (1) may be adjusted to a date determined by the Secretary concerned, but not earlier than the effective date of the State promotion.. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to promotions of officers whose State effective date is on or after that date. 
519.National Guard Youth Challenge ProgramSection 509(h) of title 32, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph:  (2)Equipment and facilities of the Department of Defense may be used by the National Guard for purposes of carrying out the Program.. 
520.Extension of authority for pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruitersSection 514 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— (1)in subsection (d), by striking 2020 and inserting 2021; and 
(2)in subsection (f), by striking 2019 and inserting 2020. CGeneral Service Authorities and Correction of Military Records 521.Enlistments vital to the national interest (a)In generalSection 504(b) of title 10, United States Code, is amended— 
(1)in paragraph (2)— (A)by inserting and subject to paragraph (3), after Notwithstanding paragraph (1),; 
(B)by striking enlistment is vital to the national interest. and inserting person possesses a critical skill or expertise—; and (C)by adding at the end the following new subparagraphs: 
 
(A)that is vital to the national interest; and (B)that the person will use in the primary daily duties of that person as a member of the armed forces.; and 
(2)by adding at the end the following new paragraph (3):  (3) (A)No person who enlists under paragraph (2) may report to initial training until after the Secretary concerned has completed all required background investigations and security and suitability screening as determined by the Secretary of Defense regarding that person. 
(B)A Secretary concerned may not authorize more than 1,000 enlistments under paragraph (2) per military department in a calendar year until after— (i)the Secretary of Defense submits to Congress written notice of the intent of that Secretary concerned to authorize more than 1,000 such enlistments in a calendar year; and 
(ii)a period of 30 days has elapsed after the date on which Congress receives the notice.. (b)Report (1)In generalNot later than December 31, 2019, and annually thereafter for each of the subsequent four years, the Secretary concerned shall submit a report to the Committees on Armed Services and the Judiciary of the Senate and the House of Representatives regarding persons who enter into enlistment contracts under section 504(b)(2) of title 10, United States Code, as amended by subsection (a). 
(2)ElementsEach report under this subsection shall include the following: (A)The number of such persons who have entered into such contracts during the preceding calendar year. 
(B)How many such persons have successfully completed background investigations and vetting procedures. (C)How many such persons have begun initial training. 
(D)The skills that are vital to the national interest that such persons possess. 522.Statement of benefits (a)In generalChapter 58 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1155.Statement of benefits 
(a)Before separationNot later than 30 days before a member retires, is released, is discharged, or otherwise separates from the armed forces (or as soon as is practicable in the case of an unanticipated separation), the Secretary concerned shall provide that member with a current assessment of all benefits to which that member may be entitled under laws administered by— (1)the Secretary of Defense; and 
(2)the Secretary of Veterans Affairs. (b)Statement for reservesThe Secretary concerned shall provide a member of a reserve component with a current assessment of benefits described in subsection (a) upon release of that member from active duty.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1154 the following new item:   1155. Statement of benefits.. 523.Modification to forms of support that may be accepted in support of the mission of the Defense POW/MIA Accounting Agency (a)Public-Private partnershipsSubsection (a) of section 1501a of title 10, United States Code, is amended by adding at the end the following new sentence: An employee of an entity outside the Government that has entered into a public-private partnership, cooperative agreement, or a grant arrangement with, or in direct support of, the designated Defense Agency under this section shall be considered to be an employee of the Federal Government by reason of participation in such partnership, cooperative agreement, or grant, only for the purposes of section 552a of title 5 (relating to maintenance of records on individuals).. 
(b)Authority to accept gifts in support of mission to account for missing persons from past conflictsSuch section is further amended— (1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; 
(2)by inserting after subsection (d) the following new subsection (e):  (e)Acceptance of gifts (1)Authority to acceptSubject to subsection (f)(2), the Secretary may accept, hold, administer, spend, and use any gift of personal property, money, or services made on the condition that the gift be used for the purpose of facilitating accounting for missing persons pursuant to section 1501(a)(2)(C) of this title. 
(2)Gift fundsGifts and bequests of money accepted under this subsection shall be deposited in the Treasury in the Department of Defense General Gift Fund. (3)Use of giftsPersonal property and money accepted under this subsection may be used by the Secretary, and services accepted under this subsection may be performed, without further specific authorization in law. 
(4)Expenses of transferThe Secretary may pay all necessary expenses in connection with the conveyance or transfer of a gift accepted under this subsection. (5)Expenses of careThe Secretary may pay all reasonable and necessary expenses in connection with the care of a gift accepted under this subsection.; and 
(3)by adding at the end of subsection (g), as redesignated by paragraph (1) of this subsection, the following new paragraph:  (3)GiftThe term gift includes a devise or bequest.. 
(c)Conforming amendmentSubsection (a) of such section is further amended by striking subsection (e)(1) and inserting subsection (f)(1). 524.Assessment of Navy standard workweek and related adjustments (a)AssessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy shall— 
(1)complete a comprehensive assessment of the standard workweek of the Navy; (2)carry out the activities required under subsections (b) and (c). 
(b)AdjustmentsThe Secretary of the Navy shall— (1)update instruction 1000.16L of the Office of the Chief of Naval Operations titled Navy Total Force Manpower Policies and Procedures in order to— 
(A)analyze and quantify current in-port workloads; and (B)based on the analysis carried out pursuant to subparagraph (A), identify the manpower necessary to execute in-port workloads for all surface ship classes; 
(2)update the criteria set forth in the instruction that are used to reassess the factors for calculating manpower requirements periodically or when conditions change; and (3)taking into account the updates required by paragraphs (1) and (2), identify personnel needs and costs associated with the planned larger size of the Navy fleet. 
(c)Added demandsThe Secretary of the Navy shall identify and quantify any increased or new requirements with respect to Navy ship crews, including Ready, Relevant Learning training periods and additional work that affects readiness and technical qualifications for Navy ship crews. 525.Notification on manning of afloat naval forces (a)In generalThe Secretary of the Navy shall notify the congressional defense committees, in writing, not later than 15 days after any of the following conditions are met: 
(1)The manning fit for a covered ship is less than 87 percent. (2)The manning fill for a covered ship is less than 90 percent. 
(b)Notification requiredThe notification required by subsection (a) shall include, with respect to a covered ship, the following: (1)The name and hull number of the ship. 
(2)The homeport location of the ship. (3)The current manning fit and fill of the ship. 
(4)The lowest levels of manning fit and fill projected for the ship and the date on which such levels are expected to occur. (5)The projected date on which the Navy will achieve a manning fit and fill at least 87 percent and 90 percent, respectively, for the ship. 
(6)The projected date on which the Navy will achieve a manning fit and fill of at least 92 percent and 95 percent, respectively, for the ship. (7)A description of any reasons the Navy will not achieve manning fit and fill of at least 87 percent and 90 percent, respectively, for the ship, including a detailed description of the specific ratings or skillset areas that must be manned to achieve those percentages. 
(8)A description of corrective actions the Navy is taking to improve manning fit or manning fill on the ship. (c)Special ruleFor purposes of determining whether a percentage of manning fit or manning fill has been achieved, a sailor in a more senior paygrade may count as filling the billet of a more junior paygrade, but a sailor in a more junior paygrade may not count as filling the billet of a more senior paygrade. 
(d)DefinitionsIn this section: (1)Manning fitThe term manning fit means the skills (rating), specialty skills (Navy Enlisted Classifications), and experience (paygrade) for the ship as compared with the billets authorized for such skills and experience. 
(2)Manning fillThe term manning fill, in the case of a ship, means the total number of military personnel assigned to the ship by rating when compared with the billets authorized for the ship by rating. (3)Covered shipThe term covered ship means a commissioned battle force ship that is included in the battle force count of the Naval Vessel Register. 
526.Navy watchstander records 
(a)In generalThe Secretary of the Navy shall require that, commencing not later than 180 days after the date of the enactment of this Act, key watchstanders on Navy surface ships shall maintain a career record of watchstanding hours and specific operational evolutions. (b)Key watchstander definedIn this section, the term key watchstander means each of the following: 
(1)Officer of the Deck. (2)Engineering Officer of the Watch. 
(3)Conning Officer or Piloting Officer. (4)Any other officer specified by the Secretary for purposes of this section. 
(c)Briefings of Congress 
(1)Initial briefingNot later than 150 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the plan of the Secretary for the maintenance of watchstander records, including updates to policy documents. (2)Update briefingsNot later than one year after the briefing pursuant to paragraph (1), and annually thereafter for the next two years, the Secretary shall provide to the committees of Congress referred to in that paragraph an update briefing on the status of the implementation of the plan described in that paragraph. 
527.Qualification experience requirements for certain Navy watchstations 
(a)In generalNot later than 180 days after the date the of enactment of this Act, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the adequacy of individual training for certain watchstations, including any planned or recommended changes in qualification standards for such watchstations. (b)WatchstationsThe watchstations covered by the report required by subsection (a) are the following: 
(1)Officer of the Deck. (2)Combat Information Center Watch Officer. 
(3)Tactical Action Officer. (4)Engineering Officer of the Watch. 
(5)Conning Officer or Piloting Officer. DMilitary Justice 531.Inclusion of strangulation and suffocation in conduct constituting aggravated assault for purposes of the Uniform Code of Military Justice (a)In generalSubsection (b) of section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), is amended— 
(1)in paragraph (1), by striking or at the end; (2)in paragraph (2), by adding or after the semicolon; and 
(3)by inserting after paragraph (2) the following new paragraph:  (3)who commits an assault by strangulation or suffocation;. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2019, immediately after the coming into effect of the amendment made by section 5441 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2954) as provided in section 5542 of that Act (130 Stat. 2967; 10 U.S.C. 801 note). 532.Punitive article on domestic violence under the Uniform Code of Military Justice (a)Punitive article (1)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 928a (article 128a) the following new section (article): 
 
928b. Art. 128b.Any person who— (1)commits a violent offense against a spouse, an intimate partner, or an immediate family member of that person; 
(2)with intent to threaten or intimidate a spouse, an intimate partner, or an immediate family member of that person— (A)commits an offense under this chapter against any person; or 
(B)commits an offense under this chapter against any property, including an animal; (3)with intent to threaten or intimidate a spouse, an intimate partner, or an immediate family member of that person, violates a protection order; 
(4)with intent to commit a violent offense against a spouse, an intimate partner, or an immediate family member of that person, violates a protection order; or (5)assaults a spouse, an intimate partner, or an immediate family member of that person by strangling or suffocating;shall be punished as a court-martial may direct.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of such title (the Uniform Code of Military Justice) is amended by inserting after the item relating to section 928a (article 128a) the following new item:   928b. 128b. Domestic violence.. (b)Effective dateThe amendments made by this section shall take effect on January 1, 2019, immediately after the coming into effect of the amendments made by the Military Justice Act of 2016 (division E of Public Law 114–328) as provided in section 5542 of that Act (130 Stat. 2967; 10 U.S.C. 801 note). 
533.Authorities of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note) is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d):  (d)Authorities (1)HearingsThe Advisory Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the committee considers appropriate to carry out its duties under this section. 
(2)Information from federal agenciesUpon request by the chair of the Advisory Committee, a department or agency of the Federal Government shall provide information that the Advisory Committee considers necessary to carry out its duties under this section. In carrying out this paragraph, the department or agency shall take steps to prevent the unauthorized disclosure of personally identifiable information.. 534.Report on feasibility of expanding services of the Special Victims’ Counsel to victims of domestic violence (a)Report requiredNot later than February 1, 2019, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall submit a report to the Committees on Armed Services of the Senate and House of Representatives regarding the feasibility and advisability of expanding eligibility for the Special Victims' Counsel programs under section 1044e of title 10, United States Code (hereinafter referred to as the SVC programs), to include victims of domestic violence. 
(b)ElementsThe report under this section shall include the following: (1)The current workload of the SVC programs. 
(2)An analysis of the current personnel authorizations for the SVC programs. (3)The optimal personnel levels for the SVC programs. 
(4)An analysis of the effects that the expansion described in subsection (a) would have on the SVC programs, including— (A)the estimated increase in workload;  
(B)the estimated number of additional personnel that would be required to accommodate such increase; and (C)the ability of the military departments to fill any additionally authorized billets for SVC programs with qualified judge advocates who possess military justice experience. 
535.Uniform command action form on disposition of unrestricted sexual assault cases involving members of the Armed ForcesThe Secretary of Defense shall establish a uniform command action form, applicable across the Armed Forces, for reporting the final disposition of cases of sexual assault in which— (1)the alleged offender is a member of the Armed Forces; and 
(2)the victim files an unrestricted report on the alleged assault. 536.Standardization of policies related to expedited transfer in cases of sexual assault or domestic violence (a)Policies for membersThe Secretary of Defense shall modify, in accordance with section 673 of title 10, United States Code, all policies that the Secretary determines necessary to establish a standardized expedited transfer process for a member of the Army, Navy, Air Force, or Marine Corps who is the alleged victim of— 
(1)sexual assault (regardless of whether the case is handled under the Sexual Assault Prevention and Response Program or Family Advocacy Program); or (2)physical domestic violence (as defined by the Secretary in regulations prescribed under this section) committed by the spouse or intimate partner of the member, regardless of whether the spouse or intimate partner is a member of the Armed Forces. 
(b)Policy for dependents of membersThe Secretary of Defense shall establish a policy to allow the transfer of a member of the Army, Navy, Air Force, or Marine Corps whose dependent is the victim of sexual assault perpetrated by a member of the Armed Forces who is not related to the victim. EOther Legal Matters 541.Clarification of expiration of term of appellate military judges of the United States Court of Military Commission Review (a)In generalSection 950f(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)The term of an appellate military judge assigned to the Court under paragraph (2) or appointed to the Court under paragraph (3) shall expire on the earlier of the date on which— (A)the judge leaves active duty; or 
(B)the judge is reassigned to other duties in accordance with section 949b(b)(4) of this title.. (b)ApplicabilityThe amendment made by subsection (a) shall apply to each judge of the United States Court of Military Commission Review serving on that court on the date of the enactment of this Act and each judge assigned or appointed to that court on or after such date. 
542.Security clearance reinvestigation of certain personnel who commit certain offensesSection 1564 of title 10, United States Code, is amended— (1)by redesignating subsections (c), (d), (e), and (f) as subsection (d), (e), (f), and (g), respectively; and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Reinvestigation or readjudication of certain individuals (1)The Secretary of Defense shall conduct an investigation or adjudication under subsection (a) of any individual described in paragraph (2) upon— 
(A)conviction of that individual by a court of competent jurisdiction for— (i)sexual assault; 
(ii)sexual harassment; (iii)fraud against the United States; or 
(iv)any other violation that the Secretary determines renders that individual susceptible to blackmail or raises serious concern regarding the ability of that individual to hold a security clearance; or (B)determination by a commanding officer that that individual has committed an offense described in subparagraph (A). 
(2)An individual described in this paragraph in an individual who has a security clearance and is— (A)a flag officer; 
(B)a general officer; or (C)an employee of the Department of Defense in the Senior Executive Service. 
(3)The Secretary shall ensure that relevant information on the conviction or determination described in paragraph (1) of an individual described in paragraph (2) during the preceding year, regardless of whether the individual has retired or resigned or has been discharged, released, or otherwise separated from the armed forces, is reported into Federal law enforcement records and security clearance databases, and that such information is transmitted, as appropriate, to other Federal agencies. (4)In this subsection: 
(A)The term sexual assault includes rape, sexual assault, forcible sodomy, aggravated sexual contact, abusive sexual contact, and attempts to commit such offenses, as those terms are defined in chapter 47 of this title (the Uniform Code of Military Justice). (B)The term sexual harassment has the meaning given that term in section 1561 of this title. 
(C)The term fraud against the United States means a violation of section 932 of this title (article 132 of the Uniform Code of Military Justice).. 543.Development of oversight plan for implementation of Department of Defense harassment prevention and response policy (a)DevelopmentThe Secretary of Defense shall develop a plan for overseeing the implementation of the instruction titled Harassment Prevention and Response in the Armed Forces, published on February 8, 2018 (DODI–1020.03). 
(b)ElementsThe plan under subsection (a) shall require the military services and other components of the Department of Defense to take steps by certain dates to implement harassment prevention and response programs under such instruction, including no less than the following: (1)Submitting implementation plans to the Director, Force Resiliency. 
(2)Incorporating performance measures that assess the effectiveness of harassment prevention and response programs. (3)Adopting compliance standards for promoting, supporting, and enforcing policies, plans, and programs. 
(4)Tracking, collecting, and reporting data and information on sexual harassment incidents based on standards established by the Secretary. (5)Instituting anonymous complaint mechanisms. 
(c)ReportNot later than July 1, 2019, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the oversight plan developed under this section. The report shall include, for each military service and component of the Department of Defense, the implementation status of each element of the oversight plan. 544.Oversight of registered sex offender management program (a)Designation of official or entityThe Secretary of Defense shall designate a single official or existing entity within the Office of the Secretary of Defense to serve as the official or entity (as the case may be) with principal responsibility in the Department of Defense for providing oversight of the registered sex offender management program of the Department. 
(b)DutiesThe official or entity designated under subsection (a) shall— (1)monitor compliance with Department of Defense Instruction 5525.20 and other relevant polices; 
(2)compile data on members serving in the military departments who have been convicted of a qualifying sex offense, including data on the sex offender registration status of each such member; (3)maintain statistics on the total number of active duty service members in each military department who are required to register as sex offenders; and 
(4)perform such other duties as the Secretary of Defense determines to be appropriate. (c)Briefing requiredNot later than June 1, 2019, the Secretary of Defense shall provide to the Committee on Armed Services of the House of Representatives a briefing on— 
(1)the compliance of the military departments with the policies of the Department of Defense relating to registered sex offenders; (2)the results of the data compilation described in subsection (b)(2); and 
(3)any other matters the Secretary determines to be appropriate. (d)Military departments definedIn this section, the term military departments has the meaning given that term in section 101(a)(8) of title 10, United States Code. 
545.Development of resource guides regarding sexual assault for the military service academies 
(a)DevelopmentNot later than 30 days after the date of the enactment of this Act, each Superintendent of a military service academy shall develop and maintain a resource guide for students at the respective military service academies regarding sexual assault. (b)ElementsEach guide developed under this section shall include the following information with regards to the relevant military service academy: 
(1)Process Overview and Definitions 
(A)An explanation of prohibited conduct, including examples. (B)An explanation of consent. 
(C)Victims’ rights. (D)Clearly described complaint process, including to whom a complaint may be filed. 
(E)Explanations of restricted and unrestricted reporting. (F)List of mandatory reporters. 
(G)Protections from retaliation. (H)Assurance that leadership will take appropriate corrective action. 
(I)References to specific policies. (J)Resources for survivors. 
(2)Emergency Services 
(A)Contact information. (B)Location. 
(3)Support and counselingContact information for the following support and counseling resources: (A)The Sexual Assault Prevention and Response Victim Advocate or other equivalent advocate or counselor available to students in cases of sexual assault. 
(B)The Sexual Harassment/Assault Response and Prevention Resource Program Center. (C)Peer counseling. 
(D)Medical care. (E)Legal counsel. 
(F)Hotlines. (G)Chaplain or other spiritual representatives. 
(c)DistributionEach Superintendent shall provide the current guide developed by that Superintendent under this section— (1)not later than 30 days after completing development under subsection (a) to each student who is enrolled at the military service academy of that Superintendent on the date of the enactment of this Act; 
(2)at the beginning of each academic year after the date of the enactment of this Act to each student who enrolls at the military service academy of that Superintendent; and (3)as soon as practicable to a student at the military service academy of that Superintendent who reports that such student is a victim of sexual assault. 
546.Improved crime reporting 
(a)Tracking processThe Secretary of Defense, in consultation with the secretaries of the military departments, shall establish a consolidated tracking process for the Department of Defense to ensure increased oversight of the timely submission of crime reporting data to the Federal Bureau of Investigation under section 922(g) of title 18, United States Code, and Department of Defense Instruction 5505.11, Fingerprint Card and Final Disposition Report Submission Requirements. The tracking process shall, to the maximum extent possible, standardize and automate reporting and increase the ability of the Department to track such submissions. (b)Letter requiredNot later than July 1, 2019, the Secretary of Defense shall submit a letter to the Committees on Armed Services of the Senate and House of Representatives that details the tracking process under subsection (a). 
547.Report on victims of sexual assault in reports of military criminal investigative organizations 
(a)ReportNot later than September 30, 2019, and not less frequently than once every two years thereafter, the Secretary of Defense, acting through the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces shall submit to the congressional defense committees a report that includes, with respect to the period of two years preceding the date of the submittal of the report, the following: (1)The number of instances in which a covered individual was accused of misconduct or crimes considered collateral to the investigation of a sexual assault committed against the individual. 
(2)The number of instances in which adverse action was taken against a covered individual who was accused of collateral misconduct or crimes as described in paragraph (1). (3) The percentage of investigations of sexual assaults that involved an accusation or adverse action against a covered individual as described in paragraphs (1) and (2). 
(b)Covered individual definedIn this section, the term covered individual means an individual who is identified as a victim of a sexual assault in the case files of a military criminal investigative organization.  FMember Education, Training, Resilience, and Transition 551.Permanent career intermission program (a)Codification and permanent authorityChapter 40 of title 10, United States Code, is amended by adding at the end the following new section 710: 
 
710.Career flexibility to enhance retention of members 
(a)Programs authorizedEach Secretary of a military department may carry out programs under which members of the regular components and members on Active Guard and Reserve duty of the armed forces under the jurisdiction of such Secretary may be inactivated from active service in order to meet personal or professional needs and returned to active service at the end of such period of inactivation from active service. (b)Period of inactivation from active service; Effect of inactivation (1)The period of inactivation from active service under a program under this section of a member participating in the program shall be such period as the Secretary of the military department concerned shall specify in the agreement of the member under subsection (c), except that such period may not exceed three years. 
(2)Any service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of this title. (3)Any period of participation of a member in a program under this section shall not count toward— 
(A)eligibility for retirement or transfer to the Ready Reserve under either chapter 571 or 1223 of this title; or (B)computation of retired or retainer pay under chapter 71 or 1223 of this title. 
(c)AgreementEach member of the armed forces who participates in a program under this section shall enter into a written agreement with the Secretary of the military department concerned under which agreement that member shall agree as follows: (1)To accept an appointment or enlist, as applicable, and serve in the Ready Reserve of the armed force concerned during the period of the inactivation of the member from active service under the program. 
(2)To undergo during the period of the inactivation of the member from active service under the program such inactive service training as the Secretary concerned shall require in order to ensure that the member retains proficiency, at a level determined by the Secretary concerned to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active service. (3)Following completion of the period of the inactivation of the member from active service under the program, to serve two months as a member of the armed forces on active service for each month of the period of the inactivation of the member from active service under the program. 
(d)Conditions of releaseThe Secretary of Defense shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Secretary shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active service. (e)Order to active serviceUnder regulations prescribed by the Secretary of the military department concerned, a member of the armed forces participating in a program under this section may, in the discretion of such Secretary, be required to terminate participation in the program and be ordered to active service. 
(f)Pay and allowances 
(1)During each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active service in the grade and years of service of the member when the member commences participation in the program. (2) (A)A member who participates in a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 that is in force when the member commences participation in the program. 
(B)The inactivation from active service of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program. (3) (A)Subject to subparagraph (B), upon the return of a member to active service after completion by the member of participation in a program— 
(i)any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and (ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i). 
(B) 
(i)Subparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, at the time of the return of the member to active service as described in that subparagraph— (I)such pay or bonus is no longer authorized by law; or 
(II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active service. (ii)Subparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law. 
(C)A member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37. (D)Any service required of a member under an agreement covered by this paragraph after the member returns to active service as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c). 
(4) 
(A)Subject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for— (i)travel performed from the residence of the member, at the time of release from active service to participate in the program, to the location in the United States designated by the member as his residence during the period of participation in the program; and 
(ii)travel performed to the residence of the member upon return to active service at the end of the participation of the member in the program. (B)An allowance is payable under this paragraph only with respect to travel of a member to and from a single residence. 
(5)A member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of this title, but not to exceed 60 days. (g)Promotion (1) (A)An officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 36 or 1405 of this title. 
(B)Upon the return of an officer to active service after completion by the officer of participation in a program— (i)the Secretary of the military department concerned shall adjust the date of rank of the officer in such manner as the Secretary of Defense shall prescribe in regulations for purposes of this section; and 
(ii)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion. (2)An enlisted member participating in a program shall not be eligible for consideration for promotion during the period that— 
(A)begins on the date of the inactivation of the member from active service under the program; and (B)ends at such time after the return of the member to active service under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Secretary of the military department concerned shall prescribe in regulations for purposes of the program. 
(h)Continued entitlementsA member participating in a program under this section shall, while participating in the program, be treated as a member of the armed forces on active duty for a period of more than 30 days for purposes of— (1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of this title; and 
(2)retirement or separation for physical disability under the provisions of chapters 55 and 61 of this title.. (b)Technical and conforming amendments (1)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 709a the following new item: 
 
 
710. Career flexibility to enhance retention of members.. 
(2)Conforming repealSection 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note) is repealed. 552.Improvements to Transition Assistance Program (a)Pathways for TAP (1)In generalSection 1142 of title 10, United States Code, is amended— 
(A)in the section heading by striking medical and inserting certain; (B)in subsection (a)— 
(i)in paragraph (1), by inserting (regardless of character of discharge) after discharge; (ii)in paragraph (3)(A)— 
(I)by striking as soon as possible during the 12-month period preceding and inserting not later than 365 days before; (II)by striking 90 days and inserting 365 days; and 
(III)by striking discharge or release and inserting retirement or other separation; and (iii)in paragraph (3)(B)— 
(I)by striking 90 and inserting 365; and (II)by striking 90-day and inserting 365-day; 
(C)by redesignating subsection (c) as subsection (d); (D)by inserting after subsection (b) the following new subsection (c): 
 
(c)Counseling pathways 
(1)Each Secretary concerned, in consultation with the Secretaries of Labor and Veterans Affairs, shall establish at least three pathways for members of the military department concerned receiving individualized counseling under this section. The Secretaries shall design the pathways to address the needs of members, based on the following factors: (A)Rank. 
(B)Term of service. (C)Gender. 
(D)Whether the member was a member of a regular or reserve component of an armed force. (E)Disability. 
(F)Character of discharge (including expedited discharge and discharge under conditions other than honorable). (G)Health (including mental health). 
(H)Military occupational specialty. (I)Whether the member intends, after separation, retirement, or discharge, to— 
(i)seek employment; (ii)enroll in a program of higher education; 
(iii)enroll in a program of vocational training; or (iv)become an entrepreneur. 
(J)The educational history of the member. (K)The employment history of the member. 
(L)Whether the member has secured— (i)employment; 
(ii)enrollment in a program of education; or (iii)enrollment in a program of vocational training. 
(M)Other factors the Secretary of Defense and the Secretary of Homeland Security, in consultation with the Secretaries of Labor and Veterans Affairs, determine appropriate. (2)Each member described in subsection (a) shall meet in person or by video conference with a counselor before beginning counseling under this section to— 
(A)take a self-assessment designed by the Secretary concerned (in consultation with the Secretaries of Labor and Veterans Affairs) to ensure that the Secretary concerned places the member in the appropriate pathway under this subsection; (B)receive information from the counselor regarding reenlistment in the armed forces; and 
(C)receive information from the counselor regarding resources (including resources regarding military sexual trauma)— (i)for members of the armed forces separated, retired, or discharged; 
(ii)located in the community in which the member will reside after separation, retirement, or discharge. (3)At the meeting under paragraph (2), the member may elect to have the Secretary concerned (in consultation with the Secretaries of Labor and Veterans Affairs) provide the contact information of the member to the resources described in paragraph (2)(B).; and 
(E)by adding at the end the following new subsection:  (e)Joint service transcriptThe Secretary concerned shall provide a copy of the joint service transcript of a member described in subsection (a) to— 
(1)that member— (A)at the meeting with a counselor under subsection (c)(2); and 
(B)on the day the member separates, retires, or is discharged; and (2)the Secretary of Veterans Affairs on the day the member separates, retires, or is discharged.. 
(2)DeadlineEach Secretary concerned shall carry out subsection (c) of such section, as amended by paragraph (1), not later than 1 year after the date of the enactment of this Act. (3)GAO studyNot later than 1 year after the Secretaries concerned carry out subsection (c) of such section, as amended by paragraph (1), the Comptroller General of the United States shall submit to Congress a review of the pathways for the Transition Assistance Program established under such subsection (c). 
(b)Contents of TAP 
(1)In generalSection 1144 of title 10, United States Code, is amended— (A)in subsection (a), by striking Such services and inserting Subject to subsection (f)(2), such services; and 
(B)by amending subsection (f) to read as follows:  (f)Program contents (1)The program carried out under this section shall consist of instruction as follows: 
(A)One day of preseparation training specific to the armed force concerned, as determined by the Secretary concerned. (B)One day of instruction regarding— 
(i)benefits under laws administered by the Secretary of Veterans Affairs; and (ii)other subjects determined by the Secretary concerned. 
(C)One day of instruction regarding preparation for employment. (D)Two days of instruction regarding a topic selected by the member from the following subjects: 
(i)Preparation for employment. (ii)Preparation for education. 
(iii)Preparation for vocational training. (iv)Preparation for entrepreneurship. 
(v)Other options determined by the Secretary concerned. (2)The Secretary concerned may permit a member to attend training and instruction under the program established under this section— 
(A)before the time periods established under section 1142(a)(3) of this title; (B)in addition to such training and instruction required during such time periods.. 
(2)DeadlineThe Transition Assistance Program shall comply with the requirements of section 1144(f) of title 10, United States Code, as amended by paragraph (1), not later than 1 year after the date of the enactment of this Act. (3)Action planNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit an action plan to the congressional defense committees that— 
(A)details how the Secretary shall implement the requirements of section 1144(f) of title 10, United States Code, as amended by paragraph (1); and (B)details how the Secretary, in consultation with the Secretaries of Veterans Affairs and Labor, shall establish standardized performance metrics to measure Transition Assistance Program participation and outcome-based objective benchmarks in order to— 
(i)provide feedback to the Departments of Defense, Veterans Affairs, and Labor; (ii)improve the curriculum of the Transition Assistance Program; 
(iii)share best practices;  (iv)facilitate effective oversight of the Transition Assistance Program; and  
(v)ensure members obtain sufficient financial literacy to effectively leverage conferred benefits and opportunities for employment, education, vocational training, and entrepreneurship. (4)ReportOn the date that is 2 years after the date of the enactment of this Act and annually thereafter for the subsequent 4 years, the Secretary of Defense shall submit to the Committees on Armed Services and Veterans' Affairs of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, a report regarding members of the Armed Forces who have attended Transition Assistance Program counseling during the preceding year. The report shall detail the following: 
(A)The total number of members who attended Transition Assistance Program counseling. (B)The number of members who attended Transition Assistance Program counseling under paragraph (1) of section 1144(f) of title 10, as amended by paragraph (1). 
(C)The number of members who attended Transition Assistance Program counseling under paragraph (2) of such section. (D)The number of members who elected to attend each two-day instruction under paragraph (1)(D) of such section. 
553.Repeal of program on encouragement of postseparation public and community service 
(a)Repeal 
(1)In generalSection 1143a of title 10, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1143a. 
(b)Conforming amendments 
(1)Section 1144(b) of title 10, United States Code, is amended— (A)by striking paragraph (8); and 
(B)by redesignating paragraphs (9), (10), and (11) as paragraphs (8), (9), and (10), respectively. (2)Section 1142(b)(4)(C) of such title is amended by striking the public and community service jobs program carried out under section 1143a of this title, and. 
(3)Section 159(c)(2)(D) of the National and Community Service Act of 1990 (42 U.S.C. 12619(c)(2)(D)) is amended by striking and as employment with a public service or community service organization for purposes of section 4464 of that Act. (4)Section 162(a)(2) of such Act (42 U.S.C. 12622(a)(2)) is amended by striking shall and all that follows through provide other and inserting shall provide. 
(5)Subsection (c) of section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 1293 note) is amended to read as follows:  (c)Inapplicability of certain provisionsDuring the period specified in subsection (i)(2), this section does not apply as follows: 
(1)To members of the Coast Guard, notwithstanding section 542(d) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 1293 note). (2)To members of the commissioned corps of the National Oceanic and Atmospheric Administration, notwithstanding section 566(c) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1293 note).. 
(c)Conforming repeal 
(1)RepealSection 4464 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 1143a note) is repealed. (2)ApplicabilityThe repeal made under paragraph (1) shall apply with respect to an individual who retires from the Armed Forces on or after the date of the enactment of this Act. 
554.Clarification of application and honorable service requirements under the Troops-to-Teachers Program to members of the Retired Reserve 
(a)In generalParagraph (2)(B) of section 1154(d) of title 10, United States Code, is amended— (1)by inserting (A)(iii), after (A)(i),; 
(2)by inserting transferred to the Retired Reserve, or after member is retired,; and (3)by striking separated, and inserting separated. 
(b)Conforming amendmentsThe second sentence of paragraph (3)(D) of such section is amended— (1)by inserting , the transfer of the member to the Retired Reserve, after retirement of the member; and 
(2)by inserting transfer, after after the retirement,.  555.Employment and compensation of civilian faculty members at the Joint Special Operations UniversitySection 1595(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)The Joint Special Operations University.. 556.Program to assist members of the Armed Forces in obtaining professional credentialsSection 2015(a) of title 10, United States Code, is amended by striking related to military training and all that follows through the period at the end of paragraph (2) and inserting that translate into civilian occupations..  
557.Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs 
(a)Flexibility in authorities for management of programs and units 
(1)In generalChapter 102 of title 10, United States Code, is amended by adding at the end the following new section:  2035.Flexibility in authorities for management of programs and units (a)Authority To convert otherwise closing units to National Defense Cadet Corps program unitsIf the Secretary of a military department is notified by a local educational agency of the intent of the agency to close its Junior Reserve Officers' Training Corps, the Secretary shall offer the agency the option of converting the unit to a National Defense Cadet Corps (NDCC) program unit in lieu of closing the unit. 
(b)Flexibility in administration of instructors 
(1)In generalThe Secretaries of the military departments may, without regard to any other provision of this chapter, undertake initiatives designed to promote flexibility in the hiring and compensation of instructors for the Junior Reserve Officers' Training Corps program under the jurisdiction of such Secretaries. (2)ElementsThe initiatives undertaken pursuant to this subsection may provide for one or more of the following: 
(A)Termination of the requirement for a waiver as a condition of the hiring of well-qualified non-commissioned officers with a bachelor’s degree for senior instructor positions within the Junior Reserve Officers' Training Corps. (B)Specification of a single instructor as the minimum number of instructors required to found and operate a Junior Reserve Officers' Training Corps unit. 
(C)Authority for Junior Reserve Officers' Training Corps instructors to undertake school duties, in addition to Junior Reserve Officers' Training Corps duties, at small schools. (D)Authority for the payment of instructor compensation for a limited number of Junior Reserve Officers' Training Corps instructors on a 10-month per year basis rather than a 12-month per year basis. 
(E)Such other actions as the Secretaries of the military departments consider appropriate. (c)Flexibility in allocation and use of travel fundingThe Secretaries of the military departments shall take appropriate actions to provide so-called regional directors of the Junior Reserve Officers' Training Corps programs located at remote rural schools enhanced discretion in the allocation and use of funds for travel in connection with Junior Reserve Officers' Training Corps activities. 
(d)Standardization of program dataThe Secretary of Defense shall take appropriate actions to standardize the data collected and maintained on the Junior Reserve Officers' Training Corps programs in order to facilitate and enhance the collection and analysis of such data. Such actions shall include a requirement for the use of the National Center for Education Statistics (NCES) identification code for each school with a unit under a Junior Reserve Officers' Training Corps program in order to facilitate identification of such schools and their units under the Junior Reserve Officers' Training Corps programs.. (2)Clerical amendmentThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item: 
 
 
2035. Flexibility in authorities for management of programs and units.. 
(b)Authority for additional unitsThe Secretaries of the military departments may, using amounts authorized to be appropriated by this Act and available in the funding tables in sections 4301 and 4401 for purposes of the Junior Reserve Officers' Training Corps programs, establish an aggregate of not more than 100 units under the Junior Reserve Officers' Training Corps programs in low-income and rural areas of the United States and areas of the United States currently underserved by the Junior Reserve Officers' Training Corps programs. 558.Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families (a)In generalUnder regulations prescribed by the Secretary of Defense, the period of eligibility for the Military OneSource program of the Department of Defense of an eligible individual retired, discharged, or otherwise released from the Armed Forces, and for the eligible immediate family members of such an individual, shall be the one-year period beginning on the date of the retirement, discharge, or release, as applicable, of such individual. 
(b)Information to familiesThe Secretary shall, in such manner as the Secretary considers appropriate, inform military families and families of veterans of the Armed Forces of the wide range of benefits available through the Military OneSource program. 559.Prohibition on use of funds for attendance of enlisted personnel at senior level and intermediate level officer professional military education courses (a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended for the purpose of the attendance of enlisted personnel at senior level and intermediate level officer professional military education courses. 
(b)Senior level and intermediate level officer professional military education courses definedIn this section, the term senior level and intermediate level officer professional military education courses means any course for officers offered by a school specified in paragraph (1) or (2) of section 2151(b) of title 10, United States Code. (c)Repeal of superseded limitation (1)In generalSection 547 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is repealed. 
(2)Preservation of certain reporting requirementThe repeal in paragraph (1) shall not be interpreted to terminate the requirement of the Comptroller General of the United States to submit the report required by subsection (c) of section 547 of the National Defense Authorization Act for Fiscal Year 2018. GDefense Dependents’ Education 561.Assistance to schools with military dependent students (a)Impact aid for children with severe disabilities (1)In generalOf the amount authorized to be appropriated for fiscal year 2019 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 20 U.S.C. 7703a). 
(2)Use of certain amountOf the amount available under paragraph (1) for payments as described in that paragraph, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities. (b)Assistance to Schools With Significant Numbers of Military Dependent StudentsOf the amount authorized to be appropriated for fiscal year 2019 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $40,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 562.Department of Defense Education Activity policies and procedures on sexual harassment of students of Activity schools (a)Applicability of title IX protectionsThe provisions of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (in this section referred to as title IX) with respect to education programs or activities receiving Federal financial assistance shall apply equally to education programs and activities administered by the Department of Defense Education Activity (DODEA). 
(b)Policies and proceduresNot later than March 31, 2019, the Department of Defense Education Activity shall establish policies and procedures to protect students at schools of the Activity who are victims of sexual harassment. Such policies and procedures shall afford protections at least comparable to the protections afforded under title IX. (c)ElementsThe policies and procedures required by subsection (b) shall include, at a minimum, the following: 
(1)A policy addressing sexual harassment of students at the schools of the Department of Defense Education Activity that uses and incorporates terms, procedures, protections, investigation standards, and standards of evidence consistent with title IX. (2)A procedure by which— 
(A)a student of a school of the Activity, or a parent of such a student, may file a complaint with the school alleging an incident of sexual harassment at the school; and (B)such a student or parent may appeal the decision of the school regarding such complaint. 
(3)A procedure and mechanisms for the appointment and training of, and allocation of responsibility to, a coordinator at each school of the Activity for sexual harassment matters involving students from the military community served by such school. (4)Training of employees of the Activity, and volunteers at schools of the Activity, on the policies and procedures. 
(5)Mechanisms for the broad distribution and display of the policy described in paragraph (1), including on the Internet website of the Activity and on Internet websites of schools of the Activity, in printed and online versions of student handbooks, and in brochures and flyers displayed on school bulletin boards and in guidance counselor offices. (6)Reporting and recordkeeping requirements designed to ensure that— 
(A)complaints of sexual harassment at schools of the Activity are handled— (i)with professionalism and consistency; and 
(ii)in a manner that permits coordinators referred to in paragraph (3) to track trends in incidents of sexual harassment and to identify repeat offenders of sexual harassment; and (B)appropriate members of the local leadership of military communities are held accountable for acting upon complaints of sexual harassment at schools of the Activity. 
563.Department of Defense Education Activity misconduct database 
(a)Comprehensive databaseThe Secretary of Defense shall consolidate the various databases and mechanisms for the reporting and tracking of juvenile misconduct in Department of Defense Education Activity (hereinafter in this section referred to as DODEA) schools into one comprehensive database for DODEA juvenile misconduct. The comprehensive database shall include all unresolved and all substantiated allegations of juvenile-on-juvenile sexual misconduct.  (b)PolicyThe Secretary shall establish a comprehensive policy regarding the reporting and tracking of juvenile misconduct cases occurring in DODEA schools, including policies establishing appropriate safeguards to prevent unauthorized disclosure of sensitive information contained in the comprehensive database required by subsection (a).  
564.Assessment and report on active shooter threat mitigation at schools located on military installations 
(a)AssessmentThe Secretary of Defense shall conduct an assessment of strategies that may be used to address any security threat posed by active shooter incidents at public elementary schools and secondary schools located on the grounds of Federal military installations. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the results of the assessment conducted under subsection (a). 
HMilitary Family Readiness Matters 
571.Department of Defense Military Family Readiness Council matters 
(a)Member matters 
(1)MembershipParagraph (1)(B) of subsection (b) of section 1781a of title 10, United States Code, is amended— (A)in clause (i), by striking a member of the armed force to be represented and inserting a member or civilian employee of the armed force to be represented; and 
(B)by striking clause (ii) and inserting the following new clause (ii):  (ii)One representative, who shall be a member or civilian employee of the National Guard Bureau, to represent both the Army National Guard and the Air National Guard.. 
(2)TermsParagraph (2) of such subsection is amended— (A)in subparagraph (A)— 
(i)in the first sentence, by striking clauses (i) and (iii) of; and (ii)by striking the second sentence; and 
(B)in subparagraph (B), by striking three years and inserting two years. (b)DutiesSubsection (d) of such section is amended— 
(1)in paragraph (2), by striking military family readiness by the Department of Defense and inserting military family readiness programs and activities of the Department of Defense; and (2)by adding at the end the following new paragraph: 
 
(4)To make recommendations to the Secretary of Defense to improve collaboration, awareness, and promotion of accurate and timely military family readiness information and support services by policy makers, service providers, and targeted beneficiaries.. (c)Annual reportsSubsection (e) of such section is amended by striking February 1 and inserting July 1. 
(d)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act. (2)Applicability of membership and term amendmentsThe amendments made by subsection (a) shall apply to members of the Department of Defense Military Family Readiness Council appointed after the date of the enactment of this Act. 
572.Enhancement and clarification of family support services for family members of members of special operations forcesSection 1788a of title 10, United States Code, is amended— (1)by striking activities each place it appears and inserting services;  
(2)in subsection (b)(2), by striking activity and inserting service;  (3)in subsection (c), by striking $5,000,000 and inserting $10,000,000; and 
(4)in subsection (e), by adding at the end the following new paragraph:  (4)The term family support services includes costs of transportation, food, lodging, child care, supplies, fees, and training materials for immediate family members of members of the armed forces assigned to special operations forces while participating in programs under subsection (a).. 
573.Temporary expansion of authority for noncompetitive appointments of military spouses by Federal agencies 
(a)Expansion to include all spouses of members of the armed forces on active dutySection 3330d of title 5, United States Code, is amended— (1)in subsection (a)— 
(A)by striking paragraphs (3), (4), and (5); and (B)by redesignating paragraph (6) as paragraph (3); 
(2)by striking subsections (b) and (c) and inserting the following new subsection (b):  (b)Appointment authorityThe head of an agency may appoint noncompetitively— 
(1)a spouse of a member of the Armed Forces on active duty; or (2)a spouse of a disabled or deceased member of the Armed Forces.; 
(3)by redesignating subsection (d) as subsection (c); and (4)in subsection (c), as so redesignated, by striking subsection (a)(6) in paragraph (1) and inserting subsection (a)(3). 
(b)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by striking the item relating to section 3330d and inserting the following new item:   3330d. Appointment of military spouses.. (c)Heading amendmentThe heading of such section is amended to read as follows: 
 
3330d.Appointment of military spouses. 
(d)OPM limitation and reports 
(1)Relocating spousesWith respect to the noncompetitive appointment of a relocating spouse of a member of the Armed Forces under subsection (b)(1) of section 3330d of title 5, United States Code, as amended by subsection (a), the Director of the Office of Personnel Management— (A)shall monitor the number of such appointments; 
(B)shall require the head of each agency with authority to make such appointments under such section to submit an annual report to the Director on such appointments, including information on the number of individuals so appointed, the types of positions filled, and the effectiveness of the authority for such appointments; and (C)not later than 18 months after the date of the enactment of this Act, shall submit a report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate on the use and effectiveness of such authority. 
(2)Non-relocating spousesWith respect to the noncompetitive appointment of a spouse of a member of the Armed Forces other than a relocating spouse described in paragraph (1), the Director of the Office of Personnel Management— (A)shall treat the spouse as a relocating spouse under paragraph (1); and 
(B)may limit the number of such appointments. (e)SunsetEffective on the date that is 5 years after the date of the enactment of this Act— 
(1)the authority provided by this section, and the amendments made by this section, shall expire; and (2)the provisions of section 3330d of title 5, United States Code, amended or repealed by such section are restored or revived as if such section had not been enacted. 
574.Improvement of My Career Advancement Account program for military spouses 
(a)Outreach on availability of programThe Secretary of Defense shall take appropriate actions to ensure that military spouses who are eligible for participation in the My Career Advancement Account program of the Department of Defense are, to the extent practicable, made aware of the program. (b)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth such recommendations as the Comptroller General considers appropriate regarding the following: 
(1)Mechanisms to increase awareness of the My Career Advancement Account program of the Department of Defense among military spouses who are eligible to participate in the program. (2)Mechanisms to increase participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program. 
(c)Training for installation career counselors on programThe Secretaries of the military departments shall take appropriate actions to ensure that career counselors at military installations receive appropriate training and current information on eligibility for and use of benefits under the My Career Advancement Account program, including financial assistance to cover costs associated with professional recertification, portability of occupational licenses, professional credential exams, and other mechanisms in connection with the portability of professional licenses. 575.Assessment and report on the effects of permanent changes of station on employment among military spouses (a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the effects of frequent, permanent changes of station on the stability of employment among spouses of members of the Armed Forces. 
(b)ElementsThe assessment required under subsection (a) shall include the following: (1)An assessment of how frequent, permanent changes of station may contribute to unemployment or underemployment among spouses of members of the Armed Forces. 
(2)An assessment of how unemployment and underemployment among military spouses may affect force readiness. (3)Such recommendations as the Secretary considers appropriate regarding legislative or administration actions that may be carried out to achieve force readiness and stabilization through the minimization of the impacts of frequent, permanent changes in station on the stability of employment among military spouses. 
(c)ReportNot later than February 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the results of the assessment with respect to each element described in subsection (b). 576.Provisional or interim clearances to provide childcare services at military childcare centers (a)In generalThe Secretary of Defense shall implement a policy to permit the issuance on a provisional or interim basis of clearances for the provision of childcare services at military childcare centers. 
(b)ElementsThe policy required by subsection (a) shall provide for the following: (1)Any clearance issued under the policy shall be temporary and contingent upon the satisfaction of such requirements for the issuance of a clearance on a permanent basis as the Secretary considers appropriate. 
(2)Any individual issued a clearance on a provisional or interim basis under the policy shall be subject to such supervision in the provision of childcare services using such clearance as the Secretary considers appropriate. (c)Clearance definedIn this section, the term clearance, with respect to an individual and the provision of childcare services, means the formal approval of the individual, after appropriate background checks and other review, to provide childcare services to children at a military childcare center of the Department of Defense. 
577.Multidisciplinary teams for military installations on child abuse and other domestic violence 
(a)Multidisciplinary teams required 
(1)In generalUnder regulations prescribed by each Secretary concerned, there shall be established and maintained for each military installation, except as provided in paragraph (2), one or more multidisciplinary teams on child abuse and other domestic violence for the purposes specified in subsection (b). (2)Single team for proximate installationsA single multidisciplinary team described in paragraph (1) may be established and maintained under this subsection for two or more military installations in proximity with one another if the Secretary concerned determines, in consultation with the Secretary of Defense, that a single team for such installations suffices to carry out the purposes of such teams under subsection (b) for such installations. 
(b)PurposesThe purposes of each multidisciplinary team maintained pursuant to subsection (a) shall be as follows: (1)To provide for the sharing of information among such team and other appropriate personnel on the installation or installations concerned regarding the progress of investigations into and resolutions of incidents of child abuse and other domestic violence involving members of the Armed Forces stationed at or otherwise assigned to the installation or installations. 
(2)To provide for and enhance collaborative efforts among such team and other appropriate personnel of the installation or installations regarding investigations into and resolutions of such incidents. (3)To enhance the social services available to military families at the installation or installations in connection with such incidents, including through the enhancement of cooperation among specialists and other personnel providing such services to such military families in connection with such incidents. 
(4)To carry out such other duties regarding the response to child abuse and other domestic violence at the installation or installations as the Secretary concerned considers appropriate for such purposes. (c)Personnel (1)In generalEach multidisciplinary team maintained pursuant to subsection (a) shall be composed of the following: 
(A)One or more judge advocates. (B)Appropriate personnel of one or more military criminal investigation services. 
(C)Appropriate mental health professionals. (D)Appropriate medical personnel. 
(E)Family advocacy case workers. (F)Such other personnel as the Secretary or Secretaries concerned consider appropriate. 
(2)Expertise and trainingAny individual assigned to a multidisciplinary team shall possess such expertise, and shall undertake such training as is required to maintain such expertise, as the Secretary concerned shall specify for purposes of this section in order to ensure that members of the team remain appropriately qualified to carry out the purposes of the team under this section. The training and expertise so specified shall include training and expertise on special victims' crimes, including child abuse and other domestic violence. (d)Coordination and collaboration with non-military resources (1)Use of community resources serving installationsIn providing under this section for a multidisciplinary team for a military installation or installations that benefit from services or resources on child abuse or other domestic violence that are provided by civilian entities in the vicinity of the installation or installations, the Secretary concerned may take the availability of such services or resources to the installation or installations into account in providing for the composition and duties of the team. 
(2)Best practicesThe Secretaries concerned shall take appropriate actions to ensure that multidisciplinary teams maintained pursuant to subsection (a) remain fully and currently apprised of best practices in the civilian sector on investigations into and resolutions of incidents of child abuse and other domestic violence and on the social services provided in connection with such incidents. (3)CollaborationIn providing for the enhancement of social services available to military families in accordance with subsection (b)(3), the Secretaries concerned shall permit, facilitate, and encourage multidisciplinary teams to collaborate with appropriate civilian agencies in the vicinity of the military installations concerned with regard to availability, provision, and use of such services to and by such families. 
(e)Annual reportsNot later than March 1 of each year from 2020 through 2022, each Secretary concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the activities of multidisciplinary teams maintained pursuant to subsection (a) under the jurisdiction of such Secretary during the preceding year. Each report shall set forth, for the period covered by such report, the following: (1)A summary description of the activities of the multidisciplinary teams concerned, including the number and composition of such teams, the recurring activities of such teams, and any notable achievements of such teams. 
(2)A description of any impediments to the effectiveness of such teams. (3)Such recommendations for legislative or administrative action as such Secretary considers appropriate in order to improve the effectiveness of such teams. 
(4)Such other matters with respect to such teams as such Secretary considers appropriate. (f)Secretary concerned (1)DefinitionIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
(2)Usage with respect to multiple installationsFor purposes of this section, any reference to Secretary concerned with respect to a single multidisciplinary team established and maintained pursuant to subsection (a) for two or more military installations that are under the jurisdiction of different Secretaries concerned, shall be deemed to refer to each Secretary concerned who has jurisdiction of such an installation, acting jointly. 578.Pilot program for military families: prevention of child abuse and training on safe childcare practices (a)Pilot program (1)PurposeIn order to reduce child abuse and fatalities due to abuse or neglect in covered households, the Secretary of Defense, acting through the Defense Health Agency, shall carry out a pilot program to— 
(A)provide information regarding safe childcare practices to covered households; (B)identify and assess risk factors for child abuse in covered households; and 
(C)facilitate connections between covered households and community resources. (2)Prohibition on delegationThe Secretary may not carry out the pilot program through the Family Advocacy Program. 
(3)LocationsThe Secretary shall carry out the pilot program at no fewer than five military installations that reflect a range of characteristics including the following: (A)Urban location. 
(B)Rural location. (C)Large population. 
(D)Small population. (E)High incidence of child abuse, neglect, or both. 
(F)Low incidence of child abuse, neglect, or both. (G)Presence of a hospital or clinic. 
(H)Lack of a hospital or clinic. (I)Joint installation. 
(J)Serving only one Armed Force. (4)TermThe pilot program shall terminate two years after implementation. 
(5)DesignThe Secretary shall design the pilot program in consultation with military family groups to respond to the needs of covered households. (6)ElementsThe pilot program shall include the following elements: 
(A)Postnatal services, including screening to identify family needs and potential risk factors, and make referrals to appropriate community services with the use of the electronic data described in subparagraphs (F) and (G). (B)The Secretary shall identify at least three approaches to screening, identification, and referral under subparagraph (A) that empirically improve outcomes for parents and infants. 
(C)Services and resources designed for a covered household by the Secretary after considering the information gained from the screening and identification under subparagraph (A). Such services and resources may include or address the following: (i)General maternal and infant health exam. 
(ii)Safe sleeping environments. (iii)Feeding and bathing. 
(iv)Adequate child supervision. (v)Common hazards. 
(vi)Self-care. (vii)Postpartum depression, substance abuse, or domestic violence. 
(viii)Community violence. (ix)Skills for management of infant crying. 
(x)Other positive parenting skills and practices. (xi)The importance of participating in ongoing healthcare for an infant and for treating postpartum depression. 
(xii)Finding, qualifying for, and participating in available community resources with respect to infant care, childcare, parenting support, and home visits. (xiii)Planning for parenting or guardianship of children during deployment and reintegration. 
(xiv)Such other matters as the Secretary, in consultation with military families, considers appropriate. (D)Home visits to provide support, screening and referral services shall be offered as needed. The number of visits offered shall be guided by parental interest and family need, but in general is expected to be no more than three. 
(E)If a parent is deployed at the time of birth— (i)the first in-home visit under subparagraph (D) shall, to the extent practicable, incorporate both parents, in person with the local parent and by electronic means with the deployed parent; and 
(ii)another such home visit shall be offered upon the return of the parent from deployment, and shall include both parents, if determined in the best interest of the family. (F)An electronic directory of community resources available to covered households and pilot program personnel to help covered households access such resources. 
(G)An electronic integrated data system to— (i)help pilot program personnel refer eligible covered beneficiaries to services and resources under the pilot program; 
(ii)track usage of such services and resources and interactions between such personnel and covered households; and (iii)evaluate the implementation, outcomes, and effectiveness of the pilot program. 
(b)Voluntary participationParticipation in the pilot program shall be at the election of a covered beneficiary in an eligible household. (c)Outreach (1)In generalNot later than 30 days after implementing the pilot program, the Secretary shall notify each covered household of the services provided under subsection (b). 
(2)Covered households with newbornsNo later than 30 days after a birth in a covered household, the Secretary shall contact such covered household to encourage participation in the pilot program. (d)Assessments (1)NumberThe Secretary shall carry out no fewer than five assessments of the pilot program. 
(2)Comparison installationsFor purposes of this subsection, the Secretary shall also select such number of other military installations the Secretary determines appropriate as comparison installations for purposes of assessing the outcomes of the pilot. (3)AssessmentThe Secretary shall assess each of the following: 
(A)Success in contacting covered households for participation in the pilot. (B)The percentage of covered households that elect to participate in the pilot program. 
(C)The extent to which covered households participating in the pilot program are connected to services and resources under the pilot program. (D)The extent to which covered households participating in the pilot program use services and resources under the pilot program. 
(E)Compliance of pilot program personnel with pilot program protocols. (e)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the pilot program under this section. The report shall include a comprehensive description of the assessments under subsection (d), as well as the following: 
(A)Which installations the Secretary selected for the pilot program under subsection (a)(2). (B)Why the Secretary selected the installations described in subparagraph (A). 
(C)Names of the installations the Secretary selected as comparison installations under subsection (d)(2). (D)How the pilot program is carried out, including strategy and metrics for evaluating effectiveness of the pilot program. 
(2)Final reportNot later than 180 days after the termination of the pilot program, the Secretary shall submit to the committees specified in paragraph (1) a final report on the pilot program. The report shall include the following: (A)A comprehensive description of, and findings of, the assessments under subsection (d). 
(B)A comprehensive description and assessment of the pilot. (C)Such recommendations for legislative or administrative action the Secretary determines appropriate, including whether to— 
(i)extend the term of the pilot program; (ii)expand the pilot program to additional installations; or 
(iii)make the pilot program permanent. (f)Departmental implementationIf the Secretary determines that any element of the pilot program is effective, the Secretary shall implement such element permanently for the Department of Defense.  
(g)DefinitionsIn this section: (1)The term covered household means a household that— 
(A)contains an eligible covered beneficiary; and (B)is located at a location selected by the Secretary for the pilot program. 
(2)The term eligible covered beneficiary means a covered beneficiary (as that term is defined in section 1072 of title 10, United States Code) who obtains prenatal or obstetrical care in a military medical treatment facility in connection with a birth covered by the pilot program. (3)With respect to a military installation, the term community means the catchment area for community services of the installation, including services provided on the installation by the Secretary and services provided by State, county, and local jurisdictions in which the installation is located, or in the vicinity of the installation. 
579.Assessment and report on small business activities of military spouses on military installations in the United States 
(a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the feasibility and advisability of permitting military spouses to engage in small business activities on military installations in the United States and in partnership with commissaries, exchange stores, and other morale, welfare, and recreation facilities of the Armed Forces in the United States. (b)ElementsThe assessment required under subsection (a) shall— 
(1)take into account the usage by military spouses of installation facilities, utilities, and other resources in the conduct of small business activities on military installations in the United States and such other matters in connection with the conduct of such business activities by military spouses as the Secretary considers appropriate; and (2)seek to identify mechanisms to ensure that costs and fees associated with the usage by military spouses of such facilities, utilities, and other resources in connection with such business activities does not meaningfully curtail or eliminate the opportunity for military spouses to profit reasonably from such business activities. 
(c)ReportNot later than March 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the results of the assessment, including the results with respect to each element described in subsection (b). IDecorations and Awards 581.Atomic veterans service certificate (a)Service certificate requiredThe Secretary of Defense shall design and produce a military service certificate, to be known as the Atomic Veterans Service Certificate, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as such term is defined in section 1112(c)(3) of title 38, United States Code). 
(b)Distribution of certificate 
(1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Certificate to the veteran. (2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Certificate to the next-of-kin of the person. 
582.Award of medals or other commendations to handlers of military working dogs 
(a)Program of award requiredEach Secretary of a military department shall carry out a program to provide for the award of one or more medals or other commendations to handlers of military working dogs under the jurisdiction of such Secretary to recognize valor or meritorious achievement by such handlers and dogs. (b)Medals and commendationsAny medal or commendation awarded pursuant to a program under subsection (a) shall be of such design, and include such elements, as the Secretary of the military department concerned shall specify. The Secretary concerned may use an existing award to carry out such program. 
(c)Presentation and acceptanceAny medal or commendation awarded pursuant to a program under subsection (a) may be presented to and accepted by the handler concerned on behalf of the handler and the military working dog concerned. (d)RegulationsMedals and commendations shall be awarded under programs under subsection (a) in accordance with regulations prescribed by the Secretary of Defense for purposes of this section. 
583.Authorization for award of distinguished-service cross to Justin T. Gallegos for acts of valor during Operation Enduring Freedom 
(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitations with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to Justin T. Gallegos for the acts of valor described in subsection (b). (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Justin T. Gallegos on October 3, 2009, as a member of the Army in the grade of Staff Sergeant, serving in Afghanistan with the 61st Cavalry Regiment, 4th Brigade Combat Team, 4th Infantry Division.  
JMiscellaneous Reports and Other Matters 
591.Annual defense manpower requirements report matters 
(a)Date of submittalSubsection (a) of section 115a of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking not later than 45 days after the date on which and inserting on the date on which. (b)Specification of anticipated opportunities for promotion of commissioned officersSubsection (d) of such section is amended by adding the following new paragraph: 
 
(4)The opportunities for promotion of commissioned officers anticipated to be estimated pursuant to section 623(b)(4) of this title for the fiscal year in which such report is submitted for purposes of promotion selection boards convened pursuant to section 611 of this title during such fiscal year.. 592.Burial of unclaimed remains of inmates at the United States Disciplinary Barracks Cemetery, Fort Leavenworth, KansasSection 985 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking A person who is ineligible in the matter preceding paragraph (1) and inserting Except as provided in subsection (c), a person who is ineligible; (2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection (c):  (c)Unclaimed remains of military prisonersSubsection (b) shall not preclude the burial at the United States Disciplinary Barracks Cemetery at Fort Leavenworth, Kansas, of a military prisoner, including a military prisoner who is a person described in section 2411(b) of title 38, who dies while in custody of a military department and whose remains are not claimed by the person authorized to direct disposition of the remains or by other persons legally authorized to dispose of the remains.. 
593.Standardization of frequency of academy visits of the Air Force Academy Board of Visitors with academy visits of boards of other military service academiesSection 9355 of title 10, United States Code, is amended by striking subsection (d) and inserting the following new subsection:  (d)The Board shall visit the Academy annually. With the approval of the Secretary of the Air Force, the Board or its members may make other visits to the Academy in connection with the duties of the Board or to consult with the Superintendent of the Academy. Board members shall have access to the Academy grounds and the cadets, faculty, staff, and other personnel of the Academy for the purposes of the duties of the Board.. 
594.National Commission on Military, National, and Public Service matters 
(a)DefinitionsSection 551(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2130) is amended— (1)in paragraph (1), by inserting after United States Code) the following: or active status (as that term is defined in subsection (d)(4) of such section); 
(2)in paragraph (2)— (A)by striking ‘national service’ and inserting ‘public service’; and 
(B)by striking or State Government and inserting , State, Tribal, or local government; (3)in paragraph (3)— 
(A)by striking ‘public service’ and inserting ‘national service’; and (B)by striking employment and inserting participation; and 
(4)by adding at the end the following new paragraph:  (4)The term establishment date means September 19, 2017.. 
(b)Exception to Paperwork Reduction ActSection 555(e) of that Act (130 Stat. 2134) is amended by adding at the end the following new paragraph:  (4)Paperwork Reduction ActFor purposes of developing its recommendations, the information collection of the Commission may be treated as a pilot project under section 3505(a) of title 44, United States Code. In addition, the Commission shall not be subject to the requirements of section 3506(c)(2)(A) of such title.. 
595.Public availability of top-line numbers of deployed members of the Armed Forces 
(a)In generalExcept as provided in subsection (b), the Secretary of Defense shall make publicly available, on a quarterly basis, on a website of the Department the top-line numbers of members of the Armed Forces deployed for each country as of the date of the submittal of the report and the total number of members of the Armed Forces so deployed during the quarter covered by the report. (b)Waiver (1)In generalThe Secretary may waive the requirement under subsection (a) in the case of a sensitive military operation if— 
(A)the Secretary determines the public disclosure of the number of deployed members of the Armed Forces could reasonably be expected to provide an operational military advantage to an adversary; or (B)members of the Armed Forces are deployed for a period that does not exceed 30 days. 
(2)Notice If the Secretary issues a waiver under this subsection, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives— (A)a notice of the waiver; and 
(B)the reasons for the determination to issue the waiver. (c)Sensitive military operation definedThe term sensitive military operation has the meaning given that term in section 130f(d) of title 10, United States Code. 
596.Report on general and flag officer costs 
(a)Report requiredNot later than nine months after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on general and flag officer costs. (b)ElementsThe report required under subsection (a) shall include cost estimates for direct and indirect costs associated with general and flag officers generally and for specific positions in accordance with the recommendations of the report of the Office of the Secretary of Defense, Office of Cost Assessment and Program Evaluation titled Defining General and Flag Officer Costs dated December 2017, including— 
(1)direct compensation for all general and flag officers and for specific general and flag officer positions, using the full cost of manpower model to estimate where possible; (2)personal money allowances for positions that receive an allowance; 
(3)deferred compensation and health care costs for all general and flag officers and for specific general and flag officer positions; (4)costs associated with providing security details for specific general and flag officer positions that merit continuous security; 
(5)costs associated with Government and commercial travel for general and flag officers who qualify for tier one or two travel, including commercial travel costs using defense travel system data; (6)general flag officer per diems for specific positions, based on average travel per diem costs; 
(7)costs for enlisted and officer aide housing for general and flag officers generally and for specific general and flag officer positions, including basic housing assistance costs for staff; (8)on a case-by-case basis, costs associated with enlisted and officer aide travel, taking into consideration the cost of data collection; 
(9)costs associated with additional support staff for general and flag officers and their travel, equipment, and per diem costs for all general and flag officers and specific general and flag officer positions based on the average numbers per general or flag officer and estimations using the full cost of manpower model; (10)costs associated with the upkeep and maintenance of official residences not captured by basic housing assistance; and 
(11)costs associated with training for general and flag officers generally and specific general and flag officer positions using estimations from the full cost of manpower model. 597.Study on active service obligations for medical training with other service obligations for education or training and health professional recruiting (a)ReviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a briefing and report on the effects of consecutive service on active duty service obligations for medical training as they relate to other service obligations for education or training. 
(b)Matters includedThe briefing and report under subsection (a) shall include the following: (1)The extent to which consecutive active duty service obligations for medical education and training may affect recruiting and retention of health professionals in the military health system. 
(2)The extent to which the military departments and the Department of Defense use incentive pay authority to recruit and retain health professionals. (3)The extent to which the military departments and the Department of Defense consider geographic location and competition in the civilian health professional marketplace when developing incentive pay and competitive salaries. 
(4)A comparison of salaries for— (A)military physicians and dentists with critical medical and dental skills; and 
(B)civilian physicians and dentists with comparable skills. (5)The extent to which consecutive service obligations may result in unintended consequences relating to— 
(A)general medical officers; (B)residency training; 
(C)enrollment at the Uniformed Services University; and (D)other matters related to consecutive service obligations on medical training. 
(6)Any other matter the Comptroller General determines is appropriate. 598.Criteria for interment at Arlington National Cemetery (a)CriteriaThe Secretary of the Army, in consultation with the Secretary of Defense, shall prescribe revised criteria for interment at Arlington National Cemetery that preserve Arlington National Cemetery as an active burial ground well into the future, as that term is used in the report submitted by the Secretary of the Army to the Committees on Veterans' Affairs and the Committees on Armed Services of the House of Representatives and the Senate, dated February 14, 2017, and titled The Future of Arlington National Cemetery: Report on the Cemetery’s Interment and Inurnment Capacity 2017.  
(b)DeadlineThe Secretary of the Army shall establish the criteria under subsection (a) not later than September 30, 2019. 599.Limitation on use of funds pending submittal of report on Army Marketing and Advertising Program (a)Report required (1)In generalThe Secretary of the Army shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the recommendations contained in the audit conducted by the Army Audit Agency of the Army’s Marketing and Advertising Program concerning contract oversight and return on investment. 
(2)ContentsThe report required by paragraph (1) shall address each of the following: (A)The mitigation and oversight measures implemented to assure improved program return and contract management including the establishment of specific goals to measure long-term effects of investments in marketing efforts. 
(B)The establishment of a review process to regularly evaluate the effectiveness and efficiency of marketing efforts including efforts to better support the accessions missions of the Army. (C)The increase of acquisition and marketing experience within the Army Marketing and Research Group (hereafter in this section referred to as the AMRG). 
(D)A workforce analysis of the AMRG in cooperation with the Office of Personnel Management and industry experts assessing the AMRG organizational structure, staffing, and training, including an assessment of the workplace climate and culture internal to the AMRG. (E)The establishment of an Army Marketing and Advisory Board comprised of senior Army and marketing and advertising leaders and an assessment of industry and service marketing and advertising best practices, including a plan to incorporate relevant practices. 
(F)The status of the implementation of contracting practices recommended by the Army Audit Agency’s audit of contracting oversight of the AMRG contained in Audit Report A–2018–0033–MTH. (b)Limitation on use of fundsNot more than 60 percent of the amounts authorized to be appropriated or otherwise made available in this Act for the AMRG for fiscal year 2019 for advertising and marketing activities may be obligated or expended until the Secretary of the Army submits the report required by subsection (a). 
(c)Comptroller General reviewNot later than 90 days after the date of the submittal of the report required by subsection (a), the Comptroller General of the United States shall conduct a review of the results and implementation of the recommendations of the Army Audit Agency Audits of the AMRG on contract oversight and return on investment. Such review shall include an assessment of the effects of the implementation of the recommendations on the AMRG leadership, workforce and business practices, and return on investment. 600.Proof of period of military service for purposes of interest rate limitation under the Servicemembers Civil Relief ActSection 207(b)(1) of the Servicemembers Civil Relief Act (50 U.S.C. 3937(b)(1)) is amended to read as follows:  
 
(1)Proof of military service 
(A)In generalNot later than 180 days after the date of a servicemember's termination or release from military service, in order for an obligation or liability of the servicemember to be subject to the interest rate limitation in subsection (a), the servicemember shall provide to the creditor written notice and a copy of— (i)the military orders calling the servicemember to military service and any orders further extending military service; or 
(ii)any other appropriate indicator of military service, including a certified letter from a commanding officer. (B)Independent verification by creditor (i)In generalA creditor may use, in lieu of notice and documentation under subparagraph (A), information retrieved from the Defense Manpower Data Center through the creditor’s normal business reviews of such Center for purposes of obtaining information indicating that the servicemember is on active duty.  
(ii)Safe harborA creditor that uses the information retrieved from the Defense Manpower Data Center under clause (i) with respect to a servicemember has not failed to treat the debt of the servicemember in accordance with subsection (a) if— (I)such information indicates that, on the date the creditor retrieves such information, the servicemember is not on active duty; and 
(II)the creditor has not, by the end of the 180-day period under subparagraph (A), received the written notice and documentation required under that subparagraph with respect to the servicemember. . VICompensation and Other Personnel Benefits  Subtitle A—Pay and Allowances Sec. 601. Repeal of authority for payment of personal money allowances to Navy officers serving in certain positions. Sec. 602. Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizations. Sec. 603. Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel. Sec. 604. Extension of parking expenses allowance to civilian employees at recruiting facilities. Sec. 605. Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National Guard. Sec. 606. Military Housing Privatization Initiative. Subtitle B—Bonuses and Special Incentive Pays Sec. 611. One-year extension of certain expiring bonus and special pay authorities. Sec. 612. Report on imminent danger pay and hostile fire pay. Subtitle C—Other Matters Sec. 621. Extension of certain morale, welfare, and recreation privileges to certain veterans and their caregivers. Sec. 622. Technical corrections in calculation and publication of special survivor indemnity allowance cost of living adjustments. Sec. 623. Authority to award damaged personal protective equipment to members separating from the Armed Forces and veterans as mementos of military service. Sec. 624. Space-available travel on Department of Defense aircraft for veterans with service-connected disabilities rated as total. Sec. 625. Mandatory increase in insurance coverage under Servicemembers’ Group Life Insurance for members deployed to combat theaters of operation. Sec. 626. Access to military installations for certain surviving spouses and other next of kin of members of the Armed Forces who die while on active duty or certain reserve duty. Sec. 627. Study and report on development of a single defense resale system. APay and Allowances 601.Repeal of authority for payment of personal money allowances to Navy officers serving in certain positions (a)RepealSection 414 of title 37, United States Code, is amended— 
(1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b). 
(b)Effective dateThe amendments made by subsection (a) shall take effect on December 31, 2018, and shall apply with respect to personal money allowances payable under section 414 of title 37, United States Code, for years beginning after that date. 602.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting section 12304b of title 10 or after under the first place it appears. 
603.Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel 
(a)MembersSection 474(d)(3) of title 37, United States Code, is amended by adding at the end the following new sentence: The Secretary of a military department shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the temporary duty assignment in the locality of a member of the armed forces under the jurisdiction of the Secretary.. (b)Civilian employeesSection 5702(a)(2) of title 5, United States Code, is amended by adding at the end the following new sentence: The Secretary of Defense shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the travel in the locality of an employee of the Department.. 
(c)Repeals 
(1)Existing policy and regulationsThe policy, and any regulations issued pursuant to such policy, implemented by the Secretary of Defense on November 1, 2014, with respect to reductions in per diem allowances based on duration of temporary duty assignment or civilian travel shall have no force or effect. (2)Attempted statutory fixSection 672 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 37 U.S.C. 474 note; 130 Stat. 2178) is repealed. 
604.Extension of parking expenses allowance to civilian employees at recruiting facilitiesSection 481i(b)(1) of title 37, United States Code, is amended by striking as a recruiter for any and inserting at a recruiting facility. 605.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting section 12304b of title 10 or after under. 
606.Military Housing Privatization Initiative 
(a)Payment authorityEach month beginning on the first month after the date of the enactment of this Act, the Secretary shall pay a lessor of covered housing 5 percent of the amount calculated under section 403(b)(3)(A)(i) of title 37, United States Code, for the area in which the covered housing exists. Any such payment shall be in addition to any other payment made by the Secretary to that lessor. (b)Plan for MHPI housingNot later than December 1, 2018, the Secretary shall submit to the congressional defense committees a long-range plan to develop measures to consistently address the future sustainment, recapitalization, and financial condition of MHPI housing. The plan shall include— 
(1)efforts to mitigate the losses incurred by MHPI housing projects because of the reductions to BAH under section 603 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 37 U.S.C. 403(b)(3)(B)); and (2)a full assessment of the effects of such reductions (in relation to calculations of market rates for rent and utilities) on the financial condition of MHPI housing. 
(c)ReportingThe Secretary shall direct the Assistant Secretary of Defense for Energy, Installations, and Environment to take the following steps regarding reports under section 2884(c) of title 10, United States Code: (1)Provide additional contextual information on MHPI housing to identify any differences in the calculation of debt coverage ratios and any effect of such differences on their comparability. 
(2)Immediately resume issuing such reports on the financial condition of MHPI housing. (3)Revise Department of Defense guidance on MHPI housing— 
(A)to ensure that relevant financial data (such as debt coverage ratios) in such reports are consistent and comparable in terms of the time periods of the data collected; (B)to include a requirement that the secretary of each military department includes measures of future sustainment into each assessments of MHPI housing projects; and 
(C)to require the secretary of each military department to define risk tolerance regarding the future sustainability of MHPI housing projects. (4)Report financial information on future sustainment of each MHPI housing project in such reports. 
(5)Provide Department of Defense guidance to the secretaries of the military departments to— (A)assess the significance of the specific risks to individual MHPI housing projects from the reduction in BAH; and 
(B)identify methods to mitigate such risks based on their significance. (6)Not later than December 1, 2018, finalize Department of Defense guidance that clearly defines— 
(A)the circumstances in which the military departments shall provide notification of housing project changes to the congressional defense committees; and (B)which types of such changes require prior notification to or prior approval from the congressional defense committees. 
(d)DefinitionsIn this section: (1)The term BAH means the basic allowance for housing under section 403 of title 37, United States Code. 
(2)The term covered housing means a unit of MHPI housing that is leased to a member of a uniformed service who resides in such unit. (3)The term MHPI housing means housing acquired or constructed under the alternative authority of subchapter IV of chapter 169 of title 10, United States Code (known as the Military Housing Privatization Initiative) on or before September 30, 2014. 
BBonuses and Special Incentive Pays 
611.One-year extension of certain expiring bonus and special pay authorities 
(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2018 and inserting December 31, 2019. (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2018 and inserting December 31, 2019: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019. (d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2018 and inserting December 31, 2019: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. (6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. (8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. (e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019. 
612.Report on imminent danger pay and hostile fire pay 
(a)Report requiredNot later than March 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report examining the current processes for awarding imminent danger pay and hostile fire pay to members of the Armed Forces. (b)ElementsThis report under this section shall include the following: 
(1)An analysis of difficulties in implementing the current system. (2)An explanation of how geographic regions are selected to be eligible for such pay and the criteria used to define these regions. 
(3)An examination of whether the current geographic model is the most appropriate way to award such pay, including the following: (A)A discussion of whether the current model most accurately reflects the realities of modern warfare and is responsive enough to the needs of members. 
(B)Whether the Secretary believes it would be appropriate to tie such pay to specific authorizations for deployments (including deployments of special operations forces) in addition to geographic criteria. (C)A description of any change the Secretary would consider to update such pay to reflect the current operational environment. 
(D)How the Secretary would implement each change under subparagraph (C). (E)Recommendations of the Secretary for related regulations or legislative action. 
COther Matters 
621.Extension of certain morale, welfare, and recreation privileges to certain veterans and their caregivers 
(a)Short titleThis section may be cited as the Purple Heart and Disabled Veterans Equal Access Act of 2018. (b)Commissary stores and MWR facilities privileges for certain veterans and veteran caregivers (1)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1065.Use of commissary stores and MWR facilities: certain veterans and caregivers for veterans 
(a)Eligibility of veterans awarded the Purple HeartA veteran who was awarded the Purple Heart shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. (b)Eligibility of veterans who are Medal of Honor recipientsA veteran who is a Medal of Honor recipient shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. 
(c)Eligibility of veterans who are former prisoners of warA veteran who is a former prisoner of war shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. (d)Eligibility of veterans with service-Connected disabilitiesA veteran with a service-connected disability shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. 
(e)Eligibility of caregivers for veteransA caregiver or family caregiver shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. (f)User fee authority (1)The Secretary of Defense shall prescribe regulations that impose a user fee on individuals who are eligible solely under this section to purchase merchandise at a commissary store or MWR retail facility. 
(2)The Secretary shall set the user fee under this subsection at a rate that the Secretary determines will offset any increase in expenses arising from this section borne by the Department of the Treasury on behalf of commissary stores associated with the use of credit or debit cards for customer purchases, including expenses related to card network use and related transaction processing fees. (3)The Secretary shall deposit funds collected pursuant to a user fee under this subsection in the General Fund of the Treasury. 
(4)Any fee under this subsection is in addition to the uniform surcharge under section 2484(d) of this title. (g)DefinitionsIn this section: 
(1)The term MWR facilities includes— (A)MWR retail facilities, as that term is defined in section 1063(e) of this title; and 
(B)military lodging operated by the Department of Defense for the morale, welfare, and recreation of members of the armed forces. (2)The term Medal of Honor recipient has the meaning given that term in section 1074h(c) of this title. 
(3)The terms veteran, former prisoner of war, and service-connected have the meanings given those terms in section 101 of title 38. (4)The terms caregiver and family caregiver have the meanings given those terms in section in section 1720G(d) of title 38.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:   1065. Use of commissary stores and MWR facilities: certain veterans and caregivers for veterans.. (3)Effective dateSection 1065 of title 10, United States Code, as added by paragraph (1), shall take effect on January 1, 2020. 
(4)Briefing requiredNot later than October 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a briefing on the plan of the Secretary to implement section 1065 of title 10, United States Code, as added by paragraph (1). 622.Technical corrections in calculation and publication of special survivor indemnity allowance cost of living adjustments (a)Months for which adjustment applicableParagraph (2) of section 1450(m) of title 10, United States Code, is amended— 
(1)in subparagraph (I), by striking December and inserting November; and (2)in subparagraph (J), by striking for months during any calendar year after 2018 and inserting for months after November 2018. 
(b)Cost of living adjustmentParagraph (6) of such section is amended— (1)in the paragraph heading, by striking after 2018 and inserting after November 2018; and 
(2)by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:  (A)In generalWhenever retired pay is increased for a month under section 1401a of this title (or any other provision of law), the amount of the allowance payable under paragraph (1) for that month shall also be increased. 
(B)Amount of increaseWith respect to an eligible survivor of a member of the uniformed services, the increase for a month shall be— (i)the amount payable pursuant to paragraph (2) for months during the preceding 12-month period; plus 
(ii)an amount equal to a percentage of the amount determined pursuant to clause (i), which percentage is the percentage by which the retired pay of the member would have increased for the month, as described in subparagraph (A), if the member was alive (and otherwise entitled to such pay). (C)Rounding downThe monthly amount of an allowance payable under this subsection, if not a multiple of $1, shall be rounded to the next lower multiple of $1. 
(D)Public notice on amount of allowance payableWhenever an increase in the amount of the allowance payable under paragraph (1) is made pursuant to this paragraph, the Secretary of Defense shall publish the amount of the allowance so payable by reason of such increase, including the months for which payable.. (c)Effective dateThe amendments made by this section shall take effect on December 1, 2018. 
623.Authority to award damaged personal protective equipment to members separating from the Armed Forces and veterans as mementos of military service 
(a)In generalChapter 152 of title 10, United States Code, is amended by adding at the end the following new section:  2568a.Damaged personal protective equipment: award to members separating from the Armed Forces and veterans (a)In generalThe Secretary of a military department, acting through a disposition service distribution center of the Defense Logistics Agency, may award to a covered individual the demilitarized PPE of that covered individual. The award of PPE under this section shall be without cost to the covered individual. 
(b)DefinitionsIn this section: (1)The term covered individual means— 
(A)a member of the armed forces— (i)under the jurisdiction of the Secretary concerned; and 
(ii)who is separating from the armed forces; or (B)a veteran who was under the jurisdiction of the Secretary concerned while a member of the armed forces. 
(2)The term PPE means personal protective equipment that was damaged in combat or otherwise— (A)during the deployment of a covered individual; and 
(B)after September 11, 2001.. (b)Clerical amendmentThe table of sections at the beginning of chapter 152 of such title is amended by adding at the end the following new item: 
 
 
2568a. Damaged personal protective equipment: award to members separating from the armed forces and veterans.. 
624.Space-available travel on Department of Defense aircraft for veterans with service-connected disabilities rated as total 
(a)In generalSubsection (c) of section 2641b of title 10, United States Code, is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph (4):  (4)Subject to subsection (f), veterans with a permanent service-connected disability rated as total.. 
(b)Conditions and limitationsSuch section is further amended— (1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection (f):  (f)Veterans with service-connected disabilities rated as total (1)Travel may not be provided under this section to a veteran eligible for travel pursuant to subsection (c)(4) in priority over any member eligible for travel under subsection (c)(1) or any dependent of such a member eligible for travel under this section. 
(2)The authority in subsection (c)(4) may not be construed as affecting or in any way imposing on the Department of Defense, any armed force, or any commercial company with which they contract an obligation or expectation that they will retrofit or alter, in any way, military aircraft or commercial aircraft, or related equipment or facilities, used or leased by the Department or such armed force to accommodate passengers provided travel under such authority on account of disability. (3)The authority in subsection (c)(4) may not be construed as preempting the authority of a flight commander to determine who boards the aircraft and any other matters in connection with safe operation of the aircraft.. 
625.Mandatory increase in insurance coverage under Servicemembers’ Group Life Insurance for members deployed to combat theaters of operationSection 1967(a)(3) of title 38, United States Code, is amended— (1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraphs (B), (C), and (D); and 
(2)by adding at the end the following new subparagraph:  (D)In the case of a member who elects under paragraph (2)(A) not to be insured under this section, or who elects under subparagraph (B) to be insured for an amount less than the maximum amount provided under subparagraph (A), and who is deployed to a combat theater of operations the member— 
(i)shall be insured under this subchapter for the maximum amount provided under subparagraph (A) for the period of such deployment; and (ii)upon the end of such deployment— 
(I)shall be insured in the amount elected by the member under subparagraph (B); or (II)shall not be insured, if so elected under paragraph (2)(A).. 
626.Access to military installations for certain surviving spouses and other next of kin of members of the Armed Forces who die while on active duty or certain reserve duty 
(a)Procedures for access of surviving spouses requiredThe Secretary of Defense, acting jointly with the Secretary of Homeland Security, shall establish procedures by which an eligible surviving spouse may obtain unescorted access, as appropriate, to military installations in order to receive benefits to which the eligible surviving spouse may be entitled by law or policy. (b)Procedures for access of next of kin authorized (1)In generalThe Secretary of Defense, acting jointly with the Secretary of Homeland Security, may establish procedures by which the next of kin of a covered member of the Armed Forces, in addition to an eligible surviving spouse, may obtain access to military installations for such purposes and under such conditions as the Secretaries jointly consider appropriate. 
(2)Next of kinIf the Secretaries establish procedures pursuant to paragraph (1), the Secretaries shall jointly specify the individuals who shall constitute next of kin for purposes of such procedures. (c)ConsiderationsAny procedures established under this section shall— 
(1)be applied consistently across the Department of Defense and the Department of Homeland Security, including all components of the Departments; (2)minimize any administrative burden on a surviving spouse or dependent child, including through the elimination of any requirement for a surviving spouse to apply as a personal agent for continued access to military installations in accompaniment of a dependent child; 
(3)take into account measures required to ensure the security of military installations, including purpose and eligibility for access and renewal periodicity; and (4)take into account such other factors as the Secretary of Defense or the Secretary of Homeland Security considers appropriate. 
(d)DeadlineThe procedures required by subsection (a) shall be established by the date that is not later than one year after the date of the enactment of this Act. (e)DefinitionsIn this section: 
(1)The term eligible surviving spouse means an individual who is a surviving spouse of a covered member of the Armed Forces, without regard to whether the individual remarries after the death of the covered member of the Armed Forces. (2)The term covered member of the Armed Forces means a member of the Armed Forces who dies while serving— 
(A)on active duty; or (B)on such reserve duty as the Secretary of Defense and the Secretary of Homeland Security may jointly specify for purposes of this section. 
627.Study and report on development of a single defense resale system 
(a)StudyThe Secretary of Defense shall conduct a study to determine the feasibility of consolidating the military resale entities into a single defense resale system. Such study shall include the following: (1)A financial assessment of consolidation of the military resale entities. 
(2)A business case analysis of consolidation of the military resale entities. (3)Organizational, operational, and business model integration plans for consolidation of the military resale entities. 
(4)Determinations of which back-office processes and systems associated with finance and payment processing technologies the Secretary could convert to common technologies. (b)ReportNot later than January 1, 2019, the Secretary shall submit a report to the congressional defense committees regarding the study under subsection (a). That report shall contain the following: 
(1)Details of the internal and external organizational structures of a consolidated defense resale system. (2)Recommendations of the Secretaries of each of the military departments regarding the plan to consolidate the military resale entities. 
(3)The costs and associated plan for the merger of technologies or implementation of new technology from a third-party provider to standardize financial management and accounting processes of a consolidated defense resale system. (4)Best practices to maximize reductions in costs associated with back-office retail payment processing for a consolidated defense resale system. 
(5)A timeline for converting the Defense Commissary Agency into a non-appropriated fund instrumentality under section 2484(j) of title 10, United States Code. (6)A determination whether the business case analysis supports consolidation of the military resale entities. 
(7)Recommendations of the Secretary for legislation related to consolidation of the military resale entities. (8)Other elements the Secretary determines are necessary for a successful evaluation of a consolidation of the military resale entities. 
(c)Prohibition on use of fundsNone of the amounts authorized to be appropriated or otherwise made available in this Act may be obligated or expended for the purpose of implementing consolidation of the military resale entities until October 1, 2019. (d)Military resale entities definedIn this section the term military resale entities means— 
(1)the Defense Commissary Agency; (2)the Army and Air Force Exchange Service; 
(3)the Navy Exchange; and (4)the Marine Corps Exchange. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Cessation of requirement for mental health assessment of members after redeployment from a contingency operation upon discharge or release from the Armed Forces. 
Sec. 702. Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma. 
Subtitle B—Health Care Administration 
Sec. 711. Improvement of administration of the Defense Health Agency and military medical treatment facilities. 
Sec. 712. Organizational framework of the military healthcare system to support the medical requirements of the combatant commands. 
Sec. 713. Administration of TRICARE dental plans through the Federal Employees Dental and Vision Insurance Program. 
Sec. 714. Streamlining of TRICARE Prime beneficiary referral process. 
Sec. 715. Sharing of information with State prescription drug monitoring programs. 
Sec. 716. Pilot program on opioid management in the military health system. 
Sec. 717. Wounded warrior policy review. 
Sec. 718. Medical simulation technology and live tissue training within the Department of Defense. 
Sec. 719. Improvements to trauma center partnerships. 
Sec. 720. Improvement to notification to Congress of hospitalization of combat-wounded members of the Armed Forces. 
Subtitle C—Reports and Other Matters 
Sec. 731. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 732. Joint forces medical capabilities development and standardization. 
Sec. 733. Inclusion of gambling disorder in health assessments of members of the Armed Forces and related research efforts. 
Sec. 734. Report on requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life. 
Sec. 735. Pilot program on earning by special operations forces medics of credit toward a physician assistant degree. 
Sec. 736. Strategic medical research plan. 
Sec. 737. Comptroller General of the United States review of Defense Health Agency oversight of transition between managed care support contractors for the TRICARE program. 
Sec. 738. Comptroller General study on availability of long-term care options for veterans from Department of Veterans Affairs. 
Sec. 739. Increase in number of appointed members of the Henry M. Jackson Foundation for the Advancement of Military Medicine. 
ATRICARE and Other Health Care Benefits 
701.Cessation of requirement for mental health assessment of members after redeployment from a contingency operation upon discharge or release from the Armed ForcesSection 1074m of title 10, United States Code, is amended— (1)in subsection (a)(1)(C), by striking Once and inserting Subject to subsection (d), once; and 
(2)in subsection (d), by striking subsection (a)(1)(D) and inserting subparagraph (C) or (D) of subsection (a)(1). 702.Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma (a)In generalThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using intensive outpatient programs to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions. 
(b)Discharge through partnershipsThe pilot program authorized by subsection (a) shall be carried out through partnerships with public, private, and non-profit health care organizations, universities, and institutions that— (1)provide health care to members of the Armed Forces; 
(2)provide evidence-based treatment for psychological and neurological conditions that are common among members of the Armed Forces, including post-traumatic stress disorder, traumatic brain injury, substance abuse, and depression; (3)provide health care, support, and other benefits to family members of members of the Armed Forces; and 
(4)provide health care under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code). (c)Program activitiesEach organization or institution that participates in a partnership under the pilot program authorized by subsection (a) shall— 
(1)carry out intensive outpatient programs of short duration to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions; (2)use evidence-based and evidence-informed treatment strategies in carrying out such programs; 
(3)share clinical and outreach best practices with other organizations and institutions participating in the pilot program; and (4)annually assess outcomes for members of the Armed Forces individually and among the organizations and institutions participating in the pilot program with respect to the treatment of conditions described in paragraph (1). 
(d)Evaluation metricsBefore commencement of the pilot program, the Secretary shall establish metrics to be used to evaluate the effectiveness of the pilot program and the activities under the pilot program. (e)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program authorized by subsection (a). The report shall include a description of the pilot program and such other matters on the pilot program as the Secretary considers appropriate. 
(2)Final reportNot later than 180 days after the cessation of the pilot program under subsection (f), the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report on the pilot program. The report shall include the following: (A)A description of the pilot program, including the partnerships under the pilot program as described in subsection (b). 
(B)An assessment of the effectiveness of the pilot program and the activities under the pilot program. (C)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extension or making permanent the authority for the pilot program. 
(f)TerminationThe Secretary may not carry out the pilot program authorized by subsection (a) after the date that is three years after the date of the enactment of this Act. BHealth Care Administration 711.Improvement of administration of the Defense Health Agency and military medical treatment facilities (a)Administration of facilities by Director of Defense Health Agency (1)In generalSubsection (a) of section 1073c of title 10, United States Code, is amended— 
(A)in paragraph (1), by striking Beginning October 1, 2018, and inserting In accordance with paragraph (4), by not later than September 30, 2021,; (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (5), respectively; 
(C)by inserting after paragraph (1) the following new paragraph (2):  (2)In addition to the responsibilities set forth in paragraph (1), the Director of the Defense Health Agency shall, commencing when the Director begins to exercise responsibilities under that paragraph, have the authority— 
(A)to direct, control, and serve as the primary rater of the performance of commanders or directors of military medical treatment facilities; (B)to direct and control any intermediary organizations between the Defense Health Agency and military medical treatment facilities; 
(C)to determine the scope of medical care provided at each military medical treatment facility to meet the military personnel readiness requirements of the senior military operational commander of the military installation; (D)to determine total workforce requirements at each military medical treatment facility; 
(E)to direct joint manning at military medical treatment facilities and intermediary organizations; (F)to address personnel staffing shortages at military medical treatment facilities; and 
(G)to select among service nominations for commanders or directors of military medical treatment facilities.;  (D)by inserting after paragraph (3), as redesignated by subparagraph (B), the following new paragraph (4): 
 
(4)The Secretary of Defense shall establish a timeline to ensure that each Secretary of a military department transitions the administration of military medical treatment facilities from such Secretary to the Director of the Defense Health Agency pursuant to paragraph (1) by the date specified in such paragraph.; and (E)in paragraph (5), as so redesignated, by striking subsection (a) and inserting paragraphs (1) and (2). 
(2)Combat support responsibilitiesSubsection (d)(2) of such section is amended by adding at the end the following new subparagraph:  (C)Ensuring that the Defense Health Agency meets the military medical readiness requirements of the senior military operational commanders of the military installations.. 
(3)Limitation on closures and downsizings in connection with transition of administrationIn carrying out the transition of responsibility for the administration of military medical treatment facilities pursuant to subsection (a) of section 1073c of title 10, United States Code (as amended by paragraph (1)), and in addition to any other applicable requirements under section 1073d of that title, the Secretary of Defense may not close any military medical treatment facility, or downsize any medical center, hospital, or ambulatory care center (as specified in section 1073d of that title), that addresses the medical needs of beneficiaries and the community in the vicinity of such facility, center, hospital, or care center until the Secretary submits to the congressional defense committees a report setting forth the following: (A)A description of the methodology and criteria to be used by the Secretary to make decisions to close any military medical treatment facility, or to downsize any medical center, hospital, or ambulatory care center, in connection with the transition, including input from the military department concerned. 
(B)A requirement that no closure of a military medical treatment facility, or downsizing of a medical center, hospital, or ambulatory care center, in connection with the transition will occur until 90 days after the date on which Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a report on the closure or downsizing. (b)Additional Defense Health Agency organizations (1)In generalSection 1073c of such title is further amended— 
(A)by redesignating subsection (e) as subsection (f); and (B)by inserting after subsection (d) the following new subsection (e): 
 
(e)Additional DHA organizationsNot later than September 30, 2022, the Secretary of Defense shall, acting though the Director of the Defense Health Agency, establish within the Defense Health Agency the following: (1)A subordinate organization, to be called the Defense Health Agency Research and Development— 
(A)led, at the election of the Director, by a director or commander (to be called the Director or Commander of Defense Health Agency Research and Development); (B)comprised of the Army Medical Research and Materiel Command and such other medical research organizations and activities of the armed forces as the Secretary considers appropriate; and 
(C)responsible for coordinating funding for Defense Health Program Research, Development, Test, and Evaluation, the Congressionally Directed Medical Research Program, and related Department of Defense medical research. (2)A subordinate organization, to be called the Defense Health Agency Public Health— 
(A)led, at the election of the Director, by a director or commander (to be called the Director or Commander of Defense Health Agency Public Health); and (B)comprised of the Army Public Health Command, the Navy–Marine Corps Public Health Command, Air Force public health programs, and any other related defense health activities that the Secretary considers appropriate, including overseas laboratories focused on preventive medicine, environmental health, and similar matters.. 
(2)Report on feasibility of further additional organization in DHANot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on a study, conducted by the Secretary for purposes of the report, of the feasibility of establishing with the Defense Health Agency a subordinate organization, to be called the Defense Health Agency Education and Training, to be led by the President of the Uniformed Services University of the Health Sciences and to be comprised of the current Medical Education and Training Campus, the Uniformed Services University of the Health Sciences, the medical education and training commands of the Armed Forces, and such other elements, facilities, and commands of the Department of Defense as the Secretary considers appropriate. (c)Report on feasibility of superseding organization for DHA (1)Report requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on a study, conducted by the Secretary for purposes of the report, of the feasibility of establishing a command, to be called the Defense Health Command, as a superseding organization to the Defense Health Agency. 
(2)ElementsIf the Secretary determines in the report under paragraph (1) that a command as a superseding organization to the Defense Health Agency is feasible, the report shall include the following: (A)A description of the required responsibilities of the commander of the command. 
(B)A description of any current organizations that support the Defense Health Agency to be included in the command. (C)A description of any authorities required for the leadership and direction of the command. 
(D)Any other matters in the connection with the establishment, operations, and activities of the command that the Secretary considers appropriate.  712.Organizational framework of the military healthcare system to support the medical requirements of the combatant commands (a)Organizational framework required (1)In generalThe Secretary of Defense shall, acting through the Director of the Defense Health Agency, implement an organizational framework for the military healthcare system that most effectively implements chapter 55 of title 10, United States Code, in a manner that maximizes interoperability and fully integrates medical capabilities of the Armed Forces in order to enhance joint military medical operations in support of requirements of the combatant commands. 
(2)Compliance with certain requirementsThe organizational framework, as implemented, shall comply with all requirements of section 1073c of title 10, United States Code, except for the implementation date specified in subsection (a) of such section. (b)Defense health regions in CONUSThe organizational framework required by subsection (a) shall meet the requirements as follows: 
(1)Defense health regionsThere shall be not more than two defense health regions in the continental United States. (2)LeadersEach region under paragraph (1) shall be led by a commander or director who is a member of the Armed Forces serving in a grade not higher than major general or rear admiral, and who— 
(A)shall be selected by the Director of the Defense Health Agency from among members of the Armed Forces recommended by the Secretaries of the military departments for service in such position; and (B)shall be under the authority, direction, and control of the Director while serving in such position. 
(c)Defense health regions OCONUSThe organizational framework required by subsection (a) shall provide for the establishment of not more than two defense health regions outside the continental United States in order— (1)to enhance joint military medical operations in support of the requirements of the combatant commands in such region or regions, with a specific focus on current and future contingency and operational plans; 
(2)to ensure the provision of high-quality healthcare services to beneficiaries; and (3)to improve the interoperability of healthcare delivery systems in the defense health regions (whether under this subsection, subsection (b), or both). 
(d)Planning and coordination 
(1)Sustainment of clinical competencies and staffingThe Director of the Defense Health Agency shall— (A)provide in each defense health region under this section healthcare delivery venues for uniformed medical and dental personnel to obtain operational clinical competencies; and 
(B)coordinate with the military departments to ensure that staffing at military medical treatment facilities in each region supports readiness requirements for members of the Armed Forces and military medical personnel. (2)Oversight and allocation of resources (A)In generalThe Director shall, consistent with section 193 of title 10, United States Code, coordinate with the Chairman of the Joint Chiefs of Staff, through the Joint Staff Surgeon, to conduct oversight and direct resources to support requirements related to readiness and operational medicine support that are validated by the Joint Staff. 
(B)Supply and demand for medical servicesBased on operational medical force readiness requirements of the combatant commands validated by the Joint Staff, the Director shall— (i)validate supply and demand requirements for medical and dental services at each military medical treatment facility; 
(ii)in coordination with the Surgeons General of the Armed Forces, provide currency workload for uniformed medical and dental personnel at each such facility to maintain skills proficiency; and (iii)if workload is insufficient to meet requirements, identify alternative training and clinical practice sites for uniformed medical and dental personnel, and establish military-civilian training partnerships, to provide such workload. 
(e)Additional duties of Surgeons General of the Armed Forces 
(1)In generalThe Surgeons General of the Armed Forces shall have the duties as follows: (A)To assign uniformed medical and dental personnel of the military department concerned to military medical treatment facilities for training activities specific to such military department and for operational and training missions, during which assignment such personnel shall be under the operational control of the commander or director of the military medical treatment facility concerned, subject to the authority, direction, and control of the Director of the Defense Health Agency. 
(B)To ensure the readiness for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned. (C)To provide logistical support for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned. 
(D)To oversee mobilization and demobilization in connection with the operational deployment of medical and dental personnel of the Armed Force or Armed Forces concerned. (E)To carry out operational medical and dental force development for the military department concerned. 
(F)In coordination with the Secretary concerned, to ensure that the operational medical force readiness organizations of the Armed Forces support the medical and dental readiness responsibilities of the Director. (G)To develop operational medical capabilities required to support the warfighter, and to develop policy relating to such capabilities. 
(H)To provide health professionals to serve in leadership positions across the military healthcare system. (2)Medical force requirements of the combatant commandsThe Surgeon General of each Armed Force shall, on behalf of the Secretary concerned, ensure that the uniformed medical and dental personnel serving in such Armed Force receive training and clinical practice opportunities necessary to ensure that such personnel are capable of meeting the operational medical force requirements of the combatant commands applicable to such personnel. Such training and practice opportunities shall be provided through programs and activities of the Defense Health Agency and by such other mechanisms as the Secretary of Defense shall designate for purposes of this paragraph. 
(3)Construction of dutiesThe duties of a Surgeon General of the Armed Forces under this subsection are in addition to the duties of such Surgeon General under section 3036, 5137, or 8036 of title 10, United States Code, as applicable. (f)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that sets forth the following: 
(1)A description of the organizational structure of the office of each Surgeon General of the Armed Forces, and of any subordinate organizations of the Armed Forces that will support the functions and responsibilities of a Surgeon General of the Armed Forces. (2)The manning documents for staffing in support of the organizational structures described pursuant to paragraph (1), including manning levels before and after such organizational structures are implemented. 
(3)Such recommendations for legislative or administrative action as the Secretary considers appropriate in connection with the implementation of such organizational structures and, in particular, to avoid duplication of functions and tasks between the organizations in such organizational structures and the Defense Health Agency.  713.Administration of TRICARE dental plans through the Federal Employees Dental and Vision Insurance Program (a)Eligibility of additional beneficiaries under Federal Employees Dental and Vision Insurance ProgramSection 8951(8) of title 5, United States Code, is amended by striking 1076c and inserting 1076a or 1076c. 
(b)Administration of TRICARE dental plansSubsection (b) of section 1076a of title 10, United States Code, is amended to read as follows:  (b)Administration of plansThe plans established under this section shall be administered by the Secretary of Defense through an agreement with the Director of the Office of Personnel Management to allow persons described in subsection (a) to enroll in an insurance plan under chapter 89A of title 5, in accordance with terms prescribed by the Secretary, including terms, to the extent practical, as defined by the Director through regulation, consistent with subsection (d) and, to the extent practicable in relation to such chapter 89A, other provisions of this section.. 
(c)ApplicabilityThe amendments made by this section shall apply with respect to the first contract year for chapter 89A of title 5, United States Code, that begins on or after January 1, 2022. (d)TransitionTo ensure a successful transition pursuant to the amendments made by this section in the administration of the TRICARE dental plans under section 1076a of title 10, United States Code, the Secretary of Defense shall ensure that the contractor for such plans provides claims information under such plans to carriers providing dental coverage under chapter 89A of title 5, United States Code, after the transition. 
(e)Report 
(1)In generalNot later than January 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the transition in the administration of the TRICARE dental insurance plan for retirees from administration by the Department of Defense as the TRICARE Retiree Dental Plan to administration by the Office of Personnel Management as part of the Federal Employees Dental and Vision Insurance Program. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of lessons learned from the transition of the administration of the TRICARE dental insurance plan for retirees from administration by the Department as the TRICARE Retiree Dental Plan to administration by the Office of Personnel Management as part of the Federal Employees Dental and Vision Insurance Program. (B)An assessment of the effectiveness of the transition. 
(C)A timeline for the implementation plan for the transition of the administration of the TRICARE dental plans under section 1076a of title 10, United States Code, to administration as part of the Federal Employees Dental and Vision Insurance Program pursuant to the amendments made by this section. 714.Streamlining of TRICARE Prime beneficiary referral process (a)In generalThe Secretary of Defense shall streamline the process under section 1095f of title 10, United States Code, by which beneficiaries enrolled in TRICARE Prime are referred to the civilian provider network for inpatient or outpatient care under the TRICARE program. 
(b)ObjectivesIn carrying out the requirement in subsection (a), the Secretary shall meet the following objectives: (1)The referral process shall model best industry practices for referrals from primary care managers to specialty care providers. 
(2)The process shall limit administrative requirements for enrolled beneficiaries. (3)Beneficiary preferences for communications relating to appointment referrals using state-of-the-art information technology shall be used to expedite the process. 
(4)There shall be effective and efficient processes to determine the availability of appointments at military medical treatment facilities and, when unavailable, to make prompt referrals to network providers under the TRICARE program. (c)Deadline for implementationThe requirement in subsection (a) shall be implemented for referrals under TRICARE Prime in calendar year 2019. 
(d)Evaluation and improvementAfter 2019, the Secretary shall— (1)evaluate the referral process described in subsection (a) not less often than annually; and 
(2)make appropriate improvements to the process in light of such evaluations. (e)DefinitionsIn this section, the terms TRICARE program and TRICARE Prime have the meaning given such terms in section 1072 of title 10, United States Code.  
715.Sharing of information with State prescription drug monitoring programs 
(a)In generalSection 1074g of title 10, United States Code, is amended— (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following new subsection (g):  (g)Sharing of information with State prescription drug monitoring programs (1)The Secretary of Defense shall establish and maintain a program (to be known as the Military Health System Prescription Drug Monitoring Program) in accordance with this subsection. The program shall include a special emphasis on drugs provided through facilities of the uniformed services. 
(2)The program shall be— (A)comparable to prescription drug monitoring programs operated by States, including such programs approved by the Secretary of Health and Human Services under section 399O of the Public Health Service Act (42 U.S.C. 280g–3); and 
(B)applicable to designated controlled substance prescriptions under the pharmacy benefits program. (3) (A)The Secretary shall establish appropriate procedures for the bi-directional sharing of patient-specific information regarding prescriptions for designated controlled substances between the program and State prescription drug monitoring programs. 
(B)The purpose of sharing of information under this paragraph shall be to prevent misuse and diversion of opioid medications and other designated controlled substances. (C)Any disclosure of patient-specific information by the Secretary under this paragraph is an authorized disclosure for purposes of the health information privacy regulations promulgated under the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191). 
(4) 
(A)Any procedures developed pursuant to paragraph (3)(A) shall include appropriate safeguards, as determined by the Secretary, concerning cyber security of Department of Defense systems and operational security of Department personnel. (B)To the extent the Secretary considers appropriate, the program may be treated as comparable to a State program for purposes of bi-directional sharing of controlled substance prescription information. 
(5)For purposes of this subsection, any reference to a program operated by a State includes any program operated by a county, municipality, or other subdivision within that State.. (b)Conforming amendmentSection 1079(q) of such title is amended by striking section 1074g(g) and inserting section 1074g(h).  
716.Pilot program on opioid management in the military health system 
(a)Pilot program 
(1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Director of the Defense Health Agency shall implement a comprehensive pilot program to assess the feasability and advisability of mechanisms to minimize early exposure of beneficiaries under the TRICARE program to opioids and to prevent the progression of beneficiaries to misuse or abuse of opioid medications. (2)Opioid safety across continuum of careThe pilot program shall include elements to maximize opioid safety across the entire continuum of care consisting of patient, physician or dentist, and pharmacist. 
(b)Elements of pilot programThe pilot program shall include the following: (1)Identification of potential misuse or abuse of opioid medications in pharmacies of military treatment facilities, retail network pharmacies, and the home delivery pharmacy, and the transmission of alerts regarding such potential misuse or abuse of opioids to prescribing physicians and dentists. 
(2)Direct engagement with, education for, and management of beneficiaries under the TRICARE program to help such beneficiaries avoid misuse or abuse of opioid medications. (3)Proactive outreach by specialist pharmacists to beneficiaries under the TRICARE program when identifying potential misuse or abuse of opioid medications. 
(4)Monitoring of beneficiaries under the TRICARE program through the use of predictive analytics to identify the potential for opioid abuse and addiction before beneficiaries begin an opioid prescription. (5)Detection of fraud, waste, and abuse in connection with opioids. 
(c)Duration 
(1)In generalExcept as provided in paragraph (2), the Director shall carry out the pilot program for a period of not more than three years. (2)ExpansionThe Director may carry out the pilot program on a permanent basis if the Director determines that the mechanisms under the pilot program successfully reduce early opioid exposure in beneficiaries under the TRICARE program and prevent the progression of beneficiaries to misuse or abuse of opioid medications. 
(d)Report 
(1)In generalNot later than 180 days before completion of the pilot program, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the pilot program, including outcome measures developed to determine the overall effectiveness of the mechanisms under the pilot program. (B)A description of the ability of the mechanisms under the pilot program to identify misuse and abuse of opioid medications among beneficiaries under the TRICARE program in each pharmacy venue of the pharmacy program of the military health system. 
(C)A description of the impact of the use of predictive analytics to monitor beneficiaries under the TRICARE program in order to identify the potential for opioid abuse and addiction before beneficiaries begin an opioid prescription. (D)A description of any reduction in the misuse or abuse of opioid medications among beneficiaries under the TRICARE program as a result of the pilot program. 
(e)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.  717.Wounded warrior policy review (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update policies and procedures relating to the care and management of recovering service members. In conducting such review, the Secretary shall consider best practices— 
(1)in the care of recovering service members; (2)in the administrative management relating to such care; 
(3)to carry out applicable provisions of Federal law; and (4)recommended by the Comptroller General of the United States in the report titled Army Needs to Improve Oversight of Warrior Transition Units. 
(b)Scope of policyIn carrying out subsection (a), the Secretary shall update policies of the Department of Defense with respect to each of the following: (1)The case management coordination of members of the Armed Forces between the military departments and the military medical treatment facilities administered by the Director of the Defense Health Agency pursuant to section 1073c of title 10, United States Code, including with respect to the coordination of— 
(A)appointments; (B)rehabilitative services; 
(C)recuperation in an outpatient status; (D)contract care provided by a private health care provider outside of a military medical treatment facility; 
(E)the disability evaluation system; and (F)other administrative functions relating to the military department. 
(2)The transition of a member of the Armed Forces who is retired under chapter 61 of title 10, United States Code, from receiving treatment furnished by the Secretary of Defense to treatment furnished by the Secretary of Veterans Affairs. (3)Facility standards related to lodging and accommodations for recovering service members and the family members and non-medical attendants of recovering service members. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense and Secretaries of the military departments shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review conducted under subsection (a), including a description of the policies updated pursuant to subsection (b). (d)DefinitionsIn this section, the terms disability evaluation system, outpatient status, and recovering service members have the meaning given those terms in section 1602 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note).  
718.Medical simulation technology and live tissue training within the Department of Defense 
(a)In general 
(1)Use of simulation technologyExcept as provided by paragraph (2), the Secretary of Defense shall use medical simulation technology, to the maximum extent practicable, before the use of live tissue training to train medical professionals and combat medics of the Department of Defense. (2)DeterminationThe use of live tissue training within the Department of Defense may be used as determined necessary by the medical chain of command. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate on the use and benefit of medical simulation technology and live tissue training within the Department of Defense to train medical professionals, combat medics, and members of the Special Operations Forces. (c)ElementsThe briefing under subsection (b) shall include the following: 
(1)A discussion of the benefits and needs of both medical simulation technology and live tissue training. (2)Ways and means to enhance and advance the use of simulation technologies in training. 
(3)An assessment of current medical simulation technology requirements, gaps, and limitations. (4)An overview of Department of Defense medical training programs, as of the date of the briefing, that use live tissue training and medical simulation technologies. 
(5)Any other matters the Secretary determines appropriate.  719.Improvements to trauma center partnershipsSection 708(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note) is amended— 
(1)in paragraph (1), by striking large metropolitan teaching hospitals that have level I civilian; (2)in paragraph (2)— 
(A)by striking with civilian academic medical centers and large metropolitan teaching hospitals; and (B)by striking the trauma centers of the medical centers and hospitals and inserting trauma centers; and 
(3)in paragraph (3), by striking large metropolitan teaching hospitals and inserting trauma centers.  720.Improvement to notification to Congress of hospitalization of combat-wounded members of the Armed ForcesSection 1074l(a) of title 10, United States Code, is amended by striking admitted to a military treatment facility within the United States and inserting admitted to any military medical treatment facility. 
CReports and Other Matters 
731.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as most recently amended by section 719 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1440), is further amended by striking September 30, 2019 and inserting September 30, 2020.  732.Joint forces medical capabilities development and standardization (a)Process requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff, develop a process to establish required joint force medical capabilities for members of the Armed Forces that meet the operational planning requirements of the combatant commands. 
(b)Process elementsThe process developed under subsection (a) shall include the following: (1)A joint medical estimate to determine the medical requirements for treating members of the Armed Forces who are wounded, ill, or injured during military operations, including with respect to environmental health and force health protection. 
(2)A process to review and revise military health related mission essential tasks in order to ensure that such tasks are aligned with health professional knowledge, skills, and abilities. (3)A process to standardize the interoperability of medical equipment and capabilities to support the joint force. 
(c)ReportNot later than June 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the process developed under subsection (a).  733.Inclusion of gambling disorder in health assessments of members of the Armed Forces and related research efforts (a)Inclusion in next Annual Periodic Health AssessmentsThe Secretary of Defense shall incorporate medical screening questions specific to gambling disorder into the Annual Periodic Health Assessments of members of the Armed Forces conducted by the Department of Defense during the one-year period beginning 180 days after the date of the enactment of this Act. 
(b)Inclusion in certain surveysThe Secretary shall incorporate into ongoing research efforts of the Department questions on gambling disorder, as appropriate, including by restoring such questions to the following: (1)The first Health Related Behaviors Survey of Active Duty Military Personnel conducted after the date of the enactment of this Act. 
(2)The first Health Related Behaviors Survey of Reserve Component Personnel conducted after that date. (c)ReportsNot later than one year after the date of the completion of the assessment referred to in subsection (a), and of each survey referred to in subsection (b), as modified pursuant to this section, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings of the assessment or survey in connection with the prevalence of gambling disorder among members of the Armed Forces.  
734.Report on requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Health and Human Services, and the Commissioner of Social Security shall jointly submit to the Committees on Armed Services of the House of Representatives and the Senate, the Committee on Ways and Means of the House of Representatives, and the Committee on Finance of the Senate a report on the findings of a study, conducted by the Secretaries for purposes of the report, on the requirement that a covered individual enroll in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) in order to be eligible for TRICARE for Life. (b)Matters includedThe study under subsection (a) shall include the following: 
(1)An analysis of whether the requirement described in such subsection affects covered individuals from returning to work. (2)The number of individuals who— 
(A)are retired from the Armed Forces under chapter 61 of title 10, United States Code; (B)are entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to receiving benefits for 24 months as described in subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)); and 
(C)because of such entitlement, are no longer enrolled in TRICARE Standard, TRICARE Prime, TRICARE Extra, or TRICARE Select. (3)The number of covered individuals who would potentially enroll in TRICARE for Life but not enroll in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) if able. 
(c)DefinitionsIn this section: (1)The term covered individual means an individual— 
(A)who is under 65 years of age; (B)who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)); 
(C)whose entitlement to a benefit described in subparagraph (A) of such section has terminated due to performance of substantial gainful activity; and (D)who is retired under chapter 61 of title 10, United States Code. 
(2)The terms TRICARE for Life, TRICARE Extra, TRICARE Standard, TRICARE Select, and TRICARE Prime have the meanings given those terms in section 1072 of title 10, United States Code.  735.Pilot program on earning by special operations forces medics of credit toward a physician assistant degree (a)In generalThe Assistant Secretary of Defense for Health Affairs may conduct a pilot program to assess the feasibility and advisability of partnerships between special operations forces and institutions of higher education, and health care systems if determined appropriate by the Assistant Secretary for purposes of the pilot program, through which special operations forces medics earn credit toward the master’s degree of physician assistant for military operational work and training performed by the medics. 
(b)DurationThe Assistant Secretary shall conduct the pilot program for a period not to exceed five years. (c)Clinical trainingPartnerships under subsection (a) shall permit medics participating in the pilot program to conduct clinical training at medical facilities of the Department of Defense and the civilian sector. 
(d)EvaluationThe evaluation of work and training performed by medics for which credits are earned under the pilot program shall comply with civilian clinical evaluation standards applicable to the awarding of the master’s degree of physician assistant. (e)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program that shall include the following: 
(A)A comprehensive framework for the military education to be provided to special operations forces medics under the pilot program, including courses of instruction at institutions of higher education and any health care systems participating in the pilot program. (B)Metrics to be used to assess the effectiveness of the pilot program. 
(C)A description of the mechanisms to be used by the Department, medics, or both to cover the costs of education received by medics under the pilot program through institutions of higher education or health care systems, including payment by the Department in return for a military service commitment, tuition or other educational assistance by the Department, use by medics of post-9/11 educational assistance available through the Department of Veterans Affairs, and any other mechanisms the Secretary considers appropriate for purposes of the pilot program. (2)Final reportNot later than 180 days after completion of the pilot program, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a final report on the pilot program. The report shall include the following: 
(A)An evaluation of the pilot program using the metrics of assessment set forth pursuant to paragraph (1)(B). (B)An assessment of the utility of the funding mechanisms set forth pursuant to paragraph (1)(C). 
(C)An assessment of the effects of the pilot program on recruitment and retention of medics for special operations forces. (D)An assessment of the feasibility and advisability of extending one or more authorities for joint professional military education under chapter 107 of title 10, United States Code, to warrant officers or enlisted personnel, and if the Secretary considers the extension of any such authorities feasible and advisable, recommendations for legislative or administrative action to so extend such authorities. 
(f)Construction of authoritiesNothing in this section may be construed to— (1)authorize an officer or employee of the Federal Government to create, endorse, or otherwise incentivize a particular curriculum or degree track; or 
(2)require, direct, review, or control a State or educational institution, or the instructional content, curriculum, and related activities of a State or educational institution.  736.Strategic medical research plan (a)PlanNot later than 30 days after the date on which the budget of the President for fiscal year 2020 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall submit to the congressional defense committees a comprehensive strategic medical research plan. 
(b)Matters includedThe plan under subsection (a) shall include the following: (1)A description of all medical research focus areas of the Department of Defense and a description of the coordination process to ensure the focus areas are linked to military readiness, joint force requirements, and relevance to individuals eligible for care at military medical treatment facilities or through the TRICARE program. 
(2)A description of the medical research projects funded under the Defense Health Program account and the projects under the Congressional Directed Medical Research Program. (3)A description of the process to ensure synergy across the military medical research community in order to address gaps in military medical research, minimize duplication of research, and promote collaboration within research focus areas. 
(4)A description of the efforts of the Secretary to coordinate with other departments and agencies of the Federal Government to increase awareness of complementary medical research efforts that are being carried out through the Federal Government.  737.Comptroller General of the United States review of Defense Health Agency oversight of transition between managed care support contractors for the TRICARE program (a)Briefing and report on current transition (1)In generalThe Comptroller General of the United States shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing and a report on a review by the Comptroller General of the oversight conducted by the Defense Health Agency with respect to the current transition between managed care support contractors for the TRICARE program. The briefing shall be provided by not later than July 1, 2019. 
(2)ElementsThe briefing and report under paragraph (1) shall each include the following: (A)A description and assessment of the extent to which the Defense Health Agency provided guidance and oversight to the outgoing and incoming managed care support contractors for the TRICARE program during the transition described in paragraph (1) and before the start of health care delivery by the incoming contractor. 
(B)A description and assessment of any issues with health care delivery under the TRICARE program as a result of or in connection with the transition, and, with respect to such issues— (i)the effect, if any, of the guidance and oversight provided by the Defense Health Agency during the transition on such issues; and 
(ii)the solutions developed by the Defense Health Agency for remediating any deficiencies in managed care support for the TRICARE program in connection with such issues. (C)A description and assessment of the extent to which the Defense Health Agency has reviewed any lessons learned from past transitions between managed care support contractors for the TRICARE program, and incorporated such lessons into the transition. 
(D)A review of the Department of Defense briefing provided in accordance with the provisions of the Report of the Committee on Armed Services of the House of Representatives to Accompany H.R. 5515 (115th Congress; House Report 115–676) on TRICARE Managed Care Support Contractor Reporting. (b)Report on future transitionsNot later than 270 days after the completion of any future transition between managed care support contractors for the TRICARE program, the Comptroller General shall submit to the committees of Congress referred to in subsection (a)(1) a report on a review by the Comptroller General of the oversight conducted by the Defense Health Agency with respect to such transition. The report shall include each description and assessment specified in subparagraphs (A) through (C) of subsection (a)(2) with respect to such transition. 
(c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.  738.Comptroller General study on availability of long-term care options for veterans from Department of Veterans Affairs (a)In generalThe Comptroller General of the United States shall conduct a study on the availability of long-term care options from the Department of Veterans Affairs for veterans with combat-related disabilities, including veterans who served in the Armed Forces after September 11, 2001. 
(b)ElementsThe study required by subsection (a) shall— (1)determine the potential demand for long-term care by veterans eligible for health care from the Department; 
(2)determine the capacity of the Department for providing all four levels of long-term care, which are independent living, assisted living, nursing home care, and memory care; (3)identify the number of veterans with combat-related disabilities who require a personal care assistant and which facilities of the Department provide this service; and 
(4)examine the value of long-term care benefits provided by the Department, including personal care assistant services, to identify the potential elements of a pilot program that affords aging veterans the choice of receiving long-term care benefits at nonprofit continuing care retirement communities. (c)ReportNot later than January 1, 2020, the Comptroller General shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate and the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under this section. 
739.Increase in number of appointed members of the Henry M. Jackson Foundation for the Advancement of Military MedicineSection 178(c)(1)(C) of title 10, United States Code, is amended by striking four members and inserting six members. VIIIAcquisition Policy, Acquisition Management, and Related Matters  Sec. 800. Effective dates; coordination of amendments. Subtitle A—Streamlining of Defense Acquisition Statutes and Regulations Part I—Consolidation of Defense Acquisition Statutes in New Part V of Subtitle A of Title 10, United States Code Sec. 801. Framework for new part V of subtitle A. Part II—Redesignation of Sections and Chapters of Subtitles B, C, and D to Provide Room for New Part V of Subtitle A Sec. 806. Redesignation of sections and chapters of subtitle D of title 10, United States Code—Air Force. Sec. 807. Redesignation of sections and chapters of subtitle C of title 10, United States Code—Navy and Marine Corps. Sec. 808. Redesignation of sections and chapters of subtitle B of title 10, United States Code—Army. Sec. 809. Cross references to redesignated sections and chapters. Part III—Repeals of Certain Provisions of Defense Acquisition Law Sec. 811. Amendment to and repeal of statutory requirements for certain positions or offices in the Department of Defense. Sec. 812. Repeal of certain defense acquisition laws. Sec. 813. Repeal of certain Department of Defense reporting requirements. Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 816. Modification of limitations on single source task or delivery order contracts. Sec. 817. Preliminary cost analysis requirement for exercise of multiyear contract authority. Sec. 818. Revision of requirement to submit information on services contracts to Congress. Sec. 819. Data collection and inventory for services contracts. Sec. 820. Report on clarification of services contracting definitions. Sec. 821. Increase in micro-purchase threshold applicable to Department of Defense. Sec. 822. Department of Defense contracting dispute matters. Sec. 823. Inclusion of best available information regarding past performance of subcontractors and joint venture partners. Sec. 824. Subcontracting price and approved purchasing systems. Sec. 825. Modification of criteria for waivers of requirement for certified cost and price data. Subtitle C—Provisions Relating to Major Defense Acquisition Programs Sec. 831. Revisions in authority relating to program cost targets and fielding targets for major defense acquisition programs. Sec. 832. Implementation of recommendations of the Independent Study on Consideration of Sustainment in Weapons Systems Life Cycle. Sec. 833. Comptroller General assessment of acquisition programs and related initiatives. Subtitle D—Provisions Relating to Commercial Items Sec. 836. Revision of definition of commercial item for purposes of Federal acquisition statutes. Sec. 837. Limitation on applicability to Department of Defense commercial contracts of certain provisions of law. Sec. 838. Modifications to procurement through commercial e-commerce portals. Sec. 839. Review of Federal acquisition regulations on commercial products, commercial services, and commercially available off-the-shelf items. Subtitle E—Industrial Base Matters Sec. 841. Report on limited sourcing of specific components for Naval vessels. Sec. 842. Removal of national interest determination requirements for certain entities. Sec. 843. Pilot program to test machine-vision technologies to determine the authenticity and security of microelectronic parts in weapon systems. Sec. 844. Limitation on certain procurements application process. Sec. 845. Report on defense electronics industrial base. Sec. 846. Support for defense manufacturing communities to support the defense industrial base. Sec. 847. Limitation on procurement of certain items for T–AO–205 program. Subtitle F—Small Business Matters Sec. 851. Department of Defense small business strategy. Sec. 852. Prompt payments of small business contractors. Sec. 853. Increased participation in the Small Business Administration microloan program. Sec. 854. Amendments to Small Business Innovation Research Program and Small Business Technology Transfer Program. Sec. 855. Construction contract administration. Sec. 856. Comptroller General study of impact of broadband speed and price on small businesses. Sec. 857. Consolidated budget display for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer Program. Sec. 858. Funding for procurement technical assistance program. Sec. 859. Authorization for payment of certain costs relating to procurement technical assistance centers. Sec. 860. Commercialization Assistance Pilot Program. Sec. 861. Puerto Rico businesses. Sec. 862. Opportunities for employee-owned business concerns through Small Business Administration loan programs. Subtitle G—Provisions Related to Software and Technical Data Matters Sec. 865. Validation of proprietary and technical data. Sec. 866. Continuation of technical data rights during challenges. Sec. 867. Requirement for negotiation of technical data price before sustainment of major weapon systems. Sec. 868. Implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems. Sec. 869. Implementation of pilot program to use agile or iterative development methods required under section 873 of the National Defense Authorization Act for Fiscal Year 2018. Sec. 870. Report on requiring access to digital technical data in future acquisitions of combat, combat service, and combat support systems. Subtitle H—Other Matters Sec. 871. Prohibition on acquisition of sensitive materials from non-allied foreign nations. Sec. 872. Extension of prohibition on providing funds to the enemy. Sec. 873. Data, policy, and reporting on the use of other transactions. Sec. 874. Standardization of formatting and public accessibility of Department of Defense reports to Congress. Sec. 875. Promotion of the use of Government-wide and other interagency contracts. Sec. 876. Increasing competition at the task order level. Sec. 877. Individual acquisition for commercial leasing services. Sec. 878. Procurement administrative lead time definition and plan. Sec. 879. Briefing on funding of product support strategies. Sec. 880. Use of lowest price technically acceptable source selection process. Sec. 881. Permanent Supply Chain Risk Management Authority. Sec. 882. Review of market research. Sec. 883. Establishment of integrated review team on defense acquisition industry-government exchange. Sec. 884. Exchange program for acquisition workforce employees. Sec. 885. Process to limit foreign access to technology. Sec. 886. Procurement of telecommunications supplies for experimental purposes. Sec. 887. Access by developmental and operational testing activities to data regarding modeling and simulation activity. Sec. 888. Instruction on pilot program regarding employment of persons with disabilities. Sec. 889. Prohibition on certain telecommunications and video surveillance services or equipment. Sec. 890. Pilot program to accelerate contracting and pricing processes. 800.Effective dates; coordination of amendments (a)Effective dates (1)Parts I and IIParts I and II of this subtitle, and the redesignations and amendments made by such parts, shall take effect on February 1, 2019. 
(2)Part IIIPart III of this subtitle shall take effect on the date of the enactment of this Act.  (b)Coordination of amendmentsThe redesignations and amendments made by part II of this subtitle shall be executed before the amendments made by part I of this subtitle. 
(c)Rule for certain redesignationsIn the case of a redesignation specified in part II of this subtitle (1) that is to be made to a section of subtitle B, C, or D of title 10, United States Code, for which the current section designation consists of a four-digit number and a letter, and (2) that is directed to be made by the addition of a specified number to the current section designation, the new section designation shall consist of a new four-digit number and the same letter, with the new four-digit number being the number that is the sum of the specified number and the four-digit number in the current section designation. AStreamlining of Defense Acquisition Statutes and Regulations IConsolidation of Defense Acquisition Statutes in New Part V of Subtitle A of Title 10, United States Code 801.Framework for new part V of subtitle A (a)In generalSubtitle A of title 10, United States Code, is amended by adding at the end the following new part: 
 
VAcquisition 
 
Chap.Sec. 
SUBPART A—GENERAL 
201.Definitions3001 
203.General Matters3021 
205.Defense Acquisition System 3051 
207.Budgeting and Appropriations Matters 3101 
209.Operational Contract Support 3151 
SUBPART B—ACQUISITION PLANNING 
221.Planning and Solicitation Generally3201 
223.Planning and Solicitation Relating to Particular Items or Services 3251 
SUBPART C—CONTRACTING METHODS AND CONTRACT TYPES 
241.Awarding of Contracts3301 
243.Specific Types of Contracts 3351 
245.Task and Delivery Order Contracts (Multiple Award Contracts)3401 
247.Acquisition of Commercial Items 3451 
249.Multiyear Contracts 3501 
251.Simplified Acquisition Procedures 3551 
253.Emergency and Rapid Acquisitions 3601 
255.Contracting With or Through Other Agencies3651 
SUBPART D—GENERAL CONTRACTING REQUIREMENTS 
271.Truthful Cost or Pricing Data3701 
273.Allowable Costs3741 
275.Proprietary Contractor Data and Technical Data 3771 
277.Contract Financing3801 
279.Contractor Audits and Accounting3841 
281.Claims and Disputes3861 
283.Foreign Acquisitions3881 
285.Small Business Programs3901 
287.Socioeconomic Programs3961 
SUBPART E—SPECIAL CATEGORIES OF CONTRACTING: MAJOR DEFENSE ACQUISITION PROGRAMS AND MAJOR SYSTEMS 
301.Major Defense Acquisition Programs4001 
303.Weapon Systems Development and Related Matters 4071 
305.Other Matters Relating to Major Systems4121 
SUBPART F—SPECIAL CATEGORIES OF CONTRACTING: RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
321.Research and Development Generally4201 
323.Innovation4301 
325.Department of Defense Laboratories 4351 
327.Research and Development Centers and Facilities4401 
329.Operational Test and Evaluation; Developmental Test and Evaluation4451 
SUBPART G—OTHER SPECIAL CATEGORIES OF CONTRACTING 
341.Contracting for Performance of Civilian Commercial or Industrial Type Functions4501 
343.Acquisition of Services4541 
345.Acquisition of Information Technology4571 
SUBPART H—CONTRACT MANAGEMENT 
361.Contract Administration4601 
363.Prohibitions and Penalties4651 
365.Contractor Workforce4701 
367.Other Administrative and Miscellaneous Provisions4751 
SUBPART I—DEFENSE INDUSTRIAL BASE 
381.Defense Industrial Base Generally4801 
383.Loan Guarantee Programs4861 
385.Procurement Technical Assistance Cooperative Agreement Program 4881 
AGeneral 
201Definitions 
3001.Reserved 
Reserved 
203General Matters 
3021.Reserved 
Reserved 
205Defense Acquisition System 
3051.Reserved 
Reserved 
207Budgeting and Appropriations Matters 
3101.Reserved 
Reserved 
209Operational Contract Support 
3151.Reserved 
Reserved 
BAcquisition Planning 
221Planning and solicitation generally 
3201.Reserved 
Reserved 
223Planning and solicitation relating to particular items or services 
3251.Reserved 
Reserved 
CContracting Methods and Contract Types 
241Awarding of contracts 
3301.Reserved 
Reserved 
243Specific types of contracts 
3351.Reserved 
Reserved 
245Task and delivery order contracts (multiple award contracts) 
3401.Reserved 
Reserved 
247Acquisition of commercial items 
3451.Reserved 
Reserved 
249Multiyear contracts 
3501.Reserved 
Reserved 
251Simplified acquisition procedures 
3551.Reserved 
Reserved 
253Emergency and rapid acquisitions 
3601.Reserved 
Reserved 
255Contracting with or through other agencies 
3651.Reserved 
Reserved 
DGeneral Contracting Requirements 
271Truthful cost or pricing data 
3701.Reserved 
Reserved 
273Allowable costs 
3741.Reserved 
Reserved 
275Proprietary contractor data and technical data 
3771.Reserved 
Reserved 
277Contract financing 
3801.Reserved 
Reserved 
279Contractor audits and accounting 
3841.Reserved 
Reserved 
281Claims and disputes 
3861.Reserved 
Reserved 
283Foreign acquisitions 
3881.Reserved 
Reserved 
285Small business programs 
3901.Reserved 
Reserved 
287Socioeconomic programs 
3961.Reserved 
Reserved 
ESpecial Categories of Contracting: Major Defense Acquisition Programs and Major Systems 
301Major defense acquisition programs 
4001.Reserved 
Reserved 
303Weapon systems development and related matters 
4071.Reserved 
Reserved 
305Other matters relating to major systems 
4121.Reserved 
Reserved 
FSpecial Categories of Contracting: Research, Development, Test, and Evaluation 
321Research and development generally 
4201.Reserved 
Reserved 
323Innovation 
4301.Reserved 
Reserved 
325Department of Defense laboratories 
4351.Reserved 
Reserved 
327Research and development centers and facilities 
4401.Reserved 
Reserved 
329Operational test and evaluation; developmental test and evaluation 
4451.Reserved 
Reserved 
GOther Special Categories Of Contracting 
341Contracting for performance of civilian commercial or industrial type functions 
4501.Reserved 
Reserved 
343Acquisition of services 
4541.Reserved 
Reserved 
345Acquisition of information technology 
4571.Reserved 
Reserved 
HContract Management 
361Contract administration 
4601.Reserved 
Reserved 
363Prohibitions and penalties 
4651.Reserved 
Reserved 
365Contractor workforce 
4701.Reserved 
Reserved 
367Other administrative and miscellaneous provisions 
4751.Reserved 
Reserved 
IDefense Industrial Base 
381Defense Industrial Base Generally 
4801.Reserved 
Reserved 
383Loan guarantee programs 
4861.Reserved 
Reserved 
385Procurement technical assistance cooperative agreement program 
4881.ReservedReserved. (b)Table of chapters amendmentThe table of chapters at the beginning of subtitle A is amended by adding at the end the following new items: 
 
 
Part V—ACQUISITION 
SUBPART A—GENERAL 
201.Definitions3001 
203.General Matters3021 
205.Defense Acquisition System 3051 
207.Budgeting and Appropriations Matters 3101 
209.Operational Contract Support 3151 
SUBPART B—ACQUISITION PLANNING 
221.Planning and Solicitation Generally3201 
223.Planning and Solicitation Relating to Particular Items or Services 3251 
SUBPART C—CONTRACTING METHODS AND CONTRACT TYPES 
241.Awarding of Contracts3301 
243.Specific Types of Contracts 3351 
245.Task and Delivery Order Contracts (Multiple Award Contracts)3401 
247.Acquisition of Commercial Items 3451 
249.Multiyear Contracts 3501 
251.Simplified Acquisition Procedures 3551 
253.Emergency and Rapid Acquisitions 3601 
255.Contracting With or Through Other Agencies3651 
SUBPART D—GENERAL CONTRACTING REQUIREMENTS 
271.Truthful Cost or Pricing Data3701 
273.Allowable Costs3741 
275.Proprietary Contractor Data and Technical Data 3771 
277.Contract Financing3801 
279.Contractor Audits and Accounting3841 
281.Claims and Disputes3861 
283.Foreign Acquisitions3881 
285.Small Business Programs3901 
287.Socioeconomic Programs3961 
SUBPART E—SPECIAL CATEGORIES OF CONTRACTING: MAJOR DEFENSE ACQUISITION PROGRAMS AND MAJOR SYSTEMS 
301.Major Defense Acquisition Programs4001 
303.Weapon Systems Development and Related Matters 4071 
305.Other Matters Relating to Major Systems4121 
SUBPART F—SPECIAL CATEGORIES OF CONTRACTING: RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
321.Research and Development Generally4201 
323.Innovation4301 
325.Department of Defense Laboratories 4351 
327.Research and Development Centers and Facilities4401 
329.Operational Test and Evaluation; Developmental Test and Evaluation4451 
SUBPART G—OTHER SPECIAL CATEGORIES OF CONTRACTING 
341.Contracting for Performance of Civilian Commercial or Industrial Type Functions4501 
343.Acquisition of Services4541 
345.Acquisition of Information Technology4571 
SUBPART H—CONTRACT MANAGEMENT 
361.Contract Administration4601 
363.Prohibitions and Penalties4651 
365.Contractor Workforce4701 
367.Other Administrative and Miscellaneous Provisions4751 
SUBPART I—DEFENSE INDUSTRIAL BASE 
381.Defense Industrial Base Generally4801 
383.Loan Guarantee Programs4861 
385.Procurement Technical Assistance Cooperative Agreement Program 4881. 
IIRedesignation of Sections and Chapters of Subtitles B, C, and D to Provide Room for New Part V of Subtitle A 
806.Redesignation of sections and chapters of subtitle D of title 10, United States Code—Air Force 
(a)Subtitle D, part III, section numbersThe sections in part III of subtitle D of title 10, United States Code, are redesignated as follows: (1)Chapter 909Each section in chapter 909 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 50. 
(2)Chapter 907Each section in chapter 907 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 70. (3)Chapters 901 and 903Each section in chapter 901 and chapter 903 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 100. 
(b)Subtitle D, part II, section numbersThe sections in part II of such subtitle are redesignated as follows: (1)Chapter 831Section 8210 is redesignated as section 9110. 
(2)Chapter 833Sections 8251, 8252, 8257, and 8258 are redesignated as sections 9131, 9132, 9137, and 9138, respectively. (3)Chapter 835Sections 8281 and 8310 are redesignated as sections 9151 and 9160, respectively. 
(4)Chapter 839Section 8446 is redesignated as section 9176. (5)Chapter 841Sections 8491 and 8503 are redesignated as sections 9191 and 9203, respectively. 
(6)Chapter 843Sections 8547 and 8548 are redesignated as sections 9217 and 9218, respectively. (7)Chapter 845Sections 8572, 8575, 8579, 8581, and 8583 are redesignated as sections 9222, 9225, 9229, 9231, and 9233, respectively. 
(8)Chapter 849Section 8639 is redesignated as section 9239. (9)Chapter 853Sections 8681, 8684, and 8691 are redesignated as sections 9251, 9252, and 9253, respectively.  
(10)Chapter 855Section 8723 is redesignated as section 9263. (11)Chapter 857Each section in chapter 857 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 530. 
(12)Chapter 861Section 8817 is redesignated as section 9307. (13)Chapter 867Each section in chapter 867 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 400. 
(14)Chapter 869Sections 8961, 8962, 8963, 8964, 8965, and 8966 are redesignated as sections 9341, 9342, 9343, 9344, 9345, and 9346, respectively. (15)Chapter 871Sections 8991 and 8992 are redesignated as sections 9361 and 9362, respectively. 
(16)Chapter 873Sections 9021, 9025, and 9027 are redesignated as sections 9371, 9375, and 9377, respectively. (17)Chapter 875Section 9061 is redesignated as section 9381. 
(c)Subtitle D, part I, section numbersEach section in part I of such subtitle is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,000. (d)Subtitle D chapter numbers (1)Part IV chapter numbersEach chapter in part IV of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 30. 
(2)Part III chapter numbersEach chapter in part III of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 50. (3)Part II chapter numbers (A)In generalExcept as provided in subparagraph (B), each chapter in part II of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 80. 
(B)Other chapters 
(i)Chapter 861 is redesignated as chapter 939. (ii)Chapters 867, 869, 871, 873, and 875 are each redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 74. 
(4)Part I chapter numbersEach chapter in part I of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 100. (e)Subtitle D tables of sections and tables of chapters (1)Tables of sectionsThe tables of sections at the beginning of the chapters of such subtitle are revised so as to conform the section references in those tables to the redesignations made by subsections (a), (b), and (c). 
(2)Tables of chaptersThe table of chapters at the beginning of such subtitle, and the tables of chapters at the beginning of each part of such subtitle, are revised so as to conform the chapter references and section references in those tables to the redesignations made by this section. 807.Redesignation of sections and chapters of subtitle C of title 10, United States Code—Navy and Marine Corps (a)Subtitle C, part I, section numbers (1)In generalExcept as provided in paragraph (2), each section in part I of subtitle C of title 10, United States Code, is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,000. 
(2)Chapter 513For sections in chapter 513, each section is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 2,940. (b)Subtitle C, part II, section numbersThe sections in part II of such subtitle are redesignated as follows: 
(1)Chapter 533Sections 5441, 5450, and 5451 are redesignated as sections 8101, 8102, and 8103, respectively. (2)Chapter 535Sections 5501, 5502, 5503, and 5508 are redesignated as sections 8111, 8112, 8113, and 8118, respectively. 
(3)Chapter 537Section 5540 is redesignated as section 8120. (4)Chapter 539Sections 5582, 5585, 5587, 5587a, 5589, and 5596 are redesignated as sections 8132, 8135, 8137, 8138, 8139, and 8146, respectively. 
(5)Chapter 551Each section in chapter 551 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 2,220. (6)Chapter 553Sections 5983, 5985, and 5986 are redesignated as sections 8183, 8185, and 8186, respectively. 
(7)Chapter 555The sections in chapter 555 are redesignated as follows:   SectionRedesignated Section  60118211 60128212 60138213 60148214 60198215 60218216 60228217 60248218 60278219 60298220 60318221 60328222 60358225 60368226 (8)Chapter 557Each section in chapter 557 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 2,160. 
(9)Chapter 559Section 6113 is redesignated as section 8253. (10)Chapter 561The sections in chapter 561 are redesignated as follows: 
 
 
SectionRedesignated Section 
 
61418261 
61518262 
61528263 
61538264 
61548265 
61558266 
61568267 
61608270 
61618271 
(11)Chapter 563Sections 6201, 6202, and 6203 are redesignated as sections 8281, 8282, and 8283, respectively. (12)Chapter 565Sections 6221 and 6222 are redesignated as sections 8286 and 8287, respectively. 
(13)Chapter 567Each section in chapter 567 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 2,050. (14)Chapter 569Section 6292 is redesignated as section 8317. 
(15)Chapter 571Each section in chapter 571 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 2,000. (16)Chapter 573Sections 6371, 6383, 6389, 6404, and 6408 are redesignated as sections 8371, 8372, 8373, 8374, and 8375, respectively. 
(17)Chapter 575Sections 6483, 6484, 6485, and 6486 are redesignated as sections 8383, 8384, 8385, and 8386, respectively. (18)Chapter 577Section 6522 is redesignated as section 8392. 
(c)Subtitle C, part III, section numbers 
(1)In generalExcept as provided in paragraph (2), each section in part III of such subtitle is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,500. (2)Chapter 609Sections 7101, 7102, 7103, and 7104 are redesignated as sections 8591, 8592, 8593, and 8594, respectively. 
(d)Subtitle C, part IV, section numbersThe sections in part IV of such subtitle are redesignated as follows: (1)Chapter 631Each section in chapter 631 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,400. 
(2)Chapter 633Each section in chapter 633 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,370. (3)Chapter 637Sections 7361, 7362, 7363, and 7364 are redesignated as sections 8701, 8702, 8703, and 8704, respectively. 
(4)Chapter 639Sections 7395 and 7396 are redesignated as sections 8715 and 8716, respectively. (5)Chapter 641Each section in chapter 641 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,300. 
(6)Chapter 643Sections 7472, 7473, 7476, 7477, 7478, 7479, 7479a, and 7480 are redesignated as sections 8742, 8743, 8746, 8747, 8748, 8749, 8749a, and 8750, respectively. (7)Chapter 645Sections 7522, 7523, and 7524 are redesignated as sections 8752, 8753, and 8754, respectively. 
(8)Chapter 647The sections in chapter 647 are redesignated as follows:   SectionRedesignated Section  75418761 7541a8761a 7541b8761b 75428762 75438763 75448764 7545 8765 7546 8766  7547 8767 (9)Chapters 649, 651, 653, and 655Each section in chapters 649, 651, 653, and 655 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,200. 
(10)Chapter 657Each section in chapter 657 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 1,170. (11)Chapter 659Sections 7851, 7852, 7853, and 7854 are redesignated as sections 8901, 8902, 8903, and 8904, respectively. 
(12)Chapter 661Sections 7861, 7862, and 7863 are redesignated as sections 8911, 8912, and 8913, respectively. (13)Chapter 663Section 7881 is redesignated as section 8921. 
(14)Chapter 665Sections 7901, 7902, and 7903 are redesignated as sections 8931, 8932, and 8933, respectively. (15)Chapter 667Sections 7912 and 7913 are redesignated as sections 8942 and 8943, respectively. 
(16)Chapter 669Section 7921 is redesignated as section 8951. (e)Subtitle C chapter numbers (1)Part I chapter numbersEach chapter in part I of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 300, except that chapter 513 is redesignated as chapter 809. 
(2)Part II chapter numbers 
(A)In generalExcept as provided in subparagraph (B), each chapter in part II of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 270. (B)Other chaptersChapter 533 is redesignated as chapter 811, chapter 535 is redesignated as chapter 812, chapter 537 is redesignated as chapter 813, and chapter 539 is redesignated as chapter 815. 
(3)Part III chapter numbersEach chapter in part III of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 250. (4)Part IV chapter numbersEach chapter in part IV of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 228, except that chapter 631 is redesignated as chapter 861 and chapter 633 is redesignated as chapter 863. 
(f)Subtitle C tables of sections and tables of chapters 
(1)Tables of sectionsThe table of sections at the beginning of each chapter of such subtitle is revised so as to conform the section references in the table to the redesignations made by subsections (a), (b), (c), and (d). (2)Tables of chaptersThe table of chapters at the beginning of such subtitle, and the tables of chapters at the beginning of each part of such subtitle, are revised so as to conform the chapter references and section references in those tables to the redesignations made by this section. 
808.Redesignation of sections and chapters of subtitle B of title 10, United States Code—Army 
(a)Subtitle B, part I, section numbersEach section in part I of subtitle B of title 10, United States Code, is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 4,000. (b)Subtitle B, part II, section numbersThe sections in part II of such subtitle are redesignated as follows: 
(1)Chapter 331Sections 3201 and 3210 are redesignated as sections 7101 and 7110, respectively. (2)Chapter 333Sections 3251, 3258, and 3262 are redesignated as sections 7131, 7138, and 7142, respectively. 
(3)Chapter 335Sections 3281, 3282, and 3283 are redesignated as sections 7151, 7152, and 7153, respectively. (4)Chapter 339Section 3446 is redesignated as sections 7176. 
(5)Chapter 341Sections 3491 and 3503 are redesignated as sections 7191 and 7203, respectively. (6)Chapter 343Sections 3533, 3534, 3536, 3547 and 3548 are redesignated as sections 7213, 7214, 7216, 7217, and 7218, respectively. 
(7)Chapter 345Sections 3572, 3575, 3579, 3581, and 3583 are redesignated as sections 7222, 7225, 7229, 7231, and 7233, respectively. (8)Chapter 349Section 3639 is redesignated as section 7239. 
(9)Chapter 353Sections 3681, 3684, and 3691 are redesignated as sections 7251, 7252, and 7253, respectively.  (10)Chapter 355Section 3723 is redesignated as section 7263. 
(11)Chapter 357Each section in chapter 357 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,530. (12)Chapter 367Each section in chapter 367 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,400. 
(13)Chapter 369Sections 3961, 3962, 3963, 3964, 3965, and 3966 are redesignated as sections 7341, 7342, 7343, 7344, 7345, and 7346, respectively. (14)Chapter 371Sections 3991 and 3992 are redesignated as sections 7361 and 7362, respectively. 
(15)Chapter 373Sections 4021, 4024, 4025, and 4027 are redesignated as sections 7371, 7374, 7375, and 7377, respectively. (16)Chapter 375Section 4061 is redesignated as section 7381. 
(c)Subtitle B, part III, section numbers 
(1)In generalExcept as provided in paragraph (2), each section in part III of such subtitle is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,100. (2)Chapter 407Each section in chapter 407 is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,070. 
(d)Subtitle B, part IV, section numbersEach section in part IV of such subtitle is redesignated so that the number of the section, as redesignated, is the number equal to the previous number plus 3,000. (e)Subtitle B chapter numbers (1)Part I chapter numbersEach chapter in part I of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 400. 
(2)Part II chapter numbers 
(A)In generalExcept as provided in subparagraph (B), each chapter in part II of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 380. (B)Other chaptersChapters 367, 369, 371, 373, and 375 are each redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 374. 
(3)Part III chapter numbersEach chapter in part III of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 350. (4)Part IV chapter numbersEach chapter in part IV of such subtitle is redesignated so that the number of the chapter, as redesignated, is the number equal to the previous number plus 330. 
(f)Subtitle B tables of sections and tables of chapters 
(1)Tables of sectionsThe table of sections at the beginning of each chapter of such subtitle is revised so as to conform the section references in the table to the redesignations made by subsections (a), (b), (c), and (d). (2)Tables of chaptersThe table of chapters at the beginning of such subtitle, and the tables of chapters at the beginning of each part of such subtitle, are revised so as to conform the chapter references and section references in those tables to the redesignations made by this section. 
809.Cross references to redesignated sections and chapters 
(a)Title 10, United States CodeEach provision of title 10, United States Code (including the table of subtitles preceding subtitle A), that contains a reference to a section or chapter redesignated by this part is amended so that the reference refers to the number of the section or chapter as redesignated. (b)Laws classified as title 10, United States Code, note sections (1)Section 1111 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 143 note) is amended by striking sections 143, 194, 3014, 5014, and 8014 in subsections (a) and (b) and inserting sections 143, 194, 7014, 8014, and 9014. 
(2)Section 4403(b) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 1293 note) is amended— (A)in paragraph (1)— 
(i)in subparagraph (A), by striking section 3911 and inserting section 7311; and (ii)in subparagraph (B), by striking section 3914 and inserting section 7314; 
(B)in paragraph (2)— (i)in subparagraph (A), by striking section 6323 and inserting section 8323; and 
(ii)in subparagraph (B), by striking section 6330 and inserting section 8330; and (C)in paragraph (3)— 
(i)in subparagraph (A), by striking section 8911 and inserting section 9311; and (ii)in subparagraph (B), by striking section 8914 and inserting section 9314. 
(3)Section 598(d)(4) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1561 note) is amended by striking sections 4361, 6980, and 9361 and inserting sections 7461, 8480, and 9461. (4)Section 549(a)(2)(B) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 1580 note prec.) is amended by striking section 4348, 6959, or 9348 and inserting section 7448, 8459, or 9448. 
(5)Section 505(b) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 3201 note) is amended by striking section 3201 and inserting section 7101. (6)Section 586(g)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 3741 note) is amended by striking section 3744, 6248, or 8744 and inserting section 7274, 8296, or 9274. 
(7)Section 2 of Public Law 89–650 (10 U.S.C. 4343 note) is amended— (A)by striking sections 4342(b)(1), 6954(b), and 9342(b)(1) and inserting sections 7442(b)(1), 8454(b), and 9442(b)(1) of title 10, United States Code,; and 
(B)by striking sections 4343, 6956, and 9343 of title 10, United States Code and inserting sections 7443, 8456, and 9443 of such title. (8) Section 323 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 4551 note) is amended by striking section 4551(2) and inserting section 7551(2). 
(9)Section 343 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 4554 note) is amended by striking section 4554(a)(3)(A) and inserting section 7554(a)(3)(A). (10)Section 589(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 7049 note) is amended by striking sections 7049(a) and 9314a(a) and inserting sections 8549(a) and 9414a(a). 
(11)Section 131(d) of the National Defense Authorization Act for Fiscal Year (Public Law 115–91; 10 U.S.C. 8062 note) is amended by striking section 8062 and inserting section 9062. (12)Section 2 of Public Law 86–593 (10 U.S.C. 8744 note) is amended by striking sections 8744(a) and 8750(b) and inserting sections 9274(a) and 9280(b). 
(c)Title 5, United States Code 
(1)Section 5102(c) of title 5, United States Code, is amended— (A)in paragraph (10)— 
(i)by striking section 1595, 4021, 7478, or 9021 of title 10 and inserting section 1595, 7371, 8748, or 9371 of title 10; (ii)by striking sections 4338, 6952, and 9338, respectively, of title 10 and inserting sections 7438, 8452, and 9438, respectively, of title 10; 
(iii)by striking section 7044 of title 10 and inserting section 8544 of title 10; and (iv)by striking section 7043 of title 10 and inserting section 8543 of title 10; and 
(B)in paragraph (28), by striking section 9314 of title 10 and inserting section 9414 of title 10. (2)Section 504(c) of the Department of Defense Authorization Act, 1986 (Public Law 99–145; 5 U.S.C. 5102 note), is amended by striking Section 9314(b)(2) of title 10, United States Code and inserting Section 9414(b)(2) of title 10, United States Code. 
(3)Section 5514(c) of title 5, United States Code, is amended by striking section 4837(d) or 9837(d) of title 10 and inserting section 7837(d) or 9837(d) of title 10. (4)Section 8150(b) of title 5, United States Code, is amended by striking section 9441 of title 10 and inserting section 9491 of title 10. 
(d)Laws classified in title 7, United States CodeThe 7th proviso in the paragraph under the heading SALARIES in the Department of Agriculture Appropriation Act, 1937 (7 U.S.C. 2238), is amended by striking the Act of March 3, 1879 (20 Stat. 412) and inserting section 7655 of title 10, United States Code. (e)Title 18, United States Code (1)Section 704 of title 18, United States Code, is amended— 
(A)in subsection (c)(2)— (i)by striking section 3741, 6241, or 8741 of title 10 in subparagraph (A) and inserting section 7271, 8291, or 9271 of title 10; 
(ii)by striking section 3754, 6256, or 8754 of title 10 in subparagraph (B) and inserting section 7284, 8306, or 9284 of title 10; and (iii)by striking section 3747, 6253, or 8747 of title 10 in subparagraph (C) and inserting section 7277, 8303, or 9277 of title 10; and 
(B)in subsection (d)(1)— (i)by striking section 3742 of title 10 and inserting section 7272 of title 10; 
(ii)by striking section 6242 of title 10 and inserting section 8292 of title 10; (iii)by striking section 8742 of section 10 and inserting section 9272 of title 10; and 
(iv)by striking section 3746, 6244, or 8746 of title 10 and inserting section 7276, 8294, or 9276 of title 10. (2)Section 921(a)(4) of such title is amended by striking section 4684(2), 4685, or 4686 of title 10 in the matter after subparagraph (C) and inserting section 7684(2), 7685, or 7686 of title 10 
(3)Section 925(d)(1) of such title is amended by striking chapter 401 of title 10 and inserting chapter 751 of title 10. (f)Laws classified in title 22, United States CodeSection 44 of the Arms Export Control Act (22 U.S.C. 2793) is amended by striking section 7307 of title 10 of the United States Code and inserting section 8677 of title 10, United States Code. 
(g)Laws classified in title 24, United States CodeSection 1520(a) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 420(a)) is amended by striking sections 4712(f) and 9712(f) of title 10, United States Code in the matter before paragraph (1) and inserting sections 7712(f) and 9712(f) of title 10, United States Code. (h)Laws classified in title 26, United States Code (1)Section 170(p)(6) of the Internal Revenue Code of 1986 is amended by striking section 6973 of title 10, United States Code and inserting section 8473 of title 10, United States Code. 
(2)Section 2055(g) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (4), by striking section 7222 of title 10, United States Code and inserting section 8622 of title 10, United States Code; 
(B)in paragraph (9), by striking section 6973 of title 10, United States Code and inserting section 8473 of title 10, United States Code; and (C)in paragraph (10), by striking section 6974 of title 10, United States Code and inserting section 8474 of title 10, United States Code. 
(3)Section 5845(f) of the Internal Revenue Code of 1986 is amended by striking section 4684(2), 4685, or 4686 of title 10 of the United States Code and inserting section 7684(2), 7685, or 7686 of title 10, United States Code. (i)Laws classified in title 30, United States Code (1)Section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended by striking the Act of June 4, 1920 (41 Stat. 813), as amended June 30, 1938 (52 Stat. 1252) before the period at the end of the first sentence and inserting section 8733(b) of title 10, United States Code. 
(2)Section 4 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 353) is amended by striking the Act of June 30, 1938 (32 Stat. 1252), amending the Act of June 4, 1920 (41 Stat. 813) before the period at the end and inserting chapter 869 of title 10, United States Code. (j)Title 32, United States CodeSection 113(b)(1)(A) of title 32, United States Code, is amended by striking section 3013(b) of title 10 and inserting section 7013(b) of title 10. 
(k)Laws classified in title 33, United States Code 
(1)Section 902(c)(2) of the Oceans and Human Health Act (33 U.S.C. 3101(c)(2)) is amended by striking (10 U.S.C. 7902(a)) and inserting (10 U.S.C. 8932(a)). (2)Section 12406(a)(3) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705(a)(3)) is amended by striking section 7901 of title 10, United States Code and inserting section 8931 of title 10, United States Code. 
(l)Title 36, United States Code 
(1)Section 903(b) of title 36, United States Code, is amended by striking sections 3755, 6257, and 8755 of title 10 and inserting sections 7285, 8307, and 9285 of title 10. (2)Section 40303(b) of such title is amended by striking section 9447 of title 10 and inserting section 9497 of title 10. 
(m)Title 37, United States Code 
(1)Section 207(c) of title 37, United States Code, is amended by striking section 6222 of title 10 and inserting section 8287 of title 10. (2)Section 301a(a)(6)(D) of such title is amended by striking section 6911 of title 10 and inserting section 8411 of title 10. 
(3)Section 334(h)(4) of such title is amended by striking section 6911 of title 10 and inserting section 8411 of title 10. (4)Section 424(c) of such title is amended by striking section 6222 of title 10 and inserting section 8287 of title 10. 
(n)Title 38, United States Code 
(1)The following provisions of chapter 17 of title 38, United States Code, are amended by striking section 3741, 6241, or 8741 of title 10 and inserting section 7271, 8291, or 9271 of title 10: (A)Section 1705(a)(1). 
(B)Section 1710(a)(2)(D). (C)Section 1710B(c)(2)(D). 
(D)Section 1722A(a)(3)(D). (2)Section 2306(d)(5) of such title is amended by striking section 3741, 6241, or 8741 of title 10 in subparagraphs (C)(iii) and (D) and inserting section 7271, 8291, or 9271 of title 10. 
(3)Section 3311(d)(2) of such title is amended by striking section 4348, 6959, or 9348 of title 10 and inserting section 7448, 8459, or 9448 of title 10. (n)Laws classified in title 42, United States Code (1)Section 106 of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506) is amended by striking section 7430 of title 10, United States Code and inserting section 8730 of title 10, United States Code. 
(2)Section 3022 of the Solid Waste Disposal Act (42 U.S.C. 6939d) is amended— (A)in subsection (c)(2), by striking section 7293 and sections 7304 through 7308 of title 10, United States Code and inserting section 8663 and sections 8674 through 8678 of title 10, United States Code; and 
(B)in subsection (d), by striking section 7311 of title 10, United States Code and inserting section 8681 of title 10, United States Code. (3)The Department of Energy Organization Act is amended— 
(A)in section 307 (42 U.S.C. 7156), by striking chapter 641 of title 10, United States Code in the matter before paragraph (1) and inserting chapter 869 of title 10, United States Code; and (B)in section 625(a) (42 U.S.C. 7235(a)), by striking chapter 641 of title 10, United States Code and inserting chapter 869 of title 10, United States Code. 
(4)Section 102(f)(3) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7912(f)(3)) is amended by striking (10 U.S.C. 7420 note; Public Law 105–261) in the matter before subparagraph (A) and inserting (10 U.S.C. 8720 note; Public Law 105–261). (p)Laws classified in title 43, united states codeSection 2(e) of the Alaska Native Claims Settlement Act (43 U.S.C. 1601(e)) is amended by striking sections 7421 through 7438 of title 10 of the United States Code and inserting sections 8721 through 8738 of title 10, United States Code,. 
(q)Title 46, united states codeSection 57100(d)(1) of title 46, United States Code, is amended by striking section 7310 of title 10, United States Code, and inserting section 8680 of title 10. (r)Laws classified in title 50, united states codeSection 505(a)(2)(B)(i) of the National Security Act of 1947 (50 U.S.C. 3095(a)(2)(B)(i)) is amended by striking (including a law enacted pursuant to section 7307(a) of that title) and inserting (including a law enacted pursuant to section 8677(a) of title 10). 
(s)Title 54, united states codeSection 303102 of title 54, United States Code, is amended by striking section 7433(b) of title 10 and inserting section 8733(b) of title 10. (t)Deeming rule for other referencesAny reference in a provision of law (other than a provision amended by this section) to a section or chapter redesignated by this part shall be deemed to refer to the section or chapter as so redesignated. 
IIIRepeals of Certain Provisions of Defense Acquisition Law 
811.Amendment to and repeal of statutory requirements for certain positions or offices in the Department of Defense 
(a)Amendment relating to Director of Corrosion Policy and OversightSection 2228(a) of title 10, United States Code, is amended— (1)by striking , Technology, and Logistics and inserting and Sustainment both places it appears; and 
(2)by striking The Director shall report directly to the Under Secretary at the end of paragraph (2).  (b)Repeal of statutory requirement for Office of Technology Transition (1)RepealSection 2515 of title 10, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 148 of such title is amended by striking the item relating to section 2515. (c)Repeal of statutory requirement for Office for Foreign Defense Critical Technology Monitoring and Assessment (1)RepealSection 2517 of title 10, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 148 of such title is amended by striking the item relating to section 2517. (d)Repeal of statutory requirement for Defense Logistics Agency advocate for competition (1)RepealSection 2318 of title 10, United States Code, is amended— 
(A)by striking subsection (a); and (B)by striking (b) before Each advocate. 
(2)Technical amendmentsSuch section is further amended— (A)by striking advocate for competition of and inserting advocate for competition designated pursuant to section 1705(a) of title 41 for; and 
(B)by striking a grade GS–16 or above under the General Schedule (or in a comparable or higher position under another schedule) and inserting in a position classified above GS–15 pursuant to section 5108 of title 5. (e)Repeal of statutory requirement for designation of individual to serve as primary liaison between the procurement and research and development activities of the united states armed forces and those of the State of IsraelSection 1006 of the National Defense Authorization Act, Fiscal Year 1989 (Public Law 100–456; 102 Stat. 2040; 10 U.S.C. 133a note) is repealed. 
(f)Repeal of statutory requirement for designation of senior official to coordinate and manage human systems integration activities related to acquisition programsSection 231 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 45; 10 U.S.C. 1701 note) is amended— (1)by striking (a) In general.—; and  
(2)by striking subsections (b), (c), and (d). (g)Repeal of statutory requirement for designation of senior official responsible for focus on urgent operational needs and rapid acquisitionSection 902 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1865; 10 U.S.C. 2302 note) is repealed. 
(h)Repeal of statutory requirement for designation of senior official responsible for dual-use projects under dual-use science and technology programSection 203 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 2511 note) is amended by striking subsection (c). (i)Submission of notice and plan to CongressNot less than 30 days before reorganizing, restructuring, or eliminating any position or office specified in this section, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives notice of such reorganization, restructuring, or elimination together with a plan to ensure that mission requirements are met and appropriate oversight is conducted in carrying out such reorganization, restructuring, or elimination. Such plan shall address how user needs will be met and how associated roles and responsibilities will be accomplished for each position or office that the Secretary determines requiring reorganization, restructuring, or elimination. 
812.Repeal of certain defense acquisition laws 
(a)Title 10, United States Code 
(1)Section 167a 
(A)RepealSection 167a of title 10, United States Code, is repealed. (B)Clerical amendmentThe table of sections at the beginning of chapter 6 of such title is amended by striking the item relating to section 167a. 
(C)Conforming amendmentSection 905(a)(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 133a note) is amended by striking 166b, 167, or 167a and inserting 166b or 167. (2)Section 2323 (A)RepealSection 2323 of title 10, United States Code, is repealed. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title is amended by striking the item relating to section 2323. (C)Conforming amendments (i)Section 853(c) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2302 note) is amended by striking section 2323 of title 10, United States Code, and. 
(ii)Section 831(n) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended— (I)in paragraph (4), by inserting , as in effect on March 1, 2018 after section 2323 of title 10, United States Code; and 
(II)in paragraph (6), by striking section 2323 of title 10, United States Code, and. (iii)Section 8304(1) of the Federal Acquisition Streamlining Act of 1994 (10 U.S.C. 2375 note) is amended by striking section 2323 of title 10, United States Code, or. 
(iv)Section 10004(a)(1) of the Federal Acquisition Streamlining Act of 1994 (41 U.S.C. 1122 note) is amended by striking section 2323 of title 10, United States Code, or.  (v)Section 2304(b)(2) of title 10, United States Code, is amended by striking and concerns other than and all that follows through this title. 
(vi)Section 2304e(b) of title 10, United States Code, is amended— (I)by striking other than— and all that follows through small and inserting other than small; 
(II)by striking ; or and inserting a period; and (III)by striking paragraph (2). 
(vii)Section 2323a(a) of title 10, United States Code, is amended by striking section 2323 of this title and. (viii)Section 15 of the Small Business Act (15 U.S.C. 644) is amended— 
(I)in subsection (j)(3), by striking section 2323 of title 10, United States Code,; (II)in subsection (k)(10)— 
(aa)by striking or section 2323 of title 10, United States Code, and all that follows through subsection (m),; and (bb)by striking subsection (a), and inserting subsection (a) or; and  
(III)by amending subsection (m) to read as follows:  (m)Additional duties of procurement center representativesAll procurement center representatives (including those referred to in subsection (k)(6)), in addition to such other duties as may be assigned by the Administrator, shall increase, insofar as possible, the number and dollar value of procurements that may be used for the programs established under this section and section 8(a).. 
(ix)Section 1902(b)(1) of title 41, United States Code, is amended by striking , section 2323 of title 10,. (3)Section 2332 (A)RepealSection 2332 of title 10, United States Code, is repealed. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title is amended by striking the item relating to section 2332. (b)Other provisions of lawThe following provisions of law are repealed: 
(1)Section 934 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2223a note). (2)Section 804 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2223a note). 
(3)Section 804 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2302 note). (4)Section 829 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2302 note). 
(5)Section 818(g) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2302 note). (6)Section 815(b) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note). 
(7)Section 141 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 2302 note). (8)Section 801(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2302 note). 
(9)Section 352 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note). (10)Section 9004 of the Department of Defense Appropriations Act, 1990 (Public Law 101–165; 10 U.S.C. 2302 note). 
(11)Section 802 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2304 note). (12)Section 813 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2304 note). 
(13)Section 391 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 2304 note). (14)Section 927(b) of Public Laws 99–500, 99–591, and 99–661 (10 U.S.C. 2304 note). 
(15)Section 1222(b) of the National Defense Authorization Act for Fiscal Year 1987 (Public Law 99–661; 10 U.S.C. 2304 note). (16)Section 814(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2304a note). 
(17)Section 834 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2304b note). (18)Section 803 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2306a note). 
(19)Section 1075 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2315 note). (20)Section 818 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2324 note). 
(21)Sections 908(a), (b), (c), and (e) of Public Laws 99–500, 99–591, and 99–661 (10 U.S.C. 2326 note). (22)Section 807 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2330 note). 
(23)Section 808(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2330 note). (24)Section 812(b)–(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2330 note). 
(25)Section 801(d)–(f) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2330 note). (26)Section 802 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2330 note). 
(27)Section 831 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2330a note). (28)Section 1032 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2358 note). 
(29)Section 241 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2358 note). (30)Section 913(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 2364 note). 
(31)Sections 234(a) and (b) of the National Defense Authorization Act for Fiscal Year 1987 (Public Law 99–661; 10 U.S.C. 2364 note). (32)Section 943(b) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2366a note). 
(33)Section 801 of the National Defense Authorization Act for Fiscal Year 1990 (Public Law 101–189; 10 U.S.C. 2399 note). (34)Section 8133 of the Department of Defense Appropriations Act, 2000 (Public Law 106–79; 10 U.S.C. 2401a note). 
(35)Section 807(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2410p note). (36)Section 1058 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2430 note). 
(37)Section 838 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2430 note). (38)Section 809 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2430 note). 
(39)Section 833 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2430 note). (40)Section 839 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2430 note). 
(41)Section 819 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2430 note). (42)Section 5064 of the Federal Acquisition Streamlining Act of 1994 (Public Law 103–355; 10 U.S.C. 2430 note). 
(43)Section 803 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 2430 note). (44)Section 328 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2458 note). 
(45)Section 347 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2458 note). (46)Section 349 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2458 note). 
(47)Section 395 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 2458 note). (48)Section 325 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 2461 note). 
(49)Section 336 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2461 note). (50)Section 353(a) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 2461 note). 
(51)Section 353(b) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 2461 note). (52)Section 356 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 2461 note). 
(53)Section 1010 of the USA Patriot Act of 2001 (Public Law 107–56; 10 U.S.C. 2465 note). (54)Section 4101 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2500 note). 
(55)Section 852 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2504 note). (56)Section 823 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2521 note). 
(57)Section 823 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2533b note). (58)Section 804(h) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2533b note). 
(59)Section 842(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2533b note). (60)Section 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 10 U.S.C. 4551 note). 
813.Repeal of certain Department of Defense reporting requirements 
(a)Amendments to title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)Section 231a (A)RepealSection 231a is repealed. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 9 is amended by striking the item relating to section 231a. (2)Section 2276Section 2276 is amended by striking subsection (e). 
(b)NDAA for FY 2008The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended— (1)in section 911(f) (10 U.S.C. 2271 note)— 
(A)in the subsection heading, by striking ; biennial update; (B)in paragraph (3), by striking , and each update required by paragraph (2),; and 
(C)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and (2)in section 1034— 
(A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d). 
(c)NDAA for FY 2009Section 1047(d) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2366b note) is amended— (1)in the subsection heading, by striking bandwidth and all that follows through The Secretary and inserting bandwidth requirements.—The Secretary; and 
(2)by striking paragraph (2). (d)NDAA for FY 2010Section 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 22 U.S.C. 1928 note) is amended by striking subsection (d). 
(e)NDAA for FY 2011Section 1217 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 22 U.S.C. 7513 note) is amended by striking subsection (i). (f)NDAA for FY 2013Section 524 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1723; 10 U.S.C. 1222 note) is amended by striking subsection (c). 
(g)NDAA for FY 2015Section 1026(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490) is repealed. (h)Military Construction Authorization Act, 1982Section 703 of the Military Construction Authorization Act, 1982 (Public Law 97–99; 95 Stat. 1376) is amended by striking subsection (g). 
(i)Conforming amendments 
(1)NDAA for FY 2017Section 1061 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) is amended— (A)in subsection (c), by striking paragraphs (16) and (41); 
(B)in subsection (d), by striking paragraph (3); (C)in subsection (f), by striking paragraph (1); 
(D)in subsection (g), by striking paragraph (3); (E)in subsection (h), by striking paragraph (3); and 
(F)in subsection (i), by striking paragraphs (15), (17), and (24). (2)NDAA for FY 2000Section 1031 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 749; 31 U.S.C. 1113 note) is amended by striking paragraph (32). 
BAmendments to General Contracting Authorities, Procedures, and Limitations 
816.Modification of limitations on single source task or delivery order contractsSection 2304a(d)(3)(A) of title 10, United States Code, is amended by striking reasonably perform the work and inserting efficiently perform the work. 817.Preliminary cost analysis requirement for exercise of multiyear contract authoritySection 2306b(i)(2)(B) of title 10, United States Code, is amended— 
(1)by striking made after the completion of a cost analysis and inserting supported by a preliminary cost analysis; and (2)by striking for the purpose of section 2334(e)(1) of this title, and that the analysis supports those preliminary findings. 
818.Revision of requirement to submit information on services contracts to Congress 
(a)RevisionSection 2329(b) of title 10, United States Code, is amended— (1)by striking October 1, 2022 and inserting October 1, 2021; and 
(2)in paragraph (1)— (A)by striking at or about and inserting at or before; and 
(B)by inserting or on the date on which the future-years defense program is submitted to Congress under section 221 of this title after title 31;  (3)in paragraph (3), by striking and at the end; 
(4)in paragraph (4), by striking the period at the end and inserting ; and; and (5)by adding at the end the following new paragraph: 
 
(5)be included in the future-years defense program submitted to Congress under section 221 of this title.. (b)Briefing requirement on services contractsNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the requirements of section 2329(b) of title 10, United States Code, are met, the Under Secretary of Defense for Acquisition and Sustainment shall brief the congressional defense committees on the progress of Department of Defense efforts to meet the requirements of such section, including relevant information on the methodology and implementation plans for future compliance. 
819.Data collection and inventory for services contractsSection 2330a of title 10, United States Code, is amended in subsection (c)(1)— (1)by inserting and contracts closely associated with inherently governmental functions after staff augmentation contracts; and  
(2)by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting Under Secretary of Defense for Acquisition and Sustainment. 820.Report on clarification of services contracting definitionsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report clarifying the definitions of and relationships between terms used by the Department of Defense related to services contracting, including the appropriate use of personal services contracts and nonpersonal services contracts, and the responsibilities of individuals in the acquisition workforce with respect to such contracts. 
821.Increase in micro-purchase threshold applicable to Department of Defense 
(a)In generalSection 2338 of title 10, United States Code, is amended by striking Notwithstanding subsection (a) of section 1902 of title 41, the micro-purchase threshold for the Department of Defense for purposes of such section is $5,000 and inserting The micro-purchase threshold for the Department of Defense is $10,000. (b)Conforming amendmentSection 1902(a)(1) of title 41, United States Code, is amended by striking sections 2338 and 2339 of title 10 and. 
(c)Repeal of obsolete authority 
(1)In generalSection 2339 of title 10, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by striking the item relating to section 2339. 
822.Department of Defense contracting dispute matters 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a study of the frequency and effects of bid protests involving the same contract award or proposed award that have been filed at both the Government Accountability Office and the United States Court of Federal Claims. The study shall cover Department of Defense contracts and include, at a minimum— (1)the number of protests that have been filed with both tribunals and results; 
(2)the number of such protests where the tribunals differed in denying or sustaining the action; (3)the length of time, in average time and median time— 
(A)from initial filing at the Government Accountability Office to decision in the United States Court of Federal Claims; (B)from filing with each tribunal to decision by such tribunal; 
(C)from the time at which the basis of the protest is known to the time of filing in each tribunal; and (D)in the case of an appeal from a decision of the United States Court of Federal Claims, from the date of the initial filing of the appeal to decision in the appeal; 
(4)the number of protests where performance was stayed or enjoined and for how long; (5)if performance was stayed or enjoined, whether the requirement was obtained in the interim through another vehicle or in-house, or whether during the period of the stay or enjoining the requirement went unfulfilled; 
(6)separately for each tribunal, the number of protests where performance was stayed or enjoined and monetary damages were awarded, which shall include for how long performance was stayed or enjoined and the amount of monetary damages; (7)whether the protestor was a large or small business; and 
(8)whether the protestor was the incumbent in a prior contract for the same or similar product or service. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the results of the study, along with related recommendations for improving the expediency of the bid protest process. In preparing the report, the Secretary shall consult with the Attorney General of the United States, the Comptroller General of the United States, and the United States Court of Federal Claims. 
(c)Ongoing data collectionNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall establish and continuously maintain a data repository to collect on an ongoing basis the information described in subsection (a) and any additional relevant bid protest data the Secretary determines necessary and appropriate to allow the Department of Defense, the Government Accountability Office, and the United States Court of Federal Claims to assess and review bid protests over time. (d)Establishment of expedited process for small value contracts (1)In generalNot later than December 1, 2019, the Secretary of Defense shall develop a plan and schedule for an expedited bid protest process for Department of Defense contracts with a value of less than $100,000. 
(2)ConsultationIn carrying out paragraph (1), the Secretary of Defense may consult with the Government Accountability Office and the United States Court of Federal Claims to the extent such entities may establish a similar process at their election. (3)ReportNot later than May 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on the plan and schedule for implementation of the expedited bid protest process, which shall include a request for any additional authorities the Secretary determines appropriate for such efforts. 
823.Inclusion of best available information regarding past performance of subcontractors and joint venture partnersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Federal Acquisition Regulatory Council and the Administrator for Federal Procurement Policy, shall develop policies for the Department of Defense to ensure the best information regarding past performance of certain subcontractors and joint venture partners is available when awarding Department of Defense contracts. The policies shall include proposed revisions to the Defense Federal Acquisition Regulation Supplement as follows: (1)Required performance evaluations, as part of a government-wide evaluation reporting tool, for first-tier subcontractors on construction and architect-engineer contracts performing a portion of the contract valued at the threshold set forth in section 42.1502(e) of the Federal Acquisition Regulation, or 20 percent of the value of the prime contract, whichever is higher, provided— 
(A)the information included in rating the subcontractor is not inconsistent with the information included in the rating for the prime contractor; (B)the subcontractor evaluation is conducted consistent with the provisions of section 42.15 of the Federal Acquisition Regulation; 
(C)negative evaluations of a subcontractor in no way obviate the prime contractor's responsibility for successful completion of the contract and management of its subcontractors; and (D)that in the judgment of the contracting officer, the overall execution of the work is impacted by the performance of the subcontractor or subcontractors. 
(2)Required performance evaluations, as part of a government-wide evaluation reporting tool, of individual partners of joint venture-awarded construction and architect-engineer contracts valued at the threshold set forth in section 42.1502(e) of the Federal Acquisition Regulation, to ensure that past performance on joint venture projects is considered in future awards to individual joint venture partners, provided— (A)at a minimum, the rating for joint ventures includes an identification that allows the evaluation to be retrieved for each partner of the joint venture; 
(B)each partner, through the joint venture, is given the same opportunity to submit comments, rebutting statements, or additional information, consistent with the provisions of section 42.15 of the Federal Acquisition Regulation; and (C)the rating clearly identifies the responsibilities of joint venture partners for discrete elements of the work where the partners are not jointly and severally responsible for the project. 
(3)Processes to request exceptions from the annual evaluation requirement under section 42.1502(a) of the Federal Acquisition Regulation for construction and architect-engineer contracts where submission of the annual evaluations would not provide the best representation of the performance of a contractor, including subcontractors and joint venture partners, including— (A)where no severable element of the work has been completed; 
(B)where the contracting officer determines that— (i)an insubstantial portion of the contract work has been completed in the preceding year; and 
(ii)the lack of performance is at no fault to the contractor; or (C)where the contracting officer determines that there is an issue in dispute which, until resolved, would likely cause the annual rating to inaccurately reflect the past performance of the contractor. 
824.Subcontracting price and approved purchasing systems 
(a)AmendmentSection 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended— (1)in subsection (g), by adding at the end the following new paragraph: 
 
(5)The term approved purchasing system has the meaning given the term in section 44.101 of the Federal Acquisition Regulation (or any similar regulation).; and (2)by adding at the end the following new subsection: 
 
(i)Consent to subcontractIf the contractor on a Department of Defense contract requiring a contracting officer's written consent prior to the contractor entering into a subcontract has an approved purchasing system, the contracting officer may not withhold such consent without the written approval of the program manager.. (b)Conforming regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement to conform with the amendments to section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) made by this section. 
825.Modification of criteria for waivers of requirement for certified cost and price dataSection 817(b)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking ; and and inserting ; or. CProvisions Relating to Major Defense Acquisition Programs 831.Revisions in authority relating to program cost targets and fielding targets for major defense acquisition programs (a)Revisions in authority relating to program cost and fielding targetsSection 2448a of title 10, United States Code, is amended— 
(1)in subsection (a), by striking Secretary of Defense and inserting designated milestone decision authority for the program; (2)by striking the milestone decision authority for the major defense acquisition program approves a program that and inserting the program; 
(3)by striking subsection (b); and (4)by redesignating subsection (c) as subsection (b). 
(b)Conforming amendments 
(1)Section 181(b) of title 10, United States Code, is amended— (A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively. (2)Section 2366a(c)(1)(A) of such title is amended by striking by the Secretary of Defense. 
(3)Section 2366b of such title is amended— (A)in subsection (a)(3)(D), by striking Secretary of Defense after a request for such increase or delay by the; and 
(B)in subsection (c)(1)(A), by striking by the Secretary of Defense. (4)Section 925(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2361; 10 U.S.C. 2448a note) is amended by striking Deputy Secretary of Defense and the Vice Chairman of the Joint Chiefs of Staff and inserting designated milestone decision authority for the major defense acquisition program and the Vice Chief of Staff of the armed force concerned or, in the case of a program for which an alternate milestone decision authority is designated under section 2430(d)(2) of such title, the Vice Chairman of the Joint Chiefs of Staff. 
832.Implementation of recommendations of the Independent Study on Consideration of Sustainment in Weapons Systems Life Cycle 
(a)Implementation requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall, except as provided under subsection (b), commence implementation of each recommendation submitted as part of the independent assessment produced under section 844 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2290). (b)Exceptions (1)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described under subsection (a) later than the date required under such subsection if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation. 
(2)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described under subsection (a) if the Secretary provides to the congressional defense committees— (A)the reasons for the decision not to implement the recommendation; and 
(B)a summary of the alternative actions the Secretary plans to take to address the purposes underlying the recommendation. (c)Implementation plansFor each recommendation that the Secretary is implementing, or that the Secretary plans to implement, the Secretary shall submit to the congressional defense committees— 
(1)a summary of actions that have been taken to implement the recommendation; and (2)a schedule, with specific milestones, for completing the implementation of the recommendation. 
833.Comptroller General assessment of acquisition programs and related initiatives 
(a)In generalChapter 131 of title 10, United States Code, is amended by adding at the end the following new section:  2229b.Comptroller General assessment of acquisition programs and initiatives (a) Assessment requiredThe Comptroller General of the United States shall submit to the congressional defense committees an annual assessment of selected acquisition programs and initiatives of the Department of Defense by March 30th of each year from 2020 through 2023. 
(b)Analyses To be includedThe assessment required under subsection (a) shall include— (1)a macro analysis of how well acquisition programs and initiatives are performing and reasons for that performance; 
(2)a summary of organizational and legislative changes and emerging assessment methodologies since the last assessment, and a discussion of the implications for execution and oversight of programs and initiatives; and (3)specific analyses of individual acquisition programs and initiatives. 
(c)Acquisition programs and initiatives to be consideredThe assessment required under subsection (a) shall consider the following programs and initiatives: (1)Selected weapon systems, as determined appropriate by the Comptroller General. 
(2)Selected information technology systems and initiatives, including defense business systems, networks, and software-intensive systems, as determined appropriate by the Comptroller General. (3)Selected prototyping and rapid fielding activities and initiatives, as determined appropriate by the Comptroller General.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2229a the following new item:  2229b. Comptroller General assessment of acquisition programs and related initiatives.. (c)Repeal of superseded authoritySection 883(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2222 note) is amended by striking paragraph (1), effective on January 1, 2020. 
DProvisions Relating to Commercial Items 
836.Revision of definition of commercial item for purposes of Federal acquisition statutes 
(a)Definitions in chapter 1 of title 41, United States Code 
(1)Separation of commercial item definition into definitions of commercial product and commercial serviceChapter 1 of title 41, United States Code, is amended by striking section 103 and inserting the following new sections:  103.Commercial productIn this subtitle, the term commercial product means any of the following: 
(1)A product, other than real property, that— (A)is of a type customarily used by the general public or by nongovernmental entities for purposes other than governmental purposes; and 
(B)has been sold, leased, or licensed, or offered for sale, lease, or license, to the general public. (2)A product that— 
(A)evolved from a product described in paragraph (1) through advances in technology or performance; and (B)is not yet available in the commercial marketplace but will be available in the commercial marketplace in time to satisfy the delivery requirements under a Federal Government solicitation. 
(3)A product that would satisfy the criteria in paragraph (1) or (2) were it not for— (A)modifications of a type customarily available in the commercial marketplace; or 
(B)minor modifications made to meet Federal Government requirements. (4)Any combination of products meeting the requirements of paragraph (1), (2), or (3) that are of a type customarily combined and sold in combination to the general public. 
(5)A product, or combination of products, referred to in paragraphs (1) through (4), even though the product, or combination of products, is transferred between or among separate divisions, subsidiaries, or affiliates of a contractor. (6)A nondevelopmental item if the procuring agency determines, in accordance with conditions in the Federal Acquisition Regulation, that— 
(A)the product was developed exclusively at private expense; and (B)has been sold in substantial quantities, on a competitive basis, to multiple State and local governments or to multiple foreign governments. 
103a.Commercial serviceIn this subtitle, the term commercial service means any of the following: (1)Installation services, maintenance services, repair services, training services, and other services if— 
(A)those services are procured for support of a commercial product, regardless of whether the services are provided by the same source or at the same time as the commercial product; and (B)the source of the services provides similar services contemporaneously to the general public under terms and conditions similar to those offered to the Federal Government; 
(2)Services of a type offered and sold competitively, in substantial quantities, in the commercial marketplace— (A)based on established catalog or market prices; 
(B)for specific tasks performed or specific outcomes to be achieved; and (C)under standard commercial terms and conditions. 
(3)A service described in paragraph (1) or (2), even though the service is transferred between or among separate divisions, subsidiaries, or affiliates of a contractor.. (2)Conforming amendments to title 41 definitions (A)Definition of commercial componentSection 102 of such title is amended by striking commercial item and inserting commercial product. 
(B)Definition of commercially available off-the-shelf itemSection 104(1)(A) is amended by striking commercial item and inserting commercial product. (C)Definition of nondevelopmental itemSection 110(1) of such title is amended by striking commercial item and inserting commercial product. 
(3)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 41, United States Code, is amended by striking the item relating to section 103 and inserting the following new items:   103. Commercial product. 103a. Commercial service.. (b)Conforming amendments to other provisions of title 41, United States CodeTitle 41, United States Code, is further amended as follows: 
(1)Section 1502(b) is amended— (A)in paragraph (1)(A), by striking commercial items and inserting commercial products or commercial services; 
(B)in paragraph (1)(C)(i), by striking commercial item and inserting commercial product or commercial service; and (C)in paragraph (3)(A)(i), by striking commercial items and inserting commercial products or commercial services. 
(2)Section 1705(c) is amended by striking commercial items and inserting commercial products and commercial services. (3)Section 1708 is amended by striking commercial items in subsections (c)(6) and (e)(3) and inserting commercial products or commercial services. 
(4)Section 1901 is amended— (A)in subsection (a)(2), by striking commercial items and inserting commercial products or commercial services; and 
(B)in subsection (e)— (i)by striking Commercial Items in the subsection heading and inserting Commercial Products and Commercial Services; and 
(ii)by striking commercial items and inserting commercial products or commercial services. (5)Section 1903(c) is amended— 
(A)in the subsection heading, by striking Commercial Item and inserting Commercial Product or Commercial Service; (B)in paragraph (1), by striking as a commercial item and inserting as a commercial product or a commercial service; and 
(C)in paragraph (2), by striking for an item or service treated as a commercial item and inserting for a product or service treated as a commercial product or a commercial service. (6) (A)Section 1906 is amended by striking commercial items each place it appears in subsections (b), (c), and (d) and inserting commercial products or commercial services. 
(B) 
(i)The heading of such section is amended to read as follows:  1906.List of laws inapplicable to procurements of commercial products and commercial services. (ii)The table of sections at the beginning of chapter 19 is amended by striking the item relating to section 1906 and inserting the following new item: 
 
 
1906. List of laws inapplicable to procurements of commercial products and commercial services.. 
(7)Section 3304 is amended by striking commercial item in subsections (a)(5) and (e)(4)(B) and inserting commercial product. (8)Section 3305(a)(2) is amended by striking commercial items and inserting commercial products or commercial services. 
(9)Section 3306(b) is amended by striking commercial items and inserting commercial products or commercial services. (10) (A)Section 3307 is amended— 
(i)in subsection (a)— (I)by striking Commercial Items in the subsection heading and inserting Commercial Products and Commercial Services; 
(II)in paragraph (1), by striking commercial items and inserting commercial products and commercial services; and (III)in paragraph (2), by striking a commercial item and inserting a commercial product or commercial service; 
(ii)in subsection (b)— (I)in paragraph (2), by striking commercial items or, to the extent that commercial items suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial products; and 
(II)in paragraph (3), by striking commercial items and nondevelopmental items other than commercial items and inserting commercial services, commercial products, and nondevelopmental items other than commercial products; (iii)in subsection (c)— 
(I)in paragraphs (1) and (2), by striking commercial items or nondevelopmental items other than commercial items and inserting commercial services or commercial products or nondevelopmental items other than commercial products; (II)in paragraphs (3) and (4), by striking commercial items or, to the extent that commercial items suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial products; and 
(III)in paragraphs (5) and (6), by striking commercial items and inserting commercial products and commercial services; (iv)in subsection (d)(2), by striking commercial items or, to the extent that commercial items suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the executive agency’s needs are not available, nondevelopmental items other than commercial products; and 
(v)in subsection (e)— (I)in paragraph (1), by inserting 103a, 104, after sections 102, 103,; 
(II)in paragraph (2)(A), by striking commercial items and inserting commercial products or commercial services; (III)in the first sentence of paragraph (2)(B), by striking commercial end items and inserting end items that are commercial products; 
(IV)in paragraphs (2)(B)(i), (2)(C)(i) and (2)(D), by striking commercial items or commercial components and inserting commercial products, commercial components, or commercial services; (V)in paragraph (2)(C), in the matter preceding clause (i), by striking commercial items and inserting commercial products or commercial services; 
(VI)in paragraph (4)(A), by striking commercial items and inserting commercial products or commercial services; (VII)in paragraph (4)(C)(i), by striking commercial item, as described in section 103(5) and inserting commercial product, as described in section 103a(1); and 
(VIII)in paragraph (5), by striking items each place it appears and inserting products. (B) (i)The heading of such section is amended to read as follows: 
 
3307.Preference for commercial products and commercial services. 
(ii)The table of sections at the beginning of chapter 33 is amended by striking the item relating to section 3307 and inserting the following new item:   3307. Preference for commercial products and commercial services.. (11)Section 3501 is amended— 
(A)in subsection (a)— (i)by striking paragraph (1); 
(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and (iii)in paragraph (2) (as so redesignated), by striking commercial items and inserting commercial products or commercial services; and 
(B)in subsection (b)— (i)by striking item in the heading for paragraph (1); and 
(ii)by striking commercial items in paragraphs (1) and (2)(A) and inserting commercial services. (12)Section 3503 is amended— 
(A)in subsection (a)(2), by striking a commercial item and inserting a commercial product or a commercial service; and (B)in subsection (b)— 
(i)by striking Commercial Items in the subsection heading and inserting Commercial Products or Commercial Services; and (ii)by striking a commercial item each place it appears and inserting a commercial product or a commercial service. 
(13)Section 3505(b) is amended by striking commercial items each place it appears and inserting commercial products or commercial services. (14)Section 3509(b) is amended by striking commercial items and inserting commercial products or commercial services. 
(15)Section 3704(c)(5) is amended by striking commercial item and inserting commercial product. (16)Section 3901(b)(3) is amended by striking commercial items and inserting commercial products or commercial services. 
(17)Section 4301(2) is amended by striking commercial items and inserting commercial products or commercial services. (18) (A)Section 4505 is amended by striking commercial items in subsections (a) and (c) and inserting commercial products or commercial services. 
(B) 
(i)The heading of such section is amended to read as follows:  4505.Payments for commercial products and commercial services. (ii)The table of sections at the beginning of chapter 45 is amended by striking the item relating to section 4505 and inserting the following new item: 
 
 
4505. Payments for commercial products and commercial services.. 
(19)Section 4704(d) is amended by striking commercial items both places it appears and inserting commercial products or commercial services. (20)Sections 8102(a)(1), 8703(d)(2), and 8704(b) are amended by striking commercial items (as defined in section 103 of this title) and inserting commercial products or commercial services (as defined in sections 103 and 103a, respectively, of this title). 
(c)Amendments to chapter 137 of title 10, united states codeChapter 137 of title 10, United States Code, is amended as follows: (1)Section 2302(3) is amended— 
(A)by redesignating subparagraphs (J), (K), and (L) as subparagraphs (K), (L), and (M); and (B)by striking subparagraph (I) and inserting the following new subparagraphs (I) and (J): 
 
(I)The term commercial product. (J)The term commercial service.. 
(2)Section 2304 is amended— (A)in subsections (c)(5) and (f)(2)(B), by striking brand-name commercial item and inserting brand-name commercial product; 
(B)in subsection (g)(1)(B), by striking commercial items and inserting commercial products or commercial services; and (C)in subsection (i)(3), by striking commercial items and inserting commercial products. 
(3)Section 2305 is amended— (A)in subsection (a)(2), by striking commercial items and inserting commercial products or commercial services; and 
(B)in subsection (b)(5)(B)(v), by striking commercial item and inserting commercial product. (4)Section 2306(b) is amended by striking commercial items and inserting commercial products or commercial services. 
(5)Section 2306a is amended— (A)in subsection (b)— 
(i)in paragraph (1)(B), by striking a commercial item and inserting a commercial product or a commercial service; (ii)in paragraph (2)— 
(I)by striking Commercial items in the paragraph heading and inserting Commercial products or commercial services; and (II)by striking commercial item each place it appears and inserting commercial product or commercial services; 
(iii)in paragraph (3)— (I)by striking Commercial items in the paragraph heading and inserting Commercial products; and 
(II)by striking item each place it appears and inserting product; and (iv)in paragraph (4)— 
(I)by striking Commercial item in the paragraph heading and inserting Commercial product or commercial service; (II)by striking commercial item in subparagraph (A) after applying the; 
(III)by striking prior commercial item determination in subparagraph (A) and inserting prior commercial product or commercial service determination; (IV)by striking of such item in subparagraph (A) and inserting of such product or service; 
(V)by striking of an item previously determined to be a commercial item in subparagraph (B) and inserting of a product or service previously determined to be a commercial product or a commercial service; (VI)by striking of a commercial item, in subparagraph (B) and inserting of a commercial product or a commercial service, as the case may be,; 
(VII)by striking the commercial item determination in subparagraph (B) and inserting the commercial product or commercial service determination; and (VIII)by striking commercial item in subparagraph (C); and 
(v)in paragraph (5), by striking commercial items and inserting commercial products or commercial services; (B)in subsection (d)(2), by striking commercial items each place it appears and inserting commercial products or commercial services; and 
(C)in subsection (h)— (i)in paragraph (2), by striking commercial items and inserting commercial products or commercial services; and 
(ii)by striking paragraph (3). (6)Section 2307(f) is amended— 
(A)by striking Commercial Items in the subsection heading and inserting Commercial Products and Commercial Services; and (B)by striking commercial items in paragraphs (1) and (2) and inserting commercial products and commercial services. 
(7)Section 2320(b) is amended— (A)in paragraph (1), by striking a commercial item, the item and inserting a commercial product, the product; and 
(B)in paragraph (9)(A), by striking any noncommercial item or process and inserting any noncommercial product or process. (8)Section 2321(f) is amended— 
(A)in paragraph (1)— (i)by striking commercial items and inserting commercial products; and 
(ii)by striking the item both places it appears and inserting commercial products; and (B)in paragraph (2)(A), in clauses (i) and (ii), by striking commercial item and inserting commercial product. 
(9)Section 2324(l)(1)(A) is amended by striking commercial items and inserting commercial products or commercial services. (10)Section 2335(b) is amended by striking commercial items and inserting commercial products and commercial services. 
(d)Amendments to chapter 140 of title 10, united states codeChapter 140 of title 10, United States Code, is amended as follows: (1)Section 2375 is amended— 
(A)in subsection (a), by striking commercial item in paragraphs (1) and (2) and inserting commercial product or commercial service; (B)in subsections (b) and (c)— 
(i)by striking Commercial Items in the subsection heading and inserting Commercial Products and Commercial Services; and (ii)by striking commercial items each place it appears and inserting commercial products and commercial services; and 
(C)in subsection (e)(3), by striking commercial items and inserting commercial products and commercial services. (2)Section 2376(1) is amended— 
(A)by striking terms commercial item, and inserting terms commercial product, commercial service,; and (B)by striking chapter 1 of title 41 and inserting sections 103, 103a, 110, 105, and 102, respectively, of title 41. 
(3)Section 2377 is amended— (A)in subsection (a)— 
(i)in paragraph (2), by striking commercial items or, to the extent that commercial items suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial products; and (ii)in paragraph (3), by striking commercial items and nondevelopmental items other than commercial items and inserting commercial services, commercial products, and nondevelopmental items other than commercial products; 
(B)in subsection (b)— (i)in paragraphs (1) and (2), by striking commercial items or nondevelopmental items other than commercial items and inserting commercial services, commercial products, or nondevelopmental items other than commercial products; 
(ii)in paragraphs (3) and (4), by striking commercial items or, to the extent that commercial items suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial products; and (iii)in paragraphs (5) and (6), by striking commercial items and inserting commercial products and commercial services; 
(C)in subsection (c)— (i)in paragraph (2), by striking commercial items or, to the extent that commercial items suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial items and inserting commercial services or commercial products or, to the extent that commercial products suitable to meet the agency’s needs are not available, nondevelopmental items other than commercial products; and 
(ii)in paragraph (4), by striking items other than commercial items and inserting products other than commercial products or services other than commercial services; (D)in subsection (d)— 
(i)in the first sentence, by striking commercial items and inserting commercial products or commercial services; (ii)in paragraph (1), by striking items and inserting products or services; and 
(iii)in paragraph (2), by striking items and inserting products or services; and (E)in subsection (e)(1), by striking commercial items and inserting commercial products and commercial services. 
(4)Section 2379 is amended— (A)by striking Commercial Items in the headings of subsections (b) and (c) and inserting Commercial Products; 
(B)in subsections (a)(1)(A), (b)(2), and (c)(1)(B), by striking , as defined in section 103 of title 41; and (C)by striking commercial item and commercial items each place they appear and inserting commercial product and commercial products, respectively. 
(5)Section 2380 is amended— (A)in subsection (a), by striking commercial item determinations in paragraphs (1) and (2) and inserting commercial product and commercial service determinations; and 
(B)in subsection (b) (as added by section 848 of the National Defense Authorization Act for Fiscal Year 2018)— (i)by striking Item in the subsection heading; 
(ii)by striking an item each place it appears and inserting a product or service; (iii)by striking item after using commercial each place it appears; 
(iv)by striking prior commercial item determination and inserting prior commercial product or service determination; (v)by striking such item and inserting such product or service; and 
(vi)by striking the item both places it appears and inserting the product or service. (6)Section 2380a is amended— 
(A)in subsection (a)— (i)by striking items and and inserting products and; and 
(ii)by striking commercial items and inserting commercial products and commercial services, respectively,; and (B)in subsection (b), by striking commercial items and inserting commercial services. 
(7)Section 2380B is amended by striking commercial item and inserting commercial product. (8)Amendments to headings, etc (A)The heading of such chapter is amended to read as follows: 
 
140Procurement of Commercial Products and Commercial Services. 
(B)The heading of section 2375 is amended to read as follows:  2375.Relationship of other provisions of law to procurement of commercial products and commercial services. (C)The heading of section 2377 is amended to read as follows: 
 
2377.Preference for commercial products and commercial services. 
(D)The heading of section 2379 is amended to read as follows:  2379.Procurement of a major weapon system as a commercial product: requirement for prior determination by Secretary of Defense and notification to Congress. (E)The heading of section 2380 is amended to read as follows: 
 
2380.Commercial product and commercial service determinations by Department of Defense. 
(F)The heading of section 2380a is amended to read as follows:  2380a.Treatment of certain products and services as commercial products and commercial services. (G)Section 2380B is redesignated as section 2380b and the heading of that section is amended to read as follows: 
 
2380b.Treatment of commingled items purchased by contractors as commercial products. 
(H)The table of sections at the beginning of such chapter is amended to read as follows:   2375. Relationship of other provisions of law to procurement of commercial products and commercial services. 2376. Definitions. 2377. Preference for commercial products and commercial services. 2379. Procurement of a major weapon system as a commercial product: requirement for prior determination by Secretary of Defense and notification to Congress. 2380. Commercial product and commercial service determinations by Department of Defense. 2380a. Treatment of certain products and services as commercial products and commercial services. 2380b. Treatment of commingled items purchased by contractors as commercial products.. (e)Other amendments to title 10, united states codeTitle 10, United States Code, is further amended as follows: 
(1)Section 2226(b) is amended by striking for services and all that follows through deliverable items and inserting for services or deliverable items. (2)Section 2384(b)(2) is amended by striking commercial items and inserting commercial products. 
(3)Section 2393(d) is amended by striking commercial items (as defined in section 103 of title 41) and inserting commercial products or commercial services (as defined in sections 103 and 103a, respectively, of title 41). (4)Section 2402(d) is amended— 
(A)in paragraph (1), by striking commercial items both places it appears and inserting commercial products or commercial services; and (B)in paragraph (2), by striking the term and all that follows and inserting the terms commercial product and commercial service have the meanings given those terms in sections 103 and 103a, respectively, of title 41.. 
(5)Section 2408(a)(4)(B) is amended by striking commercial items (as defined in section 103 of title 41) and inserting commercial products or commercial services (as defined in sections 103 and 103a, respectively, of title 41). (6)Section 2410b(c) is amended by striking commercial items and inserting commercial products. 
(7)Section 2410g(d)(1) is amended by striking Commercial items (as defined in section 103 of title 41) and inserting Commercial products or commercial services (as defined in sections 103 and 103a, respectively, of title 41). (8)Section 2447a is amended— 
(A)in subsection (a)(2), by striking commercial items and technologies and inserting commercial products and technologies; and (B)in subsection (c), by inserting before the period at the end the following: and the term commercial product has the meaning given that term in section 103 of title 41. 
(9)Section 2451(d) is amended by striking commercial items and inserting commercial products (as defined in section 103 of title 41). (10)Section 2464 is amended— 
(A)in subsection (a)— (i)in paragraph (3), by striking commercial items and inserting commercial products or commercial services; and 
(ii)in paragraph (5), by striking The commercial items covered by paragraph (3) are commercial items and inserting The commercial products or commercial services covered by paragraph (3) are commercial products (as defined in section 103 of title 41) or commercial services (as defined in section 103a of such title); and (B)in subsection (c)— 
(i)by striking Commercial Items in the subsection heading and inserting Commercial Products or Commercial Services; and (ii)by striking commercial item and inserting commercial product or commercial service. 
(11)Section 2484(f) is amended— (A)by striking Commercial Items in the subsection heading and inserting Commercial products; and 
(B)by striking commercial item and inserting commercial product. (12)The items relating to chapter 140 in the tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, are amended to read as follows: 
 
 
140.Procurement of Commercial Products and Commercial Services 2377. 
(f)Amendments to provisions of national defense authorization acts 
(1)Section 806(b) of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190; 10 U.S.C. 2302 note) is amended by striking commercial items (as defined in section 103 of title 41, United States Code) and inserting commercial products or commercial services (as defined in sections 103 and 103a, respectively, of title 41, United States Code). (2)Section 821(e) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 10 U.S.C. 2302 note) is amended— 
(A)by striking paragraph (2); and (B)by redesignating paragraph (3) as paragraph (2). 
(3)Section 821(b) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2304 note) is amended— (A)in paragraph (1), by striking a commercial item and inserting a commercial product or a commercial service; 
(B)in paragraph (2), by striking commercial item and inserting commercial product ; and (C)by adding at the end the following new paragraph: 
 
(3)The term commercial service has the meaning provided by section 103a of title 41, United States Code.. (4)Section 817(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended— 
(A)in paragraph (1), by striking commercial item exceptions and inserting commercial product-commercial service exceptions; and (B)in paragraph (2), by striking commercial item exception and inserting commercial product-commercial service exception; 
(5)Section 852(b)(2)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2324 note) is amended by striking a commercial item, as defined in section 103 of title 41 and inserting a commercial product or a commercial service, as defined in sections 103 and 103a, respectively, of title 41. (6)Section 805 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2330 note) is amended— 
(A)in subsection (b), by striking commercial items in paragraphs (1) and (2)(A) and inserting commercial services; and (B)in subsection (c)— 
(i)by striking item in the headings for paragraphs (1) and (2) and inserting services; (ii)in the matter in paragraph (1) preceding subparagraph (A), by striking commercial item and inserting commercial service; 
(iii)in paragraph (1)(A), by striking a commercial item, as described in section 103(5) of title 41 and inserting a service, as described in section 103a(1) of title 41; (iv)in paragraph (1)(C)(i), by striking section 103(6) of title 41 and inserting section 103a(2) of title 41; and 
(v)in paragraph (2), by striking item and inserting service. (7)Section 849(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2377 note) is amended— 
(A)by striking commercial items in paragraph (1) and inserting commercial products; (B)by striking commercial item in paragraph (3)(B)(i) and inserting commercial product; and 
(C)by adding at the end the following new paragraph:  (5)DefinitionIn this subsection, the term commercial product has the meaning given that term in section 103 of title 41.. 
(8)Section 856(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2377 note) is amended by striking commercial items or services and inserting a commercial product or a commercial service, as defined in sections 103 and 103a, respectively, of title 41,. (9)Section 879 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note) is amended— 
(A)in the section heading, by striking Commercial items and inserting Commercial products; (B)in subsection (a), by striking commercial items and inserting commercial products; 
(C)in subsection (c)(3)— (i)by striking Commercial items in the paragraph heading and inserting Commercial products or commercial services; and 
(ii)by striking commercial items and inserting commercial products or commercial services; and (D)in subsection (e)(2), by striking item in subparagraphs (A) and (B) and inserting products. 
(10)Section 880 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 41 U.S.C. 3301 note) is amended by striking commercial items in subsection (a)(1) and inserting commercial products. (g)Conforming amendments to other statutes (1)Section 604(g) of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b(g)) is amended— 
(A)by striking Commercial Items in the subsection heading and inserting Commercial Products; (B)by striking procurement of commercial in the first sentence and all that follows through items listed and inserting procurement of commercial products notwithstanding section 1906 of title 41, United States Code, with the exception of commercial products listed; and 
(C)in the second sentence— (i)by inserting product after commercial; and 
(ii)by striking in the and all that follows and inserting in section 103 of title 41, United States Code.. (2)Section 142 of the Higher Education Act of 1965 (20 U.S.C. 1018a) is amended— 
(A)in subsection (e)— (i)by striking Commercial Items in the subsection heading and inserting Commercial Products and Commercial Services; 
(ii)by striking that commercial items and inserting that commercial products or commercial services; (iii)by striking special rules for commercial items and inserting special rules for commercial products and commercial services; 
(iv)by striking without regard to— and all that follows through dollar limitation and inserting without regard to any dollar limitation; (v)by striking ; and and inserting a period; and 
(vi)by striking paragraph (2); (B)in subsection (f)— 
(i)by striking Items in the subsection heading and inserting Products and Services; (ii)by striking Items in the heading of paragraph (2) and inserting Products and services; and 
(iii)by striking a commercial item in paragraph (2) and inserting a commercial product or a commercial service; (C)in subsection (h)— 
(i)by striking Items in the subsection heading and inserting Services; and (ii)by striking commercial items in paragraph (1) and inserting commercial services; and 
(D)in subsection (l)— (i)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; 
(ii)by striking paragraph (1) and inserting the following new paragraphs:  (1)Commercial productThe term commercial product has the meaning given the term in section 103 of title 41, United States Code. 
(2)Commercial serviceThe term commercial service has the meaning given the term in section 103a of title 41, United States Code.; (iii)in paragraph (3), as so redesignated, by striking in section and all that follows and inserting in section 152 of title 41, United States Code.; 
(iv)in paragraph (5), as so redesignated— (I)by striking Commercial items in the paragraph heading and inserting Commercial products and commercial services; 
(II)by striking commercial items and inserting commercial products and commercial services; and (III)by striking pursuant to and all that follows and inserting pursuant to sections 1901 and 3305(a) of title 41, United States Code.; and 
(v)in paragraph (6), as so redesignated, by striking pursuant to and all that follows and inserting pursuant to sections 1901(a)(1) and 3305(a)(1) of title 41, United States Code.. (3)Section 3901(a)(4)(A)(ii)(II) of title 31, United States Code, is amended by striking commercial item and inserting commercial product. 
(4)Section 2455(c)(1) of the Federal Acquisition Streamlining Act of 1994 (31 U.S.C. 6101 note) is amended by striking commercial items and inserting commercial products. (5)Section 508(f) of the Federal Water Pollution Control Act (33 U.S.C. 1368(f)) is amended— 
(A)in paragraph (1), by striking commercial items and inserting commercial products or commercial services; and (B)in paragraph (2), by striking the term and all that follows and inserting the terms commercial product and commercial service have the meanings given those terms in sections 103 and 103a, respectively, of title 41, United States Code.. 
(6)Section 3707 of title 40, United States Code, is amended by striking a commercial item (as defined in section 103 of title 41) and inserting a commercial product (as defined in section 103 of title 41) or a commercial service (as defined in section 103a of title 41). (7)Subtitle III of title 40, United States Code, is amended— 
(A)in section 11101(1), by striking Commercial item.—The term commercial item has and inserting Commercial product.—The term commercial product has; and (B)in section 11314(a)(3), by striking items each place it appears and inserting products. 
(8)Section 8301(g) of the Federal Acquisition Streamlining Act of 1994 (42 U.S.C. 7606 note) is amended by striking commercial items and inserting commercial products or commercial services. (9)Section 40118(f) of title 49, United States Code, is amended— 
(A)in paragraph (1), by striking commercial items and inserting commercial products; and (B)in paragraph (2), by striking commercial item and inserting commercial product. 
(10)Chapter 501 of title 51, United States Code, is amended— (A)in section 50113(c)— 
(i)by striking Commercial Item in the subsection heading and inserting Commercial Product or Commercial Service; and (ii)by striking commercial item in the second sentence and inserting commercial product or commercial service; and 
(B)in section 50115(b)— (i)by striking Commercial Item in the subsection heading and inserting Commercial Product or Commercial Service; and 
(ii)by striking commercial item in the second sentence and inserting commercial product or commercial service; and (C)in section 50132(a)— 
(i)by striking Commercial Item in the subsection heading and inserting Commercial Service; and (ii)by striking commercial item in the second sentence and inserting commercial service. 
(h)Effective date and savings provisionThe amendments made by subsections (a) through (g) shall take effect on January 1, 2020. Any provision of law that on the day before such effective date is on a list of provisions of law included in the Federal Acquisition Regulation pursuant to section 1907 of title 41, United States Code, shall be deemed as of that effective date to be on a list of provisions of law included in the Federal Acquisition Regulation pursuant to section 1906 of such title. (i)Implementation plan requiredNot later than April 1, 2019, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with members of the Defense Business Board, the Defense Science Board, and the Defense Innovation Board as appropriate, shall submit to the Committees on Armed Services of the Senate and the House of Representatives an implementation plan that contains the following elements: 
(1)An implementation timeline and schedule, to include substantive, technical, and conforming changes to the law that the Under Secretary deems appropriate and necessary, to include revising definitions or categories of items, products, and services. (2)A review of recommendations by the independent panel created under section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 889) pertaining to commercial items. 
(3)A review of commercial item provisions from the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), and other relevant legislation. (4)An analysis of the extent to which the Department of Defense should treat commercial service contracts and commercial products in a similar manner. 
(5)Such other matters with respect to commercial item procurement as the Under Secretary considers appropriate. 837.Limitation on applicability to Department of Defense commercial contracts of certain provisions of law (a)Section 2375Section 2375(b)(2) of title 10, United States Code, is amended by striking January 1, 2015 and inserting October 13, 1994. 
(b)Section 2533aSection 2533a(i) of such title is amended— (1)in the subsection heading, by striking items and inserting products; and 
(2)by striking commercial items and inserting commercial products. (c)Section 2533bSection 2533b(h) of such title is amended— 
(1)in the subsection heading, by striking items and inserting products; and (2)by striking commercial items each place it appears and inserting commercial products. 
838.Modifications to procurement through commercial e-commerce portals 
(a)In GeneralSection 846 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note) is amended— (1)in subsection (f), by adding at the end the following new paragraph: 
 
(5)A procurement of a product made through a commercial e-commerce portal under the program established pursuant to subsection (a) is deemed to satisfy requirements for full and open competition pursuant to section 2304 of title 10, United States Code, and section 3301 of title 41, United States Code, if— (A)there are offers from two or more suppliers of such a product or similar product with substantially the same physical, functional, or performance characteristics on the online marketplace; and 
(B)the Administrator establishes procedures to implement subparagraph (A) and notifies Congress at least 30 days before implementing such procedures.; and (2)in subsection (h), by striking paragraph (3) and inserting the following: 
 
(3)agree not to use, for pricing, marketing, competitive, or other purposes, any information, including any Government-owned data, such as purchasing trends or spending habits, related to a product from a third-party supplier featured on the commercial e-commerce portal or the transaction of such product, except as necessary to comply with the requirements of the program established in subsection (a).. (b)Sense of CongressIt is the sense of Congress that— 
(1)the implementation of any e-commerce portal under such section 846 to procure commercial products will be done in a manner that will enhance competition, expedite procurement, and ensure reasonable pricing of commercial products; (2)the implementation of the e-commerce portal will be completed with multiple contracts with multiple commercial e-commerce portal providers; and 
(3)the Administrator of the General Services Administration should require any e-commerce portal provider to take the necessary precautions to safeguard data of all other e-commerce portal providers and any third-party suppliers. 839.Review of Federal acquisition regulations on commercial products, commercial services, and commercially available off-the-shelf items (a)Review of determinations not to exempt contracts for commercial products, commercial services, and commercially available off-the-shelf items from certain laws and regulationsNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall— 
(1)review each determination of the Federal Acquisition Regulatory Council pursuant to section 1906(b)(2), section 1906(c)(3), or section 1907(a)(2) of title 41, United States Code, not to exempt contracts or subcontracts from laws which such contracts and subcontracts would otherwise be exempt from under section 1906(d) of title 41, United States Code; and (2)propose revisions to the Federal Acquisition Regulation to provide an exemption from each law subject to such determination unless the Council determines that there is a specific reason not to provide the exemptions pursuant to section 1906 of such title or the Administrator for Federal Procurement Policy determines there is a specific reason not to provide the exemption pursuant to section 1907 of such title. 
(b)Review of certain contract clause requirements applicable to commercial products and commercial services contractsNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall— (1)review the Federal Acquisition Regulation to assess all regulations that require a specific contract clause for a contract using commercial product or commercial services acquisition procedures under part 12 of the Federal Acquisition Regulation, except for regulations required by law or Executive order; and 
(2)propose revisions to the Federal Acquisition Regulation to eliminate regulations reviewed under paragraph (1) unless the Federal Acquisition Regulatory Council determines on a case-by-case basis that there is a specific reason not to eliminate the regulation. (c)Elimination of certain contract clause regulations applicable to commercially available off-the-shelf item subcontractsNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall— 
(1)review the Federal Acquisition Regulation to assess all regulations that require a prime contractor to include a specific contract clause in a subcontract for commercially available off-the-shelf items unless the inclusion of such clause is required by law or Executive order; and (2)propose revisions to the Federal Acquisition Regulation to eliminate regulations reviewed under paragraph (1) unless the Federal Acquisition Regulatory Council determines on a case-by-case basis that there is a specific reason not to eliminate the regulation. 
(d)Report to Congress 
(1)RequirementNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall submit to the committees listed in paragraph (2) a report on the results of the reviews under this section. (2)Committees listedThe committees listed in this paragraph are the following: 
(A)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate. (B)The Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives.  
EIndustrial Base Matters 
841.Report on limited sourcing of specific components for Naval vessels 
(a)Report requiredNot later than March 1, 2019, the Secretary of the Navy shall submit to the congressional defense committees a report that provides, for the components described in subsection (b), a market survey, a cost assessment, national security considerations, and a recommendation regarding whether competition for the procurement of the components should be limited to sources in the national technology and industrial base (as defined in section 2500 of title 10, United States Code). (b)ComponentsThe components described in this subsection are the following: 
(1)Naval vessel components listed in section 2534(a)(3) of title 10, United States Code. (2)The following components for auxiliary ships: 
(A)Auxiliary equipment, including pumps. (B)Propulsion system components, including engines, reduction gears, and propellers. 
(C)Shipboard cranes. (D)Spreaders for shipboard cranes. 
842.Removal of national interest determination requirements for certain entities 
(a)In generalEffective October 1, 2020, a covered NTIB entity operating under a special security agreement pursuant to the National Industrial Security Program shall not be required to obtain a national interest determination as a condition for access to proscribed information. (b)Acceleration authorizedNotwithstanding the effective date of this section, the Secretary of Defense, in consultation with the Director of the Information Security Oversight Office, may waive the requirement to obtain a national interest determination for a covered NTIB entity operating under such a special security agreement that has— 
(1)a demonstrated successful record of compliance with the National Industrial Security Program; and (2)previously been approved for access to proscribed information. 
(c)DefinitionsIn this section: (1)Covered NTIB entityThe term covered NTIB entity means a person that is a subsidiary located in the United States— 
(A)for which the ultimate parent company and any intermediate parent companies of such subsidiary are located in a country that is part of the national technology and industrial base (as defined in section 2500 of title 10, United States Code); and (B)that is subject to the foreign ownership, control, or influence requirements of the National Industrial Security Program. 
(2)Proscribed informationThe term proscribed information means information that is— (A)classified at the level of top secret; 
(B)communications security information (excluding controlled cryptographic items when un-keyed or utilized with unclassified keys); (C)restricted data (as defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014)); 
(D)special access program information under section 4.3 of Executive Order No. 13526 (75 Fed. Reg. 707; 50 U.S.C. 3161 note) or successor order; or (E)designated as sensitive compartmented information. 
843.Pilot program to test machine-vision technologies to determine the authenticity and security of microelectronic parts in weapon systems 
(a)Pilot program authorizedThe Undersecretary of Defense for Research and Engineering, in coordination with the Defense Microelectronics Activity, shall establish a pilot program to test the feasibility and reliability of using machine-vision technologies to determine the authenticity and security of microelectronic parts in weapon systems. (b)Objectives of pilot programThe Undersecretary of Defense for Research and Engineering, in coordination with the Defense Microelectronics Activity, shall design any pilot program conducted under this section to determine the following: 
(1)The effectiveness and technology readiness level of machine-vision technologies to determine the authenticity of microelectronic parts at the time of the creation of such part through final insertion of such part into weapon systems. (2)The best method of incorporating machine-vision technologies into the process of developing, transporting, and inserting microelectronics into weapon systems. 
(3)The rules, regulations, or processes that hinder the development and incorporation of machine-vision technologies, and the application of such rules, regulations, or processes to mitigate counterfeit microelectronics proliferation throughout the Department of Defense. (c)ConsultationTo develop the pilot program under this section, the Undersecretary of Defense for Research and Engineering, in coordination with the Defense Microelectronics Activity, may consult with the following entities: 
(1)Manufacturers of semiconductors or electronics. (2)Industry associations relating to semiconductors or electronics. 
(3)Original equipment manufacturers of products for the Department of Defense. (4)Nontraditional defense contractors (as defined in section 2302(9) of title 10, United States Code) that are machine vision companies. 
(5)Federal laboratories (as defined in section 2500(5) of title 10, United States Code). (6)Other elements of the Department of Defense that fall under the authority of the Undersecretary of Defense for Research and Engineering. 
(d)Commencement and durationThe pilot program established under this section shall be established not later than April 1, 2019, and all activities under such pilot program shall terminate not later than December 31, 2020. 844.Limitation on certain procurements application process (a)In generalSection 2534 of title 10, United States Code, is amended by adding at the end the following new subsections: 
 
(k)Limitation on certain procurements application process 
(1)In generalThe Secretary of Defense shall administer a process to analyze and assess potential items for consideration to be required to be procured from a manufacturer that is part of the national technology and industrial base. (2)ElementsThe application process required under paragraph (1) shall include the following elements: 
(A)The Secretary shall designate an official within the Office of the Secretary of Defense responsible for administration of the limitation on certain procurements application process and associated policy. (B)A person or organization that meets the definition of national technology and industrial base under section 2500(1) of this title shall have the opportunity to apply for status as an item required to be procured from a manufacturer that is part of the national technology and industrial base. The application shall include, at a minimum, the following information: 
(i)Information demonstrating the applicant meets the criteria of a manufacturer in the national technology and industrial base under section 2500(1) of this title. (ii)For each item the applicant seeks to be required to be procured from a manufacturer that is part of the national technology and industrial base, the applicant shall include the following information: 
(I)The extent to which such item has commercial applications. (II)The number of such items to be procured by current programs of record. 
(III)The criticality of such item to a military unit’s mission accomplishment. (IV)The estimated cost and other considerations of reconstituting the manufacturing capability of such item, if not maintained in the national technology and industrial base. 
(V)National security regulations or restrictions imposed on such item that may not be imposed on a non-national technology and industrial base competitor. (VI)Non-national security-related Federal, State, and local government regulations imposed on such item that may not be imposed on a non-national technology and industrial base competitor. 
(VII)The extent to which such item is fielded in current programs of record. (VIII)The extent to which cost and pricing data for such item has been deemed fair and reasonable. 
(3)Consideration of applications 
(A)Responsibility of designated officialThe official designated pursuant to paragraph (2)(A) shall be responsible for providing complete applications submitted pursuant to this subsection to the appropriate component acquisition executive for consideration not later than 15 days after receipt of such application. (B)ReviewNot later than 120 days after receiving a complete application, the component acquisition executive shall review such application, make a determination, and return the application to the official designated pursuant to paragraph (2)(A). 
(C)Elements of determinationThe determination required under subparagraph (B) shall, for each item proposed pursuant to paragraph (2)(B)(ii)— (i)recommend inclusion under this section; 
(ii)recommend inclusion under this section with further modifications; or (iii)not recommend inclusion under this section. 
(D)JustificationThe determination required under subparagraph (B) shall also include the rationale and justification for the determination. (4)Recommendations for legislationFor applications recommended under subsection (3), the official designated pursuant to paragraph (2)(A) shall be responsible for preparing a legislative proposal for consideration by the Secretary.. 
(b)Effective dateThis section and the amendments made by this section shall take effect one year after the date of the enactment of this Act. 845.Report on defense electronics industrial base (a)In generalNot later than January 31, 2019, the Secretary of Defense, in consultation with the Executive Agent for Printed Circuit Board and Interconnect Technology and the Director of the Office of Management and Budget, shall submit to Congress a report examining the health of the defense electronics industrial base, including analog and passive electronic parts, substrates, printed boards, assemblies, connectors, cabling, and related areas, both domestically and within the national technology and industrial base. 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)An examination of current and planned partnerships with the commercial industry. 
(2)Analysis of the current and future defense electronics industrial base. (3)Threat assessment related to system security. 
(4)An assessment of the health of the engineering and production workforce. (5)A description of the electronics supply chain requirements of defense systems integral to meeting the goals of the 2018 National Defense Strategy. 
(6)Recommended actions to address areas deemed deficient or vulnerable, and a plan to formalize long-term resourcing for the Executive Agent. (7)Any other areas matters determined relevant by the Secretary. 
846.Support for defense manufacturing communities to support the defense industrial base 
(a)Program authorized 
(1)In generalThe Secretary of Defense may, in coordination with the Secretary of Commerce and working in coordination with the defense manufacturing institutes, establish within the Department of Defense a program to make long-term investments in critical skills, facilities, research and development, and small business support in order to strengthen the national security innovation base by designating and supporting consortiums as defense manufacturing communities. (2)DesignationThe program authorized by this section shall be known as the Defense Manufacturing Community Support Program (in this section referred to as the Program). 
(b)Designation of defense manufacturing communities complementary to defense manufacturing institutes 
(1)In generalThe Secretary of Defense may designate eligible consortiums as defense manufacturing communities through a competitive process, and in coordination with the defense manufacturing institutes. (2)Eligible consortiumsThe Secretary may establish eligibility criteria for a consortium to participate in the Program. In developing such criteria, the Secretary may consider the merits of— 
(A)including members from academia, defense industry, commercial industry, and State and local government organizations; (B)supporting efforts in geographical regions that have capabilities in key technologies or industrial base supply chains that are determined critical to national security; 
(C)optimal consortium composition and size to promote effectiveness, collaboration, and efficiency; and (D)complementarity with defense manufacturing institutes. 
(3)DurationEach designation under paragraph (1) shall be for a period of five years. (4)Renewal (A)In generalThe Secretary may renew a designation made under paragraph (1) for up to two additional two-year periods. Any designation as a defense manufacturing community or renewal of such designation that is in effect before the date of the enactment of this Act shall count toward the limit set forth in this subparagraph. 
(B)Evaluation for renewalThe Secretary shall establish criteria for the renewal of a consortium. In establishing such criteria, the Secretary may consider— (i)the performance of the consortium in meeting the established goals of the Program; 
(ii)the progress the consortium has made with respect to project-specific metrics, particularly with respect to those metrics that were designed to help communities track their own progress; (iii)whether any changes to the composition of the eligible consortium or revisions of the plan for the consortium would improve the capabilities of the defense industrial base; 
(iv)the effectiveness of coordination with defense manufacturing institutes; and (v)such other criteria as the Secretary considers appropriate. 
(5)Application for designationAn eligible consortium seeking a designation under paragraph (1) shall submit an application to the Secretary at such time and in such manner as the Secretary may require. In developing such procedures, the Secretary may consider the inclusion of— (A)a description of the regional boundaries of the consortium, and the defense manufacturing capacity of the region; 
(B)an evidence-based plan for enhancing the defense industrial base through the efforts of the consortium; (C)the investments the consortium proposes and the strategy of the consortium to address gaps in the defense industrial base; 
(D)a description of the outcome-based metrics, benchmarks, and milestones that will track and the evaluation methods that will be used to gauge performance of the consortium; (E)how the initiatives will complement defense manufacturing institutes; and 
(F)such other matters as the Secretary considers appropriate. (c)Financial and technical assistance (1)In generalUnder the Program, the Secretary of Defense may award financial or technical assistance to a member of a consortium designated as a defense manufacturing community under the Program as appropriate for purposes of the Program. 
(2)Use of fundsA recipient of financial or technical assistance under the Program may use such financial or technical assistance to support an investment that will improve the defense industrial base. (3)Investments supportedInvestments supported under this subsection may include activities not already provided for by defense manufacturing institutes on— 
(A)equipment or facility upgrades; (B)workforce training, retraining, or recruitment and retention, including that of women and underrepresented minorities; 
(C)business incubators; (D)advanced research and commercialization, including with Federal laboratories and depots; 
(E)supply chain development; and (F)small business assistance. 
(d)Receipt of transferred fundsThe Secretary of Defense may accept amounts transferred to the Secretary from the head of another agency or a State or local governmental organization to carry out this section. 847.Limitation on procurement of certain items for T–AO–205 programEffective during fiscal year 2019, the Secretary of Defense may procure the following items for the T–AO–205 program only if the manufacturer of the item is in the United States:  
(1)Auxiliary equipment, including pumps, for all shipboard services. (2)Propulsion system components, including engines, reduction gears, and propellers. 
(3)Shipboard cranes.  (4)Spreaders for shipboard cranes. 
FSmall Business Matters 
851.Department of Defense small business strategy 
(a)In generalChapter 136 of title 10, United States Code, is amended by adding at the end the following new section:  2283.Department of Defense small business strategy (a)In generalThe Secretary of Defense shall implement a small business strategy for the Department of Defense that meets the requirements of this section. 
(b)Unified management structureAs part of the small business strategy described in subsection (a), the Secretary shall ensure that there is a unified management structure within the Department for the functions of the Department relating to— (1)programs and activities related to small business concerns (as defined in section 3 of the Small Business Act); 
(2)manufacturing and industrial base policy; and (3)any procurement technical assistance program established under chapter 142 of this title. 
(c)Purpose of small business programsThe Secretary shall ensure that programs and activities of the Department of Defense related to small business concerns are carried out so as to further national defense programs and priorities and the statements of purpose for Department of Defense acquisition set forth in section 801 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1449). (d)Points of entry into defense marketThe Secretary shall ensure— 
(1)that opportunities for small business concerns to contract with the Department of Defense are identified clearly; and (2)that small business concerns are able to have access to program managers, contracting officers, and other persons using the products or services of such concern to the extent necessary to inform such persons of emerging and existing capabilities of such concerns. 
(e)Enhanced outreach under procurement technical assistance program marketThe Secretary shall enable and promote activities to provide coordinated outreach to small business concerns through any procurement technical assistance program established under chapter 142 of this title to facilitate small business contracting with the Department of Defense.. (b)Implementation (1)DeadlineThe Secretary of Defense shall develop the small business strategy required by section 2283 of title 10, United States Code, as added by subsection (a), not later than 180 days after the date of the enactment of this Act. 
(2)Notice to Congress and publicationUpon completion of the development of the small business strategy pursuant to paragraph (1), the Secretary shall— (A)transmit the strategy to Congress; and 
(B)publish the strategy on a public website of the Department of Defense. (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2283. Department of Defense small business strategy.. 
852.Prompt payments of small business contractorsSection 2307(a) of title 10, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by striking The head of any agency may— and inserting (1) The head of any agency may; and (3)by adding at the end the following new paragraph: 
 
(2) 
(A)For a prime contractor (as defined in section 8701 of title 41) that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), the Secretary of Defense shall, to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after receipt of a proper invoice for the amount due if a specific payment date is not established by contract. (B)For a prime contractor that subcontracts with a small business concern, the Secretary of Defense shall, to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after receipt of a proper invoice for the amount due if— 
(i)a specific payment date is not established by contract; and (ii)the prime contractor agrees to make payments to the subcontractor in accordance with the accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to the subcontractor.. 
853.Increased participation in the Small Business Administration microloan program 
(a)DefinitionsIn this section: (1)The term intermediary has the meaning given that term in section 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)). 
(2)The term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). (b)Microloan intermediary lending limit increasedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking $5,000,000 and inserting $6,000,000. 
(c)SBA study of microenterprise participationNot later than one year after the date of the enactment of this section, the Administrator of the Small Business Administration shall conduct a study and submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on— (1)the operations (including services provided, structure, size, and area of operation) of a representative sample of— 
(A)intermediaries that are eligible to participate in the microloan program and that do participate; and (B)intermediaries that are eligible to participate in the microloan program and that do not participate; 
(2)the reasons why eligible intermediaries described in paragraph (1)(B) choose not to participate in the microloan program; (3)recommendations on how to encourage increased participation in the microloan program by eligible intermediaries described in paragraph (1)(B); and 
(4)recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries. (d)GAO study on microloan intermediary practicesNot later than one year after the date of the enactment of this section, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report evaluating— 
(1)oversight of the microloan program by the Small Business Administration, including oversight of intermediaries participating in the microloan program; and (2)the specific processes used by the Small Business Administration to ensure— 
(A)compliance by intermediaries participating in the microloan program; and (B)the overall performance of the microloan program. 
854.Amendments to Small Business Innovation Research Program and Small Business Technology Transfer Program 
(a)Extension of pilot programsSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (cc), by striking 2017 and inserting 2022; 
(2)in subsection (gg)(7), by striking 2017 and inserting 2022; (3)in subsection (jj)— 
(A)in paragraph (4)(A), by striking 3 and inserting 4; and (B)in paragraph (7), by striking 2017 and inserting 2022; 
(4)in subsection (mm)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking 2017 and inserting 2022; (ii)in subparagraph (I), by striking and at the end; 
(iii)in subparagraph (J), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(K)funding for improvements that increase commonality across data systems, reduce redundancy, and improve data oversight and accuracy.; and (5)by adding at the end the following: 
 
(tt)Outstanding reports and evaluations 
(1)In generalNot later than March 30, 2019, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate, the Committee on Small Business of the House of Representatives, and the Committee on Science, Space, and Technology of the House of Representatives— (A)each report, evaluation, or analysis, as applicable, described in subsection (b)(7), (g)(9), (o)(10), (y)(6)(C), (gg)(6), (jj)(6), and (mm)(6); and 
(B)metrics regarding, and an evaluation of, the authority provided to the National Institutes of Health, the Department of Defense, and the Department of Education under subsection (cc). (2)Information requiredNot later than December 31, 2018, the head of each agency that is responsible for carrying out a provision described in subparagraph (A) or (B) of paragraph (1) shall submit to the Administrator any information that is necessary for the Administrator to carry out the responsibilities of the Administrator under that paragraph.. 
(b)Accelerating SBIR and STTR awardsSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (hh)— 
(A)by striking Federal agencies and inserting the following:  (1)In generalFederal agencies; 
(B)in paragraph (1), as so designated, by striking attempt to; and (C)by adding at the end the following: 
 
(2)Pilot program to accelerate Department of Defense SBIR and STTR awards 
(A)In generalNot later than 1 year after the date of enactment of this paragraph, the Under Secretary of Defense for Research and Engineering, acting through the Director of Defense Procurement and Acquisition Policy of the Department of Defense, shall establish a pilot program to reduce the time for awards under the SBIR and STTR programs of the Department of Defense, under which the Department of Defense shall— (i)develop simplified and standardized procedures and model contracts throughout the Department of Defense for Phase I, Phase II, and Phase III SBIR awards; 
(ii)for Phase I SBIR and STTR awards, reduce the amount of time between solicitation closure and award; (iii)for Phase II SBIR and STTR awards, reduce the amount of time between the end of a Phase I award and the start of the Phase II award; 
(iv)for Phase II SBIR and STTR awards that skip Phase I, reduce the amount of time between solicitation closure and award; (v)for sequential Phase II SBIR and STTR awards, reduce the amount of time between Phase II awards; and 
(vi)reduce the award times described in clauses (ii), (iii), (iv), and (v) to be as close to 90 days as possible. (B)ConsultationIn carrying out the pilot program under subparagraph (A), the Director of Defense Procurement and Acquisition Policy of the Department of Defense shall consult with the Director of the Office of Small Business Programs of the Department of Defense. 
(C)TerminationThe pilot program under subparagraph (A) shall terminate on September 30, 2022.; and (2)in subsection (ii)— 
(A)by striking Federal agencies and inserting the following:  (1)In generalFederal agencies; and 
(B)by adding at the end the following:  (2)Comptroller General reportsThe Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate, the Committee on Armed Services of the Senate, the Committee on Small Business of the House of Representatives, and the Committee on Armed Services of the House of Representatives— 
(A)not later than 1 year after the date of enactment of this paragraph, and every year thereafter for 3 years, a report that— (i)provides the average and median amount of time that each component of the Department of Defense with an SBIR or STTR program takes to review and make a final decision on proposals submitted under the program; and 
(ii)compares that average and median amount of time with that of other Federal agencies participating in the SBIR or STTR program; and (B)not later than December 5, 2021, a report that— 
(i)includes the information described in subparagraph (A); (ii)assesses where each Federal agency participating in the SBIR or STTR program needs improvement with respect to the proposal review and award times under the program; 
(iii)identifies best practices for shortening the proposal review and award times under the SBIR and STTR programs, including the pros and cons of using contracts compared to grants; and (iv)analyzes the efficacy of the pilot program established under subsection (hh)(2).. 
(c)Improvements to technical and business assistance 
(1)In generalSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended— (A)in the subsection heading, by inserting and business after technical; 
(B)in paragraph (1)— (i)in the matter preceding subparagraph (A)— 
(I)by striking a vendor selected under paragraph (2) and inserting 1 or more vendors selected under paragraph (2)(A); (II)by inserting and business before assistance services; and 
(III)by inserting assistance with product sales, intellectual property protections, market research, market validation, and development of regulatory plans and manufacturing plans, after technologies,; and (ii)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; 
(C)in paragraph (2)— (i)in the first sentence, by striking Each agency may select a vendor to assist small business concerns to meet and inserting the following: 
 
(A)In generalEach agency may select 1 or more vendors from which small business concerns may obtain assistance in meeting; and (ii)by adding at the end the following: 
 
(B)Selection by small business concernA small business concern may, by contract or otherwise, select 1 or more vendors to assist the small business concern in meeting the goals listed in paragraph (1).; and (D)in paragraph (3)— 
(i)by inserting (A) after paragraph (2) each place that term appears; (ii)in subparagraph (A), by striking $5,000 per year each place that term appears and inserting $6,500 per year; 
(iii)in subparagraph (B)— (I)by striking $5,000 per year each place that term appears and inserting $50,000 per project; and 
(II)in clause (ii), by striking which shall be in addition to the amount of the recipient's award and inserting which may, as determined appropriate by the head of the Federal agency, be included as part of the recipient’s award or be in addition to the amount of the recipient’s award; (iv)in subparagraph (C)— 
(I)by inserting or business after technical; (II)by striking the vendor and inserting a vendor; and 
(III)by adding at the end the following: Business-related services aimed at improving the commercialization success of a small business concern may be obtained from an entity, such as a public or private organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.; (v)in subparagraph (D)— 
(I)by inserting or business after technical each place that term appears; and (II)in clause (i), by striking the vendor and inserting 1 or more vendors; and 
(vi)by adding at the end the following:  (E)Multiple award recipientsThe Administrator shall establish a limit on the amount of technical and business assistance services that may be received or purchased under subparagraph (B) by a small business concern that has received multiple Phase II SBIR or STTR awards for a fiscal year.; and 
(E)by adding at the end the following:  (4)Annual reporting (A)In generalA small business concern that receives technical or business assistance from a vendor under this subsection during a fiscal year shall submit to the Federal agency contracting with the vendor a description of the technical or business assistance provided and the benefits and results of the technical or business assistance provided. 
(B)Use of existing reporting mechanismThe information required under subparagraph (A) shall be collected by a Federal agency as part of a report required to be submitted by small business concerns engaged in SBIR or STTR projects of the Federal agency for which the requirement was in effect on the date of enactment of this paragraph.. (2)ReviewNot later than the end of fiscal year 2019, the Administrator of the Small Business Administration shall— 
(A)conduct a survey of vendors providing technical or business assistance under section 9(q) of the Small Business Act (15 U.S.C. 638(q)), as amended by paragraph (1), and small business concerns receiving the technical or business assistance; and (B)submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report reviewing the efficacy of the provision of the technical or business assistance. 
855.Construction contract administrationSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:  (w)Solicitation notice regarding administration of change orders for construction (1)In generalWith respect to any solicitation for the award of a contract for construction anticipated to be awarded to a small business concern, the agency administering such contract shall provide a notice along with the solicitation to prospective bidders and offerors that includes— 
(A)information about the agency’s policies or practices in complying with the requirements of the Federal Acquisition Regulation relating to the timely definitization of requests for an equitable adjustment; and (B)information about the agency’s past performance in definitizing requests for equitable adjustments in accordance with paragraph (2). 
(2)Requirements for agenciesAn agency shall provide the past performance information described under paragraph (1)(B) as follows: (A)For the 3-year period preceding the issuance of the notice, to the extent such information is available. 
(B)With respect to an agency that, on the date of the enactment of this subsection, has not compiled the information described under paragraph (1)(B)— (i)beginning 1 year after the date of the enactment of this subsection, for the 1-year period preceding the issuance of the notice; 
(ii)beginning 2 years after the date of the enactment of this subsection, for the 2-year period preceding the issuance of the notice; and (iii)beginning 3 years after the date of the enactment of this subsection and each year thereafter, for the 3-year period preceding the issuance of the notice. 
(3)Format of past performance informationIn the notice required under paragraph (1), the agency shall ensure that the past performance information described under paragraph (1)(B) is set forth separately for each definitization action that was completed during the following periods: (A)Not more than 30 days after receipt of a request for an equitable adjustment. 
(B)Not more than 60 days after receipt of a request for an equitable adjustment. (C)Not more than 90 days after receipt of a request for an equitable adjustment. 
(D)Not more than 180 days after receipt of a request for an equitable adjustment. (E)Not more than 365 days after receipt of a request for an equitable adjustment. 
(F)More than 365 days after receipt of a request for an equitable adjustment. (G)After the completion of the performance of the contract through a contract modification addressing all undefinitized requests for an equitable adjustment received during the term of the contract.. 
856.Comptroller General study of impact of broadband speed and price on small businesses 
(a)Study requiredSubject to appropriations, the Comptroller General of the United States shall conduct a study evaluating the impact of broadband speed and price on small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)). (b)ReportNot later than three years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Energy and Commerce and the Committee on Small Business of the House of Representatives a report on the results of the study under subsection (a), including— 
(1)a survey of broadband speeds available to small business concerns; (2)a survey of the cost of broadband speeds available to small business concerns; 
(3)a survey of the type of broadband technology used by small business concerns; and (4)any policy recommendations that may improve the access of small business concerns to comparable broadband services at comparable rates in all regions of the United States. 
857.Consolidated budget display for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer Program 
(a)Budget display submissionThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall include in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for each fiscal year (as submitted to Congress under section 1105 of title 31, United States Code), a budget display for the funds assessed for the Small Business Innovation Research Program or the Small Business Technology Transfer Program (as such terms are defined, respectively, in section 9(e) of the Small Business Act (15 U.S.C. 638(e))) of the Department of Defense during the previous fiscal year. (b)Budget display requirementsThe budget display under subsection (a) shall include— 
(1)for funds assessed, the amount obligated and expended, by appropriation and functional area, for the Small Business Innovation Research Program or the Small Business Technology Transfer Program; (2)information, by military department and other awarding organizations, on Phase I, II, and III awards; 
(3)to the extent practicable, specific processes, products, technologies, or services that were transitioned to acquisition programs of record, or other follow-on contracts; and (4)an estimate of the Small Business Innovation Research Program and the Small Business Technology Transfer Program funding to be assessed during the period covered by the current future-years defense program (as defined under section 221 of title 10, United States Code). 
(c)First submissionThe first budget display under subsection (a) shall be included with the budget for the President for fiscal year 2020. (d)Congressional committeesThe budget display under subsection (a) shall be submitted to the congressional defense committees, with copies provided to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives.  
(e)TerminationThe requirements of this section shall terminate on December 31, 2022. (f)Rule of constructionNothing in this section shall be construed to modify or otherwise affect the requirement to expend amounts for the Small Business Innovation Research Program and the Small Business Technology Transfer Program of the Department of Defense under subsections (f) and (n) of section 9 of the Small Business Act (15 U.S.C. 638). 
858.Funding for procurement technical assistance program 
(a)Amount of assistance from SecretarySection 2413(b) of title 10, United States Code, is amended— (1)by striking not more than 65 percent and inserting not more than 75 percent; and 
(2)in paragraph (1), by striking more than 65 percent, but not more than 75 percent and inserting more than 75 percent, but not more than 85 percent. (b)Funding for eligible entitiesSection 2414(a) of such title is amended— 
(1)in paragraph (1), by striking $750,000 and inserting $1,000,000; (2)in paragraph (2), by striking $450,000 and inserting $750,000; 
(3)in paragraph (3), by striking $300,000 and inserting $450,000; and (4)in paragraph (4), by striking $750,000 and inserting $1,000,000. 
859.Authorization for payment of certain costs relating to procurement technical assistance centers 
(a)Authorization to pay costs relating to meetings of eligible entitiesSection 2417 of title 10, United States Code, is amended— (1)in the heading, by inserting and other after Administrative;  
(2)by striking chapter, an amount and inserting  chapter— 
(1)an amount; (3)by striking the period at the end and inserting ; and; and  
(4)by adding at the end the following new paragraph:   (2) an amount determined appropriate by the Director to assist eligible entities in payment of costs of eligible entities — 
(A)for meetings to discuss best practices for the improvement of the operations of procurement technical assistance centers; and (B)for membership dues for any association of such centers created by eligible entities, training fees and associated travel for training to carry out the purposes of this chapter, and voluntary participation on any committees or board of such an association.. 
(b)BriefingNot later than six months after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall brief the congressional defense committees on the recognition or lack of recognition by the Department of Defense of procurement technical assistance center associations and the rationale for the recognition or lack of recognition, including a discussion of whether the Department needs authority to recognize such associations. 860.Commercialization Assistance Pilot ProgramSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following new subsection: 
 
(uu)Commercialization assistance pilot programs 
(1)Pilot programs implemented 
(A)In generalExcept as provided in subparagraph (B), not later than one year after the date of the enactment of this subsection, a covered agency shall implement a commercialization assistance pilot program, under which an eligible entity may receive a subsequent Phase II SBIR award. (B)ExceptionIf the Administrator determines that a covered agency has a program that is sufficiently similar to the commercialization assistance pilot program established under this subsection, such covered agency shall not be required to implement a commercialization assistance pilot program under this subsection. 
(2)Percent of agency fundsThe head of each covered agency may allocate not more than 5 percent of the funds allocated to the SBIR program of the covered agency for the purpose of making a subsequent Phase II SBIR award under the commercialization assistance pilot program. (3)TerminationA commercialization assistance pilot program established under this subsection shall terminate on September 30, 2022. 
(4)ApplicationTo be selected to receive a subsequent Phase II SBIR award under a commercialization assistance pilot program, an eligible entity shall submit to the covered agency implementing such pilot program an application at such time, in such manner, and containing such information as the covered agency may require, including— (A)an updated Phase II commercialization plan; and 
(B)the source and amount of the matching funding required under paragraph (5). (5)Matching funding (A)In generalThe Administrator shall require, as a condition of any subsequent Phase II SBIR award made to an eligible entity under this subsection, that a matching amount (excluding any fees collected by the eligible entity receiving such award) equal to the amount of such award be provided from an eligible third-party investor. 
(B)Ineligible sourcesAn eligible entity may not use funding from ineligible sources to meet the matching requirement of subparagraph (A). (6)AwardA subsequent Phase II SBIR award made to an eligible entity under this subsection— 
(A)may not exceed the limitation described under subsection (aa)(1); and (B)shall be disbursed during Phase II. 
(7)Use of fundsThe funds awarded to an eligible entity under this subsection may only be used for research and development activities that build on eligible entity’s Phase II program and ensure the research funded under such Phase II is rapidly progressing towards commercialization. (8)SelectionIn selecting eligible entities to participate in a commercialization assistance pilot program under this subsection, the head of a covered agency shall consider— 
(A)the extent to which such award could aid the eligible entity in commercializing the research funded under the eligible entity’s Phase II program; (B)whether the updated Phase II commercialization plan submitted under paragraph (4) provides a sound approach for establishing technical feasibility that could lead to commercialization of such research; 
(C)whether the proposed activities to be conducted under such updated Phase II commercialization plan further improve the likelihood that such research will provide societal benefits; (D)whether the small business concern has progressed satisfactorily in Phase II to justify receipt of a subsequent Phase II SBIR award; 
(E)the expectations of the eligible third-party investor that provides matching funding under paragraph (5); and (F)the likelihood that the proposed activities to be conducted under such updated Phase II commercialization plan using matching funding provided by such eligible third-party investor will lead to commercial and societal benefit. 
(9)Evaluation ReportNot later than 6 years after the date of the enactment of this subsection, the Comptroller General of the United States shall submit to the Committee on Science, Space, and Technology and the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate, a report including— (A)a summary of the activities of commercialization assistance pilot programs carried out under this subsection; 
(B)a detailed compilation of results achieved by such commercialization assistance pilot programs, including the number of eligible entities that received awards under such programs; (C)the rate at which each eligible entity that received a subsequent Phase II SBIR award under this subsection commercialized research of the recipient; 
(D)the growth in employment and revenue of eligible entities that is attributable to participation in a commercialization assistance pilot program; (E)a comparison of commercialization success of eligible entities participating in a commercialization assistance pilot program with recipients of an additional Phase II SBIR award under subsection (ff); 
(F)demographic information, such as ethnicity and geographic location, of eligible entities participating in a commercialization assistance pilot program; (G)an accounting of the funds used at each covered agency that implements a commercialization assistance pilot program under this subsection; 
(H)the amount of matching funding provided by eligible third-party investors, set forth separately by source of funding; (I)an analysis of the effectiveness of the commercialization assistance pilot program implemented by each covered agency; and 
(J)recommendations for improvements to the commercialization assistance pilot program. (10)DefinitionsFor purposes of this subsection: 
(A)Covered agencyThe term covered agency means a Federal agency required to have an SBIR program. (B)Eligible entityThe term eligible entity means a small business concern that has received a Phase II award under an SBIR program and an additional Phase II SBIR award under subsection (ff) from the covered agency to which such small business concern is applying for a subsequent Phase II SBIR award. 
(C)Eligible third-party investorThe term eligible third-party investor means a small business concern other than an eligible entity, a venture capital firm, an individual investor, a non-SBIR Federal, State or local government, or any combination thereof. (D)Ineligible sourcesThe term ineligible sources means the following: 
(i)The eligible entity’s internal research and development funds. (ii)Funding in forms other than cash, such as in-kind or other intangible assets. 
(iii)Funding from the owners of the eligible entity, or the family members or affiliates of such owners. (iv)Funding attained through loans or other forms of debt obligations. 
(E)Subsequent Phase II SBIR awardThe term subsequent Phase II SBIR award means an award granted to an eligible entity under this subsection to carry out further commercialization activities for research conducted pursuant to an SBIR program.. 861.Puerto Rico businesses (a)Definition of Puerto Rico businessSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection: 
 
(ee)Puerto Rico businessIn this Act, the term Puerto Rico business means a small business concern that has its principal office located in the Commonwealth of Puerto Rico.. (b)Small business credit for Puerto Rico businessesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection: 
 
(x)Small business credit for Puerto Rico businesses 
(1)Credit for meeting contracting goalsIf an agency awards a prime contract to Puerto Rico business during the period beginning on the date of enactment of this subsection and ending on the date that is 4 years after such date of enactment, the value of the contract shall be doubled for purposes of determining compliance with the goals for procurement contracts under subsection (g)(1)(A)(i) during such period. (2)ReportAlong with the report required under subsection (h)(1), the head of each Federal agency shall submit to the Administrator, and make publicly available on the scorecard described in section 868(b) of the National Defense Authorization Act for Fiscal Year 2016 (15 U.S.C. 644 note), an analysis of the number and dollar amount of prime contracts awarded pursuant to paragraph (1) for each fiscal year of the period described in such paragraph.. 
(c)Priority for surplus property transfersSection 7(j)(13)(F) of the Small Business Act (15 U.S.C. 636(j)(13)(F)) is amended by adding at the end the following new clause:  (iii) (I)In this clause, the term covered period means the period beginning on the date of enactment of this clause and ending on the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates. 
(II)The Administrator may transfer technology or surplus property under clause (i) to a Puerto Rico business if the Puerto Rico business meets the requirements for such a transfer, without regard to whether the Puerto Rico business is a Program Participant.. (d)Contracting incentives for protege firms that are Puerto Rico businesses (1)In generalSection 45(a) of the Small Business Act (15 U.S.C. 657r(a)) is amended by adding at the end the following new paragraph: 
 
(3)Puerto Rico businessesDuring the period beginning on the date of enactment of this paragraph and ending on the date on which the Oversight Board established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) terminates, the Administrator shall identify potential incentives to a covered mentor that awards a subcontract to its covered protege, including— (A)positive consideration in any past performance evaluation of the covered mentor; and 
(B)the application of costs incurred for providing training to such covered protege to the subcontracting plan (as required under paragraph (4) or (5) of section 8(d)) of the covered mentor.. (2)DefinitionsSection 45(d) of the Small Business Act (15 U.S.C. 657r(d)) is amended by adding at the end the following new paragraphs: 
 
(4)Covered mentorThe term covered mentor means a mentor that enters into an agreement under this Act, or under any mentor-protege program approved under subsection (b)(1), with a covered protege. (5)Covered protegeThe term covered protege means a protege of a covered mentor that is a Puerto Rico business.. 
(e)Additional mentor-Protege relationships for protege firms that are Puerto Rico businessesSection 45(b)(3)(A) of the Small Business Act (15 U.S.C. 657r(b)(3)(A)) is amended by inserting , except that such restrictions shall not apply to up to 2 mentor-protege relationships if such relationships are between a covered protege and covered mentor after each participant. 862.Opportunities for employee-owned business concerns through Small Business Administration loan programs (a)DefinitionsIn this Act— 
(1)the terms Administration and Administrator means the Small Business Administration and the Administrator thereof, respectively; (2)the term cooperative means an entity that is determined to be a cooperative by the Administrator, in accordance with applicable Federal and State laws and regulations; 
(3)the term employee-owned business concern means— (A)a cooperative; and 
(B)a qualified employee trust; (4)the terms qualified employee trust and small business concern have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632); and 
(5)the term small business development center means a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648). (b)Expansion of 7(a) loans (1)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended— 
(A)in paragraph (15)— (i)in subparagraph (A)— 
(I)by striking this subsection to qualified employee trusts and inserting this subsection— 
(i)to qualified employee trusts; (II)in clause (i), as so designated— 
(aa)by inserting , and for any transaction costs associated with purchasing, after purchasing; (bb)by striking the period at the end and inserting ; and; and 
(III)by adding at the end the following:  (ii)to a small business concern under a plan approved by the Administrator, if the proceeds from the loan are only used to make a loan to a qualified employee trust, and for any transaction costs associated with making that loan, that results in the qualified employee trust owning at least 51 percent of the small business concern.; 
(ii)in subparagraph (B)— (I)in the matter preceding clause (i), by inserting or by the small business concern after the trustee of such trust; 
(II)in clause (ii), by striking and at the end; (III)in clause (iii), by striking the period at the end and inserting , and; and 
(IV)by adding at the end the following:  (iv)with respect to a loan made to a trust, or to a cooperative in accordance with paragraph (35)— 
(I)a seller of the small business concern may remain involved as an officer, director, or key employee of the small business concern when a qualified employee trust or cooperative has acquired 100 percent of ownership of the small business concern; and (II)any seller of the small business concern who remains as an owner of the small business concern, regardless of the percentage of ownership interest, shall be required to provide a personal guarantee by the Administration.; and 
(iii)by adding at the end the following:  (F)A small business concern that makes a loan to a qualified employee trust under subparagraph (A)(ii) is not required to contain the same terms and conditions as the loan made to the small business concern that is guaranteed by the Administration under such subparagraph. 
(G)With respect to a loan made to a qualified employee trust under this paragraph, or to a cooperative in accordance with paragraph (35), the Administrator may, as deemed appropriate, elect to not require any mandatory equity to be provided by the qualified employee trust or cooperative to make the loan.; and (B)by adding at the end the following: 
 
(35)Loans to cooperatives 
(A)DefinitionIn this paragraph, the term cooperative means an entity that is determined to be a cooperative by the Administrator, in accordance with applicable Federal and State laws and regulation. (B)AuthorityThe Administration shall guarantee loans made to a cooperative for the purpose described in paragraph (15).. 
(2)Delegation of authority to preferred lendersSection 5(b)(7) of the Small Business Act (15 U.S.C. 634(b)(7)) is amended by inserting , including loans guaranteed under paragraph (15) or (35) of section 7(a) after deferred participation loans. (c)Small business investment company program outreachThe Administrator shall provide outreach and educational materials to companies licensed under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) to increase the use of funds to make investments in company transitions to employee-owned business concerns. 
(d)Small business microloan program outreachThe Administrator shall provide outreach and educational materials to intermediaries under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) to increase the use of funds to make loans to employee-owned business concerns, including transitions to employee-owned business concerns. (e)Small business development center outreach and assistance (1)EstablishmentThe Administrator shall establish a Small Business Employee Ownership and Cooperatives Promotion Program to offer technical assistance and training on the transition to employee ownership through cooperatives and qualified employee trusts. 
(2)Small business development centers 
(A)In generalIn carrying out the program established under subsection (a), the Administrator shall enter into agreements with small business development centers under which the centers shall— (i)provide access to information and resources on employee ownership through cooperatives or qualified employee trusts as a business succession strategy; 
(ii)conduct training and educational activities; and (iii)carry out the activities described in subparagraph (U) of section 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)). 
(B)Additional servicesSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended— (i)in subparagraph (S), by striking and at the end; 
(ii)in subparagraph (T), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(U)encouraging and assisting the provision of succession planning to small business concerns with a focus on transitioning to cooperatives, as defined in section 7(a)(35), and qualified employee trusts (collectively referred to in this subparagraph as employee-owned business concerns), including by— (i)providing training to individuals to promote the successful management, governance, or operation of a business purchased by those individuals in the formation of an employee-owned business concern; 
(ii)assisting employee-owned business concerns that meet applicable size standards established under section 3(a) with education and technical assistance with respect to financing and contracting programs administered by the Administration; (iii)coordinating with lenders on conducting outreach on financing through programs administered by the Administration that may be used to support the transition of ownership to employees; 
(iv)supporting small business concerns in exploring or assessing the possibility of transitioning to an employee-owned business concern; and (v)coordinating with the cooperative development centers of the Department of Agriculture, the land grant extension network, the Manufacturing Extension Partnership, community development financial institutions, employee ownership associations and service providers, and local, regional and national cooperative associations.. 
(f)Amendment to report to Congress on status of employee-Owned firmsSection 7(a)(15)(E) of the Small Business Act (15 U.S.C. 636(a)(15)(E)) is amended by striking Administration. and inserting Administration, which shall include— 
(i)the total number of loans made to employee-owned business concerns that were guaranteed by the Administrator under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696), including the number of loans made— (I)to small business concerns owned and controlled by socially and economically disadvantaged individuals; and 
(II)to cooperatives; (ii)the total number of financings made to employee-owned business concerns by companies licensed under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 696(c)), including the number of financings made— 
(I)to small business concerns owned and controlled by socially and economically disadvantaged individuals; and (II)to cooperatives; and 
(iii)any outreach and educational activities conducted by the Administration with respect to employee-owned business concerns.. (g)Report on cooperative lending (1)Sense of CongressIt is the sense of Congress that cooperatives have a unique business structure and are unable to access the lending programs of the Administration effectively due to loan guarantee requirements that are incompatible with the business structure of cooperatives. 
(2)Study and report 
(A)StudyThe Administrator, in coordination with lenders, stakeholders, and Federal agencies, shall study and recommend practical alternatives for cooperatives that will satisfy the loan guarantee requirements of the Administration. (B)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress the recommendations developed under paragraph (1) and a plan to implement such recommendations. 
(h)Amendment to definition of qualified employee trustSection 3(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 632(c)(2)(A)(ii)) is amended to read as follows:  (ii)which provides that each participant is entitled to direct the plan trustee as to the manner of how to vote the qualified employer securities (as defined in section 4975(e)(8) of the Internal Revenue Code of 1986), which are allocated to the account of such participant with respect to a corporate matter which (by law or charter) must be decided by a vote conducted in accordance with section 409(e) of the Internal Revenue Code of 1986; and. 
GProvisions Related to Software and Technical Data Matters 
865.Validation of proprietary and technical dataSection 2321(f) of title 10, United States Code, is amended— (1)by striking (1) Except as provided in paragraph (2), in and inserting In; and 
(2)by striking paragraph (2). 866.Continuation of technical data rights during challenges (a)Exercise of rights in technical data before final disposition of a challengeSection 2321(i) of title 10, United States Code, is amended— 
(1)in the subsection heading, by inserting prior to and after Rights and liability; (2)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and 
(3)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)Upon filing of a suit or appeal under the contract dispute statute by a contractor or subcontractor in an agency Board of Contract Appeals or United States Claims Court related to a decision made by a contracting officer under subsection (g), the Secretary of Defense, or a Secretary of a military department for programs for which milestone decision authority has been delegated, on a nondelegable basis, may, following notice to the contractor or subcontractor, authorize use of the technical data in dispute if the Secretary determines in writing that compelling mission readiness requirements will not permit awaiting the final decision by the agency Board of Contract Appeals or the United States Claims Court.. 
(b)Revision of the defense Federal Acquisition Regulation SupplementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement, by interim or final rule, to implement the amendments made by subsection (a). (c)Effective dateThe amendments made by subsection (a) and the revision required by subsection (b) shall become effective on the date of publication of the interim or final rule (whichever is earlier) required by subsection (b) and shall apply to solicitations issued by Department of Defense contracting activities after that date unless the senior procurement executive of the agency concerned grants a waiver on a case-by-case basis. 
(d)Guidance on technical data right negotiationThe Secretary of Defense shall develop policies on the negotiation of technical data rights for noncommercial software that reflects the Department of Defense’s needs for technical data rights in the event of a protest or replacement of incumbent contractor to meet defense requirements in the most cost effective manner. 867.Requirement for negotiation of technical data price before sustainment of major weapon systemsSection 2439 of title 10, United States Code, is amended— 
(1)by inserting , to the maximum extent practicable, after shall ensure;  (2)by striking or for the production of a major weapon system and inserting production of a major weapon system, or sustainment of a major weapon system; 
(3)by striking or production and inserting , production, or sustainment; and (4)in the heading, by striking or production and inserting , production, or sustainment. 
868.Implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems 
(a)Implementation requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall, except as provided under subsection (b), commence implementation of each recommendation submitted as part of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems. (b)Exceptions (1)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described under subsection (a) later than the date required under such subsection if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation. 
(2)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described under subsection (a) if the Secretary provides to the congressional defense committees— (A)the reasons for the decision not to implement the recommendation; and 
(B)a summary of the alternative actions the Secretary plans to take to address the purposes underlying the recommendation. (c)Implementation plansFor each recommendation that the Secretary is implementing, or that the Secretary plans to implement, the Secretary shall submit to the congressional defense committees— 
(1)a summary of actions that have been taken to implement the recommendation; and (2)a schedule, with specific milestones, for completing the implementation of the recommendation. 
869.Implementation of pilot program to use agile or iterative development methods required under section 873 of the National Defense Authorization Act for Fiscal Year 2018 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall include the following systems in the pilot program to use agile or iterative development methods pursuant to section 873 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223a note): (1)Defense Retired and Annuitant Pay System 2 (DRAS2), Defense Logistics Agency. 
(2)Army Integrated Air and Missile Defense (AIAMD), Army. (3)Army Contract Writing System (ACWS), Army. 
(4)Defense Enterprise Accounting and Management System (DEAMS) Inc2, Air Force. (5)Item Master, Air Force. 
(b)Additions to listNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall identify three additional systems for participation in the pilot program pursuant to section 873 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223a note) and notify the congressional defense committees of the additions. (c)Community of Practice advising on agile or iterative developmentThe Under Secretary of Defense for Acquisition and Sustainment shall establish a Community of Practice on agile or iterative methods so that programs that have been incorporating agile or iterative methods can share with programs participating in the pilot the lessons learned, best practices, and recommendations for improvements to acquisition and supporting processes. The Service Acquisition Executives of the military departments shall send representation from the following programs, which have reported using agile or iterative methods: 
(1)Air and Space Operations Center (AOC). (2)Command Control Battle Management and Communications (C2BMC). 
(3)The family of Distributed Common Ground Systems. (4)The family of Global Command and Control Systems. 
(5)Navy Personnel and Pay (NP2). (6)Other programs and activities as appropriate. 
(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall report to the congressional defense committees on the status of the pilot program and each system participating in the pilot. The report shall include the following elements: (1)A description of how cost and schedule estimates in support of the program are being conducted and using what methods. 
(2)The contracting strategy and types of contracts that will be used in executing the program. (3)A description of how intellectual property ownership issues associated with software applications developed with agile or iterative methods will be addressed to ensure future sustainment, maintenance, and upgrades to software applications after the applications are fielded. 
(4)A description of the tools and software applications that are expected to be developed for the program and the costs and cost categories associated with each. (5)A description of challenges the program has faced in realigning the program to use agile or iterative methods. 
(e)Modifications to pilot program selection criteriaSection 873(a)(3)(B) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223a note) is amended— (1)by inserting or subsystems after In selecting systems; 
(2)in clause (i)(II), by striking ; and and inserting ; or; and (3)in clause (ii)(II), by striking ; and and inserting ; or. 
870.Report on requiring access to digital technical data in future acquisitions of combat, combat service, and combat support systemsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility and advisability of requiring access to digital technical data in all future acquisitions by the Department of Defense of combat, combat service, and combat support systems, including front-end negotiations for such access. Such report shall include a digital data standard for technical data for use by equipment manufacturers and the Department with regard to three-dimensional printed parts. HOther Matters 871.Prohibition on acquisition of sensitive materials from non-allied foreign nations (a)In generalSubchapter V of chapter 148 of title 10, United States Code, is amended by inserting after section 2533b the following new section: 
 
2533c.Prohibition on acquisition of sensitive materials from non-allied foreign nations 
(a)In generalExcept as provided in subsection (c), the Secretary of Defense may not— (1)procure any covered material melted or produced in any covered nation, or any end item that contains a covered material manufactured in any covered nation, except as provided by subsection (c); or 
(2)sell any covered material from the National Defense Stockpile, if the National Defense Stockpile Manager determines that such a sale is not in the national interests of the United States, to— (A)any covered nation; or 
(B)any third party that the Secretary reasonably believes is acting as a broker or agent for a covered nation or an entity in a covered nation. (b)ApplicabilitySubsection (a) shall apply to prime contracts and subcontracts at any tier. 
(c)ExceptionsSubsection (a) does not apply under the following circumstances: (1)If the Secretary of Defense determines that covered materials of satisfactory quality and quantity, in the required form, cannot be procured as and when needed at a reasonable price. 
(2)To the procurement of an end item described in subsection (a)(1) or the sale of any covered material described under subsection (a)(1) by the Secretary outside of the United States for use outside of the United States. (3)To the purchase by the Secretary of an end item containing a covered material that is— 
(A)a commercially available off-the-shelf item (as defined in section 104 of title 41), other than— (i)a commercially available off-the-shelf item that is 50 percent or more tungsten by weight; or 
(ii)a mill product, such as bar, billet, slab, wire, cube, sphere, block, blank, plate, or sheet, that has not been incorporated into an end item, subsystem, assembly, or component; (B)an electronic device, unless the Secretary of Defense, upon the recommendation of the Strategic Materials Protection Board pursuant to section 187 of this title, determines that the domestic availability of a particular electronic device is critical to national security; or 
(C)a neodymium-iron-boron magnet manufactured from recycled material if the milling of the recycled material and sintering of the final magnet takes place in the United States. (d)DefinitionsIn this section: 
(1)Covered materialThe term covered material means— (A)samarium-cobalt magnets; 
(B)neodymium-iron-boron magnets; (C)tungsten metal powder; and 
(D)tungsten heavy alloy or any finished or semi-finished component containing tungsten heavy alloy. (2)Covered nationThe term covered nation means— 
(A)the Democratic People’s Republic of North Korea; (B)the People’s Republic of China; 
(C)the Russian Federation; and (D)the Islamic Republic of Iran. 
(3)End itemThe term end item has the meaning given in section 2533b(m) of this title.. (b)Clerical amendmentThe table of contents at the beginning of such subchapter is amended by inserting after the item relating to section 2533b the following item: 
 
 
2533c. Prohibition on acquisition of sensitive materials from non-allied foreign nations.. 
872.Extension of prohibition on providing funds to the enemySection 841(n) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3455; 10 U.S.C. 2302 note) is amended by striking December 31, 2019 and inserting December 31, 2021. 873.Data, policy, and reporting on the use of other transactions (a)Collection and storageThe Service Acquisition Executives of the military departments shall collect data on the use of other transactions by their respective departments, and the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment shall collect data on all other use by the Department of Defense of other transactions, including use by the Defense Agencies. The data shall be stored in a manner that allows the Assistant Secretary of Defense for Acquisition and other appropriate officials access at any time. 
(b)Use of dataThe Assistant Secretary of Defense for Acquisition shall analyze and leverage the data collected under subsection (a) to update policy and guidance related to the use of other transactions. (c)Report requiredNot later than December 31, 2018, and each December 31 thereafter through December 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report covering the preceding fiscal year on the Department’s use of other transaction authority. Each report shall summarize and display the data collected under subsection (a) on the nature and extent of the use of the authority, including a summary and detail showing— 
(1)organizations involved, quantities, amounts of payments, and purpose, description, and status of projects; and (2)highlights of successes and challenges using the authority, including case examples.  
874.Standardization of formatting and public accessibility of Department of Defense reports to Congress 
(a)Report formatting plan requiredNot later than March 1, 2019, the Secretary of Defense shall provide a plan to the congressional defense committees on activities to standardize the formatting of unclassified Department of Defense reports required by Congress. Such plan shall include—  (1)a description of the method for ensuring that reports are created in a platform-independent, machine-readable format that can be retrieved, downloaded, indexed, and searched by commonly used web search applications; and  
(2)a cost estimate and schedule for implementation of the activities under paragraph (1), with a completion date of not later than March 1, 2020.  (b)Online repository plan requiredNot later than March 1, 2019, the Secretary of Defense shall provide a briefing to the congressional defense committees on the feasibility of developing a publically accessible online repository of unclassified reports of the Department of Defense issued since January 1, 2010. Such briefing shall include—  
(1)protocols for inclusion of unclassified reports that, as determined by the Secretary, may not be appropriate for public release in their entirety; and (2)a cost estimate and schedule for implementation and maintenance of the online repository.  
875.Promotion of the use of Government-wide and other interagency contractsSection 865(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 31 U.S.C. 1535 note) is amended— (1)by striking that all interagency acquisitions— and inserting that—; 
(2)in subparagraph (A)— (A)by inserting all interagency assisted acquisitions before include; and 
(B)by inserting and after the semicolon; (3)by striking subparagraph (B); and 
(4)by redesignating subparagraph (C) as subparagraph (B), and in that subparagraph by inserting all interagency assisted acquisitions before include.  876.Increasing competition at the task order levelSection 3306(c) of title 41, United States Code, is amended— 
(1)in paragraph (1), by inserting except as provided in paragraph (3), in subparagraphs (B) and (C) after the subparagraph designation; and (2)by adding at the end the following new paragraphs: 
 
(3)Exceptions for certain indefinite delivery, indefinite quantity multiple-award contracts and certain Federal Supply Schedule contracts for services acquired on an hourly rateIf an executive agency issues a solicitation for one or more contracts for services to be acquired on an hourly rate basis under the authority of sections 4103 and 4106 of this title or section 152(3) of this title and section 501(b) of title 40 and the executive agency intends to make a contract award to each qualifying offeror and the contract or contracts will feature individually competed task or delivery orders based on hourly rates— (A)the contracting officer need not consider price as an evaluation factor for contract award; and 
(B)if, pursuant to subparagraph (A), price is not considered as an evaluation factor for contract award, cost or price to the Federal Government shall be considered in conjunction with the issuance pursuant to sections 4106(c) and 152(3) of this title of any task or delivery order under any contract resulting from the solicitation. (4)DefinitionIn paragraph (3), the term qualifying offeror means an offeror that— 
(A)is determined to be a responsible source; (B)submits a proposal that conforms to the requirements of the solicitation; 
(C)meets all technical requirements; and (D)is otherwise eligible for award.. 
877.Individual acquisition for commercial leasing services 
(a)In generalFor the purpose of section 863 of Public Law 110–417, an individual acquisition for commercial leasing services shall not be construed as a purchase of property or services if such individual acquisition is made on a no cost basis and pursuant to a multiple award contract awarded in accordance with requirements for full and open competition. (b)AuditThe Comptroller General of the United States shall— 
(1)conduct biennial audits of the General Services Administration National Broker Contract to determine— (A)whether brokers selected under the program provide lower lease rental rates than rates negotiated by General Services Administration staff; and 
(B)the impact of the program on the length of time of lease procurements; (2)conduct a review of whether the application of section 863 of Public Law 110–417 to acquisitions for commercial leasing services resulted in rental cost savings for the Government during the years in which such section was applicable prior to the date of enactment of this section; and 
(3)not later than September 30, 2019, and September 30, 2021, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that— (A)summarizes the results of the audit and review required by paragraphs (1) and (2); 
(B)includes an assessment of whether the National Broker Contract provides greater efficiencies and savings than the use of General Services Administration staff; and (C)includes recommendations for improving General Services Administration lease procurements. 
(c)TerminationThis section shall terminate on December 31, 2022. 878.Procurement administrative lead time definition and plan (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy shall develop, make available for public comment, and finalize— 
(1)a definition of the term Procurement administrative lead time or PALT, to be applied Government-wide, that describes the amount of time from the date on which a solicitation for a contract or task order is issued to the date of an initial award of the contract or task order; and (2)a plan for measuring and publicly reporting data on PALT for Federal Government contracts and task orders in amounts greater than the simplified acquisition threshold. 
(b)Requirement for definitionUnless the Administrator determines otherwise, the amount of time in the definition of PALT developed under subsection (a) shall— (1)begin on the date on which an initial solicitation is issued by a Federal department or agency for a contract or task order; and 
(2)end on the date of the award of the contract or task order. (c)CoordinationIn developing the definition of PALT, the Administrator shall coordinate with— 
(1)the senior procurement executives of Federal agencies; (2)the Secretary of Defense; and 
(3)the Administrator of the General Services Administration on modifying the existing data system of the Federal Government to determine the date on which the initial solicitation is issued. (d)Use of existing procurement data systemIn developing the plan for measuring and publicly reporting data on PALT required by subsection (a), the Administrator shall, to the maximum extent practicable, rely on the information contained in the Federal procurement data system established pursuant to section 1122(a)(4) of title 41, United States Code, including any modifications to that system. 
879.Briefing on funding of product support strategies 
(a)Briefing requiredFor each of the fiscal years 2020, 2021, and 2022, the Secretary of Defense shall provide an annotated briefing to the congressional defense committees regarding the funding for product support strategies for major weapon systems. (b)ContentsThe briefing shall include for each major weapon system— 
(1)a current estimate of the total funding required for the product support strategy for specific costs of the weapons system over its expected lifecycle; (2)a current estimate of the funding required for the product support strategy per year over the future years defense program for the specific product support costs of the weapon system; 
(3)a summary of the funding requested for the product support strategy in the future years defense program per year specifically for the weapon system; (4)a summary of the amounts expended to support costs specific to the weapon system as described in the product support strategy of the weapon system during the prior fiscal year; and 
(5)a summary of improvements made to data collection and analysis capabilities of the Department of Defense, including in the military services, to improve the analysis and cost estimation of lifecycle costs, improve the analysis and identification of cost drivers, reduce lifecycle cost variance, identify common and shared costs for multiple weapons systems, and isolate the lifecycle costs attributable to specific individual weapons systems. 880.Use of lowest price technically acceptable source selection process (a)Statement of policyIt shall be the policy of the United States Government to avoid using lowest price technically acceptable source selection criteria in circumstances that would deny the Government the benefits of cost and technical tradeoffs in the source selection process. 
(b)Revision of federal acquisition regulationNot later than 120 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that, for solicitations issued on or after the date that is 120 days after the date of the enactment of this Act, lowest price technically acceptable source selection criteria are used only in situations in which— (1)an executive agency is able to comprehensively and clearly describe the minimum requirements expressed in terms of performance objectives, measures, and standards that will be used to determine acceptability of offers; 
(2)the executive agency would realize no, or minimal, value from a contract proposal exceeding the minimum technical or performance requirements set forth in the request for proposal; (3)the proposed technical approaches will require no, or minimal, subjective judgment by the source selection authority as to the desirability of one offeror’s proposal versus a competing proposal; 
(4)the executive agency has a high degree of confidence that a review of technical proposals of offerors other than the lowest bidder would not result in the identification of factors that could provide value or benefit to the executive agency; (5)the contracting officer has included a justification for the use of a lowest price technically acceptable evaluation methodology in the contract file; and 
(6)the executive agency has determined that the lowest price reflects full life-cycle costs, including for operations and support. (c)Avoidance of use of lowest price technically acceptable source selection criteria in certain procurementsTo the maximum extent practicable, the use of lowest price technically acceptable source selection criteria shall be avoided in the case of a procurement that is predominately for the acquisition of— 
(1)information technology services, cybersecurity services, systems engineering and technical assistance services, advanced electronic testing, audit or audit readiness services, health care services and records, telecommunications devices and services, or other knowledge-based professional services; (2)personal protective equipment; or 
(3)knowledge-based training or logistics services in contingency operations or other operations outside the United States, including in Afghanistan or Iraq. (d)Report requirementNot later than one year after the date of the enactment of this Act, and annually thereafter for two years, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the number of instances in which lowest price technically acceptable source selection criteria is used for a contract exceeding $5,000,000, including an explanation of how the situations listed in subsection (b) were considered in making a determination to use lowest price technically acceptable source selection criteria. 
(e)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code, except that the term does not include the Department of Defense. 
(2)Contingency operationThe term contingency operation has the meaning given that term in section 101 of title 10, United States Code. (3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
881.Permanent Supply Chain Risk Management Authority 
(a)Permanent extension of authority 
(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:  2339a.Requirements for information relating to supply chain risk (a)AuthoritySubject to subsection (b), the head of a covered agency may— 
(1)carry out a covered procurement action; and (2)limit, notwithstanding any other provision of law, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action. 
(b)Determination and notificationThe head of a covered agency may exercise the authority provided in subsection (a) only after— (1)obtaining a joint recommendation by the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense, on the basis of a risk assessment by the Under Secretary of Defense for Intelligence, that there is a significant supply chain risk to a covered system; 
(2)making a determination in writing, in unclassified or classified form, with the concurrence of the Under Secretary of Defense for Acquisition and Sustainment, that— (A)use of the authority in subsection (a)(1) is necessary to protect national security by reducing supply chain risk; 
(B)less intrusive measures are not reasonably available to reduce such supply chain risk; and (C)in a case where the head of the covered agency plans to limit disclosure of information under subsection (a)(2), the risk to national security due to the disclosure of such information outweighs the risk due to not disclosing such information; and 
(3)providing a classified or unclassified notice of the determination made under paragraph (2) to the appropriate congressional committees, which notice shall include— (A)the information required by section 2304(f)(3) of this title; 
(B)the joint recommendation by the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense as specified in paragraph (1); (C)a summary of the risk assessment by the Under Secretary of Defense for Intelligence that serves as the basis for the joint recommendation specified in paragraph (1); and 
(D)a summary of the basis for the determination, including a discussion of less intrusive measures that were considered and why they were not reasonably available to reduce supply chain risk. (c)DelegationThe head of a covered agency may not delegate the authority provided in subsection (a) or the responsibility to make a determination under subsection (b) to an official below the level of the service acquisition executive for the agency concerned. 
(d)Limitation on disclosureIf the head of a covered agency has exercised the authority provided in subsection (a)(2) to limit disclosure of information— (1)no action undertaken by the agency head under such authority shall be subject to review in a bid protest before the Government Accountability Office or in any Federal court; and 
(2)the agency head shall— (A)notify appropriate parties of a covered procurement action and the basis for such action only to the extent necessary to effectuate the covered procurement action; 
(B)notify other Department of Defense components or other Federal agencies responsible for procurements that may be subject to the same or similar supply chain risk, in a manner and to the extent consistent with the requirements of national security; and (C)ensure the confidentiality of any such notifications. 
(e)DefinitionsIn this section: (1)Head of a covered agencyThe term head of a covered agency means each of the following: 
(A)The Secretary of Defense. (B)The Secretary of the Army. 
(C)The Secretary of the Navy. (D)The Secretary of the Air Force. 
(2)Covered procurement actionThe term covered procurement action means any of the following actions, if the action takes place in the course of conducting a covered procurement: (A)The exclusion of a source that fails to meet qualification standards established in accordance with the requirements of section 2319 of this title for the purpose of reducing supply chain risk in the acquisition of covered systems. 
(B)The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order. (C)The decision to withhold consent for a contractor to subcontract with a particular source or to direct a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract. 
(3)Covered procurementThe term covered procurement means— (A)a source selection for a covered system or a covered item of supply involving either a performance specification, as provided in section 2305(a)(1)(C)(ii) of this title, or an evaluation factor, as provided in section 2305(a)(2)(A) of this title, relating to supply chain risk; 
(B)the consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 2304c(d)(3) of this title, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk; or (C)any contract action involving a contract for a covered system or a covered item of supply where such contract includes a clause establishing requirements relating to supply chain risk. 
(4)Supply chain riskThe term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of such system. (5)Covered systemThe term covered system means a national security system, as that term is defined in section 3542(b) of title 44. 
(6)Covered item of supplyThe term covered item of supply means an item of information technology (as that term is defined in section 11101 of title 40) that is purchased for inclusion in a covered system, and the loss of integrity of which could result in a supply chain risk for a covered system. (7)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)in the case of a covered system included in the National Intelligence Program or the Military Intelligence Program, the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the congressional defense committees; and (B)in the case of a covered system not otherwise included in subparagraph (A), the congressional defense committees.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339 the following new item:   2339a. Requirements for information relating to supply chain risk.. (b)Repeal of obsolete authoritySection 806(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2304 note) is hereby repealed. 
882.Review of market researchNot later than February 1, 2019, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Under Secretary of Defense for Research and Engineering, shall review the guidance of the Department of Defense with regard to those portions of the Federal Acquisition Regulation regarding commercially available market research, including sections 10.001(a)(2)(vi) and 10.002(b), and market research practices. The review shall, at a minimum— (1)assess the impact that conducting market research has on the Department’s resources; 
(2)ensure that commercially available market research is considered among other sources of research, as appropriate, and reviewed prior to developing new requirements documents for an acquisition by the Department; (3)assess the extent to which the legal or regulatory definitions of market research should be made consistent, revised, or expanded; 
(4)assess the extent to which guidance pertaining to market research should be revised or expanded; and (5)evaluate best practices in market research in public and private organizations, including use of information technologies to support such research. 
883.Establishment of integrated review team on defense acquisition industry-government exchange 
(a)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Business Board to convene an integrated review team (in this section referred to as the exchange team) to undertake a study on facilitating the exchange of defense industry personnel on term assignments within the Department of Defense. (2)Member participation (A)Defense business boardThe Chairman of the Defense Business Board shall select six members from the membership of the Board to participate on the exchange team, including one member to lead the team. 
(B)Defense innovation boardThe Chairman of the Defense Innovation Board shall select five appropriate members from the membership of their Board to participate on the exchange team. (C)Defense science boardThe Chairman of the Defense Science Board shall select five appropriate members from the membership of their Board to participate on the exchange team. 
(D)Required experienceThe Chairmen referred to in subparagraphs (A) through (C) shall ensure that members have significant legislative or regulatory expertise and reflect diverse experiences in the public and private sector. (3)ScopeThe study conducted pursuant to paragraph (1) shall— 
(A)review legal, ethical, and financial disclosure requirements for industry-government exchanges; (B)review existing or previous industry-government exchange programs such as the Department of State’s Franklin Fellows Program and the Information Technology Exchange Program; 
(C)review how the military departments address legal, ethical, and financial requirements for members of the reserve components who also maintain civilian employment in the defense industry; (D)produce specific and detailed recommendations for any legislation, including the amendment or repeal of regulations, as well as non-legislative approaches, that the members of the exchange team conducting the study determine necessary to— 
(i)reduce barriers to industry-government exchange to encourage the flow of acquisition best practices; (ii)ensure continuing financial and ethical integrity; and 
(iii)protect the best interests of the Department of Defense; and (E)produce such additional recommendations for legislation as the members consider appropriate. 
(4)Access to informationThe Secretary of Defense shall provide the exchange team with timely access to appropriate information, data, resources, and analysis so that the exchange team may conduct a thorough and independent analysis as required under this subsection. (b)BriefingNot later than December 31, 2018, the exchange team shall provide an interim briefing to the congressional defense committees on the study conducted under subsection (a) 
(c)Final reportNot later than March 1, 2019, the exchange team shall submit a final report on the study to the Under Secretary of Defense for Acquisition and Sustainment and the congressional defense committees. 884.Exchange program for acquisition workforce employees (a)Program authorizedThe Secretary of Defense shall establish an exchange program under which the Under Secretary of Defense for Acquisition and Sustainment shall arrange for the temporary assignment of civilian personnel in the Department of Defense acquisition workforce. 
(b)PurposesThe purposes of the exchange program established pursuant to subsection (a) are— (1)to familiarize personnel from the acquisition workforce with the equities, priorities, processes, culture, and workforce of the acquisition-related defense agencies; 
(2)to enable participants in the exchange program to return the expertise gained through their exchanges to their original organizations; and (3)to improve communication between and integration of the organizations that support the policy, implementation, and oversight of defense acquisition through lasting relationships. 
(c)Participants 
(1)Number of participantsThe Under Secretary shall select not less than 10 and no more than 20 participants per year for participation in the exchange program established under subsection (a). (2)Criteria for selectionThe Under Secretary shall select participants for the exchange program established under subsection (a) from among mid-career employees and based on— 
(A)the qualifications and desire to participate in the program of the employee; and (B)the technical needs and capacities of the acquisition workforce, as applicable. 
(d)TermsExchanges pursuant to the exchange program established under subsection (a) shall be for terms of one to two years, as determined and negotiated by the Under Secretary. The terms may begin and end on a rolling basis. (e)Guidance and implementation (1)GuidanceNot later than 90 days after the date of the enactment of this Act, the Under Secretary shall develop and submit to the congressional defense committees interim guidance on the form and contours of the exchange program established under subsection (a). 
(2)ImplementationNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall implement the guidance developed under paragraph (1). 885.Process to limit foreign access to technology (a)Process and proceduresThe Secretary of Defense shall develop a process and procedures for limiting foreign access to technology through contracts, grants, cooperative agreements, or other transactions, when such limitation is in the interest of national security. 
(b)ReportNot later than September 1, 2019, the Secretary shall submit to the congressional defense committees a report on the process and procedures developed pursuant to subsection (a). The report shall include the following elements: (1)An assessment of the Department of Defense's ability through existing authorities to limit foreign access to technology through contracts, grants, cooperative agreements, or other transactions. 
(2)An assessment of the Department’s need to implement a process to limit foreign access to technology. (3)Recommendations for penalties for violations of access, including intellectual property forfeiture. 
(c)ConsiderationsThe process and procedures developed under subsection (a) shall be consistent with all existing law, including laws relating to trade agreements, individual protections, export controls, and the National Technology and Industrial Base (NTIB). 886.Procurement of telecommunications supplies for experimental purposesSection 2373(a) of title 10, United States Code, is amended by inserting telecommunications, after space-flight,. 
887.Access by developmental and operational testing activities to data regarding modeling and simulation activity 
(a)In generalSection 139(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (4)The Director shall have prompt access to all data regarding modeling and simulation activity proposed to be used by military departments and defense agencies in support of operational or live fire test and evaluation of military capabilities. This access shall include data associated with verification, validation, and accreditation activities.. 
(b)Additional testing dataDevelopmental Test and Evaluation activities under the leadership of the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment shall have prompt access to all data regarding modeling and simulation activity proposed to be used by military departments and defense agencies in support of developmental test and evaluation of military capabilities. This access shall include data associated with verification, validation, and accreditation activities. 888.Instruction on pilot program regarding employment of persons with disabilitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall update the Defense Federal Acquisition Regulatory Supplement to include an instruction on the pilot program regarding employment of persons with disabilities authorized under section 853 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2302 note). 
889.Prohibition on certain telecommunications and video surveillance services or equipment 
(a)Prohibition on use or procurement 
(1)The head of an executive agency may not— (A)procure or obtain or extend or renew a contract to procure or obtain any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system; or 
(B)enter into a contract (or extend or renew a contract) with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system. (2)Nothing in paragraph (1) shall be construed to— 
(A)prohibit the head of an executive agency from procuring with an entity to provide a service that connects to the facilities of a third-party, such as backhaul, roaming, or interconnection arrangements; or (B)cover telecommunications equipment that cannot route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles. 
(b)Prohibition on loan and grant funds 
(1)The head of an executive agency may not obligate or expend loan or grant funds to procure or obtain, extend or renew a contract to procure or obtain, or enter into a contract (or extend or renew a contract) to procure or obtain the equipment, services, or systems described in subsection (a). (2)In implementing the prohibition in paragraph (1), heads of executive agencies administering loan, grant, or subsidy programs, including the heads of the Federal Communications Commission, the Department of Agriculture, the Department of Homeland Security, the Small Business Administration, and the Department of Commerce, shall prioritize available funding and technical support to assist affected businesses, institutions and organizations as is reasonably necessary for those affected entities to transition from covered communications equipment and services, to procure replacement equipment and services, and to ensure that communications service to users and customers is sustained. 
(3)Nothing in this subsection shall be construed to— (A)prohibit the head of an executive agency from procuring with an entity to provide a service that connects to the facilities of a third-party, such as backhaul, roaming, or interconnection arrangements; or 
(B)cover telecommunications equipment that cannot route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles. (c)Effective datesThe prohibition under subsection (a)(1)(A) shall take effect one year after the date of the enactment of this Act, and the prohibitions under subsections (a)(1)(B) and (b)(1) shall take effect two years after the date of the enactment of this Act. 
(d)Waiver authority 
(1)Executive agenciesThe head of an executive agency may, on a one-time basis, waive the requirements under subsection (a) with respect to an entity that requests such a waiver. The waiver may be provided, for a period of not more than two years after the effective dates described in subsection (c), if the entity seeking the waiver— (A)provides a compelling justification for the additional time to implement the requirements under such subsection, as determined by the head of the executive agency; and 
(B)submits to the head of the executive agency, who shall not later than 30 days thereafter submit to the appropriate congressional committees, a full and complete laydown of the presences of covered telecommunications or video surveillance equipment or services in the entity’s supply chain and a phase-out plan to eliminate such covered telecommunications or video surveillance equipment or services from the entity's systems. (2)Director of National IntelligenceThe Director of National Intelligence may provide a waiver on a date later than the effective dates described in subsection (c) if the Director determines the waiver is in the national security interests of the United States. 
(f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees’ means— 
(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Oversight and Government Reform of the House of Representatives. 
(2)Covered foreign countryThe term covered foreign country means the People’s Republic of China. (3)Covered telecommunications equipment or servicesThe term covered telecommunications equipment or services means any of the following: 
(A)Telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation (or any subsidiary or affiliate of such entities). (B)For the purpose of public safety, security of government facilities, physical security surveillance of critical infrastructure, and other national security purposes, video surveillance and telecommunications equipment produced by Hytera Communications Corporation, Hangzhou Hikvision Digital Technology Company, or Dahua Technology Company (or any subsidiary or affiliate of such entities). 
(C)Telecommunications or video surveillance services provided by such entities or using such equipment. (D)Telecommunications or video surveillance equipment or services produced or provided by an entity that the Secretary of Defense, in consultation with the Director of the National Intelligence or the Director of the Federal Bureau of Investigation, reasonably believes to be an entity owned or controlled by, or otherwise connected to, the government of a covered foreign country. 
(4)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code. 890.Pilot program to accelerate contracting and pricing processes (a)In generalThe Secretary of Defense shall establish a pilot program to reform and accelerate the contracting and pricing processes associated with contracts in excess of $50,000,000 by— 
(1)basing price reasonableness determinations on actual cost and pricing data for purchases of the same or similar products for the Department of Defense; and (2)reducing the cost and pricing data to be submitted in accordance with section 2306a of title 10, United States Code. 
(b)LimitationThe pilot program authorized under subsection (a) may include no more than ten contracts, and none of the selected contracts may be part of a major defense acquisition program (as that term is defined under section 2430 of title 10, United States Code). (c)ReportNot later than January 30, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the pilot program authorized under subsection (a) and an assessment of whether the program should be continued or expanded. 
(d)SunsetThe authority to carry out the pilot program under this section shall expire on January 2, 2021. IXDepartment of Defense Organization and Management  Subtitle A—Office of the Secretary of Defense and Related Matters Sec. 901. Report on allocation of former responsibilities of the Under Secretary of Defense for Acquisition, Technology, and Logistics. Sec. 902. Modification of responsibilities of the Under Secretary of Defense for Policy. Sec. 903. Clarification of responsibilities and duties of the Chief Information Officer of the Department of Defense. Sec. 904. Technical corrections to Department of Defense Test Resource Management Center authority. Sec. 905. Specification of certain duties of the Defense Technical Information Center. Subtitle B—Organization and Management of Other Department of Defense Offices and Elements Sec. 911. Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy. Sec. 912. Modification of certain responsibilities of the Chairman of the Joint Chiefs of Staff relating to joint force concept development. Sec. 913. Clarification of certain risk assessment requirements of the Chairman of the Joint Chiefs of Staff in connection with the National Military Strategy. Sec. 914. Assistant Secretary of Defense for Special Operations and Low Intensity Conflict review of United States Special Operations Command. Sec. 915. Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and Acquisition. Sec. 916. Qualifications for appointment as Deputy Chief Management Officer of a military department. Sec. 917. Deadline for completion of full implementation of requirements in connection with organization of the Department of Defense for management of special operations forces and special operations. Sec. 918. Cross-functional teams in the Department of Defense. Sec. 919. Limitation on transfer of the Chemical, Biological, and Radiological Defense Division of the Navy. Subtitle C—Comprehensive Pentagon Bureaucracy Reform and Reduction Sec. 921. Authorities and responsibilities of the Chief Management Officer of the Department of Defense. Sec. 922. Analysis of Department of Defense business management and operations datasets to promote savings and efficiencies. Sec. 923. Periodic review of the Defense Agencies and Department of Defense Field Activities by the Chief Management Officer of the Department of Defense. Sec. 924. Actions to increase the efficiency and transparency of the Defense Logistics Agency. Sec. 925. Review of functions of Defense Contract Audit Agency and Defense Contract Management Agency. Sec. 926. Review and improvement of the operations of the Defense Finance and Accounting Service. Sec. 927. Assessment of chief information officer functions in connection with transition to enterprise-wide management of information technology and computing. Sec. 928. Comptroller General of the United States report on cross-enterprise activities of the Inspectors General of the Department of Defense. Sec. 929. General provisions. Subtitle D—Other Department of Defense Organization and Management Matters Sec. 931. Limitation on availability of funds for major headquarters activities of the Department of Defense. Sec. 932. John S. McCain Strategic Defense Fellows Program. Sec. 933. Performance of civilian functions by military personnel. Sec. 934. Report on implementation of requirements on estimation and comparison of costs of civilian and military manpower and contract support for the Department of Defense. Sec. 935. Review of foreign currency exchange rates and analysis of Foreign Currency Fluctuations, Defense appropriation. Sec. 936. Responsibility for policy on civilian casualty matters. Sec. 937. Additional matters in connection with background and security investigations for Department of Defense personnel. Sec. 938. Research and development to advance capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security. Subtitle E—Other Matters Sec. 941. Trusted information provider program for national security positions and positions of trust. Sec. 942. Report on expedited processing of security clearances for mission-critical positions. Sec. 943. Report on clearance in person concept. AOffice of the Secretary of Defense and Related Matters 901.Report on allocation of former responsibilities of the Under Secretary of Defense for Acquisition, Technology, and LogisticsNot later than March 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following: 
(1)A list of each provision of law, whether within or outside title 10, United States Code, in force as of the date of the report that, as of that date, assigns a duty, responsibility, or other requirement to the Under Secretary of Defense for Acquisition, Technology, and Logistics. (2)For each duty, responsibility, or other requirement specified in a provision of law listed pursuant to paragraph (1), the allocation of such duty, responsibility, or requirement within the Department of Defense, including— 
(A)solely to the Under Secretary of Defense for Research and Engineering; (B)solely to the Under Secretary of Defense for Acquisition and Sustainment; 
(C)on a shared basis between the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment; (D)solely to another official or organization of the Department; 
(E)on a shared basis between other officials and organizations of the Department; or (F)not allocated.  
902.Modification of responsibilities of the Under Secretary of Defense for Policy 
(a)General responsibilitiesParagraph (2) of section 134(b) of title 10, United States Code, is amended to read as follows:  (2)Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary shall be responsible and have overall direction and supervision for— 
(A)the development, implementation, and integration across the Department of Defense of the National Defense Strategy (as described by section 113 of this title) and strategic policy guidance for the activities of the Department of Defense across all geographic regions and military functions and domains; (B)the integration of the activities of the Department into the National Security Strategy of the United States; 
(C)the development of policy guidance for the preparation of campaign and contingency plans by the combatant commands, and for the review of such plans; (D)the preparation of policy guidance for the development of the global force posture; and 
(E)the development of the Defense Planning Guidance that guides the formulation of program and budget requests by the military departments and other elements of the Department.. (b)Responsibilities in connection with joint force capabilities and readinessSuch section is further amended by adding at the end the following new paragraph: 
 
(5)Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary shall coordinate with the Chairman of the Joint Chiefs of Staff and the Director of Cost Assessment and Program Evaluation to— (A)develop planning scenarios that describe the present and future strategic and operational environments by which to assess joint force capabilities and readiness; and 
(B)develop specific objectives that the joint force should be ready to achieve, and conduct assessments of the capability (in terms of both capacity and readiness) of the joint force to achieve such objectives.. 903.Clarification of responsibilities and duties of the Chief Information Officer of the Department of DefenseSection 142(b)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by inserting (other than with respect to business systems and management) after sections 3506(a)(2); (2)in subparagraph (B), by striking section 11315 of title 40 and inserting sections 11315 and 11319 of title 40 (other than with respect to business systems and management); and 
(3)in subparagraph (C), by striking sections 2222, 2223(a), and 2224 of this title and inserting sections 2223(a) (other than with respect to business systems and management) and 2224 of this title. 904.Technical corrections to Department of Defense Test Resource Management Center authoritySection 196 of title 10, United States Code, is amended in subsections (c)(1)(B) and (g) by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.  
905.Specification of certain duties of the Defense Technical Information Center 
(a)In generalIn addition to any other duties specified for the Defense Technical Information Center by law, regulation, or Department of Defense directive or instruction, the duties of the Center shall include the following: (1)To execute the Global Research Watch Program under section 2365 of title 10, United States Code. 
(2)To develop and maintain datasets and other data repositories on research and engineering activities being conducted within the Department. (b)Action planNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan of action for the commencement by the Defense Technical Information Center of the duties specified in subsection (a).  
BOrganization and Management of Other Department of Defense Offices and Elements 
911.Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy 
(a)In generalThe Secretary of the Navy shall conduct a comprehensive review of the operational and administrative chains-of-command and functions of the Department of the Navy. (b)ElementsIn conducting the review required by subsection (a), the Secretary shall consider options to do each of the following: 
(1)Increase visibility of unit-level readiness at senior levels. (2)Reduce so-called double-hatting and triple-hatting commanders. 
(3)Clarify organizations responsible and accountable for training and certification at the unit, group, and fleet level. (4)Simplify reporting requirements applicable to commanding officers. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the review required by subsection (a). The report shall include the following: (A)The results of the review, including any findings of the Secretary as a result of the review. 
(B)Any organizational changes in operational or administrative chains-of-command or functions of the Department undertaken or to be undertaken by the Secretary in light of the review. (C)Any recommendations for legislative or administration action with respect to the operational or administrative chains-of-command or functions of the Department the Secretary considers appropriate in light of the review. 
(2)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex.  912.Modification of certain responsibilities of the Chairman of the Joint Chiefs of Staff relating to joint force concept developmentSubparagraph (D) of section 153(a)(6) of title 10, United States Code, is amended to read as follows: 
 
(D)formulating policies for development and experimentation on both urgent and long-term concepts for joint force employment, including establishment of a process within the Joint Staff for analyzing and prioritizing gaps in capabilities that could potentially be addressed by joint concept development using existing or modified joint force capabilities;. 913.Clarification of certain risk assessment requirements of the Chairman of the Joint Chiefs of Staff in connection with the National Military StrategySection 153(b) of title 10, United States Code, is amended— 
(1)in paragraph (1)(D)(iii), by striking military strategic and operational risks and inserting military risk; and (2)in paragraph (2)(B)(ii), by striking military strategic and operational risks to United States interests and the military strategic and operational risks in executing the National Military Strategy (or update) and inserting military strategic risks to United States interests and military risks in executing the National Military Strategy (or update). 
914. Assistant Secretary of Defense for Special Operations and Low Intensity Conflict review of United States Special Operations Command 
(a)Review requiredThe Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall, in coordination with the Commander of the United States Special Operations Command, conduct a comprehensive review of the United States Special Operations Command for purposes of ensuring that the institutional and operational capabilities of special operations forces are appropriate to counter anticipated future threats across the spectrum of conflict. (b)Scope of reviewThe review required by subsection (a) shall include, at a minimum, the following: 
(1)An assessment of the adequacy of special operations forces doctrine, organization, training, materiel, education, personnel, and facilities to implement the 2018 National Defense Strategy, and recommendations, if any, for modifications for that purpose. (2)An assessment of the roles and responsibilities of special operations forces as assigned by law, Department of Defense guidance, or other formal designation, and recommendations, if any, for additions to or divestitures of such roles or responsibilities. 
(3)An assessment of the adequacy of the processes through which the United States Special Operations Command evaluates and prioritizes the requirements at the geographic combatant commands for special operations forces and special operations-unique capabilities and makes recommendations on the allocation of special operations forces and special operations-unique capabilities to meet such requirements, and recommendations, if any, for modifications of such processes. (4)Any other matters the Assistant Secretary considers appropriate. 
(c)Deadlines 
(1)Completion of reviewThe review required by subsection (a) shall be completed by not later than 270 days after the date of the enactment of this Act. (2)ReportNot later than 30 days after completion of the review, the Assistant Secretary shall submit to the congressional defense committees a report on the review, including the findings and any recommendations of the Assistant Secretary as a result of the review.  
915.Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and AcquisitionSection 5016(b)(4)(A) of title 10, United States Code, is amended by striking and acquisition matters and inserting acquisition, and sustainment (including maintenance) matters. 916.Qualifications for appointment as Deputy Chief Management Officer of a military department (a)Department of the ArmyAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Army unless the individual— 
(1)has significant experience in business operations or management in the public sector; or (2)has significant experience managing an enterprise in the private sector. 
(b)Department of the NavyAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Navy unless the individual— (1)has significant experience in business operations or management in the public sector; or 
(2)has significant experience managing an enterprise in the private sector. (c)Department of the Air ForceAn individual may not be appointed as Deputy Chief Management Officer of the Department of the Air Force unless the individual— 
(1)has significant experience in business operations or management in the public sector; or (2)has significant experience managing an enterprise in the private sector.  
917.Deadline for completion of full implementation of requirements in connection with organization of the Department of Defense for management of special operations forces and special operationsThe Secretary of Defense shall ensure that the implementation of section 922 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2354) and the amendments made by that section is fully complete by not later than 90 days after the date of the enactment of this Act.  918.Cross-functional teams in the Department of Defense (a)Cross-functional team on electronic warfare (1)In generalAmong the cross-functional teams established by the Secretary of Defense pursuant to subsection (c) of section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2345; 10 U.S.C. 111 note) in support of the organizational strategy for the Department of Defense required by subsection (a) of that section, the Secretary shall establish a cross-functional team on electronic warfare. 
(2)Establishment and activitiesThe cross-functional team established pursuant to paragraph (1) shall be established in accordance with subsection (c) of section 911 of the National Defense Authorization Act for Fiscal Year 2017, and shall be governed in its activities in accordance with the provisions of such subsection (c). (3)Deadline for establishmentThe cross-functional team required by paragraph (1) shall be established by not later than 90 days after the date of the enactment of this Act. 
(b)Additional cross-functional teams matters 
(1)Criteria for distinguishing among cross-functional teamsNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue criteria that distinguish cross-functional teams under section 911 of the National Defense Authorization Act for Fiscal Year 2017 from other types of cross-functional working groups, committees, integrated product teams, and task forces of the Department. (2)Primary responsibility for implementation of teamsThe Deputy Secretary of Defense shall establish or designate an office within the Department that shall have primary responsibility for implementing section 911 of the National Defense Authorization Act for Fiscal Year 2017.  
919.Limitation on transfer of the Chemical, Biological, and Radiological Defense Division of the Navy 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that includes the following: (1)A detailed timeline for the proposed transfer of the Chemical, Biological, and Radiological Defense Division of the Navy from Virginia to another location. 
(2)A full accounting of the costs associated with the proposed transfer, including— (A)all personnel costs; 
(B)all equipment costs; and (C)all facility renovation costs for the existing facilities of the Division and the facilities to which the Division is proposed to be transferred. 
(3)A risk assessment of the operational impact of the transfer during the transition period. (4)An explanation of the operational benefit expected to be achieved by collocating all Chemical, Biological, and Radiological elements of the Department of the Navy. 
(b)LimitationThe Secretary may not transfer, or prepare to transfer, the Chemical, Biological, and Radiological Defense Division of the Navy from Dahlgren, Virginia, to another location until a period of 45 days has elapsed following the date on which the report is submitted to the congressional defense committees under subsection (a).  CComprehensive Pentagon Bureaucracy Reform and Reduction 921.Authorities and responsibilities of the Chief Management Officer of the Department of Defense (a)Authorities and responsibilities (1)In generalSubsection (b) of section 132a of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(7)Serving as the official with principal responsibility in the Department for minimizing the duplication of efforts, maximizing efficiency and effectiveness, and establishing metrics for performance among and for all organizations and elements of the Department.. (2)Budget authority (A)In generalSuch section is further amended— 
(i)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (ii)by inserting after subsection (b) the following new subsection (c): 
 
(c)Budget authority 
(1) 
(A)Beginning in fiscal year 2020, the Secretary of Defense, acting through the Under Secretary of Defense (Comptroller), shall require the head of each Defense Agency and Department of Defense Field Activity specified by the Secretary for purposes of this subsection to transmit the proposed budget of such Agency or Activity for enterprise business operations for a fiscal year, and for the period covered by the future-years defense program submitted to Congress under section 221 of this title for that fiscal year, to the Chief Management Officer for review under subparagraph (B) at the same time the proposed budget is submitted to the Under Secretary of Defense (Comptroller).  (B)The Chief Management Officer shall review each proposed budget transmitted under subparagraph (A) and, not later than January 31 of the year preceding the fiscal year for which the budget is proposed, shall submit to the Secretary a report containing the comments of the Chief Management Officer with respect to all such proposed budgets, together with the certification of the Chief Management Officer regarding whether each such proposed budget achieves the required level of efficiency and effectiveness for enterprise business operations, consistent with guidance for budget review established by the Chief Management Officer. 
(C)Not later than March 31 each year, the Secretary shall submit to Congress a report that includes the following: (i)Each proposed budget for the enterprise business operations of a Defense Agency or Department of Defense Field Activity that was transmitted to the Chief Management Officer under subparagraph (A). 
(ii)Identification of each proposed budget contained in the most recent report submitted under subparagraph (B) that the Chief Management Officer did not certify as achieving the required level of efficiency and effectiveness for enterprise business operations. (iii)A discussion of the actions that the Secretary proposes to take, together with any recommended legislation that the Secretary considers appropriate, to address inadequate levels of efficiency and effectiveness for enterprise business operations achieved by the proposed budgets identified in the report. 
(iv)Any additional comments that the Secretary considers appropriate regarding inadequate levels of efficiency and effectiveness for enterprise business operations achieved by the proposed budgets. (2)Nothing in this subsection shall be construed to modify or interfere with the budget-related responsibilities of the Director of National Intelligence.. 
(B)Execution of authorityIn order to execute the authority in subsection (c) of section 132a of title 10, United States Code (as amended by subparagraph (A)), the Chief Management Officer of the Department of Defense shall do the following: (i)By April 1, 2019, develop an assessment of cost and expertise requirements to execute such authority. 
(ii)By September 1, 2019, develop guidance for Defense Agencies and Department of Defense Field Activities to delineate spending on enterprise business operations and develop a process to determine the adequacy of their budgets for such operations. (b)Reform of business enterprise operations in support of certain activities across Department of Defense (1)Periodic reform (A)In generalNot later than January 1, 2020, and not less frequently than once every five years thereafter, the Secretary of Defense shall, acting through the Chief Management Officer of the Department of Defense, reform enterprise business operations of the Department of Defense, through reductions, eliminations, or improvements, across all organizations and elements of the Department with respect to covered activities in order to increase effectiveness and efficiency of mission execution. 
(B)CMO reportsNot later than January 1 of every fifth calendar year beginning with January 1, 2025, the Chief Management Officer shall submit to the congressional defense committees a report that describes the activities carried out by the Chief Management Officer under this subsection during the preceding five years, including an estimate of any cost savings achieved as a result of such activities. (2)Covered activities definedIn this subsection, the term covered activities means any activity relating to civilian resources management, logistics management, services contracting, or real estate management. 
(3)Reporting frameworkNot later than January 1, 2020, the Chief Management Officer shall establish a consistent reporting framework to establish a baseline for the costs to perform all covered activities, and shall submit to Congress a report that, for each individual covered activity performed in fiscal year 2019, identifies the following: (A)The component or components of the Department responsible for performing such activity, and a business process map of such activity, in fiscal year 2019. 
(B)The number of the military, civilian, and contractor personnel of the component or components of the Department who performed such activity in that fiscal year. (C)The manpower requirements for such activity as of that fiscal year. 
(D)The systems and other resources associated with such activity as of that fiscal year. (E)The cost in dollars of performing such activity in fiscal year 2019. 
(4)Initial planNot later than February 1, 2019, the Chief Management Officer shall submit to the congressional defense committees a plan, schedule, and cost estimate for conducting the reforms required under paragraph (1)(A). (5)Certification of cost savingsNot later than January 1, 2020, the Chief Management Officer shall certify to the congressional defense committees that the savings and costs incurred as a result of activities carried out under paragraph (1) will achieve savings in fiscal year 2020 against the total amount obligated and expended for covered activities in fiscal year 2019 of— 
(A)not less than 25 percent of the cost in dollars of performing covered activities in fiscal year 2019 as specified pursuant to paragraph (3)(E); or (B)if the Chief Management Officer determines that achievement of savings of 25 percent or more will create overall inefficiencies for the Department, notice and justification will be submitted to the congressional defense committees specifying a lesser percentage of savings that the Chief Management Officer determines to be necessary to achieve efficiencies in the delivery of covered activities, which notice and justification shall be submitted by not later than October 1, 2019, together with a description of the efficiencies to be achieved. 
(6)Comptroller General reportsThe Comptroller General of the United States shall submit to the congressional defense committees the following: (A)Not later than 90 days after the submittal of the plan under paragraph (4), a report that verifies whether the plan is feasible. 
(B)Not later than 270 days after the date of enactment of this Act, a report setting forth an assessment of the actions taken under paragraph (1)(A) since the date of the enactment of this Act. (C)Not later than 270 days after the submittal of the reporting framework under paragraph (3), a report that verifies whether the baseline established in the framework is accurate. 
(D)Not later than 270 days after the submittal of the report under paragraph (5), a report that verifies— (i)whether the activities described in the report were carried out; and 
(ii)whether any cost savings estimated in the report are accurate.  922.Analysis of Department of Defense business management and operations datasets to promote savings and efficiencies (a)In generalThe Chief Management Officer of the Department of Defense shall develop a policy on analysis of Department of Defense datasets on business management and business operations by the public for purposes of accessing data analysis capabilities that would promote savings and efficiencies and otherwise enhance the utility of such datasets to the Department. 
(b)Initial discharge of policy 
(1)In generalThe Chief Management Officer shall commence the discharge of the policy required pursuant to subsection (a) by— (A)identifying one or more matters— 
(i)that are of significance to the Department of Defense; (ii)that are currently unresolved; and 
(iii)whose resolution from a business management or business operations dataset of the Department could benefit from a method or technique of analysis not currently familiar to the Department; (B)identifying between three and five business management or business operations datasets of the Department not currently available to the public whose evaluation could result in novel data analysis solutions toward management or operations problems of the Department identified by the Chief Management Officer; and 
(C)encouraging, whether by competition or other mechanisms, the evaluation of the datasets described in subparagraph (B) by appropriate persons and entities in the public or private sector (including academia). (2)Protection of security and confidentialityIn providing for the evaluation of datasets pursuant to this subsection, the Chief Management Officer shall take appropriate actions to protect the security and confidentiality of any information contained in the datasets, including through special precautions to ensure that any personally identifiable information is not included and no release of information will adversely affect national security missions.  
923.Periodic review of the Defense Agencies and Department of Defense Field Activities by the Chief Management Officer of the Department of Defense 
(a)Periodic reviewSubsection (c) of section 192 of title 10, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting before paragraph (3), as so redesignated, the following new paragraphs:  (1) (A)Not later than January 1, 2020, and periodically (but not less frequently than every four years) thereafter, the Chief Management Officer of the Department of Defense shall conduct a review of the efficiency and effectiveness of each Defense Agency and Department of Defense Field Activity. Each review shall, to the maximum extent practicable, be conducted in coordination with other ongoing efforts in connection with business enterprise reform. 
(B)As part of each review under this paragraph, the Chief Management Officer shall identify each activity of an Agency or Activity that is substantially similar to, or duplicative of, an activity carried out by another organization or element of the Department of Defense, or is not being performed to an adequate level to meet Department needs. (C)For purposes of conducting reviews under this paragraph, the Chief Management Officer shall develop internal guidance that defines requirements for such reviews and provides clear direction for conducting and recording the results of reviews. 
(2) 
(A)Not later than 90 days after the completion of a review under paragraph (1), the Chief Management Officer shall submit to the congressional defense committees a report that sets forth the results of the review. (B)The report on a review under this paragraph shall, based on the results of the review, include the following: 
(i)A list of each Defense Agency and Department of Defense Field Activity that the Chief Management Officer has determined— (I)operates efficiently and effectively; and 
(II)does not carry out any function that is substantially similar to, or duplicative of, a function carried out by another organization or element of the Department of Defense. (ii)With respect to each Agency or Activity not included on the list under clause (i), a plan, aimed at better meeting Department needs, for— 
(I)rationalizing the functions within such Agency or Activity; or (II)transferring some or all of the functions of such Agency or Activity to another organization or element of the Department. 
(iii)Recommendations for functions, if any, currently conducted separately by the military departments that should be consolidated into an Agency or Activity.. (b)Repeal of special rule for Defense Business Transformation AgencySuch section is further amended by striking subsection (e). 
(c)Limitation on terminationSuch section is further amended by adding at the end the following new subsection (e):  (e)Limitation on terminationThe Secretary of Defense may not terminate a Defense Agency or Department of Defense Field Activity until 30 days after the date on which the Secretary submits to the congressional defense committees a report setting forth the following: 
(1)Notice of the intent of the Secretary to terminate the Agency or Activity. (2)Such recommendations for legislative action as the Secretary considers appropriate in connection with the termination of the Agency or Activity.. 
924.Actions to increase the efficiency and transparency of the Defense Logistics Agency 
(a)System and capabilityNot later than January 1, 2020, the Director of the Defense Logistics Agency and the Chief Management Officer of the Department of Defense shall jointly, in consultation with the customers served by the Agency, develop and implement— (1)a comprehensive system that enables customers of the Agency to view— 
(A)the inventory of items and materials available to customers from the Agency; and (B)the delivery status of items and materials that are in transit to customers; and 
(2)a predictive analytics capability designed to increase the efficiency of the system described in paragraph (1) by identifying emerging customer needs with respect to items and materials supplied by the Agency, including any emerging needs arising from the use of new weapon systems by customers. (b)Actions to increase efficiencyNot later than January 1, 2020, the Director and the Chief Management Officer shall jointly— 
(1)develop a plan to reduce the rates charged by the Agency to customers, in aggregate— (A)by not less than 10 percent; or 
(B)if the Chief Management Officer determines that a reduction of rates in aggregate of 10 percent or more will create overall inefficiencies for the Department, by such percentage less than 10 percent as the Chief Management Officer considers appropriate to avoid such inefficiencies, but only after notifying the congressional defense committees of such lesser percentage in reduction of rates pursuant to this subparagraph; (2)eliminate the duplication of services within the Agency; and 
(3)establish specific goals and metrics to ensure that the Agency is fulfilling its mission of providing items and materials to customers with sufficient speed and in sufficient quantities to ensure the lethality and readiness of warfighters. (c)Plan requiredNot later than February 1, 2019, the Director and the Chief Management Officer shall jointly submit to the congressional defense committees a plan that describes how the Director and the Chief Management Officer will achieve compliance with the requirements of subsections (a) and (b).  
925.Review of functions of Defense Contract Audit Agency and Defense Contract Management Agency 
(a)ReviewThe Secretary of Defense shall, acting through the Chief Management Officer of the Department of Defense, direct the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense (Comptroller) to conduct a joint review of the functions of the Defense Contract Audit Agency and the Defense Contract Management Agency. The review shall include the following: (1)A validation of the missions and functions of each Agency. 
(2)An assessment of the effectiveness of each Agency in performing designated functions, including identification and analysis of qualitative and quantitative metrics of performance. (3)An assessment of the adequacy of the resources, authorities, workforce training, and size of each Agency to perform designated functions. 
(4)An assessment of cost savings or avoidance attributable to the conduct of the activities of each Agency. (5)A determination whether functions performed by either Agency could be performed more appropriately and effectively by any combination of the following: 
(A)The other Agency. (B)Any other organization or element of the Department of Defense, including the military departments. 
(C)Commercial providers. (6)A validation of the continued need for two separate Agencies with oversight for defense contracting. 
(b)ReportNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth the results of the review conducted under subsection (a).  926.Review and improvement of the operations of the Defense Finance and Accounting Service (a)In generalNot later than March 1, 2020, the Chief Management Officer of the Department of Defense and the Under Secretary of Defense (Comptroller) shall conduct a joint review of the activities of the Defense Finance and Accounting Service. The review shall include the following: 
(1)A validation of the missions and functions of the Service. (2)An assessment of the effectiveness of the Service in performing designated functions, including identification and analysis of qualitative and quantitative metrics of performance. 
(3)An assessment of the resources, authorities, workforce training, and size of the Service to perform designated functions. (4)An assessment of changes required to the mission and activities of the Service based on the availability and application of current and potential future information technology capabilities. 
(5)A determination whether any functions currently performed by the Service could be performed more appropriately and effectively by any combination of the following: (A)Any other organization or element of the Department of Defense, including the military departments. 
(B)Commercial providers. (6)A determination whether any functions currently performed by other organizations or elements of the Department could be consolidated within the Service in order to promote effectiveness and reduce duplicative effort. 
(b)ReportNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the results of the review conducted under subsection (a).  927.Assessment of chief information officer functions in connection with transition to enterprise-wide management of information technology and computing (a)Assessment requiredThe Chief Information Officer of the Department of Defense shall, in conjunction with the Chief Management Officer of the Department of Defense, conduct an assessment of chief information officer functions in the Department of Defense with a view toward the rationalization of such functions across the Defense Agencies and Department of Defense Field Activities in a manner consistent with the plans of the Department for a transition to enterprise-wide management of information technology (IT) networks and computing. 
(b)ElementsThe assessment conducted pursuant to subsection (a) shall result in the following: (1)A determination of the number, duties and responsibilities, and grades of personnel performing management and oversight of information technology activities. 
(2)Recommendations for the role the Chief Information Officer in managing the information technology workforce in the Office of the Secretary of Defense, and for selecting and approving personnel for the information technology workforces of the military departments, Defense Agencies, and Department of Defense Field Activities. (c)Report requiredNot later than February 1, 2019, the Chief Information Officer and the Chief Management Officer shall jointly submit to the congressional defense committees a report that sets forth a description of the results of the assessment conducted pursuant to subsection (a), including a description of any actions proposed as a result of the assessment to achieve enterprise-wide efficiencies in the management of information technology networks and computing. 
(d)Plan requiredNot later than January 1, 2020, the Chief Information Officer and the Chief Management Officer shall jointly submit to the congressional defense committees a report setting forth a plan to carry out the proposed actions described in subsection (c).  928.Comptroller General of the United States report on cross-enterprise activities of the Inspectors General of the Department of Defense (a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on cross-enterprise activities of the Inspectors General of the organizations and elements of the Department of Defense, including public affairs, human resources, services contracting, other contracting, and any other cross-enterprise activities of the Inspectors General the Comptroller General considers appropriate for purposes of the report. 
(b)ElementsThe report under subsection (a) shall identify with respect to the activities referred to in that subsection the following: (1)Opportunities to maximize efficiency. 
(2)Opportunities to minimize duplication of effort, including through reduction or elimination of duplicative functions. (3)Any other matters the Comptroller General considers appropriate.  
929.General provisions 
(a)Consolidated reportThe plans and reports required to be submitted to the congressional defense committees under this subtitle on or before March 1, 2020, may be combined and submitted in the form of a single, consolidated document. (b)DefinitionsIn this subtitle, the terms Defense Agency, Department of Defense Field Activity, and military departments have the meanings given the terms in section 101(a) of title 10, United States Code.  
DOther Department of Defense Organization and Management Matters 
931.Limitation on availability of funds for major headquarters activities of the Department of Defense 
(a)Certification on average amounts expended on major headquarters activitiesNot later than February 1, 2019, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report that certifies each of the following percentages in connection with amounts expended on major headquarters activities: (1)The average percentage of the amount authorized to be appropriated for the Department of Defense per fiscal year, during the 10 fiscal years ending with fiscal year 2018, that has been expended on major headquarters activities. 
(2)The average percentage of the amount authorized to be appropriated for the Department of Defense per fiscal year, during the 10 fiscal years ending with fiscal year 2018, that has been expended on major headquarters activities of the Office of the Secretary of Defense. (3)The average percentage of the amount authorized to be appropriated for each military department per fiscal year, during the 10 fiscal years ending with fiscal year 2018, that has been expended on major headquarters activities of such military department. 
(4)The average percentage of the amount authorized to be appropriated for the Department of Defense per fiscal year, during the 10 fiscal years ending with fiscal year 2018, and available for the combatant commands that has been spent on major headquarters activities of the combatant commands. (b)Overall limitationIn fiscal year 2021, the aggregate amount that may be obligated and expended on major headquarters activities may not exceed an amount equal to the percentage specified in subsection (a)(1) of the amount authorized to be appropriated for the Department of Defense for that fiscal year. 
(c)Limitation for particular activitiesWithin the amount available for fiscal year 2021 pursuant to subsection (b), amounts shall be available as follows: (1)For major headquarters activities of the Office of the Secretary of Defense, not more than an amount equal to the percentage specified in subsection (a)(2) of the amount authorized to be appropriated for the Department of Defense for fiscal year 2021. 
(2)For major headquarters activities of each military department, not more than an amount equal to the percentage specified in subsection (a)(3) with respect to such military department of the amount authorized to be appropriated for such military department for fiscal year 2021. (3)For major headquarters activities of the combatant commands, not more than an amount equal to the percentage specified in subsection (a)(4) of the amount authorized to be appropriated for the Department of Defense for fiscal year 2021 and available for the combatant commands. 
(d)DefinitionsIn this section: (1)The term major headquarters activities has the meaning given the term major Department of Defense headquarters activities in section 346(b)(3) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 111 note). 
(2)The term major headquarters activities of a military department means the following: (A)In the case of the Army, the Office of the Secretary of the Army and the Army Staff. 
(B)In the case of the Navy, the Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and Headquarters, Marine Corps. (C)In the case of the Air Force, the Office of the Secretary of the Air Force and the Air Staff. 
(3)The term Office of the Secretary of Defense includes the Joint Staff.  932.John S. McCain Strategic Defense Fellows Program (a)Fellowship program (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish within the Department of Defense a civilian fellowship program designed to provide leadership development and the commencement of a career track toward senior leadership in the Department. 
(2)DesignationThe fellowship program shall be known as the John S. McCain Strategic Defense Fellows Program (in this section referred to as the fellows program). (b)EligibilityAn individual is eligible for participation in the fellows program if the individual— 
(1)is a citizen of the United States or a lawful permanent resident of the United States in the year in which the individual applies for participation in the fellows program; and (2)either— 
(A)possesses a graduate degree from an accredited institution of higher education in the United States that was awarded not later than two years before the date of the acceptance of the individual into the fellows program; or (B)will be awarded a graduate degree from an accredited institution of higher education in the United States not later than six months after the date of the acceptance of the individual into the fellows program. 
(c)Application 
(1)Application requiredEach individual seeking to participate in the fellows program shall submit to the Secretary of Defense an application therefor at such time and in such manner as the Secretary shall specify. (2)ElementsEach application of an individual under this subsection shall include the following: 
(A)Transcripts of educational achievement at the undergraduate and graduate level. (B)A resume. 
(C)Proof of citizenship or lawful permanent residence. (D)An endorsement from the applicant’s graduate institution of higher education. 
(E)An academic writing sample. (F)Letters of recommendation addressing the applicant’s character, academic ability, and any extracurricular activities. 
(G)A personal statement by the applicant explaining career areas of interest and motivations for service in the Department. (H)Such other information as the Secretary considers appropriate. 
(d)Selection 
(1)In generalEach year, the Secretary of Defense shall select participants in the fellows program from among applicants for the fellows program for such year who qualify for participation in the fellows program based on character, commitment to public service, academic achievement, extracurricular activities, and such other qualifications for participation in the fellows program as the Secretary considers appropriate. (2)NumberThe number of individuals selected to participate in the fellows program in any year may not exceed the numbers as follows: 
(A)Ten individuals from each geographic region of the United States as follows: (i)The Northeast. 
(ii)The Southeast. (iii)The Midwest. 
(iv)The Southwest. (v)The West. 
(B)Ten additional individuals. (3)Background investigationAn individual selected to participate in the fellows program may not participate in the program unless the individual successfully undergoes a background investigation applicable to the position to which the individual will be assigned under the fellows program and otherwise meets such requirements applicable to assignment to a sensitive position within the Department that the Secretary considers appropriate. 
(e)Assignment 
(1)In generalEach individual who participates in the fellows program shall be assigned to a position in one of the following: (A)The Office of the Secretary of Defense. 
(B)An office of the Secretary of a military department. (2)Position requirementsEach Secretary of a military department, and each Under Secretary of Defense and Director of a Defense Agency who reports directly to the Secretary of Defense, shall submit to the Secretary of Defense each year the qualifications and skills to be demonstrated by participants in the fellows program to qualify for assignment under this subsection for service in a position of the office of such Secretary, Under Secretary, or Director. 
(3)Assignment to positionsThe Secretary of Defense shall each year assign participants in the fellows program to positions in the offices of the Secretaries of the military departments, and the offices of the Under Secretaries and Directors described in paragraph (2). In making such assignments, the Secretary of Defense shall seek to best match the qualifications and skills of participants in the fellows program with the requirements of positions available for assignment. Each participant so assigned shall serve as a special assistant to the Secretary, Under Secretary, or Director to whom assigned. (4)Limitation on number assignable to Secretaries of military departmentsThe number of participants in the fellows program who are assigned to the office of a Secretary of a military department in any year may not exceed five participants. 
(5)TermThe term of each assignment under the fellows program shall be one year. (6)Pay and benefitsAn individual assigned to a position under the fellows program shall be compensated at the rate of compensation for employees at level GS–10 of the General Schedule, and shall be treated as an employee of the United States during the term of assignment, including for purposes of eligibility for health care benefits and retirement benefits available to employees of the United States. 
(7)Education loan repaymentTo the extent that funds are provided in advance in appropriations Acts, the Secretary of Defense may repay any loan of a participant in the fellows program if the loan is described by subparagraph (A), (B), or (C) of section 16301(a)(1) of title 10, United States Code. Any repayment of loans under this paragraph shall be on a first-come, first-served basis. (f)Career development (1)In generalThe Secretary of Defense shall ensure that participants in the fellows program— 
(A)receive opportunities and support appropriate for the commencement of a career track within the Department leading toward a future position of senior leadership within the Department, including ongoing mentorship support through appropriate personnel from entities within the Department such as the Defense Business Board and the Defense Innovation Board; and (B)are provided appropriate opportunities for employment and advancement within the Department upon successful completion of the fellows program, including, if appropriate, opportunities to work at Department installations or Field Activities for between 12 and 24 months. 
(2)Reservation of positionsIn carrying out paragraph (1)(B), the Secretary shall reserve for participants who successfully complete the fellows program not fewer than 30 positions in the excepted service within the Department that are suitable for the commencement of a career track toward senior leadership within the Department. Any position so reserved shall not be subject to or covered by any reduction in headquarters personnel required under any other provision of law. (3)Noncompetitive appointmentUpon the successful completion of the assignment of a participant in the fellows program in a position pursuant to subsection (e), the Secretary may, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, appoint the participant to a position reserved pursuant to paragraph (2) if the Secretary determines that such appointment will contribute to the development of highly qualified future senior leaders for the Department. 
(4)Publication of selectionThe Secretary shall publish on an Internet website of the Department available to the public the names of the individuals selected to participate in the fellows program. (g)OutreachThe Secretary of Defense shall undertake appropriate outreach to inform potential participants in the fellows program of the nature and benefits of participation in the fellows program. 
(h)RegulationsThe Secretary of Defense shall carry out this section in accordance with such regulations as the Secretary may prescribe for purposes of this section. (i)FundingOf the amounts authorized to be appropriated for each fiscal year for the Department of Defense for operation and maintenance, Defense-wide, $10,000,000 may be available to carry out the fellows program in such fiscal year. 
933.Performance of civilian functions by military personnelSection 129a(g)(1)(A) of title 10, United States Code, is amended by striking , including a permanent conversion and all that follows through the semicolon and inserting is cost-effective, taking into account the fully-burdened costs of the civilian, military, and contractor workforces, including the impact of the performance of such functions on military career progression or when required by military necessity;.  934.Report on implementation of requirements on estimation and comparison of costs of civilian and military manpower and contract support for the Department of DefenseNot later than March 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of Department of Defense Instruction 7041.04. The report shall include an assessment whether the Department of Defense is properly using civilian personnel in its workforce in the most cost-efficient manner when compared to its use of military and contractor personnel in its workforce.  
935.Review of foreign currency exchange rates and analysis of Foreign Currency Fluctuations, Defense appropriation 
(a)In generalThe Under Secretary of Defense (Comptroller) shall, in coordination with the Comptrollers of the military departments, conduct a review of the exchange rates for foreign currency used when making a disbursement pursuant to any expenditure or expense made by the Department of Defense in order to determine whether cost-savings could be achieved through a more consistent selection of cost-effective rates in the making of such disbursements. The review shall include an analysis of realized and projected losses on foreign currency exchange in order to determine an appropriate balance for the Foreign Currency Fluctuations, Defense account. (b)ReportNot later than January 31, 2019, the Under Secretary shall submit to the congressional defense committees a report setting forth a summary of the review conducted pursuant to subsection (a).  
936.Responsibility for policy on civilian casualty matters 
(a)Designation of senior civilian officialNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy shall designate a senior civilian official of the Department of Defense within the Office of the Secretary of Defense at or above the level of Assistant Secretary of Defense to develop, coordinate, and oversee compliance with the policy of the Department relating to civilian casualties resulting from United States military operations. (b)ResponsibilitiesThe senior civilian official designated under subsection (a) shall ensure that the policy referred to in that subsection provides for— 
(1)uniform processes and standards across the combatant commands for accurately recording kinetic strikes by the United States military; (2)the development and dissemination of best practices for reducing the likelihood of civilian casualties from United States military operations; 
(3)the development of publicly available means, including an Internet-based mechanism, for the submittal to the United States Government of allegations of civilian casualties resulting from United States military operations; (4)uniform processes and standards across the combatant commands for reviewing and investigating allegations of civilian casualties resulting from United States military operations, including the consideration of relevant information from all available sources; 
(5)uniform processes and standards across the combatant commands for— (A)acknowledging the responsibility of the United States military for civilian casualties resulting from United States military operations; and 
(B)offering ex gratia payments to civilians who have been injured, or to the families of civilians killed, as a result of United States military operations, as determined to be necessary by the designated senior civilian official; (6)regular engagement with relevant intergovernmental and nongovernmental organizations; 
(7)public affairs guidance with respect to matters relating to civilian casualties alleged or confirmed to have resulted from United States military operations; and (8)such other matters with respect to civilian casualties resulting from United States military operations as the designated senior civilian official considers appropriate. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the senior civilian official designated under subsection (a) shall submit to the congressional defense committees a report that describes— (1)the policy developed by the senior civilian official under that subsection; and 
(2)the efforts of the Department to implement such policy.  937.Additional matters in connection with background and security investigations for Department of Defense personnelSection 925(k)(3) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— 
(1)by redesignating subparagraphs (H) through (L) as subparagraphs (I) through (M), respectively; and (2)by inserting after subparagraph (G) the following new subparagraph (H): 
 
(H)The number of denials or revocations of a security clearance by each authorized adjudicative agency that occurred separately from a periodic reinvestigation.. 938.Research and development to advance capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security (a)Plan requiredThe Under Secretary of Defense for Intelligence shall develop a plan on research and development activities to advance the capabilities of the Department of Defense in data integration and advanced analytics in connection with personnel security activities of the Department. The plan shall, to the extent practicable, provide for the leveraging of the capabilities of other government entities, institutions of higher education, and private sector entities with advanced, leading-edge expertise in data integration and analytics applicable to the challenges faced by the Department in connection with personnel security. 
(b)CoordinationAny activities under the plan may be carried out in coordination with the Defense Digital Service and the Defense Innovation Board. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall provide to the appropriate committees of Congress a briefing on the plan. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. EOther Matters 941.Trusted information provider program for national security positions and positions of trust (a)Program requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability/Credentialing Executive Agent shall establish and implement a program (to be known as the Trusted Information Provider Program) to share between and among agencies of the Federal Government and industry partners of the Federal Government relevant background information regarding individuals applying for and currently occupying national security positions and positions of trust, in order to ensure the Federal Government maintains a trusted workforce. 
(b)Privacy safeguardsThe Security Executive Agent and the Suitability/Credentialing Executive Agent shall ensure that the program required by subsection (a) includes such safeguards for privacy as the Security Executive Agent and the Suitability/Credentialing Executive Agent consider appropriate. (c)Provision of information to the Federal GovernmentThe program required by subsection (a) shall include requirements that enable Investigative Service Providers and agencies of the Federal Government to leverage certain pre-employment information gathered during the employment or military recruiting process, and other relevant security or human resources information obtained during employment with or for the Federal Government, that satisfy Federal investigative standards, while safeguarding personnel privacy. 
(d)Information and recordsThe information and records considered under the program required by subsection (a) shall include the following: (1)Date and place of birth. 
(2)Citizenship or immigration and naturalization information. (3)Education records. 
(4)Employment records. (5)Employment or social references. 
(6)Military service records. (7)State and local law enforcement checks. 
(8)Criminal history checks. (9)Financial records or information. 
(10)Foreign travel, relatives or associations. (11)Social media checks. 
(12)Any other information or records relevant to obtaining or maintaining national security, suitability, fitness, or credentialing eligibility. (e)Implementation plan (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability/Credentialing Executive Agent shall jointly submit to Congress a plan for the implementation of the program required by subsection (a). 
(2)ElementsThe plan required by paragraph (1) shall include the following: (A)Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes. 
(B)Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability/Credentialing Executive Agent consider appropriate to carry out or improve the program. (f)DefinitionsIn this section: 
(1)The term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note). (2)The term Suitability/Credentialing Executive Agent means the Director of the Office of Personnel Management acting as the Suitability/Credentialing Executive Agent in accordance with Executive Order 13467.  
942.Report on expedited processing of security clearances for mission-critical positions 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to Congress a report on the feasibility and advisability of, and existing barriers to, programs for expedited processing of security clearances for mission-critical positions, whether filled by Government or contract employees. (b)ElementsThe report under subsection (a) shall include the following: 
(1)Recommendations for the establishment by Government agencies of programs designed to prioritize processing of security clearances among their Government and contract employees seeking security clearances. (2)Proposed timeliness for the implementation of programs recommended pursuant to paragraph (1). 
(3)Recommendations for legislative or administrative actions to enable and improve programs of Government agencies for the expedited processing of security clearances for mission-critical positions. (c)Security Executive Agent definedIn this section, the term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note).  
943.Report on clearance in person concept 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to the appropriate committees of Congress a report on the requirements, feasibility, and advisability of implementing a clearance in person concept as described in subsection (b) for maintaining access to classified information. (b)Clearance in person concept (1)In generalImplementation of a clearance in person concept as described in this subsection would permit an individual who has been granted a national security clearance to maintain eligibility for access to classified information, networks, and facilities after the individual has separated from service to the Federal Government or transferred to a position that no longer requires access to classified information. 
(2)Recognition as currentThe concept described in paragraph (1) would also ensure that, unless otherwise directed by the Security Executive Agent, the individual's security clearance would be recognized as current, regardless of employment status, with no further need for investigation or revalidation until the individual obtains a position requiring access to classified information. (c)ContentsThe report required by subsection (a) shall address the following: 
(1)Requirements for continuous vetting. (2)Appropriate safeguards for privacy. 
(3)An appropriate funding model. (4)Fairness to small business concerns and independent contractors. 
(d)DefinitionsIn this section: (1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term Security Executive Agent means the Director of National Intelligence acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note). XGeneral Provisions  Subtitle A—Financial Matters Sec. 1001. General transfer authority. Sec. 1002. Expertise in audit remediation. Sec. 1003. Authority to transfer funds to Director of National Intelligence for CAPNET. Sec. 1004. Audit of financial systems of the Department of Defense. Sec. 1005. Report on auditable financial statements. Sec. 1006. Transparency of accounting firms used to support Department of Defense audit. Subtitle B—Naval Vessels and Shipyards Sec. 1011. Inclusion of operation and sustainment costs in annual naval vessel construction plans. Sec. 1012. Purchase of vessels using funds in National Defense Sealift Fund. Sec. 1013. Purchase of vessels built in foreign shipyards with funds in National Defense Sealift Fund. Sec. 1014. Date of listing of vessels as battle force ships in the Naval Vessel Register and other fleet inventory measures. Sec. 1015. Technical corrections and clarifications to chapter 633 of title 10, United States Code, and other provisions of law regarding naval vessels. Sec. 1016. Dismantlement and disposal of nuclear-powered aircraft carriers. Sec. 1017. Limitation on use of funds for retirement of hospital ships. Sec. 1018. Inclusion of aircraft carrier refueling overhaul budget request in annual budget justification materials. Sec. 1019. Business case analysis of Ready Reserve Force recapitalization options. Sec. 1020. Transfer of excess naval vessel to Bahrain. Subtitle C—Counterterrorism Sec. 1031. Definition of sensitive military operation. Sec. 1032. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. Sec. 1033. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. Sec. 1034. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. Sec. 1035. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. Subtitle D—Miscellaneous Authorities and Limitations Sec. 1041. Strategic guidance documents within the Department of Defense. Sec. 1042. Notification on the provision of defense sensitive support. Sec. 1043. Coordinating United States response to malign foreign influence operations and campaigns. Sec. 1044. Clarification of reimbursable allowed costs of FAA memoranda of agreement. Sec. 1045. Workforce issues for military realignments in the Pacific. Sec. 1046. Mitigation of operational risks posed to certain military aircraft by automatic dependent surveillance-broadcast equipment. Sec. 1047. Limitation on availability of funds for unmanned surface vehicles. Sec. 1048. Pilot program for Department of Defense controlled unclassified information in the hands of industry. Sec. 1049. Critical technologies list. Sec. 1050. Airborne Hazards and Open Burn Pit Registry. Sec. 1051. National Security Commission on Artificial Intelligence. Sec. 1052. Authority to transfer funds for Bien Hoa dioxin cleanup. Sec. 1053. Guidance on the electronic warfare mission area and joint electromagnetic spectrum operations. Subtitle E—Studies and Reports Sec. 1061. Annual reports by the Armed Forces on Out-Year Unconstrained Total Munitions Requirements and Out-Year inventory numbers. Sec. 1062. Improvement of annual report on civilian casualties in connection with United States military operations. Sec. 1063. Report on capabilities and capacities of Armored Brigade Combat Teams. Sec. 1064. Activities and reporting relating to Department of Defense’s Cloud Initiative. Sec. 1065. Limitation on use of funds for United States Special Operations Command Global Messaging and Counter-Messaging platform. Sec. 1066. Comprehensive review of professionalism and ethics programs for special operations forces. Sec. 1067. Munitions assessments and future-years defense program requirements. Sec. 1068. Report on establishment of Army Futures Command. Sec. 1069. Report on cyber-enabled information operations. Sec. 1070. Report on unmanned aircraft in Arlington National Cemetery. Sec. 1071. Report on an updated Arctic strategy. Sec. 1072. Report on use and availability of military installations for disaster response. Sec. 1073. Report on Department of Defense participation in Export Administration Regulations license application review process. Sec. 1074. Military aviation readiness review in support of the National Defense Strategy. Sec. 1075. Report on highest-priority roles and missions of the Department of Defense and the Armed Forces. Subtitle F—Other Matters Sec. 1081. Technical, conforming, and clerical amendments. Sec. 1082. Principal Advisor on Countering Weapons of Mass Destruction. Sec. 1083. Modification of authority to transfer aircraft to other departments for wildfire suppression purposes. Sec. 1084. Improvement of database on emergency response capabilities. Sec. 1085. Disclosure requirements for United States-based foreign media outlets. Sec. 1086. United States policy with respect to freedom of navigation and overflight. Sec. 1087. National Commission on Military Aviation Safety. Sec. 1088. Sense of Congress regarding the international borders of the United States. Sec. 1089. Policy on response to juvenile-on-juvenile problematic sexual behavior committed on military installations. Sec. 1090. Recognition of America’s veterans. Sec. 1091. Prohibition of funds for Chinese language instruction provided by a Confucius Institute. Sec. 1092. Department of Defense engagement with certain nonprofit entities in support of missions of deployed United States personnel around the world. AFinancial Matters 1001.General transfer authority (a)Authority To transfer authorizations (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000. (3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by subsection (a) to transfer authorizations— (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. (c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 1002.Expertise in audit remediation (a)Technical corrections (1)Elimination of duplicative section numbers (A)In generalChapter 9A of title 10, United States Code, is amended by redesignating sections 251 through 254b as sections 240a through 240f, respectively. 
(B)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 251 through 254b and inserting the following new items:   240a. Audit of Department of Defense financial statements. 240b. Financial Improvement and Audit Remediation Plan.  240c. Audit: consolidated corrective action plan; centralized reporting system. 240d. Audits: audit of financial statements of Department of Defense components by independent external auditors. 240e. Audits: use of commercial data integration and analysis products in preparing audits. 240f. Audits: selection of service providers for audit services.. (2)Other technical correctionSection 240b of title 10, United States Code, as redesignated by paragraph (1), is amended in subsection (a)(2) by redesignating the second clause (iii) and clause (iv) as clauses (iv) and (v), respectively. 
(b)Additional requirements for semiannual briefing on the Financial Improvement and Audit Remediation PlanParagraph (2) of subsection (b) of section 240b of title 10, United States Code, as redesignated by subsection (a), is amended by adding at the end the following new sentence: Such briefing shall include both the absolute number and percentage of personnel performing the amount of auditing or audit remediation services being performed by professionals meeting the qualifications described in section 240d(b) of this title.. (c)Additional reporting requirementsParagraph (1) of such subsection is amended— 
(1)in subparagraph (B), by adding at the end the following new clauses:  (vii)If less than 50 percent of the auditing services or if less than 50 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2), are being performed by professionals meeting the qualifications described in section 240d(b) of this title, a detailed description of the risks associated with the risks of the acquisition strategy of the Department with respect to conducting audits and audit remediation activities and an explanation of how the strategy complies with the policies expressed by Congress. 
(viii)If less than 25 percent of the auditing services or if less than 25 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2), are being performed by professionals meeting the qualifications described in section 240d(b) of this title, a written certification that the staffing ratio complies with commercial best practices and presents no increased risk of delay in the Department’s ability to achieve a clean audit opinion.; and (2)by adding at the end the following new subparagraph: 
 
(C)Additional requirements 
(i)Unclassified formA description submitted pursuant to clause (vii) of subparagraph (B) or a certification submitted pursuant to clause (viii) of such subparagraph shall be submitted in unclassified form, but may contain a classified annex. (ii)DelegationThe Secretary may not delegate the submission of a certification pursuant to clause (viii) of subparagraph (B) to any official other than the Deputy Secretary of Defense, the Chief Management Officer, or the Under Secretary of Defense (Comptroller).. 
1003.Authority to transfer funds to Director of National Intelligence for CAPNETDuring fiscal year 2019, the Secretary of Defense may transfer to the Director of National Intelligence, under the authority in section 1001 of this Act, an amount that does not exceed $2,000,000 to provide support for the operation of the classified network known as CAPNET. 1004.Audit of financial systems of the Department of DefenseThe Secretary of Defense, acting through the Under Secretary of Defense (Comptroller) or an appropriate official of a military department, shall ensure that each major implementation of, or modification to, a business system that contributes to financial information of the Department of Defense is reviewed by professional accountants with experience reviewing Federal financial systems to validate that such financial system will meet any applicable Federal requirements. The Secretary of Defense shall ensure that such accountants— 
(1)are provided all necessary data and records; and (2)report independently on their findings. 
1005.Report on auditable financial statementsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report ranking all military departments and Defense Agencies in order of how advanced they are in achieving auditable financial statements as required by law. The report should not include information otherwise available in other reports to Congress.  1006.Transparency of accounting firms used to support Department of Defense auditFor all contract actions (including awards, renewals, and amendments) occurring more than 180 days after the date of the enactment of this Act, the Secretary of Defense shall require any accounting firm providing financial statement auditing or audit remediation services to the Department of Defense in support of the audit required under section 3521 of title 31, United States Code, to provide the Department with a statement setting forth the details of any disciplinary proceedings with respect to the accounting firm or its associated persons before any entity with the authority to enforce compliance with rules or laws applying to audit services offered by accounting firms. 
BNaval Vessels and Shipyards 
1011.Inclusion of operation and sustainment costs in annual naval vessel construction plansSection 231(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:   (F)The estimated operations and sustainment costs required to support the vessels delivered under the naval vessel construction plan.. 
1012.Purchase of vessels using funds in National Defense Sealift FundSection 2218(f)(3) of title 10, United States Code, is amended— (1)in subparagraph (C)— 
(A)by striking two and inserting seven; and (B)by striking ships and inserting vessels;  
(2)by redesignating subparagraph (E) as subparagraph (F); and (3)by inserting after subparagraph (D) the following new subparagraph (E): 
 
(E)The Secretary may not use the authority under this paragraph to procure more than two foreign constructed vessels unless the Secretary submits to Congress, by not later than the second week of February of the fiscal year during which the Secretary plans to use such authority, a certification that— (i)the Secretary has initiated an acquisition strategy for the construction in United States shipyards of not less than ten new sealift vessels; and 
(ii)of such new sealift vessels, the lead ship is anticipated to be delivered by not later than 2026.. 1013.Purchase of vessels built in foreign shipyards with funds in National Defense Sealift FundSection 2218(f)(3) of title 10, United States Code, as amended by section 1012, is further amended— 
(1)in subparagraph (F), as redesignated by such section 1012— (A)by striking 30 days after and inserting 30 days before; 
(B)in clause (i), by inserting proposed before date; (C)in clause (ii), by striking was and inserting would be; and 
(D)by adding at the end the following new clause:  (viii)A detailed account of the criteria used to make the determination under subparagraph (B).; and 
(2)by inserting after subparagraph (F), as so redesignated, the following new subparagraph:  (G)The Secretary may not finalize or execute the final purchase of any vessel using the authority under this paragraph until 30 days after the date on which a report under subparagraph (E) is submitted with respect to such purchase.. 
1014.Date of listing of vessels as battle force ships in the Naval Vessel Register and other fleet inventory measures 
(a)In generalSection 7301 of title 10, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Listing as battle force ship in Naval Vessel RegisterA covered vessel may not be listed in the Naval Vessel Register or other fleet inventory measures as a battle force ship until the delivery date specified in subsection (a).. 
(b)DefinitionsSuch section is further amended by striking subsection (d), as redesignated by subsection (a)(1) of this section, and inserting the following new subsection:  (d)DefinitionsIn this section: 
(1)The term covered vessel means any vessel of the Navy that is under construction or constructed using amounts authorized to be appropriated for the Department of Defense for shipbuilding and conversion, Navy. (2)The term battle force ship means the following: 
(A)A commissioned United States Ship warship capable of contributing to combat operations. (B)A United States Naval Ship that contributes directly to Navy warfighting or support missions.. 
1015.Technical corrections and clarifications to chapter 633 of title 10, United States Code, and other provisions of law regarding naval vessels 
(a)Model basin; investigation of hull designsSection 7303 of title 10, United States Code, is amended by striking (a) An office and all that follows through (b) The Secretary and inserting The Secretary.  (b)Repeal of under-age vessels provision (1)In generalSection 7295 of title 10, United States Code, is repealed: 
(2)Clerical amendmentsThe table of sections at the beginning of chapter 633 of such title is amended by striking the item relating to section 7295. (c)Other provisions of law (1)Repeal of policy Relating to Major Combatant Vessels of the Strike Forces of the United States NavySection 1012 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 303; 10 U.S.C. 7291 note) is repealed. 
(2)Repeal of alternative technologies for future surface combatantsSection 128 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2109; 10 U.S.C. 7291 note) is repealed. (3)Repeal of provision on consideration of vessel location for award of layberth contracts for sealift vesselsSection 375 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2385; 10 U.S.C. 7291 note) is repealed. 
(4)Repeal of provision on revitalization of united states shipbuilding industrySection 1031 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2489; 10 U.S.C. 7291 note) is repealed. (5)Repeal of fast sealift programSection 1021 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2485; 10 U.S.C. 7291 note) is repealed. 
(6)Repeal of obsolete requirement for reports on effects of naval shipbuilding plans on maritime industriesSection 1227 of the National Defense Authorization Act for Fiscal Year 1989 (Public Law 100–456; 102 Stat. 2055; 10 U.S.C. 7291 note) is repealed. (7)Repeal of prohibition on use of public and private shipyards for conversion, overhaul, or repair work under certain programsSection 811 of the Department of Defense Appropriation Authorization Act, 1979 (Public Law 95–485; 92 Stat. 1624; 10 U.S.C. 7291 note) is repealed. 
(8)Repeal of obsolete requirement to submit a five-year naval ship new construction and conversion programSection 808 of the Department of Defense Appropriation Authorization Act, 1976 (Public Law 94–106; 89 Stat. 539; 10 U.S.C. 7291 note) is repealed. 1016.Dismantlement and disposal of nuclear-powered aircraft carriers (a)In generalChapter 633 of title 10, United States Code, as amended by section 323, is further amended by adding after section 7320, as added by such section 323, the following new section: 
 
7321.Nuclear-powered aircraft carriers: dismantlement and disposal 
(a)In generalNot less than 90 days before the award of a contract for the dismantlement and disposal of a nuclear-powered aircraft carrier, or the provision of funds to a naval shipyard for the dismantlement and disposal of a nuclear-powered aircraft carrier, the Secretary of the Navy shall submit to the congressional defense committees a report setting forth the following: (1)A cost and schedule baseline for the dismantlement and disposal approved by the service acquisition executive of the Department of the Navy and the Chief of Naval Operations. 
(2)A description of the regulatory framework applicable to the management of radioactive materials in connection with the dismantlement and disposal, including, in cases in which the Navy intends to have another government entity serve as the regulatory enforcement authority— (A)a certification from that entity of its agreement to serve as the regulatory enforcement authority; and 
(B)a description of the legal basis for the authority of that entity to serve as the regulatory enforcement authority. (b)Supplemental information with budgetsIn the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for a fiscal year (as submitted to Congress under section 1105(a) of title 31), the Secretary of the Navy shall include information on each dismantlement and disposal of a nuclear-powered aircraft carrier occurring or planned to occur during the period of the future-years defense program submitted to Congress with that budget. Such information shall include, by ship concerned, the following: 
(1)A summary of activities and significant developments in connection with such dismantlement and disposal. (2)If applicable, a detailed description of cost and schedule performance against the baseline for such dismantlement and disposal established pursuant to subsection (a), including a description of and explanation for any variance from such baseline. 
(3)A description of the amounts requested, or intended or estimated to be requested, for such dismantlement and disposal for each of the following: (A)Each fiscal year covered by the future-years defense program. 
(B)Any fiscal years before the fiscal years covered by the future-years defense program. (C)Any fiscal years after the end of the period of the future-years defense program. 
(c)Future-years defense program definedIn this section, the term future-years defense program means the future-years defense program required by section 221 of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 633 of such title, as amended by section 323, is further amended by adding at the end the following new item: 
 
 
7321. Nuclear-powered aircraft carriers: dismantlement and disposal.. 
1017.Limitation on use of funds for retirement of hospital ships 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Navy may be obligated or expended to retire, prepare to retire, transfer, or place in storage any hospital ship. (b)WaiverThe Secretary of the Navy may waive the limitation in subsection (a) with respect to a hospital ship if the Secretary certifies to the congressional defense committees that the Secretary has— 
(1)identified a replacement capability, and the necessary quantity of systems, to meet all hospital ship requirements of the combatant commands that are currently being met by such hospital ship; (2)achieved initial operational capability of all systems described in paragraph (1); and 
(3)deployed a sufficient quantity of systems described in paragraph (1) that have achieved initial operational capability in order to continue to meet or exceed all requirements of the combatant commands that are currently being met by such hospital ship. 1018.Inclusion of aircraft carrier refueling overhaul budget request in annual budget justification materialsThe Secretary of Defense shall include in the budget justification materials submitted to Congress by the Secretary in support of the budget of the President for fiscal year 2020 and each subsequent fiscal year, as part of the budget request for Shipbuilding and Conversion, Navy, a detailed aircraft carrier refueling overhaul budget request, by hull number, including all funding requested for reactor power units and reactor components. 
1019.Business case analysis of Ready Reserve Force recapitalization options 
(a)Business case analysis requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall, in consultation with the Administrator of the Maritime Administration and the Commander of United States Transportation Command, submit to the congressional defense committees a report setting forth a business case analysis of recapitalization options for the Ready Reserve Force. (b)ElementsThe business case analysis required by subsection (a) shall include the following: 
(1)Each sealift capability area, and the associated capacity, for which Ready Reserve Force vessels are required to be recapitalized through fiscal year 2048. (2)The categories of vessels being considered in each area specified pursuant to paragraph (1), including the following: 
(A)United States purpose-built vessels (such as Common Hull Auxiliary Multi-mission Platform). (B)United States non-purpose built vessels (such as vessels formerly engaged in Jones Act trade). 
(C)Foreign-built vessels that participated in the Maritime Security Program. (D)Foreign-built vessels that did not participate in the Maritime Security Program. 
(E)Foreign-designed, United States-built vessels. (3)For each category of vessel specified pursuant to paragraph (2), the following: 
(A)Anticipated availability of vessels within such category in the timeframe needed to meet United States Transportation Command sealift requirements. (B)Anticipated purchase price, if applicable. 
(C)Anticipated cost and scope of modernization. (D)Anticipated duration of modernization period. 
(E)Anticipated service life as a Ready Reserve Force vessel. (F)Anticipated military utility. 
(G)Ability of one such vessel to replace more than one existing Ready Reserve Force vessel. (4)A cost-benefit determination on the mix of capabilities and vessels identified pursuant to paragraphs (1) through (3) that could ensure United States Transportation Command sealift requirements are met through fiscal year 2048, which determination shall include a comparison of the useful service life of each category of vessels specified pursuant to paragraph (2) with the costs of such category of vessels. 
1020.Transfer of excess naval vessel to Bahrain 
(a)Transfer by grantThe President is authorized to transfer to the Government of Bahrain the OLIVER HAZARD PERRY class guided missile frigate ex-USS ROBERT G. BRADLEY (FFG–49) on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j). (b)Grant not counted in annual total of transferred excess defense articlesThe value of the vessel transferred to the Government of Bahrain on a grant basis pursuant to authority provided by subsection (a) shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j). 
(c)Costs of transferAny expense incurred by the United States in connection with the transfer authorized by this section shall be charged to the Government of Bahrain notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)). (d)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this section, that the Government of Bahrain have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that country, performed at a shipyard located in the United States, including a United States Navy shipyard. 
(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the three-year period beginning on the date of the enactment of this Act. CCounterterrorism 1031.Definition of sensitive military operation (a)In generalSubsection (d) of section 130f of title 10, United States Code, is amended to read as follows: 
 
(d)Sensitive military operation defined 
(1)Except as provided in paragraph (2), in this section, the term sensitive military operation means— (A)a lethal operation or capture operation conducted by the armed forces or conducted by a foreign partner in coordination with the armed forces that targets a specific individual or individuals; or 
(B)an operation conducted by the armed forces in self-defense or in defense of foreign partners, including during a cooperative operation. (2)For purposes of this section, the term sensitive military operation does not include any operation conducted within Afghanistan, Syria, or Iraq.. 
(b)Collective self-defense notificationSuch section is further amended by adding at the end the following new subsection:  (f)Collective self-defense notification requirementNot later than 48 hours after the date on which a foreign partner force has been designated as eligible for the provision of collective self-defense by the armed forces for the purposes of subsection (d)(1)(B), the Secretary of Defense shall provide to the congressional defense committees notice in writing of such designation.. 
(c)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes— (1)a list of any instance in which a member of the Armed Forces has engaged or been engaged by enemy forces, used self-defense, or provided collective self-defense of foreign partner forces in a country other than Afghanistan, Iraq, or Syria since December 26, 2013; and 
(2)a list of all foreign partner forces outside of Afghanistan, Iraq, and Syria for which the United States Armed Forces are authorized to provide collective self-defense. 1032.Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by inserting or 2019 after fiscal year 2018. 
1033.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2019, to transfer, release, or assist in the transfer of or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 1034.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)In generalNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2019, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 971; 10 U.S.C. 801 note). 
1035.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2019, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows: (1)Libya. 
(2)Somalia. (3)Syria. 
(4)Yemen. DMiscellaneous Authorities and Limitations 1041.Strategic guidance documents within the Department of DefenseSection 113(g) of title 10, United States Code, is amended by striking paragraphs (2) through (4) and inserting the following new paragraphs (2) through (4): 
 
(2) 
(A)In implementing the requirement in paragraph (1), the Secretary, with the advice of the Chairman of the Joint Chiefs of Staff, shall each year provide to the officials and officers referred in paragraph (1)(A) written guidance (to be known as Defense Planning Guidance) establishing goals, priorities, and objectives, including fiscal constraints, to direct the preparation and review of the program and budget recommendations of all elements of the Department, including— (i)the priority military missions of the Department, including the assumed force planning scenarios and constructs; 
(ii)the force size and shape, force posture, defense capabilities, force readiness, infrastructure, organization, personnel, technological innovation, and other elements of the defense program necessary to support the strategy required by paragraph (1); (iii)the resource levels projected to be available for the period of time for which such recommendations and proposals are to be effective; and 
(iv)a discussion of any changes in the strategy required by paragraph (1) and assumptions underpinning the strategy, as required by paragraph (1). (B)The guidance required by this paragraph shall be produced in February each year in order to support the planning and budget process. A comprehensive briefing on the guidance shall be provided to the congressional defense committees at the same time as the submission of the budget of the President (as submitted to Congress pursuant to section 1105(a) of title 31) for the fiscal year beginning in the year in which such guidance is produced. 
(3) 
(A)In implementing the requirement in paragraph (1) and in conjunction with the reporting requirement in section 2687a of this title, the Secretary, with the approval of the President and the advice of the Chairman of the Joint Chiefs of Staff, shall, on the basis provided in subparagraph (E), provide to the officials and officers referred to in paragraph (1)(A) written guidance (to be known as Contingency Planning Guidance or Guidance for Employment of the Force) on the preparation and review of contingency and campaign plans, including plans for providing support to civil authorities in an incident of national significance or a catastrophic incident, for homeland defense, and for military support to civil authorities. (B)The guidance required by this paragraph shall include the following: 
(i)A description of the manner in which limited existing forces and resources shall be prioritized and apportioned to achieve the objectives described in the strategy required by paragraph (1). (ii)A description of the relative priority of contingency and campaign plans, specific force levels, and supporting resource levels projected to be available for the period of time for which such plans are to be effective. 
(C)The guidance required by this paragraph shall include the following: (i)Prioritized global, regional, and functional policy objectives that the armed forces should plan to achieve, including plans for deliberate and contingency scenarios. 
(ii)Policy and strategic assumptions that should guide military planning, including the role of foreign partners. (iii)Guidance on global posture and global force management. 
(iv)Security cooperation priorities. (v)Specific guidance on United States and Department nuclear policy. 
(D)The guidance required by this paragraph shall be the primary source document to be used by the Chairman of the Joint Chiefs of Staff in— (i)executing the global military integration responsibilities described in section 153 of this title; and 
(ii)developing implementation guidance for the Joint Chiefs of Staff and the commanders of the combatant commands. (E)The guidance required by this paragraph shall be produced every two years, or more frequently as needed. 
(4) 
(A)In implementing the requirement in paragraph (1), the Secretary, with the advice of the Chairman of the Joint Chiefs of Staff, shall each year produce, and submit to the congressional defense committees, a report (to be known as the Global Defense Posture Report) that shall include the following: (i)A description of major changes to United States forces, capabilities, and equipment assigned and allocated outside the United States, focused on significant alterations, additions, or reductions to such global defense posture that are required to execute the strategy and plans of the Department. 
(ii)A description of the supporting network of infrastructure, facilities, pre-positioned stocks, and war reserve materiel required for execution of major contingency plans of the Department. (iii)A list of all enduring locations, including main operating bases, forward operating sites, and cooperative security locations. 
(iv)A description of the status of treaty, access, cost-sharing, and status-protection agreements with foreign nations. (v)A summary of the priority posture initiatives for each region by the commanders of the combatant commands. 
(vi)For each military department, a summary of the implications for overseas posture of any force structure changes. (vii)A description of the costs incurred outside the United States during the preceding fiscal year in connection with operating, maintaining, and supporting United States forces outside the United States for each military department, broken out by country, and whether for operation and maintenance, infrastructure, or transportation. 
(viii)A description of the amount of direct support for the stationing of United States forces provided by each host nation during the preceding fiscal year. (B)The report required by this paragraph shall be submitted to the congressional defense committees as required by subparagraph (A) by not later than April 30 each year. 
(C)In this paragraph, the term United States, when used in a geographic sense, includes the territories and possessions of the United States.. 1042.Notification on the provision of defense sensitive supportSection 1055 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended— 
(1)in subsection (a)— (A)in paragraph (1), by striking ; and and inserting a semicolon; 
(B)in paragraph (2)(B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraphs: 
 
(3)has been requested by the head of a non-Department of Defense Federal department or agency who has certified to the Secretary that the department or agency has reasonably attempted to use capabilities and resources internal to the department or agency.; and (2)in subsection (b), by adding at the end the following new paragraph: 
 
(4)Reverse defense sensitive support requestThe Secretary shall notify the congressional defense committees (and the congressional intelligence committees with respect to matters relating to members of the intelligence community) of requests made by the Secretary to a non-Department of Defense Federal department or agency for support that requires special protection from disclosure in the same manner and containing the same information as the Secretary notifies such committees of defense sensitive support requests under paragraphs (1) and (3).. 1043.Coordinating United States response to malign foreign influence operations and campaigns (a)In generalSection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(4)coordinate, without assuming operational authority, the United States Government response to malign foreign influence operations and campaigns.; and (2)by adding at the end the following new subsections:  
 
(g)Coordinator for combating malign foreign influence operations and campaigns 
(1)In generalThe President shall designate an employee of the National Security Council to be responsible for the coordination of the interagency process for combating malign foreign influence operations and campaigns. (2)Congressional briefing (A)In generalNot less frequently than twice each year, the employee designated under this subsection, or the employee’s designee, shall provide to the congressional committees specified in subparagraph (B) a briefing on the responsibilities and activities of the employee designated under this subsection. 
(B)Committees specifiedThe congressional committees specified in this subparagraph are the following: (i)The Committees on Armed Services, Foreign Affairs, and Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(ii)The Committees on Armed Services, Foreign Relations, and Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate. (h)Definition of malign foreign influence operations and campaignsIn this section, the term malign foreign influence operations and campaigns means the coordinated, direct or indirect application of national diplomatic, informational, military, economic, business, corruption, educational, and other capabilities by hostile foreign powers to affect attitudes, behaviors, decisions, or outcomes within the United States.. 
(b)Strategy 
(1)In generalNot later than 9 months after the date of the enactment of this Act, the President, acting through the National Security Council, shall submit to the congressional committees specified in paragraph (2) a strategy to counter malign foreign influence operations and campaigns (as such term is defined in section 101(h) of the National Security Act of 1947 (50 U.S.C. 3021), as added by subsection (a)). (2)Committees specifiedThe congressional committees specified in this paragraph are the following: 
(A)The Committees on Armed Services, Foreign Affairs, and Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives. (B)The Committees on Armed Services, Foreign Relations, and Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate. 
(c)Deadline for appointmentNot later than 180 days after the date of the enactment of this Act, the President shall designate the employee of the National Security Council to be responsible for the coordination of the interagency process for combating malign foreign influence operations and campaigns pursuant to subsection (g)(1) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021), as added by subsection (a)(2). 1044.Clarification of reimbursable allowed costs of FAA memoranda of agreementSection 47504(c)(2) of title 49, United States Code, is amended— 
(1)in subparagraph (D) by striking and at the end; (2)in subparagraph (E) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (F)to an airport operator of a congested airport (as defined in section 47175) and a unit of local government referred to in paragraph (1)(B) to carry out a project to mitigate noise, if the project— 
(i)consists of— (I)replacement windows, doors, and the installation of through-the-wall air conditioning units; or 
(II)a contribution of the equivalent costs to be used for reconstruction if reconstruction is the preferred local solution; (ii)is located at a school near the airport; and 
(iii)is included in a memorandum of agreement entered into before September 30, 2002, even if the airport has not met the requirements of part 150 of title 14, Code of Federal Regulations, and only if the financial limitations of the memorandum are applied.. 1045.Workforce issues for military realignments in the Pacific (a)In generalSection 6(b) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)) is amended— 
(1)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)H-2B workersIn the case of an alien described in subparagraph (A) who seeks admission under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)), the alien, if otherwise qualified, may, before December 31, 2023, be admitted under such section, notwithstanding the requirement of such section that the service or labor be temporary, for a period of up to 3 years— 
(i)to perform service or labor on Guam or in the Commonwealth pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of a contact or subcontract for construction, repairs, renovations, or facility services that is directly connected to, or associated with, the military realignment occurring on Guam and in the Commonwealth; or (ii)to perform service or labor as a health care worker (such as a nurse, physician assistant, or allied health professional) at a facility that jointly serves members of the Armed Forces, dependents, and civilians on Guam or in the Commonwealth, subject to the education, training, licensing, and other requirements of section 212(a)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(C)), as applicable, except that this clause shall not be construed to include graduates of medical schools coming to Guam or the Commonwealth to perform service or labor as members of the medical profession.; and 
(2)by amending paragraph (2) to read as follows:  (2)LocationsParagraph (1) does not apply with respect to the performance of services of labor at a location other than Guam or the Commonwealth.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. 1046.Mitigation of operational risks posed to certain military aircraft by automatic dependent surveillance-broadcast equipment (a)In generalThe Secretary of Transportation may not— 
(1)directly or indirectly require the installation of automatic dependent surveillance-broadcast (hereinafter in this section referred to as ADS-B) equipment on fighter aircraft, bomber aircraft, or other special mission aircraft owned or operated by the Department of Defense; (2)deny or reduce air traffic control services in United States airspace or international airspace delegated to the United States to any aircraft described in paragraph (1) on the basis that such aircraft is not equipped with ADS-B equipment; or 
(3)restrict or limit airspace access for aircraft described in paragraph (1) on the basis such aircraft are not equipped with ADS-B equipment. (b)TerminationSubsection (a) shall cease to be effective on the date that the Secretary of Transportation and the Secretary of Defense jointly submit to the appropriate congressional committees notice that the Secretaries have entered into a memorandum of agreement or other similar agreement providing that fighter aircraft, bomber aircraft, and other special mission aircraft owned or operated by the Department of Defense that are not equipped or not yet equipped with ADS-B equipment will be reasonably accommodated for safe operations in the National Airspace System and provided with necessary air traffic control services. 
(c)Rule of constructionNothing in this section may be construed to— (1)vest in the Secretary of Defense any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration under title 49, United States Code, or any other provision of law; 
(2)vest in the Secretary of Transportation or the Administrator of the Federal Aviation Administration any authority of the Secretary of Defense under title 10, United States Code, or any other provision of law; or (3)limit the authority or discretion of the Secretary of Transportation or the Administrator of the Federal Aviation Administration to operate air traffic control services to ensure the safe minimum separation of aircraft in flight and the efficient use of airspace. 
(d)Notification requirementThe Secretary of Defense shall provide to the Secretary of Transportation notification of any aircraft the Secretary of Defense designates as a special mission aircraft pursuant to subsection (e)(3). (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the congressional defense committees, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate. (2)The term air traffic control services means services used for the monitoring, directing, control, and guidance of aircraft or flows of aircraft and for the safe conduct of flight, including communications, navigation, and surveillance services and provision of aeronautical information. 
(3)The term special mission aircraft means an aircraft the Secretary of Defense designates for a unique mission to which ADS-B equipment creates a unique risk. 1047.Limitation on availability of funds for unmanned surface vehicles (a)LimitationNot more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense for the Strategic Capabilities Office ghost fleet overlord unmanned surface vehicle program may be obligated or expended until the Undersecretary of Defense for Research and Engineering, in coordination with the Secretary of the Navy, certifies to the congressional defense committees that— 
(1)such project accelerates development of the future unmanned surface vehicle program of the Navy; and (2)the desired procurement strategy for the ghost fleet overlord project is properly coordinated and not duplicative of the unmanned surface vehicle sea hunter program of the Navy. 
(b)Rule of constructionThe limitation in subsection (a) shall not be construed to apply to any other unmanned surface vehicle program of the Department of Defense other than the program element specified in such subsection. 1048.Pilot program for Department of Defense controlled unclassified information in the hands of industry (a)In generalThe Secretary of Defense— 
(1)shall establish and implement a pilot program for oversight of designated Department of Defense controlled unclassified information in the hands of defense contractors with foreign ownership, control, or influence concerns; and (2)may designate an entity within the Department to be responsible for the pilot program under paragraph (1). 
(b)Program requirementsThe pilot program under subsection (a) shall have the following elements: (1)The use of a capability to rapidly identify companies subject to foreign ownership, control, or influence that are processing designated controlled unclassified information, including unclassified controlled technical information. 
(2)The use, in consultation with the Chief of Information Officer of the Department, of a capability or means for assessing industry compliance with Department cybersecurity standards. (3)A means of demonstrating whether and under what conditions the risk to national security posed by access to Department controlled unclassified information, including unclassified controlled technical information, by a company under foreign ownership, control, or influence company can be mitigated and how such mitigation could be enforced. 
(c)Briefing requiredBy not later than 30 days after the completion of the pilot program under this section, but in no case later than December 1, 2019, the Secretary shall provide to the congressional defense committees a briefing on the results of the pilot program and any decisions about whether to implement the pilot program on a Department-wide basis. 1049.Critical technologies list (a)List requiredThe Secretary of Defense shall establish and maintain a list of acquisition programs, technologies, manufacturing capabilities, and research areas that are critical for maintaining the national security technological advantage of the United States over foreign countries of special concern. The list shall be accompanied by a justification for inclusion of items on the list, including specific performance and technical figures of merit. 
(b)Use of listThe Secretary may use the list required under subsection (a) to— (1)guide the recommendations of the Secretary in any interagency determinations conducted pursuant to Federal law relating to technology protection, including relating to export licensing, deemed exports, technology transfer, and foreign direct investment; 
(2)inform the Secretary while engaging in interagency processes on promotion and protection activities involving acquisition programs and technologies that are necessary to achieve and maintain the national security technology advantage of the United States and that are supportive of military requirements and strategies; (3)inform the Department’s activities to integrate acquisition, intelligence, counterintelligence and security, and law enforcement to inform requirements, acquisition, programmatic, and strategic courses of action for technology protection; 
(4)inform development of research investment strategies and activities and develop innovation centers and an emerging technology industrial base through the employment of financial assistance from the United States Government through appropriate statutory authorities and programs; (5)identify opportunities for alliances and partnerships in key research and development areas to achieve and maintain a national security technology advantage; and 
(6)carry out such other purposes as identified by the Secretary. (c)PublicationThe Secretary shall— 
(1)publish the list required under subsection (a) by not later than December 31, 2018; and (2) update such list at least annually. 
1050.Airborne Hazards and Open Burn Pit Registry 
(a)Education campaignBeginning not later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out an annual education campaign to inform individuals who may be eligible to enroll in the Airborne Hazards and Open Burn Pit Registry of such eligibility. Each such campaign shall include at least one electronic method and one physical mailing method to provide such information. (b)Airborne Hazards and Open Burn Pit Registry definedIn this section, the term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). 
1051.National Security Commission on Artificial Intelligence 
(a)Establishment 
(1)In generalThere is established in the executive branch an independent Commission to review advances in artificial intelligence, related machine learning developments, and associated technologies. (2)TreatmentThe Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title. 
(3)DesignationThe Commission established under paragraph (1) shall be known as the National Security Commission on Artificial Intelligence. (4)Membership (A)CompositionThe Commission shall be composed of 15 members appointed as follows: 
(i)The Secretary of Defense shall appoint 2 members. (ii)The Secretary of Commerce shall appoint 1 member. 
(iii)The Chairman of the Committee on Commerce, Science, and Transportation of the Senate shall appoint 1 member. (iv)The Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate shall appoint 1 member. 
(v)The Chairman of the Committee on Energy and Commerce of the House of Representatives shall appoint 1 member. (vi)The Ranking Member of the Committee on Energy and Commerce of the House of Representatives shall appoint 1 member. 
(vii)The Chairman of the Committee on Armed Services of the Senate shall appoint 1 member. (viii)The Ranking Member of the Committee on Armed Services of the Senate shall appoint 1 member. 
(ix)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 1 member. (x)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint 1 member. 
(xi)The Chairman of the Select Committee on Intelligence of the Senate shall appoint 1 member. (xii)The Vice Chairman of the Select Committee on Intelligence of the Senate shall appoint 1 member. 
(xiii)The Chairman of the Permanent Select Committee on Intelligence of the House of Representatives shall appoint 1 member. (xiv)The Ranking Member of the Permanent Select Committee Intelligence of the House of Representatives shall appoint 1 member. 
(B)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 90 days after the Commission establishment date. (C)Effect of lack of appointment by appointment dateIf one or more appointments under paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. 
(5)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. (6)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment was made. 
(7)Status as federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees. (b)Duties (1)In generalThe Commission shall carry out the review described in paragraph (2). In carrying out such review, the Commission shall consider the methods and means necessary to advance the development of artificial intelligence, machine learning, and associated technologies by the United States to comprehensively address the national security and defense needs of the United States. 
(2)Scope of the reviewIn conducting the review paragraph (1), the Commission shall consider the following: (A)The competitiveness of the United States in artificial intelligence, machine learning, and other associated technologies, including matters related to national security, defense, public-private partnerships, and investments. 
(B)Means and methods for the United States to maintain a technological advantage in artificial intelligence, machine learning, and other associated technologies related to national security and defense. (C)Developments and trends in international cooperation and competitiveness, including foreign investments in artificial intelligence, related machine learning, and computer science fields that are materially related to national security and defense. 
(D)Means by which to foster greater emphasis and investments in basic and advanced research to stimulate private, public, academic and combined initiatives in artificial intelligence, machine learning, and other associated technologies, to the extent that such efforts have application materially related to national security and defense. (E)Workforce and education incentives to attract and recruit leading talent in artificial intelligence and machine learning disciplines, including science, technology, engineering, and math programs. 
(F)Risks associated with United States and foreign country advances in military employment of artificial intelligence and machine learning, including international law of armed conflict, international humanitarian law, and escalation dynamics. (G)Associated ethical considerations related to artificial intelligence and machine learning as it will be used for future applications related to national security and defense. 
(H)Means to establish data standards, and incentivize the sharing of open training data within related national security and defense data-driven industries. (I)Consideration of the evolution of artificial intelligence and appropriate mechanism for managing such technology related to national security and defense. 
(J)Any other matters the Commission deems relevant to the common defense of the Nation. (c)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to artificial intelligence, machine learning, and associated technologies, including recommendations to more effectively organize the Federal Government. 
(2)Annual comprehensive reportsNot later than one year after the date of this enactment of this Act, and every year thereafter annually, until the date specified in subsection (e), the Commission shall submit a comprehensive report on the review required under subsection (b). (3)Form of reportsReports submitted under this subsection shall be made publically available, but may include a classified annex. 
(d)FundingOf the amounts authorized to be appropriated by this Act for fiscal year 2019 for the Department of Defense, not more than $10,000,000 shall be made available to the Commission to carry out its duties under this subtitle. Funds made available to the Commission under the preceding sentence shall remain available until expended. (e)TerminationThe Commission shall terminate on October 1, 2020. 
(f)Definition of artificial intelligenceIn this section, the term artificial intelligence includes each of the following: (1)Any artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets. 
(2)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action. (3)An artificial system designed to think or act like a human, including cognitive architectures and neural networks. 
(4)A set of techniques, including machine learning that is designed to approximate a cognitive task. (5)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decision-making, and acting. 
1052.Authority to transfer funds for Bien Hoa dioxin cleanup 
(a)Transfer authorityNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Secretary of State, for use by the United States Agency for International Development, amounts to be used for the Bien Hoa dioxin cleanup in Vietnam. (b)Limitation on amountsNot more than $15,000,000 may be transferred in fiscal year 2019 under the authority in subsection (a). 
(c)Source of fundsThe Secretary of Defense may transfer funds appropriated to the Department of Defense for Operation and Maintenance, Defense-wide under the authority in subsection (a). (d)Additional transfer authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority available to the Department of Defense. 
1053.Guidance on the electronic warfare mission area and joint electromagnetic spectrum operations 
(a)Processes and procedures for integrationThe Secretary of Defense shall— (1)establish processes and procedures to develop, integrate, and enhance the electronic warfare mission area and the conduct of joint electromagnetic spectrum operations in all domains across the Department of Defense; and 
(2)ensure that such processes and procedures provide for integrated defense-wide strategy, planning, and budgeting with respect to the conduct of such operations by the Department, including activities conducted to counter and deter such operations by malign actors. (b)Designated senior official (1)In generalThe Secretary shall designate a senior official of the Department of Defense (hereinafter referred to as the designated senior official), who shall implement and oversee the processes and procedures established under subsection (a). The designated senior official shall be designated by the Secretary from among individuals serving in the Department as civilian employees or members of the Armed Forces who are, equivalent in grade or rank, at or below the level of Under Secretary of Defense. The designated senior official shall oversee the cross-functional team established pursuant to subsection (c) and serve as an ex-officio member of the Electronic Warfare Executive Committee established in March 2015. 
(2)ResponsibilitiesThe designated senior official shall have, with respect to the implementation and oversight of the processes and procedures established under subsection (a), the following responsibilities: (A)Overseeing the implementation of the strategy developed by the Electronic Warfare Executive Committee for the conduct and execution of the electronic warfare mission area and joint electromagnetic spectrum operations by the Department, coordinated across all relevant elements of the Department, including both near-term and long-term guidance for the conduct of such operations. 
(B)Providing recommendations to the Electronic Warfare Executive Committee on resource allocation to support the capability development and investment in the electronic warfare and joint electromagnetic spectrum operation mission areas. (C)Proposing electronic warfare governance, management, organizational, and operational reforms to Secretary of Defense, after review and comment by the Electronic Warfare Executive Committee. 
(3)Annual certification on budgeting for certain capabilitiesEach budget for fiscal years 2020 through 2024 submitted by the President to Congress pursuant to section 1105(a) of title 31, United States Code, shall include the same information that was required to be submitted annually under section 1053(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2459) for each of fiscal years 2011 through 2015 and an assessment by the senior designated official as to whether sufficient funds are requested in such budget for anticipated activities in such fiscal year for each of the following: (A)The development of an electromagnetic battle management capability for joint electromagnetic spectrum operations. 
(B)The establishment and operation of associated joint electromagnetic spectrum operations cells. (c)Cross-functional team for electronic warfare (1)Establishment requiredThe Secretary shall, in accordance with section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2345; 10 U.S.C. 111 note), establish a cross-functional team for electronic warfare in order to identify gaps in electronic warfare and joint electromagnetic spectrum operations, capabilities, and capacities within the Department across personnel, procedural, and equipment areas. 
(2)Specific dutiesThe cross-functional team established pursuant to paragraph (1) shall provide recommendations to the senior designated official to address gaps identified as described in that paragraph. (d)Plans and requirements for electronic warfare (1)In generalThe Secretary shall require the designated senior official to task the cross-functional team established pursuant to subsection (c) to develop requirements and specific plans for addressing personnel, capability, and capacity gaps in the electronic warfare mission area, and plans for future warfare in that domain (including maintaining a roadmap for the current future-years defense program under section 221 of title 10, United States Code). 
(2)Update of strategyNot later than 180 days after the date of the enactment of this Act, and biennially thereafter, the Electronic Warfare Executive Committee, in coordination with the cross-functional team shall— (A)update the strategy of the Department of Defense entitled The DOD Electronic Warfare Strategy and dated June 2017, to include the roadmap developed by the cross-functional team pursuant to in paragraph (1); and 
(B)submit the updated strategy to the congressional defense committees. (3)ElementsThe requirements and plans and associated roadmap developed by the cross-functional team pursuant to paragraph (1) shall include the following: 
(A)An accounting of the efforts undertaken in support of the strategy referred to in paragraph (2)(A) and to implement applicable elements of Department of Defense Directive 3222.04, dated May 10, 2017, or any subsequent updates to such directive. (B)A description of any updates or changes to the strategy since its issuance, and a description of any anticipated updates or changes to the strategy as a result of the designation of the designated senior official. 
(C)An assessment of vulnerabilities identified in the May 2015 Electronic Warfare assessment by the Defense Science Board. (D)An assessment of the capability of joint forces to conduct joint electromagnetic spectrum operations against near-peer adversaries and any capability or capacity gaps in such capability that need to be addressed, including an assessment of the ability of joint forces to conduct coordinated military operations to exploit, attack, protect, and manage the electromagnetic environment in the signals intelligence, electronic warfare, and spectrum management mission areas, including the capability to conduct integrated cyber and electronic warfare on the battlefield, for all level 3 and level 4 contingency plans (as such plans are described in Joint Publication 5-0 of the Joint Chiefs of Staff, entitled Joint Planning and dated June 16, 2017). 
(E)A review of the roles and functions of offices within the Joint Staff, the Office of the Secretary of Defense, and the combatant commands with primary responsibility for joint electromagnetic spectrum policy and operations. (F)A description of any assumptions about the roles and contributions of the Department, in coordination with other departments and agencies of the United States Government, with respect to the strategy. 
(G)A description of actions, performance metrics, and projected timelines for achieving key capabilities for electronic warfare and joint electromagnetic spectrum operations to correspond to the thematic goals identified in the strategy and as addressed by the roadmap. (H)An analysis of any personnel, resourcing, capability, authority, or other gaps to be addressed in order to ensure effective implementation of the strategy across all relevant elements of the Department, including an update on each of the following: 
(i)The development of an electromagnetic battle management capability for joint electromagnetic spectrum operations. (ii)The establishment and operation of joint electromagnetic spectrum operations cells at combatant command locations. 
(iii)The integration and synchronization of cyber and electromagnetic activities. (I)An investment framework and projected timeline for addressing any gaps described by subparagraph (H). 
(J)In consultation with the Director of the Defense Intelligence Agency— (i)comprehensive assessments of the electronic warfare capabilities of the Russian Federation and the People’s Republic of China, which shall include— 
(I)electronic warfare doctrine; (II)order of battle on land, sea, air, space, and cyberspace; and 
(III)expected direction of technology and research over the next 10 years; and (ii)a review of vulnerabilities with respect to electronic systems, such as the Global Positioning System, and Department-wide abilities to conduct countermeasures in response to electronic warfare attacks. 
(K)A review of the sufficiency of experimentation, testing, and training infrastructure, ranges, instrumentation, and threat simulators required to support the development of electromagnetic spectrum capabilities. (L)A plan, and the estimated cost and schedule of implementing the plan, to conduct joint campaign modeling and wargaming for joint electromagnetic spectrum operations. 
(M)Any other matters as the Secretary considers appropriate. (4)Periodic status reportsNot later than 90 days after the requirements and plans required by paragraph (1) are submitted in accordance with paragraph (2), and every 180 days thereafter during the three-year period beginning on the date such plans and requirements are first submitted in accordance with paragraph (2), the designated senior official shall submit to the congressional defense committees a report describing the status of the efforts of the Department in accomplishing the tasks specified in subparagraphs (A) through (I) and (K) through (M) of paragraph (3). 
(5)Comprehensive assessments and reviewNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the comprehensive assessments and review required under paragraph (3)(J). (e)Training and educationConsistent with the elements under subsection (d)(3) of the plans and requirements required by subsection (d)(1), the cross-functional team established pursuant to subsection (c) shall provide the senior designated official recommendations for programs to provide training and education to such members of the Armed Forces and civilian employees of the Department as the Secretary considers appropriate in order to ensure that such members and employees understand the roles and vulnerabilities associated with electronic warfare and dependence on the electromagnetic spectrum. 
EStudies and Reports 
1061.Annual reports by the Armed Forces on Out-Year Unconstrained Total Munitions Requirements and Out-Year inventory numbers 
(a)Reports requiredChapter 9 of title 10, United States Code, is amended by inserting after section 222b, as added by section 1677, the following new section:  222c.Armed forces: Out-Year Unconstrained Total Munitions Requirements; Out-Year inventory numbers (a)Annual reportsAt the same time each year that the budget for the fiscal year beginning in such year is submitted to Congress pursuant to section 1105(a) of title 31, the chief of staff of each armed force (other than the Coast Guard) shall submit to the congressional defense committees a report setting forth for such armed force each of the following for such fiscal year, broken out as specified in subsection (b): 
(1)The Out-Year Unconstrained Total Munitions Requirement. (2)The Out-Year inventory numbers. 
(b)PresentationThe Out-Year Unconstrained Total Munitions Requirement and Out-Year inventory numbers for an armed force for a fiscal year pursuant to subsection (a) shall include specific inventory objective requirements for each variant of munitions with respect to each of the following: (1)Combat Requirement, broken out by operation plan (OPLAN). 
(2)Current Operation/Forward Presence Requirement. (3)Strategic Readiness Requirement. 
(4)Homeland Defense. (5)Training and Testing Requirement. 
(6)Total Out-Year Unconstrained Total Munitions Requirement, calculated in accordance with the implementation guidance described in subsection (c). (7)Out-year worldwide inventory. 
(c)Implementation guidance usedIn submitting information pursuant to subsection (a) for a fiscal year, the chief of staff of each armed force shall describe and explain the munitions requirements process implementation guidance developed by the Under Secretary of Defense for Acquisition and Sustainment and used by such armed force for the munitions requirements process for such armed force for that fiscal year. (d)DefinitionsIn this section: 
(1)The term chief of staff, with respect to the Marine Corps, means the Commandant of the Marine Corps. (2)The term Out-Year Unconstrained Total Munitions Requirement has the meaning given that term in and for purposes of Department of Defense Instruction 3000.04, or any successor instruction.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by inserting after the item relating to section 222b, as added by section 1677, the following new item:   222c. Armed forces: Out-Year Unconstrained Total Munitions Requirements; Out-Year inventory numbers.. 1062.Improvement of annual report on civilian casualties in connection with United States military operations (a)Modification and expansion of elementsSubsection (b) of section 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended— 
(1)in paragraph (1), by inserting , including each specific mission, strike, engagement, raid, or incident, after military operations; (2)in paragraph (2)(E), by inserting before the period at the end the following: , including a differentiation between those killed and those injured; 
(3)in paragraph (3), by inserting before the period at the end the following: , and, when appropriate, makes ex gratia payments to the victims or their families; (4)by redesignating paragraph (5) as paragraph (6); and 
(5)by inserting after paragraph (4) the following new paragraph (5):  (5)Any update or modification to any report under this section during a previous year.. 
(b)Scope of unclassified form of reportSubsection (d) of such section is amended by adding at the end the following new sentence: The unclassified form of each report shall, at a minimum, be responsive to each element under subsection (b) of a report under subsection (a), and shall be made available to the public at the same time it is submitted to Congress (unless the Secretary certifies in writing that the publication of such information poses a threat to the national security interests of the United States).. 1063.Report on capabilities and capacities of Armored Brigade Combat Teams (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report on the capabilities and capacities of Armored Brigade Combat Teams. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)A description of the total number of Armored Brigade Combat Teams required to support the National Defense Strategy. 
(2)A description of the manner in which the Army plans to equip and field future Armored Brigade Combat Teams. (3)A description of the total number of mechanized infantry companies required in support of the Armored Brigade Combat Teams. 
(4)A description of steps being taken to improve the number and quality of live-fire gunnery exercises executed each year, including improving execution of battalion and brigade-level combined arms live-fire exercises both at home station and at the Combat Training Centers. (5)A description of training being conducted to train Armored Brigade Combat Teams in combined arms for air defense and to counter unmanned aerial vehicles with organic weapons and tactics. 
(6)A plan to improve personnel preparedness by the reduction of non-deployable soldiers and improvements in combat vehicle crew stability and material readiness of key combat systems. (7)A description of deficiencies in repair parts and number of qualified mechanics, and a plan to correct such deficiencies. 
(8)A plan for the modernization of the Armored Brigade Combat Teams. 1064.Activities and reporting relating to Department of Defense’s Cloud Initiative (a)Activities requiredCommencing not later than 90 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Defense, acting through the Cloud Executive Steering Group established by the Deputy Secretary of Defense in a directive memorandum dated September 13, 2017, in order to support its Joint Enterprise Defense Infrastructure initiative to procure commercial cloud services, shall conduct certain key enabling activities as follows: 
(1)Develop an approach to rapidly acquire advanced commercial network capabilities, including software-defined networking, on-demand bandwidth, and aggregated cloud access gateways, through commercial service providers in order— (A)to support the migration of applications and systems to commercial cloud platforms; 
(B)to increase visibility of end-to-end performance to enable and enforce service level agreements for cloud services; (C)to ensure efficient and common cloud access; 
(D)to facilitate shifting data and applications from one cloud platform to another; (E)to improve cybersecurity; and 
(F)to consolidate networks and achieve efficiencies and improved performance; (2)Conduct an analysis of existing workloads that would be migrated to the Joint Enterprise Defense Infrastructure, including— 
(A)identifying all of the cloud initiatives across the Department of Defense, and determining the objectives of such initiatives in connection with the intended scope of the Infrastructure; (B)identifying all the systems and applications that the Department would intend to migrate to the Infrastructure; 
(C)conducting rationalization of applications to identify applications and systems that may duplicate the processing of workloads in connection with the Infrastructure; and (D)as result of such actions, arriving at dispositions about migration or termination of systems and applications in connection with the Infrastructure. 
(b)Report requiredThe Chief Information Officer shall submit to the congressional defense committees a report on the Department of Defense’s Cloud Initiative to manage networks, data centers, and clouds at the enterprise level. Such report shall include each of the following: (1)A description the status of completion of the activities required under subsection (a). 
(2)Information relating to the current composition of the Cloud Executive Steering Group and the stakeholders relating to the Department of Defense’s Cloud Initiative and associated mission, objectives, goals, and strategy. (3)A description of the characteristics and considerations for accelerating the cloud architecture and services required for a global, resilient, and secure information environment. 
(4)Information relating to acquisition strategies and timeline for efforts associated with the Department of Defense’s Cloud Initiative, including the Joint Enterprise Defense Infrastructure. (5)A description of how the acquisition strategies referred to in paragraph (4) provides for a full and open competition, enable the Department of Defense to continuously leverage and acquire new cloud computing capabilities, maintain the ability of the Department to leverage other cloud computing vendor products and services, incorporate elements to maintain security, and provide for the best performance, cost, and schedule to meet the cloud architecture and services requirements of the Department for the duration of such contract. 
(6)A detailed description of existing workloads that will be migrated to enterprise-wide cloud infrastructure or platforms as a result of the Department of Defense’s Cloud Initiative, including estimated migration costs and timelines, based on the analysis required under subsection (a)(2). (7)A description of the program management and program office of the Department of Defense’s Cloud Initiative, including the number of personnel, overhead costs, and organizational structure. 
(8)A description of the effect of the Joint Enterprise Defense Infrastructure on and the relationship of such Infrastructure to existing cloud computing infrastructure, platform, and service contracts across the Department of Defense, specifically the effect and relationship to the private cloud infrastructure of the Department, MilCloud 2.0 run by the Defense Information Systems Agency based on the analysis required under subsection (a)(2). (9)Information relating to the most recent Department of Defense Cloud Computing Strategy and description of any initiatives to update such Strategy. 
(10)Information relating to Department of Defense guidance pertaining to cloud computing capability or platform acquisition and standards, and a description of any initiatives to update such guidance. (11)Any other matters the Secretary of Defense determines relevant. 
(c)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available by this Act for fiscal year 2019 for the Department of Defense’s Cloud Initiative, not more than 85 percent may be obligated or expended until the Secretary of Defense submits to the congressional defense committees the report required by subsection (b). (d)Limitation on new systems and applications (1)In generalExcept as provided in paragraph (2), the Deputy Secretary shall require that no new system or application will be approved for development or modernization without an assessment that such system or application is already, or can and would be, cloud-hosted. 
(2)WaiverThe Deputy Secretary may issue a national waiver to the requirement under paragraph (1) if the Deputy Secretary determines, pursuant to the assessment described in such paragraph, that the requirement would adversely affect the national security of the United States. If the Deputy Secretary issues a waiver under this paragraph, the Deputy Secretary shall provide to the congressional defense committees a written notification of such waiver, justification for the waiver, and identification of the system or application to which the waiver applies by not later than 15 days after the date on which the waiver is issued. (e)Transparency and competitionThe Deputy Secretary shall ensure that the acquisition approach of the Department continues to follow the Federal Acquisition Regulation with respect to competition. 
1065.Limitation on use of funds for United States Special Operations Command Global Messaging and Counter-Messaging platform 
(a)Limitation; reportNone of the funds authorized to be appropriated by this Act may be used for United States Special Operations Command’s Global Messaging and Counter-Messaging platform until the Secretary of Defense submits to the congressional defense committees a report containing the following elements: (1)The justification of the Secretary for the proposed designation of the United States Special Operations Command as the entity responsible for establishing the centralized Global Messaging and Counter-Messaging capability. 
(2)A description of the proposed roles and responsibilities of the United States Special Operations Command as such entity. (3)An implementation plan for the establishment of the platform, including a timeline for achieving initial and full operational capability. 
(4)A description of the impacts to existing counter-messaging platforms, capabilities, and contracts. (5)A description of the budget requirements for the platform to reach full operational capability, including an identification and cost of any infrastructure and equipment requirements. 
(6)A summary of costs to operate and sustain the platform across the future-years defense program under section 221 of title 10, United States Code. (7)A comprehensive plan for the continual assessment of the effectiveness of the Global Messaging and Counter-Messaging activities and programs. 
(8)An explanation of the Secretary’s guidance to the combatant commands to ensure unity of effort and prevent the proliferation of messaging and counter-messaging platforms. (9)A detailed description of the processes for deconfliction and, where possible, integration of platform planning and activities with those of relevant departments and agencies of the United States Government, including the Global Engagement Center of the Department of State. 
(10)An identification of any additional authorities that may be required for achieving full operational capability of the platform. (11)A description of other actions, activities, and efforts taken to implement section 1637 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 
(12)Any other matters the Secretary determines are relevant. (b)Additional report requiredNot later than 9 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a review and assessment of the doctrine, organization, training, materiel, leadership and education, personnel, and facilities applicable to military information support personnel, including— 
(1) an assessment of current doctrine, organization, training, materiel, leadership and education, personnel, and facilities; and (2)recommended changes for enhancing the ability of military information support personnel to operate effectively in the current and future information environment. 
1066.Comprehensive review of professionalism and ethics programs for special operations forces 
(a)Review requiredThe Secretary of Defense shall conduct a comprehensive review of the ethics programs and professionalism programs of the United States Special Operations Command and of the military departments for officers and other military personnel serving in special operations forces. (b)Elements of the reviewThe review conducted under subsection (a) shall specifically include a description and assessment of each of the following: 
(1)The professionalism and ethics standards of the United States Special Operations Command and affiliated component commands. (2)The ethics programs and professionalism programs of the military departments available for special operations forces. 
(3)The ethics programs and professionalism programs of the United States Special Operations Command and affiliated component commands. (4)The roles and responsibilities of the military departments and the United States Special Operations Command and affiliated component commands in administering, overseeing, managing, and ensuring compliance and participation of special operations forces in ethics programs and professionalism programs, including an identification of— 
(A)any gaps in the administration, oversight, and management of such programs and in ensuring the compliance and participation in such programs; and (B)any additional guidance that may be required for a systematic, integrated approach in administering, overseeing, and managing such programs and in ensuring compliance with and participation in such programs in order to address issues and improve adherence to professionalism and ethics standards. 
(5)The adequacy of the existing management and oversight framework for ensuring that all ethics programs and professionalism programs available to special operations forces meet Department standards. (6)Tools and metrics for identifying and assessing individual and organizational ethics and professionalism issues with respect to special operations forces. 
(7)Tools and metrics for assessing the effectiveness of existing ethics programs and professionalism programs in improving or addressing individual and organizational ethics-related and professionalism issues with respect to special operations forces. (8)Any additional actions that may be required to address or improve individual and organizational ethics and professionalism issues with respect to special operations forces. 
(9)Any additional actions that may be required to improve the oversight and accountability by senior leaders of ethics and professionalism-related issues with respect to special operations forces. (c)Limitation on delegationThe Secretary of Defense may only delegate responsibility for any element of the review required by subsection (a) to the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, in coordination with other appropriate offices of the Secretary of Defense and the secretaries of the military departments.  
(d)Deadline for submittal of reviewThe Secretary of Defense shall submit the review required by subsection (a) to the Committees on Armed Services of the Senate and the House of Representatives by not later than March 1, 2019. (e)DefinitionsIn this section: 
(1)The term ethics program means a program that includes— (A)compliance-based ethics training, education, initiative, or other activity that focuses on adherence to rules and regulations; and 
(B)values-based ethics training, education, initiative, or other activity that focuses on upholding a set of ethical principles in order to achieve high standards of conduct and incorporate guiding principles to help foster an ethical culture and inform decision-making where rules are not clear. (2)The term professionalism program means a program that includes training, education, initiative, or other activity that focuses on values, ethics, standards, code of conduct, and skills as related to the military profession. 
1067.Munitions assessments and future-years defense program requirements 
(a)Required reportsNot later than March 1, 2019, and annually thereafter, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Chairman of the Joint Chiefs of Staff shall submit to the congressional defense committees each of the following: (1)The most current munitions assessments, as defined by Department of Defense Instruction Number 3000.04, relating to the Department of Defense munitions requirements process. 
(2)The most current sufficiency assessments, as defined by such Department of Defense Instruction. (3)The most current approved memorandum of the Joint Requirements Oversight Council resulting from the munitions requirements process. 
(4)The planned funding and munitions requirements required for the first fiscal year beginning after the date of the submittal of the report and across the future-years defense program for munitions across all military departments and the Missile Defense Agency. (5)The planned foreign military sales and foreign military financing orders for United States munitions across the future-years defense program. 
(b)SunsetThe requirement to submit reports and assessments under this section shall terminate on December 31, 2021. (c)Supply chain assessmentsBeginning in fiscal year 2020, the Under Secretary shall evaluate supply chain risks, including qualified supplier shortages and single source supplier vulnerabilities for munitions production. The Under Secretary shall include in the reports required under subsection (a) for fiscal year 2020 and any subsequent fiscal year for which such reports are required to be submitted, a list of munitions that are at risk of production impacts from the loss of qualified suppliers. 
1068.Report on establishment of Army Futures Command 
(a)Report requiredNot later than February 1, 2019, the Secretary of the Army shall submit to the congressional defense committees a report on the Army’s plan for the establishment of Army Futures Command. (b)Contents of reportThe report required by subsection (a) shall include each of the following: 
(1)A description of the mission of Army Futures Command. (2)A description of the authorities and responsibilities of the Commander of Army Futures Command. 
(3)A description of the relationship between such authorities and the authorities of the Army Acquisition Authority and a description of any changes to be made to the authorities and missions of other Army major commands. (4)A detailed description of the structure for Army Futures Command, including grade requirements. 
(5)A detailed description of any resources or elements to be realigned from the Army Training and Doctrine Command, Army Materiel Command, Army Force Command, or Army Test and Evaluation Command to Army Futures Command. (6)An assessment of the number and location of members of the Armed Forces and Department of Defense civilian personnel expected to be assigned to Army Futures Command. 
(7)A cost estimate for the establishment of Army Futures Command in fiscal year 2019 and projected costs for each of fiscal years 2020 through 2023. (8)A description of the headquarters stationing selection criteria and methodology. 
(9)Any other information relating to the command, as determined by the Secretary. 1069.Report on cyber-enabled information operationsNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committees on Armed Services and Foreign Affairs of the House of Representative and the Committees on Armed Services and Foreign Relations of the Senate a report on the effects of cyber-enabled information operations on the national security of the United States. Such report shall include each of the following: 
(1)A summary of actions taken by the Federal Government to protect the national security of the United States against cyber-enabled information operations. (2)A description of the resources necessary to protect the national security of the United States against cyber-enabled information operations by foreign adversaries. 
1070.Report on unmanned aircraft in Arlington National Cemetery 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Administrator of the Federal Aviation Administration shall jointly submit to the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Veterans’ Affairs of the Senate a report on whether legislative action is required to prevent low flying unmanned aircraft from disrupting funerals at Arlington National Cemetery. (b)Unmanned aircraft definedIn this section, the term unmanned aircraft has the meaning given such term in section 331(8) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note). 
1071.Report on an updated Arctic strategy 
(a)Report on an updated strategyNot later than June 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on an updated Arctic strategy to improve and enhance joint operations. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of United States national security interests in the Arctic region. (2)An assessment of the threats and security challenges posed by adversaries operating in the Arctic region, including descriptions of such adversaries’ intents and investments in Arctic capabilities. 
(3)A description of the roles and missions of each military service in the Arctic region in the context of joint operations to support the Arctic strategy, including— (A)a description of a joint Arctic strategy for sea operations, including all military and Coast Guard vessels available for Arctic operations; 
(B)a description of a joint Arctic strategy for air operations, including all rotor and fixed wing military aircraft platforms available for Arctic operations; and (C)a description of a joint Arctic strategy for ground operations, including all military ground forces available for Arctic operations. 
(4)A description of near-term and long-term training, capability, and resource gaps that must be addressed to fully execute each mission described in the Arctic strategy against an increasing threat environment. (5)A description of the level of cooperation between the Department of Defense, any other departments and agencies of the United States Government, State and local governments, and tribal entities related to the defense of the Arctic region. 
(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 1072.Report on use and availability of military installations for disaster response (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that identifies— 
(1)each military installation that has been made available to the Department of Homeland Security for disaster response for the past 10 fiscal years; and (2)military installations assessed to be available in support of fast response to disasters. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)For each military installation identified under subsection (a)(1)— 
(A)the name of the installation; (B)the location of the installation, including the State and Congressional District; 
(C)a description of the infrastructure and equipment made available at the installation; and (D)a description of personnel made available for disaster response. 
(2)For each military installation identified under subsection (a)(2)— (A)the name of the installation; 
(B)the location of the installation, including the State and Congressional District; (C)a description of the infrastructure and equipment to be available at the installation; and 
(D)a description of personnel to be available for disaster response. 1073.Report on Department of Defense participation in Export Administration Regulations license application review process (a)In generalNot later than 180 days after the enactment of this Act, and every 180 days thereafter until the date that is three years after such date of enactment, the Under Secretary of Defense for Policy shall submit to the appropriate congressional committees a report on the participation by the Department of Defense in the process for reviewing applications for export licenses under the Export Administration Regulations as a reviewing agency under Executive Order 12981 (50 U.S.C. 4603 note; relating to administration of export controls). 
(b)ElementsThe report required by subsection (a) shall include the following: (1)The number of applications for export licenses under the Export Administration Regulations reviewed by the Department of Defense in the 180-day period preceding the submission of the report. 
(2)The number of instances during that 180-day period in which the Department disagreed with a final determination made with respect to such an application under the review procedures set forth in Executive Order 12981. (3)A summary of such instances, including— 
(A)a summary of the applicants for such licenses and the recipients of items pursuant to such licenses in such instances; (B)a description of sensitive technologies involved in such instances; and 
(C)a description of the rationale of the Department for disagreeing with such determinations. (4)The number of such applications under review by the Department or undergoing interagency dispute resolution as of the date of the submission of the report. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex. (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Foreign Affairs of the House of Representatives; and (C)the Committee on Foreign Relations of the Senate. 
(2)The term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. 1074.Military aviation readiness review in support of the National Defense Strategy (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on military aviation readiness in support of the National Defense Strategy (NDS). 
(b)Review for report purposes 
(1)In generalThe report under subsection (a) shall be based on a review conducted for purposes of the report in accordance with this section. (2)PanelThe review shall be conducted by a panel consisting of the following: 
(A)The Commander of the Air Combat Command, who shall head the panel. (B)The Commander of the Army Aviation Branch. 
(C)The Commander, Naval Air Forces. (D)The Deputy Commandant of the Marine Corps for Aviation. 
(E)Such other personnel of the Department of Defense as the Secretary considers appropriate. (c)Review elementsThe review required by subsection (b) shall address the following: 
(1)An analysis of the career progression of military pilots and non-pilot aviators, including a comparison between military pilot and non-pilot aviators, on the one hand, and other military specialities, on the other hand, with respect to each of the following: (A)Tours of duty. 
(B)Assignment lengths. (C)Minimum service commitments. 
(D)Professional performance evaluation systems. (E)Statutory and administrative promotion processes. 
(2)An analysis of aircrew aviation training for various aircraft platforms, including— (A)an historical analysis, covering the past 15 years, of first and second assignment total flight hours and model-specific flight hours for military pilots and non-pilot aviators; and 
(B)an analysis of the flight hour program in order to determine the appropriate level of required monthly flight hours and sorties to maintain currency (minimum safe level) and proficiency (minimum level to be tactically competent). (3)An analysis of the effect of recent operational deployments on the ability of military pilots and non-pilot aviators to build and maintain readiness for potential threats from a near-peer adversary, including— 
(A)a comparison of rates of simulator usage for military pilots and non-pilot aviators within and not within the pre-deployment training window; and (B)an assessment of the suitability of training curriculum to address high-end combat operations against a near-peer adversary. 
(4)An analysis of aviation squadron size and composition, including— (A)individual unit-level aircraft allocation; 
(B)aviation platform-specific force structure; and (C)quantity of squadrons within each aviation platform. 
(5)An analysis of aviation squadron manning documents on appropriate levels and composition of military pilots, non-pilot aviators, and non-aircrew for each squadron in support of the most current National Defense Strategy, including a consideration of— (A)appropriate levels and composition of military pilots, non-pilot aviators, and non-aircrew for each squadron in support of such National Defense Strategy; 
(B)flight-related workload compared with non-flight related workload for military pilots and non-pilot aviators; (C)the number of different aircraft platforms to which enlisted maintenance personnel are expected to be assigned throughout a typical career; and 
(D)career training milestones for enlisted maintenance personnel, and the effects of such milestones on military aviation readiness. (6)An analysis of logistics programs in support of military aviation readiness, including— 
(A)an evaluation of any shortfalls in logistics programs that serve as contributing factors to both military pilot retention and overall readiness of military aviation units; (B)an analysis of aircraft parts cannibalization rates; 
(C)a determination of average mission capable ratings for aircraft throughout the various stages of the deployment cycle; (D)an analysis of rates of reassignment of aircraft from non-deploying units to deploying units; and 
(E)an identification of individual aircraft communities, if any, with strained supply chains with single-source suppliers. 1075.Report on highest-priority roles and missions of the Department of Defense and the Armed Forces (a)Report on roles and missions (1)Report requiredNot later than March 31, 2019, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a re-evaluation of the highest priority missions of the Department of Defense, and of the roles of the Armed Forces in the performance of such missions. 
(2)GoalsThe goals of the re-evaluation required for purposes of the report shall be as follows: (A)To support implementation of the National Defense Strategy. 
(B)To optimize the effectiveness of the joint force. (C)To inform the preparation of future defense program and budget requests by the Secretary, and the consideration of such requests by Congress. 
(b)ElementsThe report required by subsection (b) shall include the following: (1)A detailed description of the pacing threats for each Armed Force, and for special operations forces, and an assessment of the manner in which such pacing threats determine the primary role of each Armed Force, and special operations forces, including the connection between key operational tasks required by contingency plans. 
(2)A specific requirement for the size and composition of each Armed Force, including the following: (A)The required total end strength and force structure by type for the Army. 
(B)The required fleet size of the Navy, identified by class of ships and the corresponding total end strength requirement once that fleet size is achieved. (C)The required number of operational Air Force squadrons, identified by function and the corresponding total end strength requirement once that number of squadrons is achieved. 
(D)The required total end strength and force structure by type for the Marine Corps. (3)An evaluation of the roles of the Armed Forces in performing low-intensity missions, such as counterterrorism and security force assistance. 
(4)An assessment of the roles of the total ground forces, both Army and Marine Corps, to execute the National Defense Strategy. (5)An assessment, based on operational plans, of the ability of power projection platforms to survive and effectively perform the highest priority operational missions described in the National Defense Strategy. 
(6)An assessment, based on operational plans, of the ability of manned, stealthy, penetrating strike platforms to survive and perform effectively the highest priority operational missions described in the National Defense Strategy. (7)An evaluation of the most effective and efficient means for the joint force to achieve air superiority in both contested and uncontested environments. 
(8)An evaluation of the roles of the joint special operations enterprise. (9)An assessment of the manner in which increased use of the space domain should revise or reallocate the requirements of the joint force. 
(10)An assessment of the manner in which the joint force will perform the mission of logistics in contested environments. (c)FormThe report required in subsection (b) shall be submitted in classified form, and shall include an unclassified summary. 
FOther Matters 
1081.Technical, conforming, and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1) Sections 130j and 130k, as added by section 1631 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1736), are amended by striking section 3093 of title 50, United States Code both places it appears and inserting section 503 of the National Security Act of 1947 (50 U.S.C. 3093). 
(2)The table of sections at the beginning of chapter 3 is amended by striking the items relating to sections 130j and 130k and inserting the following new items:   130j. Notification requirements for sensitive military cyber operations. 130k. Notification requirements for cyber weapons.. (3)Section 131(b)(9), as amended by section 811, is further amended— 
(A)by striking subparagraphs (B), (C), and (D); and (B)by redesignating subparagraphs (E), (F), (G), and (H), as subparagraphs (B), (C), (D), and (E), respectively. 
(4)The table of sections at the beginning of chapter 4 is amended by striking the item relating to section 261 and inserting the following:   241. Reference to chapters 1003, 1005, and 1007.. (5)Section 494(b)(2) is amended in the matter preceding subparagraph (A) by striking March 1, 2012, and annually thereafter and inserting March 1 of each year. 
(6)Section 495(a) is amended by striking Beginning in fiscal year 2013, the and inserting The. (7)Section 499a(d), as added by section 1652(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1757), is amended by striking on or after the date of the enactment of this section and inserting after December 11, 2017,. 
(8)Section 637a(d) is amended by striking specialities and inserting specialties. (9)Section 664(d)(1) is amended by striking the the and inserting the. 
(10)The table of subchapters at the beginning of chapter 47A is amended by striking the item relating to subchapter VII and inserting the following:   VII. Post-Trial Procedure and Review of Military Commissions. (11)The table of sections at the beginning of subchapter VII of chapter 47A is amended by striking the item relating to section 950g and inserting the following: 
 
 
950g. Review by United States Court of Appeals for the District of Columbia Circuit; writ of certiorari to Supreme Court.. 
(12)Section 950t is amended— (A)in paragraph (9), by striking attack. or and inserting attack, or; 
(B)in paragraph (16), by striking shall punished and inserting shall be punished; and (C)in paragraph (22), by adding a period at the end. 
(13)The table of sections at the beginning of chapter 55 is amended by striking the item relating to section 1077a and inserting the following:   1077a. Access to military medical treatment facilities and other facilities.. (14)Section 1415(e) is amended by striking concerned. 
(15)Section 2006a(b)(3) is amended by striking the such programs and inserting such programs. (16)Section 2279(c) is amended by striking subsection (a) and (b) and inserting subsections (a) and (b).  
(17)Section 2279c, as added by section 1601(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1718), is amended— (A)in subsection (a)(3), by striking  the date of the enactment of this Act and inserting December 12, 2017; and 
(B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking  the date of the enactment of this section and inserting December 12, 2017; and 
(ii)in paragraph (3), by striking on or after the date that is one year after the date of the enactment of this section and inserting after December 11, 2018.  (18) (A)The second section 2279c, as added by section 1602 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1721), is redesignated as section 2279d. 
(B)The table of sections at the beginning of chapter 135 is amended by inserting after the item relating to section 2279c the following new item:   2279d. Limitation on construction on United States territory of satellite positioning ground monitoring stations of certain foreign governments.. (19)Section 2313b(b)(1)(E), as added by section 803(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1452), is amended by redesignating clauses (A) and (B) as clauses (i) and (ii), respectively. 
(20)Section 2337a(d), as added by section 836(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1473), is amended by striking title 10, United States Code and inserting this title. (21)Section 2374a(e) is amended by striking ,, and inserting ,. 
(22)The table of sections at the beginning of chapter 141 is amended by striking the item relating to section 2410s and inserting the following new item:   2410s. Security clearances for facilities of certain companies.. (23)The heading of section 2410s is amended by striking the period at the end. 
(24) 
(A)The heading of section 2414, as amended by section 817(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1462), is amended to read as follows:  2414.Funding. (B)The item relating to such section in the table of sections at the beginning of chapter 142 is amended to read as follows: 
 
 
2414. Funding.. 
(25)Section 2613(g) is amended by striking (1). (26)Section 2679(a)(1) is amended by striking Federal government and inserting Federal Government.  
(27) The heading of section 2691, as amended by section 2814(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is amended to read as follows:  2691.Restoration of land used by permit or damaged by mishap; reimbursement of state costs of fighting wildland fires. (28) Section 2879(a)(2)(A), as added by section 2817(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is amended by striking on or after the date of the enactment of this section and inserting after December 11, 2017,. 
(29) The heading of section 2914 is amended to read as follows:  2914.Energy resilience and conservation construction projects. (30)Section 10504 is amended— 
(A)in subsection (a), by striking The Chief  and inserting (1) The Chief; and  (B)by redesignating the second subsection (b) as subsection (c). 
(b)Title 32, United States CodeTitle 32, United States Code, is amended in section 902, by striking the Secretary, determines and inserting the Secretary determines.  (c)NDAA for fiscal year 2018Effective as of December 12, 2017, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1284 et seq.) is amended as follows: 
(1)Section 834(a)(2) (131 Stat. 1470) is amended by striking subchapter I of. (2)Section 913(b) is amended by striking the dash after the colon in the matter preceding paragraph (1). 
(3)Section 1051(d) is amended by inserting National before Defense Authorization Act. (4)Section 1691(i) is amended— 
(A)by inserting the after Title XIV of; and (B)by inserting as enacted into law by before Public Law 106–398. 
(5)Section 2817(a)(2) is amended by striking table of sections for and inserting table of sections at the beginning of subchapter IV of. (6)Section 2831(b) is amended by inserting of title 10, United States Code, after chapter 173. 
(7)Section 2876(d) is amended— (A)by inserting In this section: after Definitions.—; and  
(B)in paragraph (1)(A), in the matter preceding clause (i), by inserting open quotation marks before beneficial and close quotation marks after owner. (d)Other NDAAsSection 828(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as added by section 825(a)(4) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1466), is amended by inserting subsection before (b). 
(e)Other laws 
(1)Title 31Paragraph (1) of section 5112(p) of title 31, United States Code, as amended by section 885 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1505), is amended by striking , United States Code each place it appears. (2)Title 49Subsection (h) of section 44718 of title 49, United States Code, as amended and redesignated by sections 311(b)(3) and 311(e)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is amended— 
(A)in paragraph (1), by striking section 183a(g) of title 10 and inserting section 183a(h)(1) of title 10; and (B)in paragraph (2), by striking section 183a(g) of title 10 and inserting section 183a(h)(7) of title 10. 
(3)Atomic Energy Defense ActSection 4309(c) of the Atomic Energy Defense Act (50 U.S.C. 2575(c)) is amended by redesignating paragraphs (17) and (18) as paragraphs (16) and (17), respectively. (f) Conforming amendments relating to the Chief Management Officer of the Department of Defense (1)Conforming amendments (A)Each of the following provisions law is amended by striking Deputy Chief Management Officer each place it appears and inserting Chief Management Officer: 
(i)Section 192(e)(2) of title 10, United States Code. (ii)Section 2222 of title 10, United States Code. 
(iii)Section 11319(d)(4) of title 40, United States Code. (iv)Section 881(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). 
(v)Section 217 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2445a note). (B)Section 131(b) of title 10, United States Code, as amended by subsection (a)(3) of this section, is further amended— 
(i)by striking paragraph (4); and (ii)by redesignating paragraphs (5) through (10) as paragraphs (4) through (9), respectively. 
(C)Section 137a(d) of title 10, United States Code, is amended— (i)by striking the Secretaries of the military departments, and inserting the Chief Management Officer of the Department of Defense, the Secretaries of the military departments, and; and 
(ii)by striking , and the Deputy Chief Management Officer of the Department of Defense. (D)Section 138(d) of title 10, United States Code, is amended— 
(i)by inserting the Chief Management Officer of the Department of Defense, after the Deputy Secretary of Defense,; and (ii)by striking the Deputy Chief Management Officer of the Department of Defense,. 
(E)Section 904(b)(4) the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 132 note.) is amended— (i)by striking and Deputy Chief Management Officer; and  
(ii)by striking as is necessary to assist those officials in the performance of their duties and inserting as is necessary to assist the Chief Management Officer in the performance of the duties assigned to such official. (F)Section 5314 of title 5, United States Code, is amended by striking Deputy Chief Management Officer of the Department of Defense.. 
(2)References (A)In law or regulationAny reference in a law (other than this Act) or regulation in effect on the day before the date of the enactment of this Act to the Deputy Chief Management Officer of the Department of Defense is deemed to be a reference to the Chief Management Officer of the Department of Defense. 
(B)In other documents, papers, or recordsAny reference in a document, paper, or other record of the United States prepared before the date of the enactment of this Act to the Deputy Chief Management Officer of the Department of Defense is deemed to be a reference to the Chief Management Officer of the Department of Defense. (g)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act. 
1082.Principal Advisor on Countering Weapons of Mass Destruction 
(a)In general 
(1)Designation of Principal AdvisorChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:  145.Principal Advisor on Countering Weapons of Mass DestructionThe Secretary of Defense may designate, from among the personnel of the Office of the Secretary of Defense, a Principal Advisor on Countering Weapons of Mass Destruction. Such Principal Advisor shall coordinate the activities of the Department of Defense relating to countering weapons of mass destruction. The individual designated to serve as such Principal Advisor shall be an individual who was appointed to the position held by the individual by and with the advice and consent of the Senate.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   145. Principal Advisor on Countering Weapons of Mass Destruction.. (b)Oversight planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to streamline the oversight framework of the Office of the Secretary of Defense, including any efficiencies and the potential to reduce, realign, or otherwise restructure current Assistant Secretary and Deputy Assistant Secretary positions with responsibilities for overseeing countering weapons of mass destruction policy, programs, and activities. 
(c)DirectiveNot later than 90 days after the submission of the oversight plan under subsection (b), the Secretary of Defense shall issue a directive for the implementation of the oversight plan by the Countering Weapons of Mass Destruction-Unity of Effort Council. (d)Report (1)In generalThe Secretary shall submit to the congressional defense committees a report at the same time as the submission of the budget of the President (as submitted to Congress pursuant to section 1105(a) of title 31, United States Code) for each of fiscal years 2020 through fiscal year 2024. Each such report shall include, for the fiscal year covered by the report, each of the following: 
(A)A concise budget summary, including budget program data provided by the Undersecretary of Defense (Comptroller) for all activities of the Department that include countering weapons of mass destruction for the period covered by the applicable future-years defense program under section 221 of title 10, United States Code. (B)A description of the activities taken by the Countering Weapons of Mass Destruction-Unity of Effort Council, including— 
(i)A description of actions that are promoting a unity of effort with respect to countering weapons of mass destruction across all elements of the Department. (ii)A list of topics that have been brought before the Countering Weapons of Mass Destruction-Unity of Effort Council and the resolution of each such topic. 
(iii)A description of current and future threats involving weapons of mass destruction. (iv)A plan, for the period covered by the applicable future-years defense program under section 221 of title 10, United States Code, to address the threats identified under clause (iii) consistent with the budget. 
(v)Such other matters as the Secretary determines are relevant. (2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1083.Modification of authority to transfer aircraft to other departments for wildfire suppression purposes 
(a)Transfer by Department of Homeland SecurityParagraph (1) of subsection (a) of section 1098 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 881) is amended— (1)in subparagraph (A), by striking of— and all that follows and inserting of the seven demilitarized HC–130H aircraft specified in subparagraph (B) to the Secretary of the Air Force.; 
(2)by striking subparagraph (B); and (3)by redesignating subparagraph (C) as subparagraph (B). 
(b)Air Force actionsParagraph (2) of such subsection is amended— (1)in subparagraph (A)(iii), by striking to the Secretary of Agriculture and all that follows and inserting to the State of California, Natural Resources Agency, for use by the Department of Forestry and Fire Protection for firefighting purposes.; and 
(2)in subparagraph (C)— (A)by striking unless, by reimbursable order and all that follows through such modifications in each of clauses (i) and (ii); 
(B)in clause (i), by striking $5,000,000 and inserting $7,500,000; and (C)in clause (ii), by striking $130,000,000 and inserting $150,000,000. 
(c)Coast Guard actionsThe second sentence of paragraph (3) of such subsection is amended by striking under paragraph (2)(A)(ii). and inserting pursuant to this subsection before the date of the enactment of the John S. McCain National Defense Authorization Act for Fiscal Year 2019. If the Governor of California identifies fewer than seven aircraft to be acquired for firefighting purposes, the Secretary of Homeland Security may retain title and disposition of the HC-130H aircraft not included in the transfer.. (d)Conforming amendmentsSubsection (c) of such section is amended by inserting or the Governor of California after Secretary of Agriculture each place it appears.  
(e)Secretary of Agriculture retransfer of transferred initial spares and related equipmentThe Secretary of Agriculture shall, acting for the Forest Service, transfer to the Commandant of the Coast Guard or the Governor of California, as appropriate, any initial spares and necessary ground support equipment for HC–130H aircraft that were transferred to the Secretary pursuant to section 1098(a)(1)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2014 before the date of the enactment of this Act. (f)Governor of California actions (1)Certification requiredNo action may be taken to transfer any aircraft pursuant to section 1098(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 881), as amended by this section, unless the Governor of the State of California submits to the Secretary of Defense certification in writing of the number of HC-130H aircraft that the State of California requests to be transferred pursuant to such section for firefighting purposes. 
(2)Failure to submit certificationIf the Governor of California fails to submit the certification under paragraph (1) before the date that is 120 days after the date of the enactment of this Act— (A)paragraph (2) of subsection (a) of section 1098 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 881), as amended by this section shall have no force or effect; and 
(B)the Secretary of Homeland Security may retain title and disposition of the HC-130H aircraft specified in paragraph (1)(B) of such subsection. 1084.Improvement of database on emergency response capabilities (a)In generalSection 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2436; 10 U.S.C. 113 note) is amended— 
(1)by inserting before The Secretary the following: (a) Database required.—; (2)in subsection (a), as designated by paragraph (1), by adding at the end the following new paragraphs: 
 
(3)The types of emergency response cyber capabilities that the National Guard of each State and territory may be able to provide in response to domestic or natural man-made disasters, as reported by the States and territories, including— (A)capabilities that can be provided within the State or territory; 
(B)capabilities that can be provided under State-to-State mutual assistance agreements; and (C)capabilities for defense support to civil authorities. 
(4)The types of emergency response cyber capabilities of other reserve components of the Armed Forces identified by the Secretary that are available for defense support to civil authorities in response to domestic or natural man-made disasters.; and (3)by adding at the end the following new subsection: 
 
(b)Information required To keep database currentIn maintaining the database required by subsection (a), the Secretary shall identify and revise the information required to be reported and included in the database at least once every two years for purposes of keeping the database current.. (b)Establishment of database (1)Deadline for establishmentThe Secretary of Defense shall establish the database required by section 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007, as amended by subsection (a), by not later than one year after the date of the enactment of this Act. 
(2)Use of existing database or system for certain capabilitiesThe Secretary may meet the requirement with respect to the capabilities described in subsection (a)(1) of section 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007, as so amended, in connection with the database required by that section through the use or modification of current databases and tracking systems of the Department of Defense, including the Defense Readiness Reporting System, if the Secretary determines that such action will— (A)expedite compliance with the requirement; and 
(B)achieve such compliance at a cost not greater than the cost of establishing anew the database otherwise covered by the requirement. 1085.Disclosure requirements for United States-based foreign media outletsTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following: 
 
722.Disclosure requirements for United States-based foreign media outlets 
(a)Reports by outlets to CommissionNot later than 60 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, a United States-based foreign media outlet shall submit to the Commission a report that contains the following information: (1)The name of such outlet. 
(2)A description of the relationship of such outlet to the foreign principal of such outlet, including a description of the legal structure of such relationship and any funding that such outlet receives from such principal. (b)Reports by Commission to CongressNot later than 90 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, the Commission shall transmit to Congress a report that summarizes the contents of the reports submitted by United States-based foreign media outlets under subsection (a) during the preceding 6-month period. 
(c)Public availabilityThe Commission shall make publicly available on the internet website of the Commission each report submitted by a United States-based foreign media outlet under subsection (a) not later than the earlier of— (1)the date that is 30 days after the outlet submits the report to the Commission; or 
(2)the date on which the Commission transmits to Congress under subsection (b) the report covering the 6-month period during which the report of the outlet was submitted to the Commission under subsection (a). (d)DefinitionsIn this section: 
(1)Foreign principalThe term foreign principal has the meaning given such term in section 1(b)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)(1)). (2)United States-based foreign media outletThe term United States-based foreign media outlet means an entity that— 
(A)produces or distributes video programming (as defined in section 602) that is transmitted, or intended for transmission, by a multichannel video programming distributor (as defined in such section) to consumers in the United States; and (B)would be an agent of a foreign principal (as defined in paragraph (1)) for purposes of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) but for section 1(d) of such Act (22 U.S.C. 611(d)).. 
1086.United States policy with respect to freedom of navigation and overflight 
(a)Declaration of policyIt is the policy of the United States to fly, sail, and operate throughout the oceans, seas, and airspace of the world wherever international law allows. (b)Implementation of policyIn furtherance of the policy set forth in subsection (a), the Secretary of Defense should— 
(1)plan and execute a robust series of routine and regular air and naval presence missions throughout the world and throughout the year, including for critical transportation corridors and key routes for global commerce; (2)in addition to the missions executed pursuant to paragraph (1), execute routine and regular air and maritime freedom of navigation operations throughout the year, in accordance with international law, including, but not limited to, maneuvers beyond innocent passage; and 
(3)to the maximum extent practicable, execute the missions pursuant to paragraphs (1) and (2) with regional partner countries and allies of the United States. 1087.National Commission on Military Aviation Safety (a)Establishment; purpose (1)EstablishmentThere is established the National Commission on Military Aviation Safety (in this section referred to as the Commission). The Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title. 
(2)PurposeThe purpose of the Commission is to examine and make recommendations with respect to certain United States military aviation mishaps. (b)Membership (1)CompositionThe Commission shall be composed of eight members, of whom— 
(A)four shall be appointed by the President;  (B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate; 
(C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate; (D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and  
(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives. (2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the date of the enactment of this Act. 
(3)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. If an appointment under subparagraph (B), (C), (D), or (E) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make an appointment under such subparagraph shall expire, and the number of members of the Commission shall be reduced by the number equal to the number otherwise appointable under such subparagraph. (4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with expertise in military aviation training, aviation technology, military aviation operations, aircraft sustainment and repair, aviation personnel policy, aerospace physiology, and reserve component policy.  
(5)Period of Appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.  (6)Chair and Vice ChairThe Commission shall select a Chair and Vice Chair from among its members. The Chair may not be a Federal officer or employee. 
(7)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees. (8)Pay for members (A)In generalExcept for the Chair, each member of the Commission who is not an officer or employee of the Federal government shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(B)ChairThe Chair of the Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. (C)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Additional staff 
(1)Executive director 
(A)AppointmentThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161 of title 5, United States Code. (B)LimitationsThe individual appointed to serve as Executive Director may not have served on active duty in the Armed Forces or as a civilian employee of the Department of Defense during the one-year period preceding the date of such appointment.  
(2)Commission staffThe Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161 of title 5, United States Code. (3)DetaileesNot more than half of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense and other Federal departments or agencies. 
(d)Meetings 
(1)In generalThe Commission shall meet at the call of the Chair. (2)Initial meetingNot later than 30 days after the date on which all members of the Commission are required to have been appointed under subsection (b)(2), the Commission shall hold its initial meeting. 
(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. (e)Space for CommissionNot later than 90 days after the date of the enactment of this Act, the Administrator of General Services, in consultation with the Secretary of Defense, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 90-day period, the Commission may lease space to the extent that funds are available for such purpose. 
(f)Contracting authorityThe Commission may enter into contracts for the acquisition of administrative supplies and equipment for use by the Commission, to the extent that funds are available for such purpose. (g)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(h)Duties 
(1)Study on Military Aviation SafetyThe Commission shall undertake a comprehensive study of United States military aviation mishaps that occurred between fiscal years 2013 and 2018 in order— (A)to assess the rates of military aviation mishaps between fiscal years 2013 and 2018 compared to historic aviation mishap rates; 
(B)to make an assessment of the underlying causes contributing to the unexplained physiological effects; (C)to make an assessment of causes contributing to delays in aviation maintenance and limiting operational availability of aircraft; 
(D)to make an assessment of the causes contributing to military aviation mishaps; and  (E)to make recommendations on the modifications, if any, of safety, training, maintenance, personnel, or other policies related to military aviation safety.  
(2)ReportNot later than March 1, 2020, the Commission shall submit to the President and the congressional defense committees a report setting forth a detailed statement of the findings and conclusions of the Commission as a result of the study required by paragraph (1), together with the recommendations of the Commission for such legislative and administrative actions as the Commission considers appropriate in light of the results of the study. (i)Powers (1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this subtitle. 
(2)Information from DepartmentThe Commission may secure directly from any element of the Department of Defense such information as the Commission considers necessary to carry out its duties under this subtitle. Upon request of the Chair of the Commission, the head of such element shall furnish such information to the Commission. (j)Protection of Privileged Safety Information (1)Request of informationThe Commission may request privileged safety information from the Department of Defense. 
(2)Treatment of informationAny privileged safety information provided to the Commission by the Department of Defense shall be handled by the Commission as though the Commission were a non-Department of Defense Federal Government agency under Enclosure 5, Section 8, of Department of Defense Instruction 6055.07, Mishap Notification, Investigation, Reporting, and Record Keeping. (3)Prohibition on use of information in public hearingsNo privileged safety information shall be allowed in any public hearing of the Commission. The Commission may only consider privileged safety information in camera, and no record of the proceedings of the Commission may include privileged safety information.  
(4)Prohibition on publicationAny privileged safety information secured by the Commission from the Department of Defense— (A)may not be published or revealed to anyone outside the Commission; 
(B)may not be retained but shall be returned to the originating Department of Defense organization; and (C)may not be included in any Commission report. 
(5)Use of aggregated dataAggregated data based on privileged safety information or information that has been completely sanitized in accordance with Department of Defense Instruction 6055.07, such that individual mishaps are not identifiable, may be included in the report produced by the Commission. (6)Definition of privileged safety informationIn this subsection, the term privileged safety information has the meaning given it in Department of Defense Instruction 6055.07, dated June 6, 2011. 
(k)TerminationThe Commission shall terminate 90 days after the date on which the Commission submits the report required under subsection (h)(2). (l)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal year 2019, as identified in division D of this Act, $5,000,000 shall be available for the National Commission on Aviation Safety. 
1088.Sense of Congress regarding the international borders of the United StatesIt is the sense of Congress that— (1)gaining and maintaining situational awareness and operational control of the international borders of the United States is critical to national security; 
(2)the United States Government must devote adequate resources to securing the border, both at, and between, ports of entry, and the agency tasked with that mission, the Department of Homeland Security, should be adequately resourced to conduct such mission; and (3)the Department of Defense must ensure that when it acts in support of that mission, such as when mobilized by the President to conduct homeland defense activities, or when military facilities are adjacent to an international border of the United States, it has adequate resources, capabilities, and authorities to carry out the mission while maintaining combat readiness. 
1089.Policy on response to juvenile-on-juvenile problematic sexual behavior committed on military installations 
(a)Policy requiredThe Secretary of Defense shall establish a policy, applicable across the military installations of the Department of Defense (including installations outside the United States), on the response of the Department to allegations of juvenile-on-juvenile problematic sexual behavior on military installations. The policy shall be designed to ensure a consistent, standardized response to such allegations across the Department. (b)ElementsThe policy required by this section shall provide for the following: 
(1)Any report or other allegation of juvenile-on-juvenile problematic sexual behavior on a military installation that is received by the installation commander, a law enforcement organization, a Family Advocacy Program, a child development center, a military treatment facility, or a Department school operating on the installation or otherwise under Department administration for the installation shall be reviewed by the Family Advocacy Program of the installation. (2)Personnel of Family Advocacy Programs conducting reviews shall have appropriate training and experience in working with juveniles. 
(3)Family Advocacy Programs conducting reviews shall conduct a multi-faceted, multi-disciplinary review and recommend treatment, counseling, or other appropriate interventions for complainants and respondents. (4)Each review shall be conducted— 
(A)with full involvement of appropriate authorities and entities, including parents or legal guardians of the juveniles involved (if practicable); and (B)to the extent practicable, in a manner that protects the sensitive nature of the incident concerned, using language appropriate to the treatment of juveniles in written policies and communication with families. 
(5)The requirement for investigation of a report or other allegation shall not be deemed to terminate or alter any otherwise applicable requirement to report or forward the report or allegation to appropriate Federal, State, or local authorities as possible criminal activity. (6)There shall be established and maintained a centralized database of information on each incident of problematic sexual behavior that is reviewed by a Family Advocacy Program under the policy established under this section, with— 
(A)the information in such database kept strictly confidential; and (B)because the information involves alleged conduct by juveniles, additional special precautions taken to ensure the information is available only to persons who require access to the information. 
(7)There shall be entered into the database, for each substantiated or unsubstantiated incident of problematic sexual behavior, appropriate information on the incident, including— (A)a description of the allegation; 
(B)whether or not the review is completed; (C)whether or not the incident was subject to an investigation by a law enforcement organization or entity, and the status and results of such investigation; and 
(D)whether or not action was taken in response to the incident, and the nature of the action, if any, so taken. 1090.Recognition of America’s veterans (a)Authorization of supportIn order to honor American veterans, including American veterans of past wars that the Secretary of Defense determines have not received appropriate recognition, the Secretary may provide such support as the Secretary determines is appropriate for a parade to be carried out in the District of Columbia. In providing support under this subsection, the Secretary may expend funds for the display of small arms and munitions appropriate for customary ceremonial honors and for the participation of military units that perform customary ceremonial duties. 
(b)ProhibitionIn providing support for a parade as described in subsection (a), the Secretary may not expend funds to provide motorized vehicles, aviation platforms, munitions other than the munitions specifically described in subsection (a), operational military units, or operational military platforms if the Secretary determines that providing such units, platforms, or equipment would undermine the readiness of such units, platforms, or equipment. 1091.Prohibition of funds for Chinese language instruction provided by a Confucius Institute (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be obligated or expended for Chinese language instruction provided by a Confucius Institute. 
(b)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be obligated or expended to support a Chinese language program at an institution of higher education that hosts a Confucius Institute. (c)WaiverThe Under Secretary of Defense for Personnel and Readiness may waive the limitation in subsection (b) with respect to a Chinese language program at a specific institution of higher education if the Under Secretary of Defense for Personnel and Readiness— 
(1)certifies to the congressional defense committees that— (A)Confucius Institute employees and instructors will provide no instruction or educational support to the program; 
(B)Confucius Institute employees and instructors will have no authority with regard to the curriculum and activities of the program; and (C)the institution has made available to the Department of Defense all memoranda of understanding, contracts, and other agreements between the institution and the Confucius Institute, or between the institution and any agency of or organization affiliated with the government of the People’s Republic of China; or 
(2)certifies to the congressional defense committees that— (A)the requirements described in subparagraphs (A) and (B) of paragraph (1) have been met; and 
(B)the waiver of the limitation in subsection (b) is necessary for national security, and there is no reasonable alternative to issuing the waiver. (d)Definitions (1)Chinese language programThe term Chinese language program means any Department of Defense program designed to provide or support Chinese language instruction, including the National Security Education Program, the Language Flagship program, Project Global Officer, and the Language Training Centers program. 
(2)Confucius InstituteThe term Confucius Institute means a Confucius Institute that is operated by the Office of Chinese Languages Council International, also known as Hanban, which is affiliated with the Ministry of Education of the People’s Republic of China. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
(e)Rule of constructionThe prohibition under subsection (a) and the limitation under subsection (b) shall not apply to an institution of higher education by reason that the institution funds or sponsors an event or activity, regardless of any affiliation of any individual who participates in the event or activity, and nothing shall be construed to prohibit funding for other programs, research or other activities at an institution that hosts a Confucius institute. 1092.Department of Defense engagement with certain nonprofit entities in support of missions of deployed United States personnel around the world (a)FindingCongress finds that Spirit of America, a privately-funded, nonpartisan, nonprofit organization, acting in partnership with the Department of Defense, has made an important contribution in supporting the missions of deployed United States personnel around the world. 
(b)Sense of CongressIt is the sense of Congress that United States military commanders should, consistent with applicable laws, regulations, and guidance developed consistent with section 1088 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1605; 10 U.S.C. 113 note), engage with and provide logistical support to covered non-Federal entities, including Spirit of America, to advance the military missions of the Armed Forces. (c)Report (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress a report on Department engagement with covered non-Federal entities. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of the engagements of the Department with covered non-Federal entities during the 3-year period immediately preceding the date on which the report is submitted. 
(B)An evaluation of the implementation of the guidance of the Department applicable to Department engagements with covered non-Federal entities, including any guidance issued pursuant to section 1088 of the National Defense Authorization Act for Fiscal Year 2018. (C)Recommendations, if any, of the Secretary of Defense and the Secretary of State for improving the capacity and effectiveness of the Department to engage with covered non-Federal entities. 
(d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(2)Covered non-Federal entityThe term covered non-Federal entity means an organization that— (A)is based in the United States; 
(B)has an independent board of directors and is subject to independent financial audits; (C)is substantially privately-funded; 
(D)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; and (E)provides international assistance. 
XICivilian Personnel Matters 
 
Sec. 1101. Direct hire authority for the Department of Defense for certain competitive service positions. 
Sec. 1102. Modification of direct hire authority for the Department of Defense for post-secondary students and recent graduates. 
Sec. 1103. Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. 
Sec. 1104. One-year extension and expansion of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1105. Extension of authority to conduct telework travel expenses test programs. 
Sec. 1106. Personnel demonstration projects. 
Sec. 1107. Expanded flexibility in selecting candidates from referral lists. 
Sec. 1108. Expedited hiring authority for college graduates and post secondary students. 
Sec. 1109. Inapplicability of certification of executive qualifications by qualification review boards of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense. 
Sec. 1110. Engagement with Historically Black Colleges and Universities and minority-serving institutions for the purposes of technical workforce enhancement. 
Sec. 1111. Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the Department of Defense in personnel management authority to attract experts in science and engineering. 
Sec. 1112. Enhancement of flexible management authorities for science and technology reinvention laboratories of the Department of Defense. 
Sec. 1113. Inclusion of Office of Secretary of Defense among components of the Department of Defense covered by direct hire authority for financial management experts. 
Sec. 1114. Alcohol testing of civil service mariners of the Military Sealift Command assigned to vessels. 
Sec. 1115. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
1101.Direct hire authority for the Department of Defense for certain competitive service positions 
(a)In generalChapter 99 of title 5, United States Code, is amended by adding at the end the following:  9905.Direct hire authority for certain personnel of the Department of Defense (a)In generalThe Secretary of Defense may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328 of such chapter), qualified candidates to any of the following positions in the competitive service in the Department of Defense: 
(1)Any position involved with Department maintenance activities, including depot-level maintenance and repair. (2)Any position involved with cybersecurity. 
(3)Any individual in the acquisition workforce that manages any services contracts necessary to the operation and maintenance of programs of the Department. (4)Any science, technology, or engineering position, including any such position at the Major Range and Test Facilities Base, in order to allow development of new systems and provide for the maintenance of legacy systems. 
(b)SunsetEffective on September 30, 2025, the authority provided under subsection (a) shall expire.. (b)Clerical amendmentThe table of sections at the beginning of chapter 99 of such title is amended by inserting after the item relating to section 9904 the following new item: 
 
 
9905. Direct hire authority for certain personnel of the Department of Defense.. 
1102.Modification of direct hire authority for the Department of Defense for post-secondary students and recent graduatesSection 1106 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended— (1)in subsection (b), by striking 15 percent and inserting 25 percent; and 
(2)in subsection (d), by striking September 30, 2021 and inserting September 30, 2025.  1103.Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2019 and inserting September 30, 2021. 
1104.One-year extension and expansion of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas 
(a)In generalSection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is amended by striking through 2018 and inserting through 2019. (b)Applicability of aggregate limitation on paySection 1101(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615) is amended to read as follows: 
 
(b)Applicability of aggregate limitation on payIn applying section 5307 of title 5, United States Code, any payment in addition to basic pay for a period of time during which a waiver under subsection (a) is in effect shall not be counted as part of an employee’s aggregate compensation for the given calendar year.. (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
1105.Extension of authority to conduct telework travel expenses test programs 
(a)In generalSection 5711(g) of title 5, United States Code, is amended by striking 7 years after the date of the enactment of the Telework Enhancement Act of 2010 and inserting on December 31, 2020. (b)Effective dateThe amendment made by subsection (a) shall take effect as though enacted on December 1, 2017. 
1106.Personnel demonstration projectsSection 4703 of title 5, United States Code, is amended— (1)in subsection (d), by striking paragraph (2) and inserting the following: 
 
(2) 
(A)Except as provided in subparagraph (B), not more than 10 active demonstration projects may be in effect at any time. (B)Any demonstration project authorized under this section that is active for a period greater than 10 years shall not count for purposes of applying the limitation in subparagraph (A).; and 
(2)by adding at the end the following:  (j)Each agency at which a demonstration project authorized by this section is ongoing shall submit an annual report to the Office of Personnel Management, the Office and Management and Budget, the Committee on Homeland Security and Governmental Affairs of the United States Senate, and the Committee on Oversight and Government Reform of the United States House of Representatives that includes— 
(1)the aggregate performance appraisal ratings and compensation costs for employees under a demonstration project; (2)an assessment of the results of the demonstration project, including its impact on mission goals, employee recruitment, retention, and satisfaction, and which may include the results of the survey authorized under section 1128 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 5 U.S.C. 7101 note), commonly referred to as the Federal Employee Viewpoint Survey, and performance management for employees; and 
(3)a comparison of the items listed in (1) and (2) with employees not covered by the demonstration project.. 1107.Expanded flexibility in selecting candidates from referral lists (a)Expanded flexibilitySubchapter I of chapter 33 of title 5, United States Code, is amended by striking sections 3317 and 3318 and inserting the following: 
 
3317.Competitive service; certification using numerical ratings 
(a)Certification 
(1)In generalThe Director of the Office of Personnel Management, or the head of an agency to which the Director has delegated examining authority under section 1104(a)(2), shall certify a sufficient number of names from the top of the appropriate register or list of eligibles, as determined pursuant to regulations prescribed under subsection (c), and provide a certificate with such names to an appointing authority that has requested a certificate of eligibles to consider when filling a job in the competitive service. (2)Minimum number of names certifiedUnless otherwise provided for in regulations prescribed under subsection (c), the number of names certified under paragraph (1) shall be not less than three. 
(b)Discontinuance of certificationWhen an appointing authority, for reasons considered sufficient by the Director or head of an agency, has three times considered and passed over a preference eligible who was certified from a register, the Director or head of any agency may discontinue certifying the preference eligible for appointment. The Director or the head of an agency shall provide to such preference eligible notice of the intent to discontinue certifying such preference eligible prior to the discontinuance of certification. (c)RegulationsThe Director shall prescribe regulations for the administration of this section. Such regulations shall include the establishment of mechanisms for identifying the eligibles who will be considered for each vacancy. Such mechanisms may include cut-off scores. 
(d)DefinitionIn this section, the term Director means the Director of the Office of Personnel Management. 3318.Competitive service; selections using numerical ratings (a)In generalAn appointing authority shall select for appointment from the eligibles certified for appointment on a certificate furnished under section 3317(a), unless objection to one or more of the individuals certified is made to, and sustained by, the Director of the Office of Personnel Management or the head of an agency to which the Director has delegated examining authority under section 1104(a)(2), for proper and adequate reason under regulations prescribed by the Director. 
(b)Other appointing authorities 
(1)In generalDuring the 240-day period beginning on the date of issuance of a certificate of eligibles under section 3317(a), an appointing authority other than the appointing authority requesting the certificate (in this subsection referred to as the other appointing authority) may select an individual from that certificate in accordance with this subsection for an appointment to a position that is— (A)in the same occupational series as the position for which the certification of eligibles was issued (in this subsection referred to as the original position); and 
(B)at a similar grade level as the original position. (2)ApplicabilityAn appointing authority requesting a certificate of eligibles may share the certificate with another appointing authority only if the announcement of the original position provided notice that the resulting list of eligible candidates may be used by another appointing authority. 
(3)RequirementsThe selection of an individual under paragraph (1)— (A)shall be made in accordance with subsection (a); and 
(B)subject to paragraph (4), may be made without any additional posting under section 3327. (4)Internal noticeBefore selecting an individual under paragraph (1), the other appointing authority shall— 
(A)provide notice of the available position to employees of the other appointing authority; (B)provide up to 10 business days for employees of the other appointing authority to apply for the position; and 
(C)review the qualifications of employees submitting an application. (c)Pass over (1)In generalSubject to subparagraph (2), if an appointing authority proposes to pass over a preference eligible certified for appointment under subsection (a) and select an individual who is not a preference eligible, the appointing authority shall file written reasons with the Director or the head of the agency for passing over the preference eligible. The Director or the head of the agency shall make the reasons presented by the appointing authority part of the record of the preference eligible and may require the submission of more detailed information from the appointing authority in support of the passing over of the preference eligible. The Director or the head of the agency shall determine the sufficiency or insufficiency of the reasons submitted by the appointing authority, taking into account any response received from the preference eligible under paragraph (2). When the Director or the head of the agency has completed review of the proposed pass-over of the preference eligible, the Director or the head of the agency shall send its findings to the appointing authority and to the preference eligible. The appointing authority shall comply with the findings. 
(2)Preference eligible individuals who have a compensable service-connected disabilityIn the case of a preference eligible described in section 2108(3)(C) who has a compensable service-connected disability of 30 percent or more, the appointing authority shall notify the Director under paragraph (1) and, at the same time, notify the preference eligible of the proposed pass-over, of the reasons for the proposed pass-over, and of the individual’s right to respond to those reasons to the Director within 15 days of the date of the notification. The Director shall, before completing the review under paragraph (1), require a demonstration by the appointing authority that the notification was timely sent to the preference eligible’s last known address. (3)Further consideration not requiredWhen a preference eligible, for reasons considered sufficient by the Director, or in the case of a preference eligible described in paragraph (1), by the head of an agency, has been passed over in accordance with this subsection for the same position, the appointing authority is not required to give further consideration to that preference eligible while selecting from the same list for a subsequent appointment to such position. 
(4)Delegation prohibitionIn the case of a preference eligible described in paragraph (2), the functions of the Director under this subsection may not be delegated to an individual who is not an officer or employee of the Office of Personnel Management. (d)Special rule regarding reemployment listsWhen the names of preference eligibles are on a reemployment list appropriate for the position to be filled, an appointing authority may appoint from a register of eligibles established after examination only an individual who qualifies as a preference eligible under subparagraph (C), (D), (E), (F), or (G) of section 2108(3). 
(e)Consideration not requiredIn accordance with regulations prescribed by the Director, an appointing officer is not required to consider an eligible who has been considered by the appointing officer for three separate appointments from the same or different certificates for the same position. (f)RegulationsThe Director shall prescribe regulations for the administration of this section. 
(d)DefinitionIn this section, the term Director means the Director of the Office of Personnel Management.. (b)Conforming amendmentsSuch subchapter is further amended— 
(1)in section 3319— (A)by amending the section heading to read as follows: 
 
3319.Competitive service; selection using category rating; and 
(B)in subsection (c), by striking paragraph (6), redesignating paragraph (7) as paragraph (6), and amending paragraph (6) (as so redesignated) to read as follows:  (6)Preference eligibles (A)Satisfaction of certain requirementsNotwithstanding paragraphs (1) and (2), an appointing official may not pass over a preference eligible in the same category from which selection is made, unless the requirements of sections 3317(b) and 3318(c), as applicable, are satisfied. 
(B)Further consideration not requiredWhen a preference eligible, for reasons considered sufficient by the Director, or in the case of a preference eligible described in section 3318(c)(1), by the head of an agency, has been passed over in accordance with section 3318(c) for the same position, the appointing authority is not required to give further consideration to that preference eligible while selecting from the same list for a subsequent appointment to such position. (C)List of eligibles issued from a standing register; discontinuation of certificationIn the case of lists of eligibles issued from a standing register, when an appointing authority, for reasons considered sufficient by the Director or the head of an agency, has three times considered and passed over a preference eligible who was certified from a register, certification of the preference eligible for appointment may be discontinued. However, the preference eligible is entitled to advance notice of discontinuance of certification in accordance with regulations prescribed by the Director.; and 
(2)in the first sentence of section 3320, by striking sections 3308–3318 and inserting sections 3308 through 3319. (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 3317, 3318, and 3319 and inserting the following: 
 
 
3317. Competitive service; certification using numerical ratings 
3318. Competitive service; selection using numerical ratings 
3319. Competitive service; selection using category rating. 
(d)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date on which the Director of the Office of Personnel Management issues final regulations to implement sections 3317, 3318, and 3319 of title 5, United States Code, as amended or added by this section. (2)Regulations requiredThe Director shall issue regulations under paragraph (1) not later than one year after the date of enactment of this section. 
1108.Expedited hiring authority for college graduates and post secondary students 
(a)In generalSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:  3115.Expedited hiring authority for college graduates; competitive service (a)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the Office of Personnel Management. (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(b)Appointment 
(1)In generalThe head of an agency may appoint, without regard to any provision of sections 3309 through 3319 and 3330, a qualified individual to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below. (2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director. 
(c)Qualifications for appointmentThe head of an agency may make an appointment under subsection (b) only if the individual being appointed— (1)has received a baccalaureate or graduate degree from an institution of higher education; 
(2)applies for the position— (A)not later than 2 years after the date on which the individual being appointed received the degree described in paragraph (1); or 
(B)in the case of an individual who has completed a period of not less than 4 years of obligated service in a uniformed service, not later than 2 years after the date of the discharge or release of the individual from that service; and (3)meets each minimum qualification standard prescribed by the Director for the position to which the individual is being appointed. 
(d)Public notice and advertising 
(1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions under this section. (2)RequirementsIn carrying out paragraph (1), the head of an agency shall— 
(A)adhere to merit system principles; (B)advertise positions in a manner that provides for diverse and qualified applicants; and 
(C)ensure potential applicants have appropriate information relevant to the positions available. (e)Limitation on appointments (1)In generalExcept as provided in paragraph (2), the total number of employees that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of individuals that the agency head appointed during the previous fiscal year to a position in the competitive service classified in a professional or administrative occupational category, at the GS–11 level, or an equivalent level, or below, under a competitive examining procedure. 
(2)ExceptionsUnder a regulation prescribed under subsection (f), the Director may establish a lower limit on the number of individuals that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate. (f)RegulationsNot later than 180 days after the date of enactment of this section, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section. 
(g)Reporting 
(1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of this section, the head of an agency that makes an appointment under this section shall submit a report to— (A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and 
(B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A). (2)ContentThe head of an agency shall include in each report under paragraph (1)— 
(A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are— (i)minorities or members of other underrepresented groups; or 
(ii)veterans; (B)recruitment sources; 
(C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below; and (D)any additional data specified by the Director. 
(h)Special provision regarding the department of defense 
(1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a recent graduate under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute. (2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates. 
3116.Expedited hiring authority for post-secondary students; competitive service 
(a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management. 
(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (3)StudentThe term student means an individual enrolled or accepted for enrollment in an institution of higher education who is pursuing a baccalaureate or graduate degree on at least a part-time basis as determined by the institution of higher education. 
(b)Appointment 
(1)In generalThe head of an agency may make a time-limited appointment of a student, without regard to any provision of sections 3309 through 3319 and 3330, to a position in the competitive service at the GS–11 level, or an equivalent level, or below for which the student is qualified. (2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director. 
(c)Public notice 
(1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions available under this section. (2)RequirementsIn carrying out paragraph (1), the head of an agency shall— 
(A)adhere to merit system principles; (B)advertise positions in a manner that provides for diverse and qualified applicants; and 
(C)ensure potential applicants have appropriate information relevant to the positions available. (d)Limitation on appointments (1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below. 
(2)ExceptionsUnder a regulation prescribed under subsection (g), the Director may establish a lower limit on the number of students that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate. (e)ConversionThe head of an agency may, without regard to any provision of chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, convert a student serving in an appointment under subsection (b) to a permanent appointment in the competitive service within the agency without further competition if the student— 
(1)has completed the course of study leading to the baccalaureate or graduate degree; (2)has completed not less than 640 hours of current continuous employment in an appointment under subsection (b); and 
(3)meets the qualification standards for the position to which the student will be converted. (f)TerminationThe head of an agency shall, without regard to any provision of chapter 35 or 75, terminate the appointment of a student appointed under subsection (b) upon completion of the designated academic course of study unless the student is selected for conversion under subsection (e). 
(g)RegulationsNot later than 180 days after the date of enactment of this section, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section. (h)Reporting (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of this section, the head of an agency that makes an appointment under this section shall submit a report to— 
(A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and (B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A). 
(2)ContentThe head of an agency shall include in each report under paragraph (1)— (A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are— 
(i)minorities or members of other underrepresented groups; or (ii)veterans; 
(B)recruitment sources; (C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below; and 
(D)any additional data specified by the Director. (i)Special provision regarding the Department of Defense (1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a post-secondary student under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute. 
(2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates.. (b)Table of sections amendmentThe table of sections for subchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following: 
 
 
3115. Expedited hiring authority for college graduates; competitive service 
3116. Expedited hiring authority for post-secondary students; competitive service. 
1109.Inapplicability of certification of executive qualifications by qualification review boards of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense 
(a)Temporary inapplicabilityNotwithstanding section 3393(c) of title 5, United States Code, or any regulations implementing that section, and subject to the provisions of this section, the Secretary of Defense may appoint individuals for service in the Senior Executive Service of the Department of Defense without such individuals being subject to the certification of executive qualifications by a qualification review board of the Office of Personnel Management in connection with such appointment otherwise required by that section. (b)Qualifications of individuals appointedThe Secretary shall ensure that individuals appointed under this section possess the necessary qualifications and experience for the position to which appointed. 
(c)LimitationThe total number of appointments made under this section in any year may not exceed 50 appointments. (d)Reports (1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress and official specified in paragraph (3) a report on the number and type of appointments made under this section as of the date of the report, including— 
(A)a description of the qualifications of the individuals appointed; and (B)data on the time required to appoint the individuals. 
(2)Final reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the committees of Congress and official specified in paragraph (3) a report on the use of the authority in this section. The report shall include the following: (A)The number and type of appointments made under this section during the one-year period ending on the date of the report. 
(B)Data on and an assessment whether appointments under the authority in this section reduced the time to hire when compared with the time to hire under the current review system of the Office of Personnel Management. (C)An assessment of the utility of the appointment authority and process under this section. 
(D)An assessment whether the appointments made under this section resulted in higher quality new executives for the Senior Executive Service of the Department when compared with the executives produced under the current review system of the Office of Personnel Management. (E)Any recommendation for the improvement of the selection and qualification process for the Senior Executive Service of the Department that the Secretary considers necessary in order to attract and hire highly qualified candidates for service in that Senior Executive Service. 
(3)Committees of congress and officialThe committees of Congress and official specified in this paragraph are— (A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives; and (C)the Director of the Office of Personnel Management. 
(e)SunsetSubsection (a) shall cease to be effective on the date that is two years after the date of the enactment of this Act. 1110.Engagement with Historically Black Colleges and Universities and minority-serving institutions for the purposes of technical workforce enhancement (a)ReportThe Secretary of Defense shall develop and submit a report to the congressional defense committees detailing activities to increase engagement with covered educational institutions (as that term is defined in section 2362(e) of title 10, United States Code) for the purpose of increasing the number of graduates of such institutions to accept positions in Department of Defense Science, Technology, Engineering, and Mathematics-related positions important to the national security functions of the Department. 
(b)DevelopmentThe report required under subsection (a) shall be developed jointly by the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Personnel and Readiness, in consultation with all appropriate officials in the Department and relevant interagency, academic, and private sector entities. (c)ContentsThe report required under subsection (a) shall identify— 
(1)metrics to assess engagement with covered educational institution students, including scholarships, fellowships, internships and co-ops, and specific steps to improve performance relative to those metrics; (2)specific outreach activities to better engage covered educational institution students on Department of Defense Science, Technology, Engineering, and Mathematics employment opportunities; and 
(3)metrics on hiring of covered educational institution graduates in Science, Technology, Engineering, and Mathematics-related positions and plans to increase such hiring. (d)ConsiderationsIn developing the report required under subsection (a), the Secretary of Defense shall assess the use of the authorities provided under section 2358a of title 10, United States Code, in engagements with covered educational institutions. 
1111.Inclusion of Strategic Capabilities Office and Defense Innovation Unit Experimental of the Department of Defense in personnel management authority to attract experts in science and engineering 
(a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraphs:  (4)Strategic capabilities officeThe Director of the Strategic Capabilities Office may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Office. 
(5)DiuxThe Director of the Defense Innovation Unit Experimental may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Unit.. (b)Scope of appointment authoritySubsection (b)(1) of such section is amended— 
(1)in subparagraph (B), by striking and at the end; and (2)by adding at the end the following new subparagraphs: 
 
(D)in the case of the Strategic Capabilities Office, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Office; and (E)in the case of the Defense Innovation Unit Experimental, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Unit;. 
(c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking or the Office of Operational Test and Evaluation and inserting the Office of Operational Test and Evaluation, the Strategic Capabilities Office, or the Defense Innovation Unit Experimental. 1112.Enhancement of flexible management authorities for science and technology reinvention laboratories of the Department of Defense (a)Enhancement of noncompetitive conversions of appointments of students enrolled in scientific and engineering programsSection 2358a(a)(4) of title 10, United States Code, is amended— 
(1)in the paragraph heading, by striking TO PERMANENT APPOINTMENT and inserting OF APPOINTMENTS; and (2)by striking to a permanent appointment and inserting to another temporary appointment or to a term or permanent appointment. 
(b)Enhancement of pilot program on dynamic shaping of workforce technical skills and expertiseSection 1109(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1028; 10 U.S.C. 2358 note) is amended by striking to appoint and all that follows and inserting  to make appointments as follows: 
(i)Appointment of qualified scientific and technical personnel who are not current Department of Defense civilian employees into any scientific or technical position in the laboratory for a period of more than one year but not more than six years. (ii)Appointment of qualified scientific and technical personnel who are Department civilian employees in term appointments into any scientific or technical position in the laboratory for a period of more than one year but not more than six years.. 
1113.Inclusion of Office of Secretary of Defense among components of the Department of Defense covered by direct hire authority for financial management expertsSection 1110(f) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1580 note prec.) is amended— (1)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively; and 
(2)by inserting before paragraph (2) the following new paragraph (1):  (1)The Office of the Secretary of Defense.. 
1114.Alcohol testing of civil service mariners of the Military Sealift Command assigned to vessels 
(a)Alcohol testingChapter 643 of title 10, United States Code, is amended by inserting after section 7479 the following new section:  7479a.Civil service mariners of military sealift command: alcohol testingThe Secretary of the Navy may prescribe regulations establishing a program to conduct on-duty reasonable suspicion alcohol testing and post-accident alcohol testing of civil service mariners of the Military Sealift Command who are assigned to vessels.. 
(b)Release of alcohol test results 
(1)In generalSection 7479 of such title is amended— (A)in the heading of subsection (a), by inserting Or Alcohol after Drug; and 
(B)by inserting or alcohol after drug each place it appears. (2)Heading amendmentThe heading of such section is amended to read as follows: 
 
7479.Civil service mariners of military sealift command: release of drug and alcohol test results to coast guard. 
(c)Table of sections amendmentThe table of sections at the beginning of chapter 643 of such title is amended by striking the item relating to section 7479 and inserting the following new items:   7479. Civil service mariners of Military Sealift Command: release of drug and alcohol test results to Coast Guard 7479a. Civil service mariners of Military Sealift Command: alcohol testing. 1115.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1108 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking 2019 and inserting 2020. 
XIIMatters relating to foreign nations 
 
Subtitle A—Assistance and training 
Sec. 1201. Modification of authority to build the capacity of foreign security forces. 
Sec. 1202. Clarification of authority for use of advisors and trainers for training of personnel of foreign ministries with security missions under defense institution capacity building authorities. 
Sec. 1203. Increase in cost limitation and additional notification required for small scale construction related to security cooperation. 
Sec. 1204. Technical corrections relating to defense security cooperation statutory reorganization. 
Sec. 1205. Review and report on processes and procedures used to carry out section 362 of title 10, United States Code. 
Sec. 1206. Report on the use of security cooperation authorities. 
Sec. 1207. Participation in and support of the Inter-American Defense College. 
Sec. 1208. Naval Small Craft Instruction and Technical Training School. 
Sec. 1209. Expansion of Regional Defense Combating Terrorism Fellowship Program to include irregular warfare. 
Sec. 1210. Modification to Department of Defense State Partnership Program. 
Sec. 1211. Assessment, monitoring, and evaluation of security cooperation. 
Sec. 1212. Legal and policy review of advise, assist, and accompany missions. 
Sec. 1213. Extension and modification of authority to support border security operations of certain foreign countries. 
Sec. 1214. Framework for obtaining concurrence for participation in activities of regional centers for security studies. 
Subtitle B—Matters relating to Afghanistan and Pakistan 
Sec. 1221. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1222. Extension and modification of reporting requirements for special immigrant visas for Afghan allies program. 
Sec. 1223. Afghanistan Security Forces Fund. 
Sec. 1224. Extension and modification of Commanders’ Emergency Response Program. 
Sec. 1225. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Subtitle C—Matters relating to Syria, Iraq, and Iran 
Sec. 1231. Extension and modification of authority to provide assistance to the vetted Syrian opposition. 
Sec. 1232. Syrian war crimes accountability. 
Sec. 1233. Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1234. Limitation on assistance to the Government of Iraq. 
Sec. 1235. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1236. Modification of annual report on military power of Iran. 
Sec. 1237. Strategy to counter destabilizing activities of Iran. 
Subtitle D—Matters relating to the Russian Federation 
Sec. 1241. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. 
Sec. 1242. Limitation on availability of funds relating to implementation of the Open Skies Treaty. 
Sec. 1243. Determination required regarding material breach of INF Treaty by the Russian Federation. 
Sec. 1244. Comprehensive response to the Russian Federation’s material breach of the INF Treaty. 
Sec. 1245. Report on implementation of the New START Treaty. 
Sec. 1246. Modification and extension of Ukraine Security Assistance Initiative. 
Sec. 1247. Extension of limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1248. Sense of Congress on enhancing deterrence against Russian aggression in Europe. 
Subtitle E—Matters relating to the Indo-Pacific region 
Sec. 1251. Name of United States Indo-Pacific Command. 
Sec. 1252. Redesignation, expansion, and extension of Southeast Asia Maritime Security Initiative. 
Sec. 1253. Redesignation and modification of sense of Congress and initiative for the Indo-Asia-Pacific region. 
Sec. 1254. Assessment of and report on geopolitical conditions in the Indo-Pacific region. 
Sec. 1255. Sense of Congress on extended nuclear deterrence in the Indo-Pacific region. 
Sec. 1256. Reinstatement of reporting requirements with respect to United States-Hong Kong relations. 
Sec. 1257. Strengthening Taiwan’s force readiness. 
Sec. 1258. Sense of Congress on Taiwan. 
Sec. 1259. Prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises. 
Sec. 1260. Modification of annual report on military and security developments involving the People’s Republic of China. 
Sec. 1261. United States strategy on China. 
Sec. 1262. Report on military and coercive activities of the People’s Republic of China in South China Sea. 
Sec. 1263. Requirement for critical languages and expertise in Chinese, Korean, Russian, Farsi, and Arabic. 
Sec. 1264. Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to the Republic of Korea. 
Sec. 1265. Reports on nuclear capabilities of the Democratic People’s Republic of Korea. 
Sec. 1266. Modification of report required under enhancing defense and security cooperation with India. 
Subtitle F—Reports and other matters 
Sec. 1271. Modification of authorities relating to acquisition and cross-servicing agreements. 
Sec. 1272. United States-Israel countering unmanned aerial systems cooperation. 
Sec. 1273. Enhancement of U.S.-Israel defense cooperation. 
Sec. 1274. Review to determine whether the Armed Forces or coalition partners of the United States violated Federal law or Department of Defense policy while conducting operations in Yemen. 
Sec. 1275. Report on United States Government security cooperation and assistance programs with Mexico. 
Sec. 1276. Report on Department of Defense missions, operations, and activities in Niger. 
Sec. 1277. Report on the security relationship between the United States and the Republic of Cyprus. 
Sec. 1278. Sense of Congress on detention of United States citizens by the Government of the Republic of Turkey. 
Sec. 1279. Technical amendments related to NATO Support and Procurement Organization and related NATO agreements. 
Sec. 1280. Report on permanent stationing of United States forces in the Republic of Poland. 
Sec. 1281. Report on strengthening NATO cyber defense. 
Sec. 1282. Report on status of the United States relationship with the Republic of Turkey. 
Sec. 1283. Sense of the Congress concerning military-to-military dialogues. 
Sec. 1284. Modifications to Global Engagement Center. 
Sec. 1285. Sense of Congress on countering hybrid threats and malign influence. 
Sec. 1286. Initiative to support protection of national security academic researchers from undue influence and other security threats. 
Sec. 1287. Report on Honduras, Guatemala, and El Salvador. 
Sec. 1288. Modification of freedom of navigation reporting requirements. 
Sec. 1289. Coordination of efforts to negotiate free trade agreements with certain sub-Saharan African countries. 
Sec. 1290. Certifications regarding actions by Saudi Arabia and the United Arab Emirates in Yemen. 
Sec. 1291. Treatment of Rwandan Patriotic Front and Rwandan Patriotic Army under Immigration and Nationality Act. 
Sec. 1292. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1293. Prohibition on provision of weapons and other forms of support to certain organizations. 
Sec. 1294. Modified waiver authority for certain sanctionable transactions under section 231 of the Countering America’s Adversaries Through Sanctions Act. 
Sec. 1295. Rule of construction relating to the use of force. 
AAssistance and training 
1201.Modification of authority to build the capacity of foreign security forcesSection 333(b)(2) of title 10, United States Code, is amended by adding at the end the following new sentence: In developing and planning a program to build the capacity of the national security forces of a foreign country under subsection (a), the Secretary of Defense and Secretary of State should jointly consider political, social, economic, diplomatic, and historical factors, if any, of the foreign country that may impact the effectiveness of the program.. 1202.Clarification of authority for use of advisors and trainers for training of personnel of foreign ministries with security missions under defense institution capacity building authoritiesSection 332(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking assign civilian employees of the Department of Defense and members of the armed forces as advisors or trainers and inserting provide advisors or trainers; and (2)in paragraph (2)(B)— 
(A)by striking assigned each place it appears (other than the last place) and inserting provided; (B)by striking assigned advisor or trainer and inserting advisor or trainer so provided; and 
(C)by striking each assignment and inserting each provision of such an advisor or trainer. 1203.Increase in cost limitation and additional notification required for small scale construction related to security cooperation (a)Amendments to definition of small-Scale constructionSection 301(8) of title 10, United States Code, is amended by striking $750,000 and inserting $1,500,000. 
(b)Additional notification required for certain authorized support typesSection 331(c)(5) of such title is amended by adding at the end the following new sentence: In the case of support provided under this paragraph that results in the provision of small-scale construction above $750,000, the notification pursuant to subsection (b)(2) shall include the location, project title, and cost of each such small-scale construction project that will be carried out, a Department of Defense Form 1391 for each such project, and a masterplan of planned infrastructure investments at the location. (c)Additional notification required for certain authorized activities To build capacitySection 333 of such title is amended— 
(1)in subsection (c)(1), by inserting supporting security cooperation programs under this section after small-scale construction; and (2)in subsection (e), by adding at the end the following: 
 
(8)In the case of activities under a program that results in the provision of small-scale construction above $750,000, the location, project title, and cost of each small-scale construction project that will be carried out, a Department of Defense Form 1391 for each such project, and a masterplan of planned infrastructure investments at the location over the next 5 years.. 1204.Technical corrections relating to defense security cooperation statutory reorganization (a)Chapter referencesThe following provisions of law are amended by striking chapter 15 and inserting chapter 13: 
(1)Section 886(a)(5) of the Homeland Security Act of 2002 (6 U.S.C. 466(a)(5)). (2)Section 332(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1982(a)(1)). 
(3)Section 101(a)(13)(B) of title 10, United States Code. (4)Section 115(i)(6) of title 10, United States Code. 
(5)Section 12304(c)(1) of title 10, United States Code. (6)Section 484C(c)(3)(C)(v) of the Higher Education Act of 1965 (20 U.S.C. 1091c(c)(3)(C)(v)). 
(b)Section references 
(1)Title 10, United States Code, is amended— (A)in section 386(c)(1), by striking Sections 311, 321, 331, 332, 333, and inserting Sections 246, 251, 252, 253, 321,; and 
(B)in section 10541(b)(9) in the matter preceding subparagraph (A), by striking sections 331, 332, 333, and inserting sections 251, 252, 253,. (2)Section 484C(c)(3)(C)(i) of the Higher Education Act of 1965 (20 U.S.C. 1091c(c)(3)(C)(i)) is amended by striking section 331, 332, and inserting section 251, 252,. 
(c)Other technical corrections 
(1)Chapter 16 of title 10, United States Code, is amended— (A)in section 311(a)(3), by striking Secretary to State and inserting Secretary of State; 
(B)in section 321(e), by striking calender each place it appears and inserting calendar; (C)in the table of sections at the beginning of subchapter V of such chapter, by striking the item relating to section 342 and inserting the following: 
 
 
342. Regional Centers for Security Studies.; 
(D)in section 347— (i)in the heading of subsection (a)(7), by striking etc. and inserting etc; and 
(ii)in the heading of subsection (b)(3)(B), by striking etc. and inserting etc; and (E)in section 385(d)(1)(B), by striking include and inserting including. 
(2)Section 1204(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 362 note) is amended— (A)in paragraph (1), by striking section 2249e each place it appears and inserting section 362; and 
(B)in paragraph (3), by striking subsection (f) of section 2249e of title 10, United States Code (as so added) and inserting section 301(1) of title 10, United States Code. 1205.Review and report on processes and procedures used to carry out section 362 of title 10, United States Code (a)ReviewThe Secretary of Defense, with the concurrence of the Secretary of State, shall conduct a review of the processes and procedures used to carry out section 362 of title 10, United States Code.  
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report that contains a summary and evaluation of the review required by subsection (a).  (2)Matters to be includedThe report required by this subsection shall include the following:  
(A)A description of the procedures used to obtain and verify information regarding the vetting of partner units for gross violation of human rights required under section 362 of title 10, United States Code, and to share such information with the Department of State. (B)A description of the procedures used to conduct remediation of units determined or alleged to have committed gross violation of human rights, including a list of each unit completing such remediation since December 19, 2014. 
(C)An assessment of the procedures and associated timelines to implement the requirements of such section 362 on the Department of Defense’s ability to comply with such section 362 and achieve national security goals. (D)A description of the processes and procedures used to implement section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3538), including the process of obtaining the concurrence of the Secretary of State as required under subsection (c)(1) of such section. 
(E)Recommendations to revise authorities to improve the processes and procedures related to the vetting of foreign partner units for gross violations of human rights. (F)Any other matters the Secretary considers appropriate.  
(3)FormThe report required by this subsection shall be submitted in unclassified form but may include a classified annex. (4)DefinitionIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(c)Amendment to existing lawSubsection (b)(3) of section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2282 note) is amended by striking subsection (b) of section 2249e of title 10, United States Code (as added by section 1204(a) of this Act) and inserting section 362(b) of title 10, United States Code. 1206.Report on the use of security cooperation authorities (a)Sense of CongressIt is the sense of Congress that the Secretary of Defense should utilize appropriate security cooperation authorities to counter malign influence campaigns by strategic competitors and other state actors that are directed at allied and partner countries and that pose a significant threat to the national security of the United States. 
(b)Report on fundingThe Secretary of Defense shall include with the consolidated budget materials submitted to Congress as required by section 381 of title 10, United States Code, for fiscal years 2020 and 2021 a report on the use of security cooperation funding to counter malign influence campaigns by strategic competitors and other state actors directed at allied and partner countries and posing a significant threat to the national security of the United States. 1207.Participation in and support of the Inter-American Defense College (a)In generalSubchapter V of chapter 16 of title 10, United States Code, is amended by adding at the end the following new section: 
 
351.Inter-American Defense College 
(a)Authority To supportThe Secretary of Defense may authorize members of the armed forces and civilian personnel of the Department of Defense to participate in the operation of and the provision of support to the Inter-American Defense College and provide logistic support, supplies, and services to the Inter-American Defense College, including the use of Department of Defense facilities and equipment, as the Secretary considers necessary to— (1)assist the Inter-American Defense College in its mission to develop and offer to military officers and civilian officials from member states of the Organization of American States advanced academic courses on matters related to military and defense issues, the inter-American system, and related disciplines; and 
(2)ensure that the Inter-American Defense College provides an academic program of a level of quality, rigor, and credibility that is commensurate with the standards of Department of Defense senior service colleges and that includes the promotion of security cooperation, human rights, humanitarian assistance and disaster response, peacekeeping, and democracy in the Western Hemisphere. (b)Memorandum of understanding (1)The Secretary of Defense, with the concurrence of the Secretary of State, shall enter into a memorandum of understanding with the Inter-American Defense Board for the participation of members of the armed forces and civilian personnel of the Department of Defense in the operation of and provision of host nation support to the Inter-American Defense College under subsection (a). 
(2)If Department of Defense facilities, equipment, or funds will be used to support the Inter-American Defense College under subsection (a), a memorandum of understanding entered into under paragraph (1) shall include a description of any cost-sharing arrangement or other funding arrangement relating to the use of such facilities, equipment, or funds. (3)A memorandum of understanding entered into under paragraph (1) shall also include a curriculum and a plan for academic program development. 
(c)Use of funds 
(1)Funds appropriated to the Department of Defense for operation and maintenance may be used to pay costs that the Secretary determines are necessary for the participation of members of the armed forces and civilian personnel of the Department of Defense in the operation of and provision of host nation support to the Inter-American Defense College, including— (A)the costs of expenses of such participants; 
(B)the cost of hiring and retaining qualified professors, instructors, and lecturers; (C)curriculum support costs, including administrative costs, academic outreach, and curriculum support personnel; 
(D)the cost of translation and interpretation services; (E)the cost of information and educational technology; 
(F)the cost of utilities; and (G)the cost of maintenance and repair of facilities. 
(2)No funds may be used under this section to provide for the pay of members of the armed forces or civilian personnel of the Department of Defense who participate in the operation of and the provision of host nation support to the Inter-American Defense College under this section. (3)Funds available to carry out this section for a fiscal year may be used for activities that begin in such fiscal year and end in the next fiscal year. 
(d)Waiver of reimbursementThe Secretary of Defense may waive reimbursement for developing countries (as such term is defined in section 301 of this title) of the costs of funding and other host nation support provided to the Inter-American Defense College under this section if the Secretary determines that the provision of such funding or support without reimbursement is in the national security interest of the United States. (e)Logistic support, supplies, and services definedIn this section, the term logistic support, supplies, and services has the meaning given that term in section 2350 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 16 of such title is amended by adding at the end the following new item:   Sec. 351. Inter-American Defense College.. 1208.Naval Small Craft Instruction and Technical Training School (a)School authorized (1)In generalSubchapter V of chapter 16 of title 10, United States Code, as amended by section 1207, is further amended by adding at the end the following new section: 
 
352.Naval Small Craft Instruction and Technical Training School 
(a)In generalThe Secretary of Defense may operate an education and training facility known as the Naval Small Craft Instruction and Technical Training School (in this section referred to as the School). (b)Designation of executive agentThe Secretary of Defense shall designate the Secretary of a military department as the Department of Defense executive agent for carrying out the responsibilities of the Secretary of Defense under this section. 
(c)PurposeThe purpose of the School shall be to provide to the military and other security forces of one or more friendly foreign countries education and training under any other provision of law related to naval small craft instruction and training and to increase professionalism, readiness, and respect for human rights through formal courses of instruction or mobile training teams for— (1)the operation, employment, maintenance, and logistics of specialized equipment; 
(2)participation in— (A)joint exercises; or 
(B)coalition or international military operations; and (3)improved interoperability between— 
(A)the armed forces; and (B)the military and other security forces of the one or more friendly foreign countries. 
(d)Limitation on personnel eligible To receive education and trainingThe Secretary of Defense may not provide education or training at the School to any personnel of a country that is prohibited from receiving such education or training under any other provision of law. (e)Fixed costsThe fixed costs of operation and maintenance of the School in a fiscal year may be paid from amounts made available for such fiscal year for operation and maintenance of the Department of Defense. 
(f)Annual reportNot later than March 15 each year, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a detailed report on the activities and operating costs of the School during the preceding fiscal year.. (2)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 16 of such title is amended by adding at the end the following new item: 
 
 
352. Naval Small Craft Instruction and Technical Training School.. 
(b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth the following: (1)The budget requirements for the operation and sustainment of the Naval Small Craft Instruction and Technical Training School authorized by section 352 of title 10, United States Code (as added by subsection (a)), during the period of the future-years defense program submitted to Congress in fiscal year 2019, including— 
(A)a description of the budget requirements relating to the School for— (i)Major Force Program–2; and 
(ii)Major Force Program–11; and (B)an identification of any other source of funding for the School. 
(2)The anticipated requirements for facilities for the School. (3)An identification of the Secretary of a military department designated by the Secretary of Defense as executive agent for the School under subsection (b) of such section. 
(4)The anticipated military construction and facilities renovation requirements for the School during such period. (5)Any other matter relating to the School that the Secretary of Defense considers appropriate. 
(c)Limitation on use of funds 
(1)In generalNothing in section 352 of title 10, United States Code (as so added), may be construed as authorizing the use of funds appropriated for the Department of Defense for any purpose described in paragraph (2) unless specifically authorized by an Act of Congress other than that section or this Act. (2)PurposesThe purposes described in this paragraph are the following: 
(A)The operation of a facility other than the Naval Small Craft Instruction and Technical Training School that is in operation as of the date of the enactment of this Act for the provision of education and training authorized to be provided by the School. (B)The construction or expansion of any facility of the School. 
1209.Expansion of Regional Defense Combating Terrorism Fellowship Program to include irregular warfare 
(a)In generalSection 345 of title 10, United States Code, is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(2)by striking subsection (a) and inserting the following new subsections (a) and (b):  (a)Program authorized (1)In generalThe Secretary of Defense may carry out a program under which the Secretary may pay any costs associated with the education and training of foreign military officers, ministry of defense officials, or security officials at military or civilian educational institutions, regional centers, conferences, seminars, or other training programs conducted for purposes of regional defense in connection with either of the following: 
(A)Combating terrorism. (B)Irregular warfare. 
(2)Covered costsCosts for which payment may be made under this section include the costs of transportation and travel and subsistence costs. (3)DesignationThe program authorized by this section shall be known as the Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program. 
(b)Regulations 
(1)In generalThe program authorized by subsection (a) shall be carried out under regulations prescribed by the Secretary of Defense and the Secretary of State. (2)ElementsThe regulations shall ensure that— 
(A)the Secretary of Defense and the Secretary of State— (i)jointly develop and plan activities under the program that— 
(I)advance United States security cooperation objectives; and (II)support theater security cooperation planning of the combatant commands; and 
(ii)coordinate on the implementation of activities under the program; (B)each of the Secretary of Defense and the Secretary of State designates an individual at the lowest appropriate level of the Department of Defense or the Department of State, as applicable, who shall be responsible for program coordination; and 
(C)to the extent practicable, activities under the program are appropriately coordinated with, and do not duplicate or conflict with, activities under International Military Education and Training (IMET) authorities. (3)Submittal to CongressUpon any update of the regulations, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a copy of the regulations as so updated, together with a description of the update.; and 
(3)in paragraph (3) of subsection (d), as redesignated by paragraph (1) of this subsection, by striking in the global war on terrorism. (b)Conforming amendments (1)Heading amendmentThe heading of such section is amended to read as follows: 
 
345.Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program. 
(2)Table of sections amendmentThe table of sections at the beginning of subchapter V of chapter 16 of such title is amended by striking the item relating to section 345 and inserting the following new item:   345. Regional Defense Combating Terrorism and Irregular Warfare Fellowship Program.. 1210.Modification to Department of Defense State Partnership ProgramSection 341(b)(2) of title 10, United States Code, is amended by inserting assistance after any. 
1211.Assessment, monitoring, and evaluation of security cooperation 
(a)Assessment, monitoring, and evaluation of security cooperation activitiesOf the amount for Operations and Maintenance, Defense-wide made available to the Defense Security Cooperation Agency for fiscal year 2019, it is the goal that $12,000,000, but in no event less than $6,000,000, shall be allocated for the assessment, monitoring, and evaluation of security cooperation activities in accordance with section 383 of title 10, United States Code. (b)Limitation on use of fundsOf the amount for Operation and Maintenance, Defense-wide made available to the Department of Defense for fiscal year 2019 for activities under section 333 of title 10, United States Code, not more than 50 percent may be expended until the Secretary submits to the appropriate congressional committees (as such term is defined in section 301(1) of title 10, United States Code) a written plan for the expenditure of the amount allocated under subsection (a), including— 
(1)a description of the activities planned for fiscal year 2019 for the evaluation of security cooperation programs across the security cooperation enterprise, including through chapter 16 of title 10, United States Code, the Afghanistan Security Forces Fund, the Counter-ISIL Fund, the cooperative threat reduction program, and other security cooperation authorities as appropriate; and (2)a description of the activities planned for fiscal year 2019 for the training, support, and organization of the Department to effectively carry out responsibilities under section 383 of title 10, United States Code. 
(c)Modification of assessment, monitoring, and evaluation of programs and activitiesSection 383(b)(1) of title 10, United States Code, is amended by adding at the end the following:  (E)Incorporation of lessons learned from prior security cooperation programs and activities of the Department of Defense that were carried out any time on or after September 11, 2001.. 
1212.Legal and policy review of advise, assist, and accompany missions 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy, in coordination with the General Counsel of the Department of Defense and the commanders of appropriate combatant commands, shall— (1)conduct a review of the legal and policy frameworks associated with advise, assist, and accompany missions by United States military personnel; and 
(2)submit to the Secretary of Defense a report on the results of such review. (b)Submittal to CongressNot later than 30 days after the date on which the Secretary receives the report required by subsection (a)(2), the Secretary shall submit to the congressional defense committees the report together with any comments by the Secretary that amplify or clarify the report. 
(c)ElementsThe report and review required by subsection (a) shall include the following: (1)An analysis of the risks and benefits of United States military personnel conducting advise, assist, and accompany missions with foreign partner forces, and an assessment of the relation of such risks and benefits to United States security objectives. 
(2)A review of applicable execute orders and theater and functional campaign plans in order to ensure that such orders and plans comply with United States law for the employment of United States military personnel and capabilities to advise, assist, and accompany foreign partner forces. (3)An explanation of the fiscal and operational authorities applicable to advise, assist, and accompany missions, including a differentiation between— 
(A)advise, assist, and accompany missions conducted by United States military personnel under an execute order with partner forces; and (B)accompany missions conducted by United States military personnel with foreign partner forces also affiliated with a program authorized by section 127e or 333 of title 10, United States Code. 
(4)An explanation of the domestic and international legal bases for the use of United States military personnel to provide collective self-defense in support of designated foreign partner forces inside and outside areas of active hostilities, and a description of any legal or policy limitation on the provision of collective self-defense in support of such designated foreign partner forces. (5)An assessment whether the legal and policy frameworks applicable to advise, assist, and accompany missions by United States military personnel are adequately communicated to and understood at all levels of operational command. 
(6)An assessment whether approvals and permissions related to advise, assist, and accompany missions are made at the appropriate level of command. (7)A definition, and policy guidance, for the appropriate use in execute orders and military doctrine of each of the following: 
(A)Advise. (B)Assist. 
(C)Accompany. (D)Self-defense. 
(E)Collective self-defense. (F)Combined operations. 
(G)Partnered operations. (H)Last point of cover and conceal. 
(8)Any other matters the Under Secretary or the Secretary considers appropriate. (d)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
1213.Extension and modification of authority to support border security operations of certain foreign countries 
(a)Expansion of authorityParagraph (1) of subsection (a) of section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note) is amended to read as follows:  (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to provide support on a reimbursement basis as follows: 
(A)To the Government of Jordan for purposes of supporting and enhancing efforts of the armed forces of Jordan to increase security and sustain increased security along the border of Jordan with Syria and Iraq. (B)To the Government of Lebanon for purposes of supporting and enhancing efforts of the armed forces of Lebanon to increase security and sustain increased security along the border of Lebanon with Syria. 
(C)To the Government of Egypt for purposes of supporting and enhancing efforts of the armed forces of Egypt to increase security and sustain increased security along the border of Egypt with Libya. (D)To the Government of Tunisia for purposes of supporting and enhancing efforts of the armed forces of Tunisia to increase security and sustain increased security along the border of Tunisia with Libya. 
(E)To the Government of Oman for purposes of supporting and enhancing efforts of the armed forces of Oman to increase security and sustain increased security along the border of Oman with Yemen. (F)To the Government of Pakistan for purposes of supporting and enhancing efforts of the armed forces of Pakistan to increase security and sustain increased security along the border of Pakistan with Afghanistan.. 
(b)CertificationSubsection (d) of such section is amended to read as follows:  (d)Notice and certification before exerciseNot later than 15 days before providing support under the authority of subsection (a) to a country that has not previously received such support, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the specified congressional committees a report that— 
(1)sets forth a full description of the support to be provided, including— (A)the purpose of such support; 
(B)the amount of support to be provided; and (C)the anticipated duration of the provision of such support; and 
(2)includes a certification that— (A)the recipient country has taken demonstrable steps to increase security along the border specified for such country in subsection (a); and 
(B)the provision of such support is in the interest of United States national security.. (c)Limitation on reimbursement of PakistanSuch section is further amended— 
(1)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively; and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Limitation on reimbursement of Pakistan pending certificationNo amount of reimbursement support under subsection (a)(1)(F) is authorized to be disbursed to the Government of Pakistan unless the Secretary of Defense certifies to the congressional defense committees that the following conditions are met: (1)The military and security operations of Pakistan pertaining to border security and ancillary activities for which reimbursement is sought have been coordinated with United States military representatives in advance of the execution of such operations and activities. 
(2)The goals and desired outcomes of each such operation or activity have been established and agreed upon in advance by the United States and Pakistan. (3)A process exists to verify the achievement of the goals and desired outcomes established in accordance with paragraph (2). 
(4)The Government of Pakistan is making an effort to actively coordinate with the Government of Afghanistan on issues relating to border security on the Afghanistan-Pakistan border.. (d)Quarterly reportsSuch section is further amended by inserting after subsection (e), as so designated by subsection (c) of this section, the following new subsection (f): 
 
(f)Quarterly reportsNot later than 30 days after the end of each fiscal quarter, the Secretary of Defense shall submit to the specified congressional committees a report on reimbursements pursuant to subsection (a) during the preceding fiscal quarter that includes— (1)an identification of each country reimbursed; 
(2)the date of each reimbursement; (3)a description of any partner nation border security efforts for which reimbursement was provided; 
(4)an assessment of the value of partner nation border security efforts for which reimbursement was provided; (5)the total amounts of reimbursement provided to each partner nation in the preceding four fiscal quarters; and 
(6)such other matters as the Secretary considers appropriate.. (e)ExtensionSubsection (h) of such section, as so redesignated, is amended by striking December 31, 2019 and inserting December 31, 2021. 
1214.Framework for obtaining concurrence for participation in activities of regional centers for security studiesNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall establish and submit to the appropriate congressional committees, as such term is defined in section 301(1) of title 10, United States Code, a Memorandum of Agreement or other arrangement setting forth a framework for the procedures required between the Department of Defense and the Department of State to obtain the concurrence of the Secretary of State, as required by law or policy, to allow non-defense and non-governmental personnel of friendly foreign countries to participate in activities of the Department of Defense Regional Centers for Security Studies. BMatters relating to Afghanistan and Pakistan 1221.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan (a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1648), is further amended by striking December 31, 2018 and inserting December 31, 2020. 
(b)Excess defense articlesSubsection (i)(2) of such section 1222, as so amended, is further amended by striking December 31, 2018, each place it appears and inserting December 31, 2020. 1222.Extension and modification of reporting requirements for special immigrant visas for Afghan allies programSection 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in subsection (b)— (A)by striking paragraph (10); 
(B)by redesignating paragraphs (11) through (16) as paragraphs (10) through (15), respectively; (C)in paragraph (11)(A), as so redesignated, by striking the National Defense Authorization Act for Fiscal Year 2014 and inserting the John S. McCain National Defense Authorization Act for Fiscal Year 2019; 
(D)in paragraph (12), as so redesignated, by striking paragraph (12)(B) and inserting paragraph (11)(B); and (E)in paragraph (13), as so redesignated, in the matter preceding subparagraph (A), by striking a report to the and all that follows through House of Representatives and inserting a report to the appropriate committees of Congress; 
(2)by striking subsection (c); and (3)by redesignating subsection (d) as subsection (c). 
1223.Afghanistan Security Forces Fund 
(a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2019 shall be subject to the conditions contained in— (1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as most recently amended by section 1521(d)(2)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577); and 
(2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017. (b)Use of fundsSection 1513(b)(1) of the National Defense Authorization Act for Fiscal Year 2008 is amended by striking security forces of Afghanistan and inserting security forces of the Ministry of Defense and the Ministry of the Interior of the Government of the Islamic Republic of Afghanistan. 
(c)Equipment disposition 
(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces. (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that such equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the Government of the United States, but is no longer required by such security forces or was damaged before transfer to such security forces. 
(3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). (4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. 
(5)Quarterly reports on equipment disposition 
(A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following: (i)This subsection. 
(ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575). (iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088). 
(iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613). (v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note). 
(B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by such report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3). (d)Security of Afghan women (1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2019, it is the goal that $25,000,000, but in no event less than $10,000,000, shall be used for— 
(A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and (B)the recruitment, training, and contracting of female security personnel for future elections. 
(2)Types of programs and activitiesSuch programs and activities may include— (A)efforts to recruit women into the Afghan National Defense and Security Forces, including the special operations forces; 
(B)programs and activities of the Directorate of Human Rights and Gender Integration of the Ministry of Defense of Afghanistan and the Office of Human Rights, Gender and Child Rights of the Ministry of Interior of Afghanistan; (C)development and dissemination of gender and human rights educational and training materials and programs within the Ministry of Defense and the Ministry of Interior of Afghanistan; 
(D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces; (E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station; 
(F)support for Afghanistan National Police Family Response Units; and (G)security provisions for high-profile female police and military officers. 
(e)Assessment of Afghanistan progress on objectives 
(1)Assessment requiredNot later than May 1, 2019, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing— (A)the progress of the Government of the Islamic Republic of Afghanistan toward meeting shared security objectives; and 
(B)the efforts of the Government of the Islamic Republic of Afghanistan to manage, employ, and sustain the equipment and inventory provided under subsection (a). (2)Matters to be includedIn conducting the assessment required by paragraph (1), the Secretary of Defense shall include each of the following: 
(A)A consideration of the extent to which the Government of Afghanistan has a strategy for, and has taken steps toward, increased accountability and the reduction of corruption within the Ministry of Defense and the Ministry of Interior of Afghanistan. (B)A consideration of the extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training, and an articulation of the metrics used to assess such improvements. 
(C)A consideration of the extent to which the Afghan National Defense and Security Forces have been able to increase pressure on the Taliban, al-Qaeda, the Haqqani network, and other terrorist organizations, including by re-taking territory, defending territory, and disrupting attacks. (D)A consideration of the distribution practices of the Afghan National Defense and Security Forces and whether the Government of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to, and employed by, security forces charged with fighting the Taliban and other terrorist organizations. 
(E)A consideration of the extent to which the Government of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan. (F)A description of the ability of the Ministry of Defense and the Ministry of Interior of Afghanistan to manage and account for previously divested equipment, including a description of any vulnerabilities or weaknesses of the internal controls of such Ministry of Defense and Ministry of Interior and any plan in place to address shortfalls. 
(G)A description of the monitoring and evaluation systems in place to ensure assistance provided under subsection (a) is used only for the intended purposes. (H)A description of any significant irregularities in the divestment of equipment to the Afghan National Defense and Security Forces during the 5-year period beginning on the date of the enactment of this Act, including any major losses of such equipment or any inability on the part of the Afghan National Defense and Security Forces to account for equipment so procured. 
(I)A description of the sustainment and maintenance costs required during the 5-year period beginning on the date of the enactment of this Act for major weapons platforms previously divested, and a plan for how the Afghan National Defense and Security Forces intends to maintain such platforms in the future. (J)A consideration of the extent to which the Government of Afghanistan is adhering to conditions for receiving assistance established in annual financial commitment letters or any other bilateral agreements with the United States. 
(K)A consideration of the extent to which the Government of Afghanistan has made progress in achieving security sector benchmarks as outlined by the United States-Afghan Compact (commonly known as the Kabul Compact). (L)Such other factors as the Secretaries consider appropriate. 
(3)FormThe assessment required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (4)Withholding of assistance for insufficient progress (A)In generalIf the Secretary of Defense determines, in coordination with the Secretary of State, pursuant to the assessment under paragraph (1) that the Government of Afghanistan has made insufficient progress in the areas described in paragraph (2), the Secretary of Defense may withhold assistance for the Afghan National Defense and Security Forces until such time as the Secretary determines sufficient progress has been made. 
(B)Notice to CongressIf the Secretary of Defense withholds assistance under subparagraph (A), the Secretary shall, in coordination with the Secretary of State, provide notice to Congress not later than 30 days after making the decision to withhold such assistance. 1224.Extension and modification of Commanders’ Emergency Response Program (a)ExtensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2477), is further amended— 
(1)in subsection (a), by striking December 31, 2018 and inserting December 31, 2019; (2)in subsection (b), by striking fiscal year 2017 and fiscal year 2018 and inserting fiscal years 2017 through 2019; and 
(3)in subsection (f), by striking December 31, 2018 and inserting December 31, 2019. (b)ModificationSubsection (b) of section 1211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2477) is amended— 
(1)in the heading, by striking and Syria and inserting Syria, Somalia, Libya, and Yemen; and (2)in paragraph (1), by striking or Syria and inserting Syria, Somalia, Libya, or Yemen. 
1225.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended— (1)in the matter preceding paragraph (1), by striking October 1, 2017, and ending on December 31, 2018 and inserting October 1, 2018, and ending on December 31, 2019; and 
(2)by amending paragraph (2) to read as follows:  (2)Pakistan for certain activities meant to enhance the security situation in the Afghanistan-Pakistan border region pursuant to section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note), as amended by the John S. McCain National Defense Authorization Act for Fiscal Year 2019.. 
(b)Modification to limitationsSubsection (d) of such section is amended— (1)in paragraph (1)— 
(A)in the first sentence— (i)by striking October 1, 2017, and ending on December 31, 2018 and inserting October 1, 2018, and ending on December 31, 2019; and 
(ii)by striking $900,000,000 and inserting $350,000,000; and (B)by striking the second sentence; and 
(2)by striking paragraph (3). (c)Repeal of provision relating to reimbursement to Pakistan for security enhancement activitiesSuch section is further amended— 
(1)by striking subsection (e); and (2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively. 
(d)Notice to CongressParagraph (1) of subsection (e) of such section, as redesignated by subsection (c) of this section, is amended by striking the second sentence. CMatters relating to Syria, Iraq, and Iran 1231.Extension and modification of authority to provide assistance to the vetted Syrian opposition (a)ExtensionSection 1209(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as most recently amended by section 1221(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended by striking December 31, 2018 and inserting December 31, 2019. 
(b)Limitation on use of funds in general 
(1)LimitationNone of the funds authorized to be appropriated for fiscal year 2019 for the Department of Defense may be obligated or expended for activities under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a), until the later of the following: (A)The date on which the President submits the report on United States strategy in Syria required by section 1221 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1650). 
(B)The date that is 30 days after the date on which the Secretary of Defense submits the report described in paragraph (2). (2)Report (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the following: 
(i)A description of the efforts the United States will undertake to train and equip appropriately vetted Syrian opposition forces, and a description of any roles or contributions of partner countries with respect to such efforts. (ii)A detailed description of the internal security forces of the vetted Syrian opposition to be trained and equipped under such authority, including a description of their geographic locations, demographic profiles, political affiliations, current capabilities, and relation to the objectives under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a). 
(iii)An assessment of the current operational effectiveness of such forces and their command and control structures. (iv)A detailed description of planned capabilities, including categories of training, equipment, financial support, sustainment, and supplies intended to be provided to the elements of the vetted Syrian opposition under such authority, and timelines for delivery. 
(v)A description of the planned posture of United States forces and the planned level of engagement by such forces with the elements of the vetted Syrian opposition, including the oversight of equipment provided under such authority and the activities conducted by such vetted Syrian opposition forces. (vi)An explanation of the processes and mechanisms for local commanders of the vetted Syrian opposition to exercise command and control of the elements of the vetted Syrian opposition after such elements of the vetted Syrian opposition have been trained and equipped under such authority. 
(vii)An explanation of complementary local governance and other stabilization activities in areas in which elements of the local internal security forces trained and equipped under such authority will be operating and the relation of such local governance and other stabilization activities to the oversight of such security forces. (B)FormThe report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(c)Reprogramming requirementSubsection (f) of such section 1209, as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended by striking December 31, 2018 and inserting December 31, 2019. (d)Quarterly progress report (1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and the Senate a progress report under section 1209 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015. Such progress report shall, based on the most recent quarterly information, include an assessment of the following: 
(A)Whether, during the 90-day period, demonstrable progress was made— (i)to retake control of territory in Syria from the Islamic State of Iraq and Syria (ISIS); or 
(ii)to stabilize areas in Syria formerly held by the Islamic State of Iraq and Syria. (B)Whether, during such period, the vetted Syrian opposition tasked with conducting local security operations that United States forces are training and equipping under the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by subsection (a), were demographically representative of the local communities and serve local governance bodies that are similarly representative of the local communities. 
(C)Whether, during such period, the Department of Defense took actions to mitigate any pause in offensive operations against the Islamic State of Iraq and Syria through alternative approaches to the training, equipping, and assistance of the vetted Syrian opposition. (D)Whether, during such period, support provided under the authority referred to in subparagraph (B) was consistent with United States standards regarding respect for human rights, rule of law, and support for stable and equitable governance. 
(E)Whether, during such period, members of the vetted Syrian opposition receiving support under the authority referred to in subparagraph (B) demonstrated respect for human rights and rule of law, violations of human rights and rule of law by such members were appropriately investigated, and the individuals responsible for such violations were appropriately held accountable. (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1232.Syrian war crimes accountability (a)Report on accountability for war crimes, crimes against humanity, and genocide in Syria (1)In generalThe Secretary of State shall submit a report on war crimes, crimes against humanity, and genocide in Syria to the appropriate congressional committees not later than 90 days after the date of the enactment of this Act and another such report not later than 180 days after the Secretary of State determines that the violence in Syria has ceased. 
(2)ElementsThe reports required under paragraph (1) shall include— (A)a description of alleged war crimes, crimes against humanity, and genocide perpetrated during the civil war in Syria, including— 
(i)incidents that may constitute war crimes, crimes against humanity, or genocide committed by the regime of President Bashar al-Assad and all forces fighting on its behalf; (ii)incidents that may constitute war crimes, crimes against humanity, or genocide committed by violent extremist groups, anti-government forces, and any other combatants in the conflict; 
(iii)any incidents that may violate the principle of medical neutrality and, if possible, the identification of the individual or individuals who engaged in or organized such incidents; and (iv)if possible, a description of the conventional and unconventional weapons used for such crimes and the origins of such weapons; and 
(B)a description and assessment by the Department of State Office of Global Criminal Justice, the United States Agency for International Development, the Department of Justice, and other appropriate agencies of programs that the United States Government has undertaken to ensure accountability for war crimes, crimes against humanity, and genocide perpetrated against the people of Syria by the regime of President Bashar al-Assad, violent extremist groups, and other combatants involved in the conflict, including programs— (i)to train investigators within and outside of Syria on how to document, investigate, develop findings of, and identify and locate alleged perpetrators of war crimes, crimes against humanity, or genocide, including— 
(I)the number of United States Government or contract personnel currently designated to work full-time on these issues; and (II)the identification of the authorities and appropriations being used to support such training efforts; 
(ii)to promote and prepare for a transitional justice process or processes for the perpetrators of war crimes, crimes against humanity, and genocide in Syria beginning in March 2011; (iii)to document, collect, preserve, and protect evidence of war crimes, crimes against humanity, and genocide in Syria, including support for Syrian, foreign, and international nongovernmental organizations, and other entities, including the International, Impartial and Independent Mechanism to Assist in the Investigation and Prosecution of Persons Responsible for the Most Serious Crimes under International Law Committed in the Syrian Arab Republic since March 2011 and the Independent International Commission of Inquiry on the Syrian Arab Republic; and 
(iv)to assess the influence of accountability measures on efforts to reach a negotiated settlement to the Syrian conflict during the reporting period. (3)FormThe reports required under paragraph (1) may be submitted in unclassified or classified form, but shall include a publicly available annex. 
(4)Protection of witnesses and evidenceThe Secretary shall take due care to ensure that the identification of witnesses and physical evidence are not publicly disclosed in a manner that might place such persons at risk of harm or encourage the destruction of evidence by the Government of Syria, violent extremist groups, anti-government forces, or any other combatants or participants in the conflict. (b)Transitional justice studyNot later than 180 days after the date of the enactment of this Act, the Secretary of State (acting through appropriate officials and offices, which may include the Office of Global Criminal Justice), after consultation with the Department of Justice, the United States Agency for International Development, and other appropriate Federal agencies, shall— 
(1)complete a study of the feasibility and desirability of potential transitional justice mechanisms for Syria, including a hybrid tribunal, to address war crimes, crimes against humanity, and genocide perpetrated in Syria beginning in March 2011; and (2)submit a detailed report of the results of the study conducted under paragraph (1), including recommendations on which transitional justice mechanisms the United States Government should support, why such mechanisms should be supported, and what type of support should be offered, to— 
(A)the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives. 
(c)Technical assistance authorized 
(1)In generalThe Secretary of State (acting through appropriate officials and offices, which may include the Office of Global Criminal Justice), after consultation with the Department of Justice and other appropriate Federal agencies, is authorized to provide appropriate assistance to support entities that, with respect to war crimes, crimes against humanity, and genocide perpetrated by the regime of President Bashar al-Assad, all forces fighting on its behalf, and all non-state armed groups fighting in the country, including violent extremist groups in Syria beginning in March 2011— (A)identify suspected perpetrators of war crimes, crimes against humanity, and genocide; 
(B)collect, document, and protect evidence of crimes and preserve the chain of custody for such evidence; (C)conduct criminal investigations; 
(D)build Syria’s investigative and judicial capacities and support prosecutions in the domestic courts of Syria, provided that President Bashar al-Assad is no longer in power; (E)support investigations by third-party states, as appropriate; or 
(F)protect witnesses that may be helpful to prosecutions or other transitional justice mechanisms. (2)Additional assistanceThe Secretary of State, after consultation with appropriate Federal agencies and the appropriate congressional committees, and taking into account the findings of the transitional justice study required under subsection (b), is authorized to provide assistance to support the creation and operation of transitional justice mechanisms, including a potential hybrid tribunal, to prosecute individuals suspected of committing war crimes, crimes against humanity, or genocide in Syria beginning in March 2011. 
(3)BriefingThe Secretary of State shall provide detailed, biannual briefings to the appropriate congressional committees describing the assistance provided to entities described in paragraph (1). (d)State Department Rewards for Justice ProgramSection 36(b)(10) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)(10)) is amended by inserting (including war crimes, crimes against humanity, or genocide committed in Syria beginning in March 2011) after genocide. 
(e)Independent International Commission of Inquiry on the Syrian Arab RepublicThe Secretary of State, acting through the United States Permanent Representative to the United Nations, should use the voice, vote, and influence of the United States at the United Nations to advocate that the United Nations Human Rights Council, while the United States remains a member, annually extend the mandate of the Independent International Commission of Inquiry on the Syrian Arab Republic until the Commission has completed its investigation of all alleged violations of international human rights laws beginning in March 2011 in the Syrian Arab Republic. (f)Effect of sectionNothing in this section shall be construed to violate the American Servicemembers' Protection Act of 2002 (22 U.S.C. 7421 et seq.). 
(g)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations; the Committee on Armed Services, and the Committee on the Judiciary of the Senate; and (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on the Judiciary of the House of Representatives. 
(2)GenocideThe term genocide means any offense described in section 1091(a) of title 18, United States Code. (3)Hybrid tribunalThe term hybrid tribunal means a temporary criminal tribunal that involves a combination of domestic and international lawyers, judges, and other professionals to prosecute individuals suspected of committing war crimes, crimes against humanity, or genocide. 
(4)Transitional justiceThe term transitional justice means the range of judicial, nonjudicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict or repressive regimes— (A)to redress legacies of atrocities; and 
(B)to promote long-term, sustainable peace. (5)War crimeThe term war crime has the meaning given the term in section 2441(c) of title 18, United States Code. 
1233.Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria 
(a)ExtensionSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1651), is further amended by striking December 31, 2019 and inserting December 31, 2020. (b)FundingSubsection (g) of such section 1236, as most recently so amended, is further amended— 
(1)by striking for the Department of Defense for Overseas Contingency Operations for fiscal year 2018 and inserting for the Department of Defense for Overseas Contingency Operations for fiscal year 2019; and (2)by striking $1,269,000,000 and inserting $850,000,000. 
(c)Limitation of use of fiscal year 2019 fundsOf the amounts authorized to be appropriated for fiscal year 2019 by this Act for activities under the authority in section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, as amended by this section, not more than $450,000,000 may be obligated or expended for such activities until the date on which the Secretary of Defense has submitted to the congressional defense committees each of the following: (1)The report on the United States strategy in Iraq required by the joint explanatory statement of the committee of the conference accompanying Conference Report 115–404. 
(2)A report setting forth the following: (A)An explanation of the purpose of a continuing United States military presence in Iraq, including— 
(i)an explanation of the national security objectives of the United States with respect to Iraq; (ii)a detailed description of— 
(I)the size of a continuing United States military presence in Iraq; and (II)the roles and missions associated with a continuing United States military presence in Iraq; and 
(iii)a delineation of the responsibilities in connection with a continuing United States military presence in Iraq of— (I)the Combined Joint Task Force Operation Inherent Resolve (or a successor task force); 
(II)the Office of Security Cooperation in Iraq; and (III)other United States embassy-based military personnel. 
(B)An identification of the specific units of the Iraqi Security Forces to receive training and equipment or other support in fiscal year 2019. (C)A plan for ensuring that any vehicles and equipment provided to the Iraqi Security Forces pursuant to that authority are maintained in subsequent fiscal years using funds of Iraq. 
(D)An estimate, by fiscal year, of the funding anticipated to be required for support of the Iraqi Security Forces pursuant to that authority during the five fiscal years beginning with fiscal year 2020. (E)A detailed plan for the obligation and expenditure of the funds requested for fiscal year 2019 for the Department of Defense for Operational Sustainment of the Iraqi Security Forces. 
(F)A plan for the transition to the Government of Iraq of responsibility for funding for Operational Sustainment of the Iraqi Security Forces for fiscal years after fiscal year 2019. (G)A description of any actions carried out under this paragraph. 
(d)Sense of CongressIt is the sense of the Congress that— (1)the Peshmerga forces of the Kurdistan Region of Iraq have made, and continue to make, significant contributions to the United States-led campaign to degrade, dismantle, and ultimately defeat the Islamic State of Iraq and Syria (ISIS) in Iraq; 
(2)a lasting defeat of ISIS is critical to maintaining a stable and tolerant Iraq in which all faiths, sects, and ethnicities are afforded equal protection and full integration into the Government and society of Iraq; and (3)in support of counter-ISIS operations and in conjunction with the Central Government of Iraq, the United States should continue to provide operational sustainment, as appropriate, to the Ministry of Peshmerga forces of the Kurdistan Region of Iraq so that the Peshmerga forces can more effectively partner with the Iraqi Security Forces, the United States, and other international Coalition members to consolidate gains, hold territory, and protect infrastructure from ISIS and its affiliates in an effort to deal a lasting defeat to ISIS and prevent its reemergence in Iraq. 
(e)Quarterly progress report 
(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and the Senate a progress report under section 1236 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015, which shall be provided in unclassified form with a classified annex if necessary. Such progress report shall, based on the most recent quarterly information, include an assessment of the following: (A)The extent to which any forces associated with Iran's Revolutionary Guard Corps (IRGC) have been incorporated into the Iraqi Security Forces. 
(B)Any instances in which forces associated with Iran's Revolutionary Guard Corps have acquired United States-provided equipment and training. (C)The extent to which United States-provided equipment is controlled by unauthorized units, determined by vetting required in subsection (e) of section 1236 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015, or is not accounted for by the Government of Iraq, including a list of major end items provided to the Government of Iraq that are controlled by unauthorized forces or unaccounted for. 
(D)Actions taken by the Government of Iraq to repossess United States-provided equipment from unauthorized forces. (E)The means by which the United States Armed Forces shares operational information with the Iraqi Security Forces and a description of any known instances in which any forces associated with Iran's Revolutionary Guard Corps have gained unauthorized access to such operational information. 
(2)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1234.Limitation on assistance to the Government of IraqNone of the funds authorized to be appropriated or otherwise made available by this Act for assistance to the Government of Iraq may be obligated or expended by the United States to provide assistance to any group that is, or that is known to be affiliated with, the Iranian Revolutionary Guard Corps–Quds Force or a state sponsor of terrorism. 
1235.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2018 and inserting fiscal year 2019. (b)Amount available (1)In generalSuch section is further amended— 
(A)in subsection (c), by striking fiscal year 2018 may not exceed $42,000,000 and inserting fiscal year 2019 may not exceed $45,300,000; and (B)in subsection (d), by striking fiscal year 2018 and inserting fiscal year 2019. 
(2)Limitation of use of fiscal year 2019 funds pending reportsOf the amount available for fiscal year 2019 for section 1215 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, not more than an amount equal to 25 percent of such amount may be obligated or expended for the Office of Security Cooperation in Iraq until 30 days after the later of— (A)the date on which the report on the United States strategy on Iraq required by the joint explanatory statement of the committee of the conference accompanying Conference Report 115–404 is submitted to the congressional defense committees; and 
(B)the date on which the report required by subsection (d)(1) is submitted to the appropriate committees of Congress. (c)Source of fundsSubsection (d) of such section is amended by striking fiscal year 2018 and inserting fiscal year 2019. 
(d)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in cooperation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the Office of Security Cooperation in Iraq. (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the enduring planned size and missions of the Office of Security Cooperation in Iraq after the cessation of major combat operations against the Islamic State of Iraq and Syria. (B)A description of the relationship between the Office of Security Cooperation in Iraq and any planned enduring presence of other United States forces in Iraq. 
(C)A detailed description of any activity to be conducted by the Office of Security Cooperation in Iraq in fiscal year 2019. (D)A plan and timeline for the normalization of the Office of Security Cooperation in Iraq to conform to other offices of security cooperation, including the transition of funding from the Department of Defense to the Department of State by the beginning of fiscal year 2020. 
(E)Such other matters with respect to the Office of Security Cooperation in Iraq as the Secretary of Defense and the Secretary of State consider appropriate. (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1236.Modification of annual report on military power of IranSection 1245(b) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 113 note) is amended— (1)in paragraph (3)(B), by inserting the Houthis, after Hamas,; and 
(2)in paragraph (7)— (A)by inserting the Russian Federation, after Pakistan,; and 
(B)by inserting trafficking or before development. 1237.Strategy to counter destabilizing activities of Iran (a)Strategy authorized (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may develop a strategy with foreign partners to counter the destabilizing activities of Iran. 
(2)ElementsThe strategy described in paragraph (1)— (A)should identify specific countries in which Iran and Iranian-backed entities are operating; and 
(B)should establish a cooperative framework that includes, as appropriate— (i)investing in intelligence, surveillance, and reconnaissance capabilities; 
(ii)investing in mine countermeasures resources and platforms; (iii)investing in integrated air and missile defense platforms and technologies; 
(iv)sharing intelligence and data between the United States and such foreign countries; (v)investing in cyber security and cyber defense capabilities; 
(vi)engaging in combined planning and exercises;  (vii)engaging in defense education, institution building, doctrinal development, and reform; and 
(viii)assessing Iran’s destabilizing activities in the countries identified under subparagraph (A) and the implications thereof. (b)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter through December 31, 2021, the Secretary of Defense, in consultation with the Secretary of State, should submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on actions taken to enhance cooperation and encourage military-to-military engagement between the United States and foreign partners with the goal of countering the destabilizing actions of Iran and, if applicable, the strategy authorized by subsection (a). 
DMatters relating to the Russian Federation 
1241.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea. (b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the prohibition under subsection (a) if the Secretary of Defense— 
(1)determines that to do so is in the national security interest of the United States; and (2)submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notification of the waiver, along with a justification of the reason for seeking such waiver, at the time the waiver is invoked. 
1242.Limitation on availability of funds relating to implementation of the Open Skies Treaty 
(a)Prohibition on Activities to Modify United States Aircraft 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for research, development, test, and evaluation, Air Force, for arms control implementation (PE 0305145F), Aircraft Procurement, Air Force (line item C135B0/C-135B), or procurement, Air Force, for digital visual imaging system (BA-05, Line Item #1900) may be obligated or expended to carry out any activities to modify any United States aircraft for purposes of implementing the Open Skies Treaty until the President submits to the appropriate congressional committees the certification described in paragraph (2).  (2)Certification (A)In generalThe certification described in this paragraph is a certification of the President that— 
(i)the President has imposed treaty violations responses and legal countermeasures on the Russian Federation for its violations of the Open Skies Treaty; and  (ii)the President has fully informed the appropriate congressional committees of such responses and countermeasures.  
(B)DelegationThe President may delegate the responsibility for making a certification under subparagraph (A) to the Secretary of the State.  (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and  (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(b)Limitation on use of funds to vote or approve certain implementing decisions of the Open Skies Consultative Commission 
(1)In generalNone of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for fiscal year 2019 may be used to vote to approve or otherwise adopt any implementing decision of the Open Skies Consultative Commission pursuant to Article X of the Open Skies Treaty to authorize approval of requests by state parties to the Treaty to certify infra-red or synthetic aperture radar sensors pursuant to Article IV of the Treaty unless and until the following requirements are met: (A)The Secretary of Defense, jointly with the relevant United States Government officials, submits to the appropriate congressional committees the following: 
(i)A certification that the implementing decision would not be detrimental or otherwise harmful to the national security of the United States.  (ii)A report on the Open Skies Treaty that includes the following:  
(I)The annual costs to the United States associated with countermeasures to mitigate potential abuses of observation flights by the Russian Federation carried out under the Treaty over European and United States territories involving infra-red or synthetic aperture radar sensors.  (II)A plan, and its estimated cost through December 31, 2023, to replace the Treaty architecture with an increased sharing of overhead commercial imagery, consistent with United States national security, with covered state parties, excluding the Russian Federation, compared with the current cost of implementing the Open Skies Treaty, including proposed aircraft recapitalization, through December 31, 2023.  
(III)An evaluation by the Director of National Intelligence of matters concerning how an observation flight described in clause (i) could implicate intelligence activities of the Russian Federation in the United States and United States counterintelligence activities and vulnerabilities.  (IV)An assessment of how such information is used by the Russian Federation, for what purpose, and how the information fits into the Russian Federation’s overall collection posture. 
(B)Not later than 90 days before the date on which the United States votes to approve or otherwise adopt any such implementing decision, the President shall submit to the appropriate congressional committees a certification that— (i)the Russian Federation— 
(I)is in complete compliance with is obligations under the Open Skies Treaty;  (II)is not exceeding the imagery limits set forth in the Treaty; and  
(III)is allowing observation flights by covered state parties over all of Moscow, Chechnya, Kaliningrad, and within 10 kilometers of its border with Georgia’s occupied territories of Abkhazia and South Ossetia without restriction and without inconsistency to requirements under the Treaty; and (ii)covered state parties have been notified and briefed, consistent with protection of sources and methods, on concerns of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) regarding infra-red or synthetic aperture radar sensors used under the Open Skies Treaty. 
(2)Waiver 
(A)In generalThe President may waive the application of paragraph (1)(B) if the President determines that— (i)the waiver is in the national security of the United States; and 
(ii)the Russian Federation has taken clear and verifiable action to return to compliance with the Open Skies Treaty. (B)Delegation (i)In generalThe President may delegate the authority under subparagraph (A) to waive the application of paragraph (1)(B) to the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence. 
(ii)ReportNot later than 30 days prior to a waiver taking effect pursuant to a delegation of the authority under subparagraph (A) to waive the application of paragraph (1)(B), the Secretary of State, the Secretary of Defense, and the Director of National Intelligence shall submit to the appropriate congressional committees a report that contains the views of such Secretaries and Director with respect to the waiver. (c)FormEach certification and report required under this section shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(d)DefinitionsExcept as otherwise provided, in this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Covered state partyThe term covered state party means a foreign country that— (A)is a state party to the Open Skies Treaty; and 
(B)is a United States ally. (3)Infra-red or synthetic aperture radar sensorThe term infra-red or synthetic aperture radar sensor means a sensor that is classified as— 
(A)an infra-red line-scanning device under category C of paragraph 1 of Article IV of the Open Skies Treaty; or (B)a sideways-looking synthetic aperture radar under category D of paragraph 1 of Article IV of the Open Skies Treaty. 
(4)Observation flightThe term observation flight has the meaning given such term in Article II of the Open Skies Treaty. (5)Open skies treaty; treatyThe term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 
(6)Relevant united states government officialsThe term relevant United States Government officials means the following: (A)The Secretary of Energy. 
(B)The Secretary of Homeland Security. (C)The Director of the Federal Bureau of Investigation. 
(D)The Director of National Intelligence. (E)The Commander of U.S. Strategic Command and the Commander of U.S. Northern Command in the case of an observation flight over the territory of the United States. 
(F)The Commander of U.S. European Command in the case of an observation flight other than an observation flight described in subparagraph (E). (7)SensorThe term sensor has the meaning given such term in Article II of the Open Skies Treaty. 
1243.Determination required regarding material breach of INF Treaty by the Russian Federation 
(a)Determination requiredNot later than January 15, 2019, the President shall submit to the appropriate congressional committees a determination whether— (1)the Russian Federation is in material breach of its obligations under the INF Treaty; and 
(2)the prohibitions set forth in Article VI of the INF Treaty remain binding on the United States as a matter of United States law. (b)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. (2)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
1244.Comprehensive response to the Russian Federation’s material breach of the INF Treaty 
(a)Sense of CongressIt is the of Congress that—  (1)the actions undertaken by the Russian Federation in violation of the INF Treaty, including the flight-test, production, and possession of prohibited systems, have defeated the object and purpose of the INF Treaty, and thus constitute a material breach of the INF Treaty;  
(2)in light of the Russian Federation’s material breach of the INF Treaty, the United States is legally entitled to suspend the operation of the INF Treaty in whole or in part for so long as the Russian Federation continues to be in material breach of the INF Treaty; and (3)for so long as the Russian Federation remains in violation of the INF Treaty, the United States should take actions to encourage the Russian Federation to return to compliance with the INF Treaty, including by— 
(A)providing additional funds for the capabilities identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062) and the Intermediate-Range Nuclear Forces Treaty Preservation Act of 2017 (Public Law 115–91; 131 Stat. 1671); and  (B)seeking additional missile defense assets in the European theater needed to fill military capability gaps to protect United States and NATO forces from ground-launched missile systems of the Russian Federation that are in noncompliance with the INF Treaty. 
(b)Certification 
(1)In generalNot later than November 1, 2018, the President shall submit to the appropriate congressional committees a certification as to whether each of the requirements described in paragraph (2) have been met.  (2)Requirements describedThe requirements described in this paragraph are the following: 
(A)Each requirement of section 1290 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2555; 22 U.S.C. 2593e) has been fully implemented and is continuing to be fully implemented.  (B)The President has notified the appropriate congressional committees under such section 1290 of the imposition of measures described in subsection (c) of such section with respect to each person identified in a report under subsection (a) of such section, including a detailed description of the imposition of all such measures. 
(C)The President has submitted the report required by section 1244(c) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1674) (relating to report on plan to impose additional sanctions with respect to the Russian Federation). (c)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and 
(B)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. (2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
1245.Report on implementation of the New START Treaty 
(a)ReportNot later than December 31, 2018, the President shall— (1)submit to the appropriate congressional committees a report as to whether— 
(A)the President has raised the issue of covered Russian systems in the appropriate fora with the Russian Federation under Article V of the New START Treaty or otherwise; and (B)if the President has raised the issue of covered Russian systems as described in subparagraph (A), the Russian Federation has responded to the United States as to whether the Russian Federation will agree to declare the covered Russian systems as strategic offensive arms or otherwise pursuant to the New START Treaty; 
(2)notify the appropriate congressional committees as to whether the position of the Russian Federation threatens the viability of the New START Treaty or requires appropriate United States political, economic, or military responses; and (3)submit to the congressional defense committees a report assessing the extent to which the nuclear modernization and infrastructure recapitalization programs of the Department of Defense and the National Nuclear Security Administration have met the requirements described in the resolution of ratification to accompany the New START Treaty, specifically the requirements described in subsections (a)(9), (a)(11), and (a)(13) of such resolution of ratification. 
(b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Covered Russian systemsThe term covered Russian systems means the following: (A)The heavy intercontinental missile system known as Sarmat or otherwise identified. 
(B)An air-launched nuclear-powered cruise missile known as X-101 or otherwise identified. (C)An unmanned underwater vehicle known as Status 6 or otherwise identified.  
(D)The long-distance guided flight hypersonic weapons system known by Avanguard or otherwise identified. (3)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011. 
1246.Modification and extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), as most recently amended by section 1234 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1659), is further amended— (1)in subsection (b)— 
(A)by striking paragraph (8); (B)by redesignating paragraph (12) as paragraph (16); 
(C)by redesignating paragraphs (9) through (11) and (13) through (15) as paragraphs (8) through (13), respectively; (D)by inserting after paragraph (13) (as redesignated by subparagraph (C) of this paragraph) the following new paragraph: 
 
(14)Training required to maintain and employ systems and capabilities described in paragraphs (1) through (13).; and (E)by redesignating paragraph (16) (as redesignated by subparagraph (B) of this paragraph) as paragraph (15); 
(2)in subsection (c)— (A)in paragraph (1), by striking 50 percent of the funds available for fiscal year 2018 pursuant to subsection (f)(3) and inserting 50 percent of the funds available for fiscal year 2019 pursuant to subsection (f)(4); 
(B)in paragraph (2)— (i)by striking The certification described and inserting the following:  
 
(A)In generalThe certification described; (ii)by striking in such areas and all that follows through defense industrial sector and inserting in such areas as described in subparagraph (B); 
(iii)by striking subsection (a). and inserting the following:  subsection (a). 
(B)Areas describedThe areas described in this subparagraph are— (i)strengthening civilian control of the military; 
(ii)enhanced cooperation and coordination with Verkhovna Rada efforts to exercise oversight of the Ministry of Defense and military forces; (iii)increased transparency and accountability in defense procurement; 
(iv)improvement in transparency, accountability, sustainment, and inventory management in the defense industrial sector; and (v)protection of proprietary or sensitive technologies as such technologies relate to foreign military sales or transfers.; and 
(iv)by striking The certification shall and inserting the following:   (C)AssessmentThe certification shall; 
(C)in paragraph (3), by striking fiscal year 2018 and inserting fiscal year 2019; and (D)by adding at the end the following new paragraph:  
 
(5)Lethal assistanceOf the funds available for fiscal year 2019 pursuant to subsection (f)(4), $50,000,000 shall be available only for lethal assistance described in paragraphs (2) and (3) of subsection (b).; (3)in subsection (f), by adding at the end the following: 
 
(4)For fiscal year 2019, $250,000,000.; and (4)in subsection (h), by striking December 31, 2020 and inserting December 31, 2021. 
1247.Extension of limitation on military cooperation between the United States and the Russian Federation 
(a)ExtensionSubsection (a) of section 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), as amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended in the matter preceding paragraph (1) by striking fiscal year 2017 or 2018 and inserting fiscal year 2017, 2018, or 2019. (b)Rule of constructionSuch section is further amended— 
(1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Rule of constructionNothing in subsection (a) shall be construed to limit bilateral military-to-military dialogue between the United States and the Russian Federation for the purpose of reducing the risk of conflict.. 1248.Sense of Congress on enhancing deterrence against Russian aggression in Europe (a)Statement of policyTo protect the national security of the United States and fulfill the ironclad commitment of the United States to its obligations under the North Atlantic Treaty, it is the policy of the United States to pursue, in full coordination with the North Atlantic Treaty Organization (NATO), an integrated approach to strengthening the defense of allies and partners in Europe as part of a broader, long-term strategy backed by all elements of United States national power to deter and, if necessary, defeat Russian aggression. 
(b)Sense of CongressIt is the sense of Congress that in order to strengthen the defense of United States allies and partners in Europe, the Secretary of Defense, in coordination with the Secretary of State and in consultation with the commander of United States European Command, should— (1)prioritize the need for additional United States forward presence in Europe, especially increased forward-stationed combat enablers to enhance United States capability and capacity; 
(2)review the balance of United States presence in Europe between rotationally deployed and forward-stationed forces to assure allies and partners in Europe and deter Russian aggression; (3)support robust United States security cooperation with, and security assistance for, Estonia, Latvia, and Lithuania, including through continuous and enduring presence of United States forces, training and support activities of United States special operations forces, and increased joint training and exercises to deter aggression, promote interoperability, build resilience, and enable NATO to take collective action if required; 
(4)continue rotational deployments of United States forces to southeastern Europe, including Romania and Bulgaria; (5)support enhanced defense cooperation with Poland, including continued presence of United States forces in Poland and increased training, exercises, and other activities focused on improving effective joint response in a crisis; 
(6)conduct exercises focused on demonstrating the capability to flow United States forces from the continental United States and surge forces from central to eastern Europe in a nonpermissive environment; (7)focus training activities of United States forces in Europe, including joint training with allied forces, on operating against adversary cyber, electronic warfare, and information operations capabilities; 
(8)support robust security sector assistance for Ukraine, including defensive lethal assistance, while promoting necessary reforms of the defense institutions of Ukraine; (9)support robust security sector assistance for Georgia, including defensive lethal assistance, to strengthen the defense capabilities and readiness of Georgia, and improve interoperability with NATO forces; 
(10)execute enhanced military-to-military engagement between the United States and the militaries of the countries of the Western Balkans to promote interoperability with NATO, civilian control of the military, procurement reforms, and regional security cooperation; (11)develop and implement a comprehensive security cooperation strategy that integrates support for allies and partners in Europe, especially the allies and partners most directly threatened by Russian aggression and malign influence; and 
(12)in NATO or through other multilateral formats— (A)promote reforms to accelerate the speed of decision and deployability within NATO; 
(B)promote a more robust NATO defense planning process; (C)pursue planning agreements with allies and partners in Europe on rules of engagement and arrangements for command and control, access, transit, and support in crisis situations, which occur prior to an invocation of Article 5 of the Washington Treaty by the North Atlantic Council; 
(D)promote NATO operational readiness as a key element of alliance burden sharing alongside spending commitments made at the 2014 Wales Summit; (E)explore transitioning the Baltic air policing mission of NATO to a Baltic air defense mission; 
(F)support multilateral efforts to improve maritime domain awareness in the Baltic Sea; (G)support enhanced NATO-European Union cooperation, especially with respect to capability development and defense planning; 
(H)support coordinated NATO and European Union actions on expediting or waiving diplomatic clearances for the movement of United States and allied forces during contingencies; (I)support cooperative investment frameworks that promote increased military mobility in Europe; 
(J)expand cooperation and joint planning with allies and partners on intelligence, surveillance, and reconnaissance; (K)promote efforts to improve the capability and readiness of NATO Standing Maritime Groups; 
(L)encourage regular review and update of the Alliance Maritime Strategy of NATO to reflect the changing military balance in the Black Sea and increased military activity in the North Atlantic and Arctic Oceans; (M)explore increasing the frequency, scale, and scope of NATO and other multilateral exercises in the Black Sea with the participation of Ukraine and Georgia; 
(N)promote integration of United States Marines in Norway with the United Kingdom-led Joint Expeditionary Force to increase multilateral cooperation and interoperability between NATO and regional partners such as Sweden and Finland; and (O)affirm support for the Open Door policy of NATO, including the eventual membership of Georgia in NATO. 
EMatters relating to the Indo-Pacific region 
1251.Name of United States Indo-Pacific Command 
(a)In generalThe combatant command known as the United States Pacific Command shall be known as the United States Indo-Pacific Command. Any reference to the United States Pacific Command in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the United States Indo-Pacific Command. (b)Conforming amendments (1)Annual report on non-federalized service national guard personnel, training, and equipment requirementsSection 10504 of title 10, United States Code, as amended by section 1071(a)(31), is further amended in subsection (c), as redesignated by such section, in paragraph (3)(H) by striking United States Pacific Command and inserting United States Indo-Pacific Command. 
(2)Contracting with the enemySection 843(4) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2302 note) is amended by striking United States Pacific Command and inserting United States Indo-Pacific Command. 1252.Redesignation, expansion, and extension of Southeast Asia Maritime Security Initiative (a)Redesignation as Indo-Pacific Maritime Security Initiative (1)In generalSubsection (a)(2) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended by striking the Southeast Asia Maritime Security Initiative and inserting the Indo-Pacific Maritime Security Initiative. 
(2)Conforming amendmentThe heading of such section is amended to read as follows:  1263.Indo-Pacific Maritime Security Initiative. (b)Expansion (1)Expansion of region to receive assistance and trainingSubsection (a)(1) of such section is amended by inserting and the Indian Ocean after South China Sea in the matter preceding subparagraph (A). 
(2)Recipient countries of assistance and training generallySubsection (b) of such section is amended— (A)in paragraph (2), by striking the comma at the end and inserting a period; and 
(B)by adding at the end the following new paragraphs:  (6)Bangladesh. 
(7)Sri Lanka.. (3)Countries eligible for payment of certain incremental expensesSubsection (e)(2) of such section is amended by adding at the end the following new subparagraph: 
 
(D)India.. (c)ExtensionSubsection (h) of such section is amended by striking September 30, 2020 and inserting December 31, 2025. 
1253.Redesignation and modification of sense of Congress and initiative for the Indo-Asia-Pacific region 
(a)Redesignation 
(1)In generalSection 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking Indo-Asia-Pacific each place it appears and inserting Indo-Pacific. (2)Heading amendments (A)Section headingThe heading of such section is amended to read as follows: 
 
1251.Sense of Congress and initiative for the Indo-Pacific region. 
(B)Subsection headingsSuch section is further amended in the headings of subsections (b) and (f) by striking Indo-Asia-Pacific and inserting Indo-Pacific. (b)Modification of initiativeSuch section is further amended— 
(1)in subsection (c)— (A)by striking paragraphs (1) through (4) and inserting the following new paragraphs (1) through (4): 
 
(1)Activities to increase the rotational and forward presence, improve the capabilities, and enhance the posture of the United States Armed Forces in the Indo-Pacific region— (A)consistent with the National Defense Strategy; and 
(B)to the extent required to minimize the risk of execution of the contingency plans of the Department of Defense. (2)Activities to improve military and defense infrastructure, basing, logistics, and assured access in the Indo-Pacific region to enhance the responsiveness, survivability, and operational resilience of the United States Armed Forces in the Indo-Pacific region. 
(3)Activities to enhance the storage and pre-positioning in the Indo-Pacific region of equipment and munitions of the United States Armed Forces. (4)Bilateral and multilateral military training and exercises with allies and partner nations in the Indo-Pacific region.; and 
(B)in paragraph (5)— (i)in the matter preceding subparagraph (A), by striking security capacity and all that follows through of allies in subparagraph (B) and inserting security capacity of allies; and 
(ii)by redesignating clauses (i) through (v) as subparagraphs (A) through (E), respectively, and indenting appropriately; (2)in subsection (d), by striking only; 
(3)by amending subsection (e) to read as follows:  (e)Five-year plan for the Indo-Pacific Stability Initiative (1)Plan required (A)In generalNot later than March 1, 2019, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a future years plan on activities and resources of the Initiative. 
(B)ApplicabilityThe plan shall apply to the Initiative with respect to fiscal year 2020 and at least the four succeeding fiscal years. (2)ElementsThe plan required under paragraph (1) shall include each of the following: 
(A)A description of the objectives of the Initiative. (B)A description of the manner in which such objectives support implementation of the National Defense Strategy and reduce the risk of execution of the contingency plans of the Department of Defense by improving the operational resilience of United States forces in the Indo-Pacific region. 
(C)An assessment of the resource requirements to achieve such objectives. (D)An assessment of any additional rotational or permanently stationed United States forces in the Indo-Pacific region required to achieve such objectives. 
(E)An assessment of the logistics requirements, including force enablers, equipment, supplies, storage, and maintenance, to achieve such objectives. (F)An identification and assessment of required infrastructure investments to achieve such objectives, including potential infrastructure investments by host countries and new construction or upgrades of existing sites that would be funded by the United States. 
(G)An assessment of any new agreements, or changes to existing agreements, with other countries for assured access required to achieve such objectives. (H)An assessment of security cooperation investments required to achieve such objectives. 
(3)FormThe plan required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.; (4)by amending subsection (f) to read as follows: 
 
(f)Inclusion in budget materialsThe Secretary of Defense shall include in the budget materials submitted by the Secretary in support of the budget of the President for fiscal year 2020 (submitted pursuant to section 1105 of title 31, United States Code) the plan required under paragraph (1).; and  (5)by adding at the end the following new subsection: 
 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.. 1254.Assessment of and report on geopolitical conditions in the Indo-Pacific region (a)Assessment (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall select and enter into an agreement with an entity independent of the Department of Defense to conduct an assessment of the geopolitical conditions in the Indo-Pacific region that are necessary for the successful implementation of the National Defense Strategy. 
(2)Matters to be includedThe assessment required by paragraph (1) shall include a determination of the geopolitical conditions in the Indo-Pacific region, including any change in economic and political relations, that are necessary to support United States military requirements for forward defense, assured access, extensive forward basing, and alliance and partnership formation and strengthening in such region. (b)ReportNot later than 270 days after the date of the enactment of this Act, the independent entity selected under subsection (a) shall submit to the appropriate committees of Congress a report on the results of the assessment conducted under that subsection. 
(c)Department of Defense supportThe Secretary shall provide the independent entity selected under subsection (a) with timely access to appropriate information, data, resources, and analyses necessary for the independent entity to conduct the assessment required by that subsection in a thorough and independent manner. (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1255.Sense of Congress on extended nuclear deterrence in the Indo-Pacific regionIt is the sense of Congress that— (1)the nuclear program of the Democratic People’s Republic of Korea poses a critical national security threat not only to the United States, but to the security and stability of the entire Indo-Pacific region, including South Korea, Japan, and Australia; 
(2)the nuclear and conventional forces of the United States continue to play a fundamental role in deterring aggression against its interests and the interests of its allies in the Indo-Pacific region and beyond; (3)the United States stands unwaveringly behind its treaty obligations and assurances, including those related to defense and extended nuclear deterrence, to South Korea, Japan, and Australia; 
(4)the complete, verifiable, and irreversible denuclearization of the Democratic People’s Republic of Korea remains a central foreign policy objective of the United States; (5)the status of any denuclearization or end-of-conflict agreement with the Democratic People’s Republic of Korea should not supersede such treaty obligations and assurances described in paragraph (3); and 
(6)the presence of United States Forces on the Korean Peninsula should remain strong and enduring. 1256.Reinstatement of reporting requirements with respect to United States-Hong Kong relationsSection 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731) is amended— 
(1)in the matter preceding paragraph (1)— (A)by striking Not later than and inserting (a) In general.— Not later than; 
(B)by striking March 31, 1993 and all that follows through March 31, 2006 and inserting March 31, 2019, and annually thereafter through 2024,; and (C)by striking transmit to the Speaker and all that follows through the Senate and inserting submit to the appropriate congressional committees; and 
(2)by adding at the end the following new subsections:  (b)FormThe report required by subsection (a) shall be submitted in unclassified form and shall be published on a publicly available website of the Department of State. 
(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.. 1257.Strengthening Taiwan’s force readiness (a)Defense assessmentThe Secretary of Defense shall, in consultation with appropriate counterparts of Taiwan, conduct a comprehensive assessment of Taiwan’s military forces, particularly Taiwan’s reserves. The assessment shall provide recommendations to improve the efficiency, effectiveness, readiness, and resilience of Taiwan’s self-defense capability in the following areas: 
(1)Personnel management and force development, particularly reserve forces. (2)Recruitment, training, and military programs. 
(3)Command, control, communications and intelligence. (4)Technology research and development. 
(5)Defense article procurement and logistics. (6)Strategic planning and resource management. 
(b)Report required 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report containing each of the following: (A)A summary of the assessment conducted pursuant to subsection (a). 
(B)A list of any recommendations resulting from such assessment. (C)A plan for the United States, including by using appropriate security cooperation authorities, to— 
(i)facilitate any relevant recommendations from such list; (ii)expand senior military-to-military engagement and joint training by the United States Armed Forces with the military of Taiwan; and 
(iii)support United States foreign military sales and other equipment transfers to Taiwan, particularly for developing asymmetric warfare capabilities. (2)Appropriate security cooperation authoritiesFor purposes of the plan described in paragraph (1)(C), the term appropriate security cooperation authorities means— 
(A)section 311 of title 10, United States Code (relating to exchange of defense personnel); (B)section 332 such title (relating to defense institution building); and 
(C)other security cooperation authorities under chapter 16 of such title. (3)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1258.Sense of Congress on TaiwanIt is the sense of Congress that— (1)the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and the Six Assurances are both cornerstones of United States relations with Taiwan; 
(2)the United States should strengthen defense and security cooperation with Taiwan to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability; (3)the United States should strongly support the acquisition by Taiwan of defensive weapons through foreign military sales, direct commercial sales, and industrial cooperation, with a particular emphasis on asymmetric warfare and undersea warfare capabilities, consistent with the Taiwan Relations Act; 
(4)the United States should improve the predictability of arms sales to Taiwan by ensuring timely review of and response to requests of Taiwan for defense articles and defense services; (5)the Secretary of Defense should promote Department of Defense policies concerning exchanges that enhance the security of Taiwan, including— 
(A)opportunities for practical training and military exercises with Taiwan; and (B)exchanges between senior defense officials and general officers of the United States and Taiwan consistent with the Taiwan Travel Act (Public Law 115–135); 
(6)the United States and Taiwan should expand cooperation in humanitarian assistance and disaster relief; and (7)the Secretary of Defense should consider supporting the visit of a United States hospital ship to Taiwan as part of the annual Pacific Partnership mission in order to improve disaster response planning and preparedness as well as to strengthen cooperation between the United States and Taiwan. 
1259.Prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises 
(a)Conditions for future participation in RIMPAC 
(1)In generalThe Secretary of Defense shall not enable or facilitate the participation of the People’s Republic of China in any Rim of the Pacific (RIMPAC) naval exercise unless the Secretary certifies to the congressional defense committees that China has— (A)ceased all land reclamation activities in the South China Sea; 
(B)removed all weapons from its land reclamation sites; and (C)established a consistent four-year track record of taking actions toward stabilizing the region. 
(2)FormThe certification under paragraph (1) shall be in unclassified form but may contain a classified annex as necessary. (b)National security waiver (1)In generalThe Secretary of Defense may waive the certification requirement under subsection (a) if the Secretary determines the waiver is in the national security interest of the United States and submits to the congressional defense committees a detailed justification for the waiver. 
(2)FormThe justification required under paragraph (1) shall be in unclassified form but may contain a classified annex as necessary. 1260.Modification of annual report on military and security developments involving the People’s Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended— 
(1)by redesignating paragraphs (6) through (16) and (17) through (23) as paragraphs (7) through (17) and (19) through (25), respectively; (2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)China's overseas military basing and logistics infrastructure.; (3)in paragraph (8), as so redesignated, by striking including technology transfers and espionage in the first sentence and inserting including by espionage and technology transfers through investment, industrial espionage, cybertheft, academia, and other means; 
(4)by inserting after paragraph (17), as so redesignated, the following new paragraph (18):  (18)An assessment of relations between China and the Russian Federation with respect to security and military matters.; and 
(5)by adding at the end the following new paragraphs:  (26)The relationship between Chinese overseas investment, including initiatives such as the Belt and Road Initiative, and Chinese security and military strategy objectives. 
(27)Efforts by the Government of the People's Republic of China to influence the media, cultural institutions, business, and academic and policy communities of the United States to be more favorable to its security and military strategy and objectives. (28)Efforts by the Government of the People's Republic of China to use nonmilitary tools in other countries, including diplomacy and political coercion, information operations, and economic pressure, including predatory lending practices, to support its security and military objectives.. 
1261.United States strategy on China 
(a)Statement of policyCongress declares that long-term strategic competition with China is a principal priority for the United States that requires the integration of multiple elements of national power, including diplomatic, economic, intelligence, law enforcement, and military elements, to protect and strengthen national security.  (b)Strategy required 
(1)In generalNot later than March 1, 2019, the President shall submit to the appropriate congressional committees a report containing a whole-of-government strategy with respect to the People’s Republic of China. (2)Elements of strategyThe strategy required by paragraph (1) shall include the following: 
(A)Strategic assessments of and planned responses to address the following activities by the Chinese Communist Party: (i)The use of political influence, information operations, censorship, and propaganda to undermine democratic institutions and processes, and the freedoms of speech, expression, press, and academic thought. 
(ii)The use of intelligence networks to exploit open research and development. (iii)The use of economic tools, including market access and investment to gain access to sensitive United States industries. 
(iv)Malicious cyber activities. (v)The use of investment, infrastructure, and development projects, such as China’s Belt and Road Initiative, in Africa, Europe, Central Asia, South America, and the Indo-Pacific region, and the Polar Silk Road in the Arctic, as a means to gain access and influence. 
(vi)The use of military activities, capabilities, and defense installations, and hybrid warfare methods, short of traditional armed conflict, against the United States or its allies and partners. (B)Available or planned methods to enhance strategic communication to counter Chinese influence and promote United States interests. 
(C)An identification of the key diplomatic, development, intelligence, military, and economic resources necessary to implement the strategy. (D)A plan to maximize the coordination and effectiveness of such resources to counter the threats posed by the activities described in subparagraph (A). 
(E)Available or planned interagency mechanisms for the coordination and implementation of the strategy. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(4)Annual budget submissionThe President shall ensure that the annual budget submitted to Congress pursuant to section 1105 of title 31, United States Code, clearly highlights the programs and projects proposed to be funded that relate to the strategy required by paragraph (1). (5)Appropriate congressional committeesIn this section, the term appropriage congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Finance, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Committee on Commerce, Science, and Transportation, and the Committee on the Budget of the Senate; and (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Energy and Commerce, and the Committee on the Budget of the House of Representatives. 
1262.Report on military and coercive activities of the People’s Republic of China in South China Sea 
(a)In generalExcept as provided in subsection (d), immediately after the commencement of any significant reclamation, assertion of an excessive territorial claim, or militarization activity by the People's Republic of China in the South China Sea, including any significant military deployment or operation or infrastructure construction, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees, and release to the public, a report on the military and coercive activities of China in the South China Sea in connection with such activity. (b)Elements of report to publicEach report on the commencement of a significant reclamation, an assertion of an excessive territorial claim, or a militarization activity under subsection (a) shall include a short narrative on, and one or more corresponding images of, such commencement of a significant reclamation, assertion of an excessive territorial claim, or militarization activity. 
(c)Form 
(1)Submission to CongressAny report under subsection (a) that is submitted to the appropriate congressional committees shall be submitted in unclassified form, but may include a classified annex. (2)Release to publicIf a report under subsection (a) is released to the public, such report shall be so released in unclassified form. 
(d)Waiver 
(1)Release of report to publicThe Secretary of Defense may waive the requirement in subsection (a) for the release to the public of a report on the commencement of any significant reclamation, an assertion of an excessive territorial claim, or a militarization activity by the People's Republic of China in the South China Sea if the Secretary determines that the release to the public of a report on such activity under that subsection in the form required by subsection (c)(2) would have an adverse effect on the national security interests of the United States. (2)Notice to CongressIf the Secretary issues a waiver under paragraph (1) with respect to a report on an activity, not later than 48 hours after the Secretary issues such waiver, the Secretary shall submit to the appropriate congressional committees written notice of, and justification for, such waiver. 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1263.Requirement for critical languages and expertise in Chinese, Korean, Russian, Farsi, and ArabicNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)evaluate the operational requirements for members of the Armed Forces possessing foreign language expertise in critical languages, including Chinese, Korean, Russian, Farsi, and Arabic; and (2)submit to the congressional defense committees a plan to address any shortfalls in these critical areas. 
1264.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to the Republic of KoreaNone of the funds authorized to be appropriated by this Act may be used to reduce the total number of members of the Armed Forces serving on active duty who are deployed to the Republic of Korea below 22,000 unless the Secretary of Defense first certifies to the congressional defense committees the following: (1)Such a reduction is in the national security interest of the United States and will not significantly undermine the security of United States allies in the region. 
(2)The Secretary has appropriately consulted with allies of the United States, including the Republic of Korea and Japan, regarding such a reduction. 1265.Reports on nuclear capabilities of the Democratic People’s Republic of Korea (a)Baseline reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, the Secretary of State, and the Secretary of Energy, shall submit to the appropriate committees of Congress a report on the status of the nuclear program of the Democratic People's Republic of Korea to establish a baseline of progress for negotiations with the Democratic People's Republic of Korea with respect to denuclearization. 
(b)ElementsThe report required by subsection (a) shall include the following, to the extent known or suspected: (1)A description of the location, quantity, capability, and operational status of the nuclear weapons and other weapons of mass destruction, including chemical and biological weapons, of the Democratic People's Republic of Korea. 
(2)A description of the location of the research, development, production, and testing facilities, including covert facilities, for the nuclear weapons and other weapons of mass destruction, including chemical and biological weapons, of the Democratic People's Republic of Korea. (3)A description of the location, quantity, capability, and operational status of fixed ballistic missile launch sites, and assessments of capability and readiness of mobile land and at-sea launch platforms of the Democratic People's Republic of Korea. 
(4)A description of the location of the ballistic missile manufacturing and assembly facilities of the Democratic People's Republic of Korea. (5)An assessment of any intelligence gaps and confidence levels with respect to the information required by this subsection and verification or inspection measures that may fill such gaps. 
(c)Updates 
(1)In generalIn the case of an agreement, not later than 60 days after the date on which the agreement is reached, and every 90 days thereafter, the report required by subsection (a) shall be augmented by a written update. (2)ElementsEach written update under paragraph (1) shall include the following for the preceding 90-day period: 
(A)A description of the number of nuclear weapons, other weapons of mass destruction, including chemical and biological weapons, and ballistic missiles verifiably dismantled, destroyed, rendered permanently unusable, or transferred out of the Democratic People's Republic of Korea. (B)An identification of the location of research, development, production, and testing facilities for nuclear weapons and other weapons of mass destruction, including chemical and biological weapons, in the Democratic People's Republic of Korea identified and verifiably dismantled, destroyed, or rendered permanently unusable. 
(C)An identification of the location of ballistic missile manufacturing and assembly facilities in the Democratic People's Republic of Korea verifiably dismantled, destroyed, or rendered permanently unusable. (D)A description of the number of nuclear weapons and ballistic missiles that remain in or under the control of the Democratic People's Republic of Korea. 
(E)An assessment of the progress made in extending the breakout period required for the Democratic People's Republic of Korea to reconstitute its nuclear weapons program and build a nuclear weapon, as such progress relates to the information required by subparagraphs (A) through (D). (d)Verification assessment reportNot later than 180 days after the date on which the report required by subsection (a) is submitted, and every 180 days thereafter, the written update required under paragraph (1) of subsection (c) shall include, in addition to the information required by subparagraphs (A) through (E) of that subsection, the following for the preceding 180-day period: 
(1)An assessment of the establishment of safeguards, other control mechanisms, and other assurances secured from the Democratic People's Republic of Korea to ensure the activities of the Democratic People's Republic of Korea permitted under any agreement will not be used to further any nuclear-related military or nuclear explosive purpose, including research on or development of a nuclear explosive device. (2)An assessment of the capacity of the United States or an international organization, including the International Atomic Energy Agency, to effectively access and investigate suspicious sites in the Democratic People's Republic of Korea or allegations of covert nuclear-related activities, including storage sites for nuclear weapons. 
(e)ApplicabilitySubsections (c) and (d) shall apply only in the case of an agreement. (f)SunsetThe section shall cease to be effective on the date that is three years after the date of the enactment of this Act. 
(g)DefinitionsIn this section: (1)AgreementThe term agreement means an interim or final agreement between the United States and the Democratic People's Republic of Korea with respect to the denuclearization of the Democratic People's Republic of Korea that includes a commitment by the Democratic People's Republic of Korea— 
(A)to reduce the nuclear arsenal of the Democratic People's Republic of Korea; or (B)to otherwise discontinue, reduce, or suspend the nuclear program of the Democratic People's Republic of Korea. 
(2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 1266.Modification of report required under enhancing defense and security cooperation with IndiaSubsection (a)(2) of section 1292 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2559; 22 U.S.C. 2751 note) is amended— 
(1)by striking Not later than and inserting the following:   (A)In generalNot later than; 
(2)by inserting until December 31, 2021 after annually thereafter; and (3)by striking the second sentence and inserting the following: 
 
(B)ContentsThe report shall also include— (i)a forward-looking strategy with specific benchmarks for measurable progress toward enhancing India’s status as a major defense partner and defense and security cooperation with India; 
(ii)a description of any limitations that hinder or slows progress in implementing the actions described in subparagraphs (A) through (L) of paragraph (1);  (iii)a description of actions India is taking, or the actions the Secretary of Defense or the Secretary of State believe India should take, to advance the relationship between the United States, including actions relating to subparagraphs (A) through (L) of paragraph (1); 
(iv)a description of the measures that can be taken by the United States and India to improve interoperability; and (v)a description of the progress made in enabling agreements between the United States and India.. 
FReports and other matters 
1271.Modification of authorities relating to acquisition and cross-servicing agreements 
(a)ProhibitionsSection 2342 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections (d) and (e):  (d)The Secretary of Defense may not use an agreement with any government or an organization described in subsection (a)(1) to facilitate the transfer of logistic support, supplies, and services to any country or organization with which the Secretary has not signed an agreement described in subsection (a)(2). 
(e)An agreement described in subsection (a)(2) may not provide or otherwise constitute a commitment for the introduction of the armed forces into hostilities.. (b)Annual reportsSuch section is further amended by adding at the end the following new subsection: 
 
(g)Not later than January 15 each year, the Secretary of Defense shall submit to the appropriate committees of Congress a report on acquisition and cross-servicing activities that sets forth, in detail, the following: (1)A list of agreements in effect pursuant to subsection (a)(1) during the preceding fiscal year. 
(2)The date on which each agreement listed under paragraph (1) was signed, and, in the case of an agreement with a country that is not a member of the North Atlantic Treaty Organization, the date on which the Secretary notified Congress pursuant to subsection (b)(2) of the designation of such country under subsection (a). (3)The total dollar amount and major categories of logistic support, supplies, and services provided during the preceding fiscal year under each such agreement. 
(4)The total dollar amount and major categories of reciprocal provisions of logistic support, supplies, and services received under each such agreement. (5)With respect to the calendar year during which the report is submitted, an assessment of the following: 
(A)The anticipated logistic support, supplies, and services requirements of the United States. (B)The anticipated requirements of other countries for United States logistic support, supplies, and services.. 
(c)DefinitionsSuch section is further amended— (1)in subsection (b)(2), by striking the Committee on Armed Services the first place it appears and all that follows through the House of Representatives and inserting the appropriate committees of Congress; and 
(2)by adding at the end the following new subsection:  (h)In this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.. 
1272.United States-Israel countering unmanned aerial systems cooperation 
(a)Authority to counter unmanned aerial systemsSection 1279(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 22 U.S.C. 8606 note), as most recently amended by section 1278 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1700), is further amended by inserting and to establish capabilities for countering unmanned aerial systems after underground tunnels. (b)Limitation on fundingNone of the funds authorized to be appropriated or otherwise made available by this Act to carry out the authority provided by the amendment made by subsection (a) may be obligated or expended until the date that is 15 days after the date on which the Secretary of Defense submits to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report describing the cooperation of the United States with Israel with respect to countering unmanned aerial systems pursuant to the authority granted by such amendment that includes each of the following: 
(1)An identification of specific capability gaps of the United States and Israel with respect to countering unmanned aerial systems. (2)An identification of cooperative projects that would address those capability gaps and mutually benefit and strengthen the security of the United States and Israel. 
(3)An assessment of the projected cost for research and development efforts for such cooperative projects, including an identification of those to be conducted in the United States, and the timeline for the completion of each such project. (4)The extent to which the capability gaps of the United States identified pursuant to paragraph (1) are not likely to be addressed through the cooperative projects identified pursuant to paragraph (2). 
(5)An assessment of the projected costs for procurement and fielding of any capabilities developed jointly, pursuant to the authority granted by the amendment made by subsection (a). 1273.Enhancement of U.S.-Israel defense cooperation (a)Extension of war reserves stockpile authoritySection 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking after September 30, 2018 and inserting after September 30, 2023. 
(b)Joint assessment of quantity of precision guided munitions for use by Israel 
(1)In generalThe President is authorized to conduct a joint assessment with the Government of Israel with respect to the matters described in paragraph (2). (2)Matters describedThe matters described in this paragraph are the following: 
(A)The quantity and type of precision guided munitions that are necessary for Israel to combat Hezbollah in the event of a sustained armed confrontation between Israel and Hezbollah. (B)The quantity and type of precision guided munitions that are necessary for Israel in the event of a sustained armed confrontation with other armed groups and terrorist organizations, such as Hamas. 
(C)The resources the Government of Israel would need to dedicate to acquire such precision guided munitions. (D)United States planning to assist Israel to prepare for a sustained armed confrontation described in subparagraph (A) or (B), as well as the ability of the United States to resupply Israel in the event of such a confrontation. 
(E)The current United States inventory of the precision guided munitions described in subparagraphs (A) and (B), and whether such inventory meets the United States total munitions requirement. (c)Report (1)In generalNot later than 15 days after the date on which the joint assessment authorized under subsection (b) is completed, the President shall submit to the appropriate congressional committees a report that contains the joint assessment. 
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 
1274.Review to determine whether the Armed Forces or coalition partners of the United States violated Federal law or Department of Defense policy while conducting operations in Yemen 
(a)In generalThe Secretary of Defense shall conduct a review to determine whether the Armed Forces or coalition partners of the United States violated Federal law, the laws of armed conflict, or Department of Defense policy while conducting operations in Yemen. (b)Matters to be includedThe review required under subsection (a) shall also seek to determine the following: 
(1)Whether the Armed Forces interrogated Yemeni citizens in prisons within Yemen or provided questions to any United States coalition partner for use in such interrogations, and whether such interrogations or actions were consistent with United States law and policy. (2)Whether the Armed Forces violated the prohibitions of section 362 of title 10, United States Code, while conducting operations in Yemen. 
(3)Whether any United States coalition partner committed gross violations of internationally recognized human rights while conducting operations in Yemen that would make such coalition partner ineligible for any training, equipment, or other assistance for a unit of a foreign security force under section 362 of title 10, United States Code. (4)Whether a waiver or exception has been granted to any United States coalition partner under section 362 of title 10, United States Code, while conducting operations in Yemen. 
(c)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report that contains— (A)the findings from the review required under subsection (a); 
(B)an analysis of— (i)the detention and interrogation policies and guidance of the Department of Defense; and 
(ii)the application of such policies and guidance to the detention and interrogation operations of allies and partners that are supported by the United States; (C)an assessment of United States responsibilities and obligations under Federal law, the laws of armed conflict, relevant treaties and agreements, and any other applicable law relating to the treatment of detainees held by allies or partners with United States support; 
(D)an assessment of any applicable policy requirements or considerations in addition to such responsibilities and obligations; (E)an assessment of the compliance standards and enforcement mechanisms associated with such responsibilities, obligations, policy requirements, or considerations; 
(F)a description of any assurances required to be obtained from allies and partners with respect to the treatment of detainees in custody when the United States is involved in the capture or interrogation of such detainees, including the manner in which and level at which such assurances are provided; (G)a description of the means by which the Department of Defense determines whether allies and partners comply with such assurances; 
(H)an explanation of the extent to which United States support for the detention and interrogation operations of allies and partners is conditioned on their compliance with such assurances; and (I)a description of the procedures used to report violations of detainee treatment standards, including procedures relating to violations occurring at facilities operated by allied or partner countries. 
(2)FormThe report required under this section shall be submitted in unclassified form, but may contain a classified annex. (d)DefinitionsIn this subsection: 
(1)Coalition partnerThe term coalition partner has the meaning given such term in paragraph (3) of section 948a of title 10, United States Code. (2)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in subsection (d)(1) of section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304). 
1275.Report on United States Government security cooperation and assistance programs with Mexico 
(a)Report requiredNot later than July 1, 2019, the Secretary of Defense and Secretary of State shall submit to the appropriate congressional committees a report on United States Government programs relating to security cooperation with and assistance to Mexico. (b)ElementsThe report required under subsection (a) shall include the following: 
(1)A description of United States national security interests in Mexico. (2)A description of the security environment in Mexico, including descriptions of the threats to United States interests posed by violence related to drug trafficking and cartel activity. 
(3)A description of all United States security cooperation and assistance programs in Mexico, including descriptions of the purpose, objectives, and type of training, equipment, or assistance provided, the lead agency with responsibility for each such program, and how such programs advance the nationals security interests of the United States. (4)A description of the cost, scope, size, and components of such programs for fiscal years 2017 and 2018, including for each such program the following: 
(A)The purpose and objectives of the program. (B)The authority or authorities under which the program is conducted. 
(C)The types of units receiving assistance, including components of the Mexican Armed Forces, national police, gendarmerie, counternarcotics police, counterterrorism police, Formed Police Units, border security, and customs. (D)The funding and personnel levels for the program in each such fiscal year, future year costs, including sustainment costs, over the next five fiscal years, and any required increases of capacity to support the program, as appropriate. 
(E)The extent to which the program is implemented by contractors or United States Government personnel. (F)The metrics for assessing the effectiveness of such training, equipment, or assistance provided. 
(5)An evaluation of the appropriate role of United States Government departments and agencies in carrying out and coordinating such programs. (6)An evaluation of the appropriate role of contractors in carrying out such programs, and what modifications, if any, are needed to improve oversight of such contractors. 
(7)Any other matters determined appropriate by the Secretary of Defense and Secretary of State. (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate and the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives. 
1276.Report on Department of Defense missions, operations, and activities in Niger 
(a)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation as appropriate with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the missions, operations, and activities of the Department of Defense in Niger that includes the following: (A)A description of the objectives and the associated lines of efforts of the Department in Niger, and the benchmarks for assessing progress toward such objectives. 
(B)A description of the timeline for achieving such objectives in Niger. (C)A justification of the relevance of such objectives in Niger to the national security of the United States and to the objectives in the National Defense Strategy. 
(D)A description of steps the Department is taking to ensure that security cooperation in Niger is effectively coordinated with the diplomatic and development activities of the Department of State and the United States Agency for International Development. (E)Consistent with the report required by section 1212 of this Act, a description of the legal, operational, and funding authorities relating to the lines of effort of the Department in Niger. 
(F)An identification of measures to mitigate operational risk to and increase the preparedness of members of the Armed Forces conducting missions, operations, or activities in Niger. (G)An assessment of the command and support relationships of United States Africa Command with subordinate commands associated with missions, operations, and activities in Niger, including Special Operations Command Africa. 
(H)A description of each recommendation included the Army Regulation 15-6 investigation report conducted by United States Africa Command regarding the incident in Niger on October 4, 2017, the current implementation status of such recommendation, and a projected implementation timeline for any recommendation not yet implemented or a justification for not implementing such recommendation. (I)An identification of the measures taken, consistent with such investigation report, to mitigate risk to and increase the preparedness of members of the Armed Forces conducting missions, operations, or activities in Niger and throughout Africa. 
(J)Any other matter the Secretary determines to be appropriate. (2)Scope of reportThe report required by paragraph (1) may also include information with respect to United States missions, operations, and activities in other countries in the region, as appropriate. 
(b)FormThe report required by subsection (a)(1) shall be submitted in unclassified form but may contain a classified annex. 1277.Report on the security relationship between the United States and the Republic of Cyprus (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report on the security relationship between the United States and the Republic of Cyprus. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A description of ongoing military and security cooperation between the United States and the Republic of Cyprus. 
(2)A discussion of potential steps for enhancing the bilateral security relationship between the United States and the Republic of Cyprus, including steps to enhance the military and security capabilities of the Republic of Cyprus. (3)An analysis of the effectiveness of the United States arms embargo policy to deny applications for licenses and other approvals for the export of defense articles and defense services to the armed forces of the Republic of Cyprus, and the impact of such United States policy on— 
(A)the bilateral security relationship between the United States and the Republic of Cyprus; and (B)the ability of the United States and partners of the United States to achieve shared security objectives in the Eastern Mediterranean region. 
(4)An analysis of the extent to which such United States policy is consistent with overall United States security and policy objectives in the Eastern Mediterranean region. (5)An assessment of the potential impact of lifting such United States policy on United States interests relating to the Republic of Cyprus and the Eastern Mediterranean region. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1278.Sense of Congress on detention of United States citizens by the Government of the Republic of TurkeyIt is the sense of Congress that— 
(1)the Government of the Republic of Turkey continues to unlawfully and wrongfully detain United States citizens, including Andrew Brunson and Serkan Golge, and staff of United States missions in the Republic of Turkey; and (2)consistent with the obligations of the Government of the Republic of Turkey under the North Atlantic Treaty, which commits North Atlantic Treaty Organization allies to safeguard the principles of democracy, individual liberty, and the rule of law, the Government of the Republic of Turkey should immediately release all United States citizens who have been wrongfully detained and resolve such cases in a timely, fair, and transparent manner. 
1279.Technical amendments related to NATO Support and Procurement Organization and related NATO agreements 
(a)Title 10, United States CodeSection 2350d of title 10, United States Code, is amended— (1)by striking NATO Support Organization each place it appears and inserting NATO Support and Procurement Organization; 
(2)by striking Support Partnership Agreement each place it appears and inserting Support or Procurement Partnership Agreement; and (3)in subsection (a)(1), by striking Support Partnership Agreements and inserting Support or Procurement Partnership Agreements. 
(b)Arms Export Control ActSection 21(e)(3) of the Arms Export Control Act (22 U.S.C. 2761(e)(3)) is amended— (1)in subparagraph (A)— 
(A)in the matter preceding clause (i), by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and (B)in clause (i), by striking support partnership agreement and inserting support or procurement partnership agreement; and 
(2)in subparagraph (C)(i), in the matter preceding subclause (I)— (A)by striking weapon system partnership agreement and inserting support or procurement partnership agreement; and 
(B)by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization. 1280.Report on permanent stationing of United States forces in the Republic of Poland (a)In generalNot later than March 1, 2019, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a report on the feasibility and advisability of permanently stationing United States forces in the Republic of Poland. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of the types of permanently stationed United States forces in Poland required to deter aggression by the Russian Federation and execute Department of Defense contingency plans, including combat enabler units in capability areas such as— 
(A)combat engineering; (B)logistics and sustainment; 
(C)warfighting headquarters elements; (D)long-range fires; 
(E)air and missile defense; (F)intelligence, surveillance, and reconnaissance; and 
(G)electronic warfare. (2)An assessment of the feasibility and advisability of permanently stationing a United States Army brigade combat team in the Republic of Poland that includes the following: 
(A)An assessment whether a permanently stationed United States Army brigade combat team in Poland would enhance deterrence against Russian aggression in Eastern Europe. (B)An assessment of the actions the Russian Federation may take in response to a United States decision to permanently station a brigade combat team in Poland. 
(C)An assessment of the international political considerations of permanently stationing such a brigade combat team in Poland, including within the North Atlantic Treaty Organization (NATO). (D)An assessment whether such a brigade combat team in Poland would support implementation of the National Defense Strategy. 
(E)A description and assessment of the manner in which such a brigade combat team in Poland would affect the ability of the Joint Force to execute Department of Defense contingency plans in Europe. (F)A description and assessment of the manner in which such a brigade combat team in Poland would affect the ability of the Joint Force to respond to a crisis inside the territory of a North Atlantic Treaty Organization ally that occurs prior to the invocation of Article 5 of the Washington Treaty by the North Atlantic Council. 
(G)An identification and assessment of— (i)potential locations in Poland for stationing such a brigade combat team; 
(ii)the logistics requirements, including force enablers, equipment, supplies, storage, and maintenance, that would be required to support such a brigade combat team in Poland; (iii)infrastructure investments by the United States and Poland, including new construction or upgrades of existing sites, that would be required to support such a brigade combat team in Poland; 
(iv)any new agreements, or changes to existing agreements, between the United States and Poland that would be required for a such a brigade combat team in Poland; (v)any changes to the posture or capabilities of the Joint Force in Europe that would be required to support such a brigade combat team in Poland; and 
(vi)the timeline required to achieve the permanent stationing of such a brigade combat team in Poland. (H)An assessment of the willingness and ability of the Government of Poland to provide host nation support for such a brigade combat team. 
(I)An assessment whether future growth in United States Army end strength may be used to source additional forces for such a brigade combat team in Poland. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1281.Report on strengthening NATO cyber defense 
(a)In generalNot later than March 31, 2019, the Secretary of Defense shall submit to the congressional defense committees a report detailing the Department’s efforts to enhance the United States’ leadership and collaboration with the North Atlantic Treaty Organization with respect to the development of a comprehensive, cross-domain strategy to build cyber-defense capacity and deter cyber attacks among Organization member countries. (b)ContentsThe report required by subsection (a) shall address the following: 
(1)Improving cyber situational awareness among Organization member countries. (2)Implementation of the cyber operational-domain roadmap of the Organization with respect to doctrine, political oversight and governance, planning, rules of engagement, and integration across Organization member countries. 
(3)Planned cooperative efforts to combat information warfare across Organization member countries. (4)The development of cyber capabilities, including cooperative development efforts and technology transfer. 
(5)Supporting stronger cyber partnerships with non-Organization member countries, as appropriate. 1282.Report on status of the United States relationship with the Republic of Turkey (a)Report required (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the status of the United States relationship with the Republic of Turkey. 
(2)Matters to be includedThe report required under this subsection shall include the following: (A)An assessment of United States military and diplomatic presence in the Republic of Turkey, including all military activities conducted from Incirlik Air Base or elsewhere. 
(B)An assessment of the potential purchase by the Government of the Republic of Turkey of the S–400 air and missile defense system from the Russian Federation and the potential effects of such purchase on the United States-Turkey bilateral relationship, including an assessment of impacts on other United States weapon systems and platforms operated jointly with the Republic of Turkey to include— (i)the F–35 Lightning II Joint Strike aircraft, including an assessment of the operational and counterintelligence risks posed by the deployment of the S–400 air and missile defense system in the Republic of Turkey and the steps required to mitigate those risks, if possible; 
(ii)the Patriot surface-to-air missile system; (iii)the CH–47 Chinook heavy lift helicopter; 
(iv)the AH–64 Attack helicopter; (v)the H–60 Black Hawk utility helicopter; and 
(vi)the F–16 Fighting Falcon aircraft. (C)An assessment of the Republic of Turkey’s participation in the F–35 program, including— 
(i)a description of industrial participation of Turkish industry in the manufacturing and assembly of the F–35 program;  (ii)an assessment of tooling and other manufacturing materials held by Turkish industry; and 
(iii)an assessment of the impacts of a significant change in participation by the Republic of Turkey in the F–35 program and the steps that would be required to mitigate negative impacts of such a change on the United States and other international program partners. (D)An identification of potential alternative air and missile defense systems that could be purchased by the Government of the Republic of Turkey, including air and missile defense systems operated by the United States or other North Atlantic Treaty Organization (NATO) member states. 
(3)FormThe report required under this subsection shall be submitted in unclassified form, but may include a classified annex. (b)LimitationThe Department of Defense may not deliver any F–35 aircraft to the Republic of Turkey, until such time as the report identified in subsection (a) has been submitted.  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and Committee on Foreign Affairs of the House of Representatives. 1283.Sense of the Congress concerning military-to-military dialoguesIt is the sense of Congress that— 
(1)military-to-military dialogues, including in the case of allies, partners, and adversaries and potential adversaries, can be a useful and important tool for advancing United States national security objectives in a complex, interactive, and dynamic security environment;  (2)frameworks for military-to-military dialogues should be flexible and adaptable to such a security environment and should be informed by national security guidance, such as the 2017 National Security Strategy and the 2018 National Defense Strategy; and 
(3)military-to-military dialogues can and should be reliable, enduring, and tailorable based on circumstance, so that such dialogues can be trusted and available when needed, particularly amid escalating tensions. 1284.Modifications to Global Engagement CenterSection 1287 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended— 
(1)by amending paragraph (2) of subsection (a) to read as follows:  (2)PurposeThe purpose of the Center shall be to direct, lead, synchronize, integrate, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and foreign non-state propaganda and disinformation efforts aimed at undermining or influencing the policies, security, or stability of the United States and United States allies and partner nations.; 
(2)in subsection (b)— (A)by amending paragraph (1) to read as follows: 
 
(1)Direct, lead, synchronize, integrate, and coordinate interagency and international efforts to track and evaluate counterfactual narratives abroad that threaten the policies, security, or stability of the United States and United States allies and partner nations.; (B)by amending paragraph (4) to read as follows: 
 
(4)Identify current and emerging trends in foreign propaganda and disinformation in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign propaganda and disinformation, and pro-actively support the promotion of credible, fact-based narratives and policies to audiences outside the United States.; (C)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively; 
(D)by inserting after paragraph (5) the following new paragraph:  (6)Measure and evaluate the activities of the Center, including the outcomes of such activities, and implement mechanisms to ensure that the activities of the Center are updated to reflect the results of such measurement and evaluation.; and 
(E)by amending paragraph (8), as so redesignated, to read as follows:  (8)Use information from appropriate interagency entities to identify the countries, geographic areas, and populations most susceptible to propaganda and disinformation, as well as the countries, geographic areas, and populations in which such propaganda and disinformation is likely to cause the most harm.; 
(3)in subsection (d), by amending paragraphs (1) and (2) to read as follows:  (1)Detailees and assigneesAny Federal Government employee may be detailed or assigned to the Center with or without reimbursement, consistent with applicable laws and regulations regarding such employee, and such detail or assignment shall be without interruption or loss of status or privilege. 
(2)Temporary personnelThe Secretary of State should, when hiring temporary United States citizen personnel, preference the use of Foreign Service limited appointments both in the United States and abroad in accordance with section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949). The Secretary may hire United States citizens or aliens, as appropriate, including as personal services contractors, for purposes of personnel resources of the Center, if— (A)the Secretary determines that existing personnel resources or expertise are insufficient; 
(B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Secretary determines that exceptional circumstances justify an extension of up to one additional year; (C)not more than 50 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and 
(D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.; (4)in subsection (e), by amending paragraphs (1) and (2) to read as follows: 
 
(1)In generalFor each of fiscal years 2019 and 2020, the Secretary of Defense is authorized to transfer, from amounts appropriated to the Secretary pursuant to the authorization under this Act, to the Secretary of State not more than $60,000,000, to carry out the functions of the Center. (2)Notice requirementThe Secretary of Defense shall notify the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate and the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Committee on Oversight and Government Reform of the House of Representatives of a proposed transfer under paragraph (1) not less than 15 days prior to making such transfer.; 
(5)in subsection (f), by amending paragraphs (1) and (2) to read as follows:  (1)Authority for grantsThe Center is authorized to provide grants or contracts of financial support to civil society groups, media content providers, nongovernmental organizations, federally funded research and development centers, private companies, or academic institutions for the following purposes: 
(A)To support local entities and linkages among such entities, including independent media entities, that are best positioned to refute foreign propaganda and disinformation in affected communities. (B)To collect and store examples of print, online, and social media disinformation and propaganda directed at the United States or United States allies and partner nations. 
(C)To analyze and report on tactics, techniques, and procedures of foreign information warfare and other efforts with respect to disinformation and propaganda. (D)To support efforts by the Center to counter efforts by foreign entities to use disinformation and propaganda to undermine or influence the policies, security, and social and political stability of the United States and United States allies and partner nations. 
(2)Funding availability and limitationsThe Secretary of State shall provide that each entity that receives funds under this subsection is selected in accordance with the relevant existing regulations through a process that ensures such entity has the credibility and capability to carry out effectively and in accordance with United States interests and objectives the purposes specified in paragraph (1) for which such entity received such funding.; (6)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(7)by inserting after subsection (g) the following new subsection:  (h)Congressional briefingsThe Secretary of State, together with the heads of other relevant Federal departments and agencies, shall provide a briefing to the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate and the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Committee on Oversight and Government Reform of the House of Representatives not less often than annually regarding the activities of the Global Engagement Center. The briefings required under this subsection shall terminate on the date specified in subsection (j).. 
1285.Sense of Congress on countering hybrid threats and malign influenceIt is the sense of Congress that the Secretary of Defense and the Secretary of State should— (1)work together to build and lead an international effort among like-minded democratic countries to increase awareness of and resilience to the Kremlin’s malign influence operations; and 
(2)urgently prioritize submission of the report required by section 1239A(d) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1671) on a comprehensive strategy to counter malign activities of Russia. 1286.Initiative to support protection of national security academic researchers from undue influence and other security threats (a)Initiative requiredThe Secretary of Defense shall, in consultation with other appropriate government organizations, establish an initiative to work with academic institutions who perform defense research and engineering activities— 
(1)to support protection of intellectual property, controlled information, key personnel, and information about critical technologies relevant to national security; (2)to limit undue influence, including through foreign talent programs, by countries to exploit United States technology within the Department of Defense research, science and technology, and innovation enterprise; and 
(3)to support efforts toward development of domestic talent in relevant scientific and engineering fields. (b)Institutions and organizations (1)In generalThe initiative required by subsection (a) shall be developed and executed to the maximum extent practicable with academic research institutions and other educational and research organizations. 
(2)Record of excellenceIn selecting research institutions of higher education under this subsection, the Secretary shall prioritize selection of institutions of higher education that the Secretary determines demonstrate a record of excellence in industrial security in academia and in research and development. (c)RequirementsThe initiative required by subsection (a) shall include development of the following: 
(1)Information exchange forum and information repositories to enable awareness of security threats and influence operations being executed against the United States research, technology, and innovation enterprise. (2)Training and other support for academic institutions to promote security and limit undue influence on institutions and personnel, including financial support for execution for such activities. 
(3)The capacity of government and academic institutions and institutions of higher education to assess whether individuals affiliated with Department of Defense programs have participated in or are currently participating in foreign talent programs or expert recruitment programs. (4)Opportunities to collaborate with defense researchers and research organizations in secure facilities to promote protection of critical information and strengthen defense against foreign intelligence services. 
(5)Regulations and procedures— (A)for government and academic organizations and personnel to support the goals of the initiative; and 
(B)that are consistent with policies that protect open and scientific exchange in fundamental research. (6)Policies to limit or prohibit funding provided by the Department of Defense for institutions or individual researchers who knowingly violate regulations developed under the initiative, including regulations relating to foreign talent programs. 
(7)Initiatives to support the transition of the results of academic institution research programs into defense capabilities. (d)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary shall provide a briefing to the congressional defense committees on the following:  
(1)Ongoing implementation of the initiative required by subsection (a). (2)The development of a definition for foreign talent programs for the purposes of the initiative. 
(3)The preliminary results of the report required by subsection (e).  (e)Report (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the activities carried out under the initiative required by subsection (a). 
(2)ContentsThe report required by paragraph (1) shall include the following: (A)A description of the activities conducted and the progress made under the initiative. 
(B)The findings of the Secretary with respect to the initiative. (C)Such recommendations as the Secretary may have for legislative or administrative action relating to the matters described in subsection (a), including actions related to foreign talent programs. 
(D)Identification and discussion of the gaps in legal authorities that need to be improve to enhance the security of research institutions of higher education performing defense research. (E)A description of the actions taken by such institutions to comply with such best practices and guidelines as may be established by under the initiative. 
(3)FormThe report submitted under paragraph (1) shall be submitted in both unclassified and classified formats, as appropriate. (f)Institution of higher education definedThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
1287.Report on Honduras, Guatemala, and El Salvador 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and other appropriate agencies, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report regarding narcotics trafficking corruption and illicit campaign finance in Honduras, Guatemala, and El Salvador. (b)Matters to be includedThe report required under subsection (a) shall include— 
(1)the names of senior government officials in Honduras, Guatemala, and El Salvador who are known to have committed or facilitated acts of grand corruption or narcotics trafficking; (2)the names of elected officials in Honduras, Guatemala, and El Salvador who are known to have received campaign funds that are the proceeds of narco-trafficking or other illicit activities in the last 2 years; and 
(3)the names of individuals in Honduras, Guatemala, and El Salvador who are known to have facilitated the financing of political campaigns in any of the Northern Triangle countries with the proceeds of narco-trafficking or other illicit activities in the last 2 years. (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1288.Modification of freedom of navigation reporting requirementsSubsection (a) of section 1275 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2540), as amended by section 1262(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1689), is further amended by striking the Committees on Armed Services of the Senate and the House of Representatives and inserting the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1289.Coordination of efforts to negotiate free trade agreements with certain sub-Saharan African countriesSection 1293 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 19 U.S.C. 3723 note) is amended by adding at the end the following: 
 
(c)Coordination with Millennium Challenge Corporation 
(1)In generalAfter the date of the enactment of this subsection, with respect to those countries identified under section 110(b)(1) of the Trade Preferences Extension Act of 2015 (Public Law 114–27; 129 Stat. 370; 19 U.S.C. 3705 note) that also meet the country description in paragraph (2), the United States Trade Representative shall consult and coordinate with the Millennium Challenge Corporation and the United States Agency for International Development for the purpose of developing and carrying out the plan required by section 116(b) of the African Growth and Opportunity Act (19 U.S.C. 3723(b)). (2)Country descriptionA country is described in this paragraph if the country— 
(A)has entered into a Millennium Challenge Compact pursuant to section 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708); or (B)is selected by the Board of Directors of the Millennium Challenge Corporation under subsection (c) of section 607 of that Act (22 U.S.C. 7706) from among the countries determined to be eligible countries under subsection (a) of that section.. 
1290.Certifications regarding actions by Saudi Arabia and the United Arab Emirates in Yemen 
(a)Restriction 
(1)In generalSubject to paragraph (2), if the Secretary of State is unable under subsection (c) or (d) to certify that the Government of Saudi Arabia and the Government of the United Arab Emirates are undertaking the effort, measures, and actions described in subsection (c), no Federal funds may be obligated or expended after the deadline for the applicable certification to provide authorized in-flight refueling pursuant to section 2342 of title 10, United States Code, or other applicable statutory authority, of Saudi or Saudi-led coalition non-United States aircraft conducting missions in Yemen, other than missions related to— (A)al Qaeda, al Qaeda in the Arabian Peninsula (AQAP), or the Islamic State in Iraq and Syria (ISIS); 
(B)countering the transport, assembly, or employment of ballistic missiles or components in Yemen; (C)helping coalition aircraft return safely to base in emergency situations; 
(D)force protection of United States aircraft, ships, or personnel; or (E)freedom of navigation for United States military and international commerce. 
(2)WaiverThe Secretary may waive the restriction in paragraph (1) with respect to a particular certification if the Secretary— (A)certifies to the appropriate committees of Congress that the waiver is in the national security interests of the United States; and 
(B)submits to the appropriate committees of Congress a report, in written and unclassified form, setting forth— (i)the effort in subsection (c)(1)(A), measures in subsection (c)(1)(B), or actions in subsections (c)(1)(C) or (c)(2), or combination thereof, about which the Secretary is unable to make the certification; 
(ii)a detailed explanation why the Secretary is unable to make the certification about such effort, measures, or actions; (iii)a description of the actions the Secretary is taking to encourage the Government of Saudi Arabia or the Government of the United Arab Emirates, as applicable, to undertake such effort, measures, or actions; and 
(iv)a detailed justification for the waiver. (b)Reporting requirementNot later than 30 days after the date of the enactment of this Act, the President or the President’s designee shall provide a briefing to the appropriate committees of Congress including, at a minimum— 
(1)a description of Saudi Arabia and the United Arab Emirates’ military and political objectives in Yemen and whether United States assistance to the Saudi-led coalition has resulted in significant progress towards meeting those objectives; (2)a description of efforts by the Government of Saudi Arabia to avoid disproportionate harm to civilians and civilian objects in Yemen, and an assessment of whether United States assistance to the Saudi-led coalition has led to a demonstrable decrease in civilians killed or injured by Saudi-led airstrikes and damage to civilian infrastructure; 
(3)an assessment of the United Nations Verification and Inspection Mechanism (UNVIM) in Yemen and an assessment of the need for existing secondary inspection and clearance processes and transshipment requirements on humanitarian and commercial vessels that have been cleared by UNVIM; (4)a description of the sources of external support for the Houthi forces, including financial assistance, weapons transfers, operational planning, training, and advisory assistance; 
(5)an assessment of the applicability of United States and international sanctions to Houthi forces that have committed grave human rights abuses, obstructed international aid, and launched ballistic missiles into Saudi territory, and an assessment of the applicability of United States and international sanctions to individuals or entities providing the Houthi forces with material support; and (6)an assessment of the effect of the Saudi-led coalition’s military operations in Yemen on the efforts of the United States to defeat al Qaeda in the Arabian Peninsula and the Islamic State of Iraq and the Levant. 
(c)Initial certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether— (1)the Government of Saudi Arabia and the Government of the United Arab Emirates are undertaking— 
(A)an urgent and good faith effort to support diplomatic efforts to end the civil war in Yemen; (B)appropriate measures to alleviate the humanitarian crisis in Yemen by increasing access for Yemenis to food, fuel, medicine, and medical evacuation, including through the appropriate use of Yemen’s Red Sea ports, including the port of Hudaydah, the airport in Sana’a, and external border crossings with Saudi Arabia; and 
(C)demonstrable actions to reduce the risk of harm to civilians and civilian infrastructure resulting from military operations of the Government of Saudi Arabia and the Government of the United Arab Emirates in Yemen, including by— (i)complying with applicable agreements and laws regulating defense articles purchased or transferred from the United States; and 
(ii)taking appropriate steps to avoid disproportionate harm to civilians and civilian infrastructure; and (2)in the case of Saudi Arabia, the Government of Saudi Arabia is undertaking appropriate actions to reduce any unnecessary delays to shipments associated with secondary inspection and clearance processes other than UNVIM. 
(d)Subsequent certificationsNot later than 180 and 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether the Government of Saudi Arabia and the Government of the United Arab Emirates are undertaking the effort, measures, and actions described in subsection (c). (e)Rule of constructionNothing in this section may be construed as authorizing the use of military force. 
(f)Form of certificationsThe certifications required under subsections (c) and (d) shall be written, detailed, and submitted in unclassified form. (g)Strategy requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate committees of Congress an unclassified report listing United States objectives in Yemen and detailing a strategy to accomplish those objectives. The report shall be unclassified but may include a classified annex. 
(h)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. 1291.Treatment of Rwandan Patriotic Front and Rwandan Patriotic Army under Immigration and Nationality Act (a)Removal of treatment as terrorist organizations (1)In generalExcept as provided in paragraph (2), the Rwandan Patriotic Front and the Rwandan Patriotic Army shall be excluded from the definition of terrorist organization (as defined in section 212(a)(3)(B)(vi)(III) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III))) for purposes of such section 212(a)(3)(B) for any period before August 1, 1994. 
(2)Exception 
(A)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security and the Attorney General, or the Secretary of Homeland Security, in consultation with the Secretary of State and the Attorney General, as applicable, may suspend the application of paragraph (1) for the Rwandan Patriotic Front or the Rwandan Patriotic Army in the sole and unreviewable discretion of such applicable Secretary. (B)ReportNot later than, or contemporaneously with, a suspension of paragraph (1) under subparagraph (A), the Secretary of State or the Secretary of Homeland Security, as applicable, shall submit to the appropriate committees of Congress a report on the justification for such suspension. 
(b)Relief from inadmissibility 
(1)Activities before August 1, 1994Section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) shall not apply to an alien with respect to any activity undertaken by the alien in association with the Rwandan Patriotic Front or the Rwandan Patriotic Army before August 1, 1994. (2)Exceptions (A)In generalParagraph (1) shall not apply if the Secretary of State or the Secretary of Homeland Security, as applicable, determines in the sole unreviewable discretion of such applicable Secretary that— 
(i)in the totality of the circumstances, such alien— (I)poses a threat to the safety and security of the United States; or 
(II)does not merit a visa, admission to the United States, or a grant of an immigration benefit or protection; or (ii)such alien committed, ordered, incited, assisted, or otherwise participated in the commission of— 
(I)an offense described in section 2441 of title 18, United States Code; or (II)an offense described in Presidential Proclamation 8697, dated August 4, 2011. 
(B)ImplementationSubparagraph (A) shall be implemented by the Secretary of State and the Secretary of Homeland Security, in consultation with the Attorney General. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and (2)the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives. 
1292.Limitation on availability of funds to implement the Arms Trade Treaty 
(a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement such Treaty, unless the Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by Congress. (b)Rule of ConstructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards. 
1293.Prohibition on provision of weapons and other forms of support to certain organizationsNone of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for fiscal year 2019 may be used to knowingly provide weapons or any other form of support to Al Qaeda, the Islamic State of Iraq and Syria (ISIS), Jabhat Fateh al Sham, or any individual or group affiliated with any such organization. 1294.Modified waiver authority for certain sanctionable transactions under section 231 of the Countering America’s Adversaries Through Sanctions Act (a)In generalSection 231 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9525) is amended— 
(1)by redesignating subsections (d) and (e) as subsection (e) and (f), respectively; and (2)by inserting after subsection (c), as amended, the following new subsection: 
 
(d)Modified waiver authority for certain sanctionable transactions under this section 
(1)In generalThe President may use the authority under section 236(b) to waive the application of sanctions with respect to a person under this section without regard to section 216 if, not later than 30 days prior to the waiver taking effect, the President certifies in writing to the appropriate congressional committees and the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives that— (A)the waiver is in the national security interests of the United States; 
(B)the significant transaction described in subsection (a) that the person engaged in with respect to which the waiver is being exercised— (i)is not a significant transaction with— 
(I)the Main Intelligence Agency of the General Staff of the Armed Forces of the Russian Federation; (II)the Federal Security Service of the Russian Federation;  
(III)the Foreign Intelligence Service of the Russian Federation; (IV)Autonomous Noncommercial Professional Organization/Professional Association of Designers of Data Processing (ANO PO KSI); 
(V)the Special Technology Center;  (VI)Zorsecurity; or  
(VII)any person that the Secretary of State, in consultation with the Director of National Intelligence, determines— (aa)to be part of, or operating for or on behalf of, the defense or intelligence sector of the Government of the Russian Federation; and 
(bb)has directly participated in or facilitated cyber intrusions by the Government of the Russian Federation; and (ii)would not— 
(I)endanger the integrity of any multilateral alliance of which the United States is a part;  (II)adversely affect ongoing operations of the Armed Forces of the United States, including coalition operations in which the Armed Forces of the United States participate; 
(III)result in a significant negative impact to defense cooperation between the United States and the country whose government has primary jurisdiction over the person; and (IV)significantly increase the risk of compromising United States defense systems and operational capabilities; and 
(C)the government with primary jurisdiction over the person— (i)is taking or will take steps to reduce its inventory of major defense equipment and advanced conventional weapons produced by the defense sector of the Russian Federation as a share of its total inventory of major defense equipment and advanced conventional weapons over a specified period; or 
(ii)is cooperating with the United States Government on other security matters that are critical to United States strategic interests. (2)FormThe certification described in paragraph (1) shall be transmitted in an unclassified form, and may contain a classified annex.  
(3)Report 
(A)In generalNot later than 120 days after the date on which the President submits a certification described in paragraph (1) with respect to the waiver of the application of sanctions with respect to a person under this section, and annually thereafter for two years, the Secretary of State and the Secretary of Defense shall jointly submit to the appropriate congressional committees and the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the waiver. (B)Matters to be includedThe report required by subparagraph (A) shall include— 
(i)the extent to which such waiver has or has not resulted in the compromise of United States systems and operational capabilities, including through the diversion of United States sensitive technology to a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation; and  (ii)the extent to which the government with primary jurisdiction over the person is taking specific actions to further the enforcement of this title.. 
(b)Rule of constructionNothing in subsection (d) of section 231 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9525), as added by subsection (a) of this section, shall be construed to modify, waive, or terminate any existing sanctions with respect to the Russian Federation, including any Russian person or entity, that are in effect on the date of the enactment of this Act.  (c)Report (1)Initial reportNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes those persons that the President has determined under section 231 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9525) have knowingly engaged, on or after August 2, 2017, in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, as defined in guidance required under subsection (e) of that section, as redesignated by subsection (a)(1) of this section. 
(2)UpdatesNot later than 90 days after the date of the submission of the report required by paragraph (1), and every 90 days thereafter for a period of 5 years, the President shall submit to the appropriate congressional committees an update to the report required by that paragraph.  (3)ElementsThe report required by paragraph (1) and each update required by paragraph (2) shall contain the following: 
(A)A list of persons that the President has determined under section 231 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9525) have knowingly engaged, on or after August 2, 2017, in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, as defined in guidance required under subsection (e) of that section, as redesignated by subsection (a)(1) of this section.  (B)For the initial report required by paragraph (1), a year-by-year and country-by-country description of significant transactions from persons described in paragraph (1), dating back to August 2, 2017, and for each update required by paragraph (2), such a description of significant transactions dating back to the date of submission of the most recent report submitted under paragraph (1) or the most recent update submitted under paragraph (2), as applicable.  
(C)A description of the significant transactions described in subsection (a) of such section 231, including, for each such transaction, types of material and equipment involved, the monetary value of the transaction, and the duration of any contract involved. (D)A description of the diplomatic efforts by the Government of the United States, if any, to persuade persons to no longer conduct significant transactions with persons that are part of, or operate for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, as defined in guidance required under subsection (e) of such section 231, as redesignated by subsection (a)(1) of this section. 
(E)A description of significant transactions with persons that are part of, or operate for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, if any, that the Government of the United States through diplomatic efforts was able to persuade persons not to engage in, including a description of each such transaction and the monetary value of the transaction. (4)FormThe initial report required by paragraph (1) and each update required under paragraph (2) shall be submitted in unclassified form, but may contain a classified annex. 
(5)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees has the meaning given that term in section 221 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9521) and includes the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives. (d)Exception relating to importation of goodsNo provision affecting sanctions under this section or an amendment made by this section shall apply to any portion of a sanction that affects the importation of goods. 
1295.Rule of construction relating to the use of forceNothing in this Act may be construed to authorize the use of force against Iran or North Korea. XIIICooperative Threat Reduction  Title XIII—Cooperative Threat Reduction Sec. 1301. Funding allocations. Sec. 1302. Specification of cooperative threat reduction funds. 1301. Funding allocationsOf the $335,240,000 authorized to be appropriated to the Department of Defense for fiscal year 2019 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $2,823,000. (2)For chemical weapons destruction, $5,446,000. 
(3)For global nuclear security, $29,001,000. (4)For cooperative biological engagement, $197,585,000. 
(5)For proliferation prevention, $74,937,000. (6)For activities designated as Other Assessments/Administrative Costs, $25,448,000. 
1302. Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2019, 2020, and 2021. XIVOther authorizations  Subtitle A—Military programs Sec. 1401. Working capital funds. Sec. 1402. Chemical agents and munitions destruction, defense. Sec. 1403. Drug interdiction and counter-drug activities, defense-wide. Sec. 1404. Defense inspector general. Sec. 1405. Defense health program. Subtitle B—Armed forces retirement home Sec. 1411. Authorization of appropriations for Armed Forces Retirement Home. Sec. 1412. Expansion of eligibility for residence at the Armed Forces Retirement Home. Sec. 1413. Oversight of health care provided to residents of the Armed Forces Retirement Home. Sec. 1414. Modification of authority on acceptance of gifts for the Armed Forces Retirement Home. Sec. 1415. Relief for residents of the Armed Forces Retirement Home impacted by increase in fees. Sec. 1416. Limitation on applicability of fee increase for residents of the Armed Forces Retirement Home. Subtitle C—Other matters Sec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1422. Economical and efficient operation of working capital fund activities. Sec. 1423. Consolidation of reporting requirements under the Strategic and Critical Materials Stock Piling Act. Sec. 1424. Quarterly briefing on progress of chemical demilitarization program. AMilitary programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.Chemical agents and munitions destruction, defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1403.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 1404.Defense inspector generalFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1405.Defense health programFunds are hereby authorized to be appropriated for fiscal year 2019 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501. BArmed forces retirement home 1411.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2019 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home. 
1412.Expansion of eligibility for residence at the Armed Forces Retirement HomeSection 1512 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412) is amended to read as follows:  1512.Residents of retirement home (a)Persons eligible To be residentsExcept as provided in subsection (b), the following persons who served as members of the Armed Forces, at least one-half of whose service was not active commissioned service (other than as a warrant officer or limited-duty officer), are eligible to become residents of the Retirement Home: 
(1)Persons who are 60 years of age or over and were discharged or released from service in the Armed Forces after 20 or more years of active service. (2)Persons who are determined under rules prescribed by the Chief Operating Officer to be suffering from a service-connected disability incurred in the line of duty in the Armed Forces. 
(3)Persons who served in a war theater during a time of war declared by Congress or were eligible for hostile fire special pay under section 310 or 351 of title 37, United States Code, and who are determined under rules prescribed by the Chief Operating Officer to be suffering from injuries, disease, or disability. (4)Persons who served in a women's component of the Armed Forces before June 12, 1948, and are determined under rules prescribed by the Chief Operating Officer to be eligible for admission because of compelling personal circumstances. 
(b)Persons ineligible to be residentsThe following persons are ineligible to become a resident of the Retirement Home: (1)A person who— 
(A)has been convicted of a felony; or (B)was discharged or released from service in the Armed Forces under other than honorable conditions. 
(2)A person with substance abuse or mental health problems, except upon a judgment and satisfactory determination by the Chief Operating Officer that— (A)the person has been evaluated by a qualified health professional selected by the Retirement Home; 
(B)the Retirement Home can accommodate the person’s condition; and (C)the person agrees to such conditions of residency as the Retirement Home may require. 
(c)AcceptanceTo apply for acceptance as a resident of a facility of the Retirement Home, a person eligible to be a resident shall submit to the Administrator of that facility an application in such form and containing such information as the Chief Operating Officer may require. (d)Priorities for acceptanceThe Chief Operating Officer shall establish a system of priorities for the acceptance of residents so that the most deserving applicants will be accepted whenever the number of eligible applicants is greater than the Retirement Home can accommodate. 
(e)Spouses of residents 
(1)Authority To admitExcept as otherwise established pursuant to subsection (d), the spouse of a person accepted as a resident of a facility of the Retirement Home may be admitted to that facility if the spouse— (A)is a covered beneficiary within the meaning of section 1072(5) of title 10, United States Code; 
(B)is not ineligible to become a resident as provided in subsection (b); and (C)submits an application for admittance in accordance with subsection (c). 
(2)Treatment as residentA spouse admitted in accordance with paragraph (1) shall be a resident of the Retirement Home consistent with this Act, except as the Chief Operating Officer may otherwise provide.. 1413.Oversight of health care provided to residents of the Armed Forces Retirement HomeSection 1513A(c) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a(c)) is amended— 
(1)by striking paragraph (1) and inserting the following new paragraph (1):  (1)Facilitate and monitor the timely availability to residents of the Retirement Home such medical, mental health, and dental care services as such residents may require at locations other than the Retirement Home. 
(2)in paragraph (2), by striking Ensure and inserting Monitor. 1414.Modification of authority on acceptance of gifts for the Armed Forces Retirement HomeParagraph (1) of section 1515(f) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 415(f)) is amended to read as follows: 
 
(1)The Chief Operating Officer may accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property, or any income therefrom or other interest therein, for the benefit of the Retirement Home.. 1415.Relief for residents of the Armed Forces Retirement Home impacted by increase in fees (a)Prohibition on removal for inability To pay fee increaseA resident of the Armed Forces Retirement Home as of September 30, 2018, may not be removed or released from the Retirement Home after that date based solely upon the inability of the resident to pay the amount of any increase in fees applicable to residents of the Retirement Home that takes effect on October 1, 2018. 
(b)Other reliefThe Chief Operating Officer of the Armed Forces Retirement Home shall take all actions practicable to accommodate residents of the Retirement Home who are impacted by the fee structure applicable to residents of the Retirement Home that takes effect on October 1, 2018, including through hardship relief, additional deductions from gross income, and other appropriate actions. 1416.Limitation on applicability of fee increase for residents of the Armed Forces Retirement Home (a)In generalIn the case of an individual who was a resident of the Armed Forces Retirement Home as of April 9, 2018, the increase in fees for residents of the Home scheduled to take effect on October 1, 2018, shall occur on an incremental basis over the three-year period beginning on October 1, 2018, such that the total fee for such individual as a resident of the Home as of the end of such period covers the cost of care of such individual as a resident of the Home. 
(b)Notice and wait on implementation of future increasesAny increase in the fees for residents of the Home that is scheduled to take effect after October 1, 2018, may not take effect until 90 days after the date on which a report on the increase is submitted to the Committees on Armed Services of the Senate and the House of Representatives. COther matters 1421.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $113,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 1422.Economical and efficient operation of working capital fund activitiesSection 2208(e) of title 10, United States Code, is amended by adding at the end the following: 
The accomplishment of the most economical and efficient organization and operation of working capital fund activities for the purposes of this subsection shall include actions toward the following: (1)Undertaking efforts to optimize the rate structure for all requisitioning entities. 
(2)Encouraging a working capital fund activity to perform reimbursable work for other entities to sustain the efficient use of the workforce. (3)Determining the appropriate leadership level for approving work from outside entities to maximize efficiency.. 
1423.Consolidation of reporting requirements under the Strategic and Critical Materials Stock Piling ActSection 11 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–2) is amended— (1)in subsection (a), by striking January 15 and inserting February 15; and 
(2)in subsection (b)— (A)in paragraph (1), by striking Not later and all that follows through report containing and inserting Each report under subsection (a) shall also include; and 
(B)in paragraph (2)— (i)by striking Each in the first sentence and inserting With respect to the plan described in paragraph (1), each; and 
(ii)by striking Each such report in the second sentence and inserting With respect to such plan, each report. 1424.Quarterly briefing on progress of chemical demilitarization programSection 1412(j) of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521(j)) is amended— 
(1)in the heading, by striking Semiannual Reports and inserting Quarterly briefing; (2)in paragraph (1)— 
(A)by striking March 1 and all that follows through the year in which and inserting 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2019, and every 90 days thereafter until; (B)by striking submit to and inserting brief; 
(C)by striking a report on the implementation and inserting on the progress made; and (D)by striking of its chemical weapons destruction obligations and inserting toward fulfilling its chemical weapons destruction obligations; and 
(3)by striking paragraph (2) and inserting the following:  (2)Each briefing under paragraph (1) shall include a description of contractor costs and performance relative to schedule, the progress to date toward the complete destruction of the stockpile, and any other information the Secretary determines to be relevant.. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug interdiction and counter-drug activities, defense-wide. 
Sec. 1508. Defense inspector general. 
Sec. 1509. Defense health program. 
Subtitle B—Financial matters 
Sec. 1511. Treatment as additional authorizations. 
Sec. 1512. Special transfer authority. 
Sec. 1513. Overseas contingency operations. 
Subtitle C—Other matters 
Sec. 1521. Joint Improvised-Threat Defeat Organization. 
Sec. 1522. Enduring costs funded through overseas contingency operations. 
Sec. 1523. Comptroller General report on use of funds provided by overseas contingency operations. 
AAuthorization of appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2019 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2019 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2019 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 
1507.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 1508.Defense inspector generalFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 
1509.Defense health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2019 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. BFinancial matters 1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1512.Special transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2019 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000. 
(b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
1513.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)). COther matters 1521.Joint Improvised-Threat Defeat Organization (a)Use and transfer of funds (1)In generalSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to amounts made available for fiscal year 2019 for the Department of Defense for the Joint Improvised-Threat Defeat Organization. 
(2)References to Joint Improvised Explosive Device Defeat FundIn the application of paragraph (1) to the use of funds described in that paragraph in fiscal year 2019, any reference in the subsections referred to in that paragraph to the Joint Improvised Explosive Device Defeat Fund shall be deemed to be a reference to the Joint Improvised-Threat Defeat Organization. (b)Interdiction of improvised explosive device precursor chemicals (1)Availability of fundsOf the amounts authorized to be appropriated for fiscal year 2019 for the Department of Defense by this Act for the Joint Improvised-Threat Defeat Organization, $15,000,000 may be made available to the Secretary of Defense, with the concurrence of the Secretary of State, to provide training, equipment, supplies, and services to ministries and other entities of foreign governments that the Secretary of Defense has identified as critical for countering the flow of improvised explosive device precursor chemicals. 
(2)Provision through other United States agenciesIf jointly agreed upon by the Secretary of Defense and the head of another department or agency of the United States Government, the Secretary of Defense may transfer amounts made available under paragraph (1) to such department or agency for the provision by such department or agency of training, equipment, supplies, and services to ministries and other entities of foreign governments as described in that paragraph. (3)Notice to CongressNone of the funds made available under paragraph (1) may be obligated or expended to supply training, equipment, supplies, or services to a foreign country before the date that is 15 days after the date on which the Secretary of Defense, in coordination with the Secretary of State, has submitted to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notice that includes each of the following: 
(A)The name of the foreign country for which training, equipment, supplies, or services are proposed to be supplied. (B)A description of the training, equipment, supplies, and services to be provided to such foreign country using such funds. 
(C)A detailed description of the amounts proposed to be obligated or expended to supply such training, equipment, supplies, or services, including— (i)any amounts proposed to be obligated or expended to support the participation of a department or agency of the United States Government other than the Department of Defense; and 
(ii)a description of the training, equipment, supplies, or services proposed to be supplied. (D)An evaluation of the effectiveness of the efforts of such foreign country to counter the flow of improvised explosive device precursor chemicals. 
(E)An overall plan for countering the flow of precursor chemicals in such foreign country. (4)ExpirationThe authority provided by this subsection expires on December 31, 2019. 
(c)Transition plan requiredNot later than March 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a plan to transition funding for the Joint Improvised-Threat Defeat Organization from amounts made available for overseas contingency operations to amounts otherwise made available for the purposes of such Organization. 1522.Enduring costs funded through overseas contingency operations (a)Report RequiredNot later than 14 days after the President submits to Congress the budget request for each of fiscal years 2020, 2021, 2022, 2023, and 2024, pursuant to section 1105 of title 31, United States Code, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on enduring costs funded through overseas contingency operations. 
(b)ElementsEach report required by subsection (a) shall include the following: (1)An estimate of the costs of operations currently supported in part or in whole by requested funding for overseas contingency operations that are likely to continue beyond such contingency, in accordance with the recommendation in the Government Accountability Office report entitled Overseas Contingency Operations: OMB and DOD Should Revise the Criteria for Determining Eligible Costs and Identify the Costs Likely to Endure Long Term published on January 18, 2017. 
(2)With respect to programs, projects, or activities for which the source of the requested funds has shifted from overseas contingency operations funding in the previous fiscal year to base budget funding in the current fiscal year— (A)a description of the criteria used by the Department of Defense and the Armed Forces in determining the programs, projects, and activities for which funds were requested in the budget request of the current fiscal year for overseas contingency operations, including any changes relative to the criteria issued in 2010 that was used by the Office of Management and Budget to identify such programs, projects, and activities for such funding requests; 
(B)a list of each such program, project, or activity and the amount requested for each such program, project, or activity, at the following levels of detail: (i)For procurement, by line item. 
(ii)For research, development, test, and evaluation, by program element number. (iii)For operation and maintenance, by sub-activity group. 
(iv)For military personnel, by sub-activity group. (v)For revolving and management funds, by sub-activity group. 
(vi)For military construction, by project. (c)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex. 
1523.Comptroller General report on use of funds provided by overseas contingency operations 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on how funds authorized to be appropriated for fiscal year 2018 for overseas contingency operations were obligated. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
XVIStrategic Programs, Cyber, and Intelligence Matters 
 
Subtitle A—Space Activities 
Sec. 1601. Improvements to acquisition system, personnel, and organization of space forces. 
Sec. 1602. Modifications to Space Rapid Capabilities Office. 
Sec. 1603. Rapid, responsive, and reliable space launch. 
Sec. 1604. Provision of space situational awareness services and information. 
Sec. 1605. Budget assessments for national security space programs. 
Sec. 1606. Improvements to commercial space launch operations. 
Sec. 1607. Space warfighting policy, review of space capabilities, and plan on space warfighting readiness. 
Sec. 1608. Use of small- and medium-size buses for strategic and tactical satellite payloads. 
Sec. 1609. Enhancement of positioning, navigation, and timing capacity. 
Sec. 1610. Designation of component of Department of Defense responsible for coordination of modernization efforts relating to military-code capable GPS receiver cards. 
Sec. 1611. Designation of component of Department of Defense responsible for coordination of hosted payload information. 
Sec. 1612. Limitation on availability of funds for Joint Space Operations Center mission system. 
Sec. 1613. Evaluation and enhanced security of supply chain for protected satellite communications programs and overhead persistent infrared systems. 
Sec. 1614. Report on protected satellite communications. 
Sec. 1615. Report on enhancements to the Global Positioning System Operational Control Segment. 
Sec. 1616. Report on persistent weather imagery for United States Central Command. 
Sec. 1617. Study on space-based radio frequency mapping. 
Sec. 1618. Independent study on space launch locations. 
Sec. 1619. Briefing on commercial satellite servicing capabilities. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Role of Under Secretary of Defense for Intelligence. 
Sec. 1622. Security vetting for foreign nationals. 
Sec. 1623. Department of Defense Counterintelligence polygraph program. 
Sec. 1624. Defense intelligence business management systems. 
Sec. 1625. Modification to annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. 
Sec. 1626. Framework on governance, mission management, resourcing, and effective oversight of combat support agencies that are also elements of the intelligence community. 
Subtitle C—Cyberspace-Related Matters 
Sec. 1631. Reorganization and consolidation of certain cyber provisions. 
Sec. 1632. Affirming the authority of the Secretary of Defense to conduct military activities and operations in cyberspace. 
Sec. 1633. Department of Defense Cyber Scholarship Program scholarships and grants. 
Sec. 1634. Amendments to pilot program regarding cyber vulnerabilities of Department of Defense critical infrastructure. 
Sec. 1635. Modification of acquisition authority of the Commander of the United States Cyber Command. 
Sec. 1636. Policy of the United States on cyberspace, cybersecurity, cyber warfare, and cyber deterrence. 
Sec. 1637. Budget display for cyber vulnerability evaluations and mitigation activities for major weapon systems of the Department of Defense. 
Sec. 1638. Determination of responsibility for the Department of Defense Information Networks. 
Sec. 1639. Procedures and reporting requirement on cybersecurity breaches and loss of personally identifiable information and controlled unclassified information. 
Sec. 1640. Program to establish cyber institutes at institutions of higher learning. 
Sec. 1641. Matters pertaining to the SharkSeer cybersecurity program. 
Sec. 1642. Active defense against the Russian Federation, People’s Republic of China, Democratic People’s Republic of Korea, and Islamic Republic of Iran attacks in cyberspace. 
Sec. 1643. Designation of official for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense. 
Sec. 1644. Assistance for small manufacturers in the defense industrial supply chain and universities on matters relating to cybersecurity. 
Sec. 1645. Email and Internet website security and authentication. 
Sec. 1646. Security product integration framework. 
Sec. 1647. Information security continuous monitoring and cybersecurity scorecard. 
Sec. 1648. Tier 1 exercise of support to civil authorities for a cyber incident. 
Sec. 1649. Pilot program on modeling and simulation in support of military homeland defense operations in connection with cyber attacks on critical infrastructure. 
Sec. 1650. Pilot program authority to enhance cybersecurity and resiliency of critical infrastructure. 
Sec. 1651. Pilot program on regional cybersecurity training center for the Army National Guard. 
Sec. 1652. Cyberspace Solarium Commission. 
Sec. 1653. Study and report on reserve component cyber civil support teams. 
Sec. 1654. Identification of countries of concern regarding cybersecurity. 
Sec. 1655. Mitigation of risks to national security posed by providers of information technology products and services who have obligations to foreign governments. 
Sec. 1656. Report on Cybersecurity Apprentice Program. 
Sec. 1657. Report on enhancement of software security for critical systems. 
Subtitle D—Nuclear forces 
Sec. 1661. Under Secretary of Defense for Research and Engineering and the Nuclear Weapons Council. 
Sec. 1662. Long-range standoff weapon requirements. 
Sec. 1663. Acceleration of ground-based strategic deterrent program and long-range standoff weapon program. 
Sec. 1664. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1665. Prohibition on reduction of the intercontinental ballistic missiles of the United States. 
Sec. 1666. Extension of prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. 
Sec. 1667. Exchange program for nuclear weapons program employees. 
Sec. 1668. Plan to train officers in nuclear command, control, and communications. 
Sec. 1669. Independent study on options to increase Presidential decision-time regarding nuclear weapons employment. 
Sec. 1670. Extension of annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1671. Plan for alignment of acquisition of warhead life extension programs and delivery vehicles for such warheads. 
Sec. 1672. Annual report on development of long-range stand-off weapon. 
Sec. 1673. Sense of Congress on nuclear posture of the United States. 
Subtitle E—Missile Defense Programs 
Sec. 1675. Development of persistent space-based sensor architecture. 
Sec. 1676. Boost phase ballistic missile defense. 
Sec. 1677. Extension of requirement for reports on unfunded priorities of Missile Defense Agency. 
Sec. 1678. Extension of prohibition relating to missile defense information and systems. 
Sec. 1679. Modification of requirement relating to transition of ballistic missile defense programs to military departments. 
Sec. 1680. Modification of requirement to develop a space-based ballistic missile intercept layer. 
Sec. 1681. Improvements to acquisition processes of Missile Defense Agency. 
Sec. 1682. Layered defense of the United States homeland. 
Sec. 1683. Testing of redesigned kill vehicle prior to production and ground-based midcourse defense acceleration options. 
Sec. 1684. Requirements for ballistic missile defense capable ships. 
Sec. 1685. Multiyear procurement authority for standard missile–3 IB guided missiles. 
Sec. 1686. Limitation on availability of funds for Army lower tier air and missile defense sensor. 
Sec. 1687. Missile defense radar in Hawaii. 
Sec. 1688. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production. 
Sec. 1689. Acceleration of hypersonic missile defense program. 
Sec. 1690. Report on ballistic missile defense. 
Sec. 1691. Sense of Congress on allied partnerships for missile defense. 
Sec. 1692. Sense of Congress on testing by Missile Defense Agency. 
Subtitle F—Other Matters 
Sec. 1695. Extension of Commission to Assess the Threat to the United States from Electromagnetic Pulse Attacks and Similar Events. 
Sec. 1696. Procurement of ammonium perchlorate and other chemicals for use in solid rocket motors. 
Sec. 1697. Budget exhibit on support provided to entities outside Department of Defense. 
Sec. 1698. Conventional prompt global strike hypersonic capabilities. 
Sec. 1699. Report regarding industrial base for large solid rocket motors. 
ASpace Activities 
1601.Improvements to acquisition system, personnel, and organization of space forces 
(a)Establishment of subordinate unified command 
(1)In generalChapter 6 of title 10, United States Code, is amended by adding at the end the following new section:  169.Subordinate unified command of the United States Strategic Command (a)EstablishmentWith the advice and assistance of the Chairman of the Joint Chiefs of Staff, the President, through the Secretary of Defense, shall establish under the United States Strategic Command a subordinate unified command to be known as the United States Space Command (in this section referred to as space command) for carrying out joint space warfighting operations. 
(b)Assignment of forcesUnless otherwise directed by the Secretary of Defense, all active and reserve space warfighting operational forces of the armed forces shall be assigned to the space command. (c)Commander (1)The commander of the space command shall hold the grade of general or, in the case of an officer of the Navy, admiral while serving in that position, without vacating the permanent grade of the officer. The commander shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position. The position shall be designated, pursuant to subsection (b) of section 526 of this title, as one of the general officer and flag officer positions to be excluded from the limitations in subsection (a) of such section. 
(2)During the three-year period following the date on which the space command is established, the commander of the Air Force Space Command may also serve as the commander of the space command so established. After such period, one individual may not concurrently serve as both such commanders. (d)Authority of commander (1)Subject to the authority, direction, and control of the commander of the United States Strategic Command, the commander of the space command shall be responsible for, and shall have the authority to conduct, all affairs of such command relating to joint space warfighting operations. 
(2) 
(A)Subject to the authority, direction, and control of the Deputy Secretary of Defense, the commander of the space command shall be responsible for, and shall have the authority to conduct, the following functions relating to joint space warfighting operations (whether or not relating to the space command): (i)Developing strategy, doctrine, and tactics. 
(ii)Preparing and submitting to the Secretary of Defense program recommendations and budget proposals for space operations forces and for other forces assigned to the space command. (iii)Exercising authority, direction, and control over the expenditure of funds for forces assigned directly to the space command. 
(iv)Training and certification of assigned joint forces. (v)Conducting specialized courses of instruction for commissioned and noncommissioned officers. 
(vi)Validating requirements. (vii)Establishing priorities for requirements. 
(viii)Ensuring the interoperability of equipment and forces. (ix)Formulating and submitting requirements for intelligence support. 
(x)Monitoring the promotion of space operation forces and coordinating with the military departments regarding the assignment, retention, training, professional military education, and special and incentive pays of space operation forces. (B)The authority, direction, and control exercised by the Deputy Secretary of Defense for purposes of this paragraph is authority, direction, and control with respect to the administration and support of the space command, including readiness and organization of space operations forces, space operations-peculiar equipment and resources, and civilian personnel. 
(C)Nothing in this paragraph shall be construed as providing the Deputy Secretary of Defense authority, direction, and control of operational matters that are subject to the operational chain of command of the combatant commands or the exercise of authority, direction, and control of personnel, resources, equipment, and other matters that are not space-operations peculiar and that are in the purview of the armed forces. (3)The commander of the space command shall be responsible for— 
(A)ensuring the combat readiness of forces assigned to the space command; and (B)monitoring the preparedness to carry out assigned missions of space forces assigned to unified combatant commands other than the United States Strategic Command. 
(4)The staff of the commander shall include an inspector general who shall conduct internal audits and inspections of purchasing and contracting actions through the space command and such other inspector general functions as may be assigned. (e)Intelligence and special activitiesThis section does not constitute authority to conduct any activity which, if carried out as an intelligence activity by the Department of Defense, would require a notice to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.)..  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 167b the following new item:   169. Subordinate unified command of the United States Strategic Command. (3)BriefingThe Secretary of the Air Force shall provide the Committees on Armed Services of the House of Representatives and the Senate a briefing on the need to develop additional recruitment measures or Reserve Officer Training Corps programs relating to space career fields. 
(b)Plan for acquisition system 
(1)DevelopmentThe Deputy Secretary of Defense shall develop a plan to establish a separate, alternative acquisition system for defense space acquisitions, including with respect to procuring space vehicles, ground segments relating to such vehicles, and satellite terminals. (2)Requirements processThe plan developed under paragraph (1) shall include recommendations of the Deputy Secretary with respect to whether the separate, alternative acquisition system described in the plan should use the Joint Capabilities Integration and Development System process or instead use a new requirements process developed by the Deputy Secretary in a manner that ensures that requirements for a program are synchronized across the space vehicles, ground segments relating to such vehicles, and satellite terminals, of the program. 
(3)ExceptionThe plan developed under paragraph (1) shall cover defense space acquisitions except with respect to the National Reconnaissance Office and other elements of the Department of Defense that are elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)). (4)SubmissionNot later than December 31, 2019, the Deputy Secretary shall submit to the congressional defense committees a report containing the plan developed under paragraph (1). 
(c)Plan for cadre development 
(1)DevelopmentThe Secretary of the Air Force shall develop a plan to increase the number and improve the quality of the space cadre of the Air Force. (2)Matters includedThe plan developed under paragraph (1) shall address the following: 
(A)Managing the career progression of members of the Armed Forces and civilian employees of the Department who form the space cadre of the Air Force throughout the military or civilian career of the member or the employee, as the case may be, including with respect to— (i)defining career professional milestones; 
(ii)pay and incentive structures; (iii)the management and oversight of the space cadre; 
(iv)training relating to planning and executing warfighting missions and operations in space; (v)conducting periodic cadre-wide professional assessments to determine how the cadre is developing as a group; and 
(vi)establishing a centralized method to control personnel assignments and distribution. (B)The identification of future space-related career fields that the Secretary determines appropriate, including a space acquisition career field. 
(C)The identification of any overlap that exists among operations and acquisitions career fields to determine opportunities for cross-functional career opportunities. (3)SubmissionNot later than March 1, 2019, the Secretary shall submit to the congressional defense committees a report containing the plan developed under paragraph (1). 
1602.Modifications to Space Rapid Capabilities OfficeSection 2273a of title 10, United States Code, is amended to read as follows:  2273a.Space Rapid Capabilities Office (a)In generalThere is within the Air Force Space Command a program office known as the Space Rapid Capabilities Office (in this section referred to as the Office). The facilities of the Office may not be co-located with the headquarters facilities of the Air Force Space and Missile Systems Center. 
(b)Head of officeThe head of the Office shall be the designee of the Secretary of the Air Force. The head of the Office shall report to the Commander of the Air Force Space Command. (c)MissionThe mission of the Office shall be— 
(1)to contribute to the development of low-cost, rapid reaction payloads, busses, launch, and launch control capabilities in order to fulfill joint military operational requirements for on-demand space support and reconstitution; (2)to coordinate and execute space rapid capabilities efforts across the Department of Defense with respect to planning, acquisition, and operations; and 
(3)to rapidly develop and field new classified space capabilities. (d)Acquisition authorityThe acquisition activities of the Office shall be subject to the following: 
(1)The Secretary of the Air Force shall designate the acquisition executive of the Office who shall provide streamlined acquisition authorities for projects of the Office. (2)The Joint Capabilities Integration and Development System process shall not apply to acquisitions by the Office. 
(3)The Commander of the United States Strategic Command, acting through the United States Space Command, shall— (A)establish and validate capability requirements; and 
(B)recommend priorities as the Commander determines appropriate. (e)Required program element (1)The Secretary of the Air Force shall ensure, within budget program elements for space programs, that— 
(A)there are separate, dedicated unclassified and classified program elements for space rapid capabilities; and (B)the Office executes the responsibilities of the Office through such program elements. 
(2)The Office shall manage the program elements required by paragraph (1). (f)Board of directorsThe Secretary of the Air Force shall establish for the Office a Board of Directors (to be known as the Space Rapid Capabilities Board of Directors) to provide coordination, oversight, and approval of projects of the Office.. 
1603.Rapid, responsive, and reliable space launch 
(a)Assured access to spaceSection 2273 of title 10, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking ; and; (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (3)the availability of rapid, responsive, and reliable space launches for national security space programs to— 
(A)improve the responsiveness and flexibility of a national security space system; (B)lower the costs of launching a national security space system; and 
(C)maintain risks of mission success at acceptable levels.; and (2)in subsection (c), by inserting before the period at the end the following: and the Director of National Intelligence.  
(b)Reusability of launch vehicles 
(1)DesignationEffective March 1, 2019, the Evolved Expendable Launch Vehicle program of the Department of Defense shall be known as the National Security Space Launch program. Any reference in Federal law, regulations, guidance, instructions, or other documents of the Federal Government to the Evolved Expendable Launch Vehicle program shall be deemed to be a reference to the National Security Space Launch program. (2)RequirementIn carrying out the National Security Space Launch program, the Secretary of Defense shall provide for consideration of both reusable and expendable launch vehicles with respect to any solicitation occurring on or after March 1, 2019, for which the use of a reusable launch vehicle is technically capable and maintains risk at acceptable levels. 
(3)Notification of solicitations for non-reusable launch vehiclesBeginning March 1, 2019, if the Secretary proposes to issue a solicitation for a contract for space launch services for which the use of reusable launch vehicles is not eligible for the award of the contract, the Secretary shall notify in writing the appropriate congressional committees of such proposed solicitation, including justifications for such ineligibility, by not later than 10 days after issuing such solicitation. (c)Risk and cost impact analysis (1)In generalThe Secretary shall conduct a risk and cost impact analysis with respect to launch services that use reusable launch vehicles. Such analysis shall include— 
(A)an assessment of how the inspection and certification regime of the Air Force for previously flown launch vehicles will ensure increased responsiveness and operational flexibility while maintaining acceptable risk; and (B)an assessment of the anticipated cost savings to the Department of Defense realized by using a previously flown launch vehicle or components. 
(2)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the analysis conducted under paragraph (1). (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1604.Provision of space situational awareness services and information 
(a)Role of Department of DefenseSection 2274(a) of title 10, United States Code, is amended— (1)by striking The Secretary of Defense may and inserting (1) Except as provided by paragraph (2), the Secretary of Defense may; and 
(2)by adding at the end the following new paragraph:  (2)Beginning January 1, 2024, the Secretary may provide space situational awareness services and information to, and may obtain space situational awareness data and information from, non-United States Government entities under paragraph (1) only to the extent that the Secretary determines such actions are necessary to meet the national security interests of the United States.. 
(b)Plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a plan for a department or agency of the United States Government other than the Department of Defense to provide space situational awareness services and information to non-United States Government entities. (2)Matters includedThe plan under paragraph (1) shall include the following: 
(A)An assessment of the existing and planned staff, budgetary resources, and relevant institutional expertise of the department or agency covered by the plan with respect to providing space situational awareness services and information. (B)An assessment of the demonstrated ability of such department or agency to work collaboratively with industry and academia in developing best practices or consensus standards. 
(C)An assessment of the existing and planned capacity of such department or agency to facilitate communication between space object operators to avoid a collision. (D)The ability of such department or agency to use other transaction agreements or similar transaction mechanisms to support space traffic management requirements. 
(E)Any additional authorities that would be required to assume the responsibility described in paragraph (1). (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, the Committee on Energy and Commerce, and the Committee on Foreign Affairs of the House of Representatives. 
(3)The Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate. 1605.Budget assessments for national security space programsSection 239(b)(1) of title 10, United States Code, is amended to read as follows: 
 
(1)Not later than 30 days after the date on which the President submits to Congress the budget for each of fiscal years 2017 through 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the budget for national security space programs of the Department of Defense. The Secretary may include the report in the defense budget materials if the Secretary submits such materials to Congress by such date.. 1606.Improvements to commercial space launch operationsSection 1617 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1106; 51 U.S.C. 50918 note) is amended— 
(1)in subsection (c)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2):  (2)Streamlining (A)In generalWith respect to any licensed activity under chapter 509 of title 51, United States Code, the Secretary of Defense may not impose any requirement on a licensee or transferee that is duplicative of, or overlaps in intent with, any requirement imposed by the Secretary of Transportation under that chapter. 
(B)WaiverThe Secretary of the Air Force may waive the limitation under subparagraph (A) if— (i)the Secretary determines that imposing a requirement described in that subparagraph is necessary to avoid negative consequences for the national security space program; and 
(ii)the Secretary notifies the Secretary of Transportation of such determination before making such waiver.; and  (2)by adding at the end the following new subsection: 
 
(d)Rule of constructionNothing in this section shall be construed to limit the ability of the Secretary of Defense to consult with the Secretary of Transportation with respect to requirements and approvals under chapter 509 of title 51, United States Code.. 1607.Space warfighting policy, review of space capabilities, and plan on space warfighting readiness (a)Space warfighting policyNot later than March 29, 2019, the Secretary of Defense shall develop a space warfighting policy. 
(b)Review of space capabilities 
(1)In generalThe Secretary shall conduct a review relating to the national security space enterprise that evaluates the following: (A)The resiliency of the national security space enterprise with respect to a conflict. 
(B)The ability of the national security space enterprise to attribute an attack on a space system in a timely manner. (C)The ability of the United States— 
(i)to resolve a conflict in space; and (ii)to determine the material means by which such conflict may be resolved. 
(D)Specific options for the national security space enterprise to provide the ability— (i)to defend against aggressive behavior in space at all levels of conflict; 
(ii)to defeat any adversary that demonstrates aggressive behavior in space at all levels of conflict; (iii)to deter aggressive behavior in space at all levels of conflict; and 
(iv)to develop a declassification strategy, if required to demonstrate deterrence. (E)The effectiveness and efficiency of the national security space enterprise to rapidly research, develop, acquire, and deploy space capabilities and capacities— 
(i)to deter and defend the national security space assets of the United States; and (ii)to respond to any new threat to such space assets. 
(F)The roles, responsibilities, and authorities of the Department of Defense with respect to space control activities. (G)Any emerging space threat the Secretary expects the United States to confront during the 10-year period beginning on the date of the enactment of this Act. 
(H)Such other matters as the Secretary considers appropriate. (2)Report (A)In generalNot later than March 29, 2019, the Secretary shall submit to the congressional defense committees a report on the findings of the review under paragraph (1). 
(B)FormThe report under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. (c)Plan on space warfighting readiness (1)In generalNot later than March 29, 2019, the Secretary of Defense shall develop, and commence the implementation of, a plan that— 
(A)identifies joint mission-essential tasks for space as a warfighting domain; (B)identifies any additional authorities, or delegated authorities, that would need to accompany the employment of forces to meet such mission-essential tasks; 
(C)meets the readiness requirements for space warfighting, including with respect to equipment, training, and personnel, to meet such mission-essential tasks; and  (D)considers the contributions by allies and partners of the United States with respect to defense space capabilities to increase burden sharing across space systems, as appropriate. 
(2)BriefingNot later than March 29, 2019, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other congressional defense committee upon request, a briefing describing the authorities identified under paragraph (1)(B) that the Secretary determines require legislative action. 1608.Use of small- and medium-size buses for strategic and tactical satellite payloads (a)Briefing on risks, benefits, and cost savings (1)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on the risks, benefits, and cost savings with respect to using small- and medium-size buses for strategic and tactical satellite payloads for protected satellite communications programs and next-generation overhead persistent infrared systems. 
(2)Matters includedThe briefing provided under paragraph (1) shall address the following: (A)Increasing component and subcomponent commonality for power regulation, solar arrays, battery technology, thermal control, and avionics. 
(B)The security of the supply chain, including a strategy to mitigate risk in such supply chain. (C)Requirements for radiation hardening of critical components. 
(b)Analyses of alternatives 
(1)CertificationsUpon the completion of each analysis of alternatives of new space vehicles relating to a program described in paragraph (2), the Director for Cost Assessment and Program Evaluation shall certify to the appropriate congressional committees that the analysis— (A)includes materiel solutions for using small- and medium-size buses; and 
(B)considers the relevant operational benefits and potential cost savings of using small-, medium-, and large-size buses. (2)Programs describedThe programs described in this paragraph are the programs of the Department of Defense relating to any of the following: 
(A)Protected satellite communications. (B)Next-generation overhead persistent infrared systems. 
(C)Space-based environmental monitoring. (c)Briefing on alternative space-Based architecturesNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of the Air Force, and the Chairman of the Joint Chiefs of Staff shall jointly provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on alternative space-based architectures for the programs described in subsection (b)(2) using small-, medium-, and large-size buses. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 1609.Enhancement of positioning, navigation, and timing capacity (a)Capability for trusted signals (1)RequirementExcept as provided by paragraph (2), subject to appropriate mitigation efforts, the Secretary of the Air Force shall ensure that military Global Positioning System user equipment terminals have the capability to receive trusted signals from the Galileo satellites of the European Union and the QZSS satellites of Japan, beginning with increment 2 of the acquisition of such terminals. 
(2)WaiverThe Secretary of Defense may waive, on a case-by-case basis, the requirement under paragraph (1) for military Global Positioning System user equipment terminals to have the capability described in such paragraph if the Secretary submits to the congressional defense committees a report containing— (A)the rationale for why the Secretary could not integrate such capability beginning with increment 2 of the acquisition of such terminals; and 
(B)a plan, including a timeline, to incorporate such capability in future increments of such terminals. (3)Limitation on delegationThe Secretary of Defense may not delegate the authority under paragraph (2) to make a waiver below the Deputy Secretary of Defense. 
(b)Capability for other signalsThe Secretary of the Air Force shall ensure that military Global Positioning System user equipment terminals having the capability to receive non-allied positioning, navigation, and timing signals, beginning with increment 2 of the acquisition of such terminals, if the Secretary of Defense, in consultation with the Commander of the United States Strategic Command, determines that— (1)the benefits of receiving such signals outweigh the risks; or 
(2)such risks can be appropriately mitigated. (c)EngagementThe Secretary of Defense and the Secretary of State shall jointly engage with relevant allies of the United States to— 
(1)enable military Global Positioning System user equipment terminals to receive the positioning, navigation, and timing signals of such allies; and (2)negotiate as appropriate other potential agreements relating to the enhancement of positioning, navigation, and timing. 
1610.Designation of component of Department of Defense responsible for coordination of modernization efforts relating to military-code capable GPS receiver cards 
(a)DesignationNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments and the heads of Defense Agencies the Secretary determines appropriate, shall designate a component of the Office of the Secretary of Defense to be responsible for coordinating common solutions for the M-code modernization efforts among the military departments, Defense Agencies, and other appropriate elements of the Department of Defense. (b)Roles and responsibilitiesThe roles and responsibilities of the component selected under subsection (a) shall include the following: 
(1)Identify the elements of the Department of Defense and the programs of the Department that require M-code capable receiver cards and determine— (A)the number of total receiver cards required by the Department, including the number required for each such element and program and the military departments; 
(B)the timeline, by fiscal year, for each program of the Department conducting M-code modernization efforts; and (C)the projected cost for each such program. 
(2)Systematically collect integration test data, lessons learned, and design solutions, and share such information with other elements of the Department. (3)Identify ways the Department can prevent duplication in conducting M-code modernization efforts, and identify, to the extent practicable, potential cost savings that could be realized by addressing such duplication. 
(4)Coordinate the integration, testing, and procurement of M-code capable receiver cards to ensure that the Department maximizes the buying power of the Department, reduces duplication, and saves resources, where possible. (c)SupportThe Secretary of Defense shall ensure the military departments, the Defense Agencies, and other elements of the Department of Defense provide the component selected under subsection (a) with the appropriate support and resources needed to perform the roles and responsibilities under subsection (b). 
(d)ReportsNot later than March 15, 2019, and annually thereafter through 2021, the Secretary of Defense shall provide to the congressional defense committees a report on M-code modernization efforts. Each report shall include, with respect to the period covered by the report, the following: (1)The projected cost and schedule, by fiscal year, for the Department to acquire M-code capable receiver cards. 
(2)The programs of the Department conducting M-code modernization efforts. (3)The number of M-code capable receiver cards procured by the Department, the number of such receiver cards yet to be procured, and the percentage of the M-code modernization efforts completed by each program identified under paragraph (2). 
(e)DefinitionsIn this section: (1)The term M-code capable receiver card means a Global Positioning System receiver card that is capable of receiving military code that provides enhanced positioning, navigation, and timing capabilities and improved resistance to existing and emerging threats, such as jamming. 
(2)The term M-code modernization efforts means the development, integration, testing, and procurement programs of the Department of Defense relating to developing M-code capable receiver cards. 1611.Designation of component of Department of Defense responsible for coordination of hosted payload informationNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of the Air Force, and other Secretaries of the military departments and the heads of Defense Agencies the Secretary determines appropriate, shall designate a component of the Department of Defense or a military department to be responsible for coordinating information, processes, and lessons learned relating to using commercially hosted payloads across the military departments, Defense Agencies, and other appropriate elements of the Department of Defense. The functions of such designated component shall include, at a minimum, the following: 
(1)Systematically collecting information from past and planned hosted payload arrangements to inform future acquisition planning and space system architecture design, including integration test data, lessons learned, and design solutions. (2)Creating a centralized database for cost, technical data, and lessons learned on commercially hosted payloads and sharing such information with other elements of the Department. 
1612.Limitation on availability of funds for Joint Space Operations Center mission system 
(a)JMSOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Joint Space Operations Center mission system, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Air Force makes the certification under subsection (c). (b)ESBMC2Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for service and management applications of the enterprise space battle management command and control, not more than 75 percent may be obligated or expended until the date on which the Secretary of the Air Force makes the certification under subsection (c). 
(c)CertificationThe Secretary of the Air Force, without delegation, shall certify to the congressional defense committees that the Secretary has entered into a contract to operationalize existing, proven, best-in-breed commercial space situational awareness processing software to address warfighter requirements and fill gaps in current space situational capabilities. 1613.Evaluation and enhanced security of supply chain for protected satellite communications programs and overhead persistent infrared systems (a)Evaluations of supply chain vulnerabilities (1)In generalNot later than December 31, 2020, and in accordance with the plan under paragraph (2)(A), the Secretary of Defense, in coordination with the Director of National Intelligence, shall conduct evaluations of the supply chain vulnerabilities of each covered program. 
(2)Plan 
(A)DevelopmentThe Secretary shall develop a plan to carry out the evaluations under paragraph (1), including with respect to the personnel and resources required to carry out such evaluations. (B)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on the plan under subparagraph (A). 
(3)WaiverThe Secretary may waive, on a case-by-case basis with respect to a covered program, either the requirement to conduct an evaluation under paragraph (1) or the deadline specified in such paragraph if the Secretary certifies to the congressional defense committees before such date that all known supply chain vulnerabilities of such covered program have minimal consequences for the capability of such covered program to meet operational requirements or otherwise satisfy mission requirements. (4)Risk mitigation strategiesIn carrying out an evaluation under paragraph (1), the Secretary shall develop— 
(A)strategies for mitigating the risks of supply chain vulnerabilities identified in the course of such evaluation; and (B)cost estimates for such strategies. 
(b)Prioritization of certain supply chain risk management efforts 
(1)InstructionsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue a Department of Defense Instruction, or update such an Instruction, establishing the prioritization of supply chain risk management programs, including supply chain risk management threat assessment reporting, to ensure that acquisition and sustainment programs relating to covered programs receive priority of such supply chain risk management programs and reporting. (2)Requirements (A)EstablishmentThe Secretary shall establish requirements to carry out supply chain risk management threat assessment collections and analyses under acquisition and sustainment programs relating to covered programs. 
(B)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on the requirements established under subparagraph (A). (c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: (A)The congressional defense committees. 
(B)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (2)The term covered programs means programs of the Department of Defense relating to any of the following: 
(A)Protected satellite communications. (B)Next-generation overhead persistent infrared systems. 
1614.Report on protected satellite communicationsNot later than December 31, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on how each of the following programs will meet the requirements for resilience, mission assurance, and the nuclear command, control, and communication missions of the Department of Defense:  (1)The evolved strategic satellite program. 
(2)The protected tactical service program. (3)The protected tactical enterprise service program. 
1615.Report on enhancements to the Global Positioning System Operational Control Segment 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that identifies whether the current Global Positioning System Operational Control Segment (in this section referred to as OCS) can be incrementally improved to achieve capabilities similar to the Next Generation Operational Control Segment (in this section referred to as OCX) used to operate the Global Positioning System III. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A cybersecurity review of both OCS and OCX to determine the specific cybersecurity improvements needed to operate the system through 2030, including— (A)the cybersecurity improvements to OCS needed to match the cybersecurity capabilities that OCX is intended to provide; 
(B)any additional OCS cybersecurity protections needed beyond those OCX is intended to provide; and (C)any additional OCX cybersecurity protections needed beyond those for which OCX is currently contracted. 
(2)An incremental development plan for OCS, including— (A)the number of additional incremental upgrades needed to achieve capabilities similar to OCX, including a discussion of— 
(i)any additional capabilities needed; (ii)the specific capabilities in each upgrade; 
(iii)the duration of each upgrade; and (iv)a full schedule to complete all upgrades; 
(B)the estimated cost for each incremental OCS upgrade; and (C)the total estimated cost across fiscal years for all OCS upgrades to achieve capabilities similar to OCX and any additional capabilities. 
(3)The date by which the Department of Defense would have to begin contracting for each incremental OCS upgrade to ensure availability of OCS for the Global Positioning System III. (4)A comparison of current improvements to OCS that are underway, and additional OCS incremental improvements described under paragraph (2), to the program of record OCX capabilities, including— 
(A)the acquisition and sustainment cost by fiscal year through fiscal year 2030 for OCS and OCX; (B)a comparison schedule between OCS (including incremental improvements described under paragraph (2)) and OCX that identifies the delivery dates and capability delivered; and 
(C)the cost and schedule required to provide OCX with any additional needed capabilities that are now required and not currently in the program of record. 1616.Report on persistent weather imagery for United States Central Command (a)ReportNot later than March 1, 2019, the Secretary of the Air Force shall submit to the congressional defense committees a report on options to provide the United States Central Command with persistent weather imagery for the area of operations of the Command beginning not later than January 1, 2026. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)A description of long-term options for providing the United States Central Command with persistent weather imagery for the area of operations of the Command that— 
(A)do not rely on data provided by a foreign government; and (B)do not include relocating legacy geostationary operational environmental satellites. 
(2)A description of the costs required to carry out each option included in the report. 1617.Study on space-based radio frequency mapping (a)StudyThe Secretary of Defense and the Director of National Intelligence shall jointly conduct a study on the capabilities of the private sector with respect to space-based radio frequency mapping and associated operations and services for space-based electromagnetic collections. Such study shall address the following: 
(1)The near-term commercial market offerings of such operations and services in the United States and outside the United States. (2)The potential national security benefits to the United States provided by such operations and services. 
(3)The potential national security risks to the United States posed by such operations and services. (4)The sufficiency of existing legal authorities available to the Secretary and the Director to address such potential risks. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary and the Director shall jointly submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing the study under subsection (a). 1618.Independent study on space launch locations (a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on space launch locations, including with respect to the development and capacity of existing and new locations. The study shall, at a minimum— 
(1)identify how additional locations affect the capability of the Department of Defense to rapidly reconstitute and improve resilience for defense satellite system launches; (2)identify the capacities of current and new space launch locations, in light of the rapid increase in using commercial space services to support national security space missions and military requirements; 
(3)identify partnerships within State government-owned and operated spaceports that should be developed to increase launch capacities and enhance the space resiliency of the United States; (4)provide recommendations on strategic placement for future space launch sites; and 
(5)identify costs associated with additional locations and whether such costs should be borne by the Department of Defense, State governments, or private entities. (b)Submission to DODNot later than 240 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary a report containing the study conducted under subsection (a). 
(c)Submission to CongressNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the report under subsection (a), without change. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives. 
(3)The Committee on Commerce, Science, and Transportation of the Senate. 1619.Briefing on commercial satellite servicing capabilities (a)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence, shall jointly provide the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing detailing the costs, risks, and operational benefits of leveraging commercial satellite servicing capabilities for national security satellite systems. 
(b)ElementsThe briefing under subsection (a) shall include the following: (1)A prioritized list, with rationale, of operational and planned assets of the Department of Defense that could be enhanced by satellite servicing missions. 
(2)The costs, risks, and benefits of integrating satellite servicing capabilities as a part of operational resilience. (3)Potential strategies that could allow future national security space systems to leverage commercial on-orbit servicing capabilities where appropriate and feasible. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committee means— (1)the congressional defense committees; 
(2)the Committee on Science, Space, and Technology and the Permanent Select Committee on Intelligence of the House of Representatives; and (3)the Committee on Commerce, Science, and Transportation and the Select Committee on Intelligence of the Senate. 
BDefense Intelligence and Intelligence-Related Activities 
1621.Role of Under Secretary of Defense for IntelligenceSubsection (b) of section 137 of title 10, United States Code, is amended to read as follows:  (b)Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary of Defense for Intelligence shall— 
(1)have responsibility for the overall direction and supervision for policy, program planning and execution, and use of resources, for the activities of the Department of Defense that are part of the Military Intelligence Program; (2)execute the functions for the National Intelligence Program of the Department of Defense under section 105 of the National Security Act of 1947 (50 U.S.C. 3038), as delegated by the Secretary of Defense; 
(3)have responsibility for the overall direction and supervision for policy, program planning and execution, and use of resources, for personnel security, physical security, industrial security, and the protection of classified information and controlled unclassified information, related activities of the Department of Defense; and (4)perform such duties and exercise such powers as the Secretary of Defense may prescribe in the area of intelligence.. 
1622.Security vetting for foreign nationals 
(a)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1564a the following new section:  1564b.Security vetting for foreign nationals (a)Standards and process (1)The Secretary of Defense, in coordination with the Security Executive Agent established pursuant to Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note), shall develop uniform and consistent standards and a centralized process for the screening and vetting of covered foreign individuals requiring access to systems, facilities, personnel, information, or operations, of the Department of Defense, including with respect to the background investigations of covered foreign individuals requiring access to classified information. 
(2)The Secretary shall ensure that the standards developed under paragraph (1) are consistent with relevant directives of the Security Executive Agent.  (3)The Secretary shall designate an official of the Department of Defense to be responsible for executing the centralized process developed under paragraph (1) and adjudicating any information discovered pursuant to such process. 
(b)Other usesIn addition to using the centralized process developed under subsection (a)(1) for covered foreign individuals, the Secretary may use the centralized process in determining whether to grant a security clearance to any individual with significant foreign influence or foreign preference issues, in accordance with the adjudicative guidelines under part 147 of title 32, Code of Federal Regulations, or such successor regulation. (c)Covered foreign individual definedIn this section, the term covered foreign individual means an individual who meets the following criteria: 
(1)The individual is— (A)a national of a foreign state; 
(B)a national of the United States (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) and also a national of a foreign state; or (C)an alien who is lawfully admitted for permanent residence (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)). 
(2)The individual is either— (A)a civilian employee of the Department of Defense or a contractor of the Department; or 
(B)a member of the armed forces.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1564a the following new item: 
 
 
1564b. Security vetting for foreign nationals.. 
(c)Briefing 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on— (A)the process developed under paragraph (1) of section 1564b(a) of title 10, United States Code, as added by subsection (a); and 
(B)the official designated under paragraph (3) of such section 1564b(a). (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: 
(A)The Committees on Armed Services of the House of Representatives and the Senate. (B)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1623.Department of Defense Counterintelligence polygraph program 
(a)Addition of dual-NationalsSubsection (b) of section 1564a of title 10, United States Code, is amended to read as follows:   (b)Persons coveredExcept as provided in subsection (d), the following persons are subject to this section: 
(1)With respect to persons whose duties are described in subsection (c)— (A)military and civilian personnel of the Department of Defense; 
(B)personnel of defense contractors; (C)persons assigned or detailed to the Department of Defense; and 
(D)applicants for a position in the Department of Defense. (2)A person who is— 
(A)a national of the United States (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) and also a national of a foreign state; and (B)either— 
(i)a civilian employee or contractor who requires access to classified information; or (ii)a member of the armed forces who requires access to classified information.. 
(b)Standards for dual-NationalsSubsection (e)(2) of such section is amended by adding at the end the following new subparagraph:  (D)With respect to persons described in subsection (b)(2), to assist in assessing any counterintelligence threats identified in an authorized investigation of foreign preference or foreign influence risks, as described in part 147 of title 32, Code of Federal Regulations, or such successor regulations.. 
(c)Conforming amendmentsSuch section is further amended— (1)in subsection (c), by striking in subsection (b) and inserting in subsection (b)(1); and 
(2)in subsection (e)(2)(A), by striking in subsections (b) and inserting in subsections (b)(1). (d)Rule of constructionNothing in section 1564a of title 10, United States Code, as amended by this section, shall be construed to prohibit the granting of a security clearance to persons described in subsection (b)(2) of such section absent information relevant to the adjudication process, as described in part 147 of title 32, Code of Federal Regulations, or such successor regulations. 
1624.Defense intelligence business management systems 
(a)Standardized business process rules 
(1)DevelopmentNot later than October 1, 2020, the Chief Management Officer of the Department of Defense, in coordination with the Under Secretary of Defense (Comptroller) and the Under Secretary of Defense for Intelligence, shall develop and implement standardized business process rules for the planning, programming, budgeting, and execution process for the Military Intelligence Program. (2)Treatment of dataThe Chief Management Officer shall develop the standardized business process rules under paragraph (1) in accordance with section 911 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1519; 10 U.S.C. 2222 note) and section 2222(e)(6) of title 10, United States Code. 
(3)Use of existing systemsIn developing the standardized business process rules under paragraph (1), to the extent practicable, the Chief Management Officer shall use enterprise business systems of the Department of Defense in existence as of the date of the enactment of this Act. (4)ReportNot later than March 1, 2019, the Chief Management Officer of the Department of Defense, the Under Secretary of Defense (Comptroller), and the Under Secretary of Defense for Intelligence shall jointly submit to the appropriate congressional committees a report containing a plan to develop the standardized business process rules under paragraph (1). 
(5)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means the following: (A)The congressional defense committees. 
(B)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (b)Program elements (1)In generalChapter 9 of title 10, United States Code, is amended by adding at the end the following new section: 
 
239b.Certain intelligence-related programs: budget justification materials 
(a)Prohibition on use of program elementsIn the budget justification materials submitted to Congress in support of the Department of Defense budget for fiscal year 2021 and each fiscal year thereafter (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary of Defense may not include in any single program element both funds made available under the Military Intelligence Program and funds made available outside of the Military Intelligence Program. (b)DefinitionsIn this section: 
(1)The term budget has the meaning given that term in section 231(f) of this title. (2)The term defense budget materials has the meaning given that term in section 231(f) of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 239a the following new item:   239b. Certain intelligence-related programs: budget justification materials.. 1625.Modification to annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands (a)In generalSection 1626 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3635), as amended by section 1624 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1732), is further amended— 
(1)in the matter preceding paragraph (1), by striking 2020 and inserting 2025; and (2)in paragraph (1)— 
(A)in subparagraph (B), by striking ; and and inserting a semicolon; and (B)by adding at the end the following new subparagraph: 
 
(D)for the year preceding the year in which the briefing is provided— (i)the number of hours or amount of capacity of intelligence, surveillance, and reconnaissance requested by each commander of a combatant command, by specific intelligence capability type; 
(ii)the number of such requests identified under clause (i) that the Joint Chiefs of Staff determined to be a validated requirement, including the number of hours or amount of capacity of such requests that were provided to each such commander; and (iii)with respect to such validated requirements, the number of hours or amount of capacity of intelligence, surveillance, and reconnaissance, by specific intelligence capability type, that the Joint Chiefs of Staff requested each military department to provide, and the number of such hours or the amount of such capacity so provided by each such military department; and. 
(b)CodificationSuch section 1626, as amended by subsection (a), is— (1)transferred to chapter 21 of title 10, United States Code; and 
(2)redesignated as subsection (c) of section 426 of such title. 1626.Framework on governance, mission management, resourcing, and effective oversight of combat support agencies that are also elements of the intelligence community (a)Framework required (1)In generalIn accordance with section 105 of the National Security Act of 1947 (50 U.S.C. 3038), section 193 of title 10, United States Code, and section 1018 of the National Security Intelligence Reform Act of 2004 (Public Law 108–458; 50 U.S.C. 3023 note), the Secretary of Defense, in coordination with the Director of National Intelligence, shall develop and establish in policy a framework and supporting processes within the Department of Defense to help ensure that the missions, roles, and functions of the combat support agencies of the Department of Defense that are also elements of the intelligence community, and other intelligence components of the Department, are appropriately balanced and resourced. 
(2)ScopeThe framework shall include a consistent, repeatable process for the evaluation of proposed additions, transfers, or eliminations of a mission, role, or functions and associated resource profiles of the elements described in paragraph (1) for purposes of preventing imbalances in priorities, insufficient or misaligned resources, and the unauthorized expansion of mission parameters. (b)ElementsThe framework required by subsection (a) shall include the following: 
(1)A lexicon of relevant terms used by the Department of Defense and the Office of the Director of National Intelligence that— (A)ensures consistent definitions are used in determinations about the balance described in subsection (a)(1); and 
(B)reconciles jointly used definitions. (2)A reevaluation of the intelligence components of the Department, including the Joint Intelligence Centers and Joint Intelligence Operations Centers within the combatant commands, in order to determine which components should be formally designated as part of the intelligence community and any components not so designated conform to relevant tradecraft standards. 
(3)A repeatable process of the Department for evaluating the addition, transfer, or elimination of defense intelligence missions, roles, and functions, currently or to be performed by elements described in subsection (a)(1) that includes— (A)a justification for any proposed addition, transfer, or elimination of a mission, role, or function; 
(B)the identification of the elements in the Federal Government, if any, that currently perform the mission, role, or function concerned; (C)for any proposed addition of a mission, role, or function, an assessment of the most appropriate element of the Department to assume it, taking into account current resource profiles, scope of existing responsibilities, primary customers, and infrastructure necessary to support the addition; and 
(D)for any proposed addition or transfer of a mission, role, or function— (i)a determination of the appropriate resource profile for such mission, role, or function; and 
(ii)the identification, in writing, for the Department elements concerned of the resources anticipated to be needed and source of such resources during the period covered by the future-years defense program submitted to Congress under section 221 of title 10, United States Code, as in effect at the time of the proposed addition or transfer. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary, in coordination with the Director, shall provide to the Committees on Armed Services of the House of Representatives and the Senate, and to any other appropriate congressional committee upon request, a briefing on the framework required by subsection (a). 
(d)PolicyNot later than 270 days after the date of the enactment of this Act, the Secretary, in coordination with the Director, shall submit to the appropriate congressional committees a report setting forth the policy establishing the framework required by subsection (a). (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. (2)The term combat support agency has the meaning given that term in section 193 of title 10, United States Code. 
(3)The term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). CCyberspace-Related Matters 1631.Reorganization and consolidation of certain cyber provisions (a)In generalPart I of subtitle A of title 10, United States Code, is amended— 
(1)by transferring sections 130g, 130j, and 130k to chapter 19 of such part to appear after section 393 of such chapter; and (2)by redesignating such sections 130g, 130j, and 130k, as transferred by paragraph (1), as sections 394, 395, and 396, respectively. 
(b)Conforming amendmentSection 108(m) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1507(m)) is amended by striking under section 130g and inserting under section 394. (c)Clerical amendments (1)The table of sections at the beginning of chapter 3 of title 10, United States Code, is amended by striking the items relating to sections 130g, 130j, and 130k. 
(2)The table of sections at the beginning of chapter 19 of such title is amended by adding at the end the following new items:   394. Authorities concerning military cyber operations. 395. Notification requirements for sensitive military cyber operations. 396. Notification requirements for cyber weapons.. 1632.Affirming the authority of the Secretary of Defense to conduct military activities and operations in cyberspaceSection 394 of title 10, United States Code (as transferred and redesignated pursuant to section 1631), is amended— 
(1)by striking The Secretary and inserting the following:  (a)In generalThe Secretary; 
(2)in subsection (a), as designated by paragraph (1)— (A)by striking conduct, a military cyber operation in response and inserting conduct, military cyber activities or operations in cyberspace, including clandestine military activities or operations in cyberspace, to defend the United States and its allies, including in response; and 
(B)by striking (as such terms are defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)); and (3)by adding at the end the following new subsections: 
 
(b)Affirmation of authorityCongress affirms that the activities or operations referred to in subsection (a), when appropriately authorized, include the conduct of military activities or operations in cyberspace short of hostilities (as such term is used in the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.)) or in areas in which hostilities are not occurring, including for the purpose of preparation of the environment, information operations, force protection, and deterrence of hostilities, or counterterrorism operations involving the Armed Forces of the United States. (c)Clandestine activities or operationsA clandestine military activity or operation in cyberspace shall be considered a traditional military activity for the purposes of section 503(e)(2) of the National Security Act of 1947 (50 U.S.C. 3093(e)(2)). 
(d)Congressional oversightThe Secretary shall brief the congressional defense committees about any military activities or operations in cyberspace, including clandestine military activities or operations in cyberspace, occurring during the previous quarter during the quarterly briefing required by section 484 of this title. (e)Rule of constructionNothing in this section may be construed to limit the authority of the Secretary to conduct military activities or operations in cyberspace, including clandestine military activities or operations in cyberspace, to authorize specific military activities or operations, or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or reporting of sensitive military cyber activities or operations required by section 395 of this title. 
(f)DefinitionsIn this section: (1)The term clandestine military activity or operation in cyberspace means a military activity or military operation carried out in cyberspace, or associated preparatory actions, authorized by the President or the Secretary that— 
(A)is marked by, held in, or conducted with secrecy, where the intent is that the activity or operation will not be apparent or acknowledged publicly; and (B)is to be carried out— 
(i)as part of a military operation plan approved by the President or the Secretary in anticipation of hostilities or as directed by the President or the Secretary; (ii)to deter, safeguard, or defend against attacks or malicious cyber activities against the United States or Department of Defense information, networks, systems, installations, facilities, or other assets; or 
(iii)in support of information related capabilities. (2)The term foreign power has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 
(3)The term United States person has the meaning given such term in such section.. 1633.Department of Defense Cyber Scholarship Program scholarships and grants (a)Additional considerationsSection 2200c of title 10, United States Code, is amended— 
(1)by inserting before In the selection the following:  (a)Centers of Academic Excellence in Cyber Education; and (2)by adding at the end the following new subsection: 
 
(b)Certain Institutions of Higher EducationIn the selection of a recipient for the award of a scholarship or grant under this chapter, consideration shall be given to whether— (1)in the case of a scholarship, the institution of higher education at which the recipient pursues a degree is an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and 
(2)in the case of a grant, the recipient is an institution described in such section.. (b)Clerical amendments (1)Section headingThe heading of section 2200c of title 10, United States Code, is amended to read as follows: 
 
2200c.Special considerations in awarding scholarships and grants. 
(2)Table of sectionsThe table of sections at the beginning of chapter 112 of title 10, United States Code, is amended by striking the item relating to section 2200c and inserting the following new item:   2200c. Special considerations in awarding scholarships and grants.. 1634.Amendments to pilot program regarding cyber vulnerabilities of Department of Defense critical infrastructureSubsection (b) of section 1650 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2224 note) is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by inserting and the Defense Digital Service after covered research laboratory; (2)in paragraph (4), in the matter preceding subparagraph (A), by striking 2019 and inserting 2020; and 
(3)in paragraph (5), by striking 2019 and inserting 2020. 1635.Modification of acquisition authority of the Commander of the United States Cyber Command (a)Modification of limitation on use of Cyber operations procurement fundSubsection (e) of section 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note) is amended by striking 2021 and inserting 2025. 
(b)Extension on sunsetSubsection (i)(1) of such section is amended by striking September 30, 2021 and inserting September 30, 2025. 1636.Policy of the United States on cyberspace, cybersecurity, cyber warfare, and cyber deterrence (a)In generalIt shall be the policy of the United States, with respect to matters pertaining to cyberspace, cybersecurity, and cyber warfare, that the United States should employ all instruments of national power, including the use of offensive cyber capabilities, to deter if possible, and respond to when necessary, all cyber attacks or other malicious cyber activities of foreign powers that target United States interests with the intent to— 
(1)cause casualties among United States persons or persons of United States allies; (2)significantly disrupt the normal functioning of United States democratic society or government (including attacks against critical infrastructure that could damage systems used to provide key services to the public or government); 
(3)threaten the command and control of the Armed Forces, the freedom of maneuver of the Armed Forces, or the industrial base or other infrastructure on which the United States Armed Forces rely to defend United States interests and commitments; or (4)achieve an effect, whether individually or in aggregate, comparable to an armed attack or imperil a vital interest of the United States. 
(b)Response optionsIn carrying out the policy set forth in subsection (a), the United States shall plan, develop, and, when appropriate, demonstrate response options to address the full range of potential cyber attacks on United States interests that could be conducted by potential adversaries of the United States. (c)Denial optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall, to the greatest extent practicable, prioritize the defensibility and resiliency against cyber attacks and malicious cyber activities described in subsection (a) of infrastructure critical to the political integrity, economic security, and national security of the United States. 
(d)Cost-imposition optionsIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall develop and, when appropriate, demonstrate, or otherwise make known to adversaries the existence of, cyber capabilities to impose costs on any foreign power targeting the United States or United States persons with a cyber attack or malicious cyber activity described in subsection (a). (e)Multi-prong responseIn carrying out the policy set forth in subsection (a) through response options developed pursuant to subsection (b), the United States shall leverage all instruments of national power. 
(f)Update on presidential policy 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit, in unclassified and classified forms, as appropriate, to the appropriate congressional committees a report containing an update to the report provided to the Congress on the policy of the United States on cyberspace, cybersecurity, and cyber warfare pursuant to section 1633 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 130g note). (2)ContentsThe report required under paragraph (1) shall include the following: 
(A)An assessment of the current posture in cyberspace, including assessments of— (i)whether past responses to major cyber attacks have had the desired deterrent effect; and 
(ii)how adversaries have responded to past United States responses. (B)Updates on the Administration’s efforts in the development of— 
(i)cost imposition strategies; (ii)varying levels of cyber incursion and steps taken to date to prepare for the imposition of the consequences referred to in clause (i); and 
(iii)the Cyber Deterrence Initiative. (C)Information relating to the Administration’s plans, including specific planned actions, regulations, and legislative action required, for— 
(i)advancing technologies in attribution, inherently secure technology, and artificial intelligence society-wide; (ii)improving cybersecurity in and cooperation with the private sector; 
(iii)improving international cybersecurity cooperation; and (iv)implementing the policy referred to in paragraph (1), including any realignment of government or government responsibilities required, writ large. 
(f)Rule of constructionNothing in this subsection may be construed to limit the authority of the President or Congress to authorize the use of military force. (g)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Permanent Select Committee on Intelligence of the House of Representatives; (C)the Select Committee on Intelligence of the Senate; 
(D)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and (E)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate. 
(2)Foreign powerThe term foreign power has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 1637.Budget display for cyber vulnerability evaluations and mitigation activities for major weapon systems of the Department of Defense (a)Budget requiredBeginning in fiscal year 2021 and in each fiscal year thereafter, the Secretary of Defense shall submit to Congress, as a part of the documentation that supports the President’s annual budget for the Department of Defense, a consolidated Cyber Vulnerability Evaluation and Mitigation budget justification display for each major weapons system of the Department of Defense that includes the following: 
(1)Cyber vulnerability evaluations 
(A)StatusWhether, in accordance with paragraph (1) of section 1647(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118), the cyber vulnerability evaluation for each such major weapon system is pending, in progress, complete, or, pursuant to paragraph (2) of such section, waived. (B)FundingThe funding required for the fiscal year with respect to which the budget is submitted and for at least the four succeeding fiscal years required to complete the pending or in progress cyber vulnerability evaluation of each such major weapon system. 
(C)DescriptionA description of the activities planned in the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years to complete the required evaluation for each such major weapon system. (D)Risk analysisA description of operational or security risks associated with cyber vulnerabilities identified as a result of such cyber vulnerability evaluations that require mitigation. 
(2)Mitigation activities 
(A)StatusWhether activities to address identified cyber vulnerabilities of such major weapon systems resulting in operational or security risks requiring mitigation are pending, in progress, or complete. (B)FundingThe funding required for the fiscal year with respect to which the budget is submitted and for at least the four succeeding fiscal years required to complete the pending or in progress mitigation activities referred to in subparagraph (A) related to such major weapon systems. 
(C)DescriptionA description of the activities planned in the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years to complete any necessary mitigation. (b)FormThe display required under subsection (a) should, to the extent practicable, be submitted in an unclassified form, and shall include a classified annex as required. 
1638.Determination of responsibility for the Department of Defense Information Networks 
(a)In generalNot later than March 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report containing a determination regarding the roles, missions, and responsibilities of the Commander, Joint Force Headquarters–Department of Defense Information Networks (JFHQ–DODIN) of the Defense Information Support Agency. (b)ElementsThe report required under subsection (a) shall include the following: 
(1)An assessment of the current JFHQ-DODIN command and control structure, adequacy of the Defense Information Support Agency’s institutional support for the JFHQ-DODIN mission, resource requirements, and mission effectiveness. (2) (A)A determination and justification regarding— 
(i)a transfer to the Commander, United States Cyber Command, from the JFHQ-DODIN of some or all roles, missions, and responsibilities of the JFHQ-DODIN; or (ii)retention in the JFHQ-DODIN of such roles, missions, and responsibilities. 
(B)If a determination under subparagraph (A)(i) is made in the affirmative regarding a transfer to the Commander, United States Cyber Command, from the JFHQ-DODIN of some or all roles, missions, and responsibilities of the JFHQ-DODIN, such report shall include the following: (i)An identification of roles, missions, and responsibilities to be transferred. 
(ii)A timeline for any such transfers. (iii)A strategy for mitigating risk and ensuring no mission degradation. 
1639.Procedures and reporting requirement on cybersecurity breaches and loss of personally identifiable information and controlled unclassified information 
(a)In generalIn the event of a significant loss of personally identifiable information of civilian or uniformed members of the Armed Forces, or a significant loss of controlled unclassified information by a cleared defense contractor, the Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of such loss. Such notice may be submitted in classified or unclassified formats. (b)ProceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirement of subsection (a). Such procedures shall be consistent with the national security of the United States, the protection of operational integrity, the protection of personally identifiable information of civilian and uniformed members of the Armed Forces, and the protection of controlled unclassified information. 
(c)DefinitionsIn this section: (1)Significant loss of controlled unclassified informationThe term significant loss of controlled unclassified information means an intentional, accidental, or otherwise known theft, loss, or disclosure of Department of Defense programmatic or technical controlled unclassified information the loss of which would have significant impact or consequence to a program or mission of the Department of Defense, or the loss of which is of substantial volume. 
(2)Significant loss of personally identifiable informationThe term significant loss of personally identifiable information means an intentional, accidental, or otherwise known disclosure of information that can be used to distinguish or trace an individual’s identity, such as the name, Social Security number, date and place of birth, biometric records, home or other phone numbers, or other demographic, personnel, medical, or financial information, involving 250 or more civilian or uniformed members of the Armed Forces. 1640.Program to establish cyber institutes at institutions of higher learning (a)Program authorizedThe Secretary of Defense may carry out a program to establish a Cyber Institute at institutions of higher learning selected under subsection (b) for purposes of accelerating and focusing the development of foundational expertise in critical cyber operational skills for future military and civilian leaders of the Armed Forces and the Department of Defense, including such leaders of the reserve components. 
(b)Selected institutions of higher learning 
(1)In generalThe Secretary of Defense shall select institutions of higher learning for purposes of the program established under subsection (a) from among institutions of higher learning that have a Reserve Officers' Training Corps program. (2)Consideration of senior military collegesIn selecting institutions of higher learning under paragraph (1), the Secretary shall consider the senior military colleges with Reserve Officers’ Training Corps programs. 
(c)ElementsEach institute established under the program authorized by subsection (a) shall include the following: (1)Programs to provide future military and civilian leaders of the Armed Forces or the Department of Defense who possess cyber operational expertise from beginning through advanced skill levels. Such programs shall include instruction and practical experiences that lead to recognized certifications and degrees in the cyber field. 
(2)Programs of targeted strategic foreign language proficiency training for such future leaders that— (A)are designed to significantly enhance critical cyber operational capabilities; and 
(B)are tailored to current and anticipated readiness requirements. (3)Programs related to mathematical foundations of cryptography and courses in cryptographic theory and practice designed to complement and reinforce cyber education along with the strategic language programs critical to cyber operations. 
(4)Programs related to data science and courses in data science theory and practice designed to complement and reinforce cyber education along with the strategic language programs critical to cyber operations. (5)Programs designed to develop early interest and cyber talent through summer programs, dual enrollment opportunities for cyber, strategic language, data science, and cryptography related courses. 
(6)Training and education programs to expand the pool of qualified cyber instructors necessary to support cyber education in regional school systems. (d)Partnerships with Department of Defense and the Armed ForcesAny institute established under the program authorized by subsection (a) may enter into a partnership with one or more components of the Armed Forces, active or reserve, or any agency of the Department of Defense to facilitate the development of critical cyber skills for students who may pursue a military career. 
(e)PartnershipsAny institute established under the program authorized by subsection (a) may enter into a partnership with one or more local educational agencies to facilitate the development of critical cyber skills. (f)Senior military colleges definedThe term senior military colleges has the meaning given such term in section 2111a(f) of title 10, United States Code. 
1641.Matters pertaining to the SharkSeer cybersecurity program 
(a)Transfer of programNot later than March 1, 2019, the Secretary of Defense shall transfer the operations and maintenance for the Sharkseer cybersecurity program from the National Security Agency to the Defense Information Systems Agency, including all associated funding and, as the Secretary considers necessary, personnel. (b)Limitation on funding for the Information Systems Security ProgramOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 or any subsequent fiscal year for research, development, test, and evaluation for the Information Systems Security Program for the National Security Agency, not more than 90 percent may be obligated or expended unless the Chief of Information Officer, in consultation with the Principal Cyber Advisor, certifies to the congressional defense committees that the operations and maintenance funding for the Sharkseer program for fiscal year 2019 and the subsequent fiscal years of the current Future Years Defense Program are available or programmed. 
(c)ReportNot later than 90 days after the date of the enactment of this Act, the Chief Information Officer shall provide to the congressional defense committees a report that assesses the transition of base operations of the SharkSeer program to the Defense Information Systems Agency, including with respect to staffing, acquisition, contracts, sensor management, and the ability to conduct cyber threat analyses and detect advanced malware. Such report shall also include a plan for continued capability development. (d)Sharkseer break and inspect capability (1)In generalThe Secretary of Defense shall ensure that the decryption capability described in section 1636 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is provided by the break and inspect subsystem of the Sharkseer cybersecurity program, unless the Chief of Information Officer, in consultation with the Principal Cyber Advisor, notifies the congressional defense committees on or before the date that is 90 days after the date of the enactment of this Act that a superior enterprise solution will be operational before October 1, 2019. 
(2)Integration of capabilityThe Secretary shall take such actions as are necessary to integrate the break and inspect subsystem of the Sharkseer cybersecurity program with the Department of Defense public key infrastructure. (e)Visibility to endpointsThe Secretary shall take such actions as are necessary to enable, by October 1, 2020, the Sharkseer cybersecurity program and computer network defense service providers to instantly and automatically determine the specific identity and location of computer hosts and other endpoints that received or sent malware detected by the Sharkseer cybersecurity program or other network perimeter defenses. 
(f)Sandbox as a serviceThe Secretary shall use the Sharkseer cybersecurity program sandbox-as-a-service capability as an enterprise solution and terminate all other such projects, unless the Chief of Information Officer, in consultation with the Principal Cyber Advisor, notifies the congressional defense committees on or before the date that is 90 days after the date of the enactment of this Act that a superior enterprise solution will be operational before October 1, 2019. 1642.Active defense against the Russian Federation, People’s Republic of China, Democratic People’s Republic of Korea, and Islamic Republic of Iran attacks in cyberspace (a)Authority to disrupt, defeat, and deter cyber attacks (1)In generalIn the event that the National Command Authority determines that the Russian Federation, People’s Republic of China, Democratic People’s Republic of Korea, or Islamic Republic of Iran is conducting an active, systematic, and ongoing campaign of attacks against the Government or people of the United States in cyberspace, including attempting to influence American elections and democratic political processes, the National Command Authority may authorize the Secretary of Defense, acting through the Commander of the United States Cyber Command, to take appropriate and proportional action in foreign cyberspace to disrupt, defeat, and deter such attacks under the authority and policy of the Secretary of Defense to conduct cyber operations and information operations as traditional military activities. 
(2)Notification and reporting 
(A)Notification of operationsIn exercising the authority provided in paragraph (1), the Secretary shall provide notices to the congressional defense committees in accordance with section 395 of title 10, United States Code (as transferred and redesignated pursuant to section 1631). (B)Quarterly reports by Commander of the United States Cyber Command (i)In generalIn any fiscal year in which the Commander of the United States Cyber Command carries out an action under paragraph (1), the Secretary of Defense shall, not less frequently than quarterly, submit to the congressional defense committees a report on the actions of the Commander under such paragraph in such fiscal year. 
(ii)Manner of reportingReports submitted under clause (i) shall be submitted in a manner that is consistent with the recurring quarterly report required by section 484 of title 10, United States Code. (b)Private sector cooperationThe Secretary may make arrangements with private sector entities, on a voluntary basis, to share threat information related to malicious cyber actors, and any associated false online personas or compromised infrastructure, associated with a determination under subsection (a)(1), consistent with the protection of sources and methods and classification guidelines, as necessary. 
(c)Annual reportNot less frequently than once each year, the Secretary shall submit to the congressional defense committees, the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on— (1)the scope and intensity of the information operations and attacks through cyberspace by the countries specified in subsection (a)(1) against the government or people of the United States observed by the cyber mission forces of the United States Cyber Command and the National Security Agency; and 
(2)adjustments of the Department of Defense in the response directed or recommended by the Secretary with respect to such operations and attacks. (d)Rule of constructionNothing in this section may be construed to— 
(1)limit the authority of the Secretary to conduct military activities or operations in cyberspace, including clandestine activities or operations in cyberspace; or (2)affect the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.) or the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). 
1643.Designation of official for matters relating to integrating cybersecurity and industrial control systems within the Department of Defense 
(a)Designation of integrating officialNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall designate one official to be responsible for matters relating to integrating cybersecurity and industrial control systems for the Department of Defense. (b)ResponsibilitiesThe official designated pursuant to subsection (a) shall be responsible for matters described in such subsection at all levels of command, from the Department’s leadership to the facilities owned by or operated on behalf of the Department of Defense using industrial control systems, including developing Department-wide certification standards for integration of industrial control systems and taking into consideration frameworks set forth by the National Institute of Standards and Technology for the cybersecurity of such systems. 
1644.Assistance for small manufacturers in the defense industrial supply chain and universities on matters relating to cybersecurity 
(a)Dissemination of cybersecurity resources 
(1)In generalThe Secretary of Defense, in consultation with the Director of the National Institute of Standards and Technology, shall take such actions as may be necessary to enhance awareness of cybersecurity threats among small manufacturers and universities working on Department of Defense programs and activities. (2)PriorityThe Secretary of Defense shall prioritize efforts to increase awareness to help reduce cybersecurity risks faced by small manufacturers and universities referred to in paragraph (1). 
(3)Sector focusThe Secretary of Defense shall carry out this subsection with a focus on such small manufacturers and universities as the Secretary considers critical. (4)Outreach eventsUnder paragraph (1), the Secretary of Defense shall conduct outreach to support activities consistent with this section. Such outreach may include live events with a physical presence and outreach conducted through Internet websites. Such outreach may include training, including via courses and classes, to help small manufacturers and universities improve their cybersecurity. 
(5)Roadmaps and assessmentsThe Secretary of Defense shall ensure that cybersecurity for defense industrial base manufacturing is included in appropriate research and development roadmaps and threat assessments. (b)Voluntary cybersecurity self-assessmentsThe Secretary of Defense shall develop mechanisms to provide assistance to help small manufacturers and universities conduct voluntary self-assessments in order to understand operating environments, cybersecurity requirements, and existing vulnerabilities, including through the Mentor Protégé Program, small business programs, and engagements with defense laboratories and test ranges. 
(c)Transfer of research findings and expertise 
(1)In generalThe Secretary of Defense shall promote the transfer of appropriate technology, threat information, and cybersecurity techniques developed in the Department of Defense to small manufacturers and universities throughout the United States to implement security measures that are adequate to protect covered defense information, including controlled unclassified information. (2)Coordination with other Federal expertise and capabilitiesThe Secretary of Defense shall coordinate efforts, when appropriate, with the expertise and capabilities that exist in Federal agencies and federally sponsored laboratories. 
(3)AgreementsIn carrying out this subsection, the Secretary of Defense may enter into agreements with private industry, institutes of higher education, or a State, United States territory, local, or tribal government to ensure breadth and depth of coverage to the United States defense industrial base and to leverage resources. (d)Defense acquisition workforce cyber training programThe Secretary of Defense shall establish a cyber counseling certification program, or approve a similar existing program, to certify small business professionals and other relevant acquisition staff within the Department of Defense to provide cyber planning assistance to small manufacturers and universities. 
(e)Establishment of cybersecurity for defense industrial base manufacturing activity 
(1)AuthorityThe Secretary of Defense may establish an activity to assess and strengthen the cybersecurity resiliency of the defense industrial base, if the Secretary determines such is appropriate. (2)DesignationThe activity described in paragraph (1), if established, shall be known as the Cybersecurity for Defense Industrial Base Manufacturing Activity. 
(3)SpecificationThe Cybersecurity for Defense Industrial Base Manufacturing Activity, if established, shall implement the requirements specified in subsections (a) through (c). (f)AuthoritiesIn carrying out this section, the Secretary may use the following authorities: 
(1)The Manufacturing Technology Program established under section 2521 of title 10, United States Code. (2)The Centers for Science, Technology, and Engineering Partnership program under section 2368 of title 10, United States Code. 
(3)The Manufacturing Engineering Education Program established under section 2196 of title 10, United States Code. (4)The Small Business Innovation Research program. 
(5)The mentor-protégé program. (6)Other legal authorities as the Secretary determines necessary to effectively and efficiently carry out this section. 
(g)DefinitionsIn this section: (1)ResourcesThe term resources means guidelines, tools, best practices, standards, methodologies, and other ways of providing information. 
(2)Small business concernThe term small business concern means a small business concern as that term is used in section 3 of the Small Business Act (15 U.S.C. 632). (3)Small manufacturerThe term small manufacturer means a small business concern that is a manufacturer in the defense industrial supply chain. 
(4)StateThe term State means each of the several States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. 1645.Email and Internet website security and authentication (a)Implementation of plan requiredExcept as provided by subsection (b), the Secretary of Defense shall develop and implement the plan outlined in Binding Operational Directive 18–01, issued by the Secretary of Homeland Security on October 16, 2017, relating to email security and authentication and Internet website security, according to the schedule established by the Binding Operational Directive for the rest of the Executive Branch beginning with the date of enactment of this Act. 
(b)WaiverThe Secretary may waive the requirements of subsection (a) if the Secretary submits to the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate a certification that existing or planned security measures for the Department of Defense either meet or exceed the information security requirements of Binding Operational Directive 18–01. (c)Future binding operational directivesThe Chief Information Officer of the Department of Defense shall notify the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate within 180 days of the issuance by the Secretary of Homeland Security after the date of the enactment of this Act of any Binding Operational Directive for cybersecurity whether the Department of Defense will comply with the Directive or how the Department of Defense plans to meet or exceed the security objectives of the Directive. 
1646.Security product integration frameworkThe Principal Cyber Adviser, the Chief Information Officer, and the Commander of the United States Cyber Command shall select a network or network segment and associated computer network defense service provider to conduct a demonstration and evaluation of one or more existing security product integration frameworks, including modifying network security systems to enable such systems to ingest, publish, subscribe, tip and cue, and request information or services from each other. 1647.Information security continuous monitoring and cybersecurity scorecard (a)LimitationAfter October 1, 2019, no funds may be obligated or expended to prepare the cybersecurity scorecard for the Secretary of Defense unless the Department of Defense is implementing a funded capability to meet the requirements— 
(1)established by the Chief Information Officer and the Commander of United States Cyber Command pursuant to section 1653 of the National Defense Authorization for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2224 note); and (2)as set forth in the Department of Defense’s policies on modernized, Department-wide automated information security continuous monitoring. 
(b)ReportNot later than January 10, 2019, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees a report— (1)comparing the current capabilities of the Department of Defense to— 
(A)the requirements described in subsection (a); (B)the capabilities deployed by the Department of Homeland Security and the General Services Administration under the Continuous Diagnostics and Mitigation program across the non-Department of Defense departments and agencies of the Federal Government; and 
(2)that contains a review and determination of whether the current requirements and policies described in subsection (a) are adequate to address the current threat environment.  (c)Risk thresholdsThe Chief Information Officer of the Department of Defense, in coordination with the Principal Cyber Advisor, the Director of Operations of the Joint Staff, and the Commander of United States Cyber Command, shall establish risk thresholds for systems and network operations that, when exceeded, would trigger heightened security measures, such as enhanced monitoring and access policy changes. 
(d)Enterprise governance, risk, and compliance planNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer and the Principal Cyber Advisor shall develop a plan to implement an enterprise governance, risk, and compliance platform and process to maintain current status of all information and operational technology assets, vulnerabilities, threats, and mitigations. 1648.Tier 1 exercise of support to civil authorities for a cyber incident (a)In generalThe Commander of the United States Cyber Command, the Commander of United States Northern Command, and such other commands or components of the Department of Defense as the Secretary of Defense considers appropriate, shall, consistent with the recommendations made by the Comptroller General of the United States in the Government Accountability Office report GAO–16–574, conduct a tier 1 exercise of support to civil authorities for a cyber incident. 
(b)ElementsThe exercise required by subsection (a) shall include the following: (1)Department level leadership and decision-making for providing cyber support to civil authorities. 
(2)Testing of the policy, guidance, doctrine and other elements in the Department of Defense Cyber Incident Coordinating Procedure. (3)Operational planning and execution by the Joint Staff and supported and supporting combatant commands. 
(4)Coordination with, and incorporation of, as appropriate, the Department of Homeland Security, the Federal Bureau of Investigation, and elements across Federal and State governments and the private sector. 1649.Pilot program on modeling and simulation in support of military homeland defense operations in connection with cyber attacks on critical infrastructure (a)Pilot program required (1)In generalThe Assistant Secretary of Defense for Homeland Defense and Global Security shall carry out a pilot program to model cyber attacks on critical infrastructure in order to identify and develop means of improving Department of Defense responses to requests for defense support to civil authorities for such attacks. 
(2)Research exercisesThe pilot program shall source data from and include consideration of the Jack Voltaic research exercises conducted by the Army Cyber Institute, industry partners of the Institute, and the cities of New York, New York, and Houston, Texas. (b)PurposeThe purpose of the pilot program shall be to accomplish the following: 
(1)The development and demonstration of risk analysis methodologies, and the application of commercial simulation and modeling capabilities, based on artificial intelligence and hyperscale cloud computing technologies, as applicable— (A)to assess defense critical infrastructure vulnerabilities and interdependencies to improve military resiliency; 
(B)to determine the likely effectiveness of attacks described in subsection (a)(1), and countermeasures, tactics, and tools supporting responsive military homeland defense operations; (C)to train personnel in incident response; 
(D)to conduct exercises and test scenarios; (E)to foster collaboration and learning between and among departments and agencies of the Federal Government, State and local governments, and private entities responsible for critical infrastructure; and 
(F)improve intra-agency and inter-agency coordination for consideration and approval of requests for defense support to civil authorities. (2)The development and demonstration of the foundations for establishing and maintaining a program of record for a shared high-fidelity, interactive, affordable, cloud-based modeling and simulation of critical infrastructure systems and incident response capabilities that can simulate complex cyber and physical attacks and disruptions on individual and multiple sectors on national, regional, State, and local scales. 
(c)Report 
(1)In generalAt the same time the budget of the President for fiscal year 2021 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Assistant Secretary shall, in consultation with the Secretary of Homeland Security, submit to the congressional defense committees a report on the pilot program. (2)ContentsThe report required by paragraph (1) shall include the following: 
(A)A description of the results of the pilot program as of the date of the report. (B)A description of the risk analysis methodologies and modeling and simulation capabilities developed and demonstrated pursuant to the pilot program, and an assessment of the potential for future growth of commercial technology in support of the homeland defense mission of the Department of Defense. 
(C)Such recommendations as the Secretary considers appropriate regarding the establishment of a program of record for the Department on further development and sustainment of risk analysis methodologies and advanced, large-scale modeling and simulation on critical infrastructure and cyber warfare. (D)Lessons learned from the use of novel risk analysis methodologies and large-scale modeling and simulation carried out under the pilot program regarding vulnerabilities, required capabilities, and reconfigured force structure, coordination practices, and policy. 
(E)Planned steps for implementing the lessons described in subparagraph (D). (F)Any other matters the Secretary determines appropriate. 
1650.Pilot program authority to enhance cybersecurity and resiliency of critical infrastructure 
(a)AuthorityThe Secretary of Defense, in coordination with the Secretary of Homeland Security, is authorized to provide, detail, or assign technical personnel to the Department of Homeland Security on a non-reimbursable basis to enhance cybersecurity cooperation, collaboration, and unity of Government efforts. (b)Scope of assistanceThe authority under subsection (a) shall be limited in any fiscal year to the provision of not more than 50 technical cybersecurity personnel from the Department of Defense to the Department of Homeland Security, including the national cybersecurity and communications integration center (NCCIC) of the Department, or other locations as agreed upon by the Secretary of Defense and the Secretary of Homeland Security. 
(c)LimitationThe authority under subsection (a) may not negatively impact the primary missions of the Department of Defense or the Department of Homeland Security. (d)Establishment of procedures (1)In generalThe Secretary of Defense and the Secretary of Homeland Security shall establish procedures to carry out subsection (a), including procedures relating to the protection of and safeguards for maintenance of information held by the NCCIC regarding United States persons. 
(2)LimitationNothing in this subsection may be construed as providing authority to the Secretary of Defense to establish procedures regarding the NCCIC with respect to any matter outside the scope of this section. (e)No effect on other authority to provide supportNothing in this section may be construed to limit the authority of an Executive department, military department, or independent establishment to provide any appropriate support, including cybersecurity support, or to provide, detail, or assign personnel, under any other law, rule, or regulation. 
(f)DefinitionsIn this section, each of the terms Executive department, military department, and independent establishment, has the meaning given each of such terms, respectively, in chapter 1 of title 5, United States Code. (g)Termination of authorityThis section shall terminate on September 30, 2022. 
1651.Pilot program on regional cybersecurity training center for the Army National Guard 
(a)Pilot programThe Secretary of the Army may carry out a pilot program under which the Secretary establishes a National Guard training center to provide collaborative interagency education and training for members of the Army National Guard. (b)Center (1)Training and cooperationIf the Secretary carries out the pilot program under subsection (a), the Secretary should ensure that the training center established under such subsection— 
(A)educates and trains members of the Army National Guard quickly and efficiently by concurrently training cyber protection teams and cyber network defense teams on a common standard in order to defend— (i)the information network of the Department of Defense in a State environment; 
(ii)while acting under title 10, United States Code, the information networks of State governments; and (iii)critical infrastructure;  
(B)fosters interagency cooperation by— (i)co-locating members of the Army National Guard with personnel of departments and agencies of the Federal Government and State governments; and 
(ii)providing an environment to develop interagency relationship to coordinate responses and recovery efforts during and following a cyber attack; (C)collaborates with academic institutions to develop and implement curriculum for interagency education and training within the classroom; and 
(D)coordinates with the Persistent Cyber Training Environment of the Army Cyber Command in devising and implementing interagency education and training using physical and information technology infrastructure. (2)LocationsIf the Secretary carries out the pilot program under subsection (a), the Secretary may select one National Guard facility at which to carry out the pilot program. The Secretary may select a facility that is located in an area that meets the following criteria: 
(A)The location has a need for cyber training, as measured by both the number of members of the Army National Guard that would apply for such training and the number of units of the Army National Guard that verify the unit would apply for such training. (B)The location has high capacity information and telecommunications infrastructure, including high speed fiber optic networks. 
(C)The location has personnel, technology, laboratories, and facilities to support proposed activities and has the opportunity for ongoing training, education, and research. (c)ActivitiesIf the Secretary carries out the pilot program under subsection (a), the Secretary should ensure that the pilot program includes the following activities: 
(1)Providing joint education and training and accelerating training certifications for working in a cyber range. (2)Integrating education and training between the National Guard, law enforcement, and emergency medical and fire first responders. 
(3)Providing a program to continuously train the cyber network defense teams to not only defend the information network of the Department of Defense, but to also provide education and training on how to use defense capabilities of the team in a State environment. (4)Developing curriculum and educating the National Guard on the different missions carried out under titles 10 and 32, United States Code, in order to enhance interagency coordination and create a common operating picture. 
(d)Notification requiredIf the Secretary carries out the pilot program under subsection (a), the Secretary shall provide immediate notification to the congressional defense committees that includes information relating to the resources required to carry out such pilot program, identification of units to be trained, the location of such training, and a description of agreements with Federal, State, local, and private sector entities. (e)SunsetThe authority provided under this section shall expire on the date that is two years after the date of the enactment of this Act. 
1652.Cyberspace Solarium Commission 
(a)Establishment 
(1)In generalThere is established a commission to develop a consensus on a strategic approach to defending the United States in cyberspace against cyber attacks of significant consequences. (2)DesignationThe commission established under paragraph (1) shall be known as the Cyberspace Solarium Commission (in this section the Commission). 
(b)Membership 
(1)Composition 
(A)Subject to subparagraph (B), the Commission shall be composed of the following members: (i)The Principal Deputy Director of National Intelligence. 
(ii)The Deputy Secretary of Homeland Security. (iii)The Deputy Secretary of Defense. 
(iv)The Director of the Federal Bureau of Investigation. (v)Three members appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and two of whom shall not be. 
(vi)Two members appointed by the minority leader of the Senate, in consultation with the Ranking Member of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and one of whom shall not be. (vii)Three members appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Armed Services of the House of Representatives, one of whom shall be a member of the House of Representatives and two of whom shall not be. 
(viii)Two members appointed by the minority leader of the House of Representatives, in consultation with the Ranking Member of the Committee on Armed Services of the House of Representatives, one of whom shall be a member of the House of Representatives and one of whom shall not be. (B) (i)The members of the Commission who are not members of Congress and who are appointed under clauses (iv) through (vii) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in— 
(I)cyber strategy or national-level strategies to combat long-term adversaries; (II)cyber technology and innovation; 
(III)use of intelligence information by national policymakers and military leaders; or (IV)the implementation, funding, or oversight of the national security policies of the United States. 
(ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if such individual possesses any personal or financial interest in the discharge of any of the duties of the Commission. (iii)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information. 
(2)Co-chairs 
(A)The Commission shall have two co-chairs, selected from among the members of the Commission. (B)One co-chair of the Commission shall be a member of the Democratic Party, and one co-chair shall be a member of the Republican Party. 
(C)The individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives. (c)Appointment; initial meeting (1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. 
(2)Initial meetingThe Commission shall hold its initial meeting on or before the date that is 60 days after the date of the enactment of this Act. (d)Meetings; quorum; vacancies (1)In generalAfter its initial meeting, the Commission shall meet upon the call of the co-chairs of the Commission. 
(2)QuorumSeven members of the Commission shall constitute a quorum for purposes of conducting business, except that two members of the Commission shall constitute a quorum for purposes of receiving testimony. (3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
(4)Quorum with vacanciesIf vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day. (e)Actions of Commission (1)In generalThe Commission shall act by resolution agreed to by a majority of the members of the Commission voting and present. 
(2)PanelsThe Commission may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title. The actions of any such panel shall be subject to the review and control of the Commission. Any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission. (3)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this title. 
(f)DutiesThe duties of the Commission are as follows: (1)To define the core objectives and priorities of the strategy described in subsection (a)(1). 
(2)To weigh the costs and benefits of various strategic options to defend the United States, including the political system of the United States, the national security industrial sector of the United States, and the innovation base of the United States. The options to be assessed should include deterrence, norms-based regimes, and active disruption of adversary attacks through persistent engagement. (3)To evaluate whether the options described in paragraph (2) are exclusive or complementary, the best means for executing such options, and how the United States should incorporate and implement such options within its national strategy. 
(4)To review and make determinations on the difficult choices present within such options, among them what norms-based regimes the United States should seek to establish, how the United States should enforce such norms, how much damage the United States should be willing to incur in a deterrence or persistent denial strategy, what attacks warrant response in a deterrence or persistent denial strategy, and how the United States can best execute these strategies. (5)To review adversarial strategies and intentions, current programs for the defense of the United States, and the capabilities of the Federal Government to understand if and how adversaries are currently being deterred or thwarted in their aims and ambitions in cyberspace. 
(6)To evaluate the effectiveness of the current national cyber policy relating to cyberspace, cybersecurity, and cyber warfare to disrupt, defeat and deter cyber attacks. (7)In weighing the options for defending the United States, to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government. 
(g)Powers of Commission 
(1)In general 
(A)The Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this section— (i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths; and 
(ii)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member considers necessary. (B)Subpoenas may be issued under subparagraph (A)(ii) under the signature of the co-chairs of the Commission, and may be served by any person designated by such co-chairs. 
(C)The provisions of sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192–194) shall apply in the case of any failure of a witness to comply with any subpoena or to testify when summoned under authority of this section. (2)ContractingThe Commission may, to such extent and in such amounts as are provided in advance in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title. 
(3)Information from Federal agencies 
(A)The Commission may secure directly from any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this title. (B)Each such department, agency, bureau, board, commission, office, establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request of the co-chairs of the Commission. 
(C)The Commission shall handle and protect all classified information provided to it under this section in accordance with applicable statutes and regulations. (4)Assistance from Federal agencies (A)The Secretary of Defense shall provide to the Commission, on a nonreimbursable basis, such administrative services, funds, staff, facilities, and other support services as are necessary for the performance of the Commission’s duties under this title. 
(B)The Director of National Intelligence may provide the Commission, on a nonreimbursable basis, with such administrative services, staff, and other support services as the Commission may request. (C)In addition to the assistance set forth in paragraphs (1) and (2), other departments and agencies of the United States may provide the Commission such services, funds, facilities, staff, and other support as such departments and agencies consider advisable and as may be authorized by law. 
(D)The Commission shall receive the full and timely cooperation of any official, department, or agency of the United States Government whose assistance is necessary, as jointly determined by the co-chairs selected under subsection (b)(2), for the fulfillment of the duties of the Commission, including the provision of full and current briefings and analyses. (5)Postal servicesThe Commission may use the United States postal services in the same manner and under the same conditions as the departments and agencies of the United States. 
(6)GiftsNo member or staff of the Commission may receive a gift or benefit by reason of the service of such member or staff to the Commission. (h)Staff of Commission (1)In general (A)The co-chairs of the Commission, in accordance with rules agreed upon by the Commission, shall appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule under section 5316 of such title. 
(B)Any Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (C)All staff of the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. 
(2)Consultant services 
(A)The Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of such title. (B)All experts and consultants employed by the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. 
(i)Compensation and travel expenses 
(1)Compensation 
(A)Except as provided in paragraph (2), each member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission under this title. (B)Members of the Commission who are officers or employees of the United States or Members of Congress shall receive no additional pay by reason of their service on the Commission. 
(2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. (j)Treatment of information relating to national security (1)In general (A)The Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this title. 
(B)Any information related to the national security of the United States that is provided to the Commission by a congressional intelligence committees or the congressional armed services committees may not be further provided or released without the approval of the chairman of such committees. (2)Access after termination of commissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (k)(2), only the members and designated staff of the congressional intelligence committees, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission. 
(k)Final report; termination 
(1)Final reportNot later than September 1, 2019, the Commission shall submit to the congressional defense committees, the congressional intelligence committees, the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Director of National Intelligence, and the Secretary of Defense, and the Secretary of Homeland Security a final report on the findings of the Commission. (2)Termination (A)The Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report under paragraph (1) is submitted to the congressional defense and intelligence committees. 
(B)The Commission may use the 120-day period referred to in paragraph (1) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report referred to in that paragraph and disseminating the report. (l)Assessments of final reportNot later than 60 days after receipt of the final report under subsection (k)(1), the Director of National Intelligence, the Secretary of Defense, and the Secretary of Homeland Security shall each submit to the congressional intelligence committees and the congressional defense committees an assessment by the Director or the Secretary, as the case may be, of the final report. Each assessment shall include such comments on the findings and recommendations contained in the final report as the Director or Secretary, as the case may be, considers appropriate. 
(m)Inapplicability of certain administrative provisions 
(1)Federal Advisory Committee ActThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the activities of the Commission under this section. (2)Freedom of Information ActThe provisions of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall not apply to the activities, records, and proceedings of the Commission under this section. 
(n)Funding 
(1)Authorization of appropriationsOf the amount authorized to be appropriated for fiscal year 2019 by this Act, as specified in the funding tables in division D, $4,000,000 may be used to carry out this section. (2)Availability in generalSubject to paragraph (1), the Secretary of Defense shall make available to the Commission such amounts as the Commission may require for purposes of the activities of the Commission under this section. 
(3)Duration of availabilityAmounts made available to the Commission under paragraph (2) shall remain available until expended. (o)Congressional intelligence committees definedIn this section, the term congressional intelligence committees means— 
(1)the Select Committee on Intelligence of the Senate; and (2)the Permanent Select Committee on Intelligence of the House of Representatives. 
1653.Study and report on reserve component cyber civil support teams 
(a)Study requiredThe Secretaries concerned shall conduct a study on the feasibility and advisability of the establishment of reserve component cyber civil support teams for each State. (b)ElementsThe study under subsection (a) shall include the following: 
(1)An examination of the potential ability of the teams referred to in such subsection to respond to an attack, natural disaster, or other large-scale incident affecting computer networks, electronics, or cyber capabilities, including an analysis of the following: (A)The command structure and lines of authority for such teams. 
(B)The operational capabilities of such teams. (C)The legal authorities available to and constraints placed on such teams. 
(D)The amount of funding and other resources that would be required by the Department of Defense to organize, train, and equip such teams. (2)An analysis of the current use of reserve and active duty components in the Department of Defense and an explanation of how the establishment of such teams may affect the ability of the Department of Defense to— 
(A)organize, train, equip, and employ the Cyber Mission Force, and other organic cyber forces; and (B)perform the national defense missions and defense support to civil authorities for cyber incident response. 
(3)An explanation of how the establishment of such teams may affect the ability of the Department of Homeland Security to— (A)organize, train, equip, and employ cyber incident response teams; and 
(B)perform civilian cyber response missions. (4)An explanation as to how the establishment of such teams would fit into the current missions of the Department of Defense and the Department of Homeland Security. 
(5)An analysis of current and projected State civilian and private sector cyber response capabilities and services, including an identification of any gaps in such capabilities and services, and including an analysis of the following: (A)Whether such teams would be, on a risk- and cost-adjusted basis, of use for each State. 
(B)How the establishment of such teams may impact Federal, State, and private sector resourcing for State civilian and private sector cyber response capabilities and services. (6)An identification of the potential role of such teams with respect to the principles and processes set forth in— 
(A)Presidential Policy Directive 20 (United States Cyber Operations Policy);  (B)Presidential Policy Directive 21 (Critical Infrastructure Security and Resilience); and 
(C)Presidential Policy Directive 41 (United States Cyber Incident Coordination). (7)An explanation of how such teams may interact with other organizations and elements of the Federal Government that have responsibilities under the Presidential Policy Directives referred to in paragraph (6). 
(8)Any effects on the privacy and civil liberties of United States persons that may result from the establishment of such teams. (9)Any other considerations determined to be relevant by the Secretaries concerned. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretaries concerned shall submit to the appropriate congressional committees a report that includes— (1)the results of the study conducted under subsection (a), including an explanation of each element described in subsection (b); and 
(2)the final determination of the Secretaries with respect to the feasibility and advisability of establishing reserve component cyber civil support teams for each State. (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Homeland Security of the House of Representatives; and (C)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The term reserve component cyber civil support team means a team that— (A)is comprised of members of the reserve components; 
(B)is organized, trained, equipped, and sustained by the Department of Defense for the purpose of assisting State authorities in preparing for and responding to cyber incidents, cyber emergencies, and cyber attacks; and (C)operates principally under the command and control of the Chief Executive of the State in which the team is located. 
(3)The term Secretaries concerned means the Secretary of Defense and the Secretary of Homeland Security acting jointly. (4)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and the United States Virgin Islands. 
1654.Identification of countries of concern regarding cybersecurity 
(a)Identification of countries of concernNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall create a list of countries that pose a risk to the cybersecurity of United States defense and national security systems and infrastructure. Such list shall reflect the level of threat posed by each country included on such list. In creating such list, the Secretary shall take in to account the following: (1)A foreign government’s activities that pose force protection or cybersecurity risk to the personnel, financial systems, critical infrastructure, or information systems of the United States or coalition forces. 
(2)A foreign government’s willingness and record of providing financing, logistics, training or intelligence to other persons, countries or entities posing a force protection or cybersecurity risk to the personnel, financial systems, critical infrastructure, or information systems of the United States or coalition forces. (3)A foreign government’s engagement in foreign intelligence activities against the United States for the purpose of undermining United States national security. 
(4)A foreign government’s knowing participation in transnational organized crime or criminal activity. (5)A foreign government’s cyber activities and operations to affect the supply chain of the United States Government. 
(6)A foreign government’s use of cyber means to unlawfully or inappropriately obtain intellectual property from the United States Government or United States persons. (b)UpdatesThe Secretary shall continuously update and maintain the list under subsection (a) to preempt obsolescence. 
(c)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the list created pursuant to subsection (a) and any accompanying analysis that contributed to the creation of the list. 1655.Mitigation of risks to national security posed by providers of information technology products and services who have obligations to foreign governments (a)Disclosure requiredSubject to the regulations issued under subsection (b), the Department of Defense may not use a product, service, or system procured or acquired after the date of the enactment of this Act relating to information or operational technology, cybersecurity, an industrial control system, or weapons system provided by a person unless that person discloses to the Secretary of Defense the following: 
(1)Whether, and if so, when, within five years before or at any time after the date of the enactment of this Act, the person has allowed a foreign government to review the code of a non-commercial product, system, or service developed for the Department, or whether the person is under any obligation to allow a foreign person or government to review the code of a non-commercial product, system, or service developed for the Department as a condition of entering into an agreement for sale or other transaction with a foreign government or with a foreign person on behalf of such a government. (2)Whether, and if so, when, within five years before or at any time after the date of the enactment of this Act, the person has allowed a foreign government listed in section 1654 to review the source code of a product, system, or service that the Department is using or intends to use, or is under any obligation to allow a foreign person or government to review the source code of a product, system, or service that the Department is using or intends to use as a condition of entering into an agreement for sale or other transaction with a foreign government or with a foreign person on behalf of such a government. 
(3)Whether or not the person holds or has sought a license pursuant to the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations, or successor regulations, for information technology products, components, software, or services that contain code custom-developed for the non-commercial product, system, or service the Department is using or intends to use. (b)Regulations (1)In generalThe Secretary of Defense shall issue regulations regarding the implementation of subsection (a). 
(2)Uniform review processIf information obtained from a person under subsection (a) or the contents of the registry under subsection (f) are the subject of a request under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), the Secretary of Defense shall conduct a uniform review process, without regard to the office holding the information, to determine if the information is exempt from disclosure under such section 552.  (c)ProcurementProcurement contracts for covered products or systems shall include a clause requiring the information contained in subsection (a) be disclosed during the period of the contract if an entity becomes aware of information requiring disclosure required pursuant to such subsection, including any mitigation measures taken or anticipated. 
(d)Mitigation of risks 
(1)In generalIf, after reviewing a disclosure made by a person under subsection (a), the Secretary determines that the disclosure relating to a product, system, or service entails a risk to the national security infrastructure or data of the United States, or any national security system under the control of the Department, the Secretary shall take such measures as the Secretary considers appropriate to mitigate such risks, including, as the Secretary considers appropriate, by conditioning any agreement for the use, procurement, or acquisition of the product, system, or service on the inclusion of enforceable conditions or requirements that would mitigate such risks. (2)Third-party testing standardNot later than two years after the date of the enactment of this Act the Secretary shall develop such third-party testing standard as the Secretary considers acceptable for commercial off the shelf (COTS) products, systems, or services to use when dealing with foreign governments. 
(e)Exemption of open source softwareThis section shall not apply to open source software. (f)Establishment of registryNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)establish within the operational capabilities of the Committee for National Security Systems (CNSS) or within such other agency as the Secretary considers appropriate a registry containing the information disclosed under subsection (a); and (2)upon request, make such information available to any agency conducting a procurement pursuant to the Federal Acquisition Regulations or the Defense Federal Acquisition Regulations. 
(g)Annual reportsNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a report detailing the number, scope, product classifications, and mitigation agreements related to each product, system, and service for which a disclosure is made under subsection (a). (h)DefinitionsIn this section: 
(1)Appropriate committees of congress definedThe term appropriate committees of Congress means— (A)the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on Oversight and Government Reform of the House of Representatives. (2)Commercial itemThe term commercial item has the meaning given such term in section 103 of title 41, United States Code.  
(3)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code. (4)National security systemThe term national security system has the meaning given such term in section 3552(b) of title 44, United States Code. 
(5)Non-commercial product, system, or serviceThe term non-commercial product, system, or service means a product, system, or service that does not meet the criteria of a commercial item. (6)Open source softwareThe term open source software means software for which the human-readable source code is available for use, study, re-use, modification, enhancement, and re-distribution by the users of such software. 
1656.Report on Cybersecurity Apprentice ProgramNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility of establishing a Cybersecurity Apprentice Program to support on-the-job training for certain cybersecurity positions and facilitate the acquisition of cybersecurity certifications. 1657.Report on enhancement of software security for critical systems (a)Report requiredNot later than March 1, 2019, the Principal Cyber Adviser to the Secretary of Defense, the Under Secretary of Defense for Research and Engineering, and the Chief Information Officer of the Department of Defense shall jointly submit to the congressional defense committees a report on a study, based on the authorities specified in subsection (b), on the costs, benefits, technical merits, and other merits of applying the technologies described in subsection (c) to the vulnerability assessment and remediation of the following systems: 
(1)Nuclear systems and nuclear command and control. (2)A critical subset of conventional power projection capabilities. 
(3)Cyber command and control. (4)Other defense critical infrastructure. 
(b)Basis for conduct of studyThe study required for purposes of subsection (a) shall be conducted pursuant to the following: (1)Section 1640 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 
(2)Section 1650 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2224 note). (3)Section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118). 
(4)Section 937 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note). (c)TechnologiesThe technologies described in this subsection include the following: 
(1)Technology acquired, developed, and used by Combat Support Agencies of the Department of Defense to discover flaws and weaknesses in software code by inputting immense quantities of pseudo-random data (commonly referred to as fuzz) to identify inputs that cause the software to fail or degrade. (2)Cloud-based software fuzzing-as-a-service to continuously test the security of Department of Defense software repositories at large scale. 
(3)Formal programming and protocol language for software code development and other methods and tools developed under various programs such as the High Assurance Cyber Military Systems program of the Defense Advanced Research Projects Agency. (4)The binary analysis and symbolic execution software security tools developed under the Cyber Grand Challenge of the Defense Advanced Research Projects Agency. 
(5)Any other advanced or immature technologies with respect to which the Department of Defense determines there is particular potential for application to the vulnerability assessment and remediation of the systems specified in subsection (a). DNuclear forces 1661.Under Secretary of Defense for Research and Engineering and the Nuclear Weapons CouncilSection 179(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking , Technology, and Logistics and inserting and Sustainment;  (2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(3)by inserting after paragraph (3) the following new paragraph (4):  (4)The Under Secretary of Defense for Research and Engineering.. 
1662.Long-range standoff weapon requirementsSubparagraphs (A) and (B) of section 217(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706) are amended to read as follows:  (A)achieves initial operating capability for nuclear missions prior to the retirement of the nuclear-armed AGM–86; 
(B)achieves initial operating capability for conventional missions by not later than five years after the date of the achievement under subparagraph (A); and. 1663.Acceleration of ground-based strategic deterrent program and long-range standoff weapon program (a)Plan for acceleration of programsConsistent with validated military requirements and in accordance with applicable provisions of Federal law regarding acquisition, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Secretary of the Air Force, shall develop and implement— 
(1)a plan to accelerate the development, procurement, and fielding of the ground-based strategic deterrent program; and (2)a plan to accelerate the development, procurement, and fielding of the long-range standoff weapon. 
(b)CriteriaThe plans developed under subsection (a) shall meet the following criteria: (1)With respect to the plan developed under paragraph (1) of such subsection, the plan shall ensure that the ground-based strategic deterrent program includes the recapitalization of the full intercontinental ballistic missile weapon system for 400 deployed missiles and associated spares and 450 launch facilities, without phasing or splitting the program, including with respect to the missile flight system, ground-based infrastructure and equipment, appropriate command and control elements. 
(2)The plans shall include a comprehensive assessment of the benefits, risks, feasibility, costs, and cost savings of various options for accelerating the respective program covered by the plan, including by considering— (A)accelerating— 
(i)the technology maturation and risk reduction phase, including through the identification of low- and high- technology readiness levels, requirements, and timelines for maturing such technology; (ii)the award of an engineering and manufacturing development contract; and 
(iii)making the milestone B decision; (B)transitioning full acquisition authority, responsibility, and accountability of the respective program to the Secretary of the Air Force, including milestone decision authority; 
(C)providing a general officer-level program executive officer a dedicated, single-program, long-term assignment with a tailored acquisition approach, program strategy, and oversight model for the respective program that empowers the general officer to accelerate the program, make decisions, and be held accountable; (D)streamlining, as appropriate, test and evaluation activities for the respective program, particularly for proven technologies, while ensuring high confidence in the final deployed system; 
(E)leveraging agile software development or other innovative approaches to reduce timeframes for software development; (F)identifying and proposing statutory changes that the Under Secretary or the Secretary of the Air Force determine could accelerate the respective program; 
(G)identifying accelerated goals for initial operational capability and full operational capability for the respective program; and (H)such other options as the Under Secretary or the Secretary of the Air Force consider appropriate. 
(c)SubmissionNot later than 120 days after the date of the enactment of this Act, the Under Secretary, in consultation with the Secretary of the Air Force, shall submit to the congressional defense committees the plans developed under subsection (a), including an assessment of the options considered and the options selected to be implemented under the plans. (d)BriefingNot later than 160 days after the date of the enactment of this Act, the Commander of the United States Strategic Command shall provide to the congressional defense committees a briefing on the views of the Commander with respect to the plans developed under subsection (a). 
(e)DefinitionsIn this section: (1)The term milestone B decision has the meaning given that term in section 2400(a) of title 10, United States Code. 
(2)The term milestone decision authority has the meaning given that term in section 2366a(d) of title 10, United States Code. 1664.Procurement authority for certain parts of intercontinental ballistic missile fuzes (a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2019 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in division D, $9,841,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651). 
(b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code. 1665.Prohibition on reduction of the intercontinental ballistic missiles of the United States (a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense shall be obligated or expended for— 
(1)reducing, or preparing to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States; or (2)reducing, or preparing to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities: (1)The maintenance or sustainment of intercontinental ballistic missiles. 
(2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. 1666.Extension of prohibition on availability of funds for mobile variant of ground-based strategic deterrent missileSection 1664 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2615), as amended by section 1663 by the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is amended by striking 2019 and inserting 2020. 
1667.Exchange program for nuclear weapons program employees 
(a)Program authorizedThe Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, and the Administrator for Nuclear Security, shall jointly establish an exchange program under which— (1)the Chairman shall arrange for the temporary assignment of civilian and military personnel working on nuclear weapons policy, production, and force structure issues in the Office of the Secretary of Defense, the Joint Staff, the Navy, or the Air Force to the Office of the Deputy Administrator for Defense Programs in the National Nuclear Security Administration; and 
(2)the Administrator shall arrange for the temporary assignment of civilian personnel working on programs related to nuclear weapons in the Office of the Deputy Administrator for Defense Programs to the elements of the Department of Defense specified in paragraph (1). (b)PurposesThe purposes of the exchange program established under subsection (a) are— 
(1)to familiarize personnel from the Department of Defense and the National Nuclear Security Administration with the equities, priorities, processes, culture, and employees of the other agency; (2)for participants in the exchange program to return the expertise gained through their exchanges to their original agencies at the conclusion of their exchanges; and 
(3)to improve communication between and integration of the agencies that support the formation and oversight of nuclear weapons policy through lasting relationships across the chain of command. (c)Participants (1)Number of participantsThe Chairman and the Administrator shall each select not fewer than five and not more than 10 participants per year for participation in the exchange program established under subsection (a). The Chairman and the Administrator may determine how many participants to select under this paragraph without regard to the number of participants selected from the other agency. 
(2)Criteria for selection 
(A)In generalThe Chairman and the Administrator shall select participants for the exchange program established under subsection (a) from among mid-career employees and based on— (i)the qualifications and desire to participate in the program of the employee; and 
(ii)the technical needs and capacities of the Department of Defense and the National Nuclear Security Administration, as applicable. (B)Department of DefenseIn selecting participants from the Department of Defense for the exchange program established under subsection (a), the Chairman shall ensure that there is a mix of military personnel and civilian employees of the Department. 
(d)TermsExchanges pursuant to the exchange program established under subsection (a) shall be for terms of one to two years, as determined and negotiated by the Chairman and the Administrator. Such terms may begin and end on a rolling basis. (e)Guidance and implementation (1)GuidanceNot later than 90 days after the date of the enactment of this Act, the Chairman and the Administrator shall jointly develop and submit to the congressional defense committees interim guidance on the form and contours of the exchange program established under subsection (a). 
(2)ImplementationNot later than 180 days after the date of the enactment of this Act, the Chairman and the Administrator shall implement the guidance developed under paragraph (1). 1668.Plan to train officers in nuclear command, control, and communications (a)In generalThe Secretary of Defense, in consultation with the Secretary of the Air Force, the Secretary of the Navy, the Chairman of the Joint Chiefs of Staff, and the Commander of the United States Strategic Command, shall develop a plan to train, educate, manage, and track officers of the Armed Forces in nuclear command, control, and communications. 
(b)ElementsThe plan required by subsection (a) shall address— (1)manpower requirements at various grades; 
(2)desired career paths and promotion timing; and (3)any other matters the Secretary of Defense considers relevant to develop a mature cadre of officers with nuclear command, control, and communications expertise. 
(c)Submission of planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives the plan required by subsection (a). (d)ImplementationNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall implement the plan required by subsection (a). 
1669.Independent study on options to increase Presidential decision-time regarding nuclear weapons employment 
(a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on the potential benefits and risks of options to increase the time the President has to make a decision regarding the employment of nuclear weapons. (b)Reports (1)Submission to DODNot later than 270 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary a report containing the study conducted under subsection (a). Such report shall include the findings and recommendations of the center. 
(2)Submission to CongressNot later than 30 days after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the congressional defense committees such report, without change, and any comments of the Secretary with respect to such report. (3)FormThe reports under paragraphs (1) and (2) shall be submitted in unclassified form, but may include a classified annex. 
1670.Extension of annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control systemSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1665 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended in subsection (a)(1) by striking 2019 and inserting 2023. 1671.Plan for alignment of acquisition of warhead life extension programs and delivery vehicles for such warheadsNot later than February 15, 2019, the Chairman of the Nuclear Weapons Council established under section 179 of title 10, United States Code, shall submit to the congressional defense committees a plan containing a proposal for better aligning the acquisition of warhead life extension programs by the National Nuclear Security Administration with the acquisition of the planned delivery vehicles for such warheads by the Department of Defense. 
1672.Annual report on development of long-range stand-off weapon 
(a)Report requiredNot later than February 15, 2019, and annually thereafter until the date on which the long-range stand-off weapon receives Milestone B approval (as defined in section 2366 of title 10, United States Code), the Secretary of the Air Force, in coordination with the Administrator for Nuclear Security and the Chairman of the Nuclear Weapons Council, shall submit to the congressional defense committees a report describing the joint development of the long-range stand-off weapon, including the missile developed by the Air Force and the W80–4 warhead life extension program conducted by the National Nuclear Security Administration. (b)ElementsThe report under subsection (a) shall include the following: 
(1)An estimate of the date on which the long-range stand-off weapon will reach initial operating capability. (2)A description of any development milestones for the missile developed by the Air Force or the warhead developed by the National Nuclear Security Administration that depend on corresponding progress at the other agency. 
(3)A description of coordination efforts between the Air Force and the National Nuclear Security Administration during the period covered by the report. (4)A description of any schedule delays projected by the Air Force or the National Nuclear Security Administration and the anticipated effect such delays would have on the schedule of work of the other agency. 
(5)Plans to mitigate the effects of any delays described in paragraph (4). (6)A description of any ways, including through the availability of additional funding or authorities, in which the development milestones described in paragraph (2) or the estimated date of initial operating capability referred to in paragraph (1), could be achieved more quickly. 
(7)An estimate of the acquisition costs for the long-range stand-off weapon. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1673.Sense of Congress on nuclear posture of the United StatesIt is the sense of Congress that— (1)for more than 70 years the nuclear deterrent of the United States has played, and will continue to play, a central role in the national security of the United States and international stability; 
(2)strong, credible, and flexible nuclear forces of the United States deter aggression by adversaries and assure the allies of the United States that the extended deterrence commitments of the United States are steadfast; (3)the 2017 National Security Strategy, the 2018 National Defense Strategy, and the 2018 Nuclear Posture Review correctly assess changes in the security environment related to interstate strategic competition and recognize that the defense policies and posture of the United States, including those related to nuclear forces, must undergo measured adjustments; 
(4)the United States remains committed to, and will continue to honor, its full range of nuclear arms control and nonproliferation treaty obligations and seeks continued engagement for prudent and verifiable agreements, however, the policies and actions of the United States must also hold states that violate such treaties accountable for such violations and take such violations into account when considering further arms control agreements; (5)the North Atlantic Treaty Organization (NATO) plays an essential role in the national security of the United States and NATO should continue to strengthen and align its nuclear and conventional deterrence posture, planning, and exercises to align with modern threats, including modernizing its dual-capable aircraft, command and control networks, nuclear-related facilities, and conventional capabilities; 
(6)the 2018 Nuclear Posture Review rightly states that the United States requires reliable, diverse, and tailorable nuclear forces capable of responding to a variety of current threats while preparing for future uncertainty and directs implementation of a comprehensive nuclear modernization program at both the Department of Defense and the National Nuclear Security Administration; and (7)the Department of Defense and the National Nuclear Security Administration must integrate, partner, and organize themselves to successfully execute all aspects of the nuclear modernization program, including those regarding nuclear forces, warheads, infrastructure, command and control, and personnel. 
EMissile Defense Programs 
1675.Development of persistent space-based sensor architecture 
(a)Development requiredSubsection (a) of section 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by striking If consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, the Director of the Missile Defense Agency and inserting Subject to the availability of appropriations, beginning fiscal year 2019, the Director of the Missile Defense Agency, in coordination with the Commander of the Air Force Space Command and the Commander of the United States Strategic Command,. (b)Compatibility with efforts of Defense Advanced Research Projects AgencySuch section is amended— 
(1)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively; and (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Compatibility with efforts of Defense Advanced Research Projects AgencyThe Director shall ensure that the sensor architecture developed under subsection (a) is compatible with efforts of the Defense Advanced Research Projects Agency relating to space-based sensors for missile defense.. (c)Report on use of other authoritiesSuch section is further amended by inserting after subsection (e), as added by subsection (b) of this section, the following new subsection (f): 
 
(f)Report on use of other authoritiesNot later than January 31, 2019, the Director shall submit to the appropriate congressional committees a report on the options available to the Director to use other transactional authorities pursuant to section 2371 of title 10, United States Code, to accelerate the development and deployment of the sensor architecture required by subsection (a).. (d)Plan (1)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Defense for the development of the space-based sensor architecture under subsection (a) of section 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note), not more than 85 percent may be obligated or expended until the date on which the Director of the Missile Defense Agency submits the plan under subsection (g) of such section, as redesignated by subsection (b)(1) of this section. 
(2)Clarification of rolesSection 1683(g) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note), as redesignated by subsection (b)(1) of this section, is amended by striking the Director shall submit and inserting the Director, in coordination with the Commander of the Air Force Space Command and the Commander of the United States Strategic Command, shall submit. 1676.Boost phase ballistic missile defense (a)Development and studySection 1685 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by adding at the end the following new subsections: 
 
(d)Development 
(1)RequirementSubject to the availability of appropriations, beginning fiscal year 2019, the Director of the Missile Defense Agency shall carry out a program to develop boost phase intercept capabilities that— (A)are cost effective; 
(B)are air-launched, ship-based, or both; and (C)include kinetic interceptors. 
(2)PartnershipsIn developing kinetic boost phase intercept capabilities under paragraph (1), the Director may enter into partnerships with the Ministry of National Defense of the Republic of Korea or the Ministry of Defense of Japan, or both. (e)Independent study 
(1)RequirementThe Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center to conduct a feasibility study on providing an initial or demonstrated boost phase capability using unmanned aerial vehicles and kinetic interceptors by December 31, 2021. Such study shall include, at a minimum, a review of the study published by the Science, Technology, and National Security Working Group of the Massachusetts Institute of Technology in 2017 titled Airborne Patrol to Destroy DPRK ICBMs in Powered Flight. (2)SubmissionNot later than July 31, 2019, the Secretary shall submit to the congressional defense committees the study conducted under paragraph (1).. 
(b)Modification to sense of CongressSubsection (a) of such section is amended by striking , if consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017. 1677.Extension of requirement for reports on unfunded priorities of Missile Defense Agency (a)In generalSection 1696 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2638)— 
(1)is— (A)transferred to chapter 9 of title 10, United States Code; 
(B)inserted after section 222a; and (C)redesignated as section 222b; and 
(2)is amended— (A)in subsection (a), by striking for each of fiscal years 2018 and 2019 and inserting for a fiscal year; and 
(B)in subsection (c)(3), by striking the budget if and all that follows through the period at the end and inserting the budget if additional resources had been available for the budget to fund the program, activity, or mission requirement.. (b)Clerical amendments (1)Section headingSection 222b of title 10, United States Code, as added by subsection (a), is amended— 
(A)in the enumerator, by striking SEC. and inserting §; and (B)by striking the section heading and inserting Unfunded priorities of the Missile Defense Agency: annual report. 
(2)Table of sectionsThe table of sections at the beginning of chapter 9 of title 10, United States Code, is amended by inserting after the item relating to section 222a the following new item:   222b. Unfunded priorities of the Missile Defense Agency: annual report.. 1678.Extension of prohibition relating to missile defense information and systemsSection 130h(e) of title 10, United States Code, is amended by striking January 1, 2019 and inserting January 1, 2021. 
1679.Modification of requirement relating to transition of ballistic missile defense programs to military departmentsSection 1676(b)(2) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by inserting or equivalent approval before the period at the end. 1680.Modification of requirement to develop a space-based ballistic missile intercept layer (a)Dissociation with Ballistic Missile Defense ReviewSubsection (a) of section 1688 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended, in the matter before paragraph (1), by striking If consistent and all that follows through the Director and inserting Subject to the availability of appropriations, the Director. 
(b)Conforming amendmentSubsection (b) of such section is amended, in the matter before paragraph (1), by striking If the Director carries out subsection (a), not later and inserting Not later. 1681.Improvements to acquisition processes of Missile Defense Agency (a)Notification on changes to non-standard acquisition processes and responsibilities (1)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Secretary of Defense may be obligated or expended to change the non-standard acquisition processes and responsibilities described in paragraph (2) until— 
(A)the Secretary notifies the congressional defense committees of such proposed change; and (B)a period of 90 days has elapsed following the date of such notification. 
(2)Non-standard acquisition processes and responsibilities describedThe non-standard acquisition processes and responsibilities described in this paragraph are such processes and responsibilities described in— (A)the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002; 
(B)Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act; and (C)United States Strategic Command Instruction 583–3. 
(b)Integrated master test plan informationTogether with the release of each integrated master test plan of the Missile Defense Agency, and at the same time as each budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Director of the Missile Defense Agency shall make publicly available a version of each such plan that identifies the fiscal year and the fiscal quarter in which events under the plan will occur. (c)Missile Defense Executive BoardIn addition to the Under Secretary of Defense for Research and Engineering serving as chairman of the Missile Defense Executive Board pursuant to section 1676(c)(3)(B) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1773), the Under Secretary of Defense for Acquisition and Sustainment shall serve— 
(1)as a member of the Board; and (2)as co-chairman with respect to decisions regarding acquisition and the approval of acquisition and production milestones, including with respect to the use of other transaction authority contracts and transactions in excess of $500,000,000 (including all options). 
1682.Layered defense of the United States homeland 
(a)Sense of CongressIt is the sense of Congress that the United States should— (1)continue to explore and deploy capabilities that increase the layered defense of the United States homeland; 
(2)support, if determined by the Secretary of Defense as necessary for the national security of the United States, the deployment of a ground-based interceptor site, or potential other ballistic missile defense systems pending successful testing, on the East Coast of the United States that— (A)weighs cost effectiveness and prioritization of capability; and 
(B)provides for increased protection of the continental United States from North Korean and Iranian threats; (3)support the ability of the Army, the Navy, and the Missile Defense Agency to deploy fixed, semi-fixed, and mobile at-sea and ashore assets to locations to increase the layered defense of all of the United States homeland; and 
(4)support, as appropriate, further analysis and testing for regional systems to be employed for the layered defense of the United States homeland. (b)CertificationBefore the Secretary of Defense makes a potential determination to deploy regional assets to provide missile defense from longer range threats, the Secretary shall certify to the congressional defense committees that such deployment would not pose additional risk to strategic stability. 
1683.Testing of redesigned kill vehicle prior to production and ground-based midcourse defense acceleration options 
(a)Successful testing requiredExcept as provided by subsection (b), the Director of the Missile Defense Agency may not make a lot production decision for the redesigned kill vehicle unless the vehicle has undergone at least one successful flight intercept test that meets the following criteria: (1)The test sufficiently assesses the performance of the vehicle in order to inform a lot production decision. 
(2)The results of the test demonstrate that the vehicle— (A)will work in an effective manner; and 
(B)has the ability to accomplish the intended mission of the vehicle. (b)WaiverThe Secretary of Defense, without delegation, may waive subsection (a) if— 
(1)the Secretary determines that the waiver is in the interest of national security; (2)the Secretary determines that the threat of missiles is advancing at a pace that requires additional capacity of the ground-based midcourse system by 2023; 
(3)the Secretary determines that the waiver is appropriate in light of the assessment conducted by the Director of Operational Test and Evaluation under subsection (c); (4)the Secretary submits to the congressional defense committees a report containing— 
(A)a notice of the waiver, including the rationale of the Secretary for making the waiver; (B)a certification by the Secretary that the Secretary has analyzed and accepts the risk of making and implementing a lot production decision for the redesigned kill vehicle prior to the vehicle undergoing a successful flight intercept test; and 
(C)the assessment of the Director of Operational Test and Evaluation under subsection (c); and (5)a period of 30 days elapses following the date on which the Secretary submits the report under paragraph (4). 
(c)Assessment on risksThe Director of Operational Test and Evaluation shall submit to the Secretary of Defense an assessment on the risks of making a lot production decision for the redesigned kill vehicle prior to the vehicle undergoing a successful flight intercept test. (d)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on ways the Director could accelerate by at least one year the construction of Missile Field 4 at Fort Greely, Alaska, as well as the deployment of 20 ground-based interceptors with redesigned kill vehicles at such missile field. 
(2)ContentsThe report under paragraph (1) shall include the following: (A)A threat-based description of the benefits and risks of accelerating the construction and deployment referred to in paragraph (1). 
(B)A description of the technical and acquisition risks and potential effects on the reliability of the redesigned kill vehicle if deployment is accelerated as described in paragraph (1). (C)A description of the cost implications of accelerating the construction and deployment referred to in paragraph (1). 
(D)A description of the effect such acceleration would have on the redesigned kill vehicle flight test schedule and the overall integrated master test plan. (E)A description of the effect that the acceleration described in paragraph (1) would have on re-tipping currently deployed exoatmospheric kill vehicles with the redesigned kill vehicle. 
(F)A description of how such acceleration would align with the deployment of the long-range discrimination radar and the discrimination radar for homeland defense to be made operational in Hawaii. (G)A cost-benefit analysis and a feasibility assessment for construction of a fifth missile field at Fort Greely, Alaska. 
(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1684.Requirements for ballistic missile defense capable ships (a)Force structure assessmentThe Secretary of the Navy, in consultation with the Director of the Missile Defense Agency, shall include in the first force structure assessment conducted following the date of the enactment of this Act the following: 
(1)An assessment of the requirements for ballistic missile defense capable ships. (2)The force structure requirements associated with advanced ballistic missile defense capabilities. 
(b)Force structure assessment definedThe term force structure assessment has the meaning given the term in Chief of Naval Operations Instruction 3050.27. 1685.Multiyear procurement authority for standard missile–3 IB guided missiles (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of Defense may enter into one or more multiyear contracts, beginning with the fiscal year 2019 program year, for the procurement of standard missile–3 block IB guided missiles. 
(b)Authority for advance procurementThe Secretary may enter into one or more contracts for advance procurement associated with the missiles for which authorization to enter into a multiyear procurement contract is provided under subsection (a). (c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations for that purpose for such later fiscal year. 
1686.Limitation on availability of funds for Army lower tier air and missile defense sensor 
(a)LimitationIf the Secretary of the Army issues an acquisition strategy for a 360-degree lower tier air and missile defense sensor pursuant to section 1679(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1774) that proposes such sensor achieve initial operating capability later than December 31, 2023, not more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for such sensor may be obligated or expended until the date on which the Secretary submits to the congressional defense committees a report— (1)explaining the rationale of such delayed initial operating capability, including a description of any technological or acquisition-related factors causing such delay; and 
(2)containing a funding profile and schedule to ensure that such sensor would achieve initial operating capability by December 31, 2023. (b)Performance specificationThe Secretary shall ensure that the performance specification of the 360-degree lower tier air and missile defense sensor— 
(1)specifies requirements relating to— (A)detecting and tracking complex attacks from air-breathing threats, tactical ballistic missiles, and emerging hypersonic weapons; and 
(B)being a key component of the future integrated air and missile defense architecture of the Army and supporting engagements for the full range and capability of Patriot Advanced Capability–3 missile segment enhancement interceptors; and (2)uses evaluation criteria that enable an understanding of the cost and value of procuring such sensor in accordance with such specified requirements. 
1687.Missile defense radar in Hawaii 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, acting through the Director of the Missile Defense Agency, and in coordination with relevant Federal and local entities, should— (1)ensure an on-time delivery of the discrimination radar for homeland defense to be made operational in Hawaii; and 
(2)accelerate the deployment of the radar as much as possible, contingent on the environmental review process pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (b)CertificationNot later than 45 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall certify to the congressional defense committees that— 
(1)the Director is on schedule to award the contract for the discrimination radar for homeland defense planned to be located in Hawaii by December 31, 2018; and (2)such radar and associated in-flight interceptor communications system data terminal will be operational by not later than September 30, 2023. 
(c)Updates 
(1)Monthly updates on delayed scheduleIf the Director has not awarded the contract referred to in subsection (b)(1) by December 31, 2018, on a monthly basis beginning on such date and ending on the date on which the Director makes such award, the Director shall provide to the congressional defense committees an update explaining— (A)the rationale for the delay in making such award; and 
(B)any effects of such delay in making such radar and associated in-flight interceptor communications system data terminal operational by not later than September 30, 2023. (2)Semiannual updatesNot later than June 3, 2019, and semiannually thereafter through 2021, the Director shall provide to the congressional defense committees an update on— 
(A)the acquisition of the discrimination radar for homeland defense planned to be located in Hawaii and the associated in-flight interceptor communications system data terminal; and (B)the environmental review process for such radar pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
1688.Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production 
(a)Sense of CongressIt is the sense of Congress that— (1)the strong and enduring relationship between the United States and Israel is in the national security interest of both countries; and 
(2)the memorandum of understanding signed by the United States and Israel on September 14, 2016, including the provisions of the memorandum relating to missile and rocket defense cooperation, is a critical component of the bilateral relationship. (b)Iron Dome short-range rocket defense system (1)Availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency, $70,000,000 may be provided to the Government of Israel, in accordance with the memorandum of understanding signed by the United States and Israel on September 14, 2016, to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States. 
(2)Conditions 
(A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors. (B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition and Sustainment shall jointly submit to the appropriate congressional committees— 
(i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and (ii)an assessment detailing any risks relating to the implementation of such agreement. 
(c)Israeli Cooperative Missile Defense Program, David's Sling Weapon System co-production 
(1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency, $50,000,000 may be provided to the Government of Israel, in accordance with the memorandum of understanding signed by the United States and Israel on September 14, 2016, to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry. (2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— 
(A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; (B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and 
(C)the level of co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent. (d)Israeli Cooperative Missile Defense Program, Arrow 3 Upper Tier Interceptor Program co-production (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2019 for procurement, Defense-wide, and available for the Missile Defense Agency, $80,000,000 may be provided to the Government of Israel, in accordance with the memorandum of understanding signed by the United States and Israel on September 14, 2016, for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry. 
(2)CertificationExcept as provided by paragraph (3), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the Arrow 3 Upper Tier Interceptor Program; 
(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); (C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds— 
(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production; (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel; 
(iii)technical milestones for co-production of parts and components and procurement; (iv)a joint affordability working group to consider cost reduction initiatives; and 
(v)joint approval processes for third-party sales; and (D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent. 
(3)WaiverThe Under Secretary may waive the certification required by paragraph (2) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate— (A)the funds specified in paragraph (1) are provided to Israel solely for funding the procurement of long-lead components and critical hardware in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of the Arrow 3 Upper Tier Interceptor Program; 
(B)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and (C)the long-lead procurement will be conducted in a manner that maximizes co-production in the United States without incurring nonrecurring engineering activity or cost other than such activity or cost required for suppliers of the United States to start or restart production in the United States. 
(e)NumberIn carrying out paragraph (2) of subsection (c) and paragraph (2) of subsection (d), the Under Secretary may submit— (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or 
(2)separate certifications for each respective system. (f)TimingThe Under Secretary shall submit to the congressional defense committees the certifications under paragraph (2) of subsection (c) and paragraph (2) of subsection (d) by not later than 60 days before the funds specified in paragraph (1) of subsections (c) and (d) for the respective system covered by the certification are provided to the Government of Israel. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1689.Acceleration of hypersonic missile defense program (a)Acceleration of programSubject to the availability of appropriations, the Director of the Missile Defense Agency shall accelerate the hypersonic missile defense program of the Missile Defense Agency. 
(b)DeploymentThe Director shall deploy such program in conjunction with a persistent space-based missile defense sensor program. (c)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report on how hypersonic missile defense can be accelerated to meet emerging hypersonic threats. 
(2)ContentsThe report under paragraph (1) shall include the following: (A)An estimate of the cost of the acceleration described in such paragraph. 
(B)The technical requirements and acquisition plan needed for the Director to develop and deploy a hypersonic missile defense program. (C)A testing campaign plan that accelerates the delivery of hypersonic defense systems to the warfighter. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1690.Report on ballistic missile defense (a)ReportNot later than 180 days after the date on which the Ballistic Missile Defense Review that commenced in 2017 is published, the Secretary of Defense shall submit to the congressional defense committees a report that addresses the implications of the recommendations of the Ballistic Missile Defense Review on current programs of record, costs and resource prioritization, and strategic stability. 
(b)CBO report on costs 
(1)ReportNot later than one year after the date on which the Ballistic Missile Defense Review that commenced in 2017 is published, the Director of the Congressional Budget Office shall submit to the congressional defense committees a report setting forth an estimate of the costs over the 10-year period beginning on the date of the report associated with implementing any recommendations of the Ballistic Missile Defense Review. (2)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1691.Sense of Congress on allied partnerships for missile defenseIt is the sense of Congress that— (1)the United States should seek additional opportunities, at the tactical, operational, and strategic levels, to provide missile defense capabilities, doctrine, interoperability, and planning to allies and trusted partners of the United States; 
(2)an expedited foreign military sales arrangement would be beneficial in delivering such missile defenses to allies and trusted partners; and (3)it is important to continue to work with allies and trusted partners to learn from their experience deploying successful missile defense technologies. 
1692.Sense of Congress on testing by Missile Defense AgencyIt is the sense of Congress that— (1)the Missile Defense Agency should, as part of the test program of the Agency, continue to build an independently accredited modeling and simulation element to better inform missile defense performance assessments and test criteria; and 
(2)the Missile Defense Agency should continue to pursue an increasingly rigorous testing regime, in coordination with the Director of Operational Test and Evaluation, to more rapidly deliver capabilities to the warfighter as the threat evolves. FOther Matters 1695.Extension of Commission to Assess the Threat to the United States from Electromagnetic Pulse Attacks and Similar EventsSection 1691 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1786) is amended— 
(1)in subsection (e)— (A)in paragraph (1)(A), by striking April 1, 2019 and inserting April 1, 2020; and 
(B)in paragraph (3), by striking October 1, 2018 and inserting October 1, 2019; and (2)in subsection (h), by striking October 1, 2019 and inserting October 1, 2020. 
1696.Procurement of ammonium perchlorate and other chemicals for use in solid rocket motors 
(a)Business case analysis 
(1)Government-owned, contractor operatedThe Secretary of the Army and the Under Secretary of Defense for Acquisition and Sustainment shall jointly conduct a business case analysis of the Federal Government using a Government-owned, contractor-operated model to ensure a robust domestic industrial base to supply specialty chemicals, including ammonium perchlorate, for use in solid rocket motors. Such analysis shall include assessments of the near- and long-term costs, operating and sustainment costs, program impacts, opportunities for competition, opportunities for redundant or complementary capabilities, and national security implications of using such a model. (2)ReportNot later than March 1, 2019, the Secretary and the Under Secretary shall submit to the congressional defense committees the business case analysis conducted under paragraph (1). 
(b)Annual reports on certain solid rocket motors 
(1)In generalNot later than December 31, 2018, and each year thereafter through 2021, the Secretary of Defense shall submit to the congressional defense committees an annual report on rockets or missiles provided to the Department of Defense during the year covered by the report that use a solid rocket motor that was, in whole or in part, recovered or recycled from a rocket motor previously owned by the Department of Defense. (2)Matters includedEach report under paragraph (1) shall include, with respect to the year covered by the report, the following: 
(A)An identification of which rockets or missiles covered by the report use recycled ammonium perchlorate. (B)The quantity of such recovered or recycled ammonium perchlorate. 
(C)Whether any of the solid rocket propellant, or sodium perchlorate precursor, to be used in the rocket or missile is imported from a foreign country, and if so, the identity of the country. (D)Any other information the Secretary determines appropriate. 
1697.Budget exhibit on support provided to entities outside Department of Defense 
(a)In generalThe Under Secretary of Defense (Comptroller) shall include in the budget justification materials submitted to Congress in support of the Department of Defense budget for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a single budget exhibit containing relevant details pertaining to support provided by the Department of Defense to the Executive Office of the President related to senior leader communications and continuity of Government programs. (b)InclusionsThe budget exhibit required by subsection (a) shall include— 
(1)support provided by the White House Military Office, the White House Communications Agency, special mission area activities of the Defense Information Systems Agency, and other relevant programs; and (2)specific appropriation and line numbers where appropriate. 
(c)FormThe budget exhibit required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 1698.Conventional prompt global strike hypersonic capabilities (a)Validated requirementsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a validated requirement for ground-, sea-, or air-launched (or a combination thereof) conventional prompt global strike hypersonic capabilities. 
(b)ReportNot later than January 31, 2019, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Under Secretary of Defense for Policy, shall submit to the congressional defense committees a report that contains the following: (1)A plan to deliver a conventional prompt global strike weapon system that— 
(A)is in accordance with section 1693 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1791); and (B)includes— 
(i)options with cost estimates for accelerating the initial capability for such system; and (ii)a description of policy decisions by the Secretary of Defense that are necessary to employ hypersonic offense capabilities from each potential launch platform of such system. 
(2)Details with respect to the assessed level of ambiguity and misinterpretation risk relating to the conventional prompt global strike weapon system, including such potential risks associated with weapon ambiguity (including if adversary sensors are degraded), perceptions of the survivability of strategic nuclear forces, and likely adversary responses. (3)A description of whether, when, and how the Under Secretary of Defense for Policy would address the risks identified under paragraph (2) in developing and deploying the conventional prompt global strike weapon system and in developing the concept of operations for such system. 
1699.Report regarding industrial base for large solid rocket motors 
(a)Report 
(1)In generalNot later than April 15, 2019, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Secretaries of the military departments that the Under Secretary determines appropriate, shall submit to the appropriate congressional committees a report on whether, and if so, how, the Federal Government will sustain more than one supplier for large solid rocket motors. (2)Matters includedThe report under paragraph (1) shall include an assessment of the following: 
(A)The risks within the industrial base for large solid rocket motors, including the risks to national security. (B)The near- and long-term costs associated with having a single source of large solid rocket motors as compared to having more than one such source. 
(C)Options for sustaining more than one supplier for large solid rocket motors, including through leveraging— (i)the ground-based strategic deterrent program; 
(ii)the Trident II D5 fleet ballistic missile program; (iii)the ground-based midcourse defense program; 
(iv)national security space launch programs; (v)programs of the National Aeronautics and Space Administration; and 
(vi)any other applicable programs that use or may use solid rocket motors of any size, including with respect to substrategic and tactical systems. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Committee on Science, Space, and Technology and the Permanent Select Committee on Intelligence of the House of Representatives. 
(3)The Committee on Commerce, Science, and Transportation and the Select Committee on Intelligence of the Senate. XVIIREVIEW OF FOREIGN INVESTMENT AND EXPORT CONTROLS  Subtitle A—Committee on Foreign Investment in the United States Sec. 1701. Short title: Foreign Investment Risk Review Modernization Act of 2018. Sec. 1702. Findings; sense of Congress. Sec. 1703. Definitions. Sec. 1704. Acceptance of written notices. Sec. 1705. Inclusion of partnership and side agreements in notice. Sec. 1706. Declarations for certain covered transactions. Sec. 1707. Stipulations regarding transactions. Sec. 1708. Authority for unilateral initiation of reviews. Sec. 1709. Timing for reviews and investigations. Sec. 1710. Identification of non-notified and non-declared transactions. Sec. 1711. Submission of certifications to Congress. Sec. 1712. Analysis by Director of National Intelligence. Sec. 1713. Information sharing. Sec. 1714. Action by the President. Sec. 1715. Judicial review. Sec. 1716. Considerations for regulations. Sec. 1717. Membership and staff of Committee. Sec. 1718. Actions by the Committee to address national security risks. Sec. 1719. Modification of annual report and other reporting requirements. Sec. 1720. Certification of notices and information. Sec. 1721. Implementation plans. Sec. 1722. Assessment of need for additional resources for Committee. Sec. 1723. Funding. Sec. 1724. Centralization of certain Committee functions. Sec. 1725. Conforming amendments. Sec. 1726. Briefing on information from transactions reviewed by Committee on Foreign Investment in the United States relating to foreign efforts to influence democratic institutions and processes. Sec. 1727. Effective date. Sec. 1728. Severability. Subtitle B—Export Control Reform Sec. 1741. Short title. Sec. 1742. Definitions. Part I—Authority and administration of controls Sec. 1751. Short title. Sec. 1752. Statement of policy. Sec. 1753. Authority of the President. Sec. 1754. Additional authorities. Sec. 1755. Administration of export controls. Sec. 1756. Licensing. Sec. 1757. Compliance assistance. Sec. 1758. Requirements to identify and control the export of emerging and foundational technologies. Sec. 1759. Review relating to countries subject to comprehensive United States arms embargo. Sec. 1760. Penalties. Sec. 1761. Enforcement. Sec. 1762. Administrative procedure. Sec. 1763. Review of interagency dispute resolution process. Sec. 1764. Consultation with other agencies on commodity classification. Sec. 1765. Annual report to Congress. Sec. 1766. Repeal. Sec. 1767. Effect on other Acts. Sec. 1768. Transition provisions. Part II—Anti-Boycott Act of 2018 Sec. 1771. Short title. Sec. 1772. Statement of policy. Sec. 1773. Foreign boycotts. Sec. 1774. Enforcement. Part III—Administrative authorities Sec. 1781. Under Secretary of Commerce for Industry and Security. Subtitle C—Miscellaneous Sec. 1791. Extension of authority. Sec. 1792. Limitation on cancellation of designation of Secretary of the Air Force as Department of Defense Executive Agent for a certain Defense Production Act program. Sec. 1793. Review of and report on certain defense technologies critical to the United States maintaining superior military capabilities. ACommittee on Foreign Investment in the United States 1701.Short title: Foreign Investment Risk Review Modernization Act of 2018This subtitle may be cited as the Foreign Investment Risk Review Modernization Act of 2018. 
1702.Findings; sense of Congress 
(a)FindingsCongress makes the following findings: (1)According to a February 2016 report by the International Trade Administration of the Department of Commerce, 12,000,000 United States workers, equivalent to 8.5 percent of the labor force, have jobs resulting from foreign investment, including 3,500,000 jobs in the manufacturing sector alone. 
(2)In 2016, new foreign direct investment in United States manufacturing totaled $129,400,000,000. (3)The Bureau of Economic Analysis of the Department of Commerce concluded that, in 2015— 
(A)foreign-owned affiliates in the United States— (i)contributed $894,500,000,000 in value added to the United States economy; 
(ii)exported goods valued at $352,800,000,000, accounting for nearly a quarter of total exports of goods from the United States; and (iii)undertook $56,700,000,000 in research and development; and 
(B)the 7 countries investing the most in the United States, all of which are United States allies (the United Kingdom, Japan, Germany, France, Canada, Switzerland, and the Netherlands) accounted for 72.1 percent of the value added by foreign-owned affiliates in the United States and more than 80 percent of research and development expenditures by such entities. (4)According to the Government Accountability Office, from 2011 to 2016, the number of transactions reviewed by the Committee on Foreign Investment in the United States (commonly referred to as CFIUS) grew by 55 percent, while the staff of the Committees assigned to the reviews increased by 11 percent. 
(5)According to a February 2018 report of the Government Accountability Office on the Committee on Foreign Investment in the United States (GAO–18–249): Officials from Treasury and other member agencies are aware of pressures on their CFIUS staff given the current workload and have expressed concerns about possible workload increases.. The Government Accountability Office concluded: Without attaining an understanding of the staffing levels needed to address the current and future CFIUS workload, particularly if legislative changes to CFIUS’s authorities further expand its workload, CFIUS may be limited in its ability to fulfill its objectives and address threats to the national security of the United States.. (6)On March 30, 1954, Dwight David Eisenhower—five-star general, Supreme Allied Commander, and 34th President of the United States—in his Special Message to the Congress on Foreign Economic Policy, counseled: Great mutual advantages to buyer and seller, to producer and consumer, to investor and to the community where investment is made, accrue from high levels of trade and investment.. President Eisenhower continued: The internal strength of the American economy has evolved from such a system of mutual advantage. In the press of other problems and in the haste to meet emergencies, this nation—and many other nations of the free world—have all too often lost sight of this central fact.. President Eisenhower concluded: If we fail in our trade policy, we may fail in all. Our domestic employment, our standard of living, our security, and the solidarity of the free world—all are involved.. 
(b)Sense of CongressIt is the sense of Congress that— (1)foreign investment provides substantial economic benefits to the United States, including the promotion of economic growth, productivity, competitiveness, and job creation, thereby enhancing national security; 
(2)maintaining the commitment of the United States to an open investment policy encourages other countries to reciprocate and helps open new foreign markets for United States businesses; (3)it should continue to be the policy of the United States to enthusiastically welcome and support foreign investment, consistent with the protection of national security; 
(4)at the same time, the national security landscape has shifted in recent years, and so has the nature of the investments that pose the greatest potential risk to national security, which warrants an appropriate modernization of the processes and authorities of the Committee on Foreign Investment in the United States and of the United States export control system; (5)the Committee on Foreign Investment in the United States plays a critical role in protecting the national security of the United States, and, therefore, it is essential that the member agencies of the Committee are adequately resourced and able to hire appropriately qualified individuals in a timely manner, and that those individuals’ security clearances are processed as a high priority; 
(6)the President should conduct a more robust international outreach effort to urge and help allies and partners of the United States to establish processes that are similar to the Committee on Foreign Investment in the United States to screen foreign investments for national security risks and to facilitate coordination; (7)the President should lead a collaborative effort with allies and partners of the United States to strengthen the multilateral export control regime; 
(8)any penalties imposed by the United States Government with respect to an individual or entity pursuant to a determination that the individual or entity has violated sanctions imposed by the United States or the export control laws of the United States should not be reversed for reasons unrelated to the national security of the United States; and (9)the Committee on Foreign Investment in the United States should continue to review transactions for the purpose of protecting national security and should not consider issues of national interest absent a national security nexus. 
(c)Sense of Congress on consideration of covered transactionsIt is the sense of Congress that, when considering national security risks, the Committee on Foreign Investment in the United States may consider— (1)whether a covered transaction involves a country of special concern that has a demonstrated or declared strategic goal of acquiring a type of critical technology or critical infrastructure that would affect United States leadership in areas related to national security; 
(2)the potential national security-related effects of the cumulative control of, or pattern of recent transactions involving, any one type of critical infrastructure, energy asset, critical material, or critical technology by a foreign government or foreign person; (3)whether any foreign person engaging in a covered transaction with a United States business has a history of complying with United States laws and regulations; 
(4)the control of United States industries and commercial activity by foreign persons as it affects the capability and capacity of the United States to meet the requirements of national security, including the availability of human resources, products, technology, materials, and other supplies and services, and in considering the availability of human resources, should construe that term to include potential losses of such availability resulting from reductions in the employment of United States persons whose knowledge or skills are critical to national security, including the continued production in the United States of items that are likely to be acquired by the Department of Defense or other Federal departments or agencies for the advancement of the national security of the United States; (5)the extent to which a covered transaction is likely to expose, either directly or indirectly, personally identifiable information, genetic information, or other sensitive data of United States citizens to access by a foreign government or foreign person that may exploit that information in a manner that threatens national security; and 
(6)whether a covered transaction is likely to have the effect of exacerbating or creating new cybersecurity vulnerabilities in the United States or is likely to result in a foreign government gaining a significant new capability to engage in malicious cyber-enabled activities against the United States, including such activities designed to affect the outcome of any election for Federal office. 1703.DefinitionsSection 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)) is amended to read as follows: 
 
(a)DefinitionsIn this section: (1)ClarificationThe term national security shall be construed so as to include those issues relating to homeland security, including its application to critical infrastructure. 
(2)Committee; chairpersonThe terms Committee and chairperson mean the Committee on Foreign Investment in the United States and the chairperson thereof, respectively. (3)ControlThe term control means the power, direct or indirect, whether exercised or not exercised, to determine, direct, or decide important matters affecting an entity, subject to regulations prescribed by the Committee. 
(4)Covered transaction 
(A)In generalExcept as otherwise provided, the term covered transaction means— (i)any transaction described in subparagraph (B)(i); and 
(ii)any transaction described in clauses (ii) through (v) of subparagraph (B) that is proposed, pending, or completed on or after the effective date set forth in section 1727 of the Foreign Investment Risk Review Modernization Act of 2018. (B)Transactions describedA transaction described in this subparagraph is any of the following: 
(i)Any merger, acquisition, or takeover that is proposed or pending after August 23, 1988, by or with any foreign person that could result in foreign control of any United States business, including such a merger, acquisition, or takeover carried out through a joint venture. (ii)Subject to subparagraphs (C) and (E), the purchase or lease by, or a concession to, a foreign person of private or public real estate that— 
(I)is located in the United States; (II) (aa)is, is located within, or will function as part of, an air or maritime port; or 
(bb) 
(AA)is in close proximity to a United States military installation or another facility or property of the United States Government that is sensitive for reasons relating to national security; (BB)could reasonably provide the foreign person the ability to collect intelligence on activities being conducted at such an installation, facility, or property; or 
(CC)could otherwise expose national security activities at such an installation, facility, or property to the risk of foreign surveillance; and (III)meets such other criteria as the Committee prescribes by regulation, except that such criteria may not expand the categories of real estate to which this clause applies beyond the categories described in subclause (II). 
(iii)Any other investment, subject to regulations prescribed under subparagraphs (D) and (E), by a foreign person in any unaffiliated United States business that— (I)owns, operates, manufactures, supplies, or services critical infrastructure; 
(II)produces, designs, tests, manufactures, fabricates, or develops one or more critical technologies; or (III)maintains or collects sensitive personal data of United States citizens that may be exploited in a manner that threatens national security. 
(iv)Any change in the rights that a foreign person has with respect to a United States business in which the foreign person has an investment, if that change could result in— (I)foreign control of the United States business; or 
(II)an investment described in clause (iii). (v)Any other transaction, transfer, agreement, or arrangement, the structure of which is designed or intended to evade or circumvent the application of this section, subject to regulations prescribed by the Committee. 
(C)Real estate transactions 
(i)Exception for certain real estate transactionsA real estate purchase, lease, or concession described in subparagraph (B)(ii) does not include a purchase, lease, or concession of— (I)a single housing unit, as defined by the Census Bureau; or 
(II)real estate in urbanized areas, as defined by the Census Bureau in the most recent census, except as otherwise prescribed by the Committee in regulations in consultation with the Secretary of Defense. (ii)Definition of close proximityWith respect to a real estate purchase, lease, or concession described in subparagraph (B)(ii)(II)(bb)(AA), the Committee shall prescribe regulations to ensure that the term close proximity refers only to a distance or distances within which the purchase, lease, or concession of real estate could pose a national security risk in connection with a United States military installation or another facility or property of the United States Government described in that subparagraph. 
(D)Other investments 
(i)Other investment definedFor purposes of subparagraph (B)(iii), the term other investment means an investment, direct or indirect, by a foreign person in a United States business described in that subparagraph that is not an investment described in subparagraph (B)(i) and that affords the foreign person— (I)access to any material nonpublic technical information in the possession of the United States business; 
(II)membership or observer rights on the board of directors or equivalent governing body of the United States business or the right to nominate an individual to a position on the board of directors or equivalent governing body; or (III)any involvement, other than through voting of shares, in substantive decisionmaking of the United States business regarding— 
(aa)the use, development, acquisition, safekeeping, or release of sensitive personal data of United States citizens maintained or collected by the United States business; (bb)the use, development acquisition, or release of critical technologies; or 
(cc)the management, operation, manufacture, or supply of critical infrastructure. (ii)Material nonpublic technical information defined (I)In generalFor purposes of clause (i)(I), and subject to regulations prescribed by the Committee, the term material nonpublic technical information means information that— 
(aa)provides knowledge, know-how, or understanding, not available in the public domain, of the design, location, or operation of critical infrastructure; or (bb)is not available in the public domain, and is necessary to design, fabricate, develop, test, produce, or manufacture critical technologies, including processes, techniques, or methods. 
(II)Exemption for financial informationNotwithstanding subclause (I), for purposes of this subparagraph, the term material nonpublic technical information does not include financial information regarding the performance of a United States business. (iii)Regulations (I)In generalThe Committee shall prescribe regulations providing guidance on the types of transactions that the Committee considers to be other investment for purposes of subparagraph (B)(iii). 
(II)United States businesses that own, operate, manufacture, supply, or service critical infrastructureThe regulations prescribed by the Committee with respect to an investment described in subparagraph (B)(iii)(I) shall— (aa)specify the critical infrastructure subject to that subparagraph based on criteria intended to limit application of that subparagraph to the subset of critical infrastructure that is likely to be of importance to the national security of the United States; and 
(bb)enumerate specific types and examples of such critical infrastructure. (iv)Specific clarification for investment funds (I)Treatment of certain investment fund investmentsNotwithstanding clause (i)(II) and subject to regulations prescribed by the Committee, an indirect investment by a foreign person in a United States business described in subparagraph (B)(iii) through an investment fund that affords the foreign person (or a designee of the foreign person) membership as a limited partner or equivalent on an advisory board or a committee of the fund shall not be considered an other investment for purposes of subparagraph (B)(iii) if— 
(aa)the fund is managed exclusively by a general partner, a managing member, or an equivalent; (bb)the general partner, managing member, or equivalent is not a foreign person; 
(cc)the advisory board or committee does not have the ability to approve, disapprove, or otherwise control— (AA)investment decisions of the fund; or 
(BB)decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested; (dd)the foreign person does not otherwise have the ability to control the fund, including the authority— 
(AA)to approve, disapprove, or otherwise control investment decisions of the fund; (BB)to approve, disapprove, or otherwise control decisions made by the general partner, managing member, or equivalent related to entities in which the fund is invested; or 
(CC)to unilaterally dismiss, prevent the dismissal of, select, or determine the compensation of the general partner, managing member, or equivalent; (ee)the foreign person does not have access to material nonpublic technical information as a result of its participation on the advisory board or committee; and 
(ff)the investment otherwise meets the requirements of this subparagraph. (II)Treatment of certain waivers (aa)In generalFor the purposes of items (cc) and (dd) of subclause (I) and except as provided in item (bb), a waiver of a potential conflict of interest, a waiver of an allocation limitation, or a similar activity, applicable to a transaction pursuant to the terms of an agreement governing an investment fund shall not be considered to constitute control of investment decisions of the fund or decisions relating to entities in which the fund is invested. 
(bb)ExceptionThe Committee may prescribe regulations providing for exceptions to item (aa) for extraordinary circumstances. (v)Exception for air carriersFor purposes of subparagraph (B)(iii), the term other investment does not include an investment involving an air carrier, as defined in section 40102(a)(2) of title 49, United States Code, that holds a certificate issued under section 41102 of that title. 
(vi)Rule of constructionAny definition of critical infrastructure established under any provision of law other than this section shall not be determinative for purposes of this section. (E)Country specificationThe Committee shall prescribe regulations that further define the term foreign person for purposes of clauses (ii) and (iii) of subparagraph (B). In prescribing such regulations, the Committee shall specify criteria to limit the application of such clauses to the investments of certain categories of foreign persons. Such criteria shall take into consideration how a foreign person is connected to a foreign country or foreign government, and whether the connection may affect the national security of the United States. 
(F)Transfers of certain assets pursuant to bankruptcy proceedings or other defaultsThe Committee shall prescribe regulations to clarify that the term covered transaction includes any transaction described in subparagraph (B) that arises pursuant to a bankruptcy proceeding or other form of default on debt. (5)Critical infrastructureThe term critical infrastructure means, subject to regulations prescribed by the Committee, systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems or assets would have a debilitating impact on national security. 
(6)Critical technologies 
(A)In generalThe term critical technologies means the following: (i)Defense articles or defense services included on the United States Munitions List set forth in the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations. 
(ii)Items included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled— (I)pursuant to multilateral regimes, including for reasons relating to national security, chemical and biological weapons proliferation, nuclear nonproliferation, or missile technology; or 
(II)for reasons relating to regional stability or surreptitious listening. (iii)Specially designed and prepared nuclear equipment, parts and components, materials, software, and technology covered by part 810 of title 10, Code of Federal Regulations (relating to assistance to foreign atomic energy activities). 
(iv)Nuclear facilities, equipment, and material covered by part 110 of title 10, Code of Federal Regulations (relating to export and import of nuclear equipment and material). (v)Select agents and toxins covered by part 331 of title 7, Code of Federal Regulations, part 121 of title 9 of such Code, or part 73 of title 42 of such Code. 
(vi)Emerging and foundational technologies controlled pursuant to section 1758 of the Export Control Reform Act of 2018. (B)Recommendations (i)In generalThe chairperson may recommend technologies for identification under the interagency process set forth in section 1758(a) of the Export Control Reform Act of 2018. 
(ii)Matters informing recommendationsRecommendations by the chairperson under clause (i) shall draw upon information arising from reviews and investigations conducted under subsection (b), notices submitted under subsection (b)(1)(C)(i), declarations filed under subsection (b)(1)(C)(v), and non-notified and non-declared transactions identified under subsection (b)(1)(H). (7)Foreign government-controlled transactionThe term foreign government-controlled transaction means any covered transaction that could result in the control of any United States business by a foreign government or an entity controlled by or acting on behalf of a foreign government. 
(8)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (9)InvestmentThe term investment means the acquisition of equity interest, including contingent equity interest, as further defined in regulations prescribed by the Committee. 
(10)Lead agencyThe term lead agency means the agency or agencies designated as the lead agency or agencies pursuant to subsection (k)(5). (11)PartyThe term party has the meaning given that term in regulations prescribed by the Committee. 
(12)United StatesThe term United States means the several States, the District of Columbia, and any territory or possession of the United States. (13)United States businessThe term United States business means a person engaged in interstate commerce in the United States.. 
1704.Acceptance of written noticesSection 721(b)(1)(C)(i) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)(i)) is amended— (1)by striking Any party and inserting the following: 
 
(I)In generalAny party; and (2)by adding at the end the following: 
 
(II)Comments and acceptance 
(aa)In generalSubject to item (cc), the Committee shall provide comments on a draft or formal written notice or accept a formal written notice submitted under subclause (I) with respect to a covered transaction not later than the date that is 10 business days after the date of submission of the draft or formal written notice. (bb)CompletenessIf the Committee determines that a draft or formal written notice described in item (aa) is not complete, the Committee shall notify the party or parties to the transaction in writing that the notice is not complete and provide an explanation of all material respects in which the notice is incomplete. 
(cc)Stipulations requiredThe timing requirement under item (aa) shall apply only in a case in which the parties stipulate under clause (vi) that the transaction is a covered transaction.. 1705.Inclusion of partnership and side agreements in noticeSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)) is amended by adding at the end the following: 
 
(iv)Inclusion of partnership and side agreementsThe Committee may require a written notice submitted under clause (i) to include a copy of any partnership agreements, integration agreements, or other side agreements relating to the transaction, as specified in regulations prescribed by the Committee.. 1706.Declarations for certain covered transactionsSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)), as amended by section 1705, is further amended by adding at the end the following: 
 
(v)Declarations for certain covered transactions 
(I)In generalA party to any covered transaction may submit to the Committee a declaration with basic information regarding the transaction instead of a written notice under clause (i). (II)RegulationsThe Committee shall prescribe regulations establishing requirements for declarations submitted under this clause. In prescribing such regulations, the Committee shall ensure that such declarations are submitted as abbreviated notifications that would not generally exceed 5 pages in length. 
(III)Committee response to declaration 
(aa)In generalUpon receiving a declaration under this clause with respect to a covered transaction, the Committee may, at the discretion of the Committee— (AA)request that the parties to the transaction file a written notice under clause (i); 
(BB)inform the parties to the transaction that the Committee is not able to complete action under this section with respect to the transaction on the basis of the declaration and that the parties may file a written notice under clause (i) to seek written notification from the Committee that the Committee has completed all action under this section with respect to the transaction; (CC)initiate a unilateral review of the transaction under subparagraph (D); or 
(DD)notify the parties in writing that the Committee has completed all action under this section with respect to the transaction. (bb)TimingThe Committee shall take action under item (aa) not later than 30 days after receiving a declaration under this clause. 
(cc)Rule of constructionNothing in this subclause (other than item (aa)(CC)) shall be construed to affect the authority of the President or the Committee to take any action authorized by this section with respect to a covered transaction. (IV)Mandatory declarations (aa)RegulationsThe Committee shall prescribe regulations specifying the types of covered transactions for which the Committee requires a declaration under this subclause. 
(bb)Certain covered transactions with foreign government interests 
(AA)In generalExcept as provided in subitem (BB), the parties to a covered transaction shall submit a declaration described in subclause (I) with respect to the transaction if the transaction involves an investment that results in the acquisition, directly or indirectly, of a substantial interest in a United States business described in subsection (a)(4)(B)(iii) by a foreign person in which a foreign government has, directly or indirectly, a substantial interest. (BB)Substantial interest definedIn this item, the term substantial interest has the meaning given that term in regulations which the Committee shall prescribe. In developing those regulations, the Committee shall consider the means by which a foreign government could influence the actions of a foreign person, including through board membership, ownership interest, or shareholder rights. An interest that is excluded under subparagraph (D) of subsection (a)(4) from the term other investment as used in subparagraph (B)(iii) of that subsection or that is less than a 10 percent voting interest shall not be considered a substantial interest. 
(CC)WaiverThe Committee may waive, with respect to a foreign person, the requirement under subitem (AA) for the submission of a declaration described in subclause (I) if the Committee determines that the foreign person demonstrates that the investments of the foreign person are not directed by a foreign government and the foreign person has a history of cooperation with the Committee. (cc)Other declarations required by committeeThe Committee may require the submission of a declaration described in subclause (I) with respect to any covered transaction identified under regulations prescribed by the Committee for purposes of this item, at the discretion of the Committee, that involves a United States business described in subsection (a)(4)(B)(iii)(II). 
(dd)ExceptionThe submission of a declaration described in subclause (I) shall not be required pursuant to this subclause with respect to an investment by an investment fund if— (AA)the fund is managed exclusively by a general partner, a managing member, or an equivalent; 
(BB)the general partner, managing member, or equivalent is not a foreign person; and (CC)the investment fund satisfies, with respect to any foreign person with membership as a limited partner on an advisory board or a committee of the fund, the criteria specified in items (cc) and (dd) of subsection (a)(4)(D)(iv). 
(ee)Submission of written notice as an alternativeParties to a covered transaction for which a declaration is required under this subclause may instead elect to submit a written notice under clause (i). (ff)Timing and refiling of submission (AA)In generalIn the regulations prescribed under item (aa), the Committee may not require a declaration to be submitted under this subclause with respect to a covered transaction more than 45 days before the completion of the transaction. 
(BB)Refiling of declarationThe Committee may not request or recommend that a declaration submitted under this subclause be withdrawn and refiled, except to permit parties to a covered transaction to correct material errors or omissions in the declaration submitted with respect to that transaction. (gg)PenaltiesThe Committee may impose a penalty pursuant to subsection (h)(3) with respect to a party that fails to comply with this subclause.. 
1707.Stipulations regarding transactionsSection 721(b)(1)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)), as amended by section 1706, is further amended by adding at the end the following:  (vi)Stipulations regarding transactions (I)In generalIn a written notice submitted under clause (i) or a declaration submitted under clause (v) with respect to a transaction, a party to the transaction may— 
(aa)stipulate that the transaction is a covered transaction; and (bb)if the party stipulates that the transaction is a covered transaction under item (aa), stipulate that the transaction is a foreign government-controlled transaction. 
(II)Basis for stipulationA written notice submitted under clause (i) or a declaration submitted under clause (v) that includes a stipulation under subclause (I) shall include a description of the basis for the stipulation.. 1708.Authority for unilateral initiation of reviewsSection 721(b)(1) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)) is amended— 
(1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; (2)in subparagraph (D)— 
(A)in the matter preceding clause (i), by striking subparagraph (F) and inserting subparagraph (G); (B)in clause (i), by inserting (other than a covered transaction described in subparagraph (E)) after any covered transaction; 
(C)by striking clause (ii) and inserting the following:  (ii)any covered transaction described in subparagraph (E), if any party to the transaction submitted false or misleading material information to the Committee in connection with the Committee’s consideration of the transaction or omitted material information, including material documents, from information submitted to the Committee; or; and 
(D)in clause (iii)— (i)in the matter preceding subclause (I), by striking any covered transaction that has previously been reviewed or investigated under this section, and inserting any covered transaction described in subparagraph (E),; 
(ii)in subclause (I), by striking intentionally; (iii)in subclause (II), by striking an intentional and inserting a; and 
(iv)in subclause (III), by inserting adequate and appropriate before remedies or enforcement tools; and (3)by inserting after subparagraph (D) the following: 
 
(E)Covered transactions describedA covered transaction is described in this subparagraph if— (i)the Committee has informed the parties to the transaction in writing that the Committee has completed all action under this section with respect to the transaction; or 
(ii)the President has announced a decision not to exercise the President’s authority under subsection (d) with respect to the transaction.. 1709.Timing for reviews and investigationsSection 721(b) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)), as amended by section 1708, is further amended— 
(1)in paragraph (1)(F), by striking 30 and inserting 45; (2)in paragraph (2), by striking subparagraph (C) and inserting the following: 
 
(C)Timing 
(i)In generalExcept as provided in clause (ii), any investigation under subparagraph (A) shall be completed before the end of the 45-day period beginning on the date on which the investigation commenced. (ii)Extension for extraordinary circumstances (I)In generalIn extraordinary circumstances (as defined by the Committee in regulations), the chairperson may, at the request of the head of the lead agency, extend an investigation under subparagraph (A) for one 15-day period. 
(II)NondelegationThe authority of the chairperson and the head of the lead agency referred to in subclause (I) may not be delegated to any person other than the Deputy Secretary of the Treasury or the deputy head (or equivalent thereof) of the lead agency, as the case may be. (III)Notification to partiesIf the Committee extends the deadline under subclause (I) with respect to a covered transaction, the Committee shall notify the parties to the transaction of the extension.; and 
(3)by adding at the end the following:  (8)Tolling of deadlines during lapse in appropriationsAny deadline or time limitation under this subsection shall be tolled during a lapse in appropriations.. 
1710.Identification of non-notified and non-declared transactionsSection 721(b)(1) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)), as amended by sections 1708 and 1709, is further amended by adding at the end the following:  (H)Identification of non-notified and non-declared transactionsThe Committee shall establish a process to identify covered transactions for which— 
(i)a notice under clause (i) of subparagraph (C) or a declaration under clause (v) of that subparagraph is not submitted to the Committee; and (ii)information is reasonably available.. 
1711.Submission of certifications to CongressSection 721(b)(3)(C) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(3)(C)) is amended— (1)in clause (i), by striking subclause (II) and inserting the following: 
 
(II)a certification that all relevant national security factors have received full consideration.;  (2)in clause (iv), by striking subclause (II) and inserting the following: 
 
(II)Delegation of certifications 
(aa)In generalSubject to item (bb), the chairperson, in consultation with the Committee, may determine the level of official to whom the signature requirement under subclause (I) for the chairperson and the head of the lead agency may be delegated. The level of official to whom the signature requirement may be delegated may differ based on any factor relating to a transaction that the chairperson, in consultation with the Committee, deems appropriate, including the type or value of the transaction. (bb)Limitation on delegation with respect to certain transactionsThe signature requirement under subclause (I) may be delegated not below the level of the Assistant Secretary of the Treasury or an equivalent official of the lead agency.; and 
(3)by adding at the end the following:  (v)Authority to consolidate documentsInstead of transmitting a separate certified notice or certified report under subparagraph (A) or (B) with respect to each covered transaction, the Committee may, on a monthly basis, transmit such notices and reports in a consolidated document to the Members of Congress specified in clause (iii).. 
1712.Analysis by Director of National IntelligenceSection 721(b)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(4)) is amended— (1)by striking subparagraph (A) and inserting the following: 
 
(A)Analysis required 
(i)In generalExcept as provided in subparagraph (B), the Director of National Intelligence shall expeditiously carry out a thorough analysis of any threat to the national security of the United States posed by any covered transaction, which shall include the identification of any recognized gaps in the collection of intelligence relevant to the analysis. (ii)Views of intelligence communityThe Director shall seek and incorporate into the analysis required by clause (i) the views of all affected or appropriate agencies of the intelligence community with respect to the transaction. 
(iii)UpdatesAt the request of the lead agency, the Director shall update the analysis conducted under clause (i) with respect to a covered transaction with respect to which an agreement was entered into under subsection (l)(3)(A). (iv)Independence and objectivityThe Committee shall ensure that its processes under this section preserve the ability of the Director to conduct analysis under clause (i) that is independent, objective, and consistent with all applicable directives, policies, and analytic tradecraft standards of the intelligence community.; 
(2)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; (3)by inserting after subparagraph (A) the following: 
 
(B)Basic threat information 
(i)In generalThe Director of National Intelligence may provide the Committee with basic information regarding any threat to the national security of the United States posed by a covered transaction described in clause (ii) instead of conducting the analysis required by subparagraph (A). (ii)Covered transaction describedA covered transaction is described in this clause if— 
(I)the transaction is described in subsection (a)(4)(B)(ii); (II)the Director of National Intelligence has completed an analysis pursuant to subparagraph (A) involving each foreign person that is a party to the transaction during the 12 months preceding the review or investigation of the transaction under this section; or 
(III)the transaction otherwise meets criteria agreed upon by the Committee and the Director for purposes of this subparagraph.; (4)in subparagraph (C), as redesignated by paragraph (2), by striking 20 and inserting 30; and 
(5)by adding at the end the following:  (F)Assessment of operational impactThe Director may provide to the Committee an assessment, separate from the analyses under subparagraphs (A) and (B), of any operational impact of a covered transaction on the intelligence community and a description of any actions that have been or will be taken to mitigate any such impact. 
(G)Submission to CongressThe Committee shall submit the analysis required by subparagraph (A) with respect to a covered transaction to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives upon the conclusion of action under this section (other than compliance plans under subsection (l)(6)) with respect to the transaction.. 1713.Information sharingSection 721(c) of the Defense Production Act of 1950 (50 U.S.C. 4565(c)) is amended— 
(1)by striking Any information and inserting the following:  (1)In generalExcept as provided in paragraph (2), any information; 
(2)by striking , except as may be relevant and all that follows and inserting a period; and (3)by adding at the end the following: 
 
(2)ExceptionsParagraph (1) shall not prohibit the disclosure of the following: (A)Information relevant to any administrative or judicial action or proceeding. 
(B)Information to Congress or any duly authorized committee or subcommittee of Congress. (C)Information important to the national security analysis or actions of the Committee to any domestic governmental entity, or to any foreign governmental entity of a United States ally or partner, under the exclusive direction and authorization of the chairperson, only to the extent necessary for national security purposes, and subject to appropriate confidentiality and classification requirements. 
(D)Information that the parties have consented to be disclosed to third parties. (3)Cooperation with allies and partners (A)In generalThe chairperson, in consultation with other members of the Committee, should establish a formal process for the exchange of information under paragraph (2)(C) with governments of countries that are allies or partners of the United States, in the discretion of the chairperson, to protect the national security of the United States and those countries. 
(B)RequirementsThe process established under subparagraph (A) should, in the discretion of the chairperson— (i)be designed to facilitate the harmonization of action with respect to trends in investment and technology that could pose risks to the national security of the United States and countries that are allies or partners of the United States; 
(ii)provide for the sharing of information with respect to specific technologies and entities acquiring such technologies as appropriate to ensure national security; and (iii)include consultations and meetings with representatives of the governments of such countries on a recurring basis.. 
1714.Action by the PresidentSection 721(d)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(d)(2)) is amended by striking not later than 15 days and all that follows and inserting the following: “with respect to a covered transaction not later than 15 days after the earlier of—  (A)the date on which the investigation of the transaction under subsection (b) is completed; or 
(B)the date on which the Committee otherwise refers the transaction to the President under subsection (l)(2).. 1715.Judicial reviewSection 721(e) of the Defense Production Act of 1950 (50 U.S.C. 4565(e)) is amended— 
(1)by striking The actions and inserting the following:  (1)In generalThe actions; and 
(2)by adding at the end the following:  (2)Civil actionsA civil action challenging an action or finding under this section may be brought only in the United States Court of Appeals for the District of Columbia Circuit. 
(3)Procedures for review of privileged informationIf a civil action challenging an action or finding under this section is brought, and the court determines that protected information in the administrative record, including classified or other information subject to privilege or protections under any provision of law, is necessary to resolve the challenge, that information shall be submitted ex parte and in camera to the court and the court shall maintain that information under seal. (4)Applicability of use of information provisionsThe use of information provisions of sections 106, 305, 405, and 706 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806, 1825, 1845, and 1881e) shall not apply in a civil action brought under this subsection.. 
1716.Considerations for regulationsSection 721(h) of the Defense Production Act of 1950 (50 U.S.C. 4565(h)) is amended— (1)by striking paragraph (2); 
(2)by redesignating paragraph (3) as paragraph (2); and (3)in paragraph (2), as redesignated— 
(A)in subparagraph (A), by striking including any mitigation and all that follows through subsection (l) and inserting including any mitigation agreement entered into, conditions imposed, or order issued pursuant to this section; (B)in subparagraph (B)(ii), by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(D)provide that, in any review or investigation of a covered transaction conducted by the Committee under subsection (b), the Committee should— (i)consider the factors specified in subsection (f); and 
(ii)as appropriate, require parties to provide to the Committee the information necessary to consider such factors.. 1717.Membership and staff of Committee (a)Hiring authoritySection 721(k) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)) is amended by striking paragraph (4) and inserting the following: 
 
(4)Hiring authority 
(A)Senior officials 
(i)In generalEach member of the Committee shall designate an Assistant Secretary, or an equivalent official, who is appointed by the President, by and with the advice and consent of the Senate, to carry out such duties related to the Committee as the member of the Committee may delegate. (ii)Department of the Treasury (I)In generalThere shall be established in the Office of International Affairs at the Department of the Treasury 2 additional positions of Assistant Secretary of the Treasury, who shall be appointed by the President, by and with the advice and consent of the Senate, to carry out such duties related to the Committee as the Secretary of the Treasury may delegate, consistent with this section. 
(II)Assistant Secretary for Investment SecurityOne of the positions of Assistant Secretary of the Treasury authorized under subclause (I) shall be the Assistant Secretary for Investment Security, whose duties shall be principally related to the Committee, as delegated by the Secretary of the Treasury under this section. (B)Special hiring authorityThe heads of the departments and agencies represented on the Committee may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, candidates directly to positions in the competitive service (as defined in section 2102 of that title) in their respective departments and agencies. The primary responsibility of positions authorized under the preceding sentence shall be to administer this section.. 
(b)Procedures for recusal of members of Committee for conflicts of interestNot later than 90 days after the date of the enactment of this Act, the Committee on Foreign Investment in the United States shall— (1)establish procedures for the recusal of any member of the Committee that has a conflict of interest with respect to a covered transaction (as defined in section 721(a) of the Defense Production Act of 1950, as amended by section 1703); 
(2)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report describing those procedures; and (3)brief the committees specified in paragraph (1) on the report required by paragraph (2). 
1718.Actions by the Committee to address national security risksSection 721(l) of the Defense Production Act of 1950 (50 U.S.C. 4565(l)) is amended— (1)in the subsection heading, by striking Mitigation, Tracking, and Postconsummation Monitoring and Enforcement and inserting Actions by the Committee to address national security risks; 
(2)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (5), and (6), respectively; (3)by inserting before paragraph (3), as redesignated by paragraph (2), the following: 
 
(1)Suspension of transactionsThe Committee, acting through the chairperson, may suspend a proposed or pending covered transaction that may pose a risk to the national security of the United States for such time as the covered transaction is under review or investigation under subsection (b). (2)Referral to PresidentThe Committee may, at any time during the review or investigation of a covered transaction under subsection (b), complete the action of the Committee with respect to the transaction and refer the transaction to the President for action pursuant to subsection (d).; 
(4)in paragraph (3), as redesignated by paragraph (2)— (A)in subparagraph (A)— 
(i)in the subparagraph heading, by striking In general and inserting Agreements and conditions; (ii)by striking The Committee and inserting the following: 
 
(i)In generalThe Committee; (iii)by striking threat and inserting risk; and 
(iv)by adding at the end the following:  (ii)Abandonment of transactionsIf a party to a covered transaction has voluntarily chosen to abandon the transaction, the Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to the covered transaction for purposes of effectuating such abandonment and mitigating any risk to the national security of the United States that arises as a result of the covered transaction. 
(iii)Agreements and conditions relating to completed transactionsThe Committee or lead agency, as the case may be, may negotiate, enter into or impose, and enforce any agreement or condition with any party to a completed covered transaction in order to mitigate any interim risk to the national security of the United States that may arise as a result of the covered transaction until such time that the Committee has completed action pursuant to subsection (b) or the President has taken action pursuant to subsection (d) with respect to the transaction.; and (B)by striking subparagraph (B) and inserting the following: 
 
(B)Treatment of outdated agreements or conditionsThe chairperson and the head of the lead agency shall periodically review the appropriateness of an agreement or condition imposed under subparagraph (A) and terminate, phase out, or otherwise amend the agreement or condition if a threat no longer requires mitigation through the agreement or condition. (C)LimitationsAn agreement may not be entered into or condition imposed under subparagraph (A) with respect to a covered transaction unless the Committee determines that the agreement or condition resolves the national security concerns posed by the transaction, taking into consideration whether the agreement or condition is reasonably calculated to— 
(i)be effective; (ii)allow for compliance with the terms of the agreement or condition in an appropriately verifiable way; and 
(iii)enable effective monitoring of compliance with and enforcement of the terms of the agreement or condition. (D)JurisdictionThe provisions of section 706(b) shall apply to any mitigation agreement entered into or condition imposed under subparagraph (A).;  
(5)by inserting after paragraph (3), as redesignated by paragraph (2), the following:  (4)Risk-based analysis required (A)In generalAny determination of the Committee to suspend a covered transaction under paragraph (1), to refer a covered transaction to the President under paragraph (2), or to negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to a covered transaction, shall be based on a risk-based analysis, conducted by the Committee, of the effects on the national security of the United States of the covered transaction, which shall include an assessment of the threat, vulnerabilities, and consequences to national security related to the transaction. 
(B)Actions of members of the Committee 
(i)In generalAny member of the Committee who concludes that a covered transaction poses an unresolved national security concern shall recommend to the Committee that the Committee suspend the transaction under paragraph (1), refer the transaction to the President under paragraph (2), or negotiate, enter into or impose, or enforce any agreement or condition under paragraph (3)(A) with respect to the transaction. In making that recommendation, the member shall propose or contribute to the risk-based analysis required by subparagraph (A). (ii)Failure to reach consensusIf the Committee fails to reach consensus with respect to a recommendation under clause (i) regarding a covered transaction, the members of the Committee who support an alternative recommendation shall produce— 
(I)a written statement justifying the alternative recommendation; and (II)as appropriate, a risk-based analysis that supports the alternative recommendation. 
(C)DefinitionsFor purposes of subparagraph (A), the terms threat, vulnerabilities, and consequences to national security shall have the meanings given those terms by the Committee by regulation.; (6)in paragraph (5)(B), as redesignated by paragraph (2), by striking (as defined in the National Security Act of 1947); and 
(7)in paragraph (6), as redesignated by paragraph (2)— (A)in subparagraph (A)— 
(i)by striking paragraph (1) and inserting paragraph (3); and (ii)by striking the second sentence and inserting the following: The lead agency may, at its discretion, seek and receive the assistance of other departments or agencies in carrying out the purposes of this paragraph.; 
(B)in subparagraph (B)— (i)by striking designated agency and all that follows through The lead agency in connection and inserting designated agency.—The lead agency in connection; 
(ii)by striking clause (ii); and (iii)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and by moving such clauses, as so redesignated, 2 ems to the left; and 
(C)by adding at the end the following:  (C)Compliance plans (i)In generalIn the case of a covered transaction with respect to which an agreement is entered into under paragraph (3)(A), the Committee or lead agency, as the case may be, shall formulate, adhere to, and keep updated a plan for monitoring compliance with the agreement. 
(ii)ElementsEach plan required by clause (i) with respect to an agreement entered into under paragraph (3)(A) shall include an explanation of— (I)which member of the Committee will have primary responsibility for monitoring compliance with the agreement; 
(II)how compliance with the agreement will be monitored; (III)how frequently compliance reviews will be conducted; 
(IV)whether an independent entity will be utilized under subparagraph (E) to conduct compliance reviews; and (V)what actions will be taken if the parties fail to cooperate regarding monitoring compliance with the agreement. 
(D)Effect of lack of complianceIf, at any time after a mitigation agreement or condition is entered into or imposed under paragraph (3)(A), the Committee or lead agency, as the case may be, determines that a party or parties to the agreement or condition are not in compliance with the terms of the agreement or condition, the Committee or lead agency may, in addition to the authority of the Committee to impose penalties pursuant to subsection (h)(3) and to unilaterally initiate a review of any covered transaction under subsection (b)(1)(D)(iii)— (i)negotiate a plan of action for the party or parties to remediate the lack of compliance, with failure to abide by the plan or otherwise remediate the lack of compliance serving as the basis for the Committee to find a material breach of the agreement or condition; 
(ii)require that the party or parties submit a written notice under clause (i) of subsection (b)(1)(C) or a declaration under clause (v) of that subsection with respect to a covered transaction initiated after the date of the determination of noncompliance and before the date that is 5 years after the date of the determination to the Committee to initiate a review of the transaction under subsection (b); or (iii)seek injunctive relief. 
(E)Use of independent entities to monitor complianceIf the parties to an agreement entered into under paragraph (3)(A) enter into a contract with an independent entity from outside the United States Government for the purpose of monitoring compliance with the agreement, the Committee shall take such action as is necessary to prevent a conflict of interest from arising by ensuring that the independent entity owes no fiduciary duty to the parties. (F)Successors and assignsAny agreement or condition entered into or imposed under paragraph (3)(A) shall be considered binding on all successors and assigns unless and until the agreement or condition terminates on its own terms or is otherwise terminated by the Committee in its sole discretion. 
(G)Additional compliance measuresSubject to subparagraphs (A) through (F), the Committee shall develop and agree upon methods for evaluating compliance with any agreement entered into or condition imposed with respect to a covered transaction that will allow the Committee to adequately ensure compliance without unnecessarily diverting Committee resources from assessing any new covered transaction for which a written notice under clause (i) of subsection (b)(1)(C) or declaration under clause (v) of that subsection has been filed, and if necessary, reaching a mitigation agreement with or imposing a condition on a party to such covered transaction or any covered transaction for which a review has been reopened for any reason.. 1719.Modification of annual report and other reporting requirements (a)Modification of annual reportSection 721(m) of the Defense Production Act of 1950 (50 U.S.C. 4565(m)) is amended— 
(1)in paragraph (2)— (A)by amending subparagraph (A) to read as follows: 
 
(A)A list of all notices filed and all reviews or investigations of covered transactions completed during the period, with— (i)a description of the outcome of each review or investigation, including whether an agreement was entered into or condition was imposed under subsection (l)(3)(A) with respect to the transaction being reviewed or investigated, and whether the President took any action under this section with respect to that transaction; 
(ii)basic information on each party to each such transaction; (iii)the nature of the business activities or products of the United States business with which the transaction was entered into or intended to be entered into; and 
(iv)information about any withdrawal from the process.; and (B)by adding at the end the following: 
 
(G)Statistics on compliance plans conducted and actions taken by the Committee under subsection (l)(6), including subparagraph (D) of that subsection, during that period, a general assessment of the compliance of parties with agreements entered into and conditions imposed under subsection (l)(3)(A) that are in effect during that period, including a description of any actions taken by the Committee to impose penalties or initiate a unilateral review pursuant to subsection (b)(1)(D)(iii), and any recommendations for improving the enforcement of such agreements and conditions. (H)Cumulative and, as appropriate, trend information on the number of declarations filed under subsection (b)(1)(C)(v), the actions taken by the Committee in response to those declarations, the business sectors involved in those declarations, and the countries involved in those declarations. 
(I)A description of— (i)the methods used by the Committee to identify non-notified and non-declared transactions under subsection (b)(1)(H); 
(ii)potential methods to improve such identification and the resources required to do so; and (iii)the number of transactions identified through the process established under that subsection during the reporting period and the number of such transactions flagged for further review. 
(J)A summary of the hiring practices and policies of the Committee pursuant to subsection (k)(4). (K)A list of the waivers granted by the Committee under subsection (b)(1)(C)(v)(IV)(bb)(CC).; 
(2)in paragraph (3)— (A)by striking critical technologies and all that follows through In order to assist and inserting critical technologies.—In order to assist; 
(B)by striking subparagraph (B); (C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the left; 
(D)in subparagraph (A), as redesignated by subparagraph (C), by striking ; and and inserting a semicolon; (E)in subparagraph (B), as so redesignated, by striking the period and inserting ; and; and 
(F)by adding at the end the following:  (C)a description of the technologies recommended by the chairperson under subsection (a)(6)(B) for identification under the interagency process set forth in section 1758(a) of the Export Control Reform Act of 2018.. 
(3)by adding at the end the following:  (4)Form of report (A)In generalAll appropriate portions of the annual report under paragraph (1) may be classified. An unclassified version of the report, as appropriate, consistent with safeguarding national security and privacy, shall be made available to the public. 
(B)Inclusion in classified versionIf the Committee recommends that the President suspend or prohibit a covered transaction because the transaction threatens to impair the national security of the United States, the Committee shall, in the classified version of the report required under paragraph (1), notify Congress of the recommendation and, upon request, provide a classified briefing on the recommendation. (C)Inclusions in unclassified versionThe unclassified version of the report required under paragraph (1) shall include, with respect to covered transactions for the reporting period— 
(i)the number of notices submitted under subsection (b)(1)(C)(i); (ii)the number of declarations submitted under subsection (b)(1)(C)(v) and the number of such declarations that were required under subclause (IV) of that subsection; 
(iii)the number of declarations submitted under subsection (b)(1)(C)(v) for which the Committee required resubmission as notices under subsection (b)(1)(C)(i); (iv)the average number of days that elapsed between submission of a declaration under subsection (b)(1)(C)(v) and the acceptance of the declaration by the Committee; 
(v)the median and average number of days that elapsed between acceptance of a declaration by the Committee and a response described in subsection (b)(1)(C)(v)(III); (vi)information on the time it took the Committee to provide comments on, or to accept, notices submitted under subsection (b)(1)(C)(i), including— 
(I)the average number of business days that elapsed between the date of submission of a draft notice and the date on which the Committee provided written comments on the draft notice; (II)the average number of business days that elapsed between the date of submission of a formal written notice and the date on which the Committee accepted or provided written comments on the formal written notice; and 
(III)if the average number of business days for a response by the Committee reported under subclause (I) or (II) exceeded 10 business days— (aa)an explanation of the causes of such delays, including whether such delays are caused by resource shortages, unusual fluctuations in the volume of notices, transaction characteristics, or other factors; and 
(bb)an explanation of the steps that the Committee anticipates taking to mitigate the causes of such delays and otherwise to improve the ability of the Committee to provide comments on, or to accept, notices within 10 business days; (vii)the number of reviews or investigations conducted under subsection (b); 
(viii)the number of investigations that were subject to an extension under subsection (b)(2)(C)(ii); (ix)information on the duration of those reviews and investigations, including the median and average number of days required to complete those reviews and investigations; 
(x)the number of notices submitted under subsection (b)(1)(C)(i) and declarations submitted under subsection (b)(1)(C)(v) that were rejected by the Committee; (xi)the number of such notices and declarations that were withdrawn by a party to the covered transaction; 
(xii)the number of such withdrawals that were followed by the submission of a subsequent such notice or declaration relating to a substantially similar covered transaction; and (xiii)such other specific, cumulative, or trend information that the Committee determines is advisable to provide for an assessment of the time required for reviews and investigations of covered transactions under this section.. 
(b)Report on Chinese investment 
(1)In generalNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter through 2026, the Secretary of Commerce shall submit to Congress and the Committee on Foreign Investment in the United States a report on foreign direct investment transactions made by entities of the People's Republic of China in the United States. (2)ElementsEach report required by paragraph (1) shall include the following: 
(A)Total foreign direct investment from the People's Republic of China in the United States, including total foreign direct investment disaggregated by ultimate beneficial owner. (B)A breakdown of investments from the People's Republic of China in the United States by value using the following categories: 
(i)Less than $50,000,000. (ii)Greater than or equal to $50,000,000 and less than $100,000,000. 
(iii)Greater than or equal to $100,000,000 and less than $1,000,000,000. (iv)Greater than or equal to $1,000,000,000 and less than $2,000,000,000. 
(v)Greater than or equal to $2,000,000,000 and less than $5,000,000,000. (vi)Greater than or equal to $5,000,000,000. 
(C)A breakdown of investments from the People's Republic of China in the United States by 2-digit North American Industry Classification System code. (D)A breakdown of investments from the People's Republic of China in the United States by investment type, using the following categories: 
(i)Businesses established. (ii)Businesses acquired. 
(E)A breakdown of investments from the People’s Republic of China in the United States by government and non-government investments, including volume, sector, and type of investment within each category. (F)A list of companies incorporated in the United States purchased through government investment by the People’s Republic of China. 
(G)The number of United States affiliates of entities under the jurisdiction of the People's Republic of China, the total employees at those affiliates, and the valuation for any publicly traded United States affiliate of such an entity. (H)An analysis of patterns in the investments described in subparagraphs (A) through (F), including in volume, type, and sector, and the extent to which those patterns of investments align with the objectives outlined by the Government of the People's Republic of China in its Made in China 2025 plan, including a comparative analysis of investments from the People’s Republic of China in the United States and all foreign direct investment in the United States. 
(I)An identification of any limitations on the ability of the Secretary of Commerce to collect comprehensive information that is reasonably and lawfully available about foreign investment in the United States from the People's Republic of China on a timeline necessary to complete reports every 2 years as required by paragraph (1), including— (i)an identification of any discrepancies between government and private sector estimates of investments from the People's Republic of China in the United States; 
(ii)a description of the different methodologies or data collection methods, including by private sector entities, used to measure foreign investment that may result in different estimates; and (iii)recommendations for enhancing the ability of the Secretary of Commerce to improve data collection of information about foreign investment in the United States from the People’s Republic of China. 
(3)Extension of deadlineIf, as a result of a limitation identified under paragraph (2)(I), the Secretary of Commerce determines that the Secretary will be unable to submit a report at the time required by paragraph (1), the Secretary may request additional time to complete the report. (c)Report on certain rail investments by state-owned or state-controlled entities (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall, in coordination with the appropriate members of the Committee on Foreign Investment in the United States, submit to Congress a report assessing— 
(A)national security risks, if any, related to investments in the United States by state-owned or state-controlled entities in the manufacture or assembly of rolling stock or other assets for use in freight rail, public transportation rail systems, or intercity passenger rail systems; and (B)how the number and types of such investments could affect any such risks. 
(2)ConsultationThe Secretary, in preparing the report required by paragraph (1), shall consult with the Secretary of Transportation and the head of any agency that is not represented on the Committee on Foreign Investment in the United States that has significant technical expertise related to the assessments required by that paragraph. 1720.Certification of notices and informationSection 721(n) of the Defense Production Act of 1950 (50 U.S.C. 4565(n)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right; (2)by striking Each notice and inserting the following: 
 
(1)In generalEach notice;  (3)by striking paragraph (3)(B) and inserting paragraph (6)(B); 
(4)by striking paragraph (1)(A) and inserting paragraph (3)(A); (5)by adding at the end the following: 
 
(2)Effect of failure to submitThe Committee may not complete a review under this section of a covered transaction and may recommend to the President that the President suspend or prohibit the transaction under subsection (d) if the Committee determines that a party to the transaction has— (A)failed to submit a statement required by paragraph (1); or 
(B)included false or misleading information in a notice or information described in paragraph (1) or omitted material information from such notice or information. (3)Applicability of law on fraud and false statementsThe Committee shall prescribe regulations expressly providing for the application of section 1001 of title 18, United States Code, to all information provided to the Committee under this section by any party to a covered transaction.. 
1721.Implementation plans 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the chairperson of the Committee on Foreign Investment in the United States and the Secretary of Commerce shall, in consultation with the appropriate members of the Committee— (1)develop plans to implement this subtitle; and 
(2)submit to the appropriate congressional committees a report on the plans developed under paragraph (1), which shall include a description of— (A)the timeline and process to implement the provisions of, and amendments made by, this subtitle; 
(B)any additional staff necessary to implement the plans; and (C)the resources required to effectively implement the plans. 
(b)Annual resource needs of CFIUS member agenciesNot later than one year after the submission of the report under subsection (a)(2), and annually thereafter for 7 years, each department or agency represented on the Committee on Foreign Investment in the United States shall submit to the appropriate congressional committees a detailed spending plan to expeditiously meet the requirements of section 721 of the Defense Production Act of 1950, as amended by this subtitle, including estimated expenditures and staffing levels for not less than the following fiscal year. (c)TestimonySection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended by adding at the end the following: 
 
(o)Testimony 
(1)In generalNot later than March 31 of each year, the chairperson, or the designee of the chairperson, shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate to present testimony on— (A)anticipated resources necessary for operations of the Committee in the following fiscal year at each of the departments or agencies represented on the Committee; 
(B)the adequacy of appropriations for the Committee in the current and the previous fiscal year to— (i)ensure that thorough reviews and investigations are completed as expeditiously as possible; 
(ii)monitor and enforce mitigation agreements; and (iii)identify covered transactions for which a notice under clause (i) of subsection (b)(1)(C) or a declaration under clause (v) of that subsection was not submitted to the Committee; 
(C)management efforts to strengthen the ability of the Committee to meet the requirements of this section; and (D)activities of the Committee undertaken in order to— 
(i)educate the business community, with a particular focus on the technology sector and other sectors of importance to national security, on the goals and operations of the Committee; (ii)disseminate to the governments of countries that are allies or partners of the United States best practices of the Committee that— 
(I)strengthen national security reviews of relevant investment transactions; and (II)expedite such reviews when appropriate; and 
(iii)promote openness to foreign investment, consistent with national security considerations. (2)SunsetThis subsection shall have no force or effect on or after the date that is 7 years after the date of the enactment of the Foreign Investment Risk Review Modernization Act of 2018.. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate; and 
(2)the Committee on Financial Services and the Committee on Appropriations of the House of Representatives. 1722.Assessment of need for additional resources for CommitteeThe President shall— 
(1)determine whether and to what extent the expansion of the responsibilities of the Committee on Foreign Investment in the United States pursuant to the amendments made by this subtitle necessitates additional resources for the Committee and the departments and agencies represented on the Committee to perform their functions under section 721 of the Defense Production Act of 1950, as amended by this subtitle; and (2)if the President determines that additional resources are necessary, include in the budget of the President for fiscal year 2019 and each fiscal year thereafter submitted to Congress under section 1105(a) of title 31, United States Code, a request for such additional resources. 
1723.FundingSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by section 1721, is further amended by adding at the end the following:  (p)Funding (1)Establishment of fundThere is established in the Treasury of the United States a fund, to be known as the Committee on Foreign Investment in the United States Fund (in this subsection referred to as the Fund), to be administered by the chairperson. 
(2)Authorization of appropriations for the committeeThere are authorized to be appropriated to the Fund for each of fiscal years 2019 through 2023 $20,000,000 to perform the functions of the Committee. (3)Filing fees (A)In generalThe Committee may assess and collect a fee in an amount determined by the Committee in regulations, to the extent provided in advance in appropriations Acts, without regard to section 9701 of title 31, United States Code, and subject to subparagraph (B), with respect to each covered transaction for which a written notice is submitted to the Committee under subsection (b)(1)(C)(i). The total amount of fees collected under this paragraph may not exceed the costs of administering this section. 
(B)Determination of amount of fee 
(i)In generalThe amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction— (I)may not exceed an amount equal to the lesser of— 
(aa)1 percent of the value of the transaction; or (bb)$300,000, adjusted annually for inflation pursuant to regulations prescribed by the Committee; and 
(II)shall be based on the value of the transaction, taking into account— (aa)the effect of the fee on small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)); 
(bb)the expenses of the Committee associated with conducting activities under this section; (cc)the effect of the fee on foreign investment; and 
(dd)such other matters as the Committee considers appropriate. (ii)UpdatesThe Committee shall periodically reconsider and adjust the amount of the fee to be assessed under subparagraph (A) with respect to a covered transaction to ensure that the amount of the fee does not exceed the costs of administering this section and otherwise remains appropriate. 
(C)Deposit and availability of feesNotwithstanding section 3302 of title 31, United States Code, fees collected under subparagraph (A) shall— (i)be deposited into the Fund solely for use in carrying out activities under this section; 
(ii)to the extent and in the amounts provided in advance in appropriations Acts, be available to the chairperson; (iii)remain available until expended; and 
(iv)be in addition to any appropriations made available to the members of the Committee. (D)Study on prioritization fee (i)In generalNot later than 270 days after the date of the enactment of the Foreign Investment Risk Review Modernization Act of 2018, the chairperson, in consultation with the Committee, shall complete a study of the feasibility and merits of establishing a fee or fee scale to prioritize the timing of the response of the Committee to a draft or formal written notice during the period before the Committee accepts the formal written notice under subsection (b)(1)(C)(i), in the event that the Committee is unable to respond during the time required by subclause (II) of that subsection because of an unusually large influx of notices, or for other reasons. 
(ii)Submission to CongressAfter completing the study required by clause (i), the chairperson, or a designee of the chairperson, shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the findings of the study. (4)Transfer of fundsTo the extent provided in advance in appropriations Acts, the chairperson may transfer any amounts in the Fund to any other department or agency represented on the Committee for the purpose of addressing emerging needs in carrying out activities under this section. Amounts so transferred shall be in addition to any other amounts available to that department or agency for that purpose.. 
1724.Centralization of certain Committee functionsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by section 1723, is further amended by adding at the end the following:  (q)Centralization of certain committee functions (1)In generalThe chairperson, in consultation with the Committee, may centralize certain functions of the Committee within the Department of the Treasury for the purpose of enhancing interagency coordination and collaboration in carrying out the functions of the Committee under this section. 
(2)FunctionsFunctions that may be centralized under paragraph (1) include identifying non-notified and non-declared transactions pursuant to subsection (b)(1)(H), and other functions as determined by the chairperson and the Committee. (3)Rule of constructionNothing in this section shall be construed as limiting the authority of any department or agency represented on the Committee to represent its own interests before the Committee.. 
1725.Conforming amendmentsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by this subtitle, is further amended— (1)in subsection (b)— 
(A)in paragraph (1)(D)(iii)(I), by striking subsection (l)(1)(A) and inserting subsection (l)(3)(A); and (B)in paragraph (2)(B)(i)(I), by striking that threat and inserting the risk; 
(2)in subsection (d)(4)(A), by striking the foreign interest exercising control and inserting a foreign person that would acquire an interest in a United States business or its assets as a result of the covered transaction; and (3)in subsection (j), by striking merger, acquisition, or takeover and inserting transaction. 
1726.Briefing on information from transactions reviewed by Committee on Foreign Investment in the United States relating to foreign efforts to influence democratic institutions and processesNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury (or a designee of the Secretary) shall provide a briefing to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on— (1)transactions reviewed by the Committee on Foreign Investment in the United States during the 5-year period preceding the briefing that the Committee determined would have allowed foreign persons to inappropriately influence democratic institutions and processes within the United States and in other countries; and 
(2)the disposition of such reviews, including any steps taken by the Committee to address the risk of allowing foreign persons to influence such institutions and processes. 1727.Effective date (a)Immediate applicability of certain provisionsThe following shall take effect on the date of the enactment of this Act and, as applicable, apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after such date of enactment: 
(1)Sections 1705, 1707, 1708, 1709, 1710, 1713, 1714, 1715, 1716, 1717, 1718, 1720, 1721, 1722, 1723, 1724, and 1725 and any amendments made by those sections. (2)Section 1712 and the amendments made by that section (except for clause (iii) of section 721(b)(4)(A) of the Defense Production Act of 1950, as added by section 1712). 
(3)Paragraphs (1), (2), (3), (4)(A)(i), (4)(B)(i), (4)(B)(iv)(I), (4)(B)(v), (4)(C)(v), (5), (6), (7), (8), (9), (10), (11), (12), and (13) of subsection (a) of section 721 of the Defense Production Act of 1950, as amended by section 1703. (4)Section 721(m)(4) of the Defense Production Act of 1950, as amended by section 1719 (except for clauses (ii), (iii), (iv), and (v) of subparagraph (B) of that section). 
(b)Delayed applicability of certain provisions 
(1)In generalAny provision of or amendment made by this subtitle not specified in subsection (a) shall— (A)take effect on the earlier of— 
(i)the date that is 18 months after the date of the enactment of this Act; or (ii)the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee on Foreign Investment in the United States that the regulations, organizational structure, personnel, and other resources necessary to administer the new provisions are in place; and 
(B)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date described in subparagraph (A). (2)Nondelegation of determinationThe determination of the chairperson of the Committee on Foreign Investment in the United States under paragraph (1)(A) may not be delegated. 
(c)Authorization for pilot programs 
(1)In generalBeginning on the date of the enactment of this Act and ending on the date that is 570 days thereafter, the Committee on Foreign Investment in the United States may, at its discretion, conduct one or more pilot programs to implement any authority provided pursuant to any provision of or amendment made by this subtitle not specified in subsection (a). (2)Publication in Federal RegisterA pilot program under paragraph (1) may not commence until the date that is 30 days after publication in the Federal Register of a determination by the chairperson of the Committee of the scope of and procedures for the pilot program. That determination may not be delegated. 
1728.SeverabilityIf any provision of this subtitle or an amendment made by this subtitle, or the application of such a provision or amendment to any person or circumstance, is held to be invalid, the application of that provision or amendment to other persons or circumstances and the remainder of the provisions of this subtitle and the amendments made by this subtitle, shall not be affected thereby. BExport Control Reform 1741.Short titleThis subtitle may be cited as the Export Control Reform Act of 2018. 
1742.DefinitionsIn this subtitle: (1)ControlledThe term controlled refers to an item subject to the jurisdiction of the United States under part I. 
(2)Dual-useThe term dual-use, with respect to an item, means the item has civilian applications and military, terrorism, weapons of mass destruction, or law-enforcement-related applications. (3)ExportThe term export, with respect to an item subject to controls under part I, includes— 
(A)the shipment or transmission of the item out of the United States, including the sending or taking of the item out of the United States, in any manner; and (B)the release or transfer of technology or source code relating to the item to a foreign person in the United States. 
(4)Export administration regulationsThe term Export Administration Regulations means— (A)the Export Administration Regulations as promulgated, maintained, and amended under the authority of the International Emergency Economic Powers Act and codified, as of the date of the enactment of this Act, in subchapter C of chapter VII of title 15, Code of Federal Regulations; or 
(B)regulations that are promulgated, maintained, and amended under the authority of part I on or after the date of the enactment of this Act. (5)Foreign personThe term foreign person means— 
(A)any natural person who is not a lawful permanent resident of the United States, citizen of the United States, or any other protected individual (as such term is defined in section 274B(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3)); (B)any corporation, business association, partnership, trust, society or any other entity or group that is not incorporated in the United States or organized to do business in the United States, as well as international organizations, foreign governments and any agency or subdivision of a foreign government (e.g., diplomatic mission). 
(6)In-country transferThe term in-country transfer, with respect to an item subject to controls under part I, means a change in the end-use or end user of the item within the same foreign country. (7)ItemThe term item means a commodity, software, or technology. 
(8)PersonThe term person means— (A)a natural person; 
(B)a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, or any government or agency thereof; and (C)any successor to any entity described in subparagraph (B). 
(9)ReexportThe term reexport, with respect to an item subject to controls under part I, includes— (A)the shipment or transmission of the item from a foreign country to another foreign country, including the sending or taking of the item from the foreign country to the other foreign country, in any manner; and 
(B)the release or transfer of technology or source code relating to the item to a foreign person outside the United States. (10)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Commerce. 
(11)TechnologyThe term technology includes information, in tangible or intangible form, necessary for the development, production, or use of an item. (12)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States. 
(13)United States personThe term United States person means— (A)for purposes of part I— 
(i)any individual who is a citizen or national of the United States or who is an individual described in subparagraph (B) of section 274B(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)(3)); (ii)a corporation or other legal entity which is organized under the laws of the United States, any State or territory thereof, or the District of Columbia; and 
(iii)any person in the United States; and (B)for purposes of part II, any United States resident or national (other than an individual resident outside the United States and employed by other than a United States person), any domestic concern (including any permanent domestic establishment of any foreign concern) and any foreign subsidiary or affiliate (including any permanent foreign establishment) of any domestic concern which is controlled in fact by such domestic concern, as determined under regulations by the Secretary. 
(14)Weapons of mass destructionThe term weapons of mass destruction means nuclear, radiological, chemical, and biological weapons and delivery systems for such weapons. IAuthority and administration of controls 1751.Short titleThis part may be cited as the Export Controls Act of 2018. 
1752.Statement of policyThe following is the policy of the United States: (1)To use export controls only after full consideration of the impact on the economy of the United States and only to the extent necessary— 
(A)to restrict the export of items which would make a significant contribution to the military potential of any other country or combination of countries which would prove detrimental to the national security of the United States; and (B)to restrict the export of items if necessary to further significantly the foreign policy of the United States or to fulfill its declared international obligations. 
(2)The national security and foreign policy of the United States require that the export, reexport, and in-country transfer of items, and specific activities of United States persons, wherever located, be controlled for the following purposes: (A)To control the release of items for use in— 
(i)the proliferation of weapons of mass destruction or of conventional weapons; (ii)the acquisition of destabilizing numbers or types of conventional weapons; 
(iii)acts of terrorism; (iv)military programs that could pose a threat to the security of the United States or its allies; or 
(v)activities undertaken specifically to cause significant interference with or disruption of critical infrastructure. (B)To preserve the qualitative military superiority of the United States. 
(C)To strengthen the United States defense industrial base. (D)To carry out the foreign policy of the United States, including the protection of human rights and the promotion of democracy. 
(E)To carry out obligations and commitments under international agreements and arrangements, including multilateral export control regimes. (F)To facilitate military interoperability between the United States and its North Atlantic Treaty Organization (NATO) and other close allies. 
(G)To ensure national security controls are tailored to focus on those core technologies and other items that are capable of being used to pose a serious national security threat to the United States. (3)The national security of the United States requires that the United States maintain its leadership in the science, technology, engineering, and manufacturing sectors, including foundational technology that is essential to innovation. Such leadership requires that United States persons are competitive in global markets. The impact of the implementation of this part on such leadership and competitiveness must be evaluated on an ongoing basis and applied in imposing controls under sections 1753 and 1754 to avoid negatively affecting such leadership. 
(4)The national security and foreign policy of the United States require that the United States participate in multilateral organizations and agreements regarding export controls on items that are consistent with the policy of the United States, and take all the necessary steps to secure the adoption and consistent enforcement, by the governments of such countries, of export controls on items that are consistent with such policy. (5)Export controls should be coordinated with the multilateral export control regimes. Export controls that are multilateral are most effective, and should be tailored to focus on those core technologies and other items that are capable of being used to pose a serious national security threat to the United States and its allies. 
(6)Export controls applied unilaterally to items widely available from foreign sources generally are less effective in preventing end-users from acquiring those items. Application of unilateral export controls should be limited for purposes of protecting specific United States national security and foreign policy interests. (7)The effective administration of export controls requires a clear understanding both inside and outside the United States Government of which items are controlled and an efficient process should be created to regularly update the controls, such as by adding or removing such items. 
(8)The export control system must ensure that it is transparent, predictable, and timely, has the flexibility to be adapted to address new threats in the future, and allows seamless access to and sharing of export control information among all relevant United States national security and foreign policy agencies. (9)Implementation and enforcement of United States export controls require robust capabilities in monitoring, intelligence, and investigation, appropriate penalties for violations, and the ability to swiftly interdict unapproved transfers. 
(10)Export controls complement and are a critical element of the national security policies underlying the laws and regulations governing foreign direct investment in the United States, including controlling the transfer of critical technologies to certain foreign persons. Thus, the President, in coordination with the Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, and the heads of other Federal agencies, as appropriate, should have a regular and robust process to identify the emerging and other types of critical technologies of concern and regulate their release to foreign persons as warranted regardless of the nature of the underlying transaction. Such identification efforts should draw upon the resources and expertise of all relevant parts of the United States Government, industry, and academia. These efforts should be in addition to traditional efforts to modernize and update the lists of controlled items under the multilateral export control regimes. (11)The authority under this part may be exercised only in furtherance of all of the objectives set forth in paragraphs (1) through (10). 
1753.Authority of the President 
(a)AuthorityIn order to carry out the policy set forth in paragraphs (1) through (10) of section 1752, the President shall control— (1)the export, reexport, and in-country transfer of items subject to the jurisdiction of the United States, whether by United States persons or by foreign persons; and 
(2)the activities of United States persons, wherever located, relating to specific— (A)nuclear explosive devices; 
(B)missiles; (C)chemical or biological weapons; 
(D)whole plants for chemical weapons precursors; (E)foreign maritime nuclear projects; and 
(F)foreign military intelligence services. (b)RequirementsIn exercising authority under this part to carry out the policy set forth in paragraphs (1) through (10) of section 1752, the President shall— 
(1)regulate the export, reexport, and in-country transfer of items described in subsection (a)(1) of United States persons or foreign persons; (2)regulate the activities described in subsection (a)(2) of United States persons, wherever located; 
(3)seek to secure the cooperation of other governments and multilateral organizations to impose control systems that are consistent, to the extent possible, with the controls imposed under subsection (a); (4)maintain the leadership of the United States in science, engineering, technology research and development, manufacturing, and foundational technology that is essential to innovation; 
(5)protect United States technological advances by prohibiting unauthorized technology transfers to foreign persons in the United States or outside the United States, particularly with respect to countries that may pose a significant threat to the national security of the United States; (6)strengthen the United States industrial base, both with respect to current and future defense requirements; and 
(7)enforce the controls through means such as regulations, requirements for compliance, lists of controlled items, lists of foreign persons who threaten the national security or foreign policy of the United States, and guidance in a form that facilitates compliance by United States persons and foreign persons, in particular academic institutions, scientific and research establishments, and small- and medium-sized businesses. (c)Application of controlsThe President shall impose controls over the export, reexport, or in-country transfer of items for purposes of the objectives described in subsections (b)(1) or (b)(2) without regard to the nature of the underlying transaction or any circumstances pertaining to the activity, including whether such export, reexport, or in-country transfer occurs pursuant to a purchase order or other contract requirement, voluntary decision, inter-company arrangement, marketing effort, or during a joint venture, joint development agreement, or similar collaborative agreement. 
1754.Additional authorities 
(a)In generalIn carrying out this part on behalf of the President, the Secretary, in consultation with the Secretary of State, the Secretary of Defense, the Secretary of Energy, and the heads of other Federal agencies as appropriate, shall— (1)establish and maintain a list of items that are controlled under this part; 
(2)establish and maintain a list of foreign persons and end-uses that are determined to be a threat to the national security and foreign policy of the United States pursuant to the policy set forth in section 1752(2)(A); (3)prohibit unauthorized exports, reexports, and in-country transfers of controlled items, including to foreign persons in the United States or outside the United States; 
(4)restrict exports, reexports, and in-country transfers of any controlled items to any foreign person or end-use listed under paragraph (2); (5)require licenses or other authorizations, as appropriate, for exports, reexports, and in-country transfers of controlled items, including— 
(A)imposing conditions or restrictions on United States persons and foreign persons with respect to such licenses or other authorizations; and (B)suspending or revoking such licenses or authorizations; 
(6)establish a process for an assessment to determine whether a foreign item is comparable in quality to an item controlled under this part, and is available in sufficient quantities to render the United States export control of that item or the denial of a license ineffective, including a mechanism to address that disparity; (7)require measures for compliance with the export controls established under this part; 
(8)require and obtain such information from United States persons and foreign persons as is necessary to carry out this part; (9)require, to the extent feasible, identification of items subject to controls under this part in order to facilitate the enforcement of such controls; 
(10)inspect, search, detain, or seize, or impose temporary denial orders with respect to items, in any form, that are subject to controls under this part, or conveyances on which it is believed that there are items that have been, are being, or are about to be exported, reexported, or in-country transferred in violation of this part; (11)monitor shipments and other means of transfer; 
(12)keep the public appropriately apprised of changes in policy, regulations, and procedures established under this part; (13)appoint technical advisory committees in accordance with the Federal Advisory Committee Act; 
(14)create, as warranted, exceptions to licensing requirements in order to further the objectives of this part; (15)establish and maintain processes to inform persons, either individually by specific notice or through amendment to any regulation or order issued under this part, that a license from the Bureau of Industry and Security of the Department of Commerce is required to export; and 
(16)undertake any other action as is necessary to carry out this part that is not otherwise prohibited by law. (b)Relationship to IEEPAThe authority under this part may not be used to regulate or prohibit under this part the export, reexport, or in-country transfer of any item that may not be regulated or prohibited under section 203(b) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)), except to the extent the President has made a determination necessary to impose controls under subparagraph (A), (B), or (C) of paragraph (2) of such section. 
(c)Countries supporting international terrorism 
(1)Commerce license requirement 
(A)In generalA license shall be required for the export, reexport, or in-country transfer of items, the control of which is implemented pursuant to subsection (a) by the Secretary, to a country if the Secretary of State has made the following determinations: (i)The government of such country has repeatedly provided support for acts of international terrorism. 
(ii)The export, reexport, or in-country transfer of such items could make a significant contribution to the military potential of such country, including its military logistics capability, or could enhance the ability of such country to support acts of international terrorism. (B)Determination under other provisions of lawA determination of the Secretary of State under section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law that the government of a country described in subparagraph (A) has repeatedly provided support for acts of international terrorism shall be deemed to be a determination with respect to such government for purposes of clause (i) of subparagraph (A). 
(2)Notification to Congress 
(A)In generalThe Secretary of State and the Secretary shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate at least 30 days before any license is issued as required by paragraph (1). (B)ContentsThe Secretary of State shall include in the notification required under subparagraph (A)— 
(i)a detailed description of the items to be offered, including a brief description of the capabilities of any item for which a license to export, reexport, or in-country transfer the items is sought; (ii)the reasons why the foreign country, person, or entity to which the export, reexport, or in-country transfer is proposed to be made has requested the items under the export, reexport, or in-country transfer, and a description of the manner in which such country, person, or entity intends to use such items; 
(iii)the reasons why the proposed export, reexport, or in-country transfer is in the national interest of the United States; (iv)an analysis of the impact of the proposed export, reexport, or in-country transfer on the military capabilities of the foreign country, person, or entity to which such transfer would be made; 
(v)an analysis of the manner in which the proposed export, reexport, or in-country transfer would affect the relative military strengths of countries in the region to which the items that are the subject of such export, reexport, or in-country transfer would be delivered and whether other countries in the region have comparable kinds and amounts of items; and (vi)an analysis of the impact of the proposed export, reexport, or in-country transfer on the relations of the United States with the countries in the region to which the items that are the subject of such export, reexport, or in-country transfer would be delivered. 
(3)Publication in Federal RegisterEach determination of the Secretary of State under paragraph (1)(A)(i) shall be published in the Federal Register, except that the Secretary of State may exclude confidential information and trade secrets contained in such determination. (4)Rescission of determinationA determination of the Secretary of State under paragraph (1)(A)(i) may not be rescinded unless the President submits to the Speaker of the House of Representatives, the chairman of the Committee on Foreign Affairs, and the chairman of the Committee on Banking, Housing, and Urban Affairs and the chairman of the Committee on Foreign Relations of the Senate— 
(A)before the proposed rescission would take effect, a report certifying that— (i)there has been a fundamental change in the leadership and policies of the government of the country concerned; 
(ii)that government is not supporting acts of international terrorism; and (iii)that government has provided assurances that it will not support acts of international terrorism in the future; or 
(B)at least 45 days before the proposed rescission would take effect, a report justifying the rescission and certifying that— (i)the government concerned has not provided any support for acts international terrorism during the preceding 6-month period; and 
(ii)the government concerned has provided assurances that it will not support acts of international terrorism in the future. (d)Enhanced controls (1)In generalIn furtherance of section 1753(a), the President shall, except to the extent authorized by a statute or regulation administered by a Federal department or agency other than the Department of Commerce, require a United States person, wherever located, to apply for and receive a license from the Department of Commerce for— 
(A)the export, reexport, or in-country transfer of items described in paragraph (2), including items that are not subject to control under this part; and (B)other activities that may support the design, development, production, use, operation, installation, maintenance, repair, overhaul, or refurbishing of, or for the performance of services relating to, any such items. 
(2)Items describedThe items described in this paragraph include— (A)nuclear explosive devices; 
(B)missiles; (C)chemical or biological weapons; 
(D)whole plants for chemical weapons precursors; and (E)foreign maritime nuclear projects that would pose a risk to the national security or foreign policy of the United States. 
(e)Additional prohibitionsThe Secretary may inform United States persons, either individually by specific notice or through amendment to any regulation or order issued under this part, that a license from the Bureau of Industry and Security of the Department of Commerce is required to engage in any activity if the activity involves the types of movement, service, or support described in subsection (d). The absence of any such notification does not excuse the United States person from compliance with the license requirements of subsection (d), or any regulation or order issued under this part. (f)License review standardsThe Secretary shall deny an application to engage in any activity described in subsection (d) if the activity would make a material contribution to any of the items described in subsection (d)(2). 
1755.Administration of export controls 
(a)In generalThe President shall rely on, including through delegations, as appropriate, the Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, the Director of National Intelligence, and the heads of other Federal agencies as appropriate, to exercise the authority to carry out the purposes set forth in subsection (b). (b)PurposesThe purposes of this section include to— 
(1)advise the President with respect to— (A)identifying specific threats to the national security and foreign policy that the authority of this part may be used to address; and 
(B)exercising the authority under this part to implement policies, regulations, procedures, and actions that are necessary to effectively counteract those threats; (2)review and approve— 
(A)criteria for including items on, and removing such an item from, a list of controlled items established under this part; (B)an interagency procedure for compiling and amending any list described in subparagraph (A); 
(C)criteria for including a person on a list of persons to whom exports, reexports, and in-country transfers of items are prohibited or restricted under this part; (D)standards for compliance by persons subject to controls under this part; and 
(E)policies and procedures for the end-use monitoring of exports, reexports, and in-country transfers of items controlled under this part; and (3)benefit from the inherent equities, experience, and capabilities of the Federal officials described in subsection (a). 
(c)Sense of CongressIt is the sense of Congress that the administration of export controls under this part should be consistent with the procedures relating to export license applications described in Executive Order 12981 (1995). 1756.Licensing (a)In generalThe Secretary shall, consistent with delegations as described in section 1755, establish a procedure to license or otherwise authorize the export, reexport, and in-country transfer of items controlled under this part in order to carry out the policy set forth in section 1752 and the requirements set forth in section 1753(b). The procedure shall ensure that— 
(1)license applications and other requests for authorization are considered and decisions made with the participation of appropriate Federal agencies, as appropriate; and (2)licensing decisions are made in an expeditious manner, with transparency to applicants on the status of license and other authorization processing and the reason for denying any license or request for authorization. 
(b)Sense of CongressIt is the sense of Congress that the Secretary should make best efforts to ensure that an accurate, consistent, and timely evaluation and processing of licenses or other requests for authorization to export, reexport, or in-country transfer items controlled under this part is generally accomplished within 30 days from the date of such license request. (c)FeesNo fee may be charged in connection with the submission, processing, or consideration of any application for a license or other authorization or other request made in connection with any regulation in effect under the authority of this part. 
(d)Additional procedural requirements 
(1)In generalThe procedure required under subsection (a) shall provide for the assessment of the impact of a proposed export of an item on the United States defense industrial base and the denial of an application for a license or a request for an authorization of any export that would have a significant negative impact on such defense industrial base, as described in paragraph (3). (2)Information from applicantThe procedure required under subsection (a) shall also require an applicant for a license to provide the information necessary to make the assessment provided under paragraph (1), including whether the purpose or effect of the export is to allow for the significant production of items relevant for the defense industrial base outside the United States. 
(3)Significantly negative impact definedA significant negative impact on the United States defense industrial base is the following: (A)A reduction in the availability of an item produced in the United States that is likely to be acquired by the Department of Defense or other Federal department or agency for the advancement of the national security of the United States, or for the production of an item in the United States for the Department of Defense or other agency for the advancement of the national security of the United States. 
(B)A reduction in the production in the United States of an item that is the result of research and development carried out, or funded by, the Department of Defense or other Federal department or agency to advance the national security of the United States, or a federally funded research and development center. (C)A reduction in the employment of United States persons whose knowledge and skills are necessary for the continued production in the United States of an item that is likely to be acquired by the Department of Defense or other Federal department or agency for the advancement of the national security of the United States. 
1757.Compliance assistance 
(a)System for seeking assistanceThe President may authorize the Secretary to establish a system to provide United States persons with assistance in complying with this part, which may include a mechanism for providing information, in classified form as appropriate, who are potential customers, suppliers, or business partners with respect to items controlled under this part, in order to further ensure the prevention of the export, reexport, or in-country transfer of items that may pose a threat to the national security or foreign policy of the United States. (b)Security clearancesIn order to carry out subsection (a), the President may issue appropriate security clearances to persons described in that subsection who are responsible for complying with this part. 
(c)Assistance for certain businesses 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall develop and submit to Congress a plan to assist small- and medium-sized United States businesses in export licensing and other processes under this part. (2)ContentsThe plan shall include, among other things, arrangements for the Department of Commerce to provide counseling to businesses described in paragraph (1) on filing applications and identifying items controlled under this part, as well as proposals for seminars and conferences to educate such businesses on export controls, licensing procedures, and related obligations. 
1758.Requirements to identify and control the export of emerging and foundational technologies 
(a)Identification of technologies 
(1)In generalThe President shall establish and, in coordination with the Secretary, the Secretary of Defense, the Secretary of Energy, the Secretary of State, and the heads of other Federal agencies as appropriate, lead, a regular, ongoing interagency process to identify emerging and foundational technologies that— (A)are essential to the national security of the United States; and 
(B)are not critical technologies described in clauses (i) through (v) of section 721(a)(6)(A) of the Defense Production Act of 1950, as amended by section 1703. (2)ProcessThe interagency process established under subsection (a) shall— 
(A)be informed by multiple sources of information, including— (i)publicly available information; 
(ii)classified information, including relevant information provided by the Director of National Intelligence; (iii)information relating to reviews and investigations of transactions by the Committee on Foreign Investment in the United States under section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565); and 
(iv)information provided by the advisory committees established by the Secretary to advise the Under Secretary of Commerce for Industry and Security on controls under the Export Administration Regulations, including the Emerging Technology and Research Advisory Committee; (B)take into account— 
(i)the development of emerging and foundational technologies in foreign countries; (ii)the effect export controls imposed pursuant to this section may have on the development of such technologies in the United States; and 
(iii)the effectiveness of export controls imposed pursuant to this section on limiting the proliferation of emerging and foundational technologies to foreign countries; and (C)include a notice and comment period. 
(b)Commerce controls 
(1)In generalExcept to the extent inconsistent with the authorities described in subsection (a)(1)(B), the Secretary shall establish appropriate controls under the Export Administration Regulations on the export, reexport, or in-country transfer of technology identified pursuant to subsection (a), including through interim controls (such as by informing a person that a license is required for export), as appropriate, or by publishing additional regulations. (2)Levels of control (A)In generalThe Secretary may, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, specify the level of control to apply under paragraph (1) with respect to the export of technology described in that paragraph, including a requirement for a license or other authorization for the export, reexport, or in-country transfer of that technology. 
(B)ConsiderationsIn determining under subparagraph (A) the level of control appropriate for technology described in paragraph (1), the Secretary shall take into account— (i)lists of countries to which exports from the United States are restricted; and 
(ii)the potential end uses and end users of the technology. (C)Minimum requirementsAt a minimum, except as provided by paragraph (4), the Secretary shall require a license for the export, reexport, or in-country transfer of technology described in paragraph (1) to or in a country subject to an embargo, including an arms embargo, imposed by the United States. 
(3)Review of license applications 
(A)ProceduresThe procedures set forth in Executive Order 12981 (50 U.S.C. 4603 note; relating to administration of export controls) or a successor order shall apply to the review of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1). (B)Consideration of information relating to national securityIn reviewing an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1), the Secretary shall take into account information provided by the Director of National Intelligence regarding any threat to the national security of the United States posed by the proposed export, reexport, or transfer. The Director of National Intelligence shall provide such information on the request of the Secretary. 
(C)Disclosures relating to collaborative arrangementsIn the case of an application for a license or other authorization for the export, reexport, or in-country transfer of technology described in paragraph (1) submitted by or on behalf of a joint venture, joint development agreement, or similar collaborative arrangement, the Secretary may require the applicant to identify, in addition to any foreign person participating in the arrangement, any foreign person with significant ownership interest in a foreign person participating in the arrangement. (4)Exceptions (A)Mandatory exceptionsThe Secretary may not control under this subsection the export of any technology— 
(i)described in section 203(b) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)); or (ii)if the regulation of the export of that technology is prohibited under any other provision of law. 
(B)Regulatory exceptionsIn prescribing regulations under paragraph (1), the Secretary may include regulatory exceptions to the requirements of that paragraph. (C)Additional exceptionsThe Secretary shall not be required to impose under paragraph (1) a requirement for a license or other authorization with respect to the export, reexport, or in-country transfer of technology described in paragraph (1) pursuant to any of the following transactions: 
(i)The sale or license of a finished item and the provision of associated technology if the United States person that is a party to the transaction generally makes the finished item and associated technology available to its customers, distributors, or resellers. (ii)The sale or license to a customer of a product and the provision of integration services or similar services if the United States person that is a party to the transaction generally makes such services available to its customers. 
(iii)The transfer of equipment and the provision of associated technology to operate the equipment if the transfer could not result in the foreign person using the equipment to produce critical technologies (as defined in section 721(a) of the Defense Production Act of 1950, as amended by section 1703). (iv)The procurement by the United States person that is a party to the transaction of goods or services, including manufacturing services, from a foreign person that is a party to the transaction, if the foreign person has no rights to exploit any technology contributed by the United States person other than to supply the procured goods or services. 
(v)Any contribution and associated support by a United States person that is a party to the transaction to an industry organization related to a standard or specification, whether in development or declared, including any license of or commitment to license intellectual property in compliance with the rules of any standards organization (as defined by the Secretary by regulation). (c)Multilateral controls (1)In generalThe Secretary of State, in consultation with the Secretary and the Secretary of Defense, and the heads of other Federal agencies, as appropriate, shall propose that any technology identified pursuant to subsection (a) be added to the list of technologies controlled by the relevant multilateral export control regimes. 
(2)Items on Commerce Control List or United States Munitions ListIf the Secretary of State proposes to a multilateral export control regime under paragraph (1) to add a technology identified pursuant to subsection (a) to the control list of that regime and that regime does not add that technology to the control list during the 3-year period beginning on the date of the proposal, the applicable agency head may determine whether national security concerns warrant the continuation of unilateral export controls with respect to that technology. (d)Report to Committee on Foreign Investment in the United StatesNot less frequently than every 180 days, the Secretary, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit to the Committee on Foreign Investment in the United States a report on the results of actions taken pursuant to this section. 
(e)Report to CongressNot less frequently than every 180 days, the Secretary, in coordination with the Secretary of Defense, the Secretary of State, and the heads of other Federal agencies, as appropriate, shall submit a report on the results of actions taken pursuant to this section, including actions taken pursuant to subsections (a), (b), and (c), to— (1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. (f)Modifications to Emerging Technology and Research Advisory Committee (1)In generalThe Secretary shall revise the objectives of the Emerging Technology and Research Advisory Committee, established by the Secretary under the Export Administration Regulations, to include advising the interagency process established under subsection (a) with respect to emerging and foundational technologies. 
(2)DutiesThe Secretary— (A)shall revise the duties of the Emerging Technology and Research Advisory Committee to include identifying emerging and foundational technologies that may be developed over a period of 5 years or 10 years; and 
(B)may revise the duties of the Advisory Committee to include identifying trends in— (i)the ownership by foreign persons and foreign governments of such technologies; 
(ii)the types of transactions related to such technologies engaged in by foreign persons and foreign governments; (iii)the blending of private and government investment in such technologies; and 
(iv)efforts to obfuscate ownership of such technologies or to otherwise circumvent the controls established under this section. (3)Meetings (A)FrequencyThe Emerging Technology and Research Advisory Committee should meet not less frequently than every 120 days. 
(B)AttendanceA representative from each agency participating in the interagency process established under subsection (a) should be in attendance at each meeting of the Emerging Technology and Research Advisory Committee. (4)Classified informationNot fewer than half of the members of the Emerging Technology and Research Advisory Committee should hold sufficient security clearances such that classified information, including classified information described in clauses (ii) and (iii) of subsection (a)(2)(A), from the interagency process established under subsection (a) can be shared with those members to inform the advice provided by the Advisory Committee. 
(5)Applicability of Federal Advisory Committee ActSubsections (a)(1), (a)(3), and (b) of section 10 and sections 11, 13, and 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Emerging Technology and Research Advisory Committee. (6)ReportThe Emerging Technology and Research Advisory Committee shall include the findings of the Advisory Committee under this subsection in the annual report to Congress required by section 1765. 
(g)Rule of constructionNothing in this subtitle shall be construed to alter or limit— (1)the authority of the President or the Secretary of State to designate items as defense articles and defense services for the purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.) or to otherwise regulate such items; or 
(2)the authority of the President under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.), the Energy Reorganization Act of 1974 (42 U.S.C. 5801 et seq.), or the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) or any other provision of law relating to the control of exports. 1759.Review relating to countries subject to comprehensive United States arms embargo (a)In generalThe Secretary, the Secretary of Defense, the Secretary of State, the Secretary of Energy, and the heads of other Federal agencies as appropriate, shall conduct a review of license requirements for exports, reexports, or in-country transfers of items to countries subject to a comprehensive United States arms embargo, including, as appropriate— 
(1)the scope of controls under title 15, Code of Federal Regulations, that apply to exports, reexports, and in-country transfers for military end uses and military end users in countries that are subject to a comprehensive United States arms embargo and countries that are subject to a United Nations arms embargo; and (2)entries on the Commerce Control List maintained under title 15, Code of Federal Regulations, that are not subject to a license requirement for the export, reexport, or in-country transfer of items to countries subject to a comprehensive United States arms embargo; 
(b)Implementation of results of reviewNot later than 270 days after the date of the enactment of this Act, the Secretary shall implement the results of the review conducted under subsection (a). 1760.Penalties (a)Unlawful acts (1)In generalIt shall be unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of this part or of any regulation, order, license, or other authorization issued under this part, including any of the unlawful acts described in paragraph (2). 
(2)Specific unlawful actsThe unlawful acts described in this paragraph are the following: (A)No person may engage in any conduct prohibited by or contrary to, or refrain from engaging in any conduct required by this part, the Export Administration Regulations, or any order, license or authorization issued thereunder. 
(B)No person may cause or aid, abet, counsel, command, induce, procure, permit, or approve the doing of any act prohibited, or the omission of any act required by this part, the Export Administration Regulations, or any order, license or authorization issued thereunder. (C)No person may solicit or attempt a violation of this part, the Export Administration Regulations, or any order, license or authorization issued thereunder. 
(D)No person may conspire or act in concert with one or more other persons in any manner or for any purpose to bring about or to do any act that constitutes a violation of this part, the Export Administration Regulations, or any order, license or authorization issued thereunder. (E)No person may order, buy, remove, conceal, store, use, sell, loan, dispose of, transfer, transport, finance, forward, or otherwise service, in whole or in part, or conduct negotiations to facilitate such activities for, any item exported or to be exported from the United States, or that is otherwise subject to the Export Administration Regulations, with knowledge that a violation of this part, the Export Administration Regulations, or any order, license or authorization issued thereunder, has occurred, is about to occur, or is intended to occur in connection with the item unless valid authorization is obtained therefor. 
(F)No person may make any false or misleading representation, statement, or certification, or falsify or conceal any material fact, either directly to the Department of Commerce, or an official of any other United States agency, including the Department of Homeland Security and the Department of Justice, or indirectly through any other person— (i)in the course of an investigation or other action subject to the Export Administration Regulations; 
(ii)in connection with the preparation, submission, issuance, use, or maintenance of any export control document or any report filed or required to be filed pursuant to the Export Administration Regulations; or (iii)for the purpose of or in connection with effecting any export, reexport, or in-country transfer of an item subject to the Export Administration Regulations or a service or other activity of a United States person described in section 1754. 
(G)No person may engage in any transaction or take any other action with intent to evade the provisions of this part, the Export Administration Regulations, or any order, license, or authorization issued thereunder. (H)No person may fail or refuse to comply with any reporting or recordkeeping requirements of the Export Administration Regulations or of any order, license, or authorization issued thereunder. 
(I)Except as specifically authorized in the Export Administration Regulations or in writing by the Department of Commerce, no person may alter any license, authorization, export control document, or order issued under the Export Administration Regulations. (J)No person may take any action that is prohibited by a denial order or a temporary denial order issued by the Department of Commerce to prevent imminent violations of this part, the Export Administration Regulations, or any order, license or authorization issued thereunder. 
(3)Additional requirementsFor purposes of paragraph (2)(F), any representation, statement, or certification made by any person shall be deemed to be continuing in effect. Each person who has made a representation, statement, or certification to the Department of Commerce relating to any order, license, or other authorization issued under this part shall notify the Department of Commerce, in writing, of any change of any material fact or intention from that previously represented, stated, or certified, immediately upon receipt of any information that would lead a reasonably prudent person to know that a change of material fact or intention had occurred or may occur in the future. (b)Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids and abets in the commission of, an unlawful act described in subsection (a)— 
(1)shall be fined not more than $1,000,000; and (2)in the case of the individual, shall be imprisoned for not more than 20 years, or both. 
(c)Civil penalties 
(1)AuthorityThe Secretary may impose the following civil penalties on a person for each violation by that person of this part or any regulation, order, or license issued under this part, for each violation: (A)A fine of not more than $300,000 or an amount that is twice the value of the transaction that is the basis of the violation with respect to which the penalty is imposed, whichever is greater. 
(B)Revocation of a license issued under this part to the person. (C)A prohibition on the person’s ability to export, reexport, or in-country transfer any items controlled under this part. 
(2)ProceduresAny civil penalty under this subsection may be imposed only after notice and opportunity for an agency hearing on the record in accordance with sections 554 through 557 of title 5, United States Code. (3)Standards for levels of civil penaltyThe Secretary may by regulation provide standards for establishing levels of civil penalty under this subsection based upon factors such as the seriousness of the violation, the culpability of the violator, and such mitigating factors as the violator’s record of cooperation with the Government in disclosing the violation. 
(d)Criminal forfeiture 
(1)In generalAny person who is convicted under subsection (b) of a violation of a control imposed under section 1753 (or any regulation, order, or license issued with respect to such control) shall, in addition to any other penalty, forfeit to the United States any of the person’s property— (A)used or intended to be used, in any manner, to commit or facilitate the violation; 
(B)constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of the violation; or (C)constituting an item or technology that is exported or intended to be exported in violation of this title. 
(2)ProceduresThe procedures in any forfeiture under this subsection shall be governed by the procedures established under section 413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853), other than subsection (d) of such section. (e)Prior convictions (1)License bar (A)In generalThe Secretary may— 
(i)deny the eligibility of any person convicted of a criminal violation described in subparagraph (B) to export, reexport, or in-country transfer outside the United States any item, whether or not subject to controls under this part, for a period of up to 10 years beginning on the date of the conviction; and (ii)revoke any license or other authorization to export, reexport, or in-country transfer items that was issued under this part and in which such person has an interest at the time of the conviction. 
(B)ViolationsThe violations referred to in subparagraph (A) are any criminal violations of, or criminal attempt or conspiracy to violate— (i)this part (or any regulation, license, or order issued under this part); 
(ii)any regulation, license, or order issued under the International Emergency Economic Powers Act; (iii)section 371, 554, 793, 794, or 798 of title 18, United States Code; 
(iv)section 1001 of title 18, United States Code; (v)section 4(b) of the Internal Security Act of 1950 (50 U.S.C. 783(b)); or 
(vi)section 38 of the Arms Export Control Act (22 U.S.C. 2778). (2)Application to other partiesThe Secretary may exercise the authority under paragraph (1) with respect to any person related, through affiliation, ownership, control, position of responsibility, or other connection in the conduct of trade or business, to any person convicted of any violation of law set forth in paragraph (1), upon a showing of such relationship with the convicted party, and subject to the procedures set forth in subsection (c)(2). 
(f)Other authoritiesNothing in subsection (c), (d), or (e) limits— (1)the availability of other administrative or judicial remedies with respect to violations of this part, or any regulation, order, license or other authorization issued under this part; 
(2)the authority to compromise and settle administrative proceedings brought with respect to violations of this part, or any regulation, order, license, or other authorization issued under this part; or (3)the authority to compromise, remit or mitigate seizures and forfeitures pursuant to section 1(b) of title VI of the Act of June 15, 1917 (22 U.S.C. 401(b)). 
1761.Enforcement 
(a)AuthoritiesIn order to enforce this part, the Secretary, on behalf of the President, may exercise, in addition to relevant enforcement authorities of other Federal agencies, the authority to— (1)issue orders and guidelines; 
(2)require, inspect, and obtain books, records, and any other information from any person subject to the provisions of this part; (3)administer oaths or affirmations and by subpoena require any person to appear and testify or to appear and produce books, records, and other writings, or both; 
(4)conduct investigations within the United States and outside the United States consistent with applicable law; (5)inspect, search, detain, seize, or issue temporary denial orders with respect to items, in any form, that are subject to controls under this part, or conveyances on which it is believed that there are items that have been, are being, or are about to be exported, reexported, or in-country transferred in violation of this part, or any regulations, order, license, or other authorization issued thereunder; 
(6)carry firearms; (7)conduct prelicense inspections and post-shipment verifications; and 
(8)execute warrants and make arrests. (b)Undercover investigations (1)In generalAmounts made available to carry out this part may be used by the Secretary to carry out undercover investigations that are necessary for detection and prosecution of violations of this part, including to— 
(A)purchase property, buildings, and other facilities, and to lease space, within the United States, the District of Columbia, and the territories and possessions of the United States without regard to— (i)sections 1341 and 3324 of title 31, United States Code; 
(ii)section 8141 of title 40, United States Code; (iii)sections 3901, 6301(a) and (b)(1) to (3), and 6306 of title 41, United States Code; and 
(iv)chapter 45 of title 41, United States Code; and (B)establish or acquire proprietary corporations or business entities as part of the undercover operation and operate such corporations or business entities on a commercial basis, without regard to sections 9102 and 9103 of title 31, United States Code. 
(2)Deposit of amounts in banks or other financial institutionsAmounts made available to carry out this part that are used to carry out undercover operations under paragraph (1) may be deposited in banks or other financial institutions without regard to the provisions of section 648 of title 18, United States Code, and section 3302 of title 31, United States Code. (3)Offset of necessary and reasonable expensesAny proceeds from an undercover operation carried out under paragraph (1) may be used to offset necessary and reasonable expenses incurred in such undercover operation without regard to the provisions of section 3302 of title 31, United States Code. 
(4)Disposition of corporations and business entitiesIf a corporation or business entity established or acquired as part of an undercover operation carried out under paragraph (1) with a net value of over $50,000 is to be liquidated, sold, or otherwise disposed of, the Secretary shall report the circumstances to the Comptroller General of the United States as much in advance of such disposition as the Secretary determines is practicable. The proceeds of the liquidation, sale, or other disposition, after obligations are met, shall be deposited in the Treasury of the United States as miscellaneous receipts. Any property or equipment purchased pursuant to paragraph (1) may be retained for subsequent use in undercover operations under this section. When such property or equipment is no longer needed, it shall be considered surplus and disposed of as surplus government property. (5)Deposit of proceedsAs soon as the proceeds from an undercover operation carried out under paragraph (1), with respect to which an action is certified and carried out under this subsection, are no longer needed for the conduct of such operation, the proceeds or the balance of such proceeds remaining at the time shall be deposited into the Treasury of the United States as miscellaneous receipts. 
(c)Enforcement of subpoenasIn the case of contumacy by, or refusal to obey a subpoena issued to, any person under subsection (a)(3), a district court of the United States, after notice to such person and a hearing, shall have jurisdiction to issue an order requiring such person to appear and give testimony or to appear and produce books, records, and other writings, regardless of format, that are the subject of the subpoena. Any failure to obey such order of the court may be punished by such court as a contempt thereof. (d)Best practice guidelines (1)In generalThe Secretary, in consultation with the heads of other appropriate Federal agencies, should publish and update best practices guidelines to assist persons in developing and implementing, on a voluntary basis, effective export control programs in compliance with the regulations issued under this part. 
(2)Export compliance programThe implementation by a person of an effective export compliance program and a high quality overall export compliance effort by a person should ordinarily be given weight as mitigating factors in a civil penalty action against the person under this part. (e)Reference to enforcementFor purposes of this section, a reference to the enforcement of, or a violation of, this part includes a reference to the enforcement or a violation of any regulation, order, license or other authorization issued pursuant to this part. 
(f)WiretappingSection 2516(1) of title 18, United States Code, is amended— (1)in subparagraph (s), by striking or at the end; 
(2)by redesignating subparagraph (t) as subparagraph (u); and (3)by inserting after subparagraph (s) (as amended by paragraph (1) of this subsection) the following new subparagraph: 
 
(t)any violation of the Export Control Reform Act of 2018; or. (g)ImmunityA person shall not be excused from complying with any requirements under this section because of the person’s privilege against self-incrimination, but the immunity provisions of section 6002 of title 18, United States Code, shall apply with respect to any individual who specifically claims such privilege. 
(h)Confidentiality of information 
(1)Exemptions from disclosure 
(A)In generalInformation obtained under this part may be withheld from disclosure only to the extent permitted by statute, except that information described in subparagraph (B) shall be withheld from public disclosure and shall not be subject to disclosure under section 552(b)(3) of title 5, United States Code, unless the release of such information is determined by the Secretary to be in the national interest. (B)Information describedInformation described in this subparagraph is information submitted or obtained in connection with an application for a license or other authorization to export, reexport, or in-country transfer items or engage in other activities, a recordkeeping or reporting requirement, an enforcement activity, or other operations under this part, including— 
(i)the license application, license, or other authorization itself; (ii)classification or advisory opinion requests, and the response thereto; 
(iii)license determinations, and information pertaining thereto; (iv)information or evidence obtained in the course of any investigation; and 
(v)information obtained or furnished in connection with any international agreement, treaty, or other obligation. (2)Information to the Congress and GAO (A)In generalNothing in this section shall be construed as authorizing the withholding of information from the Congress or from the Government Accountability Office. 
(B)Availability to the Congress 
(i)In generalAny information obtained at any time under any provision of the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as in effect on the day before the date of the enactment of this Act and as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), under the Export Administration Regulations, or under this part, including any report or license application required under any such provision, shall be made available to a committee or subcommittee of Congress of appropriate jurisdiction, upon the request of the chairman or ranking minority member of such committee or subcommittee. (ii)Prohibition on further disclosureNo such committee or subcommittee, or member thereof, may disclose any information made available under clause (i), that is submitted on a confidential basis unless the full committee determines that the withholding of that information is contrary to the national interest. 
(C)Availability to GAO 
(i)In generalInformation described in clause (i) of subparagraph (B) shall be subject to the limitations contained in section 716 of title 31, United States Code. (ii)Prohibition on further disclosureAn officer or employee of the Government Accountability Office may not disclose, except to the Congress in accordance with this paragraph, any such information that is submitted on a confidential basis or from which any individual can be identified. 
(3)Information sharing 
(A)In generalAny Federal official described in section 1755(a) who obtains information that is relevant to the enforcement of this part, including information pertaining to any investigation, shall furnish such information to each appropriate department, agency, or office with enforcement responsibilities under this section to the extent consistent with the protection of intelligence, counterintelligence, and law enforcement sources, methods, and activities. (B)ExceptionsThe provisions of this paragraph shall not apply to information subject to the restrictions set forth in section 9 of title 13, United States Code, and return information, as defined in subsection (b) of section 6103 of the Internal Revenue Code of 1986 (26 U.S.C. 6103(b)), may be disclosed only as authorized by that section. 
(C)Exchange of informationThe President shall ensure that the heads of departments, agencies, and offices with enforcement authorities under this part, consistent with protection of law enforcement and its sources and methods— (i)exchange any licensing and enforcement information with one another that is necessary to facilitate enforcement efforts under this section; and 
(ii)consult on a regular basis with one another and with the head of other departments, agencies, and offices that obtain information subject to this paragraph, in order to facilitate the exchange of such information. (D)Information sharing with Federal agenciesLicensing or enforcement information obtained under this part may be shared with departments, agencies, and offices that do not have enforcement authorities under this part on a case-by-case basis. 
(i)Reporting requirementsIn the administration of this section, reporting requirements shall be designed to reduce the cost of reporting, recordkeeping, and documentation to the extent consistent with effective enforcement and compilation of useful trade statistics. Reporting, recordkeeping, and documentation requirements shall be periodically reviewed and revised in the light of developments in the field of information technology. (j)Civil forfeiture (1)In generalAny property, real or personal, tangible or intangible, seized under subsection (a) by designated officers or employees shall be subject to forfeiture to the United States in accordance with applicable law. 
(2)ProceduresAny seizure or forfeiture under this subsection shall be carried out in accordance with the procedures set forth in section 981 of title 18, United States Code. (k)Rule of constructionNothing in this Act shall be construed to limit or otherwise affect the enforcement authorities of the Department of Homeland Security which may also complement those set forth herein. 
1762.Administrative procedure 
(a)In generalExcept as provided in section 1760(c)(2)or 1774(c), the functions exercised under this part shall not be subject to sections 551, 553 through 559, and 701 through 706 of title 5, United States Code. (b)Administrative law judges (1)In generalThe Secretary may— 
(A)appoint administrative law judges, consistent with the provisions of section 3105 of title 5, United States Code; and (B)designate properly appointed administrative law judges from other Federal agencies who are provided to the Department of Commerce pursuant to a legally authorized interagency agreement. 
(2)LimitationAn administrative law judge appointed or designated by the Secretary under paragraph (1) may preside only over proceedings of the Department of Commerce. (c)Amendments to regulationsThe President shall notify in advance the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Foreign Affairs of the House of Representatives of any proposed amendments to the Export Administration Regulations with an explanation of the intent and rationale of such amendments. 
1763.Review of interagency dispute resolution process 
(a)In generalThe President shall review and evaluate the interagency export license referral, review, and escalation processes for dual-use items and munitions under the licensing jurisdiction of the Department of Commerce or any other Federal agency, as appropriate, to determine whether current practices and procedures are consistent with established national security and foreign policy objectives. (b)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains the results of the review carried out under subsection (a). 
(c)Operating Committee for Export PolicyIn any case in which the Operating Committee for Export Policy established by Executive Order 12981 (December 5, 1991; relating to Administration of Export Controls) is meeting to conduct an interagency dispute resolution relating to applications for export licenses under the Export Administration Regulations, matters relating to jet engine hot section technology, commercial communication satellites, and emerging or foundational technology may be decided by majority vote. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
1764.Consultation with other agencies on commodity classificationNotwithstanding any other provision of law, the Secretary shall consult with the Secretary of Defense, the Secretary of State, and the Secretary of Energy, as appropriate, regarding commodity classifications for any item the Secretary and the Secretary of Defense, the Secretary of State, and the Secretary of Energy identify and mutually determine is materially significant enough to warrant interagency consultation. 1765.Annual report to Congress (a)In generalThe Secretary shall submit to Congress, by December 31 of each year, a report on the implementation of this part during the preceding fiscal year. The report shall include a review of— 
(1)the effect of controls imposed under this part on exports, reexports, and in-country transfers of items in addressing threats to the national security or foreign policy of the United States, including a description of licensing processing times; (2)the impact of such controls on the scientific and technological leadership of the United States; 
(3)the consistency with such controls of export controls imposed by other countries; (4)efforts to provide exporters with compliance assistance, including specific actions to assist small- and medium-sized businesses; 
(5)a summary of regulatory changes from the prior fiscal year; (6)a summary of export enforcement actions, including of actions taken to implement end-use monitoring of dual-use, military, and other items subject to the Export Administration Regulations; 
(7)a summary of approved license applications to proscribed persons; (8)efforts undertaken within the previous year to comply with the requirements of section 1759, including any critical technologies identified under such section and how or whether such critical technologies were controlled for export; and 
(9)a summary of industrial base assessments conducted during the previous year by the Department of Commerce, including with respect to counterfeit electronics, foundational technologies, and other research and analysis of critical technologies and industrial capabilities of key defense-related sectors. (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
1766.Repeal 
(a)In generalThe Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) (other than sections 11A, 11B, and 11C of such Export Administration Act of 1979) is repealed. (b)ImplementationThe President shall implement the amendment made by subsection (a) by exercising the authorities of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.). 
1767.Effect on other Acts 
(a)In generalExcept as otherwise provided in this part, nothing contained in this part shall be construed to modify, repeal, supersede, or otherwise affect the provisions of any other laws authorizing control over the export or reexport of any item. (b)Coordination of controls (1)In generalThe authority granted to the President under this part shall be exercised in such manner so as to achieve effective coordination with the authority exercised under section 38 of the Arms Export Control Act (22 U.S.C. 2778) and all other export control and sanctions authorities exercised by Federal departments and agencies, particularly the Department of State, the Department of the Treasury, and the Department of Energy. 
(2)Sense of CongressIt is the sense of Congress that in order to achieve effective coordination described in paragraph (1), such Federal departments and agencies— (A)should continuously work to create enforceable regulations with respect to the export, reexport, and in-country transfer by United States and foreign persons of commodities, software, technology, and services to various end uses and end users for foreign policy and national security reasons; 
(B)should regularly work to reduce complexity in the system, including complexity caused merely by the existence of structural, definitional, and other non-policy based differences between and among different export control and sanctions systems; and (C)should coordinate controls on items exported, reexported, or in-country transferred in connection with a foreign military sale under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) or a commercial sale under section 38 of the Arms Export Control Act to reduce as much unnecessary administrative burden as possible that is a result of differences between the exercise of those two authorities. 
(c)Nonproliferation controlsNothing in this part shall be construed to supersede the procedures published by the President pursuant to section 309(c) of the Nuclear Non-Proliferation Act of 1978. 1768.Transition provisions (a)In generalAll delegations, rules, regulations, orders, determinations, licenses, or other forms of administrative action that have been made, issued, conducted, or allowed to become effective under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as in effect on the day before the date of the enactment of this Act and as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), or the Export Administration Regulations, and are in effect as of the date of the enactment of this Act, shall continue in effect according to their terms until modified, superseded, set aside, or revoked under the authority of this part. 
(b)Administrative and judicial proceedingsThis part shall not affect any administrative or judicial proceedings commenced, or any applications for licenses made, under the Export Administration Act of 1979 (as in effect on the day before the date of the enactment of this Act and as continued in effect pursuant to the International Emergency Economic Powers Act), or the Export Administration Regulations. (c)Certain determinations and references (1)State sponsors of terrorismAny determination that was made under section 6(j) of the Export Administration Act of 1979 (as in effect on the day before the date of the enactment of this Act and as continued in effect pursuant to the International Emergency Economic Powers Act) shall continue in effect as if the determination had been made under section 1754(c). 
(2)ReferenceAny reference in any other provision of law to a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as in effect on the day before the date of the enactment of this Act and as continued in effect pursuant to the International Emergency Economic Powers Act), is a government that has repeatedly provided support for acts of international terrorism shall be deemed to refer to a country the government of which the Secretary of State has determined, for purposes of section 1754(c), is a government that has repeatedly provided support for acts of international terrorism. IIAnti-Boycott Act of 2018 1771.Short titleThis part may be cited as the Anti-Boycott Act of 2018. 
1772.Statement of policyCongress declares it is the policy of the United States— (1)to oppose restrictive trade practices or boycotts fostered or imposed by any foreign country against other countries friendly to the United States or against any United States person; 
(2)to encourage and, in specified cases, require United States persons engaged in the export of goods or technology or other information to refuse to take actions, including furnishing information or entering into or implementing agreements, which have the effect of furthering or supporting the restrictive trade practices or boycotts fostered or imposed by any foreign country against a country friendly to the United States or any United States person; and (3)to foster international cooperation and the development of international rules and institutions to assure reasonable access to world supplies. 
1773.Foreign boycotts 
(a)Prohibitions and exceptions 
(1)ProhibitionsFor the purpose of implementing the policies set forth in section 1772, the President shall issue regulations prohibiting any United States person, with respect to that person’s activities in the interstate or foreign commerce of the United States, from taking or knowingly agreeing to take any of the following actions with intent to comply with, further, or support any boycott fostered or imposed by any foreign country, against a country which is friendly to the United States and which is not itself the object of any form of boycott pursuant to United States law or regulation: (A)Refusing, or requiring any other person to refuse, to do business with or in the boycotted country, with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person, pursuant to an agreement with, a requirement of, or a request from or on behalf of the boycotting country. The mere absence of a business relationship with or in the boycotted country with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person, does not indicate the existence of the intent required to establish a violation of regulations issued to carry out this subparagraph. 
(B)Refusing, or requiring any other person to refuse, to employ or otherwise discriminating against any United States person on the basis of race, religion, sex, or national origin of that person or of any owner, officer, director, or employee of such person. (C)Furnishing information with respect to the race, religion, sex, or national origin of any United States person or of any owner, officer, director, or employee of such person. 
(D)Furnishing information about whether any person has, has had, or proposes to have any business relationship (including a relationship by way of sale, purchase, legal or commercial representation, shipping or other transport, insurance, investment, or supply) with or in the boycotted country, with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person which is known or believed to be restricted from having any business relationship with or in the boycotting country. Nothing in this subparagraph shall prohibit the furnishing of normal business information in a commercial context as defined by the Secretary. (E)Furnishing information about whether any person is a member of, has made contributions to, or is otherwise associated with or involved in the activities of any charitable or fraternal organization which supports the boycotted country. 
(F)Paying, honoring, confirming, or otherwise implementing a letter of credit which contains any condition or requirement compliance with which is prohibited by regulations issued pursuant to this paragraph, and no United States person shall, as a result of the application of this paragraph, be obligated to pay or otherwise honor or implement such letter of credit. (2)ExceptionsRegulations issued pursuant to paragraph (1) shall provide exceptions for— 
(A)complying or agreeing to comply with requirements— (i)prohibiting the import of goods or services from the boycotted country or goods produced or services provided by any business concern organized under the laws of the boycotted country or by nationals or residents of the boycotted country; or 
(ii)prohibiting the shipment of goods to the boycotting country on a carrier of the boycotted country, or by a route other than that prescribed by the boycotting country or the recipient of the shipment; (B)complying or agreeing to comply with import and shipping document requirements with respect to the country of origin, the name of the carrier and route of shipment, the name of the supplier of the shipment or the name of the provider of other services, except that no information knowingly furnished or conveyed in response to such requirements may be stated in negative, blacklisting, or similar exclusionary terms, other than with respect to carriers or route of shipment as may be permitted by such regulations in order to comply with precautionary requirements protecting against war risks and confiscation; 
(C)complying or agreeing to comply in the normal course of business with the unilateral and specific selection by a boycotting country, or national or resident thereof, of carriers, insurers, suppliers of services to be performed within the boycotting country or specific goods which, in the normal course of business, are identifiable by source when imported into the boycotting country; (D)complying or agreeing to comply with export requirements of the boycotting country relating to shipments or transshipments of exports to the boycotted country, to any business concern of or organized under the laws of the boycotted country, or to any national or resident of the boycotted country; 
(E)compliance by an individual or agreement by an individual to comply with the immigration or passport requirements of any country with respect to such individual or any member of such individual's family or with requests for information regarding requirements of employment of such individual within the boycotting country; and (F)compliance by a United States person resident in a foreign country or agreement by such person to comply with the laws of that country with respect to his activities exclusively therein, and such regulations may contain exceptions for such resident complying with the laws or regulations of that foreign country governing imports into such country of trademarked, trade named, or similarly specifically identifiable products, or components of products for his own use, including the performance of contractual services within that country, as may be defined by such regulations. 
(3)Special rulesRegulations issued pursuant to paragraphs (2)(C) and (2)(F) shall not provide exceptions from paragraphs (1)(B) and (1)(C). (4)Rule of constructionNothing in this subsection may be construed to supersede or limit the operation of the antitrust or civil rights laws of the United States. 
(5)ApplicationThis section shall apply to any transaction or activity undertaken, by or through a United States person or any other person, with intent to evade the provisions of this section as implemented by the regulations issued pursuant to this subsection, and such regulations shall expressly provide that the exceptions set forth in paragraph (2) shall not permit activities or agreements (expressed or implied by a course of conduct, including a pattern of responses) otherwise prohibited, which are not within the intent of such exceptions. (b)Foreign policy controls (1)In generalIn addition to the regulations issued pursuant to subsection (a), regulations issued under part I to carry out the policies set forth in section 1752(1)(D) shall implement the policies set forth in this section. 
(2)RequirementsSuch regulations shall require that any United States person receiving a request for the furnishing of information, the entering into or implementing of agreements, or the taking of any other action referred to in subsection (a) shall report that fact to the Secretary, together with such other information concerning such request as the Secretary may require for such action as the Secretary considers appropriate for carrying out the policies of that section. Such person shall also report to the Secretary whether such person intends to comply and whether such person has complied with such request. Any report filed pursuant to this paragraph shall be made available promptly for public inspection and copying, except that information regarding the quantity, description, and value of any goods or technology to which such report relates may be kept confidential if the Secretary determines that disclosure thereof would place the United States person involved at a competitive disadvantage. The Secretary shall periodically transmit summaries of the information contained in such reports to the Secretary of State for such action as the Secretary of State, in consultation with the Secretary, considers appropriate for carrying out the policies set forth in section 1772. (c)PreemptionThe provisions of this section and the regulations issued pursuant thereto shall preempt any law, rule, or regulation of any of the several States or the District of Columbia, or any of the territories or possessions of the United States, or of any governmental subdivision thereof, which law, rule, or regulation pertains to participation in, compliance with, implementation of, or the furnishing of information regarding restrictive trade practices or boycotts fostered or imposed by foreign countries against other countries friendly to the United States. 
1774.Enforcement 
(a)Criminal penaltyA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids or abets in the commission of, an unlawful act section 1773— (1)shall, upon conviction, be fined not more than $1,000,000; or 
(2)if a natural person, may be imprisoned for not more than 20 years, or both. (b)Civil penaltiesThe President may impose the following civil penalties on a person who violates section 1773 or any regulation issued under this part: 
(1)A fine of not more than $300,000 or an amount that is twice the value of the transaction that is the basis of the violation with respect to which the penalty is imposed, whichever is greater. (2)Revocation of a license issued under part I to the person. 
(3)A prohibition on the person’s ability to export, reexport, or in-country transfer any items controlled under part I. (c)ProceduresAny civil penalty or administrative sanction (including any suspension or revocation of authority to export) under this section may be imposed only after notice and opportunity for an agency hearing on the record in accordance with sections 554 through 557 of title 5, United States Code, and shall be subject to judicial review in accordance with chapter 7 of such title. 
(d)Standards for levels of civil penaltyThe President may by regulation provide standards for establishing levels of civil penalty under this section based upon factors such as the seriousness of the violation, the culpability of the violator, and the violator’s record of cooperation with the Government in disclosing the violation. IIIAdministrative authorities 1781.Under Secretary of Commerce for Industry and Security (a)In generalOn and after the date of the enactment of this Act, any reference in any law or regulation to the Under Secretary of Commerce for Export Administration shall be deemed to be a reference to the Under Secretary of Commerce for Industry and Security. 
(b)Title 5Section 5314 of title 5, United States Code, is amended by striking Under Secretary of Commerce for Export Administration and inserting Under Secretary of Commerce for Industry and Security. (c)Continuation in officeThe individual serving as Under Secretary of Commerce for Export Administration on the day before the date of the enactment of this Act may serve as the Under Secretary of Commerce for Industry and Security on and after that date without the need for renomination or reappointment. 
CMiscellaneous 
1791.Extension of authoritySection 717(a) of the Defense Production Act of 1950 (50 U.S.C. 4564(a)) is amended by striking September 30, 2019 and inserting September 30, 2025. 1792.Limitation on cancellation of designation of Secretary of the Air Force as Department of Defense Executive Agent for a certain Defense Production Act program (a)Limitation on cancellation of designationThe Secretary of Defense may not implement the decision, issued on July 1, 2017, to cancel the designation, under Department of Defense Directive 4400.01E, entitled Defense Production Act Programs and dated October 12, 2001, of the Secretary of the Air Force as the Department of Defense Executive Agent for the program carried out under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) until the date specified in subsection (c). 
(b)DesignationThe Secretary of the Air Force shall continue to serve as the sole and exclusive Department of Defense Executive Agent for the program described in subsection (a) until the date specified in subsection (c). (c)Date specifiedThe date specified in this subsection is the date of the enactment of a joint resolution or an Act approving the implementation of the decision described in subsection (a). 
1793.Review of and report on certain defense technologies critical to the United States maintaining superior military capabilities 
(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of National Intelligence, in consultation with the Air Force Research Laboratory, the Defense Advanced Projects Research Agency, and such other appropriate research entities as the Secretary and the Director may identify, shall— (1)jointly carry out and complete a review of key national security technology capability advantages, competitions, and gaps between the United States and near peer nations; 
(2)develop a definition of near peer nation for purposes of paragraph (1); and (3)submit to the appropriate congressional committees a report on the findings of the Secretary and the Director with respect to the review conducted under paragraph (1). 
(b)ElementsThe review conducted under paragraph (1) of subsection (a), and the report required by paragraph (3) of that subsection, shall identify, at a minimum, the following: (1)Key United States industries and research and development activities expected to be critical to maintaining a national security technology capability if, during the 5-year period beginning on the date of the enactment of this Act, the Secretary and the Director anticipate that— 
(A)a United States industrial base shortfall will exist; and (B)United States industry will be unable to or otherwise will not provide the needed capacity in a timely manner without financial assistance from the United States Government through existing statutory authorities specifically intended for that purpose, including assistance provided under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) and other appropriate authorities. 
(2)Key areas in which the United States currently enjoys a technological advantage. (3)Key areas in which the United States no longer enjoys a technological advantage. 
(4)Sectors of the defense industrial base in which the United States lacks adequate productive capacity to meet critical national defense needs. (5)Priority areas for which appropriate statutory industrial base incentives should be applied as the most cost-effective, expedient, and practical alternative for meeting the technology or defense industrial base needs identified under this subsection, including— 
(A)sustainment of critical production and supply chain capabilities; (B)commercialization of research and development investments; 
(C)scaling of emerging technologies; and (D)other areas as determined by the Secretary and the Director. 
(6)Priority funding recommendations with respect to key areas that the Secretary, in consultation with the Director, determines are— (A)critical to the United States maintaining superior military capabilities, especially with respect to potential peer and near peer military or economic competitors, during the 5-year period beginning on the date of the enactment of this Act; and 
(B)suitable for long-term investment from funds made available under title III of the Defense Production Act of 1950 and other appropriate statutory authorities. (c)Form of reportThe report required by subsection (a)(3) shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Banking, Housing and Urban Affairs, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. BMilitary Construction Authorizations 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2019. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— (1)October 1, 2023; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024. (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2023; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2024 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  
2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— (1)October 1, 2018; or 
(2)the date of the enactment of this Act. XXIArmy Military Construction  Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Authorization of appropriations, Army. Sec. 2104. Extension of authorizations of certain fiscal year 2015 projects. Sec. 2105. Extension of authorizations of certain fiscal year 2016 project. 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallationAmount 
 
AlabamaAnniston Army Depot$5,200,000 
CaliforniaFort Irwin$29,000,000 
ColoradoFort Carson$77,000,000 
GeorgiaFort Gordon$99,000,000 
HawaiiWheeler Army Airfield$50,000,000 
IndianaCrane Army Ammunition Plant$16,000,000 
KentuckyFort Campbell$50,000,000 
Fort Knox$26,000,000 
MarylandFort Meade$16,500,000 
New JerseyPicatinny Arsenal$41,000,000 
New MexicoWhite Sands Missile Range$40,000,000 
New YorkU.S. Military Academy$160,000,000 
North CarolinaFort Bragg$10,000,000 
South CarolinaFort Jackson$52,000,000 
TexasFort Bliss$24,000,000 
Fort Hood$9,600,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table: Army: Outside the United States  CountryInstallation Amount   GermanyEast Camp Grafenwoehr$31,000,000 HondurasSoto Cano Air Base$21,000,000 KoreaCamp Tango$17,500,000 KuwaitCamp Arifjan$44,000,000 2102.Family housing (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
State/CountryInstallationUnitsAmount 
 
Puerto RicoFort BuchananFamily Housing Replacement Construction$26,000,000 
WisconsinFort McCoyFamily Housing New Construction$6,200,000 
Italy VicenzaFamily Housing New Construction$95,134,000 
KoreaCamp WalkerFamily Housing Replacement Construction$68,000,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $18,326,000. 2103.Authorization of appropriations, Army (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2104.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (128 Stat. 3670), shall remain in effect until October 1, 2019, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2015 Project Authorization  State/CountryInstallationProjectAmount  California Military Ocean Terminal, ConcordAccess Control Point$9,900,000 JapanKadena Air BaseMissile Magazine$10,600,000 2105.Extension of authorizations of certain fiscal year 2016 project (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1145) the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (129 Stat. 1146), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2016 Project Authorization   VirginiaArlington National Cemetery (DAR)$60,000,000 XXIINavy Military Construction  Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. 2201.Authorized Navy construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaCamp Navajo$14,800,000 
California Marine Corps Base Camp Pendleton$127,930,000 
Marine Corps Air Station Miramar$31,980,000 
Naval Air Station Lemoore$127,590,000 
Naval Base Coronado$77,780,000 
Naval Base San Diego$176,040,000 
Naval Base Ventura$53,160,000 
Naval Weapons Station Seal Beach$139,630,000 
District of ColumbiaNaval Observatory$115,600,000 
FloridaNaval Air Station Whiting Field$10,000,000 
Naval Station Mayport$111,460,000 
GeorgiaMarine Corps Logistics Base Albany$31,900,000 
GuamJoint Region Marianas$279,657,000 
Naval Base Guam$75,600,000 
HawaiiJoint Base Pearl Harbor-Hickam$123,320,000 
Marine Corps Base Hawaii$66,100,000 
MainePortsmouth Naval Yard$149,685,000 
MississippiNaval Construction Battalion Center$22,300,000 
North CarolinaMarine Corps Base Camp Lejeune$51,300,000 
Marine Corps Air Station Cherry Point$240,830,000 
PennsylvaniaNaval Support Activity Philadelphia$71,050,000 
South CarolinaMarine Corps Air Station Beaufort$15,817,000 
Marine Corps Recruit Depot, Parris Island$35,190,000 
UtahHill Air Force Base$105,520,000 
VirginiaMarine Corps Base Quantico$13,100,000 
Portsmouth$26,120,000 
WashingtonBangor$88,960,000 
Naval Air Station Whidbey Island$27,380,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: Navy: Outside the United States  CountryInstallation or LocationAmount  BahamasAndros Island$31,050,000  BahrainSW Asia$26,340,000 CubaNaval Station Guantanamo Bay$104,700,000 GermanyPanzer Kaserne$43,950,000 JapanKadena Air Base$9,049,000 2202.Family housing (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Navy: Family Housing 
 
CountryInstallationUnitsAmount 
 
GuamJoint Region MarianasReplace Andersen Housing PH III$83,441,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,502,000. 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $16,638,000.  
2204.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain phased project authorized in fiscal years 2015, 2016, and 2017. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2017 project. 
Sec. 2307. Modification of authority to carry out certain fiscal year 2018 project. 
Sec. 2308. Additional authority to carry out certain fiscal year 2019 projects. 
Sec. 2309. Additional authority to carry out project at Travis Air Force Base, California, in fiscal year 2019. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Air Force: Inside the United States  StateInstallation or LocationAmount  AlaskaEielson Air Force Base$63,800,000 ArizonaDavis-Monthan Air Force Base$15,000,000 Luke Air Force Base$40,000,000 Florida Eglin Air Force Base $62,863,000 MacDill Air Force Base$3,100,000 Patrick Air Force Base$9,000,000 GuamJoint Region Marianas$9,800,000 LouisianaBarksdale Air Force Base$12,250,000 Mariana IslandsTinian$50,700,000 MarylandJoint Base Andrews$58,000,000 MassachusettsHanscom Air Force Base$225,000,000 NebraskaOffutt Air Force Base$9,500,000 NevadaCreech Air Force Base$59,000,000 Nellis Air Force Base$5,900,000 New MexicoHolloman Air Force Base$85,000,000 Kirtland Air Force Base$7,000,000 New YorkRome Lab$14,200,000 North Dakota Minot Air Force Base$66,000,000 OhioWright-Patterson Air Force Base$182,000,000 Oklahoma Altus Air Force Base$12,000,000 Tinker Air Force Base$166,000,000 South CarolinaShaw Air Force Base$53,000,000 UtahHill Air Force Base$26,000,000 WashingtonFairchild-White Bluff$14,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
United KingdomRoyal Air Force Lakenheath$148,467,000 
Worldwide ClassifiedClassified Location$18,000,000 
2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,199,000. 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $75,247,000.  
2304.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  
2305.Modification of authority to carry out certain phased project authorized in fiscal years 2015, 2016, and 2017In the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, for JIAC Consolidation Phase 1, the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1153) for Croughton Royal Air Force, for JIAC Consolidation Phase 2, and the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697) for Royal Air Force Croughton, for JIAC Consolidation Phase 3, the location shall be United Kingdom, Unspecified.  2306.Modification of authority to carry out certain fiscal year 2017 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2696) for Joint Base San Antonio, Texas, for construction of a basic military training recruit dormitory, the Secretary of the Air Force may construct a 26,537 square meter dormitory in the amount of $92,300,000.  
2307.Modification of authority to carry out certain fiscal year 2018 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1825) for the United States Air Force Academy, Colorado, for construction of a cyberworks facility, the Secretary of the Air Force may construct a facility of up to 4,462 square meters that includes two real property gifts of construction of 929 and 465 square meters if such gift is accepted by the Secretary in accordance with section 2601 of title 10, United States Code.  2308.Additional authority to carry out certain fiscal year 2019 projects (a)Project authorizationsThe Secretary of the Air Force may carry out military construction projects to construct— 
(1)a 6,702 square meter Joint Simulation Environment Facility at Edwards Air Force Base, California, in the amount of $43,000,000; (2)a 4,833 square meter Cyberspace Test Facility at Eglin Air Force Base, Florida, in the amount of $38,000,000; and 
(3)a 4,735 square meter Joint Simulation Environment Facility at Nellis Air Force Base, Nevada, in the amount of $30,000,000. (b)Use of research, development, test, and evaluation fundsAs provided for in the Defense Laboratory Modernization Pilot Program authorized by section 2803 of the Military Construction Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169), the Secretary may use funds available for research, development, test, and evaluation for the projects described in subsection (a).  
2309.Additional authority to carry out project at Travis Air Force Base, California, in fiscal year 2019The Secretary of the Air Force may carry out a military construction project to construct a 150,000 square foot high-bay air cargo pallet storage and marshaling enclosure integral to installation of a mechanized material handling system at Travis Air Force Base, California, in the amount of $35,000,000. XXIVDefense Agencies Military Construction  Sec. 2401. Authorized defense agencies construction and land acquisition projects. Sec. 2402. Authorized energy conservation projects. Sec. 2403. Authorization of appropriations, defense agencies. Sec. 2404. Extension of authorizations of certain fiscal year 2015 projects. Sec. 2405. Authorization of certain fiscal year 2018 project. 2401.Authorized defense agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear Air Force Station$174,000,000 
Fort Greely$8,000,000 
Joint Base Elmendorf-Richardson$14,000,000 
ArkansasLittle Rock Air Force Base$14,000,000 
CaliforniaMarine Corps Base Camp Pendleton$12,596,000 
Defense Distribution Depot-Tracy$18,800,000 
Naval Base Coronado $71,088,000 
ColoradoFort Carson$24,297,000 
Conus ClassifiedClassified Location$49,222,000 
KentuckyFort Campbell$82,298,000 
MaineKittery$11,600,000 
MarylandFort Meade$805,000,000 
MissouriSt. Louis$447,800,000 
 New JerseyJoint Base McGuire-Dix-Lakehurst$10,200,000 
 North CarolinaFort Bragg$32,366,000 
Marine Corps Air Station New River$32,580,000 
OklahomaMcAlester$7,000,000 
TexasJoint Base San Antonio$10,200,000 
Red River Army Depot$71,500,000 
VirginiaFort A.P. Hill$11,734,000 
Fort Belvoir$6,127,000 
Humphreys Engineer Center$20,257,000 
Joint Base Langley-Eustis$12,700,000 
Pentagon$35,850,000 
Training Center Dam Neck$8,959,000 
WashingtonJoint Base Lewis-McChord$26,200,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Defense Agencies: Outside the United States  CountryInstallation or LocationAmount  BelgiumChievres Air Base$14,305,000 GermanyBaumholder$11,504,000 Kaiserslautern Air Base$99,955,000 Wiesbaden$56,048,000 CubaNaval Station Guantanamo Bay$9,080,000 Japan Camp McTureous$94,851,000 Iwakuni$33,200,000 Kadena Air Base$21,400,000 Yokosuka$170,386,000 2402.Authorized energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code. 
2403.Authorization of appropriations, defense agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  
2404.Extension of authorizations of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (128 Stat. 3681) and as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1831), shall remain in effect until October 1, 2019, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2015 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
JapanCommander Fleet Activities SaseboE.J. King High School Replacement/Renovation$37,681,000 
JapanOkinawaKubasaki High School Replacement/Renovation$99,420,000 
New MexicoCannon AFBSOF Squadron Operations Facility (STS)$23,333,000 
VirginiaPentagonRedundant Chilled Water Loop$15,100,000 
2405.Authorization of certain fiscal year 2018 projectThe table in section 2401(a) of the National Defense Authorization Act for Fiscal Year 2018 (division B of Public Law 105–91) is amended by inserting after the item relating to South Carolina the following new item:    TexasFort Bliss Blood Processing Center$8,300,000 XXVInternational programs ANorth Atlantic Treaty Organization Security Investment Program  Subtitle A—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Subtitle B—Host country in-kind contributions Sec. 2511. Republic of Korea funded construction projects. 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATO 
(a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. When the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project. (b)Authority to recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.  
BHost country in-kind contributions 
2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table: Republic of Korea Funded Construction Projects  CountryComponentInstallation or LocationProjectAmount  KoreaArmyCamp CarrollUpgrade Electrical Distribution, Phase 2$52,000,000 ArmyCamp HumphreysSite Development$7,800,000 ArmyCamp HumphreysAir Support Operations Squadron$25,000,000 ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P2$76,000,000 ArmyCamp HumphreysEchelon Above Brigade Engineer Battalion, VMF$123,000,000 ArmyCamp WalkerRepair/Replace Sewer Piping System$8,000,000 NavyChinhaeIndoor Training Pool$7,400,000 NavyPohang Air BaseReplace Ordnance Storage Magazines$87,000,000 Air ForceGimhae Air BaseAirfield Damage Repair Warehouse$7,600,000 Air ForceGwangju Air BaseAirfield Damage Repair Warehouse$7,600,000 Air ForceKunsan Air BaseExplosive Ordnance Disposal Facility$8,000,000 Air ForceKunsan Air BaseUpgrade Flow- Through Fuel System$23,000,000 Air ForceOsan Air Base5th Recon-naissance Squadron Aircraft Shelter$12,000,000 Air ForceOsan Air BaseAirfield Damage Repair Facility$22,000,000 Air ForceOsan Air BaseCommunications HQ Building$45,000,000 Air ForceSuwon Air BaseAirfield Damage Repair Warehouse$7,200,000 XXVIGuard and Reserve Forces Facilities AProject Authorizations and Authorization of Appropriations  Subtitle A—Project Authorizations and Authorization of Appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Other matters Sec. 2611. Modification of authority to carry out certain fiscal year 2016 project. Sec. 2612. Modification of authority to carry out certain fiscal year 2018 project. Sec. 2613. Additional authority to carry out certain fiscal year 2019 project. 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
Alaska Joint Base Elmendorf-Richardson$27,000,000 
IllinoisMarseilles Training Center$5,000,000 
MontanaMalta$15,000,000 
NevadaNorth Las Vegas$32,000,000 
New Hampshire Pembroke$12,000,000 
North DakotaFargo$32,000,000 
OhioCamp Ravenna$7,400,000 
OklahomaLexington$11,000,000 
OregonBoardman$11,000,000 
South DakotaRapid City$15,000,000 
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army Reserve: Inside the United States  StateLocationAmount  CaliforniaBarstow$34,000,000 WashingtonYakima Training Center$23,000,000 Wisconsin Fort McCoy$23,000,000 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
California Naval Weapons Station Seal Beach$21,740,000 
GeorgiaFort Benning$13,630,000 
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: Air National Guard  StateLocationAmount  CaliforniaChannel Islands Air National Guard Station$8,000,000 HawaiiJoint Base Pearl Harbor-Hickam$17,000,000 llinoisGreater Peoria Regional Airport$9,000,000 LouisianaNaval Air Station Joint Reserve Base New Orleans$39,000,000 MinnesotaDuluth International Airport$8,000,000 MontanaGreat Falls International Airport$9,000,000 New York Francis S. Gabreski Airport$20,000,000 OhioMansfield Lahm Airport$13,000,000 Rickenbacker International Airport$8,000,000 Pennsylvania Fort Indiantown Gap$8,000,000 Virginia Joint Base Langley-Eustis$10,000,000 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Air Force Reserve 
 
State LocationAmount 
 
FloridaPatrick Air Force Base$24,000,000 
Indiana Grissom Air Reserve Base$21,500,000 
MassachusettsWestover Air Reserve Base$42,600,000 
Mississippi Keesler Air Force Base$4,550,000 
New YorkNiagara Falls International Airport$14,000,000 
OhioYoungstown Air Reserve Station$8,800,000 
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. BOther matters 2611.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1164) for construction of a Reserve Training Center Complex at Dam Neck, Virginia, the Secretary of the Navy may construct the Reserve Training Center Complex at Joint Expeditionary Base Little Creek-Story, Virginia.  
2612.Modification of authority to carry out certain fiscal year 2018 projectIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1834) for Fort Belvoir, Virginia, for additions and alterations to the National Guard Readiness Center, the Secretary of the Army may construct a new readiness center.  2613.Additional authority to carry out certain fiscal year 2019 project (a)Project authorization (1)ProjectThe Secretary of the Navy may carry out a military construction project to construct a 50,000 square foot reserve training center, 6,600 square foot combat vehicle maintenance and storage facility, 2,400 square foot vehicle wash rack, 1,600 square foot covered training area, road improvements, and associated supporting facilities. 
(2)Acquisition of landAs part of the project under this subsection, the Secretary may acquire approximately 8.5 acres of adjacent land and obtain necessary interest in land at Pittsburgh, Pennsylvania, for the construction and operation of the reserve training center. (3)Amount of authorizationThe total amount of funds the Secretary may obligate and expend on activities under this subsection during fiscal year 2019 may not exceed $17,650,000. 
(b)Use of unobligated prior-year navy military construction reserve fundsThe Secretary may use available, unobligated Navy military construction reserve funds for the project described in subsection (a). (c)Congressional notificationThe Secretary of the Navy shall provide information in accordance with section 2851(c) of title 10, United States Code, regarding the project described in subsection (a). If it becomes necessary to exceed the estimated project cost, the Secretary shall utilize the authority provided by section 2853 of such title regarding authorized cost and scope of work variations. 
XXVIIBase realignment and closure activities 
 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Sec. 2702. Additional authority to realign or close certain military installations. 
Sec. 2703. Prohibition on conducting additional base realignment and closure (BRAC) round. 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 2702.Additional authority to realign or close certain military installations (a)AuthorizationNotwithstanding sections 993 or 2687 of title 10, United States Code, and subject to subsection (d), the Secretary of Defense may take such actions as may be necessary to carry out the realignment or closure of a military installation in a State during a fiscal year if— 
(1)the military installation is the subject of a notice which is described in subsection (b); and (2)the Secretary includes the military installation in the report submitted under paragraph (2) of subsection (c) with respect to the fiscal year. 
(b)Notice from Governor of StateA notice described in this subsection is a notice received by the Secretary of Defense from the Governor of a State (or, in the case of the District of Columbia, the Mayor of the District of Columbia) in which the Governor recommends that the Secretary carry out the realignment or closure of a military installation located in the State, and which includes each of the following elements: (1)A specific description of the military installation, or a specific description of the relevant real and personal property. 
(2)Statements of support for the realignment or closure from units of local government in which the installation is located. (3)A detailed plan for the reuse or redevelopment of the real and personal property of the installation, together with a description of the local redevelopment authority which will be responsible for the implementation of the plan. 
(c)Response to notice 
(1)Mandatory response to Governor and CongressNot later than 1 year after receiving a notice from the Governor of a State (or, in the case of the District of Columbia, from the Mayor of the District of Columbia), the Secretary of Defense shall submit a response to the notice to the Governor and the congressional defense committees indicating whether or not the Secretary accepts the recommendation for the realignment or closure of a military installation which is the subject of the notice. (2)Acceptance of recommendationIf the Secretary of Defense determines that it is in the interests of the United States to accept the recommendation for the realignment or closure of a military installation which is the subject of a notice received under subsection (b) and intends to carry out the realignment or closure of the installation pursuant to the authority of this section during a fiscal year, at the time the budget is submitted under section 1105(a) of title 31, United States Code, for the fiscal year, the Secretary shall submit a report to the congressional defense committees which includes the following: 
(A)The identification of each military installation for which the Secretary intends to carry out a realignment or closure pursuant to the authority of this section during the fiscal year, together with the reasons the Secretary of Defense believes that it is in the interest of the United States to accept the recommendation of the Governor of the State involved for the realignment or closure of the installation. (B)For each military installation identified under subparagraph (A), a master plan describing the required scope of work, cost, and timing for all facility actions needed to carry out the realignment or closure, including the construction of new facilities and the repair or renovation of existing facilities. 
(C)For each military installation identified under subparagraph (A), a certification that, not later than the end of the fifth fiscal year after the completion of the realignment or closure, the savings resulting from the realignment or closure will exceed the costs of carrying out the realignment or closure, together with an estimate of the annual recurring savings that would be achieved by the realignment or closure of the installation and the timeframe required for the financial savings to exceed the costs of carrying out the realignment or closure. (d)Limitations (1)TimingThe Secretary may not initiate the realignment or closure of a military installation pursuant to the authority of this section until the expiration of the 90-day period beginning on the date the Secretary submits the report under paragraph (2) of subsection (c). 
(2)Total costsSubject to appropriations, the aggregate cost to the government in carrying out the realignment or closure of military installations pursuant to the authority of this section for all fiscal years may not exceed $2,000,000,000. In determining the cost to the government for purposes of this section, there shall be included the costs of planning and design, military construction, operations and maintenance, environmental restoration, information technology, termination of public-private contracts, guarantees, and other factors contributing to the cost of carrying out the realignment or closure, as determined by the Secretary. (e)Process for implementationThe implementation of the realignment or closure of a military installation pursuant to the authority of this section shall be carried out in accordance with section 2905 of the Defense Base Closure and Realignment Act of 1990 (title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) in the same manner as the implementation of a realignment or closure of a military installation pursuant to the authority of such Act. 
(f)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (g)Termination of authorityThe authority of the Secretary to carry out a realignment or closure pursuant to this section shall terminate at the end of fiscal year 2029.  
2703.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. XXVIIIMilitary Construction General Provisions  Subtitle A—Military Construction Program and Military Family Housing Sec. 2801. Modification of contract authority for acquisition, construction, or furnishing of test facilities and equipment. Sec. 2802. Commercial construction standards for facilities on leased property. Sec. 2803. Congressional oversight of projects carried out pursuant to laws other than Military Construction Authorization Acts. Sec. 2804. Small business set-aside for contracts for architectural and engineering services and construction design. Sec. 2805. Updates and modifications to Department of Defense Form 1391, Unified Facilities Criteria, and military installation master plans. Sec. 2806. Work in Process Curve charts and outlay tables for military construction projects. Sec. 2807. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. Sec. 2808. Authority to obtain architectural and engineering services and construction design for defense laboratory modernization program. Sec. 2809. Repeal of limitation on certain Guam project. Sec. 2810. Enhancing force protection and safety on military installations. Sec. 2811. Limitation on use of funds for acquisition of furnished energy for new medical center in Germany. Subtitle B—Real Property and Facilities Administration Sec. 2821. Force structure plans and infrastructure capabilities necessary to support the force structure. Sec. 2822. Exemption of Department of Defense off-site use and off-site removal only non-mobile properties from certain excess property disposal requirements. Sec. 2823. Retrofitting existing windows in military family housing units to be equipped with fall prevention devices. Sec. 2824. Updating prohibition on use of certain assessment of public schools on Department of Defense installations to supersede funding of certain projects. Sec. 2825. Study of feasibility of using 20-year intergovernmental support agreements for installation-support services. Sec. 2826. Representation of installation interests in negotiations and proceedings with carriers and other public utilities. Sec. 2827. Clarification to include National Guard installations in Readiness and Environmental Protection Integration program. Subtitle C—Land Conveyances Sec. 2841. Land exchange, Air Force Plant 44, Tucson, Arizona. Sec. 2842. Authority for transfer of administrative jurisdiction over certain lands, Marine Corps Air Ground Combat Center Twentynine Palms, California, and Marine Corps Air Station Yuma, Arizona. Sec. 2843. Environmental restoration and future conveyance of portion of former Mare Island Firing Range, Vallejo, California. Sec. 2844. Release of restrictions, University of California, San Diego. Sec. 2845. Land exchange, Naval support activity, Washington Navy Yard, District of Columbia. Sec. 2846. Land conveyance, Eglin Air Force Base, Florida. Sec. 2847. Public inventory of Guam land parcels for transfer to Government of Guam. Sec. 2848. Modification of conditions on land conveyance, Joliet Army Ammunition Plant, Illinois. Sec. 2849. Land conveyance, Naval Academy dairy farm, Gambrills, Maryland. Sec. 2850. Technical correction of description of Limestone Hills Training Area Land Withdrawal and Reservation, Montana. Sec. 2851. Land conveyance, Wasatch-Cache National Forest, Rich County, Utah. Sec. 2852. Commemoration of Freedman's Village. Subtitle D—Other Matters Sec. 2861. Defense community infrastructure pilot program. Sec. 2862. Strategic plan to improve capabilities of Department of Defense training ranges and installations. Sec. 2863. Restrictions on use of funds for development of public infrastructure in Commonwealth of Northern Mariana Islands. Sec. 2864. Study and report on inclusion of Coleman Bridge, York River, Virginia, in Strategic Highway Network. Sec. 2865. Defense access roads relating to closures due to sea level fluctuation and flooding. Sec. 2866. Authority to transfer funds for construction of Indian River Bridge. Sec. 2867. Plan to allow increased public access to the National Naval Aviation Museum and Barrancas National Cemetery, Naval Air Station Pensacola. AMilitary Construction Program and Military Family Housing 2801.Modification of contract authority for acquisition, construction, or furnishing of test facilities and equipmentSection 2353(a) of title 10, United States Code, is amended— 
(1)by inserting after the first sentence the following: The acquisition or construction of these research, developmental, or test facilities shall be subject to the cost principles applicable to allowable contract expenses.; and (2)by adding at the end the following: The Secretary of Defense and the Secretaries of the military departments shall promulgate regulations necessary to give full force and effect to this section.. 
2802.Commercial construction standards for facilities on leased property 
(a)Use of commercial standardsSection 2667(b) of title 10, United States Code, is amended— (1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(8)shall provide that any facilities constructed on the property may be constructed using commercial standards in a manner that provides force protection safeguards appropriate to the activities conducted in, and the location of, such facilities.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to leases entered into during fiscal year 2019 or any of the four succeeding fiscal years. 
2803.Congressional oversight of projects carried out pursuant to laws other than Military Construction Authorization ActsSection 2802(e)(1) of title 10, United States Code, is amended— (1)by striking Secretary concerned shall— and all that follows through comply with the congressional notification requirement and inserting Secretary concerned shall comply with the congressional notification requirement; and 
(2)by inserting and submit to the congressional defense committees any materials required to be submitted to Congress or any other congressional committees pursuant to the congressional notification requirement after road project will be carried out. 2804.Small business set-aside for contracts for architectural and engineering services and construction design (a)Mandatory award of contracts under threshold amountSection 2855(b)(1) of title 10, United States Code, is amended by striking subsection (a)— and all that follows and inserting the following: subsection (a), if the Secretary concerned estimates that the initial award of the contract will be in an amount less than the threshold amount determined under paragraph (2), the contract shall be awarded in accordance with the set aside provisions of the Small Business Act (15 U.S.C. 631 et seq.).. 
(b)Increase in threshold amountSection 2855(b)(2) of such title is amended— (1)by striking initial; 
(2)by striking $300,000 and inserting $1,000,000; and (3)by striking the second sentence. 
(c)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2019 and each succeeding fiscal year. 2805.Updates and modifications to Department of Defense Form 1391, Unified Facilities Criteria, and military installation master plans (a)Flood risk disclosure for military construction (1)In generalThe Secretary of Defense shall modify Department of Defense Form 1391 to require, with respect to any proposed major or minor military construction project requiring congressional notification or approval— 
(A)disclosure whether a proposed project will be sited within or partially within a 100-year floodplain, according to the most recent available Federal Emergency Management Agency flood hazard data; and (B)if the proposed project will be sited within or partially within a 100-year floodplain, the specific risk mitigation plan. 
(2)Delineation of floodplainTo the extent that Federal Emergency Management Agency flood hazard data are not available for a proposed major or minor military construction site, the Secretary concerned shall establish a process for delineating the 100-year floodplain using risk analysis that is consistent with the standards used to inform Federal flood risk assessments. (3)Reporting requirementsFor proposed projects that are to be sited within or partially within a 100-year floodplain, the Secretary concerned shall submit to the congressional defense committees a report with the following: 
(A)An assessment of flood vulnerability for the proposed project. (B)Any information concerning alternative construction sites that were considered, and an explanation of why those sites do not satisfy mission requirements. 
(C)A description of planned flood mitigation measures. (4)Minimum flood mitigation requirementsWhen mitigating the flood risk of a major or minor military construction project within or partially within the 100-year floodplain, the Secretary concerned shall require any mitigation plan to assume an additional— 
(A)2 feet above the base flood elevation for non-mission critical buildings, as determined by the Secretary; and (B)3 feet above the base flood elevation for mission-critical buildings, as determined by the Secretary. 
(b)Disclosure requirements for Department of Defense Form 1391Not later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall amend Department of Defense Form 1391 to require, for each requested military construction project— (1)disclosure whether the project was included in the prior year's future-years defense program submitted to Congress pursuant to section 221 of title 10, United States Code; and 
(2)inclusion of an energy study or life cycle analysis. (c)Incorporation of changing environmental condition projections in military construction designs and modificationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall amend section 3–5.6.2.3 of United Facilities Criteria (UFC) 2–100–01 and UFC 2–100–02 (or any similar successor regulations) to provide that in order to anticipate changing environmental conditions during the design life of existing or planned new facilities and infrastructure, projections from reliable and authorized sources such as the Census Bureau (for population projections), the National Academies of Sciences (for land use change projections and climate projections), the U.S. Geological Survey (for land use change projections), and the U.S. Global Change Research Office and National Climate Assessment (for climate projections) shall be considered and incorporated into military construction designs and modifications. 
(d)Inclusion of consideration of energy and climate resiliency efforts in master plans for major military installationsSection 2864 of title 10, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (E)energy and climate resiliency efforts.; and 
(2)in subsection (d), by adding at the end the following new paragraph:  (3)The term energy and climate resiliency means anticipation, preparation for, and adaptation to utility disruptions and changing environmental conditions and the ability to withstand, respond to, and recover rapidly from utility disruptions while ensuring the sustainment of mission-critical operations.. 
(e)Definition of military installation resilienceSection 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (8)Military installation resilienceThe term military installation resilience means the capability of a military installation to avoid, prepare for, minimize the effect of, adapt to, and recover from extreme weather events, or from anticipated or unanticipated changes in environmental conditions, that do, or have the potential to, adversely affect the military installation or essential transportation, logistical, or other necessary resources outside of the military installation that are necessary in order to maintain, improve, or rapidly reestablish installation mission assurance and mission-essential functions.. 
(f)Adjustment and diversification assistance for responding to threats to the resilience of a military installationSection 2391(b)(1) of title 10, United States Code, is amended— (1)by striking , or (E) by the closure and inserting , (E) by threats to military installation resilience, or (F) by the closure; 
(2)by striking (A), (B), (C), or (E) and inserting (A), (B), (C), or (F); and (3)by striking action described in clause (D), if the Secretary determines that the encroachment of the civilian community and inserting action described in clause (D) or (E), if the Secretary determines that either the encroachment of the civilian community or threats to military installation resilience. 
2806.Work in Process Curve charts and outlay tables for military construction projects 
(a)Required submissions 
(1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2864 the following new section:  2865.Work in Process Curve charts and outlay tables for military construction projectsAlong with the budget for each fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall include for any military construction project over $90,000,000, as an addendum to be included within the same document as the 1391s for the Military Construction Program budget documentation, a Project Spending Plan that includes— 
(1)a Work in Process Curve chart to identify funding, obligations, and outlay figures; and (2)a monthly outlay table for funding, obligations, and outlay figures.. 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2864 the following new item:   2865. Work in Process Curve charts and outlay tables for military construction projects.. (b)Department of Defense guidanceThe Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), update Department of Defense Financial Management Regulation 7000.14–R, and any other appropriate instructions and guidance, to ensure that the Department of Defense takes appropriate actions to comply with section 2865 of title 10, United States Code, as added by this section. 
2807.Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States 
(a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1846), is further amended— (1)in paragraph (1), by striking December 31, 2018 and inserting December 31, 2020; and 
(2)in paragraph (2), by striking fiscal year 2019 and inserting fiscal year 2021. (b)Limitation on use of authoritySubsection (c)(1) of such section is amended by striking shall not exceed and all that follows and inserting the following:  
shall not exceed $50,000,000 during either of the following periods: (1)The period beginning October 1, 2018, and ending on the earlier of December 31, 2019, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2020. 
(2)The period beginning October 1, 2019, and ending on the earlier of December 31, 2020, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2021.. 2808.Authority to obtain architectural and engineering services and construction design for defense laboratory modernization program (a)AuthoritySection 2803 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169; 10 U.S.C. 2358 note) is amended— 
(1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection: 
 
(f)Additional authority to use funds for related architectural and engineering services and contract design 
(1)AuthorityIn addition to the authority provided to the Secretary of Defense under subsection (a) to use amounts appropriated or otherwise made available for research, development, test, and evaluation for a military construction project referred to in such subsection, the Secretary of the military department concerned may use amounts appropriated or otherwise made available for research, development, test, and evaluation to obtain architectural and engineering services and to carry out construction design in connection with such a project. (2)Notice requirementIn the case of architectural and engineering services and construction design to be undertaken under this subsection for which the estimated cost exceeds $1,000,000, the Secretary concerned shall notify the appropriate committees of Congress of the scope of the proposed project and the estimated cost of such services before the initial obligation of funds for such services. The Secretary may then obligate funds for such services only after the end of the 14-day period beginning on the date on which the notification is received by the committees in an electronic medium pursuant to section 480 of this title.. 
(b)Conforming amendments to waive conditions applicable to existing authority 
(1)Condition on and scope of project authoritySection 2803(b) of such Act is amended by striking project under this section and inserting project under subsection (a). (2)Congressional notificationSection 2803(c) of such Act is amended by striking carried out under this section each place it appears in paragraphs (1) and (2) and inserting carried out under subsection (a). 
(3)Description of authorized projectsSection 2803(d) of such Act is amended by striking provided by this section and inserting provided by subsection (a). (4)Funding limitationSection 2803(e) of such Act is amended by striking projects under this section and inserting projects under subsection (a). 
(c)Extension of period of authoritySection 2803(g) of such Act, as redesignated by subsection (a)(1), is amended by striking October 1, 2020 and inserting October 1, 2025.  (d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 2803 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169; 10 U.S.C. 2358 note). 
2809.Repeal of limitation on certain Guam project 
(a)Repeal of limitationSection 2879 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1874) is amended by striking subsection (b). (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2018. 
2810.Enhancing force protection and safety on military installations 
(a)Authorization of additional projectsIn addition to any other military construction projects authorized under this Act, the Secretary of the military department concerned may carry out military construction projects to enhance force protection and safety on military installations, as specified in the funding table in section 4601. (b)Requiring report as condition of authorization (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary concerned shall submit a report to the congressional defense committees which describes the location, title, and cost, together with a Department of Defense Form 1391, for each project the Secretary proposes to carry out under this section. 
(2)Timing of availability of fundsNo funds may be obligated or expended for a project under this section— (A)unless the project is included in the report submitted under paragraph (1); and 
(B)until the expiration of the 30-day period which begins on the date the Secretary concerned submits the report under paragraph (1). (c)Expiration of authorizationSection 2002 shall apply with respect to the authorization of a military construction project under this section in the same manner as such section applies to the authorization of a project contained in titles XXI through XXVII. 
2811.Limitation on use of funds for acquisition of furnished energy for new medical center in Germany 
(a)LimitationNo amounts authorized to be appropriated or made available to the Secretary of Defense or the Secretary of any military department may be used to enter into a contract for the acquisition of furnished energy for the new Rhine Ordnance Barracks Army Medical Center (hereafter in this section referred to as the Medical Center) until the Secretary of Defense submits to the congressional defense committees a written certification that— (1)the source of furnished energy for the Medical Center will minimize the use of fuels sourced from inside the Russian Federation; 
(2)the design of the Medical Center will utilize a diversified energy supply from a mixed-fuel system as the source of furnished energy to sustain mission critical operations during any sustained energy supply disruption caused by the Russian Federation; and (3)to the extent available, domestically-sourced fuels shall be the preferred source for furnished energy for the Medical Center. 
(b)Waiver for national security interestsSubsection (a) shall not apply if the Secretary of Defense certifies to the congressional defense committees that a waiver of such subsection is necessary to protect the national security interests of the United States. (c)DefinitionIn this section, the term furnished energy means energy furnished to the Medical Center in any form and for any purpose, including heating, cooling, and electricity. 
(d)Effective dateThis section shall take effect on the date of the enactment of this Act. BReal Property and Facilities Administration 2821.Force structure plans and infrastructure capabilities necessary to support the force structure (a)Force structure plans and infrastructure capabilitiesNot later than the date on which the budget of the President for fiscal year 2021 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall develop and submit to the congressional defense committees the following: 
(1)A force structure plan for each of the Army, Navy, Air Force, and Marine Corps and the reserve components of each military department that is informed by— (A)an assessment by the Secretary of Defense of the probable threats to the national security of the United States; and  
(B)end-strength levels and major military force units (including land force divisions, carrier and other major combatant vessels, air wings, and other comparable units) authorized in the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). (2)A categorical model of installation capabilities required to carry out the force structures plans described in paragraph (1) based on— 
(A)the infrastructure, real property, and facilities capabilities required to carry out such plans; and (B)the current military requirements of the major military units referred to in subparagraph (B) of such paragraph. 
(b)ConsistencyIn developing force structure plans and categorical models of installation capabilities under subsection (a), the Secretary of Defense shall ensure that the infrastructure, real property, and facilities of each of the military departments are categorized and measured in consistent terms so as to facilitate comparisons. (c)Relationship to inventoryUsing the information in the force structure plans and categorical model developed under subsection (a), the Secretary of Defense shall submit to Congress each of the following: 
(1)An assessment of the requirements necessary for carrying out the force structure plans compared to existing infrastructure, real property, and facilities capabilities, as documented in the records maintained under section 2721 of title 10, United States Code. (2)An identification of any deficit or surplus capability in such infrastructure, real property, and facilities— 
(A)for each military department; and (B)for locations within the continental United States and territories. 
2822.Exemption of Department of Defense off-site use and off-site removal only non-mobile properties from certain excess property disposal requirements 
(a)In generalExcess or unutilized or underutilized non-mobile property of the Department of Defense that is situated on non-excess land shall be exempt from the requirements of title V of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411 et seq.) upon a determination by the head of the department, agency, or other element of the Department having jurisdiction of the property that— (1)the property is not feasible to relocate; 
(2)the property is located in an area to which the general public is denied access in the interest of national security; and (3)the exemption would facilitate the efficient disposal of excess property or result in more efficient real property management. 
(b)ConsultationBefore making an initial determination under the authority in subsection (a), and periodically thereafter, the head of a department, agency, or other element of the Department shall consult with the Executive Director of the United States Interagency Council on Homelessness on types of non-mobile properties that may be feasible for relocation and suitable to assist the homeless. (c)Reporting requirement (1)In generalIf any head of a department, agency, or other element of the Department makes a determination under subsection (a) during a fiscal year, not later than 90 days after the end of that fiscal year, the Secretary of Defense shall submit to the appropriate committees of Congress a report listing all the buildings, facilities, and other properties for which a determination was made under that subsection during that fiscal year. 
(2)FormAny report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Armed Services, the Committee on Financial Services, and the Committee on Oversight and Government Reform of the House of Representatives. 
(d)SunsetThe authority under subsection (a) shall expire on September 30, 2021. 2823.Retrofitting existing windows in military family housing units to be equipped with fall prevention devices (a)Authorizing funding for retrofitting or replacing windowsSection 2879 of title 10, United States Code, as added by section 2817(a) of the National Defense Authorization Act for Fiscal Year 2018 (131 Stat. 1851) is amended— 
(1)in subsection (a)(1), by striking subsection (b) and inserting subsection (c); (2)by redesignating subsections (b) and (c) as subsections (c) and (d); and 
(3)by inserting after subsection (a) the following new subsection:  (b)Retrofitting or replacing existing windows (1)Program to retrofit existing windowsThe Secretary concerned shall carry out a program under which, in military family housing units acquired or constructed under this chapter which are not subject to the requirements of subsection (a), windows which are described in subsection (c), including windows designed for emergency escape or rescue, are retrofitted to be equipped with fall prevention devices described in paragraph (1) of subsection (a) or are replaced with windows which are equipped with fall prevention devices described in such paragraph. 
(2)GrantsThe Secretary concerned may carry out the program under this subsection by making grants to private entities to retrofit or replace existing windows, in accordance with such criteria as the Secretary may establish by regulation. (3)Use of operations fundingThe Secretary may carry out the program under this subsection during a fiscal year with amounts made available to the Secretary for family housing operations for such fiscal year.. 
(b)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2019 and each succeeding fiscal year. 2824.Updating prohibition on use of certain assessment of public schools on Department of Defense installations to supersede funding of certain projects (a)UpdateParagraph (3) of section 2814(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2717), as added by section 2818(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1852), is amended by striking 33 projects and inserting 38 projects. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2018. 2825.Study of feasibility of using 20-year intergovernmental support agreements for installation-support services (a)StudyEach Secretary concerned shall conduct a study of the feasibility and desirability of entering into intergovernmental support agreements under section 2679(a) of title 10, United States Code, for a term not to exceed 20 years. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, each Secretary concerned shall submit to the congressional defense committees a report on the study conducted under subsection (a). 2826.Representation of installation interests in negotiations and proceedings with carriers and other public utilitiesSection 501(c) of title 40, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (2)by inserting (1) before For transportation; and 
(3)by adding at the end the following new paragraph:  (2)Prior to representing any installation of the Department of Defense in any proceeding under this subsection, the Administrator or any persons or entities acting on behalf of the Administrator shall— 
(A)notify the senior mission commander of the installation; and (B)solicit and represent the interests of the installation as determined by the installation’s senior mission commander.. 
2827.Clarification to include National Guard installations in Readiness and Environmental Protection Integration program 
(a)Sense of CongressIt is the sense of Congress that— (1)State-owned National Guard installations have always qualified as military installations under section 2684a of title 10, United States Code; and 
(2)State-owned National Guard installations should continue to qualify as military installations under section 2684a of that title. (b)Clarification (1)In generalSection 2684a(a) of title 10, United States Code, is amended by inserting , as well as a State-owned National Guard installation, after military installation. 
(2)Retroactive effectThe amendment made by paragraph (1) shall take effect as of December 2, 2002. CLand Conveyances 2841.Land exchange, Air Force Plant 44, Tucson, Arizona (a)Land conveyance and restoration of real property improvements authorizedIn connection with a project planned by the Tuscon Airport Authority (in this section referred to as TAA) to relocate and extend a parallel runway and make other airfield safety enhancements at the Tucson International Airport, the Secretary of the Air Force (in this section referred to as the Secretary) may— 
(1)convey to TAA all right, title, and interest of the United States in and to all or any part of a parcel of real property, including any improvements thereon, consisting of approximately 58 acres on Air Force Plant 44, Arizona, and located adjacent to Tucson International Airport; (2)agree to terminate all or a portion of any deed restrictions made for the benefit of the United States that limit construction on Tucson International Airport within 750 feet of the Airport’s southwest property boundary with Air Force Plant 44; and 
(3)using cash or in-kind consideration as provided in subsection (b)— (A)construct new explosives storage facilities to replace the explosives storage facilities located on the land described in paragraph (1) and explosives storage facilities located on Air Force Plant 44 within the end-of-runway clear zone associated with the TAA airfield enhancement project; and 
(B)construct new fencing as necessary to accommodate the changes in the boundary of Air Force Plant 44. (b)ConsiderationAs consideration for the land conveyance, deed restriction termination, replacement of real property improvements, and installation of fencing authorized under subsection (a), the following consideration must be received by the United States before the Secretary may make any conveyance or termination of real property interests of the United States as described in subsection (a): 
(1)All right, title, and interest of the owner or owners thereof to the parcels of real property consisting of approximately 160 acres directly adjacent to the south boundary of Air Force Plant 44. (2)The cost to the Secretary, in accordance with current design standards, of— 
(A)replacing the real property structures on Air Force Plant 44 made unusable due to the land transfers and termination of deed restrictions, with structures of at least equivalent capacity and functionality; and (B)installing the necessary boundary fencing due to the changes in the boundary of Air Force Plant 44. 
(c)Direct payment of consideration to government contractorsThe Secretary may require that any cash consideration to be received under this section be paid, directly or through the Air Force design and construction agent, to the contractors performing design or construction of the real property improvements described in subsection (a)(3). (d)Payment of costs of conveyances (1)Payment requiredThe Secretary may require TAA to cover costs to be incurred by the Secretary to carry out the land exchange and other transactions authorized under this section, or to reimburse the Secretary for such costs, including survey costs, appraisal costs, costs related to environmental documentation, and other administrative costs related to the conveyances. If amounts are collected from TAA in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out such transactions, the Secretary shall refund the excess amount to TAA. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be used in accordance with section 2695(c) of title 10, United States Code. (e)Description of propertyThe exact acreage and legal description of the real property to be exchanged under this section shall be determined by a survey satisfactory to the Secretary. 
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the land exchange and other transactions under this section as the Secretary considers appropriate to protect the interests of the United States. Without limiting the foregoing, the Secretary may establish a deed restriction on any part of the 58 acres described in subsection (a)(1) to accommodate existing Quantity Distance arcs. 2842.Authority for transfer of administrative jurisdiction over certain lands, Marine Corps Air Ground Combat Center Twentynine Palms, California, and Marine Corps Air Station Yuma, Arizona (a)Marine Corps Air Ground Combat Center Twentynine Palms, California (1)Authority for transferSubject to paragraph (2), the Secretary of the Navy may transfer to the Secretary of the Interior, at no cost, administrative jurisdiction of approximately 2,105 acres of non-contiguous parcels of land within the Shared Use Area of the Marine Corps Air Ground Combat Center Twentynine Palms, California. 
(2)Condition for transferThe Secretary of the Navy may carry out the transfer under this subsection only if the Secretary of the Navy and the Secretary of the Interior each determine that the transfer is in the public interest and will be for the benefit of the Department of the Navy and the Department of the Interior, respectively. (3)Status of land after transferUpon completion of the transfer under this subsection, the land over which the Secretary of the Interior obtains administrative jurisdiction shall become public land withdrawn and reserved under section 2941 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1034), and shall be managed in accordance with section 2942(b)(1) of such Act (Public Law 113–66; 127 Stat. 1036), in the same manner as other lands in the Shared Use Area. 
(4)Shared Use Area definedIn this subsection, the term Shared Use Area means the area described in section 2941(b)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1035). (b)Marine Corps Air Station Yuma, Arizona (1)Authority for transferSubject to paragraph (2), the Secretary of the Interior may transfer to the Secretary of the Navy, at no cost, administrative jurisdiction of approximately 256 acres of non-contiguous parcels of land within Marine Corps Air Station Yuma, Arizona which are used by the Department of the Navy as of the day before the date of the enactment of this Act pursuant to any of the following authorities: 
(A)Public Land Order Number 2766 of August 28, 1962. (B)Expired Public Land Order Number 6804 of October 16, 1990. 
(C)Memorandum of Understanding Number 14-06-300-1266 of July 5, 1962, between the Department of the Interior and the Department of the Navy. (2)Condition for transferThe Secretary of the Interior may carry out the transfer under this subsection only if the Secretary of the Interior and the Secretary of the Navy each determine that the transfer is in the public interest and will be for the benefit of the Department of the Interior and the Department of the Navy, respectively. 
(3)Withdrawal of land after transferUpon completion of the transfer under this subsection, the land over which the Secretary of the Navy obtains administrative jurisdiction— (A)shall cease to be public land; and 
(B)for as long as the land is under the administrative jurisdiction of the Secretary of the Navy or the Secretary of any other military department, shall be withdrawn from all forms of entry, appropriation, or disposal under the public land laws, from location, entry, and patent under the mining laws, and from disposition under all laws relating to mineral interests and to mineral and geothermal leasing. 2843.Environmental restoration and future conveyance of portion of former Mare Island Firing Range, Vallejo, California (a)Restoration required as result of previous remediationAs soon as practicable, the Secretary of the Navy shall take such steps as may be required to fill in depressions in the Mare Island property which resulted from environmental remediation carried out by the Department of the Navy prior to the date of the enactment of this section. 
(b)Mitigation of wetlands 
(1)Method of mitigationIf the refilling of wetlands on the Mare Island property requires mitigation, the Secretary of the Navy shall conduct such mitigation in accordance with relevant Federal, State and local environmental laws. (2)Coordination over certain portion of propertyTo the extent that the refilling of wetlands on the Mare Island property requires mitigation on any portion of such property which is subject to a reversionary interest of the State of California, the Secretary shall coordinate with the California State Lands Commission to determine how to best meet the regulatory requirements applicable to the mitigation of such wetlands. 
(c)Report on compliance and future conveyanceNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report describing the process by which the Secretary plans to meet the requirements of subsections (a) and (b), as well as a proposal by the Secretary to convey the Mare Island property (or some portion thereof) to the State of California or units of local government in the State of California. (d)DefinitionIn this section, the Mare Island property is the parcel of real property consisting of approximately 48 acres located within the former Mare Island Naval Shipyard which was formerly used as a firing range by the Department of the Navy. 
2844.Release of restrictions, University of California, San Diego 
(a)ReleaseThe Secretary of the Navy may, upon receipt of full consideration as provided in subsection (b), release to the Regents of the University of California (in this section referred to as the University of California) all remaining right, title, and interest of the United States, including restrictions on use imposed by deed or otherwise and reversionary rights, in and to a parcel of real property consisting of approximately 495 acres that comprises part of the San Diego campus of the University of California. (b)Consideration (1)Consideration requiredAs consideration for the release under subsection (a), the University of California shall provide an amount that is acceptable to the Secretary of the Navy, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof, at such time as the Secretary may require. The consideration under this paragraph shall be based on an appraisal approved by the Secretary of the value to the Department of the Navy of the restrictions released under subsection (a), except that in determining the value of such restrictions, there shall be excluded the value of any existing improvements to the property made by or on behalf of the University of California and the value of the University of California’s existing rights to the property. 
(2)In-kind considerationIn-kind consideration provided by the University of California under paragraph (1) may include goods or services that benefit the Department of the Navy and may take into consideration the value which has accrued to the Department of the Navy from the San Diego campus of the University of California’s research, education, and clinical care activities, as well as the contracts, grants, and other collaborations between the Department of the Navy and the San Diego campus of the University of California. (3)Treatment of consideration receivedConsideration in the form of cash payment received by the Secretary under paragraph (1) shall be deposited in the separate fund in the Treasury described in section 572(a)(1) of title 40, United States Code. 
(c)Payment of costs of release 
(1)Payment requiredThe Secretary of the Navy shall require the University of California to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs for environmental documentation related to the release, and any other administrative costs related to the release. If amounts are collected from the University of California in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the University of California. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of a fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the real property that is the subject of the release under subsection (a) shall be determined by a survey or other documentation satisfactory to both the Secretary of the Navy and the University of California. (e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the release under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2845.Land exchange, Naval support activity, Washington Navy Yard, District of Columbia 
(a)Exchange of property interests authorized 
(1)Interests to be conveyedThe Secretary of the Navy (Secretary) may convey all right, title, and interest of the United States in and to one or more parcels of real property under the jurisdiction of the Secretary, including any improvements thereon and, without limitation, any leasehold interests of the United States therein, as the Secretary considers appropriate to protect the interests of the United States. (2)Interests to be acquiredIn exchange for the property interests described in paragraph (1), the Secretary may accept parcels at the Southeast Federal Center in the vicinity of the Washington Navy Yard, replacement of facilities being conveyed of equal value and similar utility, as determined by the Secretary, and any additional consideration the Secretary feels is appropriate, including maintenance, repair, or restoration of any real property, facility, or infrastructure under the jurisdiction of the Secretary. 
(b)ValuationThe value of the property interests to be exchanged by the Secretary described in subsections (a)(1) and (a)(2) shall be determined— (1)by an independent appraiser selected by the Secretary; and 
(2)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. (c)Equalization payments (1)To the SecretaryIf the fair market value of the property interests described in subsection (a)(1) is greater than the fair market value of the property interests described in subsection (a)(2), the person to whom such interests are conveyed shall pay to the Department of the Navy an amount equal to the differences in such fair market values. 
(2)No equalizationIf the fair market value of the property interests described in subsection (a)(2) is greater than the fair market value of the property interests described in subsection (a)(1), the Secretary shall not make a cash equalization payment to equalize the values. (d)Payment of costs of conveyance (1)Payment requiredThe Secretary shall require the other party in this land exchange to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred, to carry out the land exchange under this section, including survey costs, costs for environmental documentation, other administrative costs related to the land exchange, and all costs associated with relocation of activities and facilities, including equipment, to the replacement location. If amounts collected are in advance of the Secretary incurring actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the land exchange, the Secretary shall refund the excess amount. 
(2)Treatment of amounts receivedAmounts received shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the land exchange. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (e)Description of propertyThe exact acreage and legal description of the property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary of the Navy. 
(f)Conveyance agreementThe exchange of real property interests under this section shall be accomplished using an appropriate legal instrument and upon terms and conditions mutually satisfactory to both parties of the exchange, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States. 2846.Land conveyance, Eglin Air Force Base, Florida (a)Conveyance authorizedThe Secretary of the Air Force may convey to the Air Force Enlisted Village, a nonprofit corporation (in this section referred to as the Village), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 80 acres located adjacent to Eglin Air Force Base, Florida, for the purpose of independent-living and assisted-living apartments for veterans. The conveyance under this subsection is subject to valid existing rights. 
(b)Consideration requiredAs consideration for the conveyance under subsection (a), the Village shall provide an amount that is equivalent to the fair market value to the Department of the Air Force of the right, title, and interest conveyed under such subsection, based on an appraisal approved by the Secretary of the Air Force. The consideration under this paragraph may be provided by cash payment, in-kind consideration, or a combination thereof, at such time as the Secretary may require. (c)Payment of costs of conveyance (1)Payment requiredThe Secretary may require the Village to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Village in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Village. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 2847.Public inventory of Guam land parcels for transfer to Government of Guam (a)Net-Negative inventory of land parcels (1)Maintenance and update of inventoryThe Secretary of the Navy shall maintain and update regularly an inventory of all land parcels located on Guam which meet each of the following conditions: 
(A)The parcels are currently owned by the United States Government and are under the administrative jurisdiction of the Department of the Navy. (B)The Secretary has determined or expects to determine the parcels to be excess to the needs of the Department of the Navy. 
(C)Under Federal law, including Public Law 106–504 (commonly known as the Guam Omnibus Opportunities Act; 40 U.S.C. 521 note), the parcels are eligible to be transferred to the territorial government. (2)Information requiredFor each parcel included in the inventory under paragraph (1), the Secretary shall specify— 
(A)the approximate size of the parcel; (B)an estimate of the fair market value of the parcel, if available or as practicable; 
(C)the date on which the Secretary determined, or the date by which the Secretary expects to determine, that the parcel is excess and made eligible for transfer to the territorial government; and (D)the citation of the specific legal authority (including the Guam Omnibus Opportunities Act) under which the Secretary will transfer the parcel to the territorial government or otherwise dispose of the parcel. 
(b)Parcels required To be includedThe Secretary shall include in the inventory under this section each of the following parcels, as described in the 2017 Net Negative Report: (1)The Tanguisson Power Plant (5 acres), listed as Site 14 in the Report. 
(2)The Harmon Substation Annex (9.9 acres), listed as Site 15 in the Report. (3)The Piti Power Plant and Substation (15.5 acres), listed as Site 38 in the Report. 
(4)Apra Heights Lot 403–1 (0.5 acres), listed as Site 55 in the Report. (5)The Agana Power Plant and Substation (5.9 acres), listed as Site 54 in the Report. 
(6)The ACEORP Maui Tunnel-Tamuning Route 1 behind Old Telex (3.7 acres), listed as Site 23 in the Report. (7)The Parcel South of Camp Covington, Parcel 7 (60.8 acres), listed as Site 49 in the Report. 
(8)The NCTS Beach Lot, adjacent to the Tanguisson Power Plant (13.3 acres), listed as Site 13 in the Report. (9)The Hoover Park Annex (also known as “Old USO Beach”; 6 acres), listed as Site 37 in the Report. 
(10)Parcel “C” Marbo Cave Annex (5 acres), listed as Site 12 in the Report. (c)Inclusion of additional parcels in inventory (1)Request by GovernorThe Governor of the territory of Guam may submit a request to the Secretary to add parcels to the inventory maintained under subsection (a), and shall specify in any such request any public benefit uses or public purposes proposed by the Governor for the parcel involved, pursuant to the Guam Omnibus Opportunities Act or any other relevant Federal law. 
(2)Consideration by SecretaryNot later than 180 days of receipt of a request from the Governor under paragraph (1), the Secretary shall review the request and provide a response in writing to the Governor as to whether the Secretary will agree to the request to include the specific land parcel in the inventory maintained under subsection (a). If the Secretary denies the request, the Secretary shall provide a detailed written justification to the Governor that explains the continuing military need for the parcel, if any, and the date on which the Secretary expects that military need to cease, if ever. (d)Exclusion of parcelsThe Secretary shall not include in the inventory maintained under this section any parcel transferred to the government of Guam prior to the date of the enactment of this Act, without regard to whether or not the parcel is included in the inventory under subsection (b). 
(e)Public notificationThe Secretary shall publish and update on a public website of the United States Government the following information: (1)The inventory maintained under subsection (a), including the parcels required to be included in such inventory under subsection (b). 
(2)All requests submitted by the Governor under subsection (c), including any proposed public benefit use or public purpose specified in any such request. (3)A copy of each response provided by the Secretary to each request submitted by the Governor under subsection (c). 
(4)A description of each parcel of land transferred by the Secretary to the territorial government after January 20, 2011, including the following: (A)The approximate size of the parcel. 
(B)An estimate of the fair market value of the parcel, if available or as practicable. (C)The specific legal authority under which the Secretary transferred the parcel to the territorial government. 
(D)The date the parcel was transferred to the territorial government. (f)DefinitionsIn this section, the following definitions apply: 
(1)2017 Net Negative ReportThe term 2017 Net Negative Report means the report submitted by the Secretary of the Navy, on behalf of the Secretary of Defense, under section 2208 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2695) regarding the status of the implementation of the net negative policy regarding the total number of acres of the real property controlled by the Department of the Navy or the Department of Defense on Guam. (2)GovernorThe term Governor means the Governor of the territory of Guam. 
(3)SecretaryThe term Secretary means the Secretary of the Navy. (4)Territorial governmentThe term territorial government means the government of Guam established under the Organic Act of Guam (48 U.S.C. 1421 et seq.). 
2848.Modification of conditions on land conveyance, Joliet Army Ammunition Plant, IllinoisSection 2922(c) of the Military Construction Authorization Act for Fiscal Year 1996 (division B of Public Law 104–106; 110 Stat. 605), as amended by section 2842 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 863) and section 2838 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3710), is amended— (1)by striking (1) The conveyance and inserting The conveyance; and 
(2)by striking paragraph (2). 2849.Land conveyance, Naval Academy dairy farm, Gambrills, Maryland (a)Conveyance authorizedNotwithstanding section 6976 of title 10, United States Code, the Secretary of the Navy may convey and release to Anne Arundel County, Maryland (in this section referred to as the County) all right, title, and interest of the United States in and to the real property, including any improvements thereon, consisting of approximately 40 acres at the property commonly referred to as the Naval Academy dairy farm located in Gambrills, Maryland (in this section referred to as the Dairy Farm), for use in support of a public park, recreational area, and additional public uses.  
(b)Consideration 
(1)Consideration requiredAs consideration for the conveyance and release under subsection (a), the County shall provide an amount that is equivalent to the fair market value to the Department of the Navy of the right, title, and interest conveyed and released under such subsection, based on an appraisal approved by the Secretary of the Navy. The consideration under this paragraph may be provided by cash payment, in-kind consideration, or a combination thereof, at such time as the Secretary may require. (2)In-kind considerationIn-kind consideration provided by the County under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facility, real property, or infrastructure under the jurisdiction of the Secretary. 
(3)Treatment of consideration receivedConsideration in the form of cash payment received by the Secretary under paragraph (1) shall be retained by the Superintendent of the Naval Academy and shall be available to cover expenses related to the Dairy Farm, including reimbursing nonappropriated fund instrumentalities of the Naval Academy. (c)Payment of cost of conveyance and release (1)Payment requiredThe Secretary of the Navy shall require the County to pay costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance and release under subsection (a), including survey costs, appraisal costs, costs for environmental documentation related to the conveyance and release, and any other administrative costs related to the conveyance and release. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance and release or any costs incurred by the Secretary to administer the County’s lease of the Dairy Farm, the Secretary shall refund the excess amount to the County.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to pay the costs incurred by the Secretary in carrying out the conveyance and release under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Description of propertyThe exact acreage and legal description of the property which is subject to conveyance and release under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance and release under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. (f)No effect on existing leases governing property not subject to conveyanceNothing in this section or in any conveyance and release carried out pursuant to this section may be construed to affect the terms, conditions, or applicability of any existing agreement entered into between the Country and the Secretary of the Navy which governs the use of any portion of the Dairy Farm which is not subject to conveyance and release under this section. 
2850.Technical correction of description of Limestone Hills Training Area Land Withdrawal and Reservation, MontanaSection 2931(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1031) is amended by striking 18,644 acres and all that follows through April 10, 2013 and inserting the following: 18,964 acres in Broadwater County, Montana, generally depicted as Limestone Hills Training Area Land Withdrawal on the map entitled Limestone Hills Training Area Land Withdrawal, dated May 11, 2017. 2851.Land conveyance, Wasatch-Cache National Forest, Rich County, Utah (a)Land conveyance authorizedSubject to valid existing rights, not later than 6 months after the date of the enactment of this section, the Secretary of Agriculture shall convey, without consideration, to the Utah State University Research Foundation, (in this section referred to as the “Foundation”) all right, title, and interest of the United States in and to a parcel of real property consisting of approximately 80 acres, including improvements thereon, located outside of the boundaries of the Wasatch-Cache National Forest, Rich County, Utah, within Sections 19 and 30, Township 14 North, Range 5 East, Salt Lake Base and Meridian for the purpose of permitting the Foundation to use the property for scientific and educational purposes. 
(b)Reversionary interestIf the Secretary of Agriculture determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. (c)Payment of costs of conveyance (1)Payment requiredThe Secretary of Agriculture shall require the Foundation to cover the costs (except any costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Foundation in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Foundation. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of Agriculture. 
(e)Additional terms and conditionsThe Secretary of Agriculture may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 2852.Commemoration of Freedman's Village (a)Freedman's Village GateThe Secretary of the Army shall, as part of the southern expansion of Arlington National Cemetery, name the newly constructed gate located at the intersection of Hobson Drive and Southgate Road, Freedman’s Village Gate. 
(b)Permanent easementThe Secretary of the Army is directed to grant to Arlington County a permanent easement of no less than 0.1 acres of land within the right-of-way of Southgate Road to the south and west of Hobson Drive and west of the planned joint base access road that is also continuous with Foxcroft Heights Park for the purpose of commemorating Freedman’s Village. (c)Relocation of commemoration in event location is used for burial purposesIn the event Arlington National Cemetery subsequently acquires the property used for the commemoration described under subsection (b) for burial purposes, the Army shall relocate any commemoration of Freedman’s Village to an appropriate location. 
(d)ReimbursementThe Secretary of Defense may accept reimbursement from Arlington County for any costs associated with commemorating Freedman’s Village. DOther Matters 2861.Defense community infrastructure pilot programSection 2391 of title 10, United States Code, is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; (2)by inserting after subsection (c) the following new subsection: 
 
(d)Defense community infrastructure pilot program 
(1)The Secretary of Defense may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Defense to assist State and local governments to address deficiencies in community infrastructure supportive of a military installation, if the Secretary determines that such assistance will enhance the military value, resilience, or military family quality of life at such military installation. (2)The Secretary shall establish criteria for the selection of community infrastructure projects to receive assistance under paragraph (1). The criteria shall include a requirement that the State or local government agree to contribute not less than 30 percent of the funding for the community infrastructure project, unless the community infrastructure project is located in a rural area, or for reasons related to national security, in which case the Secretary may waive the requirement for a State or local government contribution. 
(3)Amounts appropriated or otherwise made available for assistance under paragraph (1) may remain available until expended. (4)The authority under this subsection shall expire upon the expiration of the 10-year period which begins on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2019.; and 
(3)in subsection (e), as redesignated by paragraph (1), by adding at the end the following new paragraphs:  (4)The term community infrastructure means any transportation project; school, hospital, police, fire, emergency response, or other community support facility; or water, waste-water, telecommunications, electric, gas, or other utility infrastructure project that is located off of a military installation and owned by a State or local government. 
(5)The term rural area means a city, town, or unincorporated area that has a population of not more than 50,000 inhabitants.. 2862.Strategic plan to improve capabilities of Department of Defense training ranges and installations (a)Plan requiredThe Secretary of Defense shall develop and implement a comprehensive strategic plan to identify and address deficits in the capabilities of Department of Defense training ranges to support current and anticipated readiness requirements to execute the National Defense Strategy (NDS). 
(b)EvaluationAs part of the preparation of the strategic plan, the Secretary shall conduct an evaluation of the following: (1)The adequacy of current training range resources to include the ability to train against near-peer or peer threats in a realistic 5th Generation environment. 
(2)The adequacy of current training enablers to meet current and anticipated demands of the Armed Forces. (c)ElementsThe strategic plan shall include the following: 
(1)An integrated priority list of location-specific proposals and/or infrastructure project priorities, with associated Department of Defense Form 1391 documentation, required to both address any limitations or constraints on current Department resources, including any climatically induced impacts or shortfalls, and achieve full spectrum training (integrating virtual and constructive entities into live training) against a more technologically advanced peer adversary. (2)Goals and milestones for tracking actions under the plan and measuring progress in carrying out such actions. 
(3)Projected funding requirements for implementing actions under the plan. (d)Development and implementationThe Under Secretary of Defense for Acquisition and Sustainment, as the principal staff assistant to the Secretary on installation management, shall have lead responsibility for developing and overseeing implementation of the strategic plan and for coordination of the discharge of the plan by components of the Department. 
(e)Report on implementationNot later than April 1, 2020, the Secretary shall, through the Under Secretary of Defense for Acquisition and Sustainment, submit to Congress a report on the progress made in implementing this section, including the following: (1)A description of the strategic plan. 
(2)A description of the results of the evaluation conducted under subsection (b). (3)Such recommendations as the Secretary considers appropriate with respect to improvements of the capabilities of training ranges and enablers. 
(f)Progress reportsNot later than April 1, 2019, and annually thereafter for 3 years, the Secretary shall, through the Under Secretary, submit to Congress a report setting forth the following: (1)A description of the progress made during the preceding fiscal year in implementing the strategic plan. 
(2)A description of any additional actions taken, or to be taken, to address limitations and constraints on training ranges and enablers. (3)Assessments of individual training ranges addressing the evaluation conducted under subsection (b). 
(g)Additional report elementEach report under subsections (e) and (f) shall also include a list of significant modifications to training range inventory, such as range closures or expansions, during the preceding fiscal year, including any limitations or impacts due to climatic conditions. 2863.Restrictions on use of funds for development of public infrastructure in Commonwealth of Northern Mariana Islands (a)RestrictionIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to another Federal agency, or supplement of funds available under Federal programs administered by agencies other than the Department of Defense will result in the development (including repair, replacement, renovation, conversion, improvement, expansion, acquisition, or construction) of public infrastructure in the Commonwealth of the Northern Mariana Islands (hereafter in this section referred to as the Commonwealth), the Secretary of Defense may not carry out such grant, transfer, cooperative agreement, or supplemental funding unless such grant, transfer, cooperative agreement, or supplemental funding— 
(1)is specifically authorized by law; and (2)will be used to carry out a public infrastructure project included in the report submitted under subsection (b). 
(b)Report of Economic Adjustment Committee 
(1)Convening of CommitteeNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, as the chair of the Economic Adjustment Committee established in Executive Order No. 127887 (10 U.S.C. 2391 note), shall convene the Economic Adjustment Committee to consider assistance, including assistance to support public infrastructure projects, necessary to support changes in Department of Defense activities in the Commonwealth. (2)ReportNot later than 180 days after convening the Economic Adjustment Committee under paragraph (1), the Secretary shall submit to the congressional defense committees a report— 
(A)describing the results of the Economic Adjustment Committee deliberations required by paragraph (1); and (B)containing a description of any assistance the Committee determines to be necessary to support changes in Department of Defense activities in the Commonwealth, including any public infrastructure projects the Committee determines should be carried out with such assistance. 
(c)Public infrastructure definedIn this section, the term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a public entity or State or local government that is used by, or constructed for the benefit of, the general public. 2864.Study and report on inclusion of Coleman Bridge, York River, Virginia, in Strategic Highway Network (a)StudyThe Commander of the United States Transportation Command shall conduct a study of the feasibility and desirability of including the George P. Coleman Memorial Bridge on the York River, Virginia, and United States Route 17 in the Strategic Highway Network. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Commander shall submit to the congressional defense committees a report on the results of the study conducted under subsection (a). 2865.Defense access roads relating to closures due to sea level fluctuation and flooding (a)AuthoritySection 210(a)(1) of title 23, United States Code, is amended by striking closures or restrictions and inserting closures, closures due to mean sea level fluctuation and flooding, or restrictions. 
(b)Use of fundsSection 210 of title 23, United States Code, is amended by adding at the end the following:  (i)Beginning in fiscal year 2019, funds appropriated for the purposes of this section shall be available to pay the cost of repairing damage caused to, and for any infrastructure to mitigate the risks posed to, highways by recurrent flooding and sea level fluctuation, if the Secretary of Defense shall determine that continued access to a military installation has been impacted by past flooding and mean sea level fluctuation.. 
2866.Authority to transfer funds for construction of Indian River BridgeNotwithstanding the limitation in section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Administrator of the National Aeronautics and Space Administration up to 50 percent of the shared costs of constructing the Indian River Bridge. The authority under this section shall expire on October 1, 2022. 2867.Plan to allow increased public access to the National Naval Aviation Museum and Barrancas National Cemetery, Naval Air Station PensacolaNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a plan to allow increased public access to the National Naval Aviation Museum and Barrancas National Cemetery at Naval Air Station Pensacola. 
XXIXOverseas Contingency Operations Military Construction 
 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Navy construction and land acquisition projects. 
Sec. 2903. Authorized Air Force construction and land acquisition projects. 
Sec. 2904. Authorized defense agencies construction and land acquisition projects. 
Sec. 2905. Authorization of appropriations. 
Sec. 2906. Restrictions on use of funds for planning and design costs of European Deterrence Initiative projects. 
2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Army: Outside the United States  CountryLocationAmount  BulgariaNevo Selo FOS$5,200,000 PolandDrawsko Pomorski Training Area$17,000,000 Powidz Air Base$87,000,000 Zagan Training Area$40,400,000 RomaniaMihail Kogalniceanu FOS$21,651,000 2902.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryLocationAmount 
 
GreeceNaval Support Activity Souda Bay$47,850,000 
ItalyNaval Air Station Sigonella$66,050,000 
SpainNaval Station Rota$21,590,000 
United KingdomLossiemouth$79,130,000 
2903.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United States  CountryLocationAmount  GermanyRamstein Air Base$119,000,000 NorwayRygge$13,800,000 QatarAl Udeid$70,400,000 SlovakiaMalacky$59,000,000 United KingdomRAF Fairford$106,000,000 2904.Authorized defense agencies construction and land acquisition projectsThe Secretary of Defense may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryLocationAmount 
 
EstoniaUnspecified Estonia$15,700,000 
QatarAl Udeid$60,000,000 
2905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602. 2906.Restrictions on use of funds for planning and design costs of European Deterrence Initiative projectsNone of the funds authorized to be appropriated for military construction projects outside the United States authorized by this title may be obligated or expended for planning and design costs of any project associated with the European Deterrence Initiative until the Secretary of Defense submits to the congressional defense committees a list of all of the military construction projects associated with the European Deterrence Initiative which the Secretary anticipates will be carried out during each of the fiscal years 2019 through 2023. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs and Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Development of low-yield nuclear weapons. 
Sec. 3112. Department of Energy counterintelligence polygraph program. 
Sec. 3113. Inclusion of capital assets acquisition projects in activities by Director for Cost Estimating and Program Evaluation. 
Sec. 3114. Modification of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide. 
Sec. 3115. Notification regarding air release of radioactive or hazardous material at Hanford Nuclear Reservation. 
Sec. 3116. Amendments to the Atomic Energy Act of 1954. 
Sec. 3117. Extension of enhanced procurement authority to manage supply chain risk. 
Sec. 3118. Hanford waste tank cleanup program. 
Sec. 3119. Use of funds for construction and project support activities relating to MOX facility. 
Sec. 3120. Plutonium pit production. 
Sec. 3121. Pilot program on conduct by Department of Energy of background reviews for access by certain individuals to national security laboratories. 
Sec. 3122. Prohibition on availability of funds for programs in Russian Federation. 
Sec. 3123. Prohibition on availability of funds for research and development of advanced naval nuclear fuel system based on low-enriched uranium. 
Sec. 3124. Limitation on availability of funds relating to submission of annual reports on unfunded priorities. 
Subtitle C—Plans and Reports 
Sec. 3131. Modifications to cost-benefit analyses for competition of management and operating contracts. 
Sec. 3132. Nuclear forensics analyses. 
Sec. 3133. Review of defense environmental cleanup activities. 
Sec. 3134. Whistleblower protections. 
Sec. 3135. Implementation of Nuclear Posture Review by National Nuclear Security Administration. 
Sec. 3136. Survey of workforce of national security laboratories and nuclear weapons production facilities. 
Sec. 3137. Elimination of certain reports. 
Subtitle D—Other Matters 
Sec. 3141. Acceleration of replacement of cesium blood irradiation sources. 
Sec. 3142. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. 
ANational Security Programs and Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 19–D–660, Lithium Production Capability, Y–12 National Security Complex, Oak Ridge, Tennessee, $19,000,000.Project 19–D–670, 138k Power Transmission System Replacement, Nevada National Security Site, Mercury, Nevada, $6,000,000.Project 19–D–930, KS Overhead Piping, Kesselring Site, West Milton, New York, $10,994,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for other defense activities in carrying out programs as specified in the funding table in section 4701. 
3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2019 for nuclear energy as specified in the funding table in section 4701. BProgram Authorizations, Restrictions, and Limitations 3111.Development of low-yield nuclear weapons (a)AuthorizationThe Secretary of Energy, acting through the Administrator for Nuclear Security, may carry out the engineering development phase, and any subsequent phase, to modify or develop a low-yield nuclear warhead for submarine-launched ballistic missiles. 
(b)Modification of limitation on developmentSection 3116(c) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1746; 50 U.S.C. 2529 note) is amended by striking specifically authorized by Congress and inserting the Secretary specifically requests funding for the development of that weapon pursuant to section 4209(a) of the Atomic Energy Defense Act (50 U.S.C. 2529(a)). (c)Requirement for authorization of appropriationsSection 4209(a)(1) of the Atomic Energy Defense Act (50 U.S.C. 2529(a)(1)) is amended— 
(1)by striking the Secretary shall and inserting the following: “the Secretary—  (A)shall; and 
(2)by striking the period at the end and inserting ; and; and  (B)may carry out such activities only if amounts are authorized to be appropriated for such activities by an Act of Congress consistent with section 660 of the Department of Energy Organization Act (42 U.S.C. 7270).. 
3112.Department of Energy counterintelligence polygraph programSection 4504(b) of the Atomic Energy Defense Act (50 U.S.C. 2654(b)) is amended by adding at the end the following new paragraph:  (4)In the event of a counterintelligence investigation, the regulations prescribed under paragraph (1) may ensure that the persons subject to the counterintelligence polygraph program required by subsection (a) include any person who is— 
(A)a national of the United States (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) and also a national of a foreign state; and (B)an employee or contractor who requires access to classified information.. 
3113.Inclusion of capital assets acquisition projects in activities by Director for Cost Estimating and Program Evaluation 
(a)In generalSection 3221 of the National Nuclear Security Administration Act (50 U.S.C. 2411) is amended— (1)by redesignating subsection (h) as subsection (i); 
(2)by inserting after subsection (g) the following new subsection:  (h)Rule of constructionNothing in this section shall be construed to require duplicate reviews or cost estimates for major atomic energy defense acquisition programs by the Administration or other elements of the Department of Energy.; and 
(3)in subsection (i)(2), as redesignated by paragraph (1)— (A)by striking program.— and all that follows through , the term and inserting program.—The term; 
(B)by striking subparagraph (B); and (C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, two ems to the left. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 18 months after the date of the enactment of this Act. (c)BriefingNot later than one year after the date of the enactment of this Act, the Administrator for Nuclear Security and the Secretary of Energy shall jointly brief the congressional defense committees on a plan for implementing the amendments made by subsection (a)(3) in a manner that avoids duplication of reviews and cost estimates with respect to major atomic energy defense acquisition programs. 
3114.Modification of authority for acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwideSection 3132(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)) is amended— (1)by striking paragraph (5); 
(2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively; and (3)in paragraph (6), as redesignated by paragraph (2), by striking December 31, 2018 and inserting December 31, 2023. 
3115.Notification regarding air release of radioactive or hazardous material at Hanford Nuclear Reservation 
(a)In generalSubtitle C of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2621 et seq.) is amended by adding at the end the following new section:  4447.Notification regarding air release of radioactive or hazardous materialIf the Secretary of Energy (or a designee of the Secretary) is notified of an improper release into the air of radioactive or hazardous material above applicable statutory or regulatory limits that resulted from waste generated by atomic energy defense activities at the Hanford Nuclear Reservation, Richland, Washington, the Secretary (or designee of the Secretary) shall— 
(1)not later than two business days after being notified of the release, notify the congressional defense committees of the release; and (2)not later than seven business days after being notified of the release, provide the congressional defense committees a briefing on the status of the release, including— 
(A)the cause of the release, if known; and (B)preliminary plans to address and remediate the release, including associated costs and timelines.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4446 the following new item:   Sec. 4447. Notification regarding air release of radioactive or hazardous material.. 3116.Amendments to the Atomic Energy Act of 1954 (a)Clarification of prohibition on delegation of authority relating to special nuclear materialSection 161 n. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(n)) is amended by striking 57 b., and inserting 57 b. (with respect to enrichment and reprocessing of special nuclear material or with respect to transfers to any covered foreign country (as defined in section 3136(i) of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a(i))),. 
(b)Civil penaltiesSection 234 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2282(a)) is amended— (1)by striking 57,; and 
(2)by striking or (2) and inserting (2) violates any provision of section 57, or (3). (c)ReportSection 3136(e)(2) of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a(e)(2)) is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (2)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)for each such application, an identification of any officer to which the authorization under such section 57 b. was delegated pursuant to section 161 n. of that Act (42 U.S.C. 2201(n));. 3117.Extension of enhanced procurement authority to manage supply chain risk (a)ExtensionSubsection (g) of section 4806 of the Atomic Energy Defense Act (50 U.S.C. 2786) is amended to read as follows: 
 
(g)TerminationThe authority under this section shall terminate on June 30, 2023.. (b)Technical amendmentSubsection (f)(5)(A) of such section is amended by striking section 3542(b) of title 44 and inserting section 3552(b) of title 44. 
3118.Hanford waste tank cleanup programSection 4442(e) of the Atomic Energy Defense Act (50 U.S.C. 2622(e)) is amended by striking 2019 and inserting 2024. 3119.Use of funds for construction and project support activities relating to MOX facility (a)In generalExcept as provided by subsection (b), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the National Nuclear Security Administration for the MOX facility. 
(b)WaiverThe Secretary may waive the requirement under subsection (a) if the Secretary submits to the congressional defense committees the matters specified in section 3121(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1892). (c)DefinitionsIn this section: 
(1)MOX facilityThe term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina. (2)Project support activitiesThe term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility.  
3120.Plutonium pit production 
(a)Statement of policyIt is the policy of the United States that— (1)Los Alamos National Laboratory, Los Alamos, New Mexico, is the Plutonium Science and Production Center of Excellence for the United States; and 
(2)Los Alamos National Laboratory will produce a minimum of 30 pits per year for the national pit production mission and will implement surge efforts to exceed 30 pits per year to meet Nuclear Posture Review and national policy. (b)Independent assessment of plutonium strategy (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Administrator for Nuclear Security, shall seek to enter into a contract with a federally funded research and development center to conduct an assessment of the plutonium strategy of the National Nuclear Security Administration. The assessment shall include— 
(A)an analysis of the engineering assessment and analysis of alternatives, including an analysis of each of the four major options contained within the engineering assessment; (B)an assessment of the risks and benefits involved in each such option, including risks and benefits related to cost, schedule, licensing, labor availability, and workforce development, and effects on and from other programs; 
(C)a description of the strategies considered by the National Nuclear Security Administration to reduce those risks; and (D)an assessment of the strategy considered for manufacturing up to 80 pits per year at Los Alamos National Laboratory through the use of multiple labor shifts and additional equipment at PF–4 until modular facilities are completed to provide a long-term, single-labor shift capacity. 
(2)SelectionThe Secretary may not enter into the contract under paragraph (1) with a federally funded research and development center for which the Department of Energy or the National Nuclear Security Administration is the primary sponsor. (3)Access to informationThe federally funded research and development center with which the Secretary enters into the contract under paragraph (1) shall have full and direct access to all information related to pit production, including information of the National Nuclear Security Administration and its management and operating contractors. 
(4)Report requiredNot later than April 1, 2019, the federally funded research and development center with which the Secretary enters into the contract under paragraph (1) shall submit to the Secretary, the Administrator, and the Nuclear Weapons Council established under section 179 of title 10, United States Code, a report containing the assessment required by paragraph (1). (5)Submission to CongressNot later than April 15, 2019, the Secretary shall submit to the congressional defense committees the report required by paragraph (4), without change. 
(c)Report on pit production at Los Alamos National Laboratory 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees a report containing— (A)a detailed plan to produce 30 pits per year at Los Alamos National Laboratory by 2026, including— 
(i)equipment and other construction already planned at the Chemistry and Metallurgy Research Replacement Facility; (ii)additional equipment or labor necessary to produce such pits; and 
(iii)effects on and from other ongoing programs at Los Alamos National Laboratory; and (B)a detailed plan for designing and carrying out production of plutonium pits 31–80 at Los Alamos National Laboratory, in case the MOX facility is not operational and producing pits by 2030. 
(2)AssessmentNot later than 120 days after the submission of the report required by paragraph (1), the Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration shall submit to the congressional defense committees an assessment of that report, including an assessment of the effect of increased ARIES activity in support of the dilute and dispose program on the plutonium pit production mission. (d)BriefingNot later than March 1, 2019, the Chairman of the Nuclear Weapons Council and the Administrator shall jointly provide to the congressional defense committees a briefing detailing the implementation plan for the plutonium strategy of the National Nuclear Security Administration, including milestones, accountable personnel for such milestones, and mechanisms for ensuring transparency into the progress of such strategy for the Department of Defense and the congressional defense committees. 
(e)Annual certificationNot later than April 1, 2019, and each year thereafter through 2025, the Chairman shall submit to the Secretary, the Administrator, and the congressional defense committees a written certification that the plutonium pit production plan of the National Nuclear Security Administration is on track to meet— (1)the military requirement of 80 pits per year by 2030, or such other military requirement as determined by the Secretary; 
(2)the statutory requirements for pit production timelines under section 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a); and (3)all milestones and deliverables described in the plans required by subsection (c)(1). 
(f)Failure to certify 
(1)NWC notificationIf in any year the Chairman is unable to submit the certification under subsection (e), the Chairman shall submit to the congressional defense committees, the Secretary, and the Administrator written notification describing why the Chairman is unable to make such certification. (2)NNSA responseNot later than 180 days after the date on which the Chairman makes a notification under paragraph (1), the Administrator shall submit to the congressional defense committees, the Secretary, and the Chairman a report that— 
(A)addresses the reasons identified in the notification with respect to the failure to make the certification under subsection (e); and (B)includes presentation of either a concurrent backup plan or a recovery plan, and the associated implementation schedules for such plan. 
(g)DefinitionsIn this section: (1)ARIESThe term ARIES means the Advanced Recovery and Integrated Extraction System method, developed and piloted at Los Alamos National Laboratory, Los Alamos, New Mexico, for disassembling surplus defense plutonium pits and converting the plutonium from such pits into plutonium oxide. 
(2)Dilute and dispose approachThe term dilute and dispose approach means a method of blending plutonium oxide made from surplus defense plutonium with an inert mixture, then packaging and indefinitely disposing of the combined material in a geologic repository. (3)MOX facilityThe term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina. 
3121.Pilot program on conduct by Department of Energy of background reviews for access by certain individuals to national security laboratories 
(a)In generalThe Secretary of Energy shall establish a pilot program to assess the feasibility and advisability of conducting background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) within the Department of Energy. (b)RequirementsUnder the pilot program established under subsection (a), the Secretary may admit an individual described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) to a facility of a national security laboratory described in that section if, in addition to the conduct of a background review under subsection (a) with respect to that individual— 
(1)the Secretary determines that the admission of that individual to that facility is in the national interest and will further science, technology, and engineering capabilities in support of the mission of the Department of Energy; and (2)a security plan is developed and implemented to mitigate the risks associated with the admission of that individual to that facility. 
(c)Roles of Secretary and Director of National Intelligence and Director of Federal Bureau of Investigation 
(1)Role of SecretaryUnder the pilot program under subsection (a), the Secretary shall conduct background reviews for all individuals described in section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)) seeking admission to facilities of national security laboratories described in that section. Such reviews by the Secretary shall be conducted independent of and in addition to background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under that section. (2)Roles of Director of National Intelligence and Director of Federal Bureau of InvestigationNotwithstanding paragraph (1), during the period during which the pilot program established under subsection (a) is being carried out, the Director of National Intelligence and the Director of the Federal Bureau of Investigation shall retain primary responsibility for the conduct of all background reviews required by section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)). 
(d)TerminationThe pilot program established under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act. (e)Report requiredNot later than 90 days after the date on which the pilot program established under subsection (a) terminates under subsection (d), the Secretary of Energy, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall submit to the appropriate congressional committees a report on the conduct of background reviews under the pilot program that includes— 
(1)a comparison of the effectiveness of and timelines required for background reviews conducted by the Secretary under the pilot program and background reviews conducted by the Director of National Intelligence and the Director of the Federal Bureau of Investigation under section 4502(a) of the Atomic Energy Defense Act (50 U.S.C. 2652(a)); and (2)the number of such reviews conducted for individuals who are citizens or agents of each country on the sensitive countries list referred to in that section. 
(f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and (B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)National security laboratoryThe term national security laboratory has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 3122.Prohibition on availability of funds for programs in Russian Federation (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for atomic energy defense activities may be obligated or expended to enter into a contract with, or otherwise provide assistance to, the Russian Federation. 
(b)WaiverThe Secretary of Energy, without delegation, may waive the prohibition in subsection (a) only if— (1)the Secretary determines, in writing, that a nuclear-related threat in the Russian Federation must be addressed urgently and it is necessary to waive the prohibition to address that threat; 
(2)the Secretary of State and the Secretary of Defense concur in the determination under paragraph (1); (3)the Secretary of Energy submits to the appropriate congressional committees a report containing— 
(A)a notification that the waiver is in the national security interest of the United States; (B)justification for the waiver, including the determination under paragraph (1); and 
(C)a description of the activities to be carried out pursuant to the waiver, including the expected cost and timeframe for such activities; and (4)a period of seven days elapses following the date on which the Secretary submits the report under paragraph (3). 
(c)ExceptionThe prohibition under subsection (a) and the requirements under subsection (b) to waive that prohibition shall not apply to an amount, not to exceed $3,000,000, that the Secretary may make available for the Department of Energy Russian Health Studies Program. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
3123.Prohibition on availability of funds for research and development of advanced naval nuclear fuel system based on low-enriched uranium 
(a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for the Department of Energy or the Department of Defense may be obligated or expended to plan or carry out research and development of an advanced naval nuclear fuel system based on low-enriched uranium. (b)ExceptionIn accordance with section 7319 of title 10, United States Code, of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2019 for defense nuclear nonproliferation, as specified in the funding table in section 4701, $10,000,000 shall be made available to the Deputy Administrator for Naval Reactors of the National Nuclear Security Administration for low-enriched uranium activities (including downblending of high-enriched uranium fuel into low-enriched uranium fuel, research and development using low-enriched uranium fuel, or the modification or procurement of equipment and infrastructure related to such activities) to develop an advanced naval nuclear fuel system based on low-enriched uranium. 
3124.Limitation on availability of funds relating to submission of annual reports on unfunded prioritiesSection 4716 of the Atomic Energy Defense Act (50 U.S.C. 2756) is amended— (1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)LimitationIf the Administrator fails to submit to the congressional defense committees a report required by subsection (a) for any of fiscal years 2020 through 2024 that includes the matters specified in subsection (b)(1) for at least one unfunded priority by the deadline specified in subsection (a), not more than 65 percent of the funds authorized to be appropriated or otherwise made available for the fiscal year in which such failure occurs for travel and transportation of persons under the Federal salaries and expenses account of the Administration may be obligated or expended until the date on which the Administrator submits such report.. 
CPlans and Reports 
3131.Modifications to cost-benefit analyses for competition of management and operating contracts 
(a)In generalSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by adding at the end the following new section:  4807.Cost-benefit analyses for competition of management and operating contracts (a)Briefings on requests for proposalsNot later than 7 days after issuing a request for proposals for a contract to manage and operate a facility of the Administration, the Administrator shall brief the congressional defense committees on the preliminary assessment of the Administrator of the costs and benefits of the competition for the contract, including a preliminary assessment of the matters described in subsection (c) with respect to the contract. 
(b)Reports after transition to new contractsIf the Administrator awards a new contract to manage and operate a facility of the Administration, the Administrator shall submit to the congressional defense committees a report that includes the matters described in subsection (c) with respect to the contract by not later than 30 days after the completion of the period required to transition to the contract. (c)Matters describedThe matters described in this subsection, with respect to a contract, are the following: 
(1)A clear and complete description of the cost savings the Administrator expects to result from the competition for the contract over the life of the contract, including associated analyses, assumptions, and information sources used to determine such expected cost savings. (2)A description of any key limitations or uncertainties that could affect such costs savings, including costs savings that are anticipated but not fully known. 
(3)The costs of the competition for the contract, including the immediate costs of conducting the competition, the costs of the transition to the contract from the previous contract, and any increased costs over the life of the contract. (4)A description of any disruptions or delays in mission activities or deliverables resulting from the competition for the contract. 
(5)A clear and complete description of the benefits expected by the Administrator with respect to mission performance or operations resulting from the competition. (6)How the competition for the contract complied with the Federal Acquisition Regulation regarding federally funded research and development centers, if applicable. 
(7)The factors considered and processes used by the Administrator to determine— (A)whether to compete or extend the previous contract; and 
(B)which activities at the facility should be covered under the contract rather than under a different contract. (8)With respect to the matters included under paragraphs (1) through (7), a detailed description of the analyses conducted by the Administrator to reach the conclusions presented in the report, including any assumptions, limitations, and uncertainties relating to such conclusions. 
(9)Any other matters the Administrator considers appropriate. (d)Information qualityEach briefing required by subsection (a) and report required by subsection (b) shall be prepared in accordance with— 
(1)the information quality guidelines of the Department of Energy that are relevant to the clear and complete presentation of the matters described in subsection (c); and (2)best practices of the Government Accountability Office and relevant industries for cost estimating, if appropriate. 
(e)Review of reports by Comptroller General of the United States 
(1)Initial reviewThe Comptroller General of the United States shall provide a briefing to the congressional defense committees that includes a review of each report required by subsection (b) not later than 180 days after the report is submitted to such committees. (2)Comprehensive review (A)DeterminationThe Comptroller General shall determine, in consultation with the congressional defense committees, whether to conduct a comprehensive review of a report required by subsection (b). 
(B)SubmissionThe Comptroller General shall submit a comprehensive review conducted under subparagraph (A) of a report required by subsection (b) to the congressional defense committees not later than 3 years after that report is submitted to such committees. (C)ElementsA comprehensive review conducted under subparagraph (A) of a report required by subsection (b) shall include an assessment, based on the most current information available, of the following: 
(i)The actual cost savings achieved compared to cost savings estimated under subsection (c)(1), and any increased costs incurred under the contract that were unexpected or uncertain at the time the contract was awarded. (ii)Any disruptions or delays in mission activities or deliverables resulting from the competition for the contract compared to the disruptions and delays estimated under subsection (c)(4). 
(iii)Whether expected benefits of the competition with respect to mission performance or operations have been achieved. (iv)Such other matters as the Comptroller General considers appropriate. 
(f)Applicability 
(1)In generalThe requirements for briefings under subsection (a) and reports under subsection (b) shall apply with respect to requests for proposals issued or contracts awarded, as applicable, by the Administrator during fiscal years 2019 through 2022. (2)Naval reactorsThe requirements for briefings under subsection (a) and reports under subsection (b) shall not apply with respect to a management and operations contract for a Naval Reactor facility.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4806 the following new item:   Sec. 4807. Cost-benefit analyses for competition of management and operating contracts.. (c)Termination of superseded provisionSection 3121(e)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175), as most recently amended by section 3135 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1207), is further amended by striking 2020 and inserting 2018. 
3132.Nuclear forensics analyses 
(a)Independent assessmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense and the Secretary of Homeland Security, shall seek to enter into an agreement with the National Academy of Sciences for an independent assessment of nuclear forensic analyses conducted by the Federal Government. (b)ElementsThe assessment conducted by the National Academy of Sciences under subsection (a) shall, at minimum, include the following: 
(1)An assessment of a representative sample of nuclear forensic analyses from across the Federal departments and agencies, with particular emphasis on the validity, quality, value, cost effectiveness, gaps, and timeliness of such analyses. (2)An assessment of the methodologies used by nuclear forensics analyses from across the Federal departments and agencies, including the scientific rigor of such methodologies. 
(3)Recommendations for improving nuclear forensics analyses conducted by the Federal Government, including any best practices or lessons learned that should be shared across the Federal departments and agencies. (c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary of Energy shall submit to the appropriate congressional committees a report containing the assessment of the National Academy of Sciences under subsection (a). 
(d)Briefing on senior-level involvement in exercisesNot later than 90 days after the date of the enactment of this Act, the President shall provide to the appropriate congressional committees a briefing on the involvement of senior-level executive branch leadership in recent and planned nuclear terrorism preparedness or response exercises and any other exercises that have nuclear forensic analysis as a component of the exercises. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
3133.Review of defense environmental cleanup activities 
(a)In generalThe Secretary of Energy shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a review of the defense environmental cleanup activities of the Office of Environmental Management of the Department of Energy. (b)ElementsThe review conducted under subsection (a) shall include— 
(1)an assessment of— (A)project management practices with respect to the activities described in subsection (a); 
(B)the outcomes of such activities; and (C)the appropriateness of the level of engagement and oversight of the Office of Environmental Management with respect to such activities; and 
(2)recommendations with respect to actions to enhance the effectiveness and efficiency of such activities. 3134.Whistleblower protections (a)Sense of congressIt is the sense of Congress that— 
(1)raising nuclear safety concerns is important for avoiding potentially catastrophic incidents or harm to workers and the public; (2)the Department of Energy should protect whistleblowers and take action against contractors and subcontractors that retaliate against whistleblowers; 
(3)such action sends a strong signal to prevent or limit retaliation against whistleblowers; and (4)the Secretary of Energy, acting through the Administrator for Nuclear Security as appropriate, should impose civil penalties under section 234A of the Atomic Energy Act of 1954 (42 U.S.C. 2282a) on contractors, subcontractors, and suppliers for violations of the rules, regulations, or orders of the Department of Energy relating to nuclear safety and radiation protection. 
(b)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Administrator, shall submit to the appropriate congressional committees a report on how the Secretary would define a chilled work environment with respect to employees and contractors of the Department making a whistleblower complaint under section 4602 of the Atomic Energy Defense Act (50 U.S.C. 2702) or any provision of other law that may provide protection for disclosures of information by such employees or contractors. (2)ElementsThe report required by paragraph (1) shall include— 
(A)a description of what constitutes evidence of a chilled work environment referred to in that paragraph; (B)a description of relevant regulations enacted by the Secretary to enforce section 4602 of the Atomic Energy Defense Act (50 U.S.C. 2702); and 
(C)an assessment of whether the Secretary has existing authority, or would need new authority, to enforce such section 4602 or any other relevant provision of law. (c)NotificationNot later than February 1, 2019, and annually thereafter through 2021, the Secretary shall submit to the appropriate congressional committees a notification of whether any penalties were imposed pursuant to section 234A of the Atomic Energy Act of 1954 (42 U.S.C. 2282a) during the year preceding the submission of the report, including a description of such penalties and the entities against which the penalties were imposed. 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  3135.Implementation of Nuclear Posture Review by National Nuclear Security Administration (a)Report requiredNot later than December 1, 2018, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on the implementation of the 2018 Nuclear Posture Review by the National Nuclear Security Administration. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A list of specific actions associated with implementation of the policies set forth in the 2018 Nuclear Posture Review applicable to the National Nuclear Security Administration. 
(2)For each such action— (A)an identification of the office within the Administration with responsibility for the action; and 
(B)key milestones for the action. (3)A discussion of any challenges to successfully implementing such actions. 
(4)A description of the process established for monitoring the implementation of such actions. (5)A description of policy decisions by the Administrator that are necessary to complete the implementation of such actions. 
(6)A description of the estimated costs for such actions, if— (A)information on such costs is available; and 
(B)such costs are estimated to be significantly different from the costs for actions by the Administration associated with the implementation of policies set forth in previous Nuclear Posture Reviews. 3136.Survey of workforce of national security laboratories and nuclear weapons production facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report that includes— 
(1)a detailed proposal for a survey of the workforce of the national security laboratories and nuclear weapons production facilities that is modeled on the Federal Employee Viewpoint Survey of the Office of Personnel Management; (2)the determination of the Administrator with respect to whether to implement the survey; 
(3)the views of the Administrator regarding the value, efficiency, and effectiveness of the survey as compared to other means for acquiring information of the type collected using the survey; and (4)if the Administrator determines not to implement the survey, a description of the reasons for that determination. 
(b)Implementation factorsThe report required by subsection (a) shall address factors associated with implementation of the survey described in that subsection, including— (1)the costs of designing the survey; 
(2)the time required for and the costs of administering the survey and analyzing the data from the survey; (3)the periodicity of administering the survey to ascertain trends; and 
(4)any other matters the Administrator considers appropriate. (c)DefinitionsIn this section, the terms national security laboratory and nuclear weapons production facility have the meanings given those terms in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 
3137.Elimination of certain reports 
(a)Report of owner's agent on Hanford Waste Treatment and Immobilization Plant contractSection 4446 of the Atomic Energy Defense Act (50 U.S.C. 2626) is amended— (1)by striking subsection (d); and 
(2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively. (b)Annual certification of shipments to Waste Isolation Pilot PlantSection 3115(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2759) is amended, in the matter preceding paragraph (1), by striking five-year period and inserting three-year period. 
DOther Matters 
3141.Acceleration of replacement of cesium blood irradiation sources 
(a)GoalThe Administrator for Nuclear Security shall ensure that the goal of the covered programs is eliminating the use of blood irradiation devices in the United States that rely on cesium chloride by December 31, 2027. (b)ImplementationTo meet the goal specified by subsection (a), the Administrator shall carry out the covered programs in a manner that— 
(1)is voluntary for owners of blood irradiation devices; (2)allows for the United States, subject to the review of the Administrator, to pay up to 50 percent of the per-device cost of replacing blood irradiation devices covered by the programs; 
(3)allows for the United States to pay up to 100 percent of the cost of removing and disposing of cesium sources retired from service by the programs; and (4)replaces such devices with x-ray irradiation devices or other devices approved by the Food and Drug Administration that provide significant threat reduction as compared to cesium chloride irradiators. 
(c)DurationThe Administrator shall carry out the covered programs until December 31, 2027. (d)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the covered programs, including— 
(1)identification of each cesium chloride blood irradiation device in the United States, including the number, general location, and user type; (2)a plan for achieving the goal established by subsection (a); 
(3)a methodology for prioritizing replacement of such devices that takes into account irradiator age and prior material security initiatives; (4)in consultation with the Nuclear Regulatory Commission and the Food and Drug Administration, a strategy identifying any legislative, regulatory, or other measures necessary to constrain the introduction of new cesium chloride blood irradiation devices; 
(5)identification of the annual funds required to meet the goal established by subsection (a); and (6)a description of the disposal path for cesium chloride sources under the covered programs. 
(e)AssessmentThe Administrator shall submit an assessment to the appropriate congressional committees by September 20, 2023, of the results of the actions on the covered programs under this section, including— (1)the number of replacement irradiators under the covered programs; 
(2)the life-cycle costs of the programs, including personnel training, maintenance, and replacement costs for new irradiation devices; (3)the cost-effectiveness of the covered programs; 
(4)an analysis of the effectiveness of the new irradiation devices' technology; and (5)a forecast of whether the Administrator will meet the goal established in subsection (a). 
(f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives; and (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(2)Covered programsThe term covered programs means the following programs of the Office of Radiological Security of the National Nuclear Security Administration: (A)The Cesium Irradiator Replacement Program. 
(B)The Off-Site Source Recovery Program. 3142.Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing (a)FindingsCongress makes the following findings: 
(1)The Radiation Exposure Compensation Act (42 U.S.C. 2210 note) was enacted in 1990 to provide monetary compensation to individuals who contracted certain cancers and other serious diseases following their exposure to radiation released during atmospheric nuclear weapons testing during the Cold War or following exposure to radiation as a result of employment in the uranium industry during the Cold War. (2)The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) formally acknowledged the dangers to which some employees of sites of the Department of Energy and its vendors during the Cold War were exposed. That Act also acknowledged that, although establishing the link between occupational hazards and specific diseases can be difficult, scientific evidence exists to support the conclusion that some activities related to Cold War nuclear weapons production have resulted in increased risk of illness and death to workers. That Act established a formal process for the submission of claims for medical expenses and lump sum compensation for former employees and contractors and survivors of those former employees and contractors. 
(3)As of the date of the enactment of this Act, more than 150,231 claims have been paid out under the Radiation Exposure Compensation Act and the Energy Employees Occupational Illness Compensation Program Act of 2000, for a total of at least $17,400,000,000 in lump sum compensation and medical expenses. (b)Sense of CongressIt is the sense of Congress that the United States Government should appropriately compensate and recognize the employees, contractors, and other individuals described in subsection (a). 
XXXIIDefense Nuclear Facilities Safety Board 
 
Sec. 3201. Authorization. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2019, $31,243,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). XXXIVNaval Petroleum Reserves  Title XXXIV—Naval Petroleum Reserves Sec. 3401. Authorization of appropriations. 3401.Authorization of appropriations (a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $10,000,000 for fiscal year 2019 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves.  
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. XXXVMaritime Matters  Title XXXV—Maritime Matters Subtitle A—Maritime Administration Sec. 3501. Authorization of the Maritime Administration. Sec. 3502. Compliance by Ready Reserve Fleet vessels with SOLAS lifeboats and fire suppression requirements. Sec. 3503. Maritime Administration National Security Multi-Mission Vessel Program. Sec. 3504. Permanent authority of Secretary of Transportation to issue vessel war risk insurance. Sec. 3505. Use of State maritime academy training vessels. Sec. 3506. Concurrent jurisdiction. Sec. 3507. United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking. Sec. 3508. Report on implementation of recommendations for the United States Merchant Marine Academy Sexual Assault Prevention and Response Program. Sec. 3509. Report on the application of the Uniform Code of Military Justice to the United States Merchant Marine Academy. Sec. 3510. Electronic records on mariner availability to meet national security needs. Sec. 3511. Small shipyard grants. Sec. 3512. Sea year on contracted vessels. Sec. 3513. GAO report on national maritime strategy. Sec. 3514. Multi-year contracts. Sec. 3515. Miscellaneous. Sec. 3516. Department of Transportation Inspector General report on Title XI program. Subtitle B—Coast Guard Sec. 3521. Alignment with Department of Defense and sea services authorities. Sec. 3522. Preliminary development and demonstration. Sec. 3523. Contract termination. Sec. 3524. Reimbursement for travel expenses. Sec. 3525. Capital investment plan. Sec. 3526. Major acquisition program risk assessment. Sec. 3527. Marine safety implementation status. Sec. 3528. Retirement of Vice Commandant. Sec. 3529. Large recreational vessel regulations. Subtitle C—Coast Guard and Shipping Technical Corrections Chapter 1—Coast Guard Sec. 3531. Commandant defined. Sec. 3532. Training course on workings of Congress. Sec. 3533. Miscellaneous. Sec. 3534. Department of Defense consultation. Sec. 3535. Repeal. Sec. 3536. Mission need statement. Sec. 3537. Continuation on active duty. Sec. 3538. System acquisition authorization. Sec. 3539. Inventory of real property. Chapter 2—Maritime Transportation Sec. 3541. Definitions. Sec. 3542. Authority to exempt vessels. Sec. 3543. Passenger vessels. Sec. 3544. Tank vessels. Sec. 3545. Grounds for denial or revocation. Sec. 3546. Miscellaneous corrections to title 46, U.S.C. Sec. 3547. Miscellaneous corrections to Oil Pollution Act of 1990. Sec. 3548. Miscellaneous corrections. AMaritime Administration 3501.Authorization of the Maritime Administration (a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2019, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $74,593,000, of which— (A)$70,593,000 shall be for Academy operations; and 
(B)$4,000,000 shall remain available until expended for capital asset management at the Academy. (2)For expenses necessary to support the State maritime academies, $32,200,000, of which— 
(A)$2,400,000 shall remain available until September 30, 2019, for the Student Incentive Program; (B)$6,000,000 shall remain available until expended for direct payments to such academies; 
(C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and (D)$1,800,000 shall remain available until expended for training ship fuel assistance. 
(3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $300,000,000, which shall remain available until expended. (4)For expenses necessary to support Maritime Administration operations and programs, $60,442,000, of which $5,000,000 shall remain available until expended for port infrastructure development under section 50302 of title 46, United States Code. 
(5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended. (6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000. 
(7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which— (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and 
(B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program. (8)For expenses necessary to provide assistance to small shipyards and for maritime training programs under section 54101 of title 46, United States Code, $35,000,000. 
(b)Capital asset management program reportNot later than 180 days after the date of the enactment of this Act, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of unexpended appropriations for capital asset management at the United States Merchant Marine Academy, and the plan for expending such appropriations. 3502.Compliance by Ready Reserve Fleet vessels with SOLAS lifeboats and fire suppression requirementsThe Secretary of Defense shall, consistent with section 2244a of title 10, United States Code, use authority under section 2218 of such title to make such modifications to Ready Reserve Fleet vessels as are necessary for such vessels to comply requirements for lifeboats and fire suppression under the International Convention for the Safety of Life at Sea by not later than October 1, 2021.  
3503.Maritime Administration National Security Multi-Mission Vessel ProgramSection 3505 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2776) is amended by adding at the end the following:  (h)Limitation on use of funds for used vesselsAmounts authorized by this or any other Act for use by the Maritime Administration to carry out this section may not be used for the procurement of any used vessel.. 
3504.Permanent authority of Secretary of Transportation to issue vessel war risk insurance 
(a)In generalSection 53912 of title 46, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 539 of title 46, United States Code, is amended by striking the item relating to section 53912. 
3505.Use of State maritime academy training vesselsSection 51504(g) of title 46, United States Code, is amended to read as follows:  (g)Vessel sharing (1)In generalNot later than 90 days after the date of enactment of the National Defense Authorization Act for Fiscal Year 2019, the Secretary, acting through the Maritime Administrator, shall upon consultation with the maritime academies, and to the extent feasible with the consent of the maritime academies, implement a program of training vessel sharing, requiring maritime academies to share training vessel provided by the Secretary among maritime academies, as necessary to ensure that training needs of each academy are met. 
(2)Program of vessel sharingFor purposes of this subsection, a program of vessel sharing shall include— (A)ways to maximize the available underway training available in the fleet of training vessels; 
(B)coordinating the dates and duration of training cruises with the academic calendars of maritime academies; (C)coordinating academic programs designed to be implemented aboard training vessels among maritime academies; and 
(D)identifying ways to minimize costs. (3)Additional fundingSubject to the availability of appropriations, the Maritime Administrator may provide additional funding to State maritime academies during periods of limited training vessel capacity, for costs associated with training vessel sharing. 
(4)EvaluationNot later than 30 days after the beginning of each fiscal year, the Secretary, acting through the Maritime Administrator, shall evaluate the vessel sharing program under this subsection to determine the optimal utilization of State maritime training vessels, and modify the program as necessary to improve utilization.. 3506.Concurrent jurisdictionNotwithstanding any other law, the Secretary of Transportation may relinquish, at the Secretary’s discretion, to the State of New York, such measure of legislative jurisdiction over the lands constituting the United States Merchant Marine Academy in King’s Point, New York, as is necessary to establish concurrent jurisdiction between the Federal Government and the State of New York. Such partial relinquishment of legislative jurisdiction shall be accomplished— 
(1)by filing with the Governor of New York a notice of relinquishment to take effect upon acceptance thereof; or (2)as the laws of that State may provide. 
3507.United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking 
(a)Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalkingSection 51318 of title 46, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting and prevention after awareness; (B)by redesignating subparagraph (B) as subparagraph (C), and subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively; 
(C)by inserting after subparagraph (A) the following:  (B)procedures for documenting, tracking, and maintaining the data required to conduct the annual assessments to determine the effectiveness of the policies, procedures, and training program of the Academy with respect to sexual harassment, dating violence, domestic violence, sexual assault, and stalking involving cadets or other Academy personnel, as required by subsection (c);; and 
(D)by inserting after subparagraph (C), as redesignated by subparagraph (B), the following:  (D)procedures for investigating sexual harassment, dating violence, domestic violence, sexual assault, or stalking involving a cadet or other Academy personnel to determine whether disciplinary action is necessary;;  
(2)in subsection (b)(2)(A), by inserting and other Academy personnel after cadets at the Academy; and (3)in subsection (d)— 
(A)in paragraph (2)(A) by inserting , including sexual harassment, after sexual assaults, rapes, and other sexual offenses; and (B)in paragraph (4)(B), by striking The Secretary and inserting Not later than January 15 of each year, the Secretary. 
(b)ImplementationThe Superintendent of the United States Merchant Marine Academy may implement the amendment to subsection (b)(2)(A) of section 51318 of title 46, United States Code, made by subsection (a)(2), by updating an existing plan issued pursuant to the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91). 3508.Report on implementation of recommendations for the United States Merchant Marine Academy Sexual Assault Prevention and Response ProgramNot later than April 1, 2019, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the progress of the Maritime Administration in implementing and closing each of the recommendations made in the Office of Inspector General’s Report issued March 28, 2018 (ST–2018–039) identifying gaps in the United States Merchant Marine Academy’s Sexual Assault Prevention and Response Program. 
3509.Report on the application of the Uniform Code of Military Justice to the United States Merchant Marine Academy 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives on the impediments to the application of the Uniform Code of Military Justice at the United States Merchant Marine Academy. (b)ConsultationThe Maritime Administrator may, in preparing the report under subsection (a), consult with the Department of Defense, other Federal agencies, and non-Federal entities, as appropriate. 
3510.Electronic records on mariner availability to meet national security needsThe Secretary of the department in which the Coast Guard is operating shall ensure that electronic records maintained under section 7502 of title 46, United States Code, are able to be used by the Secretary of Transportation— (1)to determine the potential availability of mariners credentialed under part E of subtitle II of title 46, United States Code, to meet national security sealift needs; and 
(2) to receive information on the qualification of such mariners. 3511.Small shipyard grantsSection 54101(b) of title 46, United States Code, is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (2)by inserting after paragraph (1) the following: 
 
(2)Timing of grant noticeThe Administrator shall post a Notice of Funding Opportunity regarding grants awarded under this section not more than 15 days after the date of enactment of the appropriations Act for the fiscal year concerned.; and (3)in paragraph (4), as redesignated by paragraph (1), by striking paragraph (2) and inserting paragraph (3). 
3512.Sea year on contracted vesselsSection 51307 of title 46, United States Code, is amended— (1)by striking The Secretary and inserting the following: 
 
(a)In generalThe Secretary; (2)in paragraph (1) of subsection (a), by striking owned or subsidized by and inserting owned, subsidized by, or contracted with; and 
(3)by adding at the end the following:  (b)Maritime Security Program vesselsThe Secretary shall require an operator of a vessel participating in the Maritime Security Program under chapter 531 of this title to carry on each Maritime Security Program vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage. 
(c)Military Sealift Command vessels 
(1)In generalExcept as provided in paragraph (2), the Commander of the Military Sealift Command shall require an operator of a vessel in the United States Navy’s Military Sealift Command to carry on each such vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage, if the vessel— (A)is flagged in the United States; and 
(B)is rated at 10,000 gross tons or higher. (2)WaiverThe Commander of the Military Sealift Command may waive the requirement under paragraph (1) at any time if the Commander determines that carrying a cadet from the United States Merchant Marine Academy would place an undue burden on the vessel or the operator of the vessel. 
(d)Definition of operatorIn this section, the term operator includes a government operator and a non-government operator. (e)Savings clauseNothing in this section may be construed as affecting— 
(1)the discretion of the Secretary to determine whether to place a United States Merchant Marine Academy cadet on a vessel; (2)the authority of the Coast Guard regarding a vessel security plan approved under section 70103; or 
(3)the discretion of the master of the vessel to ensure the safety of all crew members.. 3513.GAO report on national maritime strategy (a)ReportNot later than 12 months after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study and submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives, a report on— 
(1)the key challenges, if any, to ensuring that the United States marine transportation system and merchant marine are sufficient to support United States economic and defense needs, as articulated by the Maritime Administration, the Committee on the Marine Transportation System, and other stakeholders; (2)the extent to which a national maritime strategy incorporates desirable characteristics of successful national strategies as identified by the Comptroller General, and any key obstacles (as identified by stakeholders) to successfully implementing such strategies; and 
(3)the extent to which Federal efforts to establish a national maritime strategy are duplicative or fragmented, and if so, the impact on United States maritime policy for the future. (b)DeadlineSubsection (a) of section 603 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3061) is amended by striking Not later than 60 days after the date of the enactment of this Act and inserting Not later than 18 months after the date of the enactment of the John S. McCain National Defense Authorization Act for Fiscal Year 2019. 
3514.Multi-year contractsSection 3505 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2776), as amended by section 3503 of this Act, is further amended by adding at the end the following:  (i)Contracting authority not affectedNothing in this section may be construed to prohibit the entity responsible for contracting from entering into a multiple-year or block contract for the procurement of up to 6 new vessels and associated Government-furnished equipment, subject to the availability of appropriations.. 
3515.Miscellaneous 
(a)Noncommercial vesselsSection 3514(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended— (1)by striking Not later than and inserting the following: 
 
(1)In generalNot later than; and (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly; and 
(3)by adding at the end the following:  (2)Noncommercial vesselsFor the purposes of this section, vessels operated by any of the following entities shall not be considered commercial vessels: 
(A)Any entity or agency of the United States. (B)The government of a State or territory. 
(C)Any political subdivision of a State or territory. (D)Any other municipal organization.. 
(b)Passenger recordsSection 51322(c) of title 46, United States Code, is amended to read as follows:  (c)Maintenance of sexual assault training recordsThe Maritime Administrator shall require the owner or operator of a commercial vessel, or the seafarer union for a commercial vessel, to maintain records of sexual assault training for any person required to have such training.. 
(c)National Oceanic and Atmospheric AdministrationSection 3134 of title 40, United States Code, is amended by adding at the end the following:  (c)National Oceanic and Atmospheric AdministrationThe Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled ‘An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes’, approved August 6, 1947 (33 U.S.C. 883a et seq.).. 
(d)Annual payments for maintenance and supportSection 51505(b)(2) of title 46 is amended to read as follows:  (2)MaximumThe amount under paragraph (1) may not be more than $25,000, unless the academy satisfies section 51506(b) of this title.. 
3516.Department of Transportation Inspector General report on Title XI programNot later than 180 days after the date of enactment of this Act, the Department of Transportation Office of Inspector General shall— (1)initiate an audit of the financial controls and protections included in the policies and procedures of the Department of Transportation for approving loan applications for the loan guarantee program authorized under chapter 537 of title 46, United States Code; and 
(2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the results of that audit once the audit is completed. BCoast Guard 3521.Alignment with Department of Defense and sea services authorities (a)Prohibiting sexual harassment; report (1)Notification (A)In generalThe Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on August 26, 2018, if there is not in effect a general order or regulation prohibiting sexual harassment by members of the Coast Guard and clearly stating that a violation of such order or regulation is punishable in accordance with the Uniform Code of Military Justice. 
(B)ContentsThe notification required under subparagraph (A) shall include— (i)details regarding the status of the drafting of such general order or regulation; 
(ii)a projected implementation timeline for such general order or regulation; and (iii)an explanation regarding any barriers to implementation. 
(2)ReportSection 217 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 14 U.S.C. 93 note) is amended— (A)in subsection (a), by inserting and incidents of sexual harassment after sexual assaults; and 
(B)in subsection (b)— (i)in paragraph (1), by inserting and incidents of sexual harassment after sexual assaults each place it appears; 
(ii)in paragraph (3), by inserting and sexual harassment after sexual assault; and (iii)in paragraph (4), by inserting and sexual harassment after sexual assault. 
(b)Annual performance report 
(1)In generalChapter 29 of title 14, United States Code, is amended by adding at the end the following:  2905.Annual performance reportNot later than the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant of the Coast Guard shall make available on a public website and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an update on Coast Guard mission performance during the previous fiscal year.. 
(2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   2905. Annual performance report.. 3522.Preliminary development and demonstrationSection 573 of title 14, United States Code, is amended— 
(1)in subsection (b)(3), by— (A)striking require that safety concerns identified and inserting ensure that independent third parties and Government employees that identify safety concerns; and 
(B)striking Coast Guard shall be communicated as and inserting Coast Guard communicate such concerns as; (2)in subsection (b)(4), by striking Any safety concerns that have been reported to the Chief Acquisition Officer for an acquisition program or project shall be reported by the Commandant and inserting The Commandant shall ensure that any safety concerns that have been communicated under paragraph (3) for an acquisition program or project are reported; 
(3)in subsection (b)(5)— (A)by striking the matter preceding subparagraph (A) and inserting the following: 
 
(5)Asset already in low, initial, or full-rate productionThe Commandant shall ensure that if an independent third party or a Government employee identifies a safety concern with a capability or asset or any subsystems of a capability or asset not previously identified during operational test and evaluation of a capability or asset already in low, initial, or full-rate production—; (B)in subparagraph (A), by inserting the Commandant, through the Assistant Commandant for Capability, shall before notify; and 
(C)in subparagraph (B), by striking notify the Chief Acquisition Officer and include in such notification and inserting the Deputy Commandant for Mission Support shall notify the Commandant and the Deputy Commandant for Operations of the safety concern within 50 days after the notification required under subparagraph (A), and include in such notification; and (4)in subsection (c)— 
(A)in paragraph (2)(A), by striking and that are delivered after the date of enactment of the Coast Guard Authorization Act of 2010; and (B)in paragraph (5), by striking and delivered after the date of enactment of the Coast Guard Authorization Act of 2010. 
3523.Contract termination 
(a)In generalChapter 17 of title 14, United States Code, is amended by inserting after section 656 the following:  657.Contract termination (a)In general (1)NotificationBefore terminating a procurement or acquisition contract with a total value of more than $1,000,000, the Commandant of the Coast Guard shall notify each vendor under such contract and require the vendor to maintain all work product related to the contract until the earlier of— 
(A)not less than 1 year after the date of the notification; or (B)the date the Commandant notifies the vendor that maintenance of such work product is no longer required. 
(b)Work product definedIn this section the term work product— (1)means tangible and intangible items and information produced or possessed as a result of a contract referred to in subsection (a); and 
(2)includes— (A)any completed end items; 
(B)any uncompleted end items; and (C)any property in the contractor’s possession in which the United States Government has an interest. 
(c)PenaltyA vendor that fails to maintain work product as required under subsection (a) is liable to the United States for a civil penalty of not more than $25,000 for each day on which such work product is unavailable. (d)Report (1)In generalExcept as provided in paragraph (2), not later than 45 days after the end of each fiscal year the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing— 
(A)all Coast Guard contracts with a total value of more than $1,000,000 that were terminated in the fiscal year; (B)all vendors who were notified under subsection (a)(1) in the fiscal year, and the date of such notification; 
(C)all criminal, administrative, and other investigations regarding any contract with a total value of more than $1,000,000 that were initiated by the Coast Guard in the fiscal year; (D)all criminal, administrative, and other investigations regarding contracts with a total value of more than $1,000,000 that were completed by the Coast Guard in the fiscal year; and 
(E)an estimate of costs incurred by the Coast Guard, including contract line items and termination costs, as a result of the requirements of this section. (2)LimitationThe Commandant is not required to provide a report under paragraph (1) for any fiscal year for which there is no responsive information as described in subparagraphs (A) through (E) of paragraph (1)..  
(b)Clerical amendmentThe analysis at the beginning of such chapter is amended by inserting after the item relating to section 656 the following:   657. Contract termination. . 3524.Reimbursement for travel expensesThe text of section 518 of title 14, United States Code is amended to read as follows: 
 
In any case in which a covered beneficiary (as defined in section 1072(5) of title 10) resides on an island that is located in the 48 contiguous States and the District of Columbia and that lacks public access roads to the mainland, the Secretary shall reimburse the reasonable travel expenses of the covered beneficiary and, when accompaniment by an adult is necessary, for a parent or guardian of the covered beneficiary or another member of the covered beneficiary's family who is at least 21 years of age, if— 
(1)the covered beneficiary is referred by a primary care physician to a specialty care provider (as defined in section 1074i(b) of title 10) on the mainland who provides services less than 100 miles from the location where the beneficiary resides; or (2)the Coast Guard medical regional manager for the area in which such island is located determines that the covered beneficiary requires services of a primary care, specialty care, or dental provider and such a provider who is part of the network of providers of a TRICARE program (as that term is defined in section 1072(7) of title 10) does not practice on such island..  
3525.Capital investment planSection 2902(a) of title 14, United States Code, is amended— (1)by striking On the date and inserting Not later than 60 days after the date; 
(2)in paragraph (1)(D), by striking and; and (3)by inserting after paragraph (1)(E) the following: 
 
(F)projected commissioning and decommissioning dates for each asset; and. 3526.Major acquisition program risk assessment (a)In generalChapter 29 of title 14, United States Code, as amended by section 3521(b)(1) of this Act, is further amended by adding at the end the following: 
 
2906.Major acquisition program risk assessment 
(a)In generalNot later than April 15 and October 15 of each year, the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing regarding a current assessment of the risks associated with all current major acquisition programs, as that term is defined in section 2903(f). (b)ElementsEach assessment under this subsection shall include, for each current major acquisition program, discussion of the following: 
(1)The top five current risks to such program. (2)Any failure of such program to demonstrate a key performance parameter or threshold during operational test and evaluation conducted during the 2 fiscal-year quarters preceding such assessment. 
(3)Whether there has been any decision in such 2 fiscal-year quarters to order full-rate production before all key performance parameters or thresholds are met. (4)Whether there has been any breach of major acquisition program cost (as defined by the Major Systems Acquisition Manual) in such 2 fiscal-year quarters. 
(5)Whether there has been any breach of major acquisition program schedule (as so defined) during such 2 fiscal-year quarters.. (b)Clerical amendmentThe analysis at the beginning of such chapter is further amended by adding at the end the following: 
 
 
2906. Major acquisition program risk assessment.. 
(c)Conforming amendmentsSection 2903 of title 14, United States Code, is amended— (1)by striking subsection (f); and 
(2)by redesignating subsection (g) as subsection (f). 3527.Marine safety implementation statusOn the date on which the President submits to Congress a budget for fiscal year 2020 under section 1105 of title 31, and on such date for each of the 2 subsequent years, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of implementation of each action outlined in the Commandant’s final action memo dated December 19, 2017. 
3528.Retirement of Vice Commandant 
(a)In generalSection 46 of title 14, United States Code, is amended— (1)in the section heading, by inserting or Vice Commandant after Commandant; 
(2)by redesignating subsection (a) as subsection (a)(1); (3)by adding at the end of subsection (a) the following: 
 
(2)A Vice Commandant who is not reappointed or appointed Commandant shall be retired with the grade of admiral at the expiration of the appointed term, except as provided in section 51(d). ; (4)in subsections (b) and (c), by inserting or Vice Commandant after Commandant each place it appears; and 
(5)in subsection (c), by striking his and inserting the officer’s. (b)Conforming amendmentSection 51 of title 14, United States Code, is amended by striking other than the Commandant, each place it appears and inserting other than the Commandant or Vice Commandant,. 
(c)Clerical amendmentThe analysis at the beginning of chapter 3 of title 14, United States Code, is amended by striking the item relating to section 46 and inserting the following:   46. Retirement of Commandant or Vice Commandant.. 3529.Large recreational vessel regulations (a)In general (1)IssuanceThe Secretary of the department in which the Coast Guard is operating shall issue large recreational vessel regulations applicable to any recreational vessel (as defined in section 2101 of title 46, United States Code) over 300 gross tons as measured under section 14502 of such title, or an alternate tonnage measured under section 14302 of such title as prescribed by the Secretary under section 14104 of such title, that does not carry any cargo or passengers for hire. 
(2)Scope and content of regulationsThe regulations issued under this subsection— (A)subject to subparagraph (B), shall be comparable to the code set forth in Merchant Shipping Notice 1851(M) (commonly referred to as the Large Commercial Yacht Code (LY3)), as published by the Maritime and Coastguard Agency of the United Kingdom on August 20, 2013, or an equivalent code, regulation, or standard that is acceptable to the Secretary; and 
(B)shall require that, as part of the review of an application for documentation of a vessel that is subject to the regulations, the owner shall disclose to the Coast Guard— (i)the identification and place of residence of such owner; and 
(ii)if the owner is an entity described in paragraph (2), (3), or (4) of section 12103(b) of title 46, United States Code, the beneficial owners of such entity. (3)DeadlineThe Secretary shall issue regulations required by paragraph (1) by not later than one year after the date of the enactment of this Act. 
(4)Interim complianceUntil the effective date of regulations issued under paragraph (1), a recreational vessel described in paragraph (1) shall not be subject to inspection under section 3301(7) of title 46, United States Code, if the Secretary determines, as part of the review of the application for documentation submitted for the vessel by the owner of the vessel and other materials as considered necessary by the Secretary, that the vessel complies with the code set forth in Merchant Shipping Notice 1851(M) (commonly referred to as the Large Commercial Yacht Code (LY3)), as published by the Maritime and Coastguard Agency of the United Kingdom on August 20, 2013, or an equivalent code, regulation, or standard that is acceptable to the Secretary. (5)Definitions 
(A)Beneficial ownerIn this subsection the term beneficial owner— (i)means, with respect to an entity, each natural person who, directly or indirectly— 
(I) exercises control over the entity through ownership interests, voting rights, agreements, or otherwise; or  (II)has an interest in or receives substantial economic benefits from the assets of the entity; and 
(ii)does not include, with respect to an entity— (I)a minor child; 
(II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; (III)a person acting solely as an employee of the entity and whose control over or economic benefits from the entity derives solely from the employment status of the person; 
(IV)a person whose only interest in the entity is through a right of inheritance, unless the person otherwise meets the definition of beneficial owner under this subparagraph; and (V)a creditor of the entity, unless the creditor otherwise meets the requirements of beneficial owner under this subparagraph. 
(B)OwnerIn this subsection, other than in subparagraph (A) of this paragraph, the term owner means the person who is the eligible owner of the vessel for purposes of section 12103(b) of title 46, United States Code.  (b)Conforming amendmentSection 3302 of title 46, United States Code, is amended by adding at the end the following: 
 
(n) 
(1)A seagoing motor vessel is not subject to inspection under section 3301(7) of this title if the vessel— (A)is a recreational vessel (as defined in section 2101 of this title) over 300 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title; 
(B)does not carry any cargo or passengers for hire; and (C)is found by the Secretary to comply with large recreational vessel regulations issued by the Secretary. 
(2)This subsection shall apply only on and after the effective date of regulations referred to in paragraph (1)(C).. CCoast Guard and Shipping Technical Corrections 1Coast Guard 3531.Commandant defined (a)In generalChapter 1 of title 14, United States Code, is amended by adding at the end the following: 
 
5.Commandant definedIn this title, the term Commandant means the Commandant of the Coast Guard.. (b)Clerical amendmentThe analysis for chapter 1 of title 14, United States Code, is amended by adding at the end the following: 
 
 
5. Commandant defined.. 
(c)Conforming amendmentsTitle 14, United States Code, is amended— (1)in section 58(a) by striking Commandant of the Coast Guard and inserting Commandant; 
(2)in section 101 by striking Commandant of the Coast Guard and inserting Commandant; (3)in section 693 by striking Commandant of the Coast Guard and inserting Commandant; 
(4)in section 672a(a) by striking Commandant of the Coast Guard and inserting Commandant; (5)in section 678(a) by striking Commandant of the Coast Guard and inserting Commandant; 
(6)in section 561(a) by striking Commandant of the Coast Guard and inserting Commandant; (7)in section 577(a) by striking Commandant of the Coast Guard and inserting Commandant; 
(8)in section 581— (A)by striking paragraph (4); and 
(B)by redesignating paragraphs (5) through (12) as paragraphs (4) through (11), respectively; (9)in section 200(a) by striking Commandant of the Coast Guard and inserting Commandant; 
(10)in section 196(b)(1) by striking Commandant of the Coast Guard and inserting Commandant; (11)in section 199 by striking Commandant of the Coast Guard and inserting Commandant; 
(12)in section 429(a)(1) by striking Commandant of the Coast Guard and inserting Commandant; (13)in section 423(a)(2) by striking Commandant of the Coast Guard and inserting Commandant; 
(14)in section 2702(5) by striking Commandant of the Coast Guard and inserting Commandant; and (15)in section 2902(a) by striking Commandant of the Coast Guard and inserting Commandant. 
3532.Training course on workings of CongressSection 60(d) of title 14, United States Code, is amended to read as follows:  (d)Completion of required trainingA Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard Senior Executive Service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty.. 
3533.Miscellaneous 
(a)Secretary; general powersSection 92 of title 14, United States Code, is amended by redesignating subsections (f) through (i) as subsections (e) through (h), respectively. (b)Commandant; general powersSection 93(a)(21) of title 14, United States Code, is amended by striking section 30305(a) and inserting section 30305(b)(7). 
(c)Enlisted members 
(1)Department of the Army and Department of the Air ForceSection 144(b) of title 14, United States Code, is amended by striking enlisted men each place it appears and inserting enlisted members. (2)Navy DepartmentSection 145(b) of title 14, United States Code, is amended by striking enlisted men each place it appears and inserting enlisted members. 
(3)Purchase of commissary and quartermaster suppliesSection 4 of the Act of May 22, 1926 (44 Stat. 626, chapter 371; 33 U.S.C. 754a), is amended by striking enlisted men and inserting enlisted members. (d)Arctic maritime transportationSection 90(f) of title 14, United States Code, is amended by striking the question mark. 
(e)Long-Term lease authority for lighthouse propertySection 672a(a) of title 14, United States Code, as amended by this Act, is further amended by striking Section 321 of chapter 314 of the Act of June 30, 1932 (40 U.S.C. 303b) and inserting Section 1302 of title 40. (f)Required contract termsSection 565 of title 14, United States Code, is amended— 
(1)in subsection (a) by striking awarded or issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act of 2010; and (2)in subsection (b)(1) by striking after the date of enactment of the Coast Guard Authorization Act of 2010. 
(g)Acquisition program baseline breachSection 575(c) of title 14, United States Code, is amended by striking certification, with a supporting explanation, that and inserting determination, with a supporting explanation, of whether. (h)Enlistments; term, gradeSection 351(a) of title 14, United States Code, is amended by inserting the duration of their before minority. 
(i)Members of the Auxiliary; statusSection 823a(b)(9) of title 14, United States Code, is amended by striking On or after January 1, 2001, section and inserting Section. (j)Use of member's facilitiesSection 826(b) of title 14, United States Code, is amended by striking section 154 of title 23, United States Code and inserting section 30102 of title 49. 
(k)Availability of appropriationsSection 830(b) of title 14, United States Code, is amended by striking 1954 and inserting 1986. 3534.Department of Defense consultationSection 566 of title 14, United States Code, is amended— 
(1)in subsection (b) by striking enter into and inserting maintain; and (2)by striking subsection (d). 
3535.RepealSection 568 of title 14, United States Code, and the item relating to that section in the analysis for chapter 15 of that title, are repealed. 3536.Mission need statementSection 569 of title 14, United States Code, is— 
(1)amended in subsection (a)— (A)by striking for fiscal year 2016 and inserting for fiscal year 2019; and 
(B)by striking , on the date on which the President submits to Congress a budget for fiscal year 2019 under such section,. 3537.Continuation on active dutySection 290(a) of title 14, United States Code, is amended by striking Officers, other than the Commandant, serving and inserting Officers serving. 
3538.System acquisition authorization 
(a)Requirement for prior authorization of appropriationsSection 2701(2) of title 14, United States Code, is amended by striking and aircraft and inserting aircraft, and systems. (b)Authorization of appropriationsSection 2702(2) of title 14, United States Code, is amended by striking and aircraft and inserting aircraft, and systems. 
3539.Inventory of real propertySection 679 of title 14, United States Code, is amended— (1)in subsection (a) by striking Not later than September 30, 2015, the Commandant shall establish and inserting The Commandant shall maintain; and 
(2)by striking subsection (b) and inserting the following:  (b)UpdatesThe Commandant shall update information on each unit of real property included in the inventory required under subsection (a) not later than 30 days after any change relating to the control of such property.. 
2Maritime Transportation 
3541.Definitions 
(a)In general 
(1)Section 2101 of title 46, United States Code, is amended— (A)by inserting after paragraph (4) the following: 
 
( )Commandant means the Commandant of the Coast Guard.; (B)by striking the semicolon at the end of paragraph (14) and inserting a period; and 
(C)by redesignating the paragraphs of such section in order as paragraphs (1) through (54), respectively. (2)Section 3701 of title 46, United States Code, is amended by redesignating paragraphs (3) and (4) as paragraphs (2) and (3) respectively. 
(b)Conforming amendments 
(1)Section 114(o)(3) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1383a(o)(3)) is amended— (A)by striking section 2101(11a) and inserting section 2101(12); and 
(B)by striking section 2101(11b) and inserting section 2101(13). (2)Section 3(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(3)), is amended by striking section 2101(21a) and inserting section 2101(30). 
(3)Section 1992(d)(7) of title 18, United States Code, is amended by striking section 2101(22) and inserting section 2101(31). (4)Section 12(c) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1980b(c)) is amended by striking section 2101(11a) and inserting section 2101(12). 
(5)Section 311(a)(26)(D) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(26)(D)) is amended by striking section 2101(17a) and inserting section 2101(23). (6)Section 2113(3) of title 46, United States Code, is amended by striking section 2101(42)(A) and inserting section 2101(51)(A). 
(7)Section 2116(d)(1) of title 46, United States Code, is amended by striking Coast Guard Commandant and inserting Commandant. (8)Section 3202(a)(1)(A) of title 46, United States Code, is amended by striking section 2101(21)(A) and inserting section 2101(29)(A). 
(9)Section 3507 of title 46, United States Code, is amended— (A)in subsection (k)(1), by striking section 2101(22) and inserting section 2101(31); and 
(B)by striking subsection (l) and inserting the following:  (l)DefinitionIn this section and section 3508, the term owner means the owner, charterer, managing operator, master, or other individual in charge of a vessel.. 
(10)Section 4105 of title 46, United States Code, is amended— (A)in subsection (b)(1), by striking section 2101(42) and inserting section 2101(51); and 
(B)in subsection (c), by striking section 2101(42)(A) and inserting section 2101(51)(A). (11)Section 6101(i)(4) of title 46, United States Code, is amended by striking of the Coast Guard. 
(12)Section 7510(c)(1) of title 46, United States Code, is amended by striking Commandant of the Coast Guard and inserting Commandant. (13)Section 7706(a) of title 46, United States Code, is amended by striking of the Coast Guard. 
(14)Section 8108(a)(1) of title 46, United States Code, is amended by striking of the Coast Guard. (15)Section 12119(a)(3) of title 46, United States Code, is amended by striking section 2101(20) and inserting section 2101(26). 
(16)Section 80302(d) of title 46, United States Code, is amended by striking of the Coast Guard the first place it appears. (17)Section 1101 of title 49, United States Code, is amended by striking Section 2101(17a) and inserting Section 2101(23). 
3542.Authority to exempt vessels 
(a)In generalSection 2113 of title 46, United States Code, is amended— (1)by adding and after the semicolon at the end of paragraph (3); and 
(2)by striking paragraphs (4) and (5) and inserting the following:  (4)maintain different structural fire protection, manning, operating, and equipment requirements for vessels that satisfied requirements set forth in the Passenger Vessel Safety Act of 1993 (Public Law 103–206) before June 21, 1994.. 
(b)Conforming amendmentsSection 3306(i) of title 46, United States Code, is amended by striking section 2113(5) and inserting section 2113(4). 3543.Passenger vessels (a)Passenger vessel security and safety requirementsSection 3507 of title 46, United States Code, is amended— 
(1)by striking subsection (a)(3); (2)in subsection (e)(2), by striking services confidential and inserting services as confidential; and 
(3)in subsection (i), by striking Within 6 months after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the Secretary shall issue and insert The Secretary shall maintain. (b)Crime scene preservation training for passenger vessel crewmembersSection 3508 of title 46, United States Code, is amended— 
(1)in subsection (a), by striking Within 1 year after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the and inserting The, and by striking develop and inserting maintain; (2)in subsection (c), by striking Beginning 2 years after the standards are established under subsection (b), no and inserting No; 
(3)by striking subsection (d) and redesignating subsections (e) and (f) as subsections (d) and (e), respectively; and (4)in subsection (e), as redesignated by paragraph (3), by striking subsection (e) each place it appears and inserting subsection (d). 
3544.Tank vessels 
(a)Tank vessel construction standardsSection 3703a of title 46, United States Code, is amended— (1)in subsection (b), by striking paragraph (3) and redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; 
(2)in subsection (c)(2)— (A)by striking that is delivered and inserting that was delivered; 
(B)by striking that qualifies and inserting that qualified; and (C)by striking after January 1, 2015,; 
(3)in subsection (c)(3)— (A)by striking that is delivered and inserting that was delivered; and 
(B)by striking that qualifies and inserting that qualified; (4)by striking subsection (c)(3)(A) and inserting the following: 
 
(A)in the case of a vessel of at least 5,000 gross tons but less than 15,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 25 years old or older and has a single hull, or is 30 years old or older and has a double bottom or double sides;; (5)by striking subsection (c)(3)(B) and inserting the following: 
 
(B)in the case of a vessel of at least 15,000 gross tons but less than 30,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 25 years old or older and has a single hull, or is 30 years old or older and has a double bottom or double sides; and; (6)by striking subsection (c)(3)(C) and inserting the following: 
 
(C)in the case of a vessel of at least 30,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 23 years old or older and has a single hull, or is 28 years old or older and has a double bottom or double sides.; and (7)in subsection (e)— 
(A)in paragraph (1), by striking and except as otherwise provided in paragraphs (2) and (3) of this subsection; and (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(b)Crude oil tanker minimum standardsSection 3705 of title 46, United States Code, is amended— (1)in subsection (b)— 
(A)by striking paragraph (2); (B)by striking (1); and 
(C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and (2)in subsection (c), by striking before January 2, 1986, or the date on which the tanker reaches 15 years of age, whichever is later. 
(c)Product carrier minimum standardsSection 3706(d) of title 46, United States Code, is amended by striking before January 2, 1986, or the date on which it reaches 15 years of age, whichever is later. (d)DefinitionSection 1001(32)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)(A)) is amended by striking (other than a vessel described in section 3703a(b)(3) of title 46, United States Code). 
3545.Grounds for denial or revocation 
(a)Dangerous drugs as grounds for denialSection 7503 of title 46, United States Code, is amended to read as follows:  7503.Dangerous drugs as grounds for denialA license, certificate of registry, or merchant mariner's document authorized to be issued under this part may be denied to an individual who— 
(1)within 10 years before applying for the license, certificate, or document, has been convicted of violating a dangerous drug law of the United States or of a State; or (2)when applying, has ever been a user of, or addicted to, a dangerous drug unless the individual provides satisfactory proof that the individual is cured.. 
(b)Dangerous drugs as grounds for revocationSection 7704 of title 46, United States Code, is amended by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. 3546.Miscellaneous corrections to title 46, U.S.C (a)Section 2110 of title 46, United States Code, is amended by striking subsection (k). 
(b)Section 2116(c) of title 46, United States Code, is amended by striking Beginning with fiscal year 2011 and each fiscal year thereafter, the and inserting The. (c)Section 3302(g)(2) of title 46, United States Code, is amended by striking After December 31, 1988, this and inserting This. 
(d)Section 6101(j) of title 46, United States Code, is amended by striking , as soon as possible, and no later than January 1, 2005,. (e)Section 7505 of title 46, United States Code, is amended by striking section 206(b)(7) of the National Driver Register Act of 1982 (23 U.S.C. 401 note) and inserting section 30305(b)(7) of title 49. 
(f)Section 7702(c)(1) of title 46, United States Code, is amended by striking section 206(b)(4) of the National Driver Register Act of 1982 (23 U.S.C. 401 note) and inserting section 30305(b)(7) of title 49. (g)Section 8106(f) of title 46, United States Code, is amended by striking paragraph (3) and inserting the following: 
 
(3)Continuing violationsThe maximum amount of a civil penalty for a violation under this subsection shall be $100,000.. (h)Section 8703 of title 46, United States Code, is amended by redesignating subsection (c) as subsection (b). 
(i)Section 11113 of title 46, United States Code, is amended— (1)in subsection (a)(4)(A) by striking paragraph (2) and inserting paragraph (3); and 
(2)in subsection (c)(2)(B)— (A)by striking section 2(9)(a) and inserting section 2(a)(9)(A); and 
(B)by striking 33 U.S.C. 1901(9)(a) and inserting 33 U.S.C. 1901(a)(9)(A). (j)Section 12113(d)(2)(C)(iii) of title 46, United States Code, is amended by striking 118 Stat. 2887) and inserting 118 Stat. 2887)). 
(k)Section 13107(c)(2) of title 46, United States Code, is amended by striking On and after October 1, 2016, no and inserting No. (l)Section 31322(a)(4)(B) of title 46, United States Code, is amended by striking state and inserting State. 
(m)Section 52101(d) of title 46, United States Code, is amended by striking (50 App. U.S.C. 459(a)) and inserting (50 U.S.C. 3808(a)). (n)The analysis for chapter 531 of title 46, United States Code, is amended by striking the item relating to section 53109: 
(o)Section 53106(a)(1) of title 46, United States Code, is amended by striking subparagraphs (A), (B), (C), and (D), and by redesignating subparagraphs (E), (F), and (G) as subparagraphs (A), (B), and (C), respectively. (p)Section 53111 of title 46, United States Code, is amended by striking paragraphs (1) through (4), and by redesignating paragraphs (5), (6), and (7) as paragraphs (1), (2), and (3), respectively. 
(q)Section 53501 of title 46, United States Code, is amended— (1)in paragraph (5)(A)(iii), by striking transportation trade trade or and inserting transportation trade or; 
(2)by redesignating paragraph (8) as paragraph (9); (3)by striking the second paragraph (7) (relating to the definition of United States foreign trade); and 
(4)by inserting after the first paragraph (7) the following:  (8)United States foreign tradeThe term United States foreign trade includes those areas in domestic trade in which a vessel built with a construction-differential subsidy is allowed to operate under the first sentence of section 506 of the Merchant Marine Act, 1936.. 
(r)Section 54101(f) of title 46, United States Code, is amended by striking paragraph (2) and inserting the following:  (2)Minimum standards for payment or reimbursementEach application submitted under paragraph (1) shall include a comprehensive description of— 
(A)the need for the project; (B)the methodology for implementing the project; and 
(C)any existing programs or arrangements that can be used to supplement or leverage assistance under the program.. (s)Section 55305(d)(2)(D) of title 46, United States Code, is amended by striking 421(c)(1) and inserting 1303(a)(1)). 
(t)The analysis for chapter 575 of title 46, United States Code, is amended in the item relating to section 57533 by adding a period at the end. (u)Section 57532(d) of title 46, United States Code, is amended by striking (50 App. U.S.C. 1291(a), (c), 1293(c), 1294) and inserting (50 U.S.C. 4701(a), (c), 4703(c), and 4704). 
(v)Section 60303(c) of title 46, United States Code, is amended in by striking Subsection (a) section does and inserting Subsection (a) does. 3547.Miscellaneous corrections to Oil Pollution Act of 1990 (a)Section 2 of the Oil Pollution Act of 1990 (33 U.S.C. 2701 note) is amended by— 
(1)inserting after the item relating to section 5007 the following:   Sec. 5008. North Pacific Marine Research Institute.. (2)striking the item relating to section 6003. 
(b)Section 1003(d)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2703(d)(5)) is amended by inserting section before 1002(a). (c)Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(d)(2)(C)) is amended by striking under this subparagraph (A) and inserting under subparagraph (A). 
(d)Section 4303 of the Oil Pollution Act of 1990 (33 U.S.C. 2716a) is amended— (1)in subsection (a), by striking subsection (c)(2) and inserting subsection (b)(2); and 
(2)in subsection (b), by striking this section 1016 and inserting section 1016. (e)Section 5002(l)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2732(l)(2)) is amended by striking General Accounting Office and inserting Government Accountability Office. 
3548.Miscellaneous corrections 
(a)Section 1 of the Act of June 15, 1917 (chapter 30; 50 U.S.C. 191), is amended by striking the Secretary of the Treasury and inserting the Secretary of the department in which the Coast Guard is operating. (b)Section 5(b) of the Act entitled An Act to regulate the construction of bridges over navigable waters, approved March 23, 1906, popularly known as the Bridge Act of 1906 (chapter 1130; 33 U.S.C. 495(b)), is amended by striking $5,000 for a violation occurring in 2004; $10,000 for a violation occurring in 2005; $15,000 for a violation occurring in 2006; $20,000 for a violation occurring in 2007; and. 
(c)Section 5(f) of the Act to Prevent Pollution from Ships (33 U.S.C. 1904(f)) is amended to read as follows:  (f)Ship clearance; refusal or revocationIf a ship is under a detention order under this section, the Secretary may refuse or revoke the clearance required by section 60105 of title 46, United States Code.. 
DFunding Tables 
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— 
(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and (2)comply with other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.  XLIPROCUREMENT  Sec. 4101. Procurement. Sec. 4102. Procurement for overseas contingency operations. 4101.Procurement   SEC. 4101. PROCUREMENT(In Thousands of Dollars) LineItemFY 2019 RequestConference Authorized  AIRCRAFT PROCUREMENT, ARMY FIXED WING 002UTILITY F/W AIRCRAFT744744 003MQ–1 UAV43,326103,326  MQ–1 Gray Eagle Service Life Extension Program[60,000] 004RQ–11 (RAVEN)46,41646,416 ROTARY 007AH–64 APACHE BLOCK IIIA REMAN753,248753,248 008 ADVANCE PROCUREMENT (CY)174,550174,550 009AH–64 APACHE BLOCK IIIB NEW BUILD284,687452,687  Additional AH–64Es to address ARNG shortfalls[168,000] 010 ADVANCE PROCUREMENT (CY)58,60058,600 011UH–60 BLACKHAWK M MODEL (MYP)988,8101,073,810  Additional UH–60Ms for ARNG[85,000] 012 ADVANCE PROCUREMENT (CY)106,150106,150 013UH–60 BLACK HAWK A AND L MODELS146,138146,138 014CH–47 HELICOPTER99,27899,278 015 ADVANCE PROCUREMENT (CY)24,23524,235 MODIFICATION OF AIRCRAFT 018UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)27,11427,114 019GRAY EAGLE MODS297,78197,781 020MULTI SENSOR ABN RECON (MIP)52,27466,274  Army UFR: program increase[14,000] 021AH–64 MODS104,996104,996 022CH–47 CARGO HELICOPTER MODS (MYP)7,8077,807 023GRCS SEMA MODS (MIP)5,5735,573 024ARL SEMA MODS (MIP)7,5227,522 025EMARSS SEMA MODS (MIP)20,44820,448 026UTILITY/CARGO AIRPLANE MODS17,71917,719 027UTILITY HELICOPTER MODS6,44316,443  UH–72A Life-Cycle Sustainability[10,000] 028NETWORK AND MISSION PLAN123,614123,614 029COMMS, NAV SURVEILLANCE161,969161,969 030DEGRADED VISUAL ENVIRONMENT30,00030,000 031GATM ROLLUP26,84826,848 032RQ–7 UAV MODS103,246103,246 033UAS MODS17,64417,644 GROUND SUPPORT AVIONICS 034AIRCRAFT SURVIVABILITY EQUIPMENT57,17057,170 035SURVIVABILITY CM5,8535,853 036CMWS13,49613,496 037COMMON INFRARED COUNTERMEASURES (CIRCM)36,83936,839 OTHER SUPPORT 038AVIONICS SUPPORT EQUIPMENT1,7781,778 039COMMON GROUND EQUIPMENT34,81834,818 040AIRCREW INTEGRATED SYSTEMS27,24327,243 041AIR TRAFFIC CONTROL63,87263,872 042INDUSTRIAL FACILITIES1,4171,417 043LAUNCHER, 2.75 ROCKET1,9011,901 044LAUNCHER GUIDED MISSILE: LONGBOW HELLFIRE XM2991991  TOTAL AIRCRAFT PROCUREMENT, ARMY3,782,5584,119,558  MISSILE PROCUREMENT, ARMY SURFACE-TO-AIR MISSILE SYSTEM 001LOWER TIER AIR AND MISSILE DEFENSE (AMD)111,395111,395 002MSE MISSILE871,276871,276 003INDIRECT FIRE PROTECTION CAPABILITY INC 2–I145,636232,636  Interim cruise missile defense[87,000] 004 ADVANCE PROCUREMENT (CY)31,28627,586  Ahead of need[–3,700] AIR-TO-SURFACE MISSILE SYSTEM 006JOINT AIR-TO-GROUND MSLS (JAGM)276,462248,862  Unit cost and engineering services cost growth[–27,600] ANTI-TANK/ASSAULT MISSILE SYS 008JAVELIN (AAWS-M) SYSTEM SUMMARY303,665219,665  Forward financed in the FY18 Omnibus for command launch units[–84,000] 009TOW 2 SYSTEM SUMMARY105,014105,014 010 ADVANCE PROCUREMENT (CY)19,94919,949 011GUIDED MLRS ROCKET (GMLRS)359,613329,613  Forward financed in the FY18 Omnibus[–30,000] 012MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)20,96420,964 MODIFICATIONS 015PATRIOT MODS313,228323,228  Increase PATRIOT Mod efforts[10,000] 016ATACMS MODS221,656141,856  Requested quantity exceeds maximum[–79,800] 017GMLRS MOD266266 018STINGER MODS94,75694,756 019AVENGER MODS48,67048,670 020ITAS/TOW MODS3,1733,173 021MLRS MODS383,216383,216 022HIMARS MODIFICATIONS10,19610,196 SPARES AND REPAIR PARTS 023SPARES AND REPAIR PARTS27,73727,737 SUPPORT EQUIPMENT & FACILITIES 024AIR DEFENSE TARGETS6,4176,417 025PRODUCTION BASE SUPPORT1,2021,202  TOTAL MISSILE PROCUREMENT, ARMY3,355,7773,227,677  PROCUREMENT OF W&TCV, ARMY TRACKED COMBAT VEHICLES 002ARMORED MULTI PURPOSE VEHICLE (AMPV)479,801448,653  Program decrease[–31,148] MODIFICATION OF TRACKED COMBAT VEHICLES 004STRYKER (MOD)287,490138,190  Army requested realignment to WTCV–5[–149,300] 005STRYKER UPGRADE21,900225,300  A1 conversions for 5th SBCT[54,100]  Army requested realignment—A1 conversions for 5th SBCT[149,300] 006BRADLEY PROGRAM (MOD)625,424465,424  Program decrease[–160,000] 007M109 FOV MODIFICATIONS26,48226,482 008PALADIN INTEGRATED MANAGEMENT (PIM)351,802461,802  Program increase[110,000] 009IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)110,500110,500 010ASSAULT BRIDGE (MOD)2,1202,120 011ASSAULT BREACHER VEHICLE62,40762,407 012M88 FOV MODS4,5174,517 013JOINT ASSAULT BRIDGE142,255142,255 014M1 ABRAMS TANK (MOD)927,600927,600 015ABRAMS UPGRADE PROGRAM1,075,9991,075,999 WEAPONS & OTHER COMBAT VEHICLES 018M240 MEDIUM MACHINE GUN (7.62MM)1,9556,955  Program Increase—M240L and M240B[5,000] 019MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S23,34523,345 020GUN AUTOMATIC 30MM M2307,4347,434 021MACHINE GUN, CAL .50 M2 ROLL22,33022,330 022MORTAR SYSTEMS12,47012,470 023XM320 GRENADE LAUNCHER MODULE (GLM)697697 024COMPACT SEMI-AUTOMATIC SNIPER SYSTEM46,23646,236 025CARBINE69,30669,306 026SMALL ARMS—FIRE CONTROL7,9297,929 027COMMON REMOTELY OPERATED WEAPONS STATION35,96835,968 028HANDGUN48,25148,251 MOD OF WEAPONS AND OTHER COMBAT VEH 029MK–19 GRENADE MACHINE GUN MODS1,6841,684 030M777 MODS3,0863,086 031M4 CARBINE MODS31,57535,775  Additional free-float forward extended rails[4,200] 032M2 50 CAL MACHINE GUN MODS21,60021,600 033M249 SAW MACHINE GUN MODS3,9243,924 034M240 MEDIUM MACHINE GUN MODS6,9406,940 035SNIPER RIFLES MODIFICATIONS2,7472,747 036M119 MODIFICATIONS5,7045,704 037MORTAR MODIFICATION3,9653,965 038MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)5,5775,577 SUPPORT EQUIPMENT & FACILITIES 039ITEMS LESS THAN $5.0M (WOCV-WTCV)3,1743,174 040PRODUCTION BASE SUPPORT (WOCV-WTCV)3,2843,284 041SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,6401,640  TOTAL PROCUREMENT OF W&TCV, ARMY4,489,1184,471,270  PROCUREMENT OF AMMUNITION, ARMY SMALL/MEDIUM CAL AMMUNITION 001CTG, 5.56MM, ALL TYPES41,84841,848 002CTG, 7.62MM, ALL TYPES86,19986,199 003CTG, HANDGUN, ALL TYPES20,15820,158 004CTG, .50 CAL, ALL TYPES65,57365,573 005CTG, 20MM, ALL TYPES8,1988,198 007CTG, 30MM, ALL TYPES77,99577,995 008CTG, 40MM, ALL TYPES69,78169,781 MORTAR AMMUNITION 00960MM MORTAR, ALL TYPES45,28045,280 01081MM MORTAR, ALL TYPES46,85346,853 011120MM MORTAR, ALL TYPES83,00383,003 TANK AMMUNITION 012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES168,101168,101 ARTILLERY AMMUNITION 013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES39,34139,341 014ARTILLERY PROJECTILE, 155MM, ALL TYPES211,442211,442 015PROJ 155MM EXTENDED RANGE M982100,906100,906 016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL236,677206,677  Program decrease[–30,000] MINES 017MINES & CLEARING CHARGES, ALL TYPES15,90515,905 ROCKETS 018SHOULDER LAUNCHED MUNITIONS, ALL TYPES4,50329,503  Army UFR: bunker defeat munitions[25,000] 019ROCKET, HYDRA 70, ALL TYPES211,211241,211  Army UFR: additional HYDRA rockets[30,000] OTHER AMMUNITION 020CAD/PAD, ALL TYPES10,42810,428 021DEMOLITION MUNITIONS, ALL TYPES44,65644,656 022GRENADES, ALL TYPES19,89619,896 023SIGNALS, ALL TYPES10,12110,121 024SIMULATORS, ALL TYPES11,46411,464 MISCELLANEOUS 025AMMO COMPONENTS, ALL TYPES5,2245,224 026NON-LETHAL AMMUNITION, ALL TYPES4,3104,310 027ITEMS LESS THAN $5 MILLION (AMMO)11,19311,193 028AMMUNITION PECULIAR EQUIPMENT10,50010,500 029FIRST DESTINATION TRANSPORTATION (AMMO)18,45618,456 030CLOSEOUT LIABILITIES100100 PRODUCTION BASE SUPPORT 032INDUSTRIAL FACILITIES394,133394,133 033CONVENTIONAL MUNITIONS DEMILITARIZATION157,535157,535 034ARMS INITIATIVE3,7713,771  TOTAL PROCUREMENT OF AMMUNITION, ARMY2,234,7612,259,761  OTHER PROCUREMENT, ARMY TACTICAL VEHICLES 001TACTICAL TRAILERS/DOLLY SETS16,51216,512 002SEMITRAILERS, FLATBED:16,95116,951 003AMBULANCE, 4 LITTER, 5/4 TON, 4X450,12350,123 004GROUND MOBILITY VEHICLES (GMV)46,98842,695  Unobligated Balances[–4,293] 005ARNG HMMWV MODERNIZATION PROGRAM25,000  Additional HMMWVs[25,000] 006JOINT LIGHT TACTICAL VEHICLE1,319,4361,287,400  Program reduction[–32,036] 007TRUCK, DUMP, 20T (CCE)6,4806,480 008FAMILY OF MEDIUM TACTICAL VEH (FMTV)132,882132,882 009FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP14,84214,842 010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)138,105122,886  CLS contract award delay[–15,219] 012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV31,89230,378  Unit cost growth[–1,514] 013TACTICAL WHEELED VEHICLE PROTECTION KITS38,12838,128 014MODIFICATION OF IN SVC EQUIP78,50778,507 NON-TACTICAL VEHICLES 016HEAVY ARMORED VEHICLE790790 017PASSENGER CARRYING VEHICLES1,3901,390 018NONTACTICAL VEHICLES, OTHER15,41515,415 COMM—JOINT COMMUNICATIONS 020SIGNAL MODERNIZATION PROGRAM150,77789,927  Requirement funded in fiscal year 2018[–41,000]  SBU VSAT and gateway unjustified request[–19,850] 021TACTICAL NETWORK TECHNOLOGY MOD IN SVC469,117519,367  Additional TCN-L, NOSC-L, and next generation embedded kits for IBCTs and SBCTs[56,000]  Program management excess growth[–5,750] 022SITUATION INFORMATION TRANSPORT62,72762,727 023JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY13,89513,895 024JCSE EQUIPMENT (USREDCOM)4,8664,866 COMM—SATELLITE COMMUNICATIONS 027DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS108,133108,133 028TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS56,73756,737 029SHF TERM13,10013,100 030SMART-T (SPACE)9,1609,160 031GLOBAL BRDCST SVC—GBS25,64725,647 032ENROUTE MISSION COMMAND (EMC)37,40137,401 COMM—C3 SYSTEM 036COE TACTICAL SERVER INFRASTRUCTURE (TSI)20,50020,500 COMM—COMBAT COMMUNICATIONS 038HANDHELD MANPACK SMALL FORM FIT (HMS)351,565299,974  Requirement funded in fiscal year 2018[–51,591] 040RADIO TERMINAL SET, MIDS LVT(2)4,6414,641 041TRACTOR DESK2,1872,187 042TRACTOR RIDE9,4119,411 044SPIDER FAMILY OF NETWORKED MUNITIONS INCR17,51517,515 045TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM819819 046UNIFIED COMMAND SUITE17,80717,807 047COTS COMMUNICATIONS EQUIPMENT191,83563,835  Requirement funded in fiscal year 2018[–128,000] 048FAMILY OF MED COMM FOR COMBAT CASUALTY CARE25,17725,177 COMM—INTELLIGENCE COMM 050CI AUTOMATION ARCHITECTURE (MIP)9,7409,740 051DEFENSE MILITARY DECEPTION INITIATIVE2,6672,667 INFORMATION SECURITY 053FAMILY OF BIOMETRICS8,3198,319 054INFORMATION SYSTEM SECURITY PROGRAM-ISSP2,0002,000 055COMMUNICATIONS SECURITY (COMSEC)88,33788,337 056DEFENSIVE CYBER OPERATIONS51,34351,343 057INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO330330 058PERSISTENT CYBER TRAINING ENVIRONMENT3,0003,000 COMM—LONG HAUL COMMUNICATIONS 059BASE SUPPORT COMMUNICATIONS34,43434,434 COMM—BASE COMMUNICATIONS 060INFORMATION SYSTEMS95,55881,609  ARCYBER funded in excess to requirement[–13,949] 061EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,7364,736 062HOME STATION MISSION COMMAND CENTERS (HSMCC)24,47924,479 063INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM216,433196,433  Excess hardware growth[–20,000] ELECT EQUIP—TACT INT REL ACT (TIARA) 066JTT/CIBS-M (MIP)10,26810,268 068DCGS-A (MIP)261,863261,863 069JOINT TACTICAL GROUND STATION (JTAGS) (MIP)5,4345,434 070TROJAN (MIP)20,62320,623 071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)45,99845,998 072CI HUMINT AUTO REPRTING & COLL(CHARCS)(MIP)296296 076ITEMS LESS THAN $5.0M (MIP)410410 ELECT EQUIP—ELECTRONIC WARFARE (EW) 077LIGHTWEIGHT COUNTER MORTAR RADAR9,1659,165 078EW PLANNING & MANAGEMENT TOOLS (EWPMT)5,8755,875 079AIR VIGILANCE (AV) (MIP)8,4978,497 083CI MODERNIZATION (MIP)486486 ELECT EQUIP—TACTICAL SURV. (TAC SURV) 084SENTINEL MODS79,62979,629 085NIGHT VISION DEVICES153,180153,180 087SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,88222,882 088RADIATION MONITORING SYSTEMS17,39317,393 090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS46,74040,435  C-RAM enhancements fielding unjustified request[–6,305] 091FAMILY OF WEAPON SIGHTS (FWS)140,737131,437  Unexecutable funds[–9,300] 093PROFILER171171 094JOINT BATTLE COMMAND—PLATFORM (JBC-P)405,239391,881  Requirement funded in fiscal year 2018[–13,358] 095JOINT EFFECTS TARGETING SYSTEM (JETS)66,57466,574 096MOD OF IN-SVC EQUIP (LLDR)20,78320,783 097COMPUTER BALLISTICS: LHMBC XM328,5538,553 098MORTAR FIRE CONTROL SYSTEM21,48921,489 099COUNTERFIRE RADARS162,121162,121 ELECT EQUIP—TACTICAL C2 SYSTEMS 100ARMY COMMAND POST INTEGRATED INFRASTRUCTURE (2,8552,855 101FIRE SUPPORT C2 FAMILY19,15319,153 102AIR & MSL DEFENSE PLANNING & CONTROL SYS33,83733,837 103LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,1365,136 104NETWORK MANAGEMENT INITIALIZATION AND SERVICE18,32918,329 105MANEUVER CONTROL SYSTEM (MCS)38,01538,015 106GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)15,16415,164 107INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP29,23929,239 109RECONNAISSANCE AND SURVEYING INSTRUMENT SET6,8236,823 110MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1771,177 ELECT EQUIP—AUTOMATION 111ARMY TRAINING MODERNIZATION12,26512,265 112AUTOMATED DATA PROCESSING EQUIP201,875201,875 113GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM10,97610,976 114HIGH PERF COMPUTING MOD PGM (HPCMP)66,33066,330 115CONTRACT WRITING SYSTEM5,9275,927 116RESERVE COMPONENT AUTOMATION SYS (RCAS)27,89627,896 ELECT EQUIP—AUDIO VISUAL SYS (A/V) 117TACTICAL DIGITAL MEDIA4,3924,392 118ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,9701,970 ELECT EQUIP—SUPPORT 119PRODUCTION BASE SUPPORT (C-E)506506 CLASSIFIED PROGRAMS 120ACLASSIFIED PROGRAMS4,5014,501 CHEMICAL DEFENSIVE EQUIPMENT 121PROTECTIVE SYSTEMS2,3142,314 122FAMILY OF NON-LETHAL EQUIPMENT (FNLE)7,4787,478 124CBRN DEFENSE173,954173,954 BRIDGING EQUIPMENT 125TACTICAL BRIDGING98,22998,229 126TACTICAL BRIDGE, FLOAT-RIBBON64,43864,438 127COMMON BRIDGE TRANSPORTER (CBT) RECAP79,91679,916 ENGINEER (NON-CONSTRUCTION) EQUIPMENT 128HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST8,4718,471 129GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)29,88329,883 130AREA MINE DETECTION SYSTEM (AMDS)11,59411,594 131HUSKY MOUNTED DETECTION SYSTEM (HMDS)40,83440,834 132ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,0294,029 133EOD ROBOTICS SYSTEMS RECAPITALIZATION14,20814,208 134ROBOTICS AND APPLIQUE SYSTEMS31,45631,456 136REMOTE DEMOLITION SYSTEMS1,7481,748 137< $5M, COUNTERMINE EQUIPMENT7,8297,829 138FAMILY OF BOATS AND MOTORS5,8065,806 COMBAT SERVICE SUPPORT EQUIPMENT 139HEATERS AND ECU'S9,8529,852 140SOLDIER ENHANCEMENT1,1031,103 141PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)5,8755,875 142GROUND SOLDIER SYSTEM92,48736,487  Requirement funded in fiscal year 2018[–56,000] 143MOBILE SOLDIER POWER30,77430,774 145FIELD FEEDING EQUIPMENT17,52117,521 146CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM44,85544,855 147FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS17,17317,173 148ITEMS LESS THAN $5M (ENG SPT)2,0002,000 PETROLEUM EQUIPMENT 149QUALITY SURVEILLANCE EQUIPMENT1,7701,770 150DISTRIBUTION SYSTEMS, PETROLEUM & WATER39,73039,730 MEDICAL EQUIPMENT 151COMBAT SUPPORT MEDICAL57,75257,752 MAINTENANCE EQUIPMENT 152MOBILE MAINTENANCE EQUIPMENT SYSTEMS37,72237,722 153ITEMS LESS THAN $5.0M (MAINT EQ)4,9854,985 CONSTRUCTION EQUIPMENT 155SCRAPERS, EARTHMOVING7,9617,961 156HYDRAULIC EXCAVATOR1,3551,355 158ALL TERRAIN CRANES13,03113,031 159HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)46,04846,048 160ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP9808,480  Program increase—additional ERACC systems[7,500] 161CONST EQUIP ESP37,01737,017 162ITEMS LESS THAN $5.0M (CONST EQUIP)6,1036,103 RAIL FLOAT CONTAINERIZATION EQUIPMENT 163ARMY WATERCRAFT ESP27,71127,711 164ITEMS LESS THAN $5.0M (FLOAT/RAIL)8,3858,385 GENERATORS 165GENERATORS AND ASSOCIATED EQUIP133,772133,772 166TACTICAL ELECTRIC POWER RECAPITALIZATION8,3338,333 MATERIAL HANDLING EQUIPMENT 167FAMILY OF FORKLIFTS12,90112,901 TRAINING EQUIPMENT 168COMBAT TRAINING CENTERS SUPPORT123,228123,228 169TRAINING DEVICES, NONSYSTEM228,598228,598 170CLOSE COMBAT TACTICAL TRAINER33,08033,080 171AVIATION COMBINED ARMS TACTICAL TRAINER32,70032,700 172GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING25,16125,161 TEST MEASURE AND DIG EQUIPMENT (TMD) 173CALIBRATION SETS EQUIPMENT4,2704,270 174INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)76,29576,295 175TEST EQUIPMENT MODERNIZATION (TEMOD)9,8069,806 OTHER SUPPORT EQUIPMENT 176M25 STABILIZED BINOCULAR4,3684,368 177RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT9,8799,879 178PHYSICAL SECURITY SYSTEMS (OPA3)54,04354,043 179BASE LEVEL COMMON EQUIPMENT6,6336,633 180MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)49,79749,797 181PRODUCTION BASE SUPPORT (OTH)2,3012,301 182SPECIAL EQUIPMENT FOR USER TESTING11,60811,608 183TRACTOR YARD4,9564,956 OPA2 184INITIAL SPARES—C&E9,8179,817  TOTAL OTHER PROCUREMENT, ARMY7,999,5297,669,864  AIRCRAFT PROCUREMENT, NAVY COMBAT AIRCRAFT 001F/A–18E/F (FIGHTER) HORNET1,937,5531,881,304  Excess NRE and Support Costs[–56,249] 002 ADVANCE PROCUREMENT (CY)58,79958,799 003JOINT STRIKE FIGHTER CV1,144,9581,132,058  Production Effiencies[–12,900] 004 ADVANCE PROCUREMENT (CY)140,010140,010 005JSF STOVL2,312,8472,276,547  Production Efficiences[–36,300] 006 ADVANCE PROCUREMENT (CY)228,492228,492 007CH–53K (HEAVY LIFT)1,113,8041,068,426  Support cost growth[–45,378] 008 ADVANCE PROCUREMENT (CY)161,079161,079 009V–22 (MEDIUM LIFT)806,337784,337  Unit cost savings[–22,000] 010 ADVANCE PROCUREMENT (CY)36,95536,955 011H–1 UPGRADES (UH–1Y/AH–1Z)820,755820,755 014P–8A POSEIDON1,803,7531,778,753  Excessive CFE Electronics cost growth[–5,000]  Excessive support cost growth[–20,000] 015 ADVANCE PROCUREMENT (CY)180,000180,000 016E–2D ADV HAWKEYE742,693904,193  Unit cost savings[–8,500]  UPL—1 additional Aircraft[170,000] 017 ADVANCE PROCUREMENT (CY)240,734240,734 AIRLIFT AIRCRAFT 018C–40A206,0000  Forward financed in the FY18 Omnibus[–206,000] OTHER AIRCRAFT 020KC–130J160,433160,433 021 ADVANCE PROCUREMENT (CY)110,013102,050  Excess growth[–7,963] 022MQ–4 TRITON568,743544,793  Unit and support cost growth[–23,950] 023 ADVANCE PROCUREMENT (CY)58,52258,522 024MQ–8 UAV54,76154,761 025STUASL0 UAV14,86614,866 026VH–92A EXECUTIVE HELO649,015649,015 MODIFICATION OF AIRCRAFT 027AEA SYSTEMS25,27725,277 028AV–8 SERIES58,57758,577 029ADVERSARY14,60614,606 030F–18 SERIES1,213,4821,224,882  Program decrease[–2,500]  UPL—EA–18G Advanced Modes / Cognitive EW[13,900] 031H–53 SERIES70,99770,997 032SH–60 SERIES130,661130,661 033H–1 SERIES87,14387,143 034EP–3 SERIES3,6333,633 035P–3 SERIES803803 036E–2 SERIES88,78080,980  Installations early to need (OSIP 002–18)[–7,800] 037TRAINER A/C SERIES11,66011,660 038C–2A11,3278,327  Forward financed[–3,000] 039C–130 SERIES79,07572,152  Forward financed[–6,923] 040FEWSG597597 041CARGO/TRANSPORT A/C SERIES8,9328,932 042E–6 SERIES181,821180,493  Excess installation costs[–1,328] 043EXECUTIVE HELICOPTERS SERIES23,56623,566 044SPECIAL PROJECT AIRCRAFT7,6207,620 045T–45 SERIES195,475195,475 046POWER PLANT CHANGES21,52121,521 047JPATS SERIES27,64427,644 048AVIATION LIFE SUPPORT MODS15,86415,864 049COMMON ECM EQUIPMENT166,306191,306  Navy UFR: F/A–18E/F Super Hornet Adaptive RADAR countermeasures[25,000] 050COMMON AVIONICS CHANGES117,551117,551 051COMMON DEFENSIVE WEAPON SYSTEM1,9941,994 052ID SYSTEMS40,69640,696 053P–8 SERIES71,25171,251 054MAGTF EW FOR AVIATION11,59011,590 055MQ–8 SERIES37,90737,907 057V–22 (TILT/ROTOR ACFT) OSPREY214,820211,700  Excess support costs[–3,120] 058NEXT GENERATION JAMMER (NGJ)9520  Early to need[–952] 059F–35 STOVL SERIES36,61836,618 060F–35 CV SERIES21,23621,236 061QRC101,499101,499 062MQ–4 SERIES48,27848,278 063RQ–21 SERIES6,9046,904 AIRCRAFT SPARES AND REPAIR PARTS 064SPARES AND REPAIR PARTS1,792,9201,842,920  F–35B and F–35C spares quantity increase[50,000] AIRCRAFT SUPPORT EQUIP & FACILITIES 065COMMON GROUND EQUIPMENT421,606411,606  Program decrease[–10,000] 066AIRCRAFT INDUSTRIAL FACILITIES24,49624,496 067WAR CONSUMABLES42,10842,108 068OTHER PRODUCTION CHARGES1,4441,444 069SPECIAL SUPPORT EQUIPMENT49,48949,489 070FIRST DESTINATION TRANSPORTATION1,9511,951  TOTAL AIRCRAFT PROCUREMENT, NAVY19,041,79918,820,836  WEAPONS PROCUREMENT, NAVY MODIFICATION OF MISSILES 001TRIDENT II MODS1,078,7501,078,750 SUPPORT EQUIPMENT & FACILITIES 002MISSILE INDUSTRIAL FACILITIES6,9986,998 STRATEGIC MISSILES 003TOMAHAWK98,57078,406  Shutdown costs early to need[–20,164] TACTICAL MISSILES 004AMRAAM211,058211,058 005SIDEWINDER77,927122,927  Navy UFR: additional AIM 9–X missiles[45,000] 006JSOW1,3301,330 007STANDARD MISSILE490,210490,210 008 ADVANCE PROCUREMENT (CY)125,683125,683 009SMALL DIAMETER BOMB II91,27291,272 010RAM96,22196,221 011JOINT AIR GROUND MISSILE (JAGM)24,10924,109 014STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)11,37811,378 015AERIAL TARGETS137,137137,137 016OTHER MISSILE SUPPORT3,3183,318 017LRASM81,190111,190  Navy Unfunded Requirement[30,000] 018LCS OTH MISSILE18,15618,156 MODIFICATION OF MISSILES 019ESSM98,38498,384 020HARPOON MODS14,84026,840  Navy UPL: Increase to max capacity[12,000] 021HARM MODS187,985187,985 SUPPORT EQUIPMENT & FACILITIES 023WEAPONS INDUSTRIAL FACILITIES2,0062,006 024FLEET SATELLITE COMM FOLLOW-ON66,77966,779 ORDNANCE SUPPORT EQUIPMENT 025ORDNANCE SUPPORT EQUIPMENT62,00862,008 TORPEDOES AND RELATED EQUIP 026SSTD6,3536,353 027MK–48 TORPEDO92,616103,616  Navy Unfunded Requirement[11,000] 028ASW TARGETS12,32412,324 MOD OF TORPEDOES AND RELATED EQUIP 029MK–54 TORPEDO MODS105,946101,946  Non Recurring Engineering excess growth[–4,000] 030MK–48 TORPEDO ADCAP MODS40,00540,005 031QUICKSTRIKE MINE9,7589,758 SUPPORT EQUIPMENT 032TORPEDO SUPPORT EQUIPMENT79,37179,371 033ASW RANGE SUPPORT3,8723,872 DESTINATION TRANSPORTATION 034FIRST DESTINATION TRANSPORTATION3,7263,726 GUNS AND GUN MOUNTS 035SMALL ARMS AND WEAPONS15,06715,067 MODIFICATION OF GUNS AND GUN MOUNTS 036CIWS MODS63,31863,318 037COAST GUARD WEAPONS40,82340,823 038GUN MOUNT MODS74,61874,618 039LCS MODULE WEAPONS11,35011,350 041AIRBORNE MINE NEUTRALIZATION SYSTEMS22,24922,249 SPARES AND REPAIR PARTS 043SPARES AND REPAIR PARTS135,688135,688  TOTAL WEAPONS PROCUREMENT, NAVY3,702,3933,776,229  PROCUREMENT OF AMMO, NAVY & MC NAVY AMMUNITION 001GENERAL PURPOSE BOMBS79,87179,871 002JDAM87,90087,900 003AIRBORNE ROCKETS, ALL TYPES151,431144,481  APKWS product improvement previously funded[–6,950] 004MACHINE GUN AMMUNITION11,34411,344 005PRACTICE BOMBS49,47149,471 006CARTRIDGES & CART ACTUATED DEVICES56,22756,227 007AIR EXPENDABLE COUNTERMEASURES66,38266,382 008JATOS2,9072,907 0095 INCH/54 GUN AMMUNITION72,65772,657 010INTERMEDIATE CALIBER GUN AMMUNITION33,61332,813  Unit cost growth (57MM, HE–PD)[–800] 011OTHER SHIP GUN AMMUNITION42,14242,142 012SMALL ARMS & LANDING PARTY AMMO49,88849,888 013PYROTECHNIC AND DEMOLITION10,93110,931 015AMMUNITION LESS THAN $5 MILLION1,1061,106 MARINE CORPS AMMUNITION 019MORTARS28,26628,266 021DIRECT SUPPORT MUNITIONS63,66463,664 022INFANTRY WEAPONS AMMUNITION59,29559,295 026COMBAT SUPPORT MUNITIONS31,57731,577 028AMMO MODERNIZATION15,00115,001 029ARTILLERY MUNITIONS86,29786,297 030ITEMS LESS THAN $5 MILLION6,2396,239  TOTAL PROCUREMENT OF AMMO, NAVY & MC1,006,209998,459  SHIPBUILDING AND CONVERSION, NAVY FLEET BALLISTIC MISSILE SHIPS 001 ADVANCE PROCUREMENT (CY)3,005,3303,242,330  Ordnance Early to Need[–13,000]  Submarine industrial base expansion[250,000] OTHER WARSHIPS 002CARRIER REPLACEMENT PROGRAM1,598,1811,598,181 004VIRGINIA CLASS SUBMARINE4,373,3824,353,382  Excess change order rate[–20,000] 005 ADVANCE PROCUREMENT (CY)2,796,4012,796,401 007 ADVANCE PROCUREMENT (CY)449,597449,597 008DDG 1000270,965270,965 009DDG–515,253,3275,171,827  Excessive Basic Construction Unit Cost Growth[–81,500] 010 ADVANCE PROCUREMENT (CY)391,928641,928  Enable greater long lead material procurement[250,000] 011LITTORAL COMBAT SHIP646,2441,558,505  Align Plans and Other costs with end of production[–37,739]  Program Increase—Two ships[950,000] AMPHIBIOUS SHIPS 012A ADVANCE PROCUREMENT (CY)500,000 AP for FY2020 LPD Flight II and/or MYP EOQ[500,000] 013EXPEDITIONARY SEA BASE (ESB)650,000647,000  Accelerated contracts learning curve[–3,000] AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 016TAO FLEET OILER977,104977,104 017 ADVANCE PROCUREMENT (CY)75,04675,046 018TOWING, SALVAGE, AND RESCUE SHIP (ATS)80,51780,517 020LCU 170041,52041,520 021OUTFITTING634,038562,038  Outfitting and Post Delivery early to need[–72,000] 022SHIP TO SHORE CONNECTOR325,375507,875  Program Increase—Three vessels[182,500] 023SERVICE CRAFT72,06297,062  Accelerate detail design and construction of YP–703 Flight II[25,000] 024LCAC SLEP23,32123,321 028COMPLETION OF PY SHIPBUILDING PROGRAMS207,099207,099 028ACABLE SHIP250,000  Program increase[250,000]  TOTAL SHIPBUILDING AND CONVERSION, NAVY21,871,43724,051,698  OTHER PROCUREMENT, NAVY SHIP PROPULSION EQUIPMENT 001SURFACE POWER EQUIPMENT19,70019,700 GENERATORS 003SURFACE COMBATANT HM&E23,49523,495 NAVIGATION EQUIPMENT 004OTHER NAVIGATION EQUIPMENT63,33073,330  Accelerate ECDIS-N 9.3, 9.4, 9.5 implementation[10,000] OTHER SHIPBOARD EQUIPMENT 005SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG178,421178,421 006DDG MOD487,999483,499  AWS Installation Unit Cost Growth[–4,500] 007FIREFIGHTING EQUIPMENT28,14328,143 008COMMAND AND CONTROL SWITCHBOARD2,2482,248 009LHA/LHD MIDLIFE37,69437,694 010POLLUTION CONTROL EQUIPMENT20,88320,883 011SUBMARINE SUPPORT EQUIPMENT37,15537,155 012VIRGINIA CLASS SUPPORT EQUIPMENT66,32866,328 013LCS CLASS SUPPORT EQUIPMENT47,24147,241 014SUBMARINE BATTERIES27,98725,085  Unit cost growth[–2,902] 015LPD CLASS SUPPORT EQUIPMENT65,03365,033 016DDG 1000 CLASS SUPPORT EQUIPMENT89,70057,700  Procurement early to need[–32,000] 017STRATEGIC PLATFORM SUPPORT EQUIP22,25422,254 018DSSP EQUIPMENT3,6293,629 019CG MODERNIZATION276,446272,546  Integrated Ship Controls Unit Cost Growth[–3,900] 020LCAC3,7093,709 021UNDERWATER EOD PROGRAMS78,80773,000  Insufficient transition strategy[–5,807] 022ITEMS LESS THAN $5 MILLION126,865126,865 023CHEMICAL WARFARE DETECTORS2,9662,966 024SUBMARINE LIFE SUPPORT SYSTEM11,96811,968 REACTOR PLANT EQUIPMENT 025REACTOR POWER UNITS346,325346,325 026REACTOR COMPONENTS497,063497,063 OCEAN ENGINEERING 027DIVING AND SALVAGE EQUIPMENT10,70610,706 SMALL BOATS 028STANDARD BOATS49,77149,771 PRODUCTION FACILITIES EQUIPMENT 029OPERATING FORCES IPE225,181225,181 OTHER SHIP SUPPORT 031LCS COMMON MISSION MODULES EQUIPMENT46,73242,223  EMM AN/SQS–62 training equipment unjustified request[–4,509] 032LCS MCM MISSION MODULES124,147124,147 033LCS ASW MISSION MODULES57,2947,394  Late test event for VDS and MFTA[–49,900] 034LCS SUW MISSION MODULES26,00614,506  Surface to Surface MM Early to need[–11,500] 035LCS IN-SERVICE MODERNIZATION70,52670,526 LOGISTIC SUPPORT 036LSD MIDLIFE & MODERNIZATION4,7844,784 SHIP SONARS 037SPQ–9B RADAR20,30920,309 038AN/SQQ–89 SURF ASW COMBAT SYSTEM115,459115,459 039SSN ACOUSTIC EQUIPMENT318,189318,189 040UNDERSEA WARFARE SUPPORT EQUIPMENT10,13410,134 ASW ELECTRONIC EQUIPMENT 041SUBMARINE ACOUSTIC WARFARE SYSTEM23,81523,815 042SSTD11,2776,277  AN/SLQ–25E contract delay[–5,000] 043FIXED SURVEILLANCE SYSTEM237,780237,780 044SURTASS57,87257,872 ELECTRONIC WARFARE EQUIPMENT 045AN/SLQ–32420,344393,244  Block 3 kit cost excess growth [–12,429]  Excess Ship Installation Unit Cost Growth[–14,671] RECONNAISSANCE EQUIPMENT 046SHIPBOARD IW EXPLOIT220,883220,883 047AUTOMATED IDENTIFICATION SYSTEM (AIS)4,0284,028 OTHER SHIP ELECTRONIC EQUIPMENT 048COOPERATIVE ENGAGEMENT CAPABILITY44,17338,173  Common Array Block antenna program delay[–6,000] 049NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)10,99110,991 050ATDLS34,52634,526 051NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,7693,769 052MINESWEEPING SYSTEM REPLACEMENT35,70935,709 053SHALLOW WATER MCM8,6168,616 054NAVSTAR GPS RECEIVERS (SPACE)10,70310,703 055AMERICAN FORCES RADIO AND TV SERVICE2,6262,626 056STRATEGIC PLATFORM SUPPORT EQUIP9,4679,467 AVIATION ELECTRONIC EQUIPMENT 057ASHORE ATC EQUIPMENT70,84970,849 058AFLOAT ATC EQUIPMENT47,89047,890 059ID SYSTEMS26,16326,163 060JOINT PRECISION APPROACH AND LANDING SYSTEM 38,09438,094 061NAVAL MISSION PLANNING SYSTEMS11,96611,966 OTHER SHORE ELECTRONIC EQUIPMENT 062TACTICAL/MOBILE C4I SYSTEMS42,01042,010 063DCGS-N12,89612,896 064CANES423,027412,753  CANES afloat kit prior year carryover[–10,274] 065RADIAC8,1758,175 066CANES-INTELL54,46554,465 067GPETE5,9855,985 068MASF5,4135,413 069INTEG COMBAT SYSTEM TEST FACILITY6,2516,251 070EMI CONTROL INSTRUMENTATION4,1834,183 071ITEMS LESS THAN $5 MILLION148,350142,950  NGSSR installation funding early to need[–5,400] SHIPBOARD COMMUNICATIONS 072SHIPBOARD TACTICAL COMMUNICATIONS45,45045,450 073SHIP COMMUNICATIONS AUTOMATION105,087105,087 074COMMUNICATIONS ITEMS UNDER $5M41,12341,123 SUBMARINE COMMUNICATIONS 075SUBMARINE BROADCAST SUPPORT30,89730,897 076SUBMARINE COMMUNICATION EQUIPMENT78,58078,580 SATELLITE COMMUNICATIONS 077SATELLITE COMMUNICATIONS SYSTEMS41,20541,205 078NAVY MULTIBAND TERMINAL (NMT)113,885113,885 SHORE COMMUNICATIONS 079JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,2924,292 CRYPTOGRAPHIC EQUIPMENT 080INFO SYSTEMS SECURITY PROGRAM (ISSP)153,526153,526 081MIO INTEL EXPLOITATION TEAM951951 CRYPTOLOGIC EQUIPMENT 082CRYPTOLOGIC COMMUNICATIONS EQUIP14,20917,009  SOUTHCOM CCO Sensor (2 suites)[2,800] OTHER ELECTRONIC SUPPORT 086COAST GUARD EQUIPMENT40,71340,713 SONOBUOYS 088SONOBUOYS—ALL TYPES177,891216,191  Navy Unfunded Requirement[38,300] AIRCRAFT SUPPORT EQUIPMENT 089WEAPONS RANGE SUPPORT EQUIPMENT93,86493,864 090AIRCRAFT SUPPORT EQUIPMENT111,724111,724 091ADVANCED ARRESTING GEAR (AAG)11,05411,054 092METEOROLOGICAL EQUIPMENT21,07221,072 093DCRS/DPL656656 094AIRBORNE MINE COUNTERMEASURES11,29911,299 095LAMPS EQUIPMENT594594 096AVIATION SUPPORT EQUIPMENT39,37437,874  ASIP unit cost growth[–1,500] 097UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL35,40535,405 SHIP GUN SYSTEM EQUIPMENT 098SHIP GUN SYSTEMS EQUIPMENT5,3375,337 SHIP MISSILE SYSTEMS EQUIPMENT 099SHIP MISSILE SUPPORT EQUIPMENT213,090213,090 100TOMAHAWK SUPPORT EQUIPMENT92,89092,890 FBM SUPPORT EQUIPMENT 101STRATEGIC MISSILE SYSTEMS EQUIP271,817271,817 ASW SUPPORT EQUIPMENT 102SSN COMBAT CONTROL SYSTEMS129,501129,501 103ASW SUPPORT EQUIPMENT19,43619,436 OTHER ORDNANCE SUPPORT EQUIPMENT 104EXPLOSIVE ORDNANCE DISPOSAL EQUIP14,25814,258 105ITEMS LESS THAN $5 MILLION5,3785,378 OTHER EXPENDABLE ORDNANCE 106SUBMARINE TRAINING DEVICE MODS65,54365,543 107SURFACE TRAINING EQUIPMENT230,425230,425 CIVIL ENGINEERING SUPPORT EQUIPMENT 108PASSENGER CARRYING VEHICLES4,8674,867 109GENERAL PURPOSE TRUCKS2,6742,674 110CONSTRUCTION & MAINTENANCE EQUIP20,99420,994 111FIRE FIGHTING EQUIPMENT17,18917,189 112TACTICAL VEHICLES19,91619,916 113AMPHIBIOUS EQUIPMENT7,4007,400 114POLLUTION CONTROL EQUIPMENT2,7132,713 115ITEMS UNDER $5 MILLION35,54035,540 116PHYSICAL SECURITY VEHICLES1,1551,155 SUPPLY SUPPORT EQUIPMENT 117SUPPLY EQUIPMENT18,78618,786 118FIRST DESTINATION TRANSPORTATION5,3755,375 119SPECIAL PURPOSE SUPPLY SYSTEMS580,371580,371 TRAINING DEVICES 120TRAINING SUPPORT EQUIPMENT3,4003,400 121TRAINING AND EDUCATION EQUIPMENT24,28322,183  Excess Production Support[–2,100] COMMAND SUPPORT EQUIPMENT 122COMMAND SUPPORT EQUIPMENT66,68166,681 123MEDICAL SUPPORT EQUIPMENT3,3523,352 125NAVAL MIP SUPPORT EQUIPMENT1,9841,984 126OPERATING FORCES SUPPORT EQUIPMENT15,13115,131 127C4ISR EQUIPMENT3,5763,576 128ENVIRONMENTAL SUPPORT EQUIPMENT31,90231,902 129PHYSICAL SECURITY EQUIPMENT175,436195,436  New Navy port waterborne security barriers increase[20,000] 130ENTERPRISE INFORMATION TECHNOLOGY25,39325,393 OTHER 133NEXT GENERATION ENTERPRISE SERVICE96,26996,269 CLASSIFIED PROGRAMS 133ACLASSIFIED PROGRAMS15,68115,681 SPARES AND REPAIR PARTS 134SPARES AND REPAIR PARTS326,838326,838  TOTAL OTHER PROCUREMENT, NAVY9,414,3559,313,063  PROCUREMENT, MARINE CORPS TRACKED COMBAT VEHICLES 001AAV7A1 PIP156,24996,836  Program reduction[–59,413] 002AMPHIBIOUS COMBAT VEHICLE 1.1167,478167,478 003LAV PIP43,70143,701 ARTILLERY AND OTHER WEAPONS 005155MM LIGHTWEIGHT TOWED HOWITZER47,15847,158 006ARTILLERY WEAPONS SYSTEM134,246134,246 007WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION40,68740,687 OTHER SUPPORT 008MODIFICATION KITS22,90422,904 GUIDED MISSILES 009GROUND BASED AIR DEFENSE18,33418,334 010ANTI-ARMOR MISSILE-JAVELIN3,0203,020 011FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)13,76013,760 012ANTI-ARMOR MISSILE-TOW59,70259,702 COMMAND AND CONTROL SYSTEMS 013COMMON AVIATION COMMAND AND CONTROL SYSTEM (C35,46735,467 REPAIR AND TEST EQUIPMENT 014REPAIR AND TEST EQUIPMENT46,08145,656  Program Reduction[–425] OTHER SUPPORT (TEL) 015MODIFICATION KITS971971 COMMAND AND CONTROL SYSTEM (NON-TEL) 016ITEMS UNDER $5 MILLION (COMM & ELEC)69,20367,360  Program Reduction[–1,843] 017AIR OPERATIONS C2 SYSTEMS14,26914,269 RADAR + EQUIPMENT (NON-TEL) 018RADAR SYSTEMS6,6946,694 019GROUND/AIR TASK ORIENTED RADAR (G/ATOR)224,969224,969 INTELL/COMM EQUIPMENT (NON-TEL) 021GCSS-MC1,1871,187 022FIRE SUPPORT SYSTEM60,18960,189 023INTELLIGENCE SUPPORT EQUIPMENT73,84873,848 025UNMANNED AIR SYSTEMS (INTEL)3,8483,848 026DCGS-MC16,08116,081 OTHER SUPPORT (NON-TEL) 030NEXT GENERATION ENTERPRISE NETWORK (NGEN)87,12087,120 031COMMON COMPUTER RESOURCES68,91468,914 032COMMAND POST SYSTEMS124,838124,838 033RADIO SYSTEMS279,680264,680  Program reduction[–15,000] 034COMM SWITCHING & CONTROL SYSTEMS36,64936,649 035COMM & ELEC INFRASTRUCTURE SUPPORT83,97183,971 CLASSIFIED PROGRAMS 035ACLASSIFIED PROGRAMS3,6263,626 ADMINISTRATIVE VEHICLES 036COMMERCIAL CARGO VEHICLES25,44125,441 TACTICAL VEHICLES 037MOTOR TRANSPORT MODIFICATIONS11,39211,392 038JOINT LIGHT TACTICAL VEHICLE607,011607,011 039FAMILY OF TACTICAL TRAILERS2,3932,393 040TRAILERS6,5406,540 ENGINEER AND OTHER EQUIPMENT 041ENVIRONMENTAL CONTROL EQUIP ASSORT496496 042TACTICAL FUEL SYSTEMS5454 043POWER EQUIPMENT ASSORTED21,06221,062 044AMPHIBIOUS SUPPORT EQUIPMENT5,2905,290 045EOD SYSTEMS47,85447,854 MATERIALS HANDLING EQUIPMENT 046PHYSICAL SECURITY EQUIPMENT28,30628,306 GENERAL PROPERTY 047FIELD MEDICAL EQUIPMENT33,51333,513 048TRAINING DEVICES52,04052,040 049FAMILY OF CONSTRUCTION EQUIPMENT36,15639,656  GPS Grade Control Systems (GCS) and Survey Sets[3,500] 050FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)606606 OTHER SUPPORT 051ITEMS LESS THAN $5 MILLION11,60811,608 SPARES AND REPAIR PARTS 053SPARES AND REPAIR PARTS25,80425,804  TOTAL PROCUREMENT, MARINE CORPS2,860,4102,787,229  AIRCRAFT PROCUREMENT, AIR FORCE TACTICAL FORCES 001F–354,261,0214,177,681  Production Efficiences[–83,340] 002 ADVANCE PROCUREMENT (CY)406,000406,000 002AO/A-X LIGHT ATTACK AIRCRAFT300,000  Procurement of OA-X aircraft and long lead materials[300,000] OTHER COMBAT AIRCRAFT 003C–135B222,176222,176 TACTICAL AIRLIFT 004KC–46A TANKER2,559,9112,351,476  Interim contractor support early to need[–102,700]  Unit cost savings[–105,735] OTHER AIRLIFT 005C–130J35,85835,858 006HC–130J129,437129,437 008MC–130J770,201727,879  Interim supply support costs unjustified growth[–42,322] 009 ADVANCE PROCUREMENT (CY)218,000218,000 HELICOPTERS 011COMBAT RESCUE HELICOPTER680,201680,201 MISSION SUPPORT AIRCRAFT 013CIVIL AIR PATROL A/C2,7192,719 OTHER AIRCRAFT 014TARGET DRONES139,053139,053 015COMPASS CALL MODS108,113108,113 017MQ–9221,707341,707  Increase to accelerate Advanced Battle Management System[120,000] STRATEGIC AIRCRAFT 019B–2A60,30160,301 020B–1B51,29051,290 021B–52105,51995,830  Air Force requested realignment[–14,759]  Airspace compliance funding ahead of need[–1,954]  Bomber tactical data link ahead of need[–2,976]  LRASM certification[10,000] TACTICAL AIRCRAFT 023A–1098,720163,720  Additional A–10 wing replacements[65,000] 024C–130J10,83110,831 025F–15548,109541,581  APG–82 install cost growth[–6,528] 026F–16324,323324,323 027F–22A250,710250,710 029F–35 MODIFICATIONS247,271247,271 030F–15 EPAW147,685214,885  Eagle Passive Active Warning and Survivability System (EPAWSS)[67,200] 031INCREMENT 3.2B9,0079,007 033KC–46A TANKER8,5478,547 AIRLIFT AIRCRAFT 034C–577,84571,835  Mission computer and weather radar cost growth[–6,010] 036C–17A102,121102,121 037C–2117,51617,516 038C–32A4,5374,537 039C–37A419419 TRAINER AIRCRAFT 041GLIDER MODS137137 042T–622,55022,550 043T–121,95221,952 044T–3870,62370,623 OTHER AIRCRAFT 045U–2 MODS48,77448,774 046KC–10A (ATCA)11,10411,104 047C–124,9004,900 048VC–25A MOD36,93836,938 049C–40251251 050C–13022,094151,094  Program Increase--eight blade proppeler upgrade (88 kits)[55,000]  Program Increase--engine enhancement program (88 kits)[74,000] 051C–130J MODS132,045132,045 052C–135113,07691,410  Aero-I SATCOM ahead of need[–21,666] 053OC–135B5,9135,913 054COMPASS CALL MODS49,88549,885 055COMBAT FLIGHT INSPECTION (CFIN)499499 056RC–135394,532394,532 057E–3133,906116,865  Electronic protection ahead of need[–17,041] 058E–467,85867,858 059E–89,91924,807  Central Computer upgrade design[14,888] 060AIRBORNE WARNING AND CNTR SYS (AWACS) 40/4557,78057,780 061FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS14,29314,293 062H–12,9402,940 063H–6055,46655,466 064RQ–4 MODS23,715128,715  EQ–4 BACN aircraft increase[105,000] 065HC/MC–130 MODIFICATIONS37,75437,754 066OTHER AIRCRAFT62,01062,010 067MQ–9 MODS171,548171,548 069CV–22 MODS60,41660,416 AIRCRAFT SPARES AND REPAIR PARTS 070INITIAL SPARES/REPAIR PARTS956,408865,408  F–35A Spares[42,000]  KC–46 spares ahead of need[–133,000] COMMON SUPPORT EQUIPMENT 071AIRCRAFT REPLACEMENT SUPPORT EQUIP81,24181,241 POST PRODUCTION SUPPORT 074B–2A1,7631,763 075B–2B35,86135,861 076B–5212,81912,819 077C–17A10,11410,114 079F–152,5452,545 081F–1611,7187,518  F–16 Line Shutdown[–4,200] 082F–22A14,48914,489 083OTHER AIRCRAFT9,9289,928 084RQ–4 POST PRODUCTION CHARGES40,64140,641 INDUSTRIAL PREPAREDNESS 086INDUSTRIAL RESPONSIVENESS17,37817,378 WAR CONSUMABLES 088WAR CONSUMABLES29,34229,342 OTHER PRODUCTION CHARGES 089OTHER PRODUCTION CHARGES1,502,3861,502,386 CLASSIFIED PROGRAMS 093CLASSIFIED PROGRAMS28,27828,278  TOTAL AIRCRAFT PROCUREMENT, AIR FORCE16,206,93716,517,794  MISSILE PROCUREMENT, AIR FORCE MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 001MISSILE REPLACEMENT EQ-BALLISTIC36,78618,066  TERP delays[–18,720] TACTICAL 002JOINT AIR-SURFACE STANDOFF MISSILE430,708417,708  Forward financing support costs[–13,000] 003LRASM044,18554,385  Restore reduction[10,200] 004SIDEWINDER (AIM–9X)121,253121,253 005AMRAAM337,886337,886 006PREDATOR HELLFIRE MISSILE113,765113,765 007SMALL DIAMETER BOMB105,034105,034 008SMALL DIAMETER BOMB II100,861100,861 INDUSTRIAL FACILITIES 009INDUSTR'L PREPAREDNS/POL PREVENTION787787 CLASS IV 010ICBM FUZE MOD15,76715,767 011 ADVANCE PROCUREMENT (CY)4,1004,100 012MM III MODIFICATIONS129,199129,199 013AGM–65D MAVERICK288288 014AIR LAUNCH CRUISE MISSILE (ALCM)47,63247,632 MISSILE SPARES AND REPAIR PARTS 016REPLEN SPARES/REPAIR PARTS97,48197,481 SPECIAL PROGRAMS 018SPECIAL UPDATE PROGRAMS188,539188,539 CLASSIFIED PROGRAMS 019CLASSIFIED PROGRAMS895,183895,183  TOTAL MISSILE PROCUREMENT, AIR FORCE2,669,4542,647,934  SPACE PROCUREMENT, AIR FORCE SPACE PROGRAMS 001ADVANCED EHF29,82929,829 002AF SATELLITE COMM SYSTEM35,40035,400 003COUNTERSPACE SYSTEMS1,1211,121 004FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS27,86727,867 005WIDEBAND GAPFILLER SATELLITES(SPACE)61,60661,606 006GENERAL INFORMATION TECH—SPACE3,4253,425 007GPS III SPACE SEGMENT69,38669,386 008GLOBAL POSTIONING (SPACE)2,1812,181 009INTEG BROADCAST SERV16,44516,445 010SPACEBORNE EQUIP (COMSEC)31,89531,895 012MILSATCOM11,26511,265 013EVOLVED EXPENDABLE LAUNCH CAPABILITY709,981709,981 014EVOLVED EXPENDABLE LAUNCH VEH(SPACE)994,555994,555 015SBIR HIGH (SPACE)138,397138,397 017NUDET DETECTION SYSTEM7,7057,705 018ROCKET SYSTEMS LAUNCH PROGRAM47,60947,609 019SPACE FENCE51,36151,361 020SPACE MODS148,065148,065 021SPACELIFT RANGE SYSTEM SPACE117,637117,637 SSPARES 022SPARES AND REPAIR PARTS21,81221,812  TOTAL SPACE PROCUREMENT, AIR FORCE2,527,5422,527,542  PROCUREMENT OF AMMUNITION, AIR FORCE ROCKETS 001ROCKETS345,911345,911 CARTRIDGES 002CARTRIDGES163,840163,840 BOMBS 003PRACTICE BOMBS20,87620,876 004GENERAL PURPOSE BOMBS259,308259,308 005MASSIVE ORDNANCE PENETRATOR (MOP)38,11138,111 006JOINT DIRECT ATTACK MUNITION234,198234,198 007B61109,292109,292 008 ADVANCE PROCUREMENT (CY)52,73152,731 OTHER ITEMS 009CAD/PAD51,45551,455 010EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,0386,038 011SPARES AND REPAIR PARTS524524 012MODIFICATIONS1,2701,270 013ITEMS LESS THAN $5,000,0004,6044,604 FLARES 015FLARES125,286125,286 FUZES 016FUZES109,358109,358 SMALL ARMS 017SMALL ARMS64,50264,502  TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,587,3041,587,304  OTHER PROCUREMENT, AIR FORCE PASSENGER CARRYING VEHICLES 001PASSENGER CARRYING VEHICLES6,9496,949 CARGO AND UTILITY VEHICLES 002MEDIUM TACTICAL VEHICLE36,00236,002 003CAP VEHICLES1,0221,022 004CARGO AND UTILITY VEHICLES42,69646,693  Procurement of 7 DABs for PACOM[3,997] SPECIAL PURPOSE VEHICLES 005JOINT LIGHT TACTICAL VEHICLE30,14530,145 006SECURITY AND TACTICAL VEHICLES1,2301,230 007SPECIAL PURPOSE VEHICLES43,00353,693  Procurement of 7 DABs for PACOM[10,690] FIRE FIGHTING EQUIPMENT 008FIRE FIGHTING/CRASH RESCUE VEHICLES23,32832,308  Procurement of 7 DABs for PACOM[8,980] MATERIALS HANDLING EQUIPMENT 009MATERIALS HANDLING VEHICLES11,53721,125  Procurement of 7 DABs for PACOM[9,588] BASE MAINTENANCE SUPPORT 010RUNWAY SNOW REMOV AND CLEANING EQU37,60038,279  Procurement of 7 DABs for PACOM[679] 011BASE MAINTENANCE SUPPORT VEHICLES104,923104,923 COMM SECURITY EQUIPMENT(COMSEC) 012COMSEC EQUIPMENT114,372114,372 INTELLIGENCE PROGRAMS 013INTERNATIONAL INTEL TECH & ARCHITECTURES8,2908,290 014INTELLIGENCE TRAINING EQUIPMENT2,0992,099 015INTELLIGENCE COMM EQUIPMENT37,41537,415 ELECTRONICS PROGRAMS 016AIR TRAFFIC CONTROL & LANDING SYS57,93714,387  D-RAPCON Cost Growth[–43,550] 018BATTLE CONTROL SYSTEM—FIXED3,0123,012 019THEATER AIR CONTROL SYS IMPROVEMEN19,98919,989 020WEATHER OBSERVATION FORECAST45,02045,020 021STRATEGIC COMMAND AND CONTROL32,83632,836 022CHEYENNE MOUNTAIN COMPLEX12,45412,454 023MISSION PLANNING SYSTEMS14,26314,263 025INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)7,7697,769 SPCL COMM-ELECTRONICS PROJECTS 026GENERAL INFORMATION TECHNOLOGY40,45040,450 027AF GLOBAL COMMAND & CONTROL SYS6,6196,619 028MOBILITY COMMAND AND CONTROL10,19210,192 029AIR FORCE PHYSICAL SECURITY SYSTEM159,313101,315  Previously funded requirement[–60,000]  Procurement of 7 DABs for PACOM[2,002] 030COMBAT TRAINING RANGES132,675132,675 031MINIMUM ESSENTIAL EMERGENCY COMM N140,875140,875 032WIDE AREA SURVEILLANCE (WAS)92,10492,104 033C3 COUNTERMEASURES45,15245,152 034GCSS-AF FOS483483 035DEFENSE ENTERPRISE ACCOUNTING & MGT SYS802802 036MAINTENANCE REPAIR & OVERHAUL INITIATIVE12,20712,207 037THEATER BATTLE MGT C2 SYSTEM7,6447,644 038AIR & SPACE OPERATIONS CENTER (AOC)40,06640,066 AIR FORCE COMMUNICATIONS 041BASE INFORMATION TRANSPT INFRAST (BITI) WIRED22,35722,357 042AFNET102,83682,836  Prior year carryover[–20,000] 043JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)3,1453,145 044USCENTCOM13,19413,194 ORGANIZATION AND BASE 045TACTICAL C-E EQUIPMENT161,231161,231 047RADIO EQUIPMENT12,14212,142 048CCTV/AUDIOVISUAL EQUIPMENT6,5053,255  Carryover[–3,250] 049BASE COMM INFRASTRUCTURE169,404169,404 MODIFICATIONS 050COMM ELECT MODS10,65410,654 PERSONAL SAFETY & RESCUE EQUIP 051PERSONAL SAFETY AND RESCUE EQUIPMENT51,90651,906 DEPOT PLANT+MTRLS HANDLING EQ 052MECHANIZED MATERIAL HANDLING EQUIP88,29888,298 BASE SUPPORT EQUIPMENT 053BASE PROCURED EQUIPMENT17,03117,031 054ENGINEERING AND EOD EQUIPMENT82,63582,635 055MOBILITY EQUIPMENT9,5499,549 056BASE MAINTENANCE AND SUPPORT EQUIPMENT24,00535,333  Procurement of 7 DABs for PACOM[11,328] SPECIAL SUPPORT PROJECTS 058DARP RC13526,26226,262 059DCGS-AF448,290378,490  Forward financed in the FY18 Omnibus[–69,800] 061SPECIAL UPDATE PROGRAM913,813913,813 CLASSIFIED PROGRAMS 062CLASSIFIED PROGRAMS17,258,06917,258,069 SPARES AND REPAIR PARTS 063SPARES AND REPAIR PARTS86,36586,365  TOTAL OTHER PROCUREMENT, AIR FORCE20,890,16420,740,828  PROCUREMENT, DEFENSE-WIDE MAJOR EQUIPMENT, OSD 043MAJOR EQUIPMENT, OSD35,29535,295 MAJOR EQUIPMENT, NSA 042INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)5,4035,403 MAJOR EQUIPMENT, WHS 046MAJOR EQUIPMENT, WHS497497 MAJOR EQUIPMENT, DISA 007INFORMATION SYSTEMS SECURITY21,59021,590 008TELEPORT PROGRAM33,90533,905 009ITEMS LESS THAN $5 MILLION27,88627,886 010NET CENTRIC ENTERPRISE SERVICES (NCES)1,0171,017 011DEFENSE INFORMATION SYSTEM NETWORK150,674150,674 013WHITE HOUSE COMMUNICATION AGENCY94,61094,610 014SENIOR LEADERSHIP ENTERPRISE197,246197,246 015JOINT REGIONAL SECURITY STACKS (JRSS)140,338140,338 016JOINT SERVICE PROVIDER107,182100,442  General reduction[–6,740] MAJOR EQUIPMENT, DLA 018MAJOR EQUIPMENT5,2255,225 MAJOR EQUIPMENT, DSS 021MAJOR EQUIPMENT1,1961,196 MAJOR EQUIPMENT, DCAA 001ITEMS LESS THAN $5 MILLION2,5422,542 MAJOR EQUIPMENT, TJS 044MAJOR EQUIPMENT, TJS4,3604,360 045MAJOR EQUIPMENT, TJS—CE2T2904904 MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 026THAAD874,068874,068 027GROUND BASED MIDCOURSE409,000409,000 028 ADVANCE PROCUREMENT (CY)115,000115,000 029AEGIS BMD593,488593,488 030 ADVANCE PROCUREMENT (CY)115,206115,206 031BMDS AN/TPY–2 RADARS13,18513,185 032ISRAELI PROGRAMS80,00080,000 033SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)50,00050,000 034AEGIS ASHORE PHASE III15,00015,000 035IRON DOME70,00070,000 036AEGIS BMD HARDWARE AND SOFTWARE97,05797,057 MAJOR EQUIPMENT, DHRA 003PERSONNEL ADMINISTRATION10,63010,630 MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 023VEHICLES207207 024OTHER MAJOR EQUIPMENT5,5925,592 MAJOR EQUIPMENT, DODEA 020AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,7231,723 MAJOR EQUIPMENT, DCMA 002MAJOR EQUIPMENT3,8733,873 MAJOR EQUIPMENT, DMACT 019MAJOR EQUIPMENT13,10613,106 CLASSIFIED PROGRAMS 046ACLASSIFIED PROGRAMS589,691589,691 AVIATION PROGRAMS 050ROTARY WING UPGRADES AND SUSTAINMENT148,351148,351 051UNMANNED ISR57,70857,708 052NON-STANDARD AVIATION18,73118,731 053U–2832,30132,301 054MH–47 CHINOOK131,033131,033 055CV–22 MODIFICATION32,52932,529 056MQ–9 UNMANNED AERIAL VEHICLE24,62124,621 057PRECISION STRIKE PACKAGE226,965226,965 058AC/MC–130J165,813160,813  Program decrease[–5,000] 059C–130 MODIFICATIONS80,27480,274 SHIPBUILDING 060UNDERWATER SYSTEMS136,723136,723 AMMUNITION PROGRAMS 061ORDNANCE ITEMS <$5M357,742357,742 OTHER PROCUREMENT PROGRAMS 062INTELLIGENCE SYSTEMS85,69985,699 063DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS17,86317,863 064OTHER ITEMS <$5M112,117112,117 065COMBATANT CRAFT SYSTEMS7,3137,313 066SPECIAL PROGRAMS14,02614,026 067TACTICAL VEHICLES88,60885,608  Non-standard vehicles program decrease[–3,000] 068WARRIOR SYSTEMS <$5M438,590428,390  Link 16 handheld radios for USSOCOM[12,800]  SAT Deployable Node[–23,000] 069COMBAT MISSION REQUIREMENTS19,40819,408 070GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,2816,281 071OPERATIONAL ENHANCEMENTS INTELLIGENCE18,50918,509 073OPERATIONAL ENHANCEMENTS367,433367,433 CBDP 074CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS166,418166,418 075CB PROTECTION & HAZARD MITIGATION144,519144,519  TOTAL PROCUREMENT, DEFENSE-WIDE6,786,2716,761,331  JOINT URGENT OPERATIONAL NEEDS FUND JOINT URGENT OPERATIONAL NEEDS FUND 001JOINT URGENT OPERATIONAL NEEDS FUND100,0250  Program decrease[–100,025]  TOTAL JOINT URGENT OPERATIONAL NEEDS FUND100,0250   TOTAL PROCUREMENT130,526,043132,278,377 4102.Procurement for overseas contingency operations   SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineItemFY 2019 RequestConference Authorized  AIRCRAFT PROCUREMENT, ARMY FIXED WING 003MQ–1 UAV60,00060,000 ROTARY 011UH–60 BLACKHAWK M MODEL (MYP)21,24621,246 014CH–47 HELICOPTER25,00025,000 MODIFICATION OF AIRCRAFT 017MQ–1 PAYLOAD (MIP)11,40011,400 019GRAY EAGLE MODS232,00032,000 020MULTI SENSOR ABN RECON (MIP)51,00051,000 032RQ–7 UAV MODS50,86850,868 033UAS MODS3,4023,402 GROUND SUPPORT AVIONICS 036CMWS84,38784,387 037COMMON INFRARED COUNTERMEASURES (CIRCM)24,06024,060  TOTAL AIRCRAFT PROCUREMENT, ARMY363,363363,363  MISSILE PROCUREMENT, ARMY SURFACE-TO-AIR MISSILE SYSTEM 002MSE MISSILE260,000260,000 AIR-TO-SURFACE MISSILE SYSTEM 005HELLFIRE SYS SUMMARY255,040255,040 ANTI-TANK/ASSAULT MISSILE SYS 008JAVELIN (AAWS-M) SYSTEM SUMMARY31,12031,120 011GUIDED MLRS ROCKET (GMLRS)624,500624,500 013HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS171,138171,138 014LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS112,973112,973 MODIFICATIONS 016ATACMS MODS225,580225,580 021MLRS MODS122,000122,000  TOTAL MISSILE PROCUREMENT, ARMY1,802,3511,802,351  PROCUREMENT OF W&TCV, ARMY TRACKED COMBAT VEHICLES 001BRADLEY PROGRAM205,000205,000 002ARMORED MULTI PURPOSE VEHICLE (AMPV)230,359230,359 MODIFICATION OF TRACKED COMBAT VEHICLES 006BRADLEY PROGRAM (MOD)50,00050,000 008PALADIN INTEGRATED MANAGEMENT (PIM)67,00067,000 009IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)42,35442,354 014M1 ABRAMS TANK (MOD)34,00034,000 015ABRAMS UPGRADE PROGRAM455,000455,000 WEAPONS & OTHER COMBAT VEHICLES 018M240 MEDIUM MACHINE GUN (7.62MM)126126 022MORTAR SYSTEMS11,84211,842 025CARBINE1,8001,800 027COMMON REMOTELY OPERATED WEAPONS STATION3,3783,378 MOD OF WEAPONS AND OTHER COMBAT VEH 032M2 50 CAL MACHINE GUN MODS4,9204,920 034M240 MEDIUM MACHINE GUN MODS77 SUPPORT EQUIPMENT & FACILITIES 039ITEMS LESS THAN $5.0M (WOCV-WTCV)1,3971,397  TOTAL PROCUREMENT OF W&TCV, ARMY1,107,1831,107,183  PROCUREMENT OF AMMUNITION, ARMY SMALL/MEDIUM CAL AMMUNITION 001CTG, 5.56MM, ALL TYPES3,3923,392 002CTG, 7.62MM, ALL TYPES4040 003CTG, HANDGUN, ALL TYPES1717 004CTG, .50 CAL, ALL TYPES189189 005CTG, 20MM, ALL TYPES1,6051,605 007CTG, 30MM, ALL TYPES25,00025,000 MORTAR AMMUNITION 00960MM MORTAR, ALL TYPES218218 01081MM MORTAR, ALL TYPES484484 ARTILLERY AMMUNITION 014ARTILLERY PROJECTILE, 155MM, ALL TYPES79,40079,400 015PROJ 155MM EXTENDED RANGE M98272,98572,985 016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL63,90063,900 ROCKETS 018SHOULDER LAUNCHED MUNITIONS, ALL TYPES22,24222,242 019ROCKET, HYDRA 70, ALL TYPES39,97439,974 OTHER AMMUNITION 021DEMOLITION MUNITIONS, ALL TYPES55 022GRENADES, ALL TYPES88 MISCELLANEOUS 027ITEMS LESS THAN $5 MILLION (AMMO)6666  TOTAL PROCUREMENT OF AMMUNITION, ARMY309,525309,525  OTHER PROCUREMENT, ARMY TACTICAL VEHICLES 002SEMITRAILERS, FLATBED:8,0008,000 003AMBULANCE, 4 LITTER, 5/4 TON, 4X420,77020,770 010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)115,400115,400 012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV6,6826,682 013TACTICAL WHEELED VEHICLE PROTECTION KITS50,00050,000 014MODIFICATION OF IN SVC EQUIP186,377186,377 COMM—SATELLITE COMMUNICATIONS 028TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS7,1007,100 COMM—COMBAT COMMUNICATIONS 037JOINT TACTICAL RADIO SYSTEM1,5601,560 042TRACTOR RIDE13,19013,190 045TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM9,5499,549 047COTS COMMUNICATIONS EQUIPMENT22,00022,000 COMM—INTELLIGENCE COMM 050CI AUTOMATION ARCHITECTURE (MIP)9,8009,800 INFORMATION SECURITY 055COMMUNICATIONS SECURITY (COMSEC)33 COMM—LONG HAUL COMMUNICATIONS 059BASE SUPPORT COMMUNICATIONS690690 COMM—BASE COMMUNICATIONS 060INFORMATION SYSTEMS8,7508,750 063INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM60,33760,337 ELECT EQUIP—TACT INT REL ACT (TIARA) 068DCGS-A (MIP)37,80637,806 070TROJAN (MIP)6,9266,926 071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,0112,011 075BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)5,3705,370 ELECT EQUIP—ELECTRONIC WARFARE (EW) 080CREW42,65142,651 081FAMILY OF PERSISTENT SURVEILLANCE CAP. (MIP)20,05020,050 082COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES12,97412,974 ELECT EQUIP—TACTICAL SURV. (TAC SURV) 085NIGHT VISION DEVICES463463 086LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM2,8612,861 087SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF6060 088RADIATION MONITORING SYSTEMS1111 090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS251,062251,062 091FAMILY OF WEAPON SIGHTS (FWS)525525 094JOINT BATTLE COMMAND—PLATFORM (JBC-P)26,14626,146 096MOD OF IN-SVC EQUIP (LLDR)4,0504,050 097COMPUTER BALLISTICS: LHMBC XM32960960 098MORTAR FIRE CONTROL SYSTEM7,6607,660 099COUNTERFIRE RADARS165,200165,200 ELECT EQUIP—AUTOMATION 112AUTOMATED DATA PROCESSING EQUIP28,47528,475 CHEMICAL DEFENSIVE EQUIPMENT 121PROTECTIVE SYSTEMS2727 122FAMILY OF NON-LETHAL EQUIPMENT (FNLE)20,20020,200 123BASE DEFENSE SYSTEMS (BDS)39,20039,200 124CBRN DEFENSE2,3172,317 ENGINEER (NON-CONSTRUCTION) EQUIPMENT 129GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)16,00016,000 130AREA MINE DETECTION SYSTEM (AMDS)11 132ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,8504,850 136REMOTE DEMOLITION SYSTEMS11 COMBAT SERVICE SUPPORT EQUIPMENT 139HEATERS AND ECU'S270270 141PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)4,3004,300 142GROUND SOLDIER SYSTEM1,7251,725 144FORCE PROVIDER55,80055,800 145FIELD FEEDING EQUIPMENT1,0351,035 146CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM1,9801,980 MEDICAL EQUIPMENT 151COMBAT SUPPORT MEDICAL17,52717,527 MAINTENANCE EQUIPMENT 153ITEMS LESS THAN $5.0M (MAINT EQ)268268 CONSTRUCTION EQUIPMENT 159HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)25,70025,700 GENERATORS 165GENERATORS AND ASSOCIATED EQUIP569569 TEST MEASURE AND DIG EQUIPMENT (TMD) 174INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)9,4959,495 OTHER SUPPORT EQUIPMENT 176M25 STABILIZED BINOCULAR3333 177RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT18,00018,000 178PHYSICAL SECURITY SYSTEMS (OPA3)6,0006,000 179BASE LEVEL COMMON EQUIPMENT2,0802,080 180MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)19,20019,200  TOTAL OTHER PROCUREMENT, ARMY1,382,0471,382,047  AIRCRAFT PROCUREMENT, NAVY OTHER AIRCRAFT 025STUASL0 UAV35,06535,065 MODIFICATION OF AIRCRAFT 032SH–60 SERIES4,8584,858 034EP–3 SERIES5,3805,380 044SPECIAL PROJECT AIRCRAFT2,1652,165 049COMMON ECM EQUIPMENT9,8209,820 051COMMON DEFENSIVE WEAPON SYSTEM3,2063,206 061QRC2,4102,410 063RQ–21 SERIES17,21517,215  TOTAL AIRCRAFT PROCUREMENT, NAVY80,11980,119  WEAPONS PROCUREMENT, NAVY TACTICAL MISSILES 004AMRAAM1,1831,183 005SIDEWINDER381381 012HELLFIRE1,5301,530 015AERIAL TARGETS6,5006,500 GUNS AND GUN MOUNTS 035SMALL ARMS AND WEAPONS1,5401,540 MODIFICATION OF GUNS AND GUN MOUNTS 038GUN MOUNT MODS3,0003,000  TOTAL WEAPONS PROCUREMENT, NAVY14,13414,134  PROCUREMENT OF AMMO, NAVY & MC NAVY AMMUNITION 001GENERAL PURPOSE BOMBS62,53062,530 002JDAM93,01993,019 003AIRBORNE ROCKETS, ALL TYPES2,1632,163 004MACHINE GUN AMMUNITION5,0005,000 006CARTRIDGES & CART ACTUATED DEVICES5,3345,334 007AIR EXPENDABLE COUNTERMEASURES36,58036,580 008JATOS747747 011OTHER SHIP GUN AMMUNITION2,5382,538 013PYROTECHNIC AND DEMOLITION1,8071,807 015AMMUNITION LESS THAN $5 MILLION2,229229  Excess balances[–2,000] MARINE CORPS AMMUNITION 019MORTARS2,0182,018 021DIRECT SUPPORT MUNITIONS632632 022INFANTRY WEAPONS AMMUNITION779779 026COMBAT SUPPORT MUNITIONS164164 029ARTILLERY MUNITIONS31,00131,001  TOTAL PROCUREMENT OF AMMO, NAVY & MC246,541244,541  OTHER PROCUREMENT, NAVY OTHER SHIPBOARD EQUIPMENT 021UNDERWATER EOD PROGRAMS9,2009,200 SMALL BOATS 028STANDARD BOATS19,06019,060 ASW ELECTRONIC EQUIPMENT 043FIXED SURVEILLANCE SYSTEM56,95056,950 SATELLITE COMMUNICATIONS 077SATELLITE COMMUNICATIONS SYSTEMS3,2003,200 CRYPTOLOGIC EQUIPMENT 082CRYPTOLOGIC COMMUNICATIONS EQUIP2,0002,000 SONOBUOYS 088SONOBUOYS—ALL TYPES21,15621,156 OTHER ORDNANCE SUPPORT EQUIPMENT 104EXPLOSIVE ORDNANCE DISPOSAL EQUIP33,58030,580  JCREW CUAS unit cost growth[–3,000] CIVIL ENGINEERING SUPPORT EQUIPMENT 108PASSENGER CARRYING VEHICLES170170 109GENERAL PURPOSE TRUCKS400400 111FIRE FIGHTING EQUIPMENT770770 112TACTICAL VEHICLES7,2987,298 SUPPLY SUPPORT EQUIPMENT 118FIRST DESTINATION TRANSPORTATION500500 COMMAND SUPPORT EQUIPMENT 123MEDICAL SUPPORT EQUIPMENT6,5006,500 128ENVIRONMENTAL SUPPORT EQUIPMENT2,2002,200 129PHYSICAL SECURITY EQUIPMENT19,38919,389 CLASSIFIED PROGRAMS 133ACLASSIFIED PROGRAMS4,8004,800  TOTAL OTHER PROCUREMENT, NAVY187,173184,173  PROCUREMENT, MARINE CORPS INTELL/COMM EQUIPMENT (NON-TEL) 022FIRE SUPPORT SYSTEM5,5835,583 TACTICAL VEHICLES 037MOTOR TRANSPORT MODIFICATIONS44,44044,440 ENGINEER AND OTHER EQUIPMENT 045EOD SYSTEMS8,0008,000  TOTAL PROCUREMENT, MARINE CORPS58,02358,023  AIRCRAFT PROCUREMENT, AIR FORCE OTHER AIRLIFT 006HC–130J100,000100,000 OTHER AIRCRAFT 017MQ–9339,740265,700  Excess attrition aircraft[–74,040] 018RQ–20B PUMA13,50013,500 STRATEGIC AIRCRAFT 020B–1B4,0004,000 022LARGE AIRCRAFT INFRARED COUNTERMEASURES149,778149,778 TACTICAL AIRCRAFT 023A–1010,35010,350 OTHER AIRCRAFT 045U–2 MODS7,9007,900 054COMPASS CALL MODS36,40036,400 059E–813,00013,000 063H–6040,56040,560 065HC/MC–130 MODIFICATIONS87,90087,900 066OTHER AIRCRAFT53,73153,731 068MQ–9 UAS PAYLOADS16,00016,000 AIRCRAFT SPARES AND REPAIR PARTS 070INITIAL SPARES/REPAIR PARTS91,50091,500 COMMON SUPPORT EQUIPMENT 071AIRCRAFT REPLACEMENT SUPPORT EQUIP32,52932,529 072OTHER PRODUCTION CHARGES22,00022,000  TOTAL AIRCRAFT PROCUREMENT, AIR FORCE1,018,888944,848  MISSILE PROCUREMENT, AIR FORCE TACTICAL 002JOINT AIR-SURFACE STANDOFF MISSILE61,60061,600 005AMRAAM2,6002,600 006PREDATOR HELLFIRE MISSILE255,000255,000 007SMALL DIAMETER BOMB140,724140,724 CLASS IV 013AGM–65D MAVERICK33,60233,602  TOTAL MISSILE PROCUREMENT, AIR FORCE493,526493,526  PROCUREMENT OF AMMUNITION, AIR FORCE CARTRIDGES 002CARTRIDGES29,58729,587 BOMBS 004GENERAL PURPOSE BOMBS551,862551,862 006JOINT DIRECT ATTACK MUNITION738,451738,451 FLARES 015FLARES12,11612,116 FUZES 016FUZES81,00081,000 SMALL ARMS 017SMALL ARMS8,5008,500  TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,421,5161,421,516  OTHER PROCUREMENT, AIR FORCE PASSENGER CARRYING VEHICLES 001PASSENGER CARRYING VEHICLES9,6809,680 CARGO AND UTILITY VEHICLES 002MEDIUM TACTICAL VEHICLE9,6809,680 004CARGO AND UTILITY VEHICLES19,68019,680 SPECIAL PURPOSE VEHICLES 006SECURITY AND TACTICAL VEHICLES24,88024,880 007SPECIAL PURPOSE VEHICLES34,68034,680 FIRE FIGHTING EQUIPMENT 008FIRE FIGHTING/CRASH RESCUE VEHICLES9,7369,736 MATERIALS HANDLING EQUIPMENT 009MATERIALS HANDLING VEHICLES24,68024,680 BASE MAINTENANCE SUPPORT 010RUNWAY SNOW REMOV AND CLEANING EQU9,6809,680 011BASE MAINTENANCE SUPPORT VEHICLES9,6809,680 INTELLIGENCE PROGRAMS 015INTELLIGENCE COMM EQUIPMENT6,1566,156 ELECTRONICS PROGRAMS 016AIR TRAFFIC CONTROL & LANDING SYS56,88435,984  D-RAPCON cost growth[–20,900] SPCL COMM-ELECTRONICS PROJECTS 029AIR FORCE PHYSICAL SECURITY SYSTEM46,23646,236 037THEATER BATTLE MGT C2 SYSTEM2,5002,500 ORGANIZATION AND BASE 045TACTICAL C-E EQUIPMENT27,91127,911 PERSONAL SAFETY & RESCUE EQUIP 051PERSONAL SAFETY AND RESCUE EQUIPMENT13,60013,600 BASE SUPPORT EQUIPMENT 053BASE PROCURED EQUIPMENT28,80028,800 054ENGINEERING AND EOD EQUIPMENT53,50053,500 055MOBILITY EQUIPMENT78,56278,562 056BASE MAINTENANCE AND SUPPORT EQUIPMENT28,05528,055 SPECIAL SUPPORT PROJECTS 059DCGS-AF2,0002,000 CLASSIFIED PROGRAMS 062CLASSIFIED PROGRAMS3,229,3643,229,364  TOTAL OTHER PROCUREMENT, AIR FORCE3,725,9443,705,044  PROCUREMENT, DEFENSE-WIDE MAJOR EQUIPMENT, DISA 008TELEPORT PROGRAM3,8003,800 017DEFENSE INFORMATION SYSTEMS NETWORK12,00012,000 MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 025COUNTER IED & IMPROVISED THREAT TECHNOLOGIES5,5345,534 CLASSIFIED PROGRAMS 046ACLASSIFIED PROGRAMS41,55941,559 AVIATION PROGRAMS 047MANNED ISR5,0005,000 048MC–125,0005,000 049MH–60 BLACKHAWK27,60027,600 051UNMANNED ISR17,00017,000 052NON-STANDARD AVIATION13,00013,000 053U–2851,72251,722 054MH–47 CHINOOK36,50036,500 AMMUNITION PROGRAMS 061ORDNANCE ITEMS <$5M100,850100,850 OTHER PROCUREMENT PROGRAMS 062INTELLIGENCE SYSTEMS16,50016,500 064OTHER ITEMS <$5M7,7007,700 067TACTICAL VEHICLES59,89159,891 068WARRIOR SYSTEMS <$5M21,13521,135 069COMBAT MISSION REQUIREMENTS10,00010,000 071OPERATIONAL ENHANCEMENTS INTELLIGENCE10,80510,805 073OPERATIONAL ENHANCEMENTS126,539126,539  TOTAL PROCUREMENT, DEFENSE-WIDE572,135572,135  NATIONAL GUARD AND RESERVE EQUIPMENT UNDISTRIBUTED 007UNDISTRIBUTED225,000  Program increase[225,000]  TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT225,000   TOTAL PROCUREMENT12,782,46812,907,528  XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION  Sec. 4201. Research, development, test, and evaluation. Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 4201.Research, development, test, and evaluation   SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) LineProgramElementItemFY 2019 RequestConference Authorized  RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY BASIC RESEARCH 0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH11,58511,585 0020601102ADEFENSE RESEARCH SCIENCES276,912289,412  Basic research increase[7,500]  Quantum information sciences[5,000] 0030601103AUNIVERSITY RESEARCH INITIATIVES65,28365,283 0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS92,11597,115  Basic research program increase[5,000]  SUBTOTAL BASIC RESEARCH445,895463,395  APPLIED RESEARCH 0050602105AMATERIALS TECHNOLOGY28,60029,600  Conformal batteries and composite armor[1,000] 0060602120ASENSORS AND ELECTRONIC SURVIVABILITY32,36641,366  Expand Army Research lab Open Campus project[4,000]  Program increase[5,000] 0070602122ATRACTOR HIP8,6748,674 0080602126ATRACTOR JACK400400 0090602211AAVIATION TECHNOLOGY64,84764,847 0100602270AELECTRONIC WARFARE TECHNOLOGY25,57125,571 0110602303AMISSILE TECHNOLOGY50,18350,183 0120602307AADVANCED WEAPONS TECHNOLOGY29,50229,502 0130602308AADVANCED CONCEPTS AND SIMULATION28,50028,500 0140602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY70,45070,450 0150602618ABALLISTICS TECHNOLOGY75,54175,541 0160602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY5,0325,032 0170602623AJOINT SERVICE SMALL ARMS PROGRAM12,39412,394 0180602624AWEAPONS AND MUNITIONS TECHNOLOGY40,44452,944  Accelerate Army railgun development and prototyping[10,000]  Advanced warheads technology[2,500] 0190602705AELECTRONICS AND ELECTRONIC DEVICES58,28358,283 0200602709ANIGHT VISION TECHNOLOGY29,58229,582 0210602712ACOUNTERMINE SYSTEMS21,24421,244 0220602716AHUMAN FACTORS ENGINEERING TECHNOLOGY24,13126,631  General program increase[2,500] 0230602720AENVIRONMENTAL QUALITY TECHNOLOGY13,24213,242 0240602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY55,00350,003  General Program Reduction[–5,000] 0250602783ACOMPUTER AND SOFTWARE TECHNOLOGY14,95814,958 0260602784AMILITARY ENGINEERING TECHNOLOGY78,15978,159 0270602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY21,86221,862 0280602786AWARFIGHTER TECHNOLOGY40,56645,566  Program increase[5,000] 0290602787AMEDICAL TECHNOLOGY90,07590,075  SUBTOTAL APPLIED RESEARCH919,609944,609  ADVANCED TECHNOLOGY DEVELOPMENT 0300603001AWARFIGHTER ADVANCED TECHNOLOGY39,33839,338 0310603002AMEDICAL ADVANCED TECHNOLOGY62,49662,496 0320603003AAVIATION ADVANCED TECHNOLOGY124,958124,958 0330603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY102,686122,686  Accelerate ERCA gun[20,000] 0340603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY119,739129,239  Modular scalable powertrain[2,500]  Prototype Next Generation Combat Vehicle[7,000] 0350603006ASPACE APPLICATION ADVANCED TECHNOLOGY13,00013,000 0360603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY8,0448,044 0370603009ATRACTOR HIKE22,63122,631 0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS25,68225,682 0400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT3,7623,762 0410603130ATRACTOR NAIL4,8964,896 0420603131ATRACTOR EGGS6,0416,041 0430603270AELECTRONIC WARFARE TECHNOLOGY31,49131,491 0440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY61,13271,132  Shoot-on-the-Move Technology Development for SHORAD platforms[10,000] 0450603322ATRACTOR CAGE16,84516,845 0460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM183,322193,322  Enhance and accelerate Army artificial intelligence and machine learning[5,000]  Program increase[5,000] 0470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY11,10411,104 0480603607AJOINT SERVICE SMALL ARMS PROGRAM5,8855,885 0490603710ANIGHT VISION ADVANCED TECHNOLOGY61,37658,876  Program decrease[–2,500] 0500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS9,1369,136 0510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY25,86432,864  Minor MILCON[2,000]  Program increase[5,000] 0520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY34,88342,383  PNT research[2,500]  Program increase[5,000] 0530603794AC3 ADVANCED TECHNOLOGY52,38747,387  Program decrease[–5,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,026,6981,083,198  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,77710,777 0560603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING42,80242,802 0570603619ALANDMINE WARFARE AND BARRIER—ADV DEV45,25445,254 0580603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV22,70022,700 0590603639ATANK AND MEDIUM CALIBER AMMUNITION41,97453,974  Army UFR: test and evaluation of the M999 155mm Anti-Personnel Improved Conventional Munition[12,000] 0600603645AARMORED SYSTEM MODERNIZATION—ADV DEV119,395111,395  Developmental testing early to need[–8,000] 0610603747ASOLDIER SUPPORT AND SURVIVABILITY8,7468,746 0620603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV35,66735,667 0630603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT7,3507,350 0640603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL14,74914,749 0650603790ANATO RESEARCH AND DEVELOPMENT3,6873,687 0660603801AAVIATION—ADV DEV10,79310,793 0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV14,24814,248 0680603807AMEDICAL SYSTEMS—ADV DEV34,28434,284 0690603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT18,04428,044  Advanced materials research for personal protective equipment (PPE)[10,000] 0700604017AROBOTICS DEVELOPMENT95,66081,958  RCV Phase 2 funding ahead of need[–13,702] 0710604020ACROSS FUNCTIONAL TEAM (CFT) ADVANCED DEVELOPMENT & PROTOTYPING38,0009,500  Unjustified request[–28,500] 0720604100AANALYSIS OF ALTERNATIVES9,7659,765 0730604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)12,39312,393 0740604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR120,374109,359  Contracting award planning early to need[–2,515]  Test funding ahead of need[–8,500] 0750604115ATECHNOLOGY MATURATION INITIATIVES95,34795,347 0760604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)95,08585,085  Delayed new start effort[–10,000] 0770604118ATRACTOR BEAM52,89452,894 0790604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING77,93977,939 0800604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)51,03051,030 0810305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT65,81765,817 0821206120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)146,300146,300 0831206308AARMY SPACE SYSTEMS INTEGRATION38,31938,319  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,329,3931,280,176  SYSTEM DEVELOPMENT & DEMONSTRATION 0840604201AAIRCRAFT AVIONICS32,29332,293 0850604270AELECTRONIC WARFARE DEVELOPMENT78,69972,950  Funding excess to need[–5,749] 0880604328ATRACTOR CAGE17,05017,050 0890604601AINFANTRY SUPPORT WEAPONS83,15583,155 0900604604AMEDIUM TACTICAL VEHICLES3,7043,704 0910604611AJAVELIN10,6235,623  Schedule delays[–5,000] 0920604622AFAMILY OF HEAVY TACTICAL VEHICLES11,95011,950 0930604633AAIR TRAFFIC CONTROL12,34712,347 0950604642ALIGHT TACTICAL WHEELED VEHICLES8,2128,212 0960604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV393,613318,613  Mobile Protected Firepower decrease[–75,000] 0970604710ANIGHT VISION SYSTEMS—ENG DEV139,614139,614 0980604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT4,5074,507 0990604715ANON-SYSTEM TRAINING DEVICES—ENG DEV49,43644,436  Historical underexecution[–5,000] 1000604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV95,17295,172 1010604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT22,62822,628 1020604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT13,29713,297 1030604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV9,1459,145 1040604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)9,8946,894  Prior year carryover[–3,000] 1050604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE21,96421,964 1060604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION49,28849,288 1070604802AWEAPONS AND MUNITIONS—ENG DEV183,100176,100  Delayed new start efforts[–7,000] 1080604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV79,70676,481  Late MSV-L contract award and concurrency[–3,225] 1090604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV15,97015,970 1100604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV44,54244,542 1110604808ALANDMINE WARFARE/BARRIER—ENG DEV50,81745,117  Prior year carryover[–5,700] 1120604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE178,693168,693  Command post integrated infrastructure delayed new start[–10,000] 1130604820ARADAR DEVELOPMENT39,33839,338 1140604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)37,85137,851 1150604823AFIREFINDER45,47345,473 1160604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL10,39510,395 1170604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD69,20455,804  Program reduction[–13,400] 1180604854AARTILLERY SYSTEMS—EMD1,7811,781 1190605013AINFORMATION TECHNOLOGY DEVELOPMENT113,75880,376  Prior year carryover[–33,382] 1200605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)166,603166,603 1210605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)118,239118,239 1220605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)3,2113,211 1230605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,88915,889 1240605031AJOINT TACTICAL NETWORK (JTN)41,97241,972 1250605032ATRACTOR TIRE41,16641,166 1260605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,1755,175 1270605034ATACTICAL SECURITY SYSTEM (TSS)4,4964,496 1280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)51,17851,178 1290605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)11,31111,311 1310605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE17,15417,154 1320605041ADEFENSIVE CYBER TOOL DEVELOPMENT36,62636,626 1330605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)3,8293,829 1340605047ACONTRACT WRITING SYSTEM41,92841,928 1350605049AMISSILE WARNING SYSTEM MODERNIZATION (MWSM)28,27625,537  Funding early to need[–2,739] 1360605051AAIRCRAFT SURVIVABILITY DEVELOPMENT21,96521,965 1370605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1157,710145,710  Developmental testing early to need[–12,000] 1380605053AGROUND ROBOTICS86,16784,141  CRS-I contract delay[–2,026] 1390605054AEMERGING TECHNOLOGY INITIATIVES42,86668,266  Army UFR: program increase[25,400] 1400605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)15,98415,984 1410605450AJOINT AIR-TO-GROUND MISSILE (JAGM)11,77311,773 1420605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)277,607277,607 1430605766ANATIONAL CAPABILITIES INTEGRATION (MIP)12,34012,340 1440605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH2,6862,686 1450605830AAVIATION GROUND SUPPORT EQUIPMENT2,7062,706 1470303032ATROJAN—RH124,5214,521 1500304270AELECTRONIC WARFARE DEVELOPMENT8,9228,922 1511205117ATRACTOR BEARS23,17023,170  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,192,6893,034,868  RDT&E MANAGEMENT SUPPORT 1520604256ATHREAT SIMULATOR DEVELOPMENT12,83512,835 1530604258ATARGET SYSTEMS DEVELOPMENT12,13512,135 1540604759AMAJOR T&E INVESTMENT82,996107,996  Program increase[25,000] 1550605103ARAND ARROYO CENTER19,82119,821 1560605301AARMY KWAJALEIN ATOLL246,574246,574 1570605326ACONCEPTS EXPERIMENTATION PROGRAM30,43030,430 1590605601AARMY TEST RANGES AND FACILITIES305,759320,759  Increase to help manage directed energy workloads[15,000] 1600605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS62,37962,379 1610605604ASURVIVABILITY/LETHALITY ANALYSIS40,49640,496 1620605606AAIRCRAFT CERTIFICATION3,9413,941 1630605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES9,7679,767 1640605706AMATERIEL SYSTEMS ANALYSIS21,22621,226 1650605709AEXPLOITATION OF FOREIGN ITEMS13,02613,026 1660605712ASUPPORT OF OPERATIONAL TESTING52,71852,718 1670605716AARMY EVALUATION CENTER57,04957,049 1680605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,8012,801 1690605801APROGRAMWIDE ACTIVITIES60,94260,942 1700605803ATECHNICAL INFORMATION ACTIVITIES29,05029,050 1710605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY42,33242,332 1720605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,2163,216 1730605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA54,14554,145 1740606001AMILITARY GROUND-BASED CREW TECHNOLOGY4,8964,896 1750606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE63,01163,011 1760606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION2,6362,636 1770606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES88,30088,300  SUBTOTAL RDT&E MANAGEMENT SUPPORT1,322,4811,362,481  OPERATIONAL SYSTEMS DEVELOPMENT 1810603778AMLRS PRODUCT IMPROVEMENT PROGRAM8,8868,886 1820603813ATRACTOR PULL4,0674,067 1830605024AANTI-TAMPER TECHNOLOGY SUPPORT4,2544,254 1840607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS16,02216,022 1850607133ATRACTOR SMOKE4,5774,577 1860607134ALONG RANGE PRECISION FIRES (LRPF)186,475159,475  Excess program growth[–27,000] 1870607135AAPACHE PRODUCT IMPROVEMENT PROGRAM31,04931,049 1880607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM35,24035,240 1890607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM157,822155,103  Program management support excess growth[–2,719] 1900607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM4,1894,189 1910607139AIMPROVED TURBINE ENGINE PROGRAM192,637192,637 1940607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT60,86047,860  Research studies excess growth[–13,000] 1950607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS52,01938,519  Unjustified growth[–13,500] 1960607665AFAMILY OF BIOMETRICS2,4002,400 1970607865APATRIOT PRODUCT IMPROVEMENT65,36975,369  Increase PATRIOT improvement efforts[10,000] 1980202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE11 1990203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)30,95430,954 2000203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS411,927369,009  Abrams ECP 1B schedule delay[–14,978]  Bradley A5 ECP schedule delay[–12,221]  Recovery vehicle improvement program delay[–6,000]  Stryker program management excess growth[–9,719] 2020203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS40,67637,201  Prior year carryover[–3,475] 2030203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS17,70617,706 2040203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM146146 2050203758ADIGITIZATION6,3166,316 2060203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1,6431,643 2070203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS4,9474,947 2080203808ATRACTOR CARD34,05034,050 2100205410AMATERIALS HANDLING EQUIPMENT1,4641,464 2110205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV249249 2120205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM79,28378,798  unjustified request[–485] 2130205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)154,102125,954  Unjustified growth[–28,148] 2160303028ASECURITY AND INTELLIGENCE ACTIVITIES12,28012,280 2170303140AINFORMATION SYSTEMS SECURITY PROGRAM68,53368,533 2180303141AGLOBAL COMBAT SUPPORT SYSTEM68,61965,073  Increment 2 contract award delay[–3,546] 2200303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,0342,034 2230305172ACOMBINED ADVANCED APPLICATIONS1,5001,500 2240305179AINTEGRATED BROADCAST SERVICE (IBS)450450 2250305204ATACTICAL UNMANNED AERIAL VEHICLES6,0006,000 2260305206AAIRBORNE RECONNAISSANCE SYSTEMS12,41612,416 2270305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS38,66733,667  Integration and testing unjustified growth[–5,000] 2290305232ARQ–11 UAV6,1806,180 2300305233ARQ–7 UAV12,86312,863 2310307665ABIOMETRICS ENABLED INTELLIGENCE4,3104,310 2330708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES53,95853,958 2341203142ASATCOM GROUND ENVIRONMENT (SPACE)12,11912,119 2351208053AJOINT TACTICAL GROUND SYSTEM7,4007,400 235A9999999999CLASSIFIED PROGRAMS5,9555,955  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,922,6141,792,823   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY10,159,3799,961,550  RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY BASIC RESEARCH 0010601103NUNIVERSITY RESEARCH INITIATIVES119,433134,433  Basic research program increase[5,000]  Defense University Research Instrumentation Program[10,000] 0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,23719,237 0030601153NDEFENSE RESEARCH SCIENCES458,708468,708  Basic research program increase[5,000]  Quantum information sciences[5,000]  SUBTOTAL BASIC RESEARCH597,378622,378  APPLIED RESEARCH 0040602114NPOWER PROJECTION APPLIED RESEARCH14,64317,143  Directed energy[2,500] 0050602123NFORCE PROTECTION APPLIED RESEARCH124,049124,049 0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY59,60759,607 0070602235NCOMMON PICTURE APPLIED RESEARCH36,34836,348 0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH56,19754,717  ONR global growth[–1,480] 0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH83,80083,800 0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,99842,998 0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,3496,349 0120602747NUNDERSEA WARFARE APPLIED RESEARCH58,04978,049  Academic partnerships for undersea unmanned warfare research and energy technology[20,000] 0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH147,771147,771 0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH37,54537,545 0150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH159,697159,697 0160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACTIVITIES64,41864,418  SUBTOTAL APPLIED RESEARCH891,471912,491  ADVANCED TECHNOLOGY DEVELOPMENT 0190603123NFORCE PROTECTION ADVANCED TECHNOLOGY2,4232,423 0210603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)150,245146,046  Unjustified growth[–4,199] 0220603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,31313,313 0230603671NNAVY ADVANCED TECHNOLOGY DEVELOPMENT (ATD)131,502155,002  Program increase-one sensor plus integration[23,500] 0240603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT232,996232,996 0250603680NMANUFACTURING TECHNOLOGY PROGRAM58,65758,657 0300603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT161,859181,859  Accelerate Navy railgun development and prototyping[20,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT750,995790,296  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0310603207NAIR/OCEAN TACTICAL APPLICATIONS29,74729,747 0320603216NAVIATION SURVIVABILITY7,0507,050 0330603251NAIRCRAFT SYSTEMS793793 0340603254NASW SYSTEMS DEVELOPMENT7,0587,058 0350603261NTACTICAL AIRBORNE RECONNAISSANCE3,5403,540 0360603382NADVANCED COMBAT SYSTEMS TECHNOLOGY59,74159,741 0370603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES62,72760,727  Barracuda EDMs ahead of PDR and CDR[–2,000] 0380603506NSURFACE SHIP TORPEDO DEFENSE8,5708,570 0390603512NCARRIER SYSTEMS DEVELOPMENT5,4405,440 0400603525NPILOT FISH162,222162,222 0410603527NRETRACT LARCH11,74511,745 0420603536NRETRACT JUNIPER114,265114,265 0430603542NRADIOLOGICAL CONTROL740740 0440603553NSURFACE ASW1,1221,122 0450603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT109,08696,086  Prior year inefficiencies impact[–13,000] 0460603562NSUBMARINE TACTICAL WARFARE SYSTEMS9,3749,374 0470603563NSHIP CONCEPT ADVANCED DESIGN89,419107,419  CHAMP acceleration[18,000] 0480603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES13,34813,348 0490603570NADVANCED NUCLEAR POWER SYSTEMS256,137256,137 0500603573NADVANCED SURFACE MACHINERY SYSTEMS22,10922,109 0510603576NCHALK EAGLE29,74429,744 0520603581NLITTORAL COMBAT SHIP (LCS)27,99727,997 0530603582NCOMBAT SYSTEM INTEGRATION16,35116,351 0540603595NOHIO REPLACEMENT514,846526,846  Advanced Submarines Control and Precision Propulsion Module Integration[12,000] 0550603596NLCS MISSION MODULES103,633103,633 0560603597NAUTOMATED TEST AND ANALYSIS7,9317,931 0570603599NFRIGATE DEVELOPMENT134,772134,772 0580603609NCONVENTIONAL MUNITIONS9,3079,307 0600603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,8281,828 0610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT43,14843,148 0620603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT5,9155,915 0630603721NENVIRONMENTAL PROTECTION19,81119,811 0640603724NNAVY ENERGY PROGRAM25,65625,656 0650603725NFACILITIES IMPROVEMENT5,3015,301 0660603734NCHALK CORAL267,985267,985 0670603739NNAVY LOGISTIC PRODUCTIVITY4,0594,059 0680603746NRETRACT MAPLE377,878377,878 0690603748NLINK PLUMERIA381,770381,770 0700603751NRETRACT ELM60,53560,535 0730603790NNATO RESEARCH AND DEVELOPMENT9,6529,652 0740603795NLAND ATTACK TECHNOLOGY15,52915,529 0750603851MJOINT NON-LETHAL WEAPONS TESTING27,58127,581 0760603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL101,566101,566 0770603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS223,344142,412  Program decrease[–80,932] 0780604014NF/A–18 INFRARED SEARCH AND TRACK (IRST)108,700108,700 0790604027NDIGITAL WARFARE OFFICE26,69126,691 0800604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES16,71716,717 0810604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES30,18730,187 0820604030NRAPID PROTOTYPING, EXPERIMENTATION AND DEMONSTRATION.48,79648,796 0830604031NLARGE UNMANNED UNDERSEA VEHICLES92,61371,413  Excessive Snakehead LDUUV growth[–21,200] 0840604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78–80)58,12158,121 0860604126NLITTORAL AIRBORNE MCM17,62217,622 0870604127NSURFACE MINE COUNTERMEASURES18,15418,154 0880604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)47,27847,278 0900604289MNEXT GENERATION LOGISTICS11,08111,081 0920604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE7,1077,107 0930604454NLX (R)5,5495,549 0940604536NADVANCED UNDERSEA PROTOTYPING87,66987,669 0950604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM132,818119,918  Project 3378 schedule delays[–12,900] 0960604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT7,2307,230 0970604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT143,062143,062 0990303354NASW SYSTEMS DEVELOPMENT—MIP8,8898,889 1000304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM25,29111,291  Unjustified cost growth[–14,000] 1010304240NADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM9,3009,300 1020304270NELECTRONIC WARFARE DEVELOPMENT—MIP466466  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,293,7134,179,681  SYSTEM DEVELOPMENT & DEMONSTRATION 1030603208NTRAINING SYSTEM AIRCRAFT12,79812,798 1040604212NOTHER HELO DEVELOPMENT32,12832,128 1050604214MAV–8B AIRCRAFT—ENG DEV46,36342,363  Lacks operational justification/need[–4,000] 1070604215NSTANDARDS DEVELOPMENT3,7713,771 1080604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT16,61116,611 1090604218NAIR/OCEAN EQUIPMENT ENGINEERING17,36817,368 1100604221NP–3 MODERNIZATION PROGRAM2,1342,134 1110604230NWARFARE SUPPORT SYSTEM9,7299,729 1120604231NTACTICAL COMMAND SYSTEM57,68857,688 1130604234NADVANCED HAWKEYE223,565213,565  excess carryover[–10,000] 1140604245MH–1 UPGRADES58,09758,097 1160604261NACOUSTIC SEARCH SENSORS42,48542,485 1170604262NV–22A143,079143,079 1180604264NAIR CREW SYSTEMS DEVELOPMENT20,98030,980  Increase to advance aircrew physiological monitoring[10,000] 1190604269NEA–18147,419242,719  UPL—EA–18G Advanced Modes / Cognitive EW[95,300] 1200604270NELECTRONIC WARFARE DEVELOPMENT89,824121,424  Navy UFR: EA–18G offensive airborne electronic attack special mission pods[31,600] 1210604273MEXECUTIVE HELO DEVELOPMENT245,064245,064 1230604274NNEXT GENERATION JAMMER (NGJ)459,529459,529 1240604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)3,2723,272 1250604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II115,253109,479  Engineering previously funded[–5,774] 1260604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING397,403387,103  ACB 20 unexecutable growth[–10,300] 1270604311NLPD–17 CLASS SYSTEMS INTEGRATION939939 1280604329NSMALL DIAMETER BOMB (SDB)104,448104,448 1290604366NSTANDARD MISSILE IMPROVEMENTS165,881180,881  XFU electronics unit integration[15,000] 1300604373NAIRBORNE MCM10,83110,831 1310604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING33,42933,429 1320604501NADVANCED ABOVE WATER SENSORS35,63535,635 1330604503NSSN–688 AND TRIDENT MODERNIZATION126,932126,932 1340604504NAIR CONTROL62,44862,448 1350604512NSHIPBOARD AVIATION SYSTEMS9,7109,710 1360604518NCOMBAT INFORMATION CENTER CONVERSION19,30319,303 1370604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM27,05927,059 1380604530NADVANCED ARRESTING GEAR (AAG)184,106184,106 1390604558NNEW DESIGN SSN148,233148,233 1400604562NSUBMARINE TACTICAL WARFARE SYSTEM60,82460,824 1410604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E60,06266,062  Planning to support FY21 award of LHA–9[6,000] 1420604574NNAVY TACTICAL COMPUTER RESOURCES4,6424,642 1440604601NMINE DEVELOPMENT25,75625,756 1450604610NLIGHTWEIGHT TORPEDO DEVELOPMENT95,14763,147  Project 3418 post-system design and engineering funds early to need[–32,000] 1460604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT7,1077,107 1470604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS6,5396,539 1480604727NJOINT STANDOFF WEAPON SYSTEMS441441 1490604755NSHIP SELF DEFENSE (DETECT & CONTROL)180,391180,391 1500604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)178,538178,538 1510604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)120,507120,507 1520604761NINTELLIGENCE ENGINEERING29,71529,715 1530604771NMEDICAL DEVELOPMENT8,0958,095 1540604777NNAVIGATION/ID SYSTEM121,026121,026 1550604800MJOINT STRIKE FIGHTER (JSF)—EMD66,56666,566 1560604800NJOINT STRIKE FIGHTER (JSF)—EMD65,49465,494 1590605013MINFORMATION TECHNOLOGY DEVELOPMENT14,00514,005 1600605013NINFORMATION TECHNOLOGY DEVELOPMENT268,567208,567  General reduction[–60,000] 1610605024NANTI-TAMPER TECHNOLOGY SUPPORT5,6185,618 1620605212MCH–53K RDTE326,945326,945 1640605215NMISSION PLANNING32,71432,714 1650605217NCOMMON AVIONICS51,48651,486 1660605220NSHIP TO SHORE CONNECTOR (SSC)1,4441,444 1670605327NT-AO 205 CLASS1,2981,298 1680605414NUNMANNED CARRIER AVIATION (UCA)718,942602,042  Insufficient Air Vehicle budget justification[–116,900] 1690605450MJOINT AIR-TO-GROUND MISSILE (JAGM)6,75911,759  JAGM-F for USN and USMC[5,000] 1710605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)37,29637,296 1720605504NMULTI-MISSION MARITIME (MMA) INCREMENT III160,389160,389 1730605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION98,22376,124  Project 0026 excess concurrency[–22,099] 1740605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,2602,260 1750204202NDDG–1000161,264151,964  Testing early to need[–9,300] 1800304785NTACTICAL CRYPTOLOGIC SYSTEMS44,09844,098 1820306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT6,8086,808  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,042,4805,935,007  MANAGEMENT SUPPORT 1830604256NTHREAT SIMULATOR DEVELOPMENT94,57694,576 1840604258NTARGET SYSTEMS DEVELOPMENT10,98110,981 1850604759NMAJOR T&E INVESTMENT77,01483,014  Program increase[6,000] 1860605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION4848 1870605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9423,942 1880605154NCENTER FOR NAVAL ANALYSES48,79748,797 1890605285NNEXT GENERATION FIGHTER5,0005,000 1910605804NTECHNICAL INFORMATION SERVICES1,0291,029 1920605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT87,56587,565 1930605856NSTRATEGIC TECHNICAL SUPPORT4,2314,231 1940605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT1,0721,072 1950605863NRDT&E SHIP AND AIRCRAFT SUPPORT97,47197,471 1960605864NTEST AND EVALUATION SUPPORT373,834373,834 1970605865NOPERATIONAL TEST AND EVALUATION CAPABILITY21,55421,554 1980605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT16,22716,227 2000605873MMARINE CORPS PROGRAM WIDE SUPPORT24,30324,303 2010605898NMANAGEMENT HQ—R&D43,26243,262 2020606355NWARFARE INNOVATION MANAGEMENT41,91841,918 2030606942MASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES7,0007,000 2040606942NASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES48,80048,800 2050305327NINSIDER THREAT1,6821,682 2060902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,5791,579 2081206867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,6848,684  SUBTOTAL MANAGEMENT SUPPORT1,020,5691,026,569  OPERATIONAL SYSTEMS DEVELOPMENT 2100604227NHARPOON MODIFICATIONS5,4265,426 2110604840MF–35 C2D2259,122259,122 2120604840NF–35 C2D2252,360252,360 2130607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)130,515128,815  Excess cost growth[–1,700] 2140607700NDEPLOYABLE JOINT COMMAND AND CONTROL3,1273,127 2150101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT157,679166,679  Project 2228, technical applications, systems engineering modeling and simulation capability and tool development[9,000] 2160101224NSSBN SECURITY TECHNOLOGY PROGRAM43,19842,198  Excess program growth[–1,000] 2170101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT11,31111,311 2180101402NNAVY STRATEGIC COMMUNICATIONS39,31339,313 2190204136NF/A–18 SQUADRONS193,086200,086  Engine noise reduction engineering[2,000]  JAGM-F for USN and USMC[5,000] 2200204163NFLEET TELECOMMUNICATIONS (TACTICAL)25,01413,179  High frequency over-the-horizon robust communications enterprise concurrency[–11,835] 2210204228NSURFACE SUPPORT11,66111,661 2220204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)282,395282,395 2230204311NINTEGRATED SURVEILLANCE SYSTEM36,95971,959  Additional TRAPS units[35,000] 2240204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS15,45415,454 2250204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)6,0736,073 2260204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)45,02945,029 2270204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT104,903104,903 2280204574NCRYPTOLOGIC DIRECT SUPPORT4,5444,544 2290204575NELECTRONIC WARFARE (EW) READINESS SUPPORT66,88966,889 2300205601NHARM IMPROVEMENT120,762120,762 2310205604NTACTICAL DATA LINKS104,696116,696  UPL—Tactical Targeting Network Technology acceleration[12,000] 2320205620NSURFACE ASW COMBAT SYSTEM INTEGRATION28,42128,421 2330205632NMK–48 ADCAP94,15568,555  Excessive TI–1 cost growth[–25,600] 2340205633NAVIATION IMPROVEMENTS121,805136,805  Navy UFR: F/A–18E/F Super Hornet engine enhancements[15,000] 2350205675NOPERATIONAL NUCLEAR POWER SYSTEMS117,028117,028 2360206313MMARINE CORPS COMMUNICATIONS SYSTEMS174,779174,779 2370206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)4,8264,826 2380206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS97,15297,152 2390206624MMARINE CORPS COMBAT SERVICES SUPPORT30,15630,156 2400206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)39,97639,976 2410206629MAMPHIBIOUS ASSAULT VEHICLE22,63720,690  Lacks operational justification/need[–1,947] 2420207161NTACTICAL AIM MISSILES40,12140,121 2430207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,47329,606  System improvement program efforts schedule delay[–2,867] 2490303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)23,69723,697 2500303140NINFORMATION SYSTEMS SECURITY PROGRAM44,22844,228 2520305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,0816,081 2530305204NTACTICAL UNMANNED AERIAL VEHICLES8,5298,529 2540305205NUAS INTEGRATION AND INTEROPERABILITY41,21241,212 2550305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS7,6877,687 2560305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS42,84642,846 2570305220NMQ–4C TRITON14,39514,395 2580305231NMQ–8 UAV9,8439,843 2590305232MRQ–11 UAV524524 2600305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)5,3605,360 2610305239MRQ–21A10,91410,914 2620305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT81,23181,231 2630305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)5,9565,956 2640305421NRQ–4 MODERNIZATION219,894219,894 2650308601NMODELING AND SIMULATION SUPPORT7,0977,097 2660702207NDEPOT MAINTENANCE (NON-IF)36,56036,560 2670708730NMARITIME TECHNOLOGY (MARITECH)7,2847,284 2681203109NSATELLITE COMMUNICATIONS (SPACE)39,17439,174 268A9999999999CLASSIFIED PROGRAMS1,549,5031,549,503  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT4,885,0604,918,111   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY18,481,66618,384,533  RESEARCH, DEVELOPMENT, TEST & EVAL, AF BASIC RESEARCH 0010601102FDEFENSE RESEARCH SCIENCES348,322353,322  Basic research program increase[5,000] 0020601103FUNIVERSITY RESEARCH INITIATIVES154,991154,991 0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,50614,506  SUBTOTAL BASIC RESEARCH517,819522,819  APPLIED RESEARCH 0040602102FMATERIALS125,373142,373  Advanced materials analysis[4,000]  Structural Biology Techniques[3,000]  Thermal protecting systems for hypersonics[10,000] 0050602201FAEROSPACE VEHICLE TECHNOLOGIES130,547140,547  Hypersonic vehicle structures[10,000] 0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH112,518112,518 0070602203FAEROSPACE PROPULSION190,919195,919  Program increase[5,000] 0080602204FAEROSPACE SENSORS166,534166,534 0090602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,2888,288 0110602602FCONVENTIONAL MUNITIONS112,841112,841 0120602605FDIRECTED ENERGY TECHNOLOGY141,898141,898 0130602788FDOMINANT INFORMATION SCIENCES AND METHODS162,420172,420  Enhance and accelerate Air Force artificial intelligence research[10,000] 0140602890FHIGH ENERGY LASER RESEARCH43,35945,859  Directed energy research[2,500] 0151206601FSPACE TECHNOLOGY117,645117,645  SUBTOTAL APPLIED RESEARCH1,312,3421,356,842  ADVANCED TECHNOLOGY DEVELOPMENT 0160603112FADVANCED MATERIALS FOR WEAPON SYSTEMS34,42642,926  Metals Affordability Initiative[8,500] 0170603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)15,15015,150 0180603203FADVANCED AEROSPACE SENSORS39,96839,968 0190603211FAEROSPACE TECHNOLOGY DEV/DEMO121,002126,002  Design/Manufacture aircraft aft body drag reduction devices[5,000] 0200603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY115,462124,462  General program increase[9,000] 0210603270FELECTRONIC COMBAT TECHNOLOGY55,31955,319 0220603401FADVANCED SPACECRAFT TECHNOLOGY54,89554,895 0230603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)10,67410,674 0240603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT36,46341,463  Autonomous life support system development[5,000] 0250603601FCONVENTIONAL WEAPONS TECHNOLOGY194,981194,981 0260603605FADVANCED WEAPONS TECHNOLOGY43,36853,368  Demonstrator laser weapon system[10,000] 0270603680FMANUFACTURING TECHNOLOGY PROGRAM42,02547,025  Academic and industrial partnerships for aerospace materials[5,000] 0280603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION51,06451,064  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT814,797857,297  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0300603260FINTELLIGENCE ADVANCED DEVELOPMENT5,5685,568 0320603742FCOMBAT IDENTIFICATION TECHNOLOGY18,19418,194 0330603790FNATO RESEARCH AND DEVELOPMENT2,3052,305 0350603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL41,85641,856 0370604015FLONG RANGE STRIKE—BOMBER2,314,1962,314,196 0380604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT14,89414,894 0390604257FADVANCED TECHNOLOGY AND SENSORS34,58534,585 0400604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP9,7409,740 0410604317FTECHNOLOGY TRANSFER12,96012,960 0420604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM71,50169,701  Program excess[–1,800] 0430604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS62,61862,618 0460604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D28,35028,350 0480604858FTECH TRANSITION PROGRAM1,186,0751,333,875  Acceleration of Hypersonic Conventional Strike Weapon[100,000]  Competitively Awarded Transition Programs[5,000]  Rapid Sustainment Initiative[42,800] 0490605230FGROUND BASED STRATEGIC DETERRENT345,041414,441  Accelerated execution of program[69,400] 0500207110FNEXT GENERATION AIR DOMINANCE503,997443,997  Ahead of need[–60,000] 0510207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)40,32640,326 0520208099FUNIFIED PLATFORM (UP)29,80029,800 0540305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)41,88041,880 0550305601FMISSION PARTNER ENVIRONMENTS10,07410,074 0560306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT253,825253,825 0570306415FENABLED CYBER ACTIVITIES16,32516,325 0590901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM17,57717,577 0601203164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)286,629286,629 0611203710FEO/IR WEATHER SYSTEMS7,9407,940 0621206422FWEATHER SYSTEM FOLLOW-ON138,052144,052  Commercial weather data pilot[6,000] 0631206425FSPACE SITUATION AWARENESS SYSTEMS39,33829,338  Ahead of need[–10,000] 0641206434FMIDTERM POLAR MILSATCOM SYSTEM383,113383,113 0651206438FSPACE CONTROL TECHNOLOGY91,01891,018 0661206730FSPACE SECURITY AND DEFENSE PROGRAM45,54245,542 0671206760FPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)51,41951,419 0681206761FPROTECTED TACTICAL SERVICE (PTS)29,77629,776 0691206855FPROTECTED SATCOM SERVICES (PSCS)—AGGREGATED29,37929,379 0701206857FOPERATIONALLY RESPONSIVE SPACE366,050371,050  Blackjack[110,000]  Space RCO Advanced Solar Power—early to need[–105,000]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,529,9436,686,343  SYSTEM DEVELOPMENT & DEMONSTRATION 0710604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS39,60239,602 0720604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT58,53158,531 0730604222FNUCLEAR WEAPONS SUPPORT4,4684,468 0740604270FELECTRONIC WARFARE DEVELOPMENT1,9091,909 0750604281FTACTICAL DATA NETWORKS ENTERPRISE207,746257,746  Increase to accelerate 21st Century Battle Management Command and Control[50,000] 0760604287FPHYSICAL SECURITY EQUIPMENT14,42114,421 0770604329FSMALL DIAMETER BOMB (SDB)—EMD73,15873,158 0810604429FAIRBORNE ELECTRONIC ATTACK7,1537,153 0830604602FARMAMENT/ORDNANCE DEVELOPMENT58,59058,590 0840604604FSUBMUNITIONS2,9902,990 0850604617FAGILE COMBAT SUPPORT20,02820,028 0860604618FJOINT DIRECT ATTACK MUNITION15,78715,787 0870604706FLIFE SUPPORT SYSTEMS8,9198,919 0880604735FCOMBAT TRAINING RANGES35,89543,895  Advanced threat radar system[8,000] 0890604800FF–35—EMD69,00169,001 0910604932FLONG RANGE STANDOFF WEAPON614,920699,920  Accelerated execution of program[85,000] 0920604933FICBM FUZE MODERNIZATION172,902172,902 0970605221FKC–4688,17083,170  Excess to need[–5,000] 0980605223FADVANCED PILOT TRAINING265,465265,465 0990605229FCOMBAT RESCUE HELICOPTER457,652457,652 1050605830FACQ WORKFORCE- GLOBAL BATTLE MGMT3,6173,617 1060605931FB–2 DEFENSIVE MANAGEMENT SYSTEM261,758261,758 1070101125FNUCLEAR WEAPONS MODERNIZATION91,90791,907 1080207171FF–15 EPAWSS137,095137,095 1090207328FSTAND IN ATTACK WEAPON43,17520,575  Excess to need[–22,600] 1100207423FADVANCED COMMUNICATIONS SYSTEMS14,88814,888 1110207701FFULL COMBAT MISSION TRAINING1,0151,015 1150307581FJSTARS RECAP30,000  Continue JSTARS recap GMTI radar development[30,000] 1160401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION7,9437,943 1170401319FPRESIDENTIAL AIRCRAFT RECAPITALIZATION (PAR)673,032673,032 1180701212FAUTOMATED TEST SYSTEMS13,65313,653 1191203176FCOMBAT SURVIVOR EVADER LOCATOR939939 1201203269FGPS IIIC451,889433,889  SMI insufficient justification[–18,000] 1211203940FSPACE SITUATION AWARENESS OPERATIONS46,66846,668 1221206421FCOUNTERSPACE SYSTEMS20,67620,676 1231206425FSPACE SITUATION AWARENESS SYSTEMS134,463134,463 1241206426FSPACE FENCE20,21520,215 1251206431FADVANCED EHF MILSATCOM (SPACE)151,506151,506 1261206432FPOLAR MILSATCOM (SPACE)27,33727,337 1271206433FWIDEBAND GLOBAL SATCOM (SPACE)3,9703,970 1281206441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD60,56560,565 1291206442FEVOLVED SBIRS643,126743,126  Accelerate sensor development[100,000] 1301206853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD245,447245,447  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,272,1915,499,591  MANAGEMENT SUPPORT 1310604256FTHREAT SIMULATOR DEVELOPMENT34,25634,256 1320604759FMAJOR T&E INVESTMENT91,844106,844  Test infrastructure improvements[15,000] 1330605101FRAND PROJECT AIR FORCE34,61434,614 1350605712FINITIAL OPERATIONAL TEST & EVALUATION18,04318,043 1360605807FTEST AND EVALUATION SUPPORT692,784724,684  Test range modernization[31,900] 1370605826FACQ WORKFORCE- GLOBAL POWER233,924233,924 1380605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS263,488263,488 1390605828FACQ WORKFORCE- GLOBAL REACH153,591153,591 1400605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS232,315232,315 1410605830FACQ WORKFORCE- GLOBAL BATTLE MGMT169,868169,868 1420605831FACQ WORKFORCE- CAPABILITY INTEGRATION226,219226,219 1430605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY38,40038,400 1440605833FACQ WORKFORCE- NUCLEAR SYSTEMS125,761125,761 1470605898FMANAGEMENT HQ—R&D10,64210,642 1480605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT162,216162,216 1490605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT28,88828,888 1500606017FREQUIREMENTS ANALYSIS AND MATURATION35,28535,285 1530308602FENTEPRISE INFORMATION SERVICES (EIS)20,54520,545 1540702806FACQUISITION AND MANAGEMENT SUPPORT12,36712,367 1550804731FGENERAL SKILL TRAINING1,4481,448 1571001004FINTERNATIONAL ACTIVITIES3,9983,998 1581206116FSPACE TEST AND TRAINING RANGE DEVELOPMENT23,25423,254 1591206392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE169,912169,912 1601206398FSPACE & MISSILE SYSTEMS CENTER—MHA10,50810,508 1611206860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)19,72119,721 1621206864FSPACE TEST PROGRAM (STP)25,62025,620  SUBTOTAL MANAGEMENT SUPPORT2,839,5112,886,411  OPERATIONAL SYSTEMS DEVELOPMENT 1650604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING11,34411,344 1670605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)47,28741,102  Poor agile development implementation and lenghty delivery timeline[–6,185] 1680605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY32,77032,770 1690605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION68,36868,368 1700605278FHC/MC–130 RECAP RDT&E32,57432,574 1710606018FNC3 INTEGRATION26,11226,112 1720606942FASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES99,10099,100 1730101113FB–52 SQUADRONS280,414295,173  Air Force requested realignment[14,759] 1740101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)5,9555,955 1750101126FB–1B SQUADRONS76,03063,230  FITP delayed new start[–12,800] 1760101127FB–2 SQUADRONS105,561105,561 1770101213FMINUTEMAN SQUADRONS156,047156,047 1790101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS10,44210,442 1800101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK22,83322,833 1810101328FICBM REENTRY VEHICLES18,41218,412 1830102110FUH–1N REPLACEMENT PROGRAM288,022288,022 1840102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM9,2529,252 1860205219FMQ–9 UAV115,345115,345 1880207131FA–10 SQUADRONS26,73826,738 1890207133FF–16 SQUADRONS191,564191,564 1900207134FF–15E SQUADRONS192,883201,483  ALQ–128 EW suite for ANG units[50,000]  Operational flight plan funding excess to need[–41,400] 1910207136FMANNED DESTRUCTIVE SUPPRESSION15,23815,238 1920207138FF–22A SQUADRONS603,553588,453  Program reduction[–15,100] 1930207142FF–35 SQUADRONS549,501549,501 1940207161FTACTICAL AIM MISSILES37,23037,230 1950207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)61,39361,393 1960207227FCOMBAT RESCUE—PARARESCUE647647 1980207249FPRECISION ATTACK SYSTEMS PROCUREMENT14,89114,891 1990207253FCOMPASS CALL13,90113,901 2000207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM121,203121,203 2020207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)60,06260,062 2030207410FAIR & SPACE OPERATIONS CENTER (AOC)106,10298,102  Unjustified request[–8,000] 2040207412FCONTROL AND REPORTING CENTER (CRC)6,4136,413 2050207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)120,664113,384  Increase to accelerate 21st Century Battle Management Command and Control[10,000]  Radar controller program delay[–17,280] 2060207418FTACTICAL AIRBORNE CONTROL SYSTEMS2,6592,659 2080207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES10,31610,316 2090207444FTACTICAL AIR CONTROL PARTY-MOD6,1496,149 2100207448FC2ISR TACTICAL DATA LINK1,7381,738 2110207452FDCAPES13,29713,297 2120207573FNATIONAL TECHNICAL NUCLEAR FORENSICS1,7881,788 2130207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)14,88814,888 2140207590FSEEK EAGLE24,69924,699 2150207601FUSAF MODELING AND SIMULATION17,07817,078 2160207605FWARGAMING AND SIMULATION CENTERS6,1416,141 2180207697FDISTRIBUTED TRAINING AND EXERCISES4,2254,225 2190208006FMISSION PLANNING SYSTEMS63,65363,653 2200208007FTACTICAL DECEPTION6,9496,949 2210208087FAF OFFENSIVE CYBERSPACE OPERATIONS40,52640,526 2220208088FAF DEFENSIVE CYBERSPACE OPERATIONS24,16624,166 2230208097FJOINT CYBER COMMAND AND CONTROL (JCC2)13,00013,000 2240208099FUNIFIED PLATFORM (UP)28,75928,759 2290301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,5793,579 2300301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)29,62029,620 2370301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS6,6336,633 2380302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)57,75857,758 2400303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)99,08885,388  Underexecution[–13,700] 2410303133FHIGH FREQUENCY RADIO SYSTEMS51,61251,612 2420303140FINFORMATION SYSTEMS SECURITY PROGRAM34,61234,612 2440303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,1702,170 2460304260FAIRBORNE SIGINT ENTERPRISE106,873109,873  SIGINT single-pod development[3,000] 2470304310FCOMMERCIAL ECONOMIC ANALYSIS3,4723,472 2500305015FC2 AIR OPERATIONS SUITE—C2 INFO SERVICES8,6088,608 2510305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,5861,586 2520305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4924,492 2540305111FWEATHER SERVICE26,94226,942 2550305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,2718,771  Augmentation of air surveillance and early warning radar systems[2,500] 2560305116FAERIAL TARGETS8,3838,383 2590305128FSECURITY AND INVESTIGATIVE ACTIVITIES418418 2610305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8453,845 2680305202FDRAGON U–248,51865,518  EO/IR sensor upgrades[17,000] 2700305206FAIRBORNE RECONNAISSANCE SYSTEMS175,334185,334  Gorgon Stare[10,000] 2710305207FMANNED RECONNAISSANCE SYSTEMS14,22314,223 2720305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,55424,554 2730305220FRQ–4 UAV221,690221,690 2740305221FNETWORK-CENTRIC COLLABORATIVE TARGETING14,28814,288 2750305238FNATO AGS51,52751,527 2760305240FSUPPORT TO DCGS ENTERPRISE26,57926,579 2780305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES8,4648,464 2800305881FRAPID CYBER ACQUISITION4,3034,303 2840305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,4662,466 2850307577FINTELLIGENCE MISSION DATA (IMD)4,1174,117 2870401115FC–130 AIRLIFT SQUADRON105,988105,988 2880401119FC–5 AIRLIFT SQUADRONS (IF)25,07125,071 2890401130FC–17 AIRCRAFT (IF)48,29948,299 2900401132FC–130J PROGRAM15,40915,409 2910401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)4,3344,334 2920401218FKC–135S3,4933,493 2930401219FKC–10S6,5696,569 2940401314FOPERATIONAL SUPPORT AIRLIFT3,1723,172 2950401318FCV–2218,50218,502 2960401840FAMC COMMAND AND CONTROL SYSTEM1,6881,688 2970408011FSPECIAL TACTICS / COMBAT CONTROL2,5412,541 2980702207FDEPOT MAINTENANCE (NON-IF)1,8971,897 2990708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM50,93350,933 3000708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)13,78713,787 3010708611FSUPPORT SYSTEMS DEVELOPMENT4,4974,497 3020804743FOTHER FLIGHT TRAINING2,0222,022 3030808716FOTHER PERSONNEL ACTIVITIES108108 3040901202FJOINT PERSONNEL RECOVERY AGENCY2,0232,023 3050901218FCIVILIAN COMPENSATION PROGRAM3,7723,772 3060901220FPERSONNEL ADMINISTRATION6,3586,358 3070901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,4181,418 3080901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT99,73493,834  Poor agile development implementation[–5,900] 3091201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES14,16114,161 3101202247FAF TENCAP26,98626,986 3111203001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)80,16880,168 3121203110FSATELLITE CONTROL NETWORK (SPACE)17,80817,808 3141203165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)8,9378,937 3151203173FSPACE AND MISSILE TEST AND EVALUATION CENTER59,93559,935 3161203174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT21,01921,019 3171203179FINTEGRATED BROADCAST SERVICE (IBS)8,5688,568 3181203182FSPACELIFT RANGE SYSTEM (SPACE)10,64110,641 3191203265FGPS III SPACE SEGMENT144,543144,543 3201203400FSPACE SUPERIORITY INTELLIGENCE16,27816,278 3211203614FJSPOC MISSION SYSTEM72,25662,256  Assumed cost savings[–10,000] 3221203620FNATIONAL SPACE DEFENSE CENTER42,20942,209 3251203913FNUDET DETECTION SYSTEM (SPACE)19,77819,778 3261203940FSPACE SITUATION AWARENESS OPERATIONS19,57219,572 3271206423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT513,235513,235 327A9999999999CLASSIFIED PROGRAMS16,534,12416,534,124  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT22,891,74022,868,634   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF40,178,34340,677,937  RESEARCH, DEVELOPMENT, TEST & EVAL, DW BASIC RESEARCH 0010601000BRDTRA BASIC RESEARCH37,02337,023 0020601101EDEFENSE RESEARCH SCIENCES422,130416,130  Program decrease[–6,000] 0030601110D8ZBASIC RESEARCH INITIATIVES42,70242,702 0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE47,82557,825  TBI Treatment for blast injuries[10,000] 0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM85,91985,919 0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,41240,412  Program increase[10,000] 0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM42,10342,103  SUBTOTAL BASIC RESEARCH708,114722,114  APPLIED RESEARCH 0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,17021,670  Insensitive munitions[2,500] 0090602115EBIOMEDICAL TECHNOLOGY101,300101,300 0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,59651,596 0120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES60,68860,688 0130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY395,317395,317 0140602383EBIOLOGICAL WARFARE DEFENSE38,64038,640 0150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM192,674192,674 0160602668D8ZCYBER SECURITY RESEARCH14,96914,969 0170602702ETACTICAL TECHNOLOGY335,466332,966  General program increase[2,500]  MAD-FIRES reduction[–5,000] 0180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY226,898218,898  General program reduction[–8,000] 0190602716EELECTRONICS TECHNOLOGY333,847333,847 0200602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH161,151157,151  JIDO program decrease[–4,000] 0210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,3009,300 0221160401BBSOF TECHNOLOGY DEVELOPMENT35,92135,921  SUBTOTAL APPLIED RESEARCH1,976,9371,964,937  ADVANCED TECHNOLOGY DEVELOPMENT 0230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,59825,598 0240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT125,271111,271  General program reduction[–14,000] 0250603133D8ZFOREIGN COMPARATIVE TESTING24,53224,532 0270603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT299,858270,858  JIDO program decrease[–29,000] 0280603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT13,01713,017 0290603178CWEAPONS TECHNOLOGY10,000  Accelerate hypersonic defense capability[10,000] 0310603180CADVANCED RESEARCH20,36542,365  Accelerate hypersonic missile defense[22,000] 0320603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,64418,644 0340603286EADVANCED AEROSPACE SYSTEMS277,603282,603  Hypersonics weapons programs development and transition[5,000] 0350603287ESPACE PROGRAMS AND TECHNOLOGY254,671254,671 0360603288D8ZANALYTIC ASSESSMENTS19,47219,472 0370603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS37,26337,263 0380603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA13,62113,621 0390603294CCOMMON KILL VEHICLE TECHNOLOGY189,753100,753  Early to need[–89,000] 0400603342D8WDEFENSE INNOVATION UNIT EXPERIMENTAL (DIUX)29,36429,364 0410603375D8ZTECHNOLOGY INNOVATION83,14383,143 0420603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT142,826142,826 0430603527D8ZRETRACT LARCH161,128161,128 0440603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY12,91812,918 0450603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS106,049106,049 0460603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES12,69612,696 0470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM114,637114,637 0480603680SMANUFACTURING TECHNOLOGY PROGRAM49,66752,167  General program increase[2,500] 0490603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT48,33848,338 0500603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS11,77812,778  General program increase[1,000] 0520603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM76,51486,514  Readiness Increase[10,000] 0530603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT168,931173,931  Tunable filter, support for microelectronics development[5,000] 0540603727D8ZJOINT WARFIGHTING PROGRAM5,9925,992 0550603739EADVANCED ELECTRONICS TECHNOLOGIES111,099118,599  Support for the Electronics Resurgence Initiative[7,500] 0560603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS185,984185,984 0570603766ENETWORK-CENTRIC WARFARE TECHNOLOGY438,569434,069  General program reduction[–4,500] 0580603767ESENSOR TECHNOLOGY190,128191,628  Sensors and processing systems technology[1,500] 0590603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT13,56413,564 0600603781D8ZSOFTWARE ENGINEERING INSTITUTE15,05015,050 0610603826D8ZQUICK REACTION SPECIAL PROJECTS69,62659,626  General program reduction[–10,000] 0620603833D8ZENGINEERING SCIENCE & TECHNOLOGY19,41519,415 0630603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM69,53369,533 0640603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY96,389111,389  Hypersonics and directed energy test[10,000]  Workforce development[5,000] 0650604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT40,58245,582  Readiness Increase[5,000] 0660303310D8ZCWMD SYSTEMS26,64426,644 0671160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT79,38079,380 067A0603XXXD8ZNATIONAL SECURITY INNOVATION ACTIVITIES75,000  Establish office for capital investment[75,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,699,6123,712,612  ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 0680603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P28,14028,140 0690603600D8ZWALKOFF92,22292,222 0700603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES2,5062,506 0710603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM40,01642,016  Readiness Increase[2,000] 0720603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT214,173398,273  Accelerate USFK JEON delivery[184,100] 0730603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT926,359817,359  Address cyber threats[8,000]  Forward financed in the FY18 Omnibus[–117,000] 0740603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL129,886129,886 0750603884CBALLISTIC MISSILE DEFENSE SENSORS220,876249,876  Accelerate USFK JEON delivery[24,000]  Address cyber threats[5,000] 0760603890CBMD ENABLING PROGRAMS540,926540,926 0770603891CSPECIAL PROGRAMS—MDA422,348422,348 0780603892CAEGIS BMD767,539767,539 0810603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI475,168483,168  Address cyber threats[8,000] 0820603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT48,76748,767 0830603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)54,92554,925 0840603906CREGARDING TRENCH16,91616,916 0850603907CSEA BASED X-BAND RADAR (SBX)149,715136,715  Forward financed in the FY18 Omnibus[–13,000] 0860603913CISRAELI COOPERATIVE PROGRAMS300,000300,000 0870603914CBALLISTIC MISSILE DEFENSE TEST365,681452,581  Accelerate USFK JEON delivery[71,900]  Address cyber threats[15,000] 0880603915CBALLISTIC MISSILE DEFENSE TARGETS517,852491,352  Accelerate USFK JEON delivery[4,500]  Address cyber threats[5,000]  Forward financed in the FY18 Omnibus[–36,000] 0890603920D8ZHUMANITARIAN DEMINING11,34711,347 0900603923D8ZCOALITION WARFARE8,5288,528 0910604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,4778,477  Corrosion prevention[5,000] 0920604115CTECHNOLOGY MATURATION INITIATIVES148,822203,822  Address cyber threats[5,000]  Laser scaling for boost phase intercept[50,000] 0930604132D8ZMISSILE DEFEAT PROJECT58,60758,607 0940604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING12,9930  JIDO program decrease[–12,993] 0950604181CHYPERSONIC DEFENSE120,444130,944  Accelerate hypersonic defense capability[10,500] 0960604250D8ZADVANCED INNOVATIVE TECHNOLOGIES1,431,7021,431,702  Program reduction[–50,000]  Quartermaster Pathfinder[50,000] 0970604294D8ZTRUSTED & ASSURED MICROELECTRONICS233,142238,642  New trust approach development[5,500] 0980604331D8ZRAPID PROTOTYPING PROGRAM99,33399,333 098A0604342D8ZDEFENSE TECHNOLOGY OFFSET100,000  Directed energy[100,000] 0990604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,7813,781 1000604673CPACIFIC DISCRIMINATING RADAR95,76595,765 1010604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,7683,768 1030604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS22,43522,435 1040604873CLONG RANGE DISCRIMINATION RADAR (LRDR)164,562164,562 1050604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS561,220421,820  Forward financed in the FY18 Omnibus[–139,400] 1060604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST61,01761,017 1070604878CAEGIS BMD TEST95,75695,756 1080604879CBALLISTIC MISSILE DEFENSE SENSOR TEST81,00181,001 1090604880CLAND-BASED SM–3 (LBSM3)27,69227,692 1110604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST81,93472,634  Forward financed in the FY18 Omnibus[–9,300] 1120604894CMULTI-OBJECT KILL VEHICLE8,2566,870  Unjustifed growth[–1,386] 1130300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS2,6002,600 1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1043,104 1150305103CCYBER SECURITY INITIATIVE985985 1161206893CSPACE TRACKING & SURVEILLANCE SYSTEM36,95536,955 1171206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS16,48494,484  Address cyber threats[5,000]  Develop space sensor architecture[73,000]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES8,709,7258,962,146  SYSTEM DEVELOPMENT AND DEMONSTRATION 1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,3338,333 1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT263,414413,414  Accelerate program[150,000] 1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD388,701388,701 1210604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)19,50319,503 1220605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT6,1636,163 1230605013BLINFORMATION TECHNOLOGY DEVELOPMENT11,98811,988 1240605021SEHOMELAND PERSONNEL SECURITY INITIATIVE296296 1250605022D8ZDEFENSE EXPORTABILITY PROGRAM1,4891,489 1260605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES9,5909,590 1270605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION3,1733,173 1280605075D8ZDCMO POLICY AND INTEGRATION2,1052,105 1290605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM21,15621,156 1300605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)10,73110,731 1320605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES6,3746,374 1330605294D8ZTRUSTED & ASSURED MICROELECTRONICS56,17858,678  New trust approach development[2,500] 1340303141KGLOBAL COMBAT SUPPORT SYSTEM2,5122,512 1350305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)2,4352,435 1360305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION17,04817,048  SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION831,189983,689  MANAGEMENT SUPPORT 1370604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,6616,661 1380604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT4,0884,088 1390604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)258,796268,796  Advanced hypersonic wind tunnel experimentation[10,000] 1400604942D8ZASSESSMENTS AND EVALUATIONS31,35631,356 1410605001EMISSION SUPPORT65,64665,646 1420605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)84,18489,184  Cyber range capacity and development[5,000] 1430605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS22,57622,576 1440605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)52,56552,565 1460605142D8ZSYSTEMS ENGINEERING38,87238,872 1470605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,5343,534 1480605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,0505,050 1490605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION11,45011,450 1500605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,6931,693 1510605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM102,883102,883 1590605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,5452,545 1600605798D8ZDEFENSE TECHNOLOGY ANALYSIS24,48724,487 1610605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)56,85356,853 1620605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION24,91424,914 1630605804D8ZDEVELOPMENT TEST AND EVALUATION20,17925,179  Improve software testing capabilities[5,000] 1640605898EMANAGEMENT HQ—R&D13,64313,643 1650605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)4,1244,124 1660606100D8ZBUDGET AND PROGRAM ASSESSMENTS5,7685,768 1670606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS1,0301,030 1680606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT1,0001,000 1690606942CASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES3,4003,400 1700606942SASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES4,0004,000 1710203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)3,0083,008 1720204571JJOINT STAFF ANALYTICAL SUPPORT6,6586,658 1750303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES652652 1760303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0051,005 1770305172KCOMBINED ADVANCED APPLICATIONS21,36321,363 1800305245D8ZINTELLIGENCE CAPABILITIES AND INNOVATION INVESTMENTS109,529109,529 1810306310D8ZCWMD SYSTEMS: RDT&E MANAGEMENT SUPPORT1,2441,244 1840804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA42,94042,940 1850901598CMANAGEMENT HQ—MDA28,62628,626 1870903235KJOINT SERVICE PROVIDER (JSP)5,1045,104 188A9999999999CLASSIFIED PROGRAMS45,60445,604  SUBTOTAL MANAGEMENT SUPPORT1,117,0301,137,030  OPERATIONAL SYSTEM DEVELOPMENT 1890604130VENTERPRISE SECURITY SYSTEM (ESS)9,7509,750 1900605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,8551,855 1910605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)304304 1920607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT10,37610,376 1930607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT5,9155,915 1940607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)5,8695,869 1950607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)48,74148,741 1960208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0373,037 1970208045KC4I INTEROPERABILITY62,81462,814 2030302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,56116,561 2040303126KLONG-HAUL COMMUNICATIONS—DCS14,76914,769 2050303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)17,57917,579 2070303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)31,73731,737 2080303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM7,94017,940  Expand cyber scholarship program[10,000] 2090303140GINFORMATION SYSTEMS SECURITY PROGRAM229,252229,252 2100303140KINFORMATION SYSTEMS SECURITY PROGRAM19,61119,611 2110303150KGLOBAL COMMAND AND CONTROL SYSTEM46,90046,900 2120303153KDEFENSE SPECTRUM ORGANIZATION7,5707,570 2130303228KJOINT INFORMATION ENVIRONMENT (JIE)7,9477,947 2150303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY39,40039,400 2240305186D8ZPOLICY R&D PROGRAMS6,2626,262 2250305199D8ZNET CENTRICITY16,78016,780 2270305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS6,2866,286 2300305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS2,9702,970 2330305327VINSIDER THREAT5,9545,954 2340305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1982,198 2400307577D8ZINTELLIGENCE MISSION DATA (IMD)6,8896,889 2420708012KLOGISTICS SUPPORT ACTIVITIES1,3171,317 2430708012SPACIFIC DISASTER CENTERS1,7701,770 2440708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM1,8051,805 2461105219BBMQ–9 UAV18,40318,403 2481160403BBAVIATION SYSTEMS184,993179,993  Realignment of funds[–5,000] 2491160405BBINTELLIGENCE SYSTEMS DEVELOPMENT10,62510,625 2501160408BBOPERATIONAL ENHANCEMENTS102,307102,307 2511160431BBWARRIOR SYSTEMS46,94246,942 2521160432BBSPECIAL PROGRAMS2,4792,479 2531160434BBUNMANNED ISR27,27027,270 2541160480BBSOF TACTICAL VEHICLES1,1211,121 2551160483BBMARITIME SYSTEMS42,47142,471 2561160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES4,7804,780 2571160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE12,17612,176 2581203610KTELEPORT PROGRAM2,3232,323 258A9999999999CLASSIFIED PROGRAMS3,877,8983,887,898  Classified increase[10,000]  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,973,9464,988,946   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW22,016,55322,471,474  OPERATIONAL TEST & EVAL, DEFENSE MANAGEMENT SUPPORT 0010605118OTEOPERATIONAL TEST AND EVALUATION85,68585,685 0020605131OTELIVE FIRE TEST AND EVALUATION64,33264,332 0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES70,99281,892  Increase for test and evaluation technologies[10,900]  SUBTOTAL MANAGEMENT SUPPORT221,009231,909   TOTAL OPERATIONAL TEST & EVAL, DEFENSE221,009231,909   TOTAL RDT&E91,056,95091,727,403 4202.Research, development, test, and evaluation for overseas contingency operations   SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineProgramElementItemFY 2019 RequestConference Authorized  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0560603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING1,0001,000 0580603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV1,5001,500 0610603747ASOLDIER SUPPORT AND SURVIVABILITY3,0003,000 0760604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)23,00023,000  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES28,50028,500  SYSTEM DEVELOPMENT & DEMONSTRATION 0880604328ATRACTOR CAGE12,00012,000 1000604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV119,300119,300 1250605032ATRACTOR TIRE66,76066,760 1280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)2,6702,670 1360605051AAIRCRAFT SURVIVABILITY DEVELOPMENT34,93334,933 1470303032ATROJAN—RH121,2001,200  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION236,863236,863  OPERATIONAL SYSTEMS DEVELOPMENT 1840607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS2,5482,548 1850607133ATRACTOR SMOKE7,7807,780 2060203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM2,0002,000 2090205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV8,0008,000 2160303028ASECURITY AND INTELLIGENCE ACTIVITIES23,19923,199 2260305206AAIRBORNE RECONNAISSANCE SYSTEMS14,00014,000 2310307665ABIOMETRICS ENABLED INTELLIGENCE2,2142,214  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT59,74159,741   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY325,104325,104  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0410603527NRETRACT LARCH18,00018,000 0610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT13,90013,900 0740603795NLAND ATTACK TECHNOLOGY1,4001,400  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES33,30033,300  SYSTEM DEVELOPMENT & DEMONSTRATION 1490604755NSHIP SELF DEFENSE (DETECT & CONTROL)1,1001,100  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,1001,100  OPERATIONAL SYSTEMS DEVELOPMENT 2360206313MMARINE CORPS COMMUNICATIONS SYSTEMS16,13016,130 268A9999999999CLASSIFIED PROGRAMS117,282117,282  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT133,412133,412   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY167,812167,812  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0651206438FSPACE CONTROL TECHNOLOGY1,1001,100 0701206857FOPERATIONALLY RESPONSIVE SPACE12,39512,395  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES13,49513,495  OPERATIONAL SYSTEMS DEVELOPMENT 1860205219FMQ–9 UAV4,5004,500 1870205671FJOINT COUNTER RCIED ELECTRONIC WARFARE4,0004,000 1880207131FA–10 SQUADRONS1,0001,000 2170207610FBATTLEFIELD ABN COMM NODE (BACN)42,34942,349 2280208288FINTEL DATA APPLICATIONS1,2001,200 2540305111FWEATHER SERVICE3,0003,000 2680305202FDRAGON U–222,10022,100 2720305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS29,50029,500 3101202247FAF TENCAP5,0005,000 327A9999999999CLASSIFIED PROGRAMS188,127188,127  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT300,776300,776   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF314,271314,271  ADVANCED TECHNOLOGY DEVELOPMENT 0240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT25,00025,000 0260603134BRCOUNTER IMPROVISED-THREAT SIMULATION13,64813,648  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT38,64838,648  ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 0940604134BRCOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING242,668158,507  JIDO program adjustment[–84,161]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES242,668242,668  OPERATIONAL SYSTEM DEVELOPMENT 2501160408BBOPERATIONAL ENHANCEMENTS3,6323,632 2511160431BBWARRIOR SYSTEMS11,04011,040 2531160434BBUNMANNED ISR11,70011,700 2541160480BBSOF TACTICAL VEHICLES725725 258A9999999999CLASSIFIED PROGRAMS192,131192,131  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT219,228219,228   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW500,544416,383   TOTAL RDT&E1,307,7311,223,570  XLIIIOPERATION AND MAINTENANCE  Sec. 4301. Operation and maintenance. Sec. 4302. Operation and maintenance for overseas contingency operations. 4301.Operation and maintenance   SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) LineItemFY 2019 RequestConference Authorized  OPERATION & MAINTENANCE, ARMY OPERATING FORCES 010MANEUVER UNITS2,076,3601,785,360  Excess growth[–15,000]  Readiness restoration[9,400]  Realign OCO requirements from Base to OCO[–285,400] 020MODULAR SUPPORT BRIGADES107,946109,746  Readiness restoration[1,800] 030ECHELONS ABOVE BRIGADE732,485740,085  Readiness restoration[7,600] 040THEATER LEVEL ASSETS1,169,5081,187,808  Readiness restoration[18,300] 050LAND FORCES OPERATIONS SUPPORT1,180,4601,197,960  Readiness restoration[17,500] 060AVIATION ASSETS1,467,5001,435,300  Readiness restoration[17,800]  Unjustified program growth[–50,000] 070FORCE READINESS OPERATIONS SUPPORT4,285,2114,285,211 080LAND FORCES SYSTEMS READINESS482,201482,201 090LAND FORCES DEPOT MAINTENANCE1,536,8511,476,751  Readiness restoration[111,200]  Realign OCO requirements from Base to OCO[–171,300] 100BASE OPERATIONS SUPPORT8,274,2998,260,144  Operation and Maintenance, Army DSMOA[10,000]  Unjustified growth[–24,155] 110FACILITIES SUSTAINMENT3,516,8592,472,978  85% Sustainment[175,469]  Realignment of FSRM funds to new RM and Demo lines[–1,219,350] 111FACILITIES RESTORATION & MODERNIZATION1,054,140  Realignment of FSRM funds to new RM and Demo lines[1,054,140] 112FACILITIES DEMOLITION215,210  Program increase[50,000]  Realignment of FSRM funds to new RM and Demo lines[165,210] 120MANAGEMENT AND OPERATIONAL HEADQUARTERS438,733438,733 180US AFRICA COMMAND231,518231,518 190US EUROPEAN COMMAND150,268150,268 200US SOUTHERN COMMAND195,964210,264  SOUTHCOM ABN GFE Sensor (GEOINT/SIGINT)[4,200]  SOUTHCOM Cyber HUMINT (CME/OPS)[1,000]  SOUTHCOM OSINT/PAI (CME/LIC/TOOLS)[1,600]  SOUTHCOM Overland Airborne ISR Flight Hours[7,200]  SOUTHCOM SIGINT Suite COMSAT RF[300] 210US FORCES KOREA59,62559,625  SUBTOTAL OPERATING FORCES25,905,78825,793,302  MOBILIZATION 220STRATEGIC MOBILITY370,941370,941 230ARMY PREPOSITIONED STOCKS573,560573,560 240INDUSTRIAL PREPAREDNESS7,6787,678  SUBTOTAL MOBILIZATION952,179952,179  TRAINING AND RECRUITING 250OFFICER ACQUISITION135,832135,832 260RECRUIT TRAINING54,81954,819 270ONE STATION UNIT TRAINING69,59969,599 280SENIOR RESERVE OFFICERS TRAINING CORPS518,998518,998 290SPECIALIZED SKILL TRAINING1,020,0731,007,073  Program decrease unaccounted for[–13,000] 300FLIGHT TRAINING1,082,1901,082,190 310PROFESSIONAL DEVELOPMENT EDUCATION220,399220,399 320TRAINING SUPPORT611,482611,482 330RECRUITING AND ADVERTISING698,962612,085  Marketing Cuts[–86,877] 340EXAMINING162,049162,049 350OFF-DUTY AND VOLUNTARY EDUCATION215,622215,622 360CIVILIAN EDUCATION AND TRAINING176,914176,914 370JUNIOR RESERVE OFFICER TRAINING CORPS174,430177,570  Program increase[3,140]  SUBTOTAL TRAINING AND RECRUITING5,141,3695,044,632  ADMIN & SRVWIDE ACTIVITIES 390SERVICEWIDE TRANSPORTATION588,047588,047 400CENTRAL SUPPLY ACTIVITIES931,462931,462 410LOGISTIC SUPPORT ACTIVITIES696,114696,114 420AMMUNITION MANAGEMENT461,637461,637 430ADMINISTRATION447,564447,564 440SERVICEWIDE COMMUNICATIONS2,069,1272,069,127 450MANPOWER MANAGEMENT261,021261,021 460OTHER PERSONNEL SUPPORT379,541379,541 470OTHER SERVICE SUPPORT1,699,7671,687,767  Program decrease unaccounted for[–12,000] 480ARMY CLAIMS ACTIVITIES192,686192,686 490REAL ESTATE MANAGEMENT240,917240,917 500FINANCIAL MANAGEMENT AND AUDIT READINESS291,569291,569 510INTERNATIONAL MILITARY HEADQUARTERS442,656442,656 520MISC. SUPPORT OF OTHER NATIONS48,25148,251 565CLASSIFIED PROGRAMS1,259,6221,259,622  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES10,009,9819,997,981  UNDISTRIBUTED 570UNDISTRIBUTED–710,000  Army misrepresentation of civilian pay budget request[–100,000]  Foreign Currency adjustments[–137,000]  Historical unobligated balances[–473,000]  SUBTOTAL UNDISTRIBUTED–710,000   TOTAL OPERATION & MAINTENANCE, ARMY42,009,31741,078,094  OPERATION & MAINTENANCE, ARMY RES OPERATING FORCES 010MODULAR SUPPORT BRIGADES13,86713,867 020ECHELONS ABOVE BRIGADE536,438536,438 030THEATER LEVEL ASSETS113,225113,225 040LAND FORCES OPERATIONS SUPPORT551,141551,141 050AVIATION ASSETS89,07389,073 060FORCE READINESS OPERATIONS SUPPORT409,531409,531 070LAND FORCES SYSTEMS READINESS101,411101,411 080LAND FORCES DEPOT MAINTENANCE60,11460,114 090BASE OPERATIONS SUPPORT595,728579,728  Program decrease unaccounted for[–16,000] 100FACILITIES SUSTAINMENT304,658263,065  Realignment of FSRM funds to new RM and Demo lines[–71,593]  Sustainment recovery[30,000] 101FACILITIES RESTORATION & MODERNIZATION49,176  Realignment of FSRM funds to new RM and Demo lines[49,176] 102FACILITIES DEMOLITION22,417  Realignment of FSRM funds to new RM and Demo lines[22,417] 110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,17522,175  SUBTOTAL OPERATING FORCES2,797,3612,811,361  ADMIN & SRVWD ACTIVITIES 120SERVICEWIDE TRANSPORTATION11,83211,832 130ADMINISTRATION18,21818,218 140SERVICEWIDE COMMUNICATIONS25,06925,069 150MANPOWER MANAGEMENT6,2486,248 160RECRUITING AND ADVERTISING58,18158,181  SUBTOTAL ADMIN & SRVWD ACTIVITIES119,548119,548   TOTAL OPERATION & MAINTENANCE, ARMY RES2,916,9092,930,909  OPERATION & MAINTENANCE, ARNG OPERATING FORCES 010MANEUVER UNITS810,269790,269  Unjustified growth[–20,000] 020MODULAR SUPPORT BRIGADES193,402193,402 030ECHELONS ABOVE BRIGADE753,815753,815 040THEATER LEVEL ASSETS84,12484,124 050LAND FORCES OPERATIONS SUPPORT31,88131,881 060AVIATION ASSETS973,874973,874 070FORCE READINESS OPERATIONS SUPPORT784,086784,086 080LAND FORCES SYSTEMS READINESS51,35351,353 090LAND FORCES DEPOT MAINTENANCE221,633221,633 100BASE OPERATIONS SUPPORT1,129,9421,114,942  Program decrease unaccounted for[–15,000] 110FACILITIES SUSTAINMENT919,947888,760  Realignment of FSRM funds to new RM and Demo lines[–101,187]  Sustainment recovery[70,000] 111FACILITIES RESTORATION & MODERNIZATION85,859  Realignment of FSRM funds to new RM and Demo lines[85,859] 112FACILITIES DEMOLITION15,328  Realignment of FSRM funds to new RM and Demo lines[15,328] 120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,010,5241,010,524  SUBTOTAL OPERATING FORCES6,964,8506,999,850  ADMIN & SRVWD ACTIVITIES 130SERVICEWIDE TRANSPORTATION10,01710,017 140ADMINISTRATION72,74672,746 150SERVICEWIDE COMMUNICATIONS83,10583,105 160MANPOWER MANAGEMENT10,67810,678 170OTHER PERSONNEL SUPPORT254,753254,753 180REAL ESTATE MANAGEMENT3,1463,146  SUBTOTAL ADMIN & SRVWD ACTIVITIES434,445434,445   TOTAL OPERATION & MAINTENANCE, ARNG7,399,2957,434,295  OPERATION & MAINTENANCE, NAVY OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS5,372,3995,327,478  Unjustified growth[–44,921] 020FLEET AIR TRAINING2,023,3512,021,351  Advanced skills management[–2,000] 030AVIATION TECHNICAL DATA & ENGINEERING SERVICES56,22556,225 040AIR OPERATIONS AND SAFETY SUPPORT156,081156,081 050AIR SYSTEMS SUPPORT682,379676,440  Unjustified growth[–5,939] 060AIRCRAFT DEPOT MAINTENANCE1,253,7561,291,156  Readiness restoration[37,400] 070AIRCRAFT DEPOT OPERATIONS SUPPORT66,64966,649 080AVIATION LOGISTICS939,368939,368 090MISSION AND OTHER SHIP OPERATIONS4,439,5664,413,287  Excess growth[–26,279] 100SHIP OPERATIONS SUPPORT & TRAINING997,663997,663 110SHIP DEPOT MAINTENANCE8,751,5268,900,126  Readiness restoration[116,600]  Western Pacific Dry Dock capability[32,000] 120SHIP DEPOT OPERATIONS SUPPORT2,168,8762,168,876 130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,349,5931,326,293  Fiscal year 2018 decrease not properly accounted[–25,000]  SOUTHCOM CCO Sensor Integration[1,700] 150SPACE SYSTEMS AND SURVEILLANCE215,255215,255 160WARFARE TACTICS632,446617,446  Unjustified growth[–15,000] 170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY373,046373,046 180COMBAT SUPPORT FORCES1,452,0751,452,075 190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT153,719153,719 210COMBATANT COMMANDERS CORE OPERATIONS63,03963,039 220COMBATANT COMMANDERS DIRECT MISSION SUPPORT89,33989,339 230MILITARY INFORMATION SUPPORT OPERATIONS8,4758,475 240CYBERSPACE ACTIVITIES424,088424,088 260FLEET BALLISTIC MISSILE1,361,9471,361,947 280WEAPONS MAINTENANCE823,952823,952 290OTHER WEAPON SYSTEMS SUPPORT494,101494,101 300ENTERPRISE INFORMATION921,936876,936  General reduction[–45,000] 310FACILITIES SUSTAINMENT2,040,3891,986,642  FSRM to 100% max executable[310,000]  Realignment of FSRM funds to new RM and Demo lines[–363,747] 311FACILITIES RESTORATION & MODERNIZATION243,745  Realignment of FSRM funds to new RM and Demo lines[243,745] 312FACILITIES DEMOLITION160,002  Program increase[40,000]  Realignment of FSRM funds to new RM and Demo lines[120,002] 320BASE OPERATING SUPPORT4,414,7534,414,753  SUBTOTAL OPERATING FORCES41,725,99242,099,553  MOBILIZATION 330SHIP PREPOSITIONING AND SURGE549,142549,142 340READY RESERVE FORCE310,805310,805 360SHIP ACTIVATIONS/INACTIVATIONS161,150161,150 370EXPEDITIONARY HEALTH SERVICES SYSTEMS120,338120,338 390COAST GUARD SUPPORT24,09724,097  SUBTOTAL MOBILIZATION1,165,5321,165,532  TRAINING AND RECRUITING 400OFFICER ACQUISITION145,481145,481 410RECRUIT TRAINING9,6379,637 420RESERVE OFFICERS TRAINING CORPS149,687149,687 430SPECIALIZED SKILL TRAINING879,557793,557  Ready, Relevant Learning funding ahead of need[–86,000] 450PROFESSIONAL DEVELOPMENT EDUCATION184,436186,136  Naval Sea Cadets[1,700] 460TRAINING SUPPORT223,159223,159 470RECRUITING AND ADVERTISING181,086181,086 480OFF-DUTY AND VOLUNTARY EDUCATION96,00696,006 490CIVILIAN EDUCATION AND TRAINING72,08372,083 500JUNIOR ROTC54,15655,106  Program increase[950]  SUBTOTAL TRAINING AND RECRUITING1,995,2881,911,938  ADMIN & SRVWD ACTIVITIES 510ADMINISTRATION1,089,9641,069,964  Program decrease[–20,000] 530CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT164,074164,074 540MILITARY MANPOWER AND PERSONNEL MANAGEMENT418,350418,350 580SERVICEWIDE TRANSPORTATION167,106167,106 600PLANNING, ENGINEERING, AND PROGRAM SUPPORT333,556333,556 610ACQUISITION, LOGISTICS, AND OVERSIGHT663,690663,690 650INVESTIGATIVE AND SECURITY SERVICES705,087705,087 765CLASSIFIED PROGRAMS574,994584,994  Classified adjustment[10,000]  SUBTOTAL ADMIN & SRVWD ACTIVITIES4,116,8214,106,821  UNDISTRIBUTED 770UNDISTRIBUTED–269,600  Foreign Currency adjustments[–35,900]  Historical unobligated balances[–233,700]  SUBTOTAL UNDISTRIBUTED–269,600   TOTAL OPERATION & MAINTENANCE, NAVY49,003,63349,014,244  OPERATION & MAINTENANCE, MARINE CORPS OPERATING FORCES 010OPERATIONAL FORCES873,320883,235  Additional parts & spares to support intermediate & organizational maintenance[8,200]  Additional training requirements[4,200]  Unjustified growth[–2,485] 020FIELD LOGISTICS1,094,1871,094,187 030DEPOT MAINTENANCE314,182341,082  Readiness restoration[26,900] 040MARITIME PREPOSITIONING98,13698,136 050CYBERSPACE ACTIVITIES183,546183,546 060FACILITIES SUSTAINMENT832,636736,354  85% Sustainment[42,400]  Realignment of FSRM funds to new RM and Demo lines[–138,682] 061FACILITIES RESTORATION & MODERNIZATION61,469  Realignment of FSRM funds to new RM and Demo lines[61,469] 062FACILITIES DEMOLITION107,213  Program increase[30,000]  Realignment of FSRM funds to new RM and Demo lines[77,213] 070BASE OPERATING SUPPORT2,151,3902,116,390  Program decrease unaccounted for[–35,000]  SUBTOTAL OPERATING FORCES5,547,3975,621,612  TRAINING AND RECRUITING 080RECRUIT TRAINING16,45316,453 090OFFICER ACQUISITION1,1441,144 100SPECIALIZED SKILL TRAINING106,360106,360 110PROFESSIONAL DEVELOPMENT EDUCATION46,09646,096 120TRAINING SUPPORT389,751389,751 130RECRUITING AND ADVERTISING201,662201,662 140OFF-DUTY AND VOLUNTARY EDUCATION32,46132,461 150JUNIOR ROTC24,21724,607  Program increase[390]  SUBTOTAL TRAINING AND RECRUITING818,144818,534  ADMIN & SRVWD ACTIVITIES 160SERVICEWIDE TRANSPORTATION29,73529,735 170ADMINISTRATION386,375376,375  Fiscal year 2018 decrease not properly accounted[–10,000] 225CLASSIFIED PROGRAMS50,85950,859  SUBTOTAL ADMIN & SRVWD ACTIVITIES466,969456,969  UNDISTRIBUTED 230UNDISTRIBUTED–29,400  Foreign Currency adjustments[–8,900]  Historical unobligated balances[–20,500]  SUBTOTAL UNDISTRIBUTED–29,400   TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,832,5106,867,715  OPERATION & MAINTENANCE, NAVY RES OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS569,584569,584 020INTERMEDIATE MAINTENANCE6,9026,902 030AIRCRAFT DEPOT MAINTENANCE109,776109,776 040AIRCRAFT DEPOT OPERATIONS SUPPORT538538 050AVIATION LOGISTICS18,88818,888 060SHIP OPERATIONS SUPPORT & TRAINING574574 070COMBAT COMMUNICATIONS17,56117,561 080COMBAT SUPPORT FORCES121,070119,030  Insufficient budget justification[–2,040] 090CYBERSPACE ACTIVITIES337337 100ENTERPRISE INFORMATION23,96423,964 110FACILITIES SUSTAINMENT36,35641,151  Realignment of FSRM funds to new RM and Demo lines[–5,205]  Sustainment recovery[10,000] 111FACILITIES RESTORATION & MODERNIZATION3,205  Realignment of FSRM funds to new RM and Demo lines[3,205] 112FACILITIES DEMOLITION2,000  Realignment of FSRM funds to new RM and Demo lines[2,000] 120BASE OPERATING SUPPORT103,562103,562  SUBTOTAL OPERATING FORCES1,009,1121,017,072  ADMIN & SRVWD ACTIVITIES 130ADMINISTRATION1,8681,868 140MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,84912,849 160ACQUISITION AND PROGRAM MANAGEMENT3,1773,177  SUBTOTAL ADMIN & SRVWD ACTIVITIES17,89417,894   TOTAL OPERATION & MAINTENANCE, NAVY RES1,027,0061,034,966  OPERATION & MAINTENANCE, MC RESERVE OPERATING FORCES 010OPERATING FORCES99,173101,173  Additional training requirements[2,000] 020DEPOT MAINTENANCE19,43019,430 030FACILITIES SUSTAINMENT39,96225,666  Realignment of FSRM funds to new RM and Demo lines[–22,296]  Sustainment recovery[8,000] 031FACILITIES RESTORATION & MODERNIZATION22,296  Realignment of FSRM funds to new RM and Demo lines[22,296] 040BASE OPERATING SUPPORT101,829101,829  SUBTOTAL OPERATING FORCES260,394270,394  ADMIN & SRVWD ACTIVITIES 050ADMINISTRATION11,17611,176  SUBTOTAL ADMIN & SRVWD ACTIVITIES11,17611,176   TOTAL OPERATION & MAINTENANCE, MC RESERVE271,570281,570  OPERATION & MAINTENANCE, AIR FORCE OPERATING FORCES 010PRIMARY COMBAT FORCES758,178783,178  Increase for F–35 sustainment to accelerate depot component repair capability[25,000] 020COMBAT ENHANCEMENT FORCES1,509,0271,227,027  Programming error—BACN[–282,000] 030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,323,3301,323,330 040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,511,8303,583,170  Fiscal year 2018 decrease not properly accounted[–13,160]  Readiness restoration[46,500]  Restoration of U–2 Tail #80–1099[38,000] 050FACILITIES SUSTAINMENT2,892,7052,598,824  85% Sustainment[152,000]  Realignment of FSRM funds to new RM and Demo lines[–445,881] 051FACILITIES RESTORATION & MODERNIZATION420,861  Realignment of FSRM funds to new RM and Demo lines[420,861] 052FACILITIES DEMOLITION67,020  Program increase[42,000]  Realignment of FSRM funds to new RM and Demo lines[25,020] 060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT7,613,0847,993,784  Increase for JSTARS buy-back[95,900]  Readiness restoration[74,800]  Unjustified growth[–90,000]  WSS to 100% executable[300,000] 070FLYING HOUR PROGRAM4,345,2084,242,799  Increase for JSTARS buy-back[50,000]  Unjustified growth[–152,409] 080BASE SUPPORT5,989,2155,989,215 090GLOBAL C3I AND EARLY WARNING928,023928,023 100OTHER COMBAT OPS SPT PROGRAMS1,080,9561,080,956 110CYBERSPACE ACTIVITIES879,032813,032  Air Force requested transfer to SAG 42B[–66,000] 130LAUNCH FACILITIES183,777183,777 140SPACE CONTROL SYSTEMS404,072404,072 170US NORTHCOM/NORAD187,375187,375 180US STRATCOM529,902529,902 190US CYBERCOM329,474329,474 200US CENTCOM166,024166,024 210US SOCOM723723 220US TRANSCOM535535 225CLASSIFIED PROGRAMS1,164,8101,164,810  SUBTOTAL OPERATING FORCES33,797,28034,017,911  MOBILIZATION 230AIRLIFT OPERATIONS1,307,6951,242,695  Fiscal year 2018 decrease not properly accounted[–65,000] 240MOBILIZATION PREPAREDNESS144,417144,417  SUBTOTAL MOBILIZATION1,452,1121,387,112  TRAINING AND RECRUITING 280OFFICER ACQUISITION133,187133,187 290RECRUIT TRAINING25,04125,041 300RESERVE OFFICERS TRAINING CORPS (ROTC)117,338117,338 330SPECIALIZED SKILL TRAINING401,996401,996 340FLIGHT TRAINING477,064477,064 350PROFESSIONAL DEVELOPMENT EDUCATION276,423276,423 360TRAINING SUPPORT95,94895,948 380RECRUITING AND ADVERTISING154,530154,530 390EXAMINING4,1324,132 400OFF-DUTY AND VOLUNTARY EDUCATION223,150223,150 410CIVILIAN EDUCATION AND TRAINING209,497209,497 420JUNIOR ROTC59,90860,908  Program increase[1,000]  SUBTOTAL TRAINING AND RECRUITING2,178,2142,179,214  ADMIN & SRVWD ACTIVITIES 430LOGISTICS OPERATIONS681,788681,788 440TECHNICAL SUPPORT ACTIVITIES117,812117,812 480ADMINISTRATION953,102933,102  Unjustified growth[–20,000] 490SERVICEWIDE COMMUNICATIONS358,389424,389  Air Force requested transfer from SAG 12D[66,000] 500OTHER SERVICEWIDE ACTIVITIES1,194,8621,194,862 510CIVIL AIR PATROL29,59429,594 540INTERNATIONAL SUPPORT74,95974,959 545CLASSIFIED PROGRAMS1,222,4561,222,456  SUBTOTAL ADMIN & SRVWD ACTIVITIES4,632,9624,678,962  UNDISTRIBUTED 550UNDISTRIBUTED–164,600  Foreign Currency adjustments[–68,000]  Historical unobligated balances[–239,000]  Procurement of 7 DABs for PACOM[142,400]  SUBTOTAL UNDISTRIBUTED–164,600   TOTAL OPERATION & MAINTENANCE, AIR FORCE42,060,56842,098,599  OPERATION & MAINTENANCE, AF RESERVE OPERATING FORCES 010PRIMARY COMBAT FORCES1,853,4371,838,437  Unjustified growth[–15,000] 020MISSION SUPPORT OPERATIONS205,369205,369 030DEPOT PURCHASE EQUIPMENT MAINTENANCE345,576347,476  Readiness restoration[1,900] 040FACILITIES SUSTAINMENT120,736111,903  Additional demo[2,800]  Realignment of FSRM funds to new RM and Demo lines[–27,633]  Sustainment recovery[16,000] 041FACILITIES RESTORATION & MODERNIZATION27,633  Realignment of FSRM funds to new RM and Demo lines[27,633] 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT241,239293,239  Readiness restoration[52,000] 060BASE SUPPORT385,922385,922  SUBTOTAL OPERATING FORCES3,152,2793,209,979  ADMINISTRATION AND SERVICEWIDE ACTIVITIES 070ADMINISTRATION71,18871,188 080RECRUITING AND ADVERTISING19,42919,429 090MILITARY MANPOWER AND PERS MGMT (ARPC)9,3869,386 100OTHER PERS SUPPORT (DISABILITY COMP)7,5127,512 110AUDIOVISUAL440440  SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES107,955107,955   TOTAL OPERATION & MAINTENANCE, AF RESERVE3,260,2343,317,934  OPERATION & MAINTENANCE, ANG OPERATING FORCES 010AIRCRAFT OPERATIONS2,619,9402,581,540  Restoring O&M associated with buyback of 3 PMAI JSTARS aircraft[1,600]  Unjustified program growth[–40,000] 020MISSION SUPPORT OPERATIONS623,265623,265 030DEPOT PURCHASE EQUIPMENT MAINTENANCE748,287748,287 040FACILITIES SUSTAINMENT303,792289,700  Realignment of FSRM funds to new RM and Demo lines[–34,092]  Sustainment recovery[20,000] 041FACILITIES RESTORATION & MODERNIZATION31,696  Realignment of FSRM funds to new RM and Demo lines[31,696] 042FACILITIES DEMOLITION2,396  Realignment of FSRM funds to new RM and Demo lines[2,396] 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,061,7591,064,759  Readiness restoration[3,000] 060BASE SUPPORT988,3331,000,233  PFAS Transfer[11,000]  Readiness restoration[900]  SUBTOTAL OPERATING FORCES6,345,3766,341,876  ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 070ADMINISTRATION45,71145,711 080RECRUITING AND ADVERTISING36,53536,535  SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES82,24682,246   TOTAL OPERATION & MAINTENANCE, ANG6,427,6226,424,122  OPERATION AND MAINTENANCE, DEFENSE-WIDE OPERATING FORCES 010JOINT CHIEFS OF STAFF430,215432,715  Operational logistics exercise elements[2,500] 020JOINT CHIEFS OF STAFF—CE2T2602,186602,186 040SPECIAL OPERATIONS COMMAND/OPERATING FORCES5,389,2505,312,200  Civilian pay ahead of need[–10,700]  Program decrease[–66,350]  SUBTOTAL OPERATING FORCES6,421,6516,347,101  TRAINING AND RECRUITING 050DEFENSE ACQUISITION UNIVERSITY181,601181,601 060JOINT CHIEFS OF STAFF96,56596,565 070SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING370,583370,583  SUBTOTAL TRAINING AND RECRUITING648,749648,749  ADMIN & SRVWIDE ACTIVITIES 080CIVIL MILITARY PROGRAMS166,131181,131  STARBASE[15,000] 100DEFENSE CONTRACT AUDIT AGENCY625,633625,633 110DEFENSE CONTRACT MANAGEMENT AGENCY1,465,3541,465,354 120DEFENSE HUMAN RESOURCES ACTIVITY859,923859,923 130DEFENSE INFORMATION SYSTEMS AGENCY2,106,9302,104,995  Excess growth[–1,935] 150DEFENSE LEGAL SERVICES AGENCY27,40327,403 160DEFENSE LOGISTICS AGENCY379,275387,775  Procurement Technical Assistance Program (PTAP)[8,500] 170DEFENSE MEDIA ACTIVITY207,537207,537 180DEFENSE PERSONNEL ACCOUNTING AGENCY130,696130,696 190DEFENSE SECURITY COOPERATION AGENCY754,711686,744  Program reduction—maintain level of effort[–67,967] 200DEFENSE SECURITY SERVICE789,175779,175  Program excess growth[–10,000] 220DEFENSE TECHNOLOGY SECURITY ADMINISTRATION34,95134,951 230DEFENSE THREAT REDUCTION AGENCY553,329553,329 250DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,892,2842,942,284  Impact Aid for Children with Severe Disabilities[10,000]  Impact aid for schools with military dependent students[40,000] 260MISSILE DEFENSE AGENCY499,817499,817 280OFFICE OF ECONOMIC ADJUSTMENT70,03570,035 290OFFICE OF THE SECRETARY OF DEFENSE1,519,6551,587,655  Commission on Aircraft Safety[5,000]  Cyber Commission[4,000]  CDC PFOS/PFOA Health Study Increment[10,000]  Clearinghouse[1,000]  Defense Environmental International Cooperations (DEIC)[1,000]  Defense Fellows Program[10,000]  DOD emerging contaminants[1,000]  DOD environmental resilience[1,000]  DW Vietnam dioxin remediation[15,000]  Establish Artificial Intelligence commission[10,000]  Readiness and Environmental Protection Initiative Increase[10,000] 300SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES97,78797,787 310WASHINGTON HEADQUARTERS SERVICES456,407456,407 315CLASSIFIED PROGRAMS15,645,19215,645,192  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES29,282,22529,343,823  UNDISTRIBUTED 320UNDISTRIBUTED–279,800  Foreign Currency adjustments[–17,200]  Historical unobligated balances[–262,600]  SUBTOTAL UNDISTRIBUTED–279,800   TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE36,352,62536,059,873  US COURT OF APPEALS FOR ARMED FORCES, DEF ADMINISTRATION AND ASSOCIATED ACTIVITIES 010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,66214,662  SUBTOTAL ADMINISTRATION AND ASSOCIATED ACTIVITIES14,66214,662   TOTAL US COURT OF APPEALS FOR ARMED FORCES, DEF14,66214,662  DOD ACQUISITION WORKFORCE DEVELOPMENT FUND ACQUISITION WORKFORCE DEVELOPMENT 010ACQ WORKFORCE DEV FD400,000400,000  SUBTOTAL ACQUISITION WORKFORCE DEVELOPMENT400,000400,000   TOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT FUND400,000400,000  OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID HUMANITARIAN ASSISTANCE 010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID107,663107,663  SUBTOTAL HUMANITARIAN ASSISTANCE107,663107,663   TOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID107,663107,663  COOPERATIVE THREAT REDUCTION ACCOUNT FSU THREAT REDUCTION 010FORMER SOVIET UNION (FSU) THREAT REDUCTION335,240335,240  SUBTOTAL FSU THREAT REDUCTION335,240335,240   TOTAL COOPERATIVE THREAT REDUCTION ACCOUNT335,240335,240  ENVIRONMENTAL RESTORATION, ARMY DEPARTMENT OF THE ARMY 060ENVIRONMENTAL RESTORATION, ARMY203,449213,449  PFOS/PFOA remediation increase[10,000]  SUBTOTAL DEPARTMENT OF THE ARMY203,449213,449   TOTAL ENVIRONMENTAL RESTORATION, ARMY203,449213,449  ENVIRONMENTAL RESTORATION, NAVY DEPARTMENT OF THE NAVY 080ENVIRONMENTAL RESTORATION, NAVY329,253339,253  PFOS/PFOA remediation increase[10,000]  SUBTOTAL DEPARTMENT OF THE NAVY329,253339,253   TOTAL ENVIRONMENTAL RESTORATION, NAVY329,253339,253  ENVIRONMENTAL RESTORATION, AIR FORCE DEPARTMENT OF THE AIR FORCE 100ENVIRONMENTAL RESTORATION, AIR FORCE296,808335,808  PFOS/PFOA remediation increase[50,000]  PFOS/PFOA remediation to ANG[–11,000]  SUBTOTAL DEPARTMENT OF THE AIR FORCE296,808335,808   TOTAL ENVIRONMENTAL RESTORATION, AIR FORCE296,808335,808  ENVIRONMENTAL RESTORATION, DEFENSE DEFENSE-WIDE 120ENVIRONMENTAL RESTORATION, DEFENSE8,9268,926  SUBTOTAL DEFENSE-WIDE8,9268,926   TOTAL ENVIRONMENTAL RESTORATION, DEFENSE8,9268,926  ENVIRONMENTAL RESTORATION FORMERLY USED SITES DEFENSE-WIDE 140ENVIRONMENTAL RESTORATION FORMERLY USED SITES212,346212,346  SUBTOTAL DEFENSE-WIDE212,346212,346   TOTAL ENVIRONMENTAL RESTORATION FORMERLY USED SITES212,346212,346   TOTAL OPERATION & MAINTENANCE199,469,636198,509,668 4302.Operation and maintenance for overseas contingency operations   SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineItemFY 2019 RequestConference Authorized  OPERATION & MAINTENANCE, ARMY OPERATING FORCES 010MANEUVER UNITS1,179,3391,464,739  Realign OCO requirements from Base to OCO[285,400] 030ECHELONS ABOVE BRIGADE25,98325,983 040THEATER LEVEL ASSETS2,189,9162,189,916 050LAND FORCES OPERATIONS SUPPORT188,609188,609 060AVIATION ASSETS120,787120,787 070FORCE READINESS OPERATIONS SUPPORT3,867,2863,867,286 080LAND FORCES SYSTEMS READINESS550,068550,068 090LAND FORCES DEPOT MAINTENANCE195,873367,173  Realign OCO requirements from Base to OCO[171,300] 100BASE OPERATIONS SUPPORT109,560109,560 110FACILITIES SUSTAINMENT60,80760,807 140ADDITIONAL ACTIVITIES5,992,2225,992,222 150COMMANDERS EMERGENCY RESPONSE PROGRAM10,00010,000 160RESET1,036,4541,036,454 180US AFRICA COMMAND248,796248,796 190US EUROPEAN COMMAND98,12798,127 200US SOUTHERN COMMAND2,5502,550  SUBTOTAL OPERATING FORCES15,876,37716,333,077  MOBILIZATION 230ARMY PREPOSITIONED STOCKS158,753158,753  SUBTOTAL MOBILIZATION158,753158,753  ADMIN & SRVWIDE ACTIVITIES 390SERVICEWIDE TRANSPORTATION712,230712,230 400CENTRAL SUPPLY ACTIVITIES44,16844,168 410LOGISTIC SUPPORT ACTIVITIES5,3005,300 420AMMUNITION MANAGEMENT38,59738,597 460OTHER PERSONNEL SUPPORT109,019109,019 490REAL ESTATE MANAGEMENT191,786191,786 565CLASSIFIED PROGRAMS1,074,2701,074,270  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,175,3702,175,370   TOTAL OPERATION & MAINTENANCE, ARMY18,210,50018,667,200  OPERATION & MAINTENANCE, ARMY RES OPERATING FORCES 020ECHELONS ABOVE BRIGADE20,70020,700 060FORCE READINESS OPERATIONS SUPPORT700700 090BASE OPERATIONS SUPPORT20,48720,487  SUBTOTAL OPERATING FORCES41,88741,887   TOTAL OPERATION & MAINTENANCE, ARMY RES41,88741,887  OPERATION & MAINTENANCE, ARNG OPERATING FORCES 010MANEUVER UNITS42,51942,519 020MODULAR SUPPORT BRIGADES778778 030ECHELONS ABOVE BRIGADE12,09312,093 040THEATER LEVEL ASSETS708708 060AVIATION ASSETS28,13528,135 070FORCE READINESS OPERATIONS SUPPORT5,9085,908 100BASE OPERATIONS SUPPORT18,87718,877 120MANAGEMENT AND OPERATIONAL HEADQUARTERS956956  SUBTOTAL OPERATING FORCES109,974109,974  ADMIN & SRVWD ACTIVITIES 150SERVICEWIDE COMMUNICATIONS755755  SUBTOTAL ADMIN & SRVWD ACTIVITIES755755   TOTAL OPERATION & MAINTENANCE, ARNG110,729110,729  AFGHAN NATIONAL ARMY 090SUSTAINMENT1,522,7771,522,777 100INFRASTRUCTURE137,732137,732 110EQUIPMENT AND TRANSPORTATION71,92271,922 120TRAINING AND OPERATIONS175,846175,846  SUBTOTAL AFGHAN NATIONAL ARMY1,908,2771,908,277  AFGHAN NATIONAL POLICE 130SUSTAINMENT527,554527,554 140INFRASTRUCTURE42,98442,984 150EQUIPMENT AND TRANSPORTATION14,55414,554 160TRAINING AND OPERATIONS181,922181,922  SUBTOTAL AFGHAN NATIONAL POLICE767,014767,014  AFGHAN AIR FORCE 170SUSTAINMENT942,279942,279 180INFRASTRUCTURE30,35030,350 190EQUIPMENT AND TRANSPORTATION572,310572,310 200TRAINING AND OPERATIONS277,191277,191  SUBTOTAL AFGHAN AIR FORCE1,822,1301,822,130  AFGHAN SPECIAL SECURITY FORCES 210SUSTAINMENT353,734353,734 220INFRASTRUCTURE43,13243,132 230EQUIPMENT AND TRANSPORTATION151,790151,790 240TRAINING AND OPERATIONS153,373153,373  SUBTOTAL AFGHAN SPECIAL SECURITY FORCES702,029702,029   TOTAL AFGHANISTAN SECURITY FORCES FUND5,199,4505,199,450  COUNTER-ISIS TRAIN AND EQUIP FUND COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF) 010IRAQ850,000850,000 020SYRIA300,000300,000 030OTHER250,000250,000  SUBTOTAL COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF)1,400,0001,400,000   TOTAL COUNTER-ISIS TRAIN AND EQUIP FUND1,400,0001,400,000  OPERATION & MAINTENANCE, NAVY OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS435,507435,507 030AVIATION TECHNICAL DATA & ENGINEERING SERVICES800800 040AIR OPERATIONS AND SAFETY SUPPORT9,3949,394 050AIR SYSTEMS SUPPORT193,384193,384 060AIRCRAFT DEPOT MAINTENANCE173,053173,053 070AIRCRAFT DEPOT OPERATIONS SUPPORT3,5243,524 080AVIATION LOGISTICS60,21960,219 090MISSION AND OTHER SHIP OPERATIONS942,960942,960 100SHIP OPERATIONS SUPPORT & TRAINING20,23620,236 110SHIP DEPOT MAINTENANCE1,022,6471,022,647 130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE59,55359,553 160WARFARE TACTICS16,65116,651 170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY31,11831,118 180COMBAT SUPPORT FORCES635,560635,560 190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT4,3344,334 220COMBATANT COMMANDERS DIRECT MISSION SUPPORT24,80024,800 240CYBERSPACE ACTIVITIES355355 280WEAPONS MAINTENANCE493,033493,033 290OTHER WEAPON SYSTEMS SUPPORT12,78012,780 310FACILITIES SUSTAINMENT67,32167,321 320BASE OPERATING SUPPORT211,394211,394  SUBTOTAL OPERATING FORCES4,418,6234,418,623  MOBILIZATION 370EXPEDITIONARY HEALTH SERVICES SYSTEMS12,90212,902 390COAST GUARD SUPPORT165,000165,000  SUBTOTAL MOBILIZATION177,902177,902  TRAINING AND RECRUITING 430SPECIALIZED SKILL TRAINING51,13851,138  SUBTOTAL TRAINING AND RECRUITING51,13851,138  ADMIN & SRVWD ACTIVITIES 510ADMINISTRATION4,1454,145 540MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,5037,503 580SERVICEWIDE TRANSPORTATION69,29769,297 610ACQUISITION, LOGISTICS, AND OVERSIGHT10,91210,912 650INVESTIGATIVE AND SECURITY SERVICES1,5591,559 765CLASSIFIED PROGRAMS16,07616,076  SUBTOTAL ADMIN & SRVWD ACTIVITIES109,492109,492   TOTAL OPERATION & MAINTENANCE, NAVY4,757,1554,757,155  OPERATION & MAINTENANCE, MARINE CORPS OPERATING FORCES 010OPERATIONAL FORCES734,505734,505 020FIELD LOGISTICS212,691212,691 030DEPOT MAINTENANCE53,04053,040 070BASE OPERATING SUPPORT23,04723,047  SUBTOTAL OPERATING FORCES1,023,2831,023,283  TRAINING AND RECRUITING 120TRAINING SUPPORT30,45930,459  SUBTOTAL TRAINING AND RECRUITING30,45930,459  ADMIN & SRVWD ACTIVITIES 160SERVICEWIDE TRANSPORTATION61,40061,400 170ADMINISTRATION2,1082,108 225CLASSIFIED PROGRAMS4,6504,650  SUBTOTAL ADMIN & SRVWD ACTIVITIES68,15868,158   TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,121,9001,121,900  OPERATION & MAINTENANCE, NAVY RES OPERATING FORCES 020INTERMEDIATE MAINTENANCE500500 030AIRCRAFT DEPOT MAINTENANCE11,40011,400 080COMBAT SUPPORT FORCES13,73713,737  SUBTOTAL OPERATING FORCES25,63725,637   TOTAL OPERATION & MAINTENANCE, NAVY RES25,63725,637  OPERATION & MAINTENANCE, MC RESERVE OPERATING FORCES 010OPERATING FORCES2,5502,550 040BASE OPERATING SUPPORT795795  SUBTOTAL OPERATING FORCES3,3453,345   TOTAL OPERATION & MAINTENANCE, MC RESERVE3,3453,345  OPERATION & MAINTENANCE, AIR FORCE OPERATING FORCES 010PRIMARY COMBAT FORCES166,274166,274 020COMBAT ENHANCEMENT FORCES1,492,5801,492,580 030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)110,237110,237 040DEPOT PURCHASE EQUIPMENT MAINTENANCE209,996209,996 050FACILITIES SUSTAINMENT92,41292,412 060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,289,6931,289,693 070FLYING HOUR PROGRAM2,355,2642,355,264 080BASE SUPPORT1,141,7181,141,718 090GLOBAL C3I AND EARLY WARNING13,53713,537 100OTHER COMBAT OPS SPT PROGRAMS224,713224,713 110CYBERSPACE ACTIVITIES17,35317,353 120TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES36,09836,098 130LAUNCH FACILITIES385385 140SPACE CONTROL SYSTEMS38,96638,966 170US NORTHCOM/NORAD725725 180US STRATCOM2,0562,056 190US CYBERCOM35,18935,189 200US CENTCOM162,691162,691 210US SOCOM19,00019,000  SUBTOTAL OPERATING FORCES7,408,8877,408,887  MOBILIZATION 230AIRLIFT OPERATIONS1,287,6591,287,659 240MOBILIZATION PREPAREDNESS107,064107,064  SUBTOTAL MOBILIZATION1,394,7231,394,723  TRAINING AND RECRUITING 280OFFICER ACQUISITION300300 290RECRUIT TRAINING340340 330SPECIALIZED SKILL TRAINING25,32725,327 340FLIGHT TRAINING844844 350PROFESSIONAL DEVELOPMENT EDUCATION1,1991,199 360TRAINING SUPPORT1,3201,320  SUBTOTAL TRAINING AND RECRUITING29,33029,330  ADMIN & SRVWD ACTIVITIES 430LOGISTICS OPERATIONS154,485154,485 440TECHNICAL SUPPORT ACTIVITIES13,60813,608 480ADMINISTRATION4,8144,814 490SERVICEWIDE COMMUNICATIONS131,123131,123 500OTHER SERVICEWIDE ACTIVITIES97,47197,471 540INTERNATIONAL SUPPORT240240 545CLASSIFIED PROGRAMS51,10851,108  SUBTOTAL ADMIN & SRVWD ACTIVITIES452,849452,849   TOTAL OPERATION & MAINTENANCE, AIR FORCE9,285,7899,285,789  OPERATION & MAINTENANCE, AF RESERVE OPERATING FORCES 030DEPOT PURCHASE EQUIPMENT MAINTENANCE51,00051,000 060BASE SUPPORT9,5009,500  SUBTOTAL OPERATING FORCES60,50060,500   TOTAL OPERATION & MAINTENANCE, AF RESERVE60,50060,500  OPERATION & MAINTENANCE, ANG OPERATING FORCES 020MISSION SUPPORT OPERATIONS3,5603,560 060BASE SUPPORT12,31012,310  SUBTOTAL OPERATING FORCES15,87015,870   TOTAL OPERATION & MAINTENANCE, ANG15,87015,870  OPERATION AND MAINTENANCE, DEFENSE-WIDE OPERATING FORCES 010JOINT CHIEFS OF STAFF28,67128,671 040SPECIAL OPERATIONS COMMAND/OPERATING FORCES3,733,1613,733,161  SUBTOTAL OPERATING FORCES3,761,8323,761,832  ADMIN & SRVWIDE ACTIVITIES 100DEFENSE CONTRACT AUDIT AGENCY1,7811,781 110DEFENSE CONTRACT MANAGEMENT AGENCY21,72321,723 130DEFENSE INFORMATION SYSTEMS AGENCY111,702111,702 150DEFENSE LEGAL SERVICES AGENCY127,023127,023 170DEFENSE MEDIA ACTIVITY14,37714,377 190DEFENSE SECURITY COOPERATION AGENCY2,208,4421,458,442  Coalition Support Funds[–550,000]  Transfer of funds to Ukraine Security Assistance fund[–200,000] 230DEFENSE THREAT REDUCTION AGENCY302,250302,250 250DEPARTMENT OF DEFENSE EDUCATION ACTIVITY31,62031,620 290OFFICE OF THE SECRETARY OF DEFENSE16,57916,579 310WASHINGTON HEADQUARTERS SERVICES7,7667,766 315CLASSIFIED PROGRAMS1,944,8131,944,813  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES4,788,0764,038,076   TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE8,549,9087,799,908  UKRAINE SECURITY ASSISTANCE UKRAINE SECURITY ASSISTANCE 010UKRAINE SECURITY ASSISTANCE250,000  Program increase for defensive lethal assistance[50,000]  Transfer of funds from the Defense Security Cooperation Agency[200,000]  SUBTOTAL UKRAINE SECURITY ASSISTANCE250,000   TOTAL UKRAINE SECURITY ASSISTANCE250,000   TOTAL OPERATION & MAINTENANCE48,782,67048,739,370  XLIVMILITARY PERSONNEL  Sec. 4401. Military personnel. Sec. 4402. Military personnel for overseas contingency operations. 4401.Military personnel   SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) ItemFY 2019 RequestConference Authorized  Military Personnel Appropriations140,689,301139,524,021 Foreign Currency adjustments[–133,000] Historical unobligated balances[–1,308,500] JROTC program increase[1,220] Permanently reverse BAH reduction for Military Housing Privatization Initiative[275,000]  Medicare-Eligible Retiree Health Fund Contributions7,533,0907,533,090  Total, Military Personnel148,222,391147,057,111 4402.Military personnel for overseas contingency operations   SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) ItemFY 2019 RequestConference Authorized  Military Personnel Appropriations4,660,6614,660,661  Total, Military Personnel Appropriations4,660,6614,660,661  XLVOTHER AUTHORIZATIONS  Sec. 4501. Other authorizations. Sec. 4502. Other authorizations for overseas contingency operations. 4501.Other authorizations   SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) Program TitleFY 2019 RequestConference Authorized  WORKING CAPITAL FUND, ARMY ARMY ARSENALS INITIATIVE59,00259,002 ARMY SUPPLY MANAGEMENT99,76399,763  TOTAL WORKING CAPITAL FUND, ARMY158,765158,765  WORKING CAPITAL FUND, AIR FORCE SUPPLY MANAGEMENT69,05469,054  TOTAL WORKING CAPITAL FUND, AIR FORCE69,05469,054  WORKING CAPITAL FUND, DEFENSE-WIDE SUPPLY CHAIN MANAGEMENT—DEFENSE48,09648,096  TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE48,09648,096  WORKING CAPITAL FUND, DECA COMMISSARY OPERATIONS1,266,2001,266,200  TOTAL WORKING CAPITAL FUND, DECA1,266,2001,266,200  CHEM AGENTS & MUNITIONS DESTRUCTION OPERATION & MAINTENANCE105,997105,997 RDT&E886,728886,728 PROCUREMENT1,0911,091  TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION993,816993,816  DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE547,171547,171 DRUG DEMAND REDUCTION PROGRAM117,900117,900 NATIONAL GUARD COUNTER-DRUG PROGRAM117,178137,178  Combatting opioid trafficking and abuse[20,000] DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE5,2765,276  TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF787,525807,525  OFFICE OF THE INSPECTOR GENERAL OPERATION & MAINTENANCE327,611327,611 RDT&E1,6021,602 PROCUREMENT6060  TOTAL OFFICE OF THE INSPECTOR GENERAL329,273329,273  DEFENSE HEALTH PROGRAM IN-HOUSE CARE9,738,5699,698,569  Other costs excess growth[–16,000]  Pharmaceuticals excess growth[–24,000] PRIVATE SECTOR CARE15,103,73515,103,735 CONSOLIDATED HEALTH SUPPORT2,107,9612,107,961 INFORMATION MANAGEMENT2,039,8782,039,878 MANAGEMENT ACTIVITIES307,629307,629 EDUCATION AND TRAINING756,778759,278  Specialized medical pilot program[2,500] BASE OPERATIONS/COMMUNICATIONS2,090,8452,090,845 RESEARCH11,38611,386 EXPLORATRY DEVELOPMENT75,01075,010 ADVANCED DEVELOPMENT275,258275,258 DEMONSTRATION/VALIDATION117,529117,529 ENGINEERING DEVELOPMENT151,985161,985  FDA approved devices to detect and monitor traumatic brain injury[10,000] MANAGEMENT AND SUPPORT63,75563,755 CAPABILITIES ENHANCEMENT15,71415,714 INITIAL OUTFITTING33,05633,056 REPLACEMENT & MODERNIZATION343,424343,424 DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION496,680496,680 UNDISTRIBUTED–365,500  Historical unobligated balances[–365,500]  TOTAL DEFENSE HEALTH PROGRAM33,729,19233,336,192   TOTAL OTHER AUTHORIZATIONS37,381,92137,008,921 4502.Other authorizations for overseas contingency operations   SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) Program TitleFY 2019 RequestConference Authorized  WORKING CAPITAL FUND, ARMY ARMY SUPPLY MANAGEMENT6,6006,600  TOTAL WORKING CAPITAL FUND, ARMY6,6006,600  WORKING CAPITAL FUND, AIR FORCE SUPPLY MANAGEMENT8,5908,590  TOTAL WORKING CAPITAL FUND, AIR FORCE8,5908,590  DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE153,100153,100  TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF153,100153,100  OFFICE OF THE INSPECTOR GENERAL OPERATION & MAINTENANCE24,69224,692  TOTAL OFFICE OF THE INSPECTOR GENERAL24,69224,692  DEFENSE HEALTH PROGRAM IN-HOUSE CARE72,62772,627 PRIVATE SECTOR CARE277,066277,066 CONSOLIDATED HEALTH SUPPORT2,3752,375  TOTAL DEFENSE HEALTH PROGRAM352,068352,068   TOTAL OTHER AUTHORIZATIONS545,050545,050  XLVIMILITARY CONSTRUCTION  Sec. 4601. Military construction. Sec. 4602. Military construction for overseas contingency operations. 4601.Military construction   SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) AccountState/Country and InstallationProject TitleFY 2019 RequestConference Authorized  Alabama ArmyAnniston Army DepotWeapon Maintenance Shop5,2005,200 California ArmyFort IrwinMultipurpose Range Complex29,00029,000 Colorado ArmyFort CarsonVehicle Maintenance Shop77,00077,000 Georgia ArmyFort GordonCyber Instructional Fac and Network Ctr99,00099,000 Germany ArmyEast Camp GrafenwoehrMission Training Complex31,00031,000 Hawaii ArmyFort ShafterCommand and Control Facility, Incr 4105,000105,000 ArmyWheeler Army AirfieldRotary Wing Parking Apron050,000 Honduras ArmySoto Cano Air BaseBarracks21,00021,000 Indiana ArmyCrane Army Ammunition PlantRailcar Holding Area16,00016,000 Kentucky ArmyFort CampbellMicrogird and Power Plant018,000 ArmyFort CampbellVehicle Maintenance Shop32,00032,000 ArmyFort KnoxDigital Air/Ground Integration Range26,00026,000 Korea ArmyCamp TangoCommand and Control Facility17,50017,500 Kuwait ArmyCamp ArifjanVehicle Maintenance Shop44,00044,000 Maryland ArmyFort MeadeCantonment Area Roads016,500 New Jersey ArmyPicatinny ArsenalMunitions Disassembly Complex41,00041,000 New Mexico ArmyWhite Sands Missile RangeInformation Systems Facility40,00040,000 New York ArmyU.S. Military AcademyEngineering Center95,00095,000 ArmyU.S. Military AcademyParking Structure65,00065,000 North Carolina ArmyFort BraggDining Facility10,00010,000 South Carolina ArmyFort JacksonTrainee Barracks Complex 3, Ph252,00052,000 Texas ArmyFort BlissSupply Support Activity24,00024,000 ArmyFort HoodSupply Support Activity09,600 Virginia ArmyArlington National CemeteryArlington National Cemetery (DAR)030,000 Worldwide Unspecified ArmyUnspecified Worldwide LocationsForce Protection and Safety035,000 ArmyUnspecified Worldwide LocationsHost Nation Support34,00034,000 ArmyUnspecified Worldwide LocationsPlanning and Design5,0005,000 ArmyUnspecified Worldwide LocationsPlanning and Design71,06871,068 ArmyUnspecified Worldwide LocationsUnspecified Minor Construction72,00072,000  Military Construction, Army Total1,011,7681,170,868  Arizona NavyCamp NavajoMissile Motor Magazines and U&SI014,800 Bahamas NavyAndros IslandAUTEC Austere Quarters31,05031,050 Bahrain NavySW AsiaFleet Maintenance Facility & TOC26,34026,340 California NavyCamp Pendleton62 Area Mess Hall & Consolidated Warehouse00 NavyCamp PendletonAAV-ACV Maintenance & Warehouse Facility49,41049,410 NavyCamp PendletonElectrical Upgrades4,0204,020 NavyCamp PendletonFull Motion Trainer Facility10,67010,670 NavyCamp PendletonPotable Water Distribution Improvements47,23047,230 NavyCamp PendletonSupply Warehouse SOI-West016,600 NavyMarine Corps Air Station MiramarAirfield Security Improvements11,50011,500 NavyMarine Corps Air Station MiramarF–35 Vertical Landing Pads and Taxiway20,48020,480 NavyNaval Air Station LemooreCommunications Line Ops to Admin014,900 NavyNaval Air Station LemooreF–35 Maintenance Hangar112,690112,690 NavyNaval Base CoronadoAircraft Paint Complex00 NavyNaval Base CoronadoCMV–22B Airfield Improvements77,78077,780 NavyNaval Base San DiegoHarbor Drive Switching Station48,44048,440 NavyNaval Base San DiegoLCS Mission Module Readiness Center019,500 NavyNaval Base San DiegoPier 8 Replacement108,10048,747 NavyNaval Base VenturaDirected Energy Systems Intergration Lab22,15022,150 NavyNaval Base VenturaMissile Assembly Build & High Explosive Mag31,01031,010 NavyNaval Weapons Station Seal BeachCauseway, Boat Channel & Turning Basin117,83077,830 NavyNaval Weapons Station Seal BeachMissile Magazines021,800 Cuba NavyNaval Station Guantanamo BayConsolidated Fire Station019,700 NavyNaval Station Guantanamo BaySolid Waste Management Facility85,00085,000 District of Columbia NavyNaval ObservatoryMaster Time Clocks & Operations Facility115,60040,000 Florida NavyNaval Air Station Whiting FieldAir Traffic Control Tower (North Field)010,000 NavyNaval Station MayportLCS Operational Training Facility Addition29,11029,110 NavyNaval Station MayportLCS Support Facility82,35082,350 Georgia NavyMarine Corps Base AlbanyWelding and Body Repair Shop Facility031,900 Germany NavyPanzer KaserneMARFOREUR HQ Modernization and Expansion43,95043,950 Guam NavyJoint Region MarianasACE Gym & Dining27,91027,910 NavyJoint Region MarianasEarth Covered Magazines52,27052,270 NavyJoint Region MarianasMachine Gun Range141,28770,000 NavyJoint Region MarianasOrdnance Ops22,02022,020 NavyJoint Region MarianasUnaccompanied Enlisted Housing36,17036,170 NavyNaval Base GuamX-Ray Wharf Improvements (Berth 2)075,600 Hawaii NavyJoint Base Pearl Harbor-HickamDrydock Waterfront Facility45,00045,000 NavyJoint Base Pearl Harbor-HickamWater Transmission Line78,32078,320 NavyMarine Corps Base HawaiiCorrosion Control Hangar66,10066,100 Japan NavyKadena Air BaseTactical Operations Center9,0499,049 Maine NavyPortsmouth Naval YardDry Dock #1 Superflood Basin109,96071,400 NavyPortsmouth Naval YardExtend Portal Crane Rail39,72539,725 Mississippi NavyNaval Construction Battalion CenterExpeditionary Combat Skills Student Berthing022,300 North Carolina NavyCamp Lejeune2nd Radio BN Complex, Phase 2051,300 NavyMarine Corps Air Station Cherry PointAircraft Maintenance Hangar133,97060,000 NavyMarine Corps Air Station Cherry PointFlightline Utility Modernization106,86055,000 Pennsylvania NavyNaval Support Activity PhiladelphiaSubmarine Propulsor Manufacturing Support Fac71,05071,050 South Carolina NavyMarine Corps Air Station BeaufortCryogenics Facility06,300 NavyMarine Corps Air Station BeaufortRecycling/Hazardous Waste Facility9,5179,517 NavyMarine Corps Recruit Depot, Parris IslandRange Improvements & Modernization, Phase 235,19035,190 Utah NavyHill Air Force BaseD5 Missile Motor Receipt/Storage Facility105,52055,000 Virginia NavyMarine Corps Base QuanticoAmmunition Supply Point Upgrade, Phase 2013,100 NavyMarine Corps Base QuanticoTBS Fire Station21,9800 NavyPortsmouthShips Maintenance Facility26,12026,120 Washington NavyBangorPier and Maintenance Facility88,96088,960 NavyNaval Air Station Whidbey IslandFleet Support Facility19,45019,450 NavyNaval Air Station Whidbey IslandNext Generation Jammer Facility7,9307,930 Worldwide Unspecified NavyUnspecified Worldwide LocationsForce Protection and Safety035,000 NavyUnspecified Worldwide LocationsPlanning and Design185,542185,542 NavyUnspecified Worldwide LocationsUnspecified Minor Construction28,57928,579  Military Construction, Navy Total2,543,1892,412,859  Alaska AFEielson Air Force BaseF–35 Aircraft Maintenance Unit Admin Facility6,8006,800 AFEielson Air Force BaseF–35 Conventional Munitions Maintenance Fac15,50015,500 AFEielson Air Force BaseF–35A CATM Range19,00019,000 AFEielson Air Force BaseF–35A School Age Facility22,50022,500 Arizona AFDavis-Monthan Air Force BaseAge Facility015,000 AFLuke Air Force BaseF–35A Aircraft Maintenance Unit Facility23,00023,000 AFLuke Air Force BaseF–35A Squad Ops #617,00017,000 Arkansas AFLittle Rock Air Force BaseDormitory ‐ 168 PN00 Florida AFEglin Air Force BaseF–35A Integrated Trng Center Academics Bldg34,86334,863 AFEglin Air Force BaseF–35A Student Dormitory II28,00028,000 AFMacdill Air Force BaseKC135 Beddown Add Flight Simulator Training3,1003,100 AFPatrick Air Force BaseMain Gate09,000 Guam AFJoint Region MarianasHayman Munitions Storage Igloos MSA 29,8009,800 Louisiana AFBarksdale Air Force BaseEntrance Road and Gate Complex012,250 Mariana Islands AFTinianAPR—Cargo Pad with Taxiway Extension46,00046,000 AFTinianAPR—Maintenance Support Facility4,7004,700 Maryland AFJoint Base AndrewsChild Development Center013,000 AFJoint Base AndrewsMWD Facility08,000 AFJoint Base AndrewsPAR Relocate Haz Cargo Pad and EOD Range37,00037,000 AFJoint Base AndrewsPresidential Aircraft Recap Complex, Inc. 2154,000129,116 Massachusetts AFHanscom Air Force BaseMIT-Lincoln Laboratory (West Lab CSL/MIF)225,000105,000 Nebraska AFOffutt Air Force BaseParking Lot, USSTRATCOM9,5009,500 Nevada AFCreech Air Force BaseMQ–9 CPIP GCS Operations Facility28,00028,000 AFCreech Air Force BaseMQ–9 CPIP Operations & Command Center Fac.31,00031,000 AFNellis Air Force BaseCRH Simulator5,9005,900 New Mexico AFHolloman Air Force BaseMQ–9 FTU Ops Facility85,00085,000 AFKirtland Air Force BaseWyoming Gate Upgrade for Anti-Terrorism Compliance07,000 New York AFRome LabAnti-Terrorism Perimeter Security / Entry Control Point014,200 North Dakota AFMinot Air Force BaseConsolidated Helo/TRF Ops/AMU and Alert Fac66,00066,000 Ohio AFWright-Patterson Air Force BaseADAL Intelligence Production Complex (NASIC)116,10061,000 Oklahoma AFAltus Air Force BaseKC–46A FTU/FTC Simulator Facility Ph 312,00012,000 AFTinker Air Force BaseKC–46A Depot Fuel Maintenance Hangar85,00085,000 AFTinker Air Force BaseKC–46A Depot Maintenance Hangar81,00081,000 Qatar AFAl UdeidFlightline Support Facilities30,4000 AFAl UdeidPersonnel Deployment Processing Facility40,0000 South Carolina AFShaw Air Force BaseCPIP MQ–9 MCE Group53,00053,000 Texas AFJoint Base San AntonioBMT Recruit Dormitory 625,00025,000 United Kingdom AFRoyal Air Force LakenheathF–35A 6 Bay Hangar39,03639,036 AFRoyal Air Force LakenheathF–35A ADAL Conventional Munitions MX9,2049,204 AFRoyal Air Force LakenheathF–35A ADAL Parts Store13,92613,926 AFRoyal Air Force LakenheathF–35A Age Facility12,44912,449 AFRoyal Air Force LakenheathF–35A Dorm29,54129,541 AFRoyal Air Force LakenheathF–35A Fuel System Maintenance Dock 2 Bay16,88016,880 AFRoyal Air Force LakenheathF–35A Parking Apron27,43127,431 Utah AFHill Air Force BaseComposite Aircraft Antenna Calibration Fac026,000 Washington AFFairchild—White BluffADAL JPRA C2 Mission Support Facility014,000 Worldwide Classified AFClassified LocationTACMOR—Utilities and Infrastructure Support18,00018,000 Worldwide Unspecified AFUnspecified Worldwide LocationsForce Protection and Safety035,000 AFVarious Worldwide LocationsPlanning and Design206,577206,577 AFVarious Worldwide LocationsUnspecified Minor Military Construction38,50038,500  Military Construction, Air Force Total1,725,7071,608,773  Alabama Def-WideAnniston Army DepotInstall Microgrid00 Alaska Def-WideClear Air Force StationLong Range Discrim Radar Sys Complex Ph2174,000130,000 Def-WideFort GreelyMissile Field #1 Expansion8,0008,000 Def-WideJoint Base Elmendorf-RichardsonOperations Facility Replacement14,00014,000 Arkansas Def-WideLittle Rock Air Force BaseHydrant Fuel System Alterations14,00014,000 Belgium Def-WideChievres Air BaseEurope West District Superintendent's Office14,30514,305 California Def-WideCamp PendletonSOF EOD Facility—West3,5473,547 Def-WideCamp PendletonSOF Human Performance Training Center-West9,0499,049 Def-WideDefense Distribution Depot-TracyMain Access Control Point Upgrades18,80018,800 Def-WideNaval Base CoronadoSOF ATC Applied Instruction Facility14,81914,819 Def-WideNaval Base CoronadoSOF ATC Training Facility18,32918,329 Def-WideNaval Base CoronadoSOF Close Quarters Combat Facility12,76812,768 Def-WideNaval Base CoronadoSOF NSWG–1 Operations Support Facility25,17225,172 Def-WideNB Ventura CountySNI Energy Storage System00 Colorado Def-WideFort CarsonSOF Human Performance Training Center15,29715,297 Def-WideFort CarsonSOF Mountaineering Facility9,0009,000 CONUS Classified Def-WideClassified LocationBattalion Complex, Ph249,22249,222 Cuba Def-WideNaval Base Guantanamo BayWorking Dog Treatment Facility Replacement9,0809,080 Djibouti Def-WideCamp LemonnierECIP-Install PV Ground Array00 Germany Def-WideBaumholderSOF Joint Parachute Rigging Facility11,50411,504 Def-WideKaiserlautern Air BaseKaiserslautern Middle School99,95599,955 Def-WideRhine Ordnance BarracksMedical Center Replacement Inc. 8319,589319,589 Def-WideWeisbadenClay Kaserne Elementary School56,04856,048 Greece Def-WideNSA Souda BayEnergy Management Control Systems (EMCS)00 Guam Def-WideNaval Base GuamP–691 NBG 74 Facilities Automated Controls00 Hawaii Def-WideBellows AFBExpand PV and Provide Energy Resilience to Fire Crash Rescue00 Japan Def-WideCamp McTureousBechtel Elementary School94,85194,851 Def-WideIwakuniFuel Pier33,20033,200 Def-WideKadena Air BaseTruck Unload Facilities21,40021,400 Def-WideYokosukaKinnick High School170,38640,000 Kansas Def-WideSalina Training CenterPV/Water Conservation & Energy Resilience00 Kentucky Def-WideFort CampbellFt Campbell Middle School62,63462,634 Def-WideFort CampbellSOF Air/Ground Integ. Urban Live Fire Range9,0919,091 Def-WideFort CampbellSOF Logistics Support Operations Facility5,4355,435 Def-WideFort CampbellSOF Multi-Use Helicopter Training Facility5,1385,138 Louisiana Def-WideJRB NAS New OrleansDistribution Switchgear00 Maine Def-WideKitteryConsolidated Warehouse Replacement11,60011,600 Maryland Def-WideFort MeadeMission Support Operations Warehouse Facility30,00030,000 Def-WideFort MeadeNSAW Recapitalize Building #2 Inc 4218,000218,000 Def-WideFort MeadeNSAW Recapitalize Building #3 Inc 199,00099,000 Missouri Def-WideSt LouisNext NGA West (N2W) Complex Phase 1 Inc. 2213,600181,000 Def-WideSt LouisNext NGA West (N2W) Complex Phase 2 Inc. 1110,000110,000 New Jersey Def-WideJoint Base McGuire-Dix-LakehurstHot Cargo Hydrant System Replacement10,20010,200 North Carolina Def-WideFort BraggSOF Replace Training Maze and Tower12,10912,109 Def-WideFort BraggSOF SERE Resistance Training Lab. Complex20,25720,257 Def-WideNew RiverAmb Care Center/Dental Clinic Replacement32,58032,580 Oklahoma Def-WideMcAlesterBulk Diesel System Replacement7,0007,000 South Carolina Def-WideMCAS BeaufortElectrical Hardening and Black Start CHP System00 Texas Def-WideCamp MabryInstall Microgrid00 Def-WideJoint Base San AntonioEnergy Aerospace Operations Facility10,20010,200 Def-WideRed River Army DepotGeneral Purpose Warehouse71,50071,500 United Kingdom Def-WideCroughton RAFAmbulatory Care Center Addition/Alteration10,0000 Virginia Def-WideFort A.P. HillTraining Campus11,73411,734 Def-WideFort BelvoirHuman Performance Training Center6,1276,127 Def-WideHumphreys Engineer CenterMaintenance and Supply Facility20,25720,257 Def-WideJoint Base Langley-EustisFuel Facilities Replacement6,9006,900 Def-WideJoint Base Langley-EustisGround Vehicle Fueling Facility Replacement5,8005,800 Def-WideNAS OceanaSuper Flight Line Electrical Distribtion System (FLEDS)00 Def-WidePentagonExterior Infrastruc. & Security Improvements23,65023,650 Def-WidePentagonNorth Village VACP & Fencing12,20012,200 Def-WideTraning Center Dam NeckSOF Magazines8,9598,959 Washington Def-WideJoint Base Lewis-McChordRefueling Facility26,20026,200 Worldwide Unspecified Def-WideUnspecified Worldwide LocationsContingency Construction10,0000 Def-WideUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.150,000193,390 Def-WideUnspecified Worldwide LocationsERCIP Design10,00015,000 Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction12,47912,479 Def-WideUnspecified Worldwide LocationsPlanning and Design55,92555,925 Def-WideUnspecified Worldwide LocationsPlanning and Design496496 Def-WideUnspecified Worldwide LocationsPlanning and Design2,0362,036 Def-WideUnspecified Worldwide LocationsPlanning and Design14,30014,300 Def-WideUnspecified Worldwide LocationsPlanning and Design14,1846,184 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,0005,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction10,00010,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction13,64213,642 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 Def-WideVarious Worldwide LocationsPlanning & Design42,70542,705 Def-WideVarious Worldwide LocationsPlanning and Design55,69955,699 Def-WideVarious Worldwide LocationsUnspecified Minor Construction17,36617,366  Military Construction, Defense-Wide Total2,693,3242,506,728  Worldwide Unspecified NATONATO Security Investment ProgramNATO Security Investment Program171,064171,064  NATO Security Investment Program Total171,064171,064  Alaska Army NGJoint Base Elmendorf-RichardsonUnited States Property & Fiscal Office27,00027,000 Illinois Army NGMarseilles Training CenterAutomated Record Fire Range5,0005,000 Montana Army NGMaltaNational Guard Readiness Center15,00015,000 Nevada Army NGNorth Las VegasNational Guard Readiness Center32,00032,000 New Hampshire Army NGPembrokeNational Guard Readiness Center12,00012,000 North Dakota Army NGFargoNational Guard Readiness Center32,00032,000 Ohio Army NGCamp RavennaAutomated Multipurpose Machine Gun Range7,4007,400 Oklahoma Army NGLexingtonAircraft Vehicle Storage Building011,000 Oregon Army NGBoardmanTactical Unmanned Aerial Vehicle Hangar011,000 South Dakota Army NGRapid CityNational Guard Readiness Center15,00015,000 Texas Army NGHoustonUnheated Vehicle Storage (Aircraft)00 Virginia Army NGSandstonArmy Aviation Support Facility00 Worldwide Unspecified Army NGUnspecified Worldwide LocationsPlanning and Design16,62216,622 Army NGUnspecified Worldwide LocationsUnspecified Minor Construction18,10018,100  Military Construction, Army National Guard Total180,122202,122  California Army ResBarstowECS Modified TEMF / Warehouse34,00034,000 Washington Army ResYakima Training CenterECS Modified TEMF023,000 Wisconsin Army ResFort McCoyTransient Training Barracks23,00023,000 Worldwide Unspecified Army ResUnspecified Worldwide LocationsPlanning and Design5,8555,855 Army ResUnspecified Worldwide LocationsUnspecified Minor Construction2,0642,064  Military Construction, Army Reserve Total64,91987,919  California N/MC ResNaval Weapons Station Seal BeachReserve Training Center21,74021,740 Georgia N/MC ResFort BenningReserve Training Center13,63013,630 Worldwide Unspecified N/MC ResUnspecified Worldwide LocationsPlanning & Design4,6954,695 N/MC ResUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000  Military Construction, Naval Reserve Total43,06543,065  California Air NGChannel Islands Air National Guard StationConstruct C–130J Flight Simulator Facility8,0008,000 Hawaii Air NGJoint Base Pearl Harbor-HickamConstruct Addition to F–22 LO/CRF B340817,00017,000 Illinois Air NGGreater Peoria Regional AirportConstruct New Fire Crash/Rescue Station9,0009,000 Louisiana Air NGNaval Air Station Joint Reserve Base New OrleansNORTHCOM—Construct Alert Facilities024,000 Air NGNaval Air Station Joint Reserve Base New OrleansNORTHCOM—Construct Alert Apron15,00015,000 Minnesota Air NGDuluth International AirportConstruct Small Arms Range08,000 Montana Air NGGreat Falls International AirportConstruct Aircraft Apron09,000 New York Air NGFrancis S. Gabreski AirportSecurity Forces/Comm.Training Facility20,00020,000 Ohio Air NGMansfield Lahm AirportReplace Fire Station013,000 Air NGRickenbacker International AirportConstruct Small Arms Range08,000 Pennsylvania Air NGFort Indiantown GapReplace Operations Training/Dining Hall8,0008,000 Puerto Rico Air NGLuis Munoz Marin InternationalHurricane Maria—Communications Facility00 Air NGLuis Munoz Marin International AirportHurricane Maria—Maintenance Hangar00 Virginia Air NGJoint Base Langley-EustisConstruct Cyber Ops Facility10,00010,000 Worldwide Unspecified Air NGUnspecified Worldwide LocationsUnspecified Minor Construction23,62623,626 Air NGVarious Worldwide LocationsPlanning and Design18,50018,500  Military Construction, Air National Guard Total129,126191,126  Florida AF ResPatrick Air Force BaseHC–130J Mx Hanger024,000 Indiana AF ResGrissom Air Reserve BaseAdd/Alter Aircraft Maintenance Hangar12,10012,100 AF ResGrissom Air Reserve BaseAerial Port Facility09,400 Massachusetts AF ResWestover Air Reserve BaseRegional ISO Mx Hanger042,600 Minnesota AF ResMinneapolis-St Paul International AirportSmall Arms Range9,0000 Mississippi AF ResKeesler Air Force BaseAeromedical Staging Squadron Facility4,5504,550 New York AF ResNiagara Falls International AirportPhysical Fitness Center14,00014,000 Ohio AF ResYoungstown Air Reserve StationRelocation Main Gate08,800 Texas AF ResNaval Air Station Joint Reserve Base Fort WorthMunitions Training/Admin Facility3,1000 Worldwide Unspecified AF ResUnspecified Worldwide LocationsPlanning & Design4,0554,055 AF ResUnspecified Worldwide LocationsUnspecified Minor Construction3,3583,358  Military Construction, Air Force Reserve Total50,163122,863  Germany FH Con ArmyBaumholderFamily Housing Improvements32,00032,000 Italy FH Con ArmyVicenzaFamily Housing New Construction95,13495,134 Korea FH Con ArmyCamp HumphreysFamily Housing New Construction Incr 385,00085,000 FH Con ArmyCamp WalkerFamily Housing Replacement Construction68,00068,000 Puerto Rico FH Con ArmyFort BuchananFamily Housing Replacement Construction26,00026,000 Wisconsin FH Con ArmyFort McCoyFamily Housing New Construction6,2006,200 Worldwide Unspecified FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D18,32618,326  Family Housing Construction, Army Total330,660330,660  Worldwide Unspecified FH Ops ArmyUnspecified Worldwide LocationsFurnishings15,84215,842 FH Ops ArmyUnspecified Worldwide LocationsHousing Privatization Support18,80118,801 FH Ops ArmyUnspecified Worldwide LocationsLeasing161,252161,252 FH Ops ArmyUnspecified Worldwide LocationsMaintenance75,53075,530 FH Ops ArmyUnspecified Worldwide LocationsManagement36,30236,302 FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous408408 FH Ops ArmyUnspecified Worldwide LocationsServices10,50210,502 FH Ops ArmyUnspecified Worldwide LocationsUtilities57,87257,872  Family Housing Operation And Maintenance, Army Total376,509376,509  Guam FH Con NavyGuamJoint Region Marianas83,44183,441 Worldwide Unspecified FH Con NavyUnspecified Worldwide LocationsDesign, Washington DC4,5024,502 FH Con NavyUnspecified Worldwide LocationsImprovements, Washington DC16,63816,638  Family Housing Construction, Navy And Marine Corps Total104,581104,581  Worldwide Unspecified FH Ops NavyUnspecified Worldwide LocationsFurnishings16,39516,395 FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support21,76721,767 FH Ops NavyUnspecified Worldwide LocationsLeasing62,51562,515 FH Ops NavyUnspecified Worldwide LocationsMaintenance86,32886,328 FH Ops NavyUnspecified Worldwide LocationsManagement50,87050,870 FH Ops NavyUnspecified Worldwide LocationsMiscellaneous148148 FH Ops NavyUnspecified Worldwide LocationsServices16,26116,261 FH Ops NavyUnspecified Worldwide LocationsUtilities60,25260,252  Family Housing Operation And Maintenance, Navy And Marine Corps Total314,536314,536  Worldwide Unspecified FH Con AFUnspecified Worldwide LocationsConstruction Improvements75,24775,247 FH Con AFUnspecified Worldwide LocationsPlanning & Design3,1993,199  Family Housing Construction, Air Force Total78,44678,446  Worldwide Unspecified FH Ops AFUnspecified Worldwide LocationsFurnishings30,64530,645 FH Ops AFUnspecified Worldwide LocationsHousing Privatization Support22,20522,205 FH Ops AFUnspecified Worldwide LocationsLeasing15,83215,832 FH Ops AFUnspecified Worldwide LocationsMaintenance129,763129,763 FH Ops AFUnspecified Worldwide LocationsManagement54,42354,423 FH Ops AFUnspecified Worldwide LocationsMiscellaneous2,1712,171 FH Ops AFUnspecified Worldwide LocationsServices13,66913,669 FH Ops AFUnspecified Worldwide LocationsUtilities48,56648,566  Family Housing Operation And Maintenance, Air Force Total317,274317,274  Worldwide Unspecified FH Ops DWUnspecified Worldwide LocationsFurnishings11 FH Ops DWUnspecified Worldwide LocationsFurnishings643643 FH Ops DWUnspecified Worldwide LocationsFurnishings416416 FH Ops DWUnspecified Worldwide LocationsLeasing13,04613,046 FH Ops DWUnspecified Worldwide LocationsLeasing38,23238,232 FH Ops DWUnspecified Worldwide LocationsMaintenance121121 FH Ops DWUnspecified Worldwide LocationsMaintenance1,5421,542 FH Ops DWUnspecified Worldwide LocationsManagement155155 FH Ops DWUnspecified Worldwide LocationsServices22 FH Ops DWUnspecified Worldwide LocationsUtilities4,1004,100 FH Ops DWUnspecified Worldwide LocationsUtilities106106 FH Ops DWUnspecified Worldwide LocationsUtilities99  Family Housing Operation And Maintenance, Defense-Wide Total58,37358,373  Worldwide Unspecified FHIFUnspecified Worldwide LocationsAdministrative Expenses—FHIF1,6531,653  DOD Family Housing Improvement Fund Total1,6531,653  Worldwide Unspecified UHIFUnaccompanied Housing Improvement FundAdministrative Expenses—UHIF600600  Unaccompanied Housing Improvement Fund Total600600  Worldwide Unspecified BRACUnspecified Worldwide LocationsBase Realignment and Closure62,79680,906  Base Realignment and Closure—Army Total62,79680,906  Worldwide Unspecified BRACUnspecified Worldwide LocationsBase Realignment and Closure151,839170,949  Base Realignment and Closure—Navy Total151,839170,949  Worldwide Unspecified BRACUnspecified Worldwide LocationsBase Realignment and Closure52,90371,013  Base Realignment and Closure—Air Force Total52,90371,013  Prior Year Savings PYSPrior Year SavingsPrior Year Savings0–83,296  Prior Year Savings Total0–83,296  Total, Military Construction10,462,61710,339,591 4602.Military construction for overseas contingency operations   SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) ServiceState/Country and InstallationProjectFY 2019 RequestConference Authorized  Bulgaria ArmyNevo Selo FOSEDI: Ammunition Holding Area5,2005,200 Cuba ArmyGuantanamo BayHigh Value Detention Facility69,0000 Poland ArmyDrawsko Pomorski Training AreaEDI: Staging Area17,00017,000 ArmyPowidz Air BaseEDI: Ammunition Storage Facility52,00052,000 ArmyPowidz Air BaseEDI: Bulk Fuel Storage21,00021,000 ArmyPowidz Air BaseEDI: Rail Extension & Railhead14,00014,000 ArmyZagan Training AreaEDI: Rail Extension and Railhead6,4006,400 ArmyZagan Training AreaEDI: Staging Area34,00034,000 Romania ArmyMihail Kogalniceanu FOSEDI: Explosives & Ammo Load/Unload Apron21,65121,651 Worldwide Unspecified ArmyUnspecified Worldwide LocationsEDI: Planning and Design20,99920,999  Military Construction, Army Total261,250192,250  Greece NavySouda BayEDI: Joint Mobility Processing Center41,65041,650 NavySouda BayEDI: Marathi Logistics Support Center6,2006,200 Italy NavySigonellaEDI: P–8A Taxiway66,05066,050 Spain NavyRotaEDI: Port Operations Facilities21,59021,590 United Kingdom NavyLossiemouthEDI: P–8 Base Improvements79,13079,130 Worldwide Unspecified NavyUnspecified Worldwide LocationsEDI: Planning and Design12,70012,700  Military Construction, Navy Total227,320227,320  Germany AFRamstein ABEDI: KME DABS-FEV/RH Storage Warehouses119,000119,000 Norway AFRyggeEDI: Construct Taxiway13,80013,800 Qatar AFAl UdeidFlight Line Support Facilities030,400 AFAl UdeidPersonnel Deployment Processing Facility040,000 Slovakia AFMalackyEDI: Regional Munitions Storage Area59,00059,000 United Kingdom AFRAF FairfordEDI: Construct DABS-FEV Storage87,00087,000 AFRAF FairfordEDI: Munitions Holding Area19,00019,000 Worldwide Unspecified AFUnspecified Worldwide LocationsEDI: Planning & Design Funds48,00046,600  Military Construction, Air Force Total345,800414,800  Estonia Def-WideUnspecified EstoniaEDI: SOF Operations Facility6,1006,100 Def-WideUnspecified EstoniaEDI: SOF Training Facility9,6009,600 Qatar Def-WideAl UdeidTrans-Regional Logistics Complex60,00060,000 Worldwide Unspecified Def-WideUnspecified Worldwide LocationsEDI: Planning and Design7,1007,100 Def-WideVarious Worldwide LocationsEDI: Planning and Design4,2504,250  Military Construction, Defense-Wide Total87,05087,050  Total, Military Construction921,420921,420  XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS  Sec. 4701. Department of Energy national security programs. 4701.Department of Energy national security programs   SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) ProgramFY 2019 RequestConference Authorized  Discretionary Summary By Appropriation Energy And Water Development, And Related Agencies Appropriation Summary: Energy Programs Nuclear Energy136,090136,090  Atomic Energy Defense Activities National nuclear security administration: Weapons activities11,017,07811,192,664 Defense nuclear nonproliferation1,862,8251,847,429 Naval reactors1,788,6181,788,618 Federal salaries and expenses422,529404,529 Total, National nuclear security administration15,091,05015,233,240  Environmental and other defense activities: Defense environmental cleanup5,630,2175,626,636 Other defense activities853,300853,300 Defense nuclear waste disposal30,0000 Total, Environmental & other defense activities6,513,5176,479,936 Total, Atomic Energy Defense Activities21,604,56721,713,176 Total, Discretionary Funding21,740,65721,849,266  Nuclear Energy Idaho sitewide safeguards and security136,090136,090 Total, Nuclear Energy136,090136,090  Weapons Activities Directed stockpile work Life extension programs and major alterations B61–12 Life extension program794,049794,049 W76–1 Life extension program48,88848,888 W88 Alt 370304,285304,285 W80–4 Life extension program654,766654,766 IW–153,00053,000 W76–2 Warhead modification program65,00065,000 Total, Life extension programs and major alterations1,919,9881,919,988  Stockpile systems B61 Stockpile systems64,54764,547 W76 Stockpile systems94,30094,300 W78 Stockpile systems81,32981,329 W80 Stockpile systems80,20480,204 B83 Stockpile systems35,08235,082 W87 Stockpile systems83,10783,107 W88 Stockpile systems180,913180,913 Total, Stockpile systems619,482619,482  Weapons dismantlement and disposition Operations and maintenance56,00056,000  Stockpile services Production support512,916508,916 Program decrease[–4,000] Research and development support38,12938,129 R&D certification and safety216,582214,582 Program decrease[–2,000] Management, technology, and production300,736300,736 Total, Stockpile services1,068,3631,062,363  Strategic materials Uranium sustainment87,18287,182 Plutonium sustainment361,282361,282 Tritium sustainment205,275205,275 Lithium sustainment29,13529,135 Domestic uranium enrichment100,704100,704 Strategic materials sustainment218,794218,794 Total, Strategic materials1,002,3721,002,372 Total, Directed stockpile work4,666,2054,660,205  Research, development, test and evaluation (RDT&E) Science Advanced certification57,71057,710 Primary assessment technologies95,05793,057 Program decrease[–2,000] Dynamic materials properties131,000128,000 Program decrease[–3,000] Advanced radiography32,54432,544 Secondary assessment technologies77,55377,553 Academic alliances and partnerships53,36453,364 Enhanced Capabilities for Subcritical Experiments117,63280,000 Total, Science564,860522,228  Engineering Enhanced surety43,22643,226 Weapon systems engineering assessment technology27,53627,536 Nuclear survivability48,23048,230 Enhanced surveillance58,37550,000 Program decrease[–8,375] Stockpile Responsiveness34,00040,000 Program increase[6,000] Total, Engineering 211,367208,992  Inertial confinement fusion ignition and high yield Ignition22,43469,575 Maintain sustainable levels[47,141] Support of other stockpile programs17,39722,565 Maintain sustainable levels[5,168] Diagnostics, cryogenics and experimental support51,45377,194 Maintain sustainable levels[22,741] Tokamak support[3,000] Pulsed power inertial confinement fusion8,3107,596 Program decrease[–714] Joint program in high energy density laboratory plasmas09,492 Program increase[9,492] Facility operations and target production319,333334,791 Maintain sustainable levels[15,458] Total, Inertial confinement fusion and high yield418,927521,213  Advanced simulation and computing Advanced simulation and computing656,401656,401 Construction: 18–D–670, Exascale Class Computer Cooling Equipment, LANL24,00024,000 18–D–620, Exascale Computing Facility Modernization Project, LLNL23,00023,000 Total, Construction47,00047,000 Total, Advanced simulation and computing703,401703,401  Advanced manufacturing Additive manufacturing17,44717,447 Component manufacturing development48,47745,784 Program decrease[–2,693] Process technology development30,91430,914 Total, Advanced manufacturing96,83894,145 Total, RDT&E1,995,3932,049,979  Infrastructure and operations Operations of facilities891,000880,000 Safety and environmental operations115,000110,000 Maintenance and repair of facilities365,000404,000 Address high-priority repair needs and preventive maintenance[39,000] Recapitalization: Infrastructure and safety431,631498,631 Support high-priority deferred maintenance[67,000] Capability based investments109,057113,057 Program increase[4,000] Total, Recapitalization540,688611,688  Construction: 19–D–670, 138kV Power Transmission System Replacement, NNSS6,0006,000 19–D–660, Lithium Production Capability, Y–1219,00019,000 18–D–680, Material Staging Facility, Pantex024,000 18–D–650, Tritium Production Capability, SRS27,00027,000 17–D–710, West End Protected Area reduction Project, Y–1200 17–D–640, U1a Complex Enhancements Project, NNSS53,00053,000 16–D–515, Albuquerque complex project47,95347,953 14–D–710, DAF Argus project, NNSS00 06–D–141 Uranium processing facility Y–12, Oak Ridge, TN703,000703,000 04–D–125 Chemistry and metallurgy research facility replacement project, LANL235,095235,095 Total, Construction1,091,0481,115,048 Total, Infrastructure and operations3,002,7363,120,736  Secure transportation asset Operations and equipment176,617176,617 Program direction102,022102,022 Total, Secure transportation asset278,639278,639  Defense nuclear security Operations and maintenance690,638699,638 Physical security infrastructure recapitalization and CSTART[9,000] Total, Defense nuclear security690,638699,638  Information technology and cybersecurity221,175221,175  Legacy contractor pensions162,292162,292 Total, Weapons Activities11,017,07811,192,664   Defense Nuclear Nonproliferation Defense Nuclear Nonproliferation Programs Global material security International nuclear security46,33946,339 Domestic radiological security90,76490,764 International radiological security59,57659,576 Nuclear smuggling detection and deterrence140,429130,429 Program decrease[–10,000] Total, Global material security337,108327,108  Material management and minimization HEU reactor conversion98,30088,300 Program decrease[–10,000] Nuclear material removal32,92532,925 Material disposition200,869200,869 Total, Material management & minimization332,094322,094  Nonproliferation and arms control129,703129,703 Defense nuclear nonproliferation R&D456,095468,095 Acceleration of low-yield detection experiments[6,000] Future nuclear proliferation challenges, including 3D printing[6,000] Nonproliferation Construction: 18–D–150 Surplus Plutonium Disposition Project59,00059,000 99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS220,000220,000 Total, Nonproliferation construction279,000279,000 Total, Defense Nuclear Nonproliferation Programs1,534,0001,526,000  Low Enriched Uranium R&D for Naval Reactors010,000 Direct support to low-enriched uranium R&D for Naval Reactors[10,000]  Legacy contractor pensions28,64028,640 Nuclear counterterrorism and incident response program319,185319,185 Use of prior year balances–19,000–36,396 Total, Defense Nuclear Nonproliferation1,862,8251,847,429   Naval Reactors Naval reactors development514,951514,951 Columbia-Class reactor systems development138,000138,000 S8G Prototype refueling250,000250,000 Naval reactors operations and infrastructure525,764525,764 Construction: 19–D–930, KS Overhead Piping10,99410,994 17–D–911, BL Fire System Upgrade13,20013,200 14–D–901 Spent fuel handling recapitalization project, NRF287,000287,000 Total, Construction311,194311,194 Program direction48,70948,709 Total, Naval Reactors1,788,6181,788,618   Federal Salaries And Expenses Program direction422,529404,529 Program decrease[–18,000] Total, Office Of The Administrator422,529404,529   Defense Environmental Cleanup Closure sites: Closure sites administration4,8894,889  Richland: River corridor and other cleanup operations89,57789,577 Central plateau remediation562,473612,473  Accelerated remediation of 300–296 waste site[50,000] Richland community and regulatory support5,1215,121 Construction: 18–D–404 WESF Modifications and Capsule Storage1,0001,000 Total, Construction1,0001,000 Total, Hanford site658,171708,171  Office of River Protection: Waste Treatment Immobilization Plant Commissioning15,00015,000 Rad liquid tank waste stabilization and disposition677,460677,460 Construction: 15–D–409 Low activity waste pretreatment system, ORP56,05356,053 01–D–416 A-D WTP Subprojects A-D675,000675,000 01–D–416 E—Pretreatment Facility15,00015,000 Total, Construction746,053746,053 Total, Office of River protection1,438,5131,438,513  Idaho National Laboratory: SNF stabilization and disposition—201217,00017,000 Solid waste stabilization and disposition148,387148,387 Radioactive liquid tank waste stabilization and disposition137,739137,739 Soil and water remediation—203542,90042,900 Idaho community and regulatory support3,2003,200 Total, Idaho National Laboratory349,226349,226  NNSA sites and Nevada off-sites Lawrence Livermore National Laboratory1,7041,704 Nuclear facility D & D Separations Process Research Unit15,00015,000 Nevada60,13660,136 Sandia National Laboratories2,6002,600 Los Alamos National Laboratory191,629191,629 Total, NNSA sites and Nevada off-sites271,069271,069  Oak Ridge Reservation: OR Nuclear facility D & D OR-0041—D&D - Y–1230,21430,214 OR-0042—D&D -ORNL60,00760,007 Total, OR Nuclear facility D & D90,22190,221  U233 Disposition Program45,00045,000  OR cleanup and waste disposition OR cleanup and disposition67,00067,000 Construction: 17–D–401 On-site waste disposal facility5,0005,000 14–D–403 Outfall 200 Mercury Treatment Facility11,27411,274 Total, Construction16,27416,274 Total, OR cleanup and waste disposition83,27483,274  OR community & regulatory support4,7114,711 OR technology development and deployment3,0003,000 Total, Oak Ridge Reservation226,206226,206  Savannah River Sites: Nuclear Material Management351,331351,331  Environmental Cleanup Environmental Cleanup166,105166,105 Construction: 18–D–402, Emergency Operations Center1,2591,259 Total, Environmental Cleanup167,364167,364  SR community and regulatory support4,7494,749 Radioactive liquid tank waste stabilization and disposition805,686752,105 Construction: 18–D–401, SDU #8/937,45037,450 17–D–402—Saltstone Disposal Unit #741,24341,243 05–D–405 Salt waste processing facility, Savannah River Site65,00065,000 Total, Construction143,693143,693 Total, Savannah River site1,472,8231,419,242  Waste Isolation Pilot Plant Operations and maintenance220,000220,000 Central characterization project19,50019,500 Critical Infrastructure Repair/Replacement46,69546,695 Transportation25,50025,500 Construction: 15–D–411 Safety significant confinement ventilation system, WIPP84,21284,212 15–D–412 Exhaust shaft, WIPP1,0001,000 Total, Construction85,21285,212 Total, Waste Isolation Pilot Plant396,907396,907  Program direction300,000300,000 Program support6,9796,979 Minority Serving Institution Partnership6,0006,000 Safeguards and Security Oak Ridge Reservation14,02314,023 Paducah15,57715,577 Portsmouth15,07815,078 Richland/Hanford Site86,68686,686 Savannah River Site183,357183,357 Waste Isolation Pilot Project6,5806,580 West Valley3,1333,133 Total, Safeguards and Security324,434324,434  Technology development25,00025,000 HQEF-0040—Excess Facilities150,000150,000 Total, Defense Environmental Cleanup5,630,2175,626,636  Other Defense Activities Environment, health, safety and security Environment, health, safety and security135,194135,194 Program direction70,65370,653 Total, Environment, Health, safety and security205,847205,847  Independent enterprise assessments Independent enterprise assessments24,06824,068 Program direction52,70252,702 Total, Independent enterprise assessments76,77076,770  Specialized security activities254,378254,378 Office of Legacy Management Legacy management140,575140,575 Program direction18,30218,302 Total, Office of Legacy Management158,877158,877  Defense related administrative support Chief financial officer48,48448,484 Chief information officer96,79396,793 Project management oversight and Assessments8,4128,412 Total, Defense related administrative support153,689145,277  Office of hearings and appeals5,7395,739 Subtotal, Other defense activities855,300855,300 Rescission of prior year balances (OHA)–2,000–2,000 Total, Other Defense Activities853,300853,300   Defense Nuclear Waste Disposal Yucca mountain and interim storage30,0000 Program cut[–30,000] Total, Defense Nuclear Waste Disposal30,0000  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 